


Exhibit 10.23

 

[Execution]

 

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

by and among

 

LERNER NEW YORK, INC.,
LERNCO, INC. and
JASMINE COMPANY, INC.,
as Borrowers,

 

NEW YORK & COMPANY, INC.,
NEVADA RECEIVABLE FACTORING, INC.,
LERNER NEW YORK HOLDING, INC.,
LERNER NEW YORK GC, LLC and
ASSOCIATED LERNER SHOPS OF AMERICA, INC.,
as Guarantors

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Agent,

 

WACHOVIA CAPITAL MARKETS, LLC,
as Sole Lead Arranger and Sole Bookrunner,

 

LASALLE RETAIL FINANCE, A DIVISION OF LASALLE BUSINESS CREDIT, LLC, AS
AGENT FOR LASALLE BANK MIDWEST, NATIONAL ASSOCIATION,
as Documentation Agent

 

and

 

THE PERSONS NAMED HEREIN,
as Lenders

 

Dated: August 22, 2007

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

 

 

2

 

 

 

 

 

SECTION 2.

CREDIT FACILITIES

 

 

41

 

 

 

 

 

2.1

Revolving Loans

 

 

41

2.2

Letter of Credit Accommodations

 

 

42

2.3

Existing Term Loan

 

 

46

2.4

Commitments

 

 

49

2.5

Bank Products

 

 

49

 

 

 

 

 

SECTION 3.

INTEREST AND FEES

 

 

50

 

 

 

 

 

3.1

Interest

 

 

50

3.2

Fees

 

 

51

3.3

Changes in Laws and Increased Costs of Loans

 

 

52

 

 

 

 

 

SECTION 4.

CONDITIONS PRECEDENT

 

 

53

 

 

 

 

 

4.1

Conditions Precedent to Effectiveness of Agreement

 

 

53

4.2

Conditions Precedent to All Loans and Letter of Credit Accommodations

 

 

54

 

 

 

 

 

SECTION 5.

GRANT AND PERFECTION OF SECURITY INTEREST

 

 

55

 

 

 

 

 

5.1

Grant of Security Interest

 

 

55

5.2

Perfection of Security Interests

 

 

57

 

 

 

 

 

SECTION 6.

COLLECTION AND ADMINISTRATION

 

 

61

 

 

 

 

 

6.1

Borrowers’ Loan Accounts

 

 

61

6.2

Statements

 

 

61

6.3

Collection of Accounts

 

 

62

6.4

Payments

 

 

63

6.5

Authorization to Make Loans

 

 

66

6.6

Use of Proceeds

 

 

67

6.7

Pro Rata Treatment

 

 

67

6.8

Sharing of Payments, Etc.

 

 

67

6.9

Settlement Procedures

 

 

68

6.10

Obligations Several; Independent Nature of Lenders’ Rights

 

 

70

 

 

 

 

 

SECTION 7.

COLLATERAL REPORTING AND COVENANTS

 

 

71

 

 

 

 

 

7.1

Collateral Reporting

 

 

71

7.2

Accounts Covenants

 

 

72

7.3

Inventory Covenants

 

 

73

7.4

Equipment Covenants

 

 

74

 

i

--------------------------------------------------------------------------------


 

7.5

Bills of Lading and Other Documents of Title

 

 

75

7.6

Power of Attorney

 

 

75

7.7

Right to Cure

 

 

76

7.8

Access to Premises

 

 

77

 

 

 

 

 

SECTION 8.

REPRESENTATIONS AND WARRANTIES

 

 

77

 

 

 

 

 

8.1

Corporate Existence, Power and Authority

 

 

77

8.2

Name; State of Organization; Chief Executive Office; Collateral Locations

 

 

78

8.3

Financial Statements; No Material Adverse Change

 

 

78

8.4

Priority of Liens; Title to Properties

 

 

78

8.5

Tax Returns

 

 

79

8.6

Litigation

 

 

79

8.7

Compliance with Other Agreements and Applicable Laws

 

 

79

8.8

Environmental Compliance

 

 

80

8.9

Employee Benefits

 

 

80

8.10

Bank Accounts, etc.

 

 

81

8.11

Intellectual Property

 

 

81

8.12

Subsidiaries; Affiliates; Capitalization; Solvency

 

 

82

8.13

Labor Disputes

 

 

83

8.14

Restrictions on Subsidiaries

 

 

83

8.15

Material Contracts

 

 

83

8.16

Credit Card Agreements

 

 

83

8.17

Payable Practices

 

 

84

8.18

Accuracy and Completeness of Information

 

 

84

8.19

No Defaults

 

 

84

8.20

Transition Services

 

 

84

8.21

Survival of Warranties; Cumulative

 

 

84

 

 

 

 

 

SECTION 9.

AFFIRMATIVE AND NEGATIVE COVENANTS

 

 

85

 

 

 

 

 

9.1

Maintenance of Existence

 

 

85

9.2

New Collateral Locations

 

 

85

9.3

Compliance with Laws, Regulations, Etc.

 

 

85

9.4

Payment of Taxes and Claims

 

 

87

9.5

Insurance

 

 

87

9.6

Financial Statements and Other Information

 

 

87

9.7

Sale of Assets, Consolidation, Merger, Dissolution, Etc.

 

 

89

9.8

Encumbrances

 

 

92

9.9

Indebtedness

 

 

93

9.10

Prepayments and Amendments; Loans, Investments, Etc.

 

 

96

9.11

Dividends and Redemptions

 

 

98

9.12

Transactions with Affiliates

 

 

99

9.13

Compliance with ERISA

 

 

99

9.14

End of Fiscal Years; Fiscal Quarters

 

 

100

9.15

Change in Business

 

 

100

9.16

Limitation of Restrictions Affecting Subsidiaries

 

 

100

9.17

Minimum Excess Availability

 

 

100

 

ii

--------------------------------------------------------------------------------


 

9.18

Financial Covenants

 

 

101

9.19

License Agreements

 

 

101

9.20

After Acquired Real Property

 

 

102

9.21

Costs and Expenses

 

 

103

9.22

Credit Card Agreements

 

 

103

9.23

Further Assurances

 

 

104

9.24

Private Label Credit Cards

 

 

104

9.25

Termination of Transition Services Agreement

 

 

104

9.26

Cash Collateral Account

 

 

105

9.27

Foreign Assets Control Regulations, Etc.

 

 

105

 

 

 

 

 

SECTION 10.

EVENTS OF DEFAULT AND REMEDIES

 

 

106

 

 

 

 

 

10.1

Events of Default

 

 

106

10.2

Remedies

 

 

108

 

 

 

 

 

SECTION 11.

JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

 

112

 

 

 

 

 

11.1

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

 

 

112

11.2

Waiver of Notices

 

 

114

11.3

Amendments and Waivers

 

 

114

11.4

Waiver of Counterclaims

 

 

116

11.5

Indemnification

 

 

116

 

 

 

 

 

SECTION 12.

THE AGENT

 

 

117

 

 

 

 

 

12.1

Appointment, Powers and Immunities

 

 

117

12.2

Reliance by Agent

 

 

118

12.3

Events of Default

 

 

118

12.4

Wachovia in its Individual Capacity

 

 

118

12.5

Indemnification

 

 

119

12.6

Non Reliance on Agent and Other Lenders

 

 

119

12.7

Failure to Act

 

 

119

12.8

Additional Revolving Loans

 

 

120

12.9

Concerning the Collateral and the Related Financing Agreements

 

 

120

12.10

Field Audit, Examination Reports and other Information; Disclaimer by Lenders

 

 

120

12.11

Collateral Matters

 

 

121

12.12

Agency for Perfection

 

 

123

12.13

Successor Agent

 

 

123

 

 

 

 

 

SECTION 13.

JOINT AND SEVERAL LIABILITY; SURETYSHIP WAIVERS

 

 

123

 

 

 

 

 

13.1

Independent Obligations; Subrogation

 

 

123

13.2

Authority to Modify Obligations and Security

 

 

124

13.3

Waiver of Defenses

 

 

124

13.4

Exercise of Agent’s and Lenders’ Rights

 

 

124

13.5

Additional Waivers

 

 

125

13.6

Additional Indebtedness

 

 

125

 

iii

--------------------------------------------------------------------------------


 

13.7

Notices, Demands, Etc.

 

 

126

13.8

Revival

 

 

126

13.9

Understanding of Waivers

 

 

126

 

 

 

 

 

SECTION 14.

TERM; MISCELLANEOUS

 

 

126

 

 

 

 

 

14.1

Term

 

 

126

14.2

Interpretative Provisions

 

 

127

14.3

Notices

 

 

129

14.4

Partial Invalidity

 

 

129

14.5

Confidentiality

 

 

130

14.6

Successors

 

 

131

14.7

Assignments; Participations

 

 

131

14.8

Entire Agreement

 

 

134

14.9

USA Patriot Act

 

 

134

14.10

Counterparts, Etc.

 

 

134

 

 

 

 

 

SECTION 15.

ACKNOWLEDGMENT AND RESTATEMENT

 

 

134

 

 

 

 

 

15.1

Existing Obligations

 

 

134

15.2

Acknowledgment of Security Interests

 

 

135

15.3

Acknowledgment of Security Interests

 

 

135

15.4

Existing Financing Agreements

 

 

135

15.5

Restatement

 

 

135

15.6

Release

 

 

135

 

iv

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Second Amended and Restated Loan and Security Agreement (this “Agreement”),
dated as of August 22, 2007, is entered into by and among Lerner New York, Inc.,
a Delaware corporation (“Lerner”), Lernco, Inc., a Delaware corporation
(“Lernco”), and Jasmine Company, Inc., a Massachusetts corporation (“Jasmine”
and together with Lerner and Lernco, collectively, “Borrowers” and individually
each a “Borrower”), New York & Company, Inc., a Delaware corporation, formerly
known as NY & Co. Group, Inc. (“NY&Co”), Lerner New York Holding, Inc., a
Delaware corporation (“Parent”), Nevada Receivable Factoring, Inc., a Nevada
corporation (“Nevada Factoring”), Associated Lerner Shops of America, Inc., a
New York corporation (“Associated Lerner”), and Lerner New York GC, LLC, an Ohio
limited liability company (“Lerner GC” and together with NY&Co, Parent, Nevada
Factoring and Associated Lerner, collectively, “Guarantors” and each a
“Guarantor”), the Lenders (as defined herein), Wachovia Bank, National
Association, a national banking association, in its capacity as agent for the
Lenders and the Bank Product Providers (in such capacity, “Agent”), LaSalle
Retail Finance, a division of LaSalle Business Credit, LLC, as agent for LaSalle
Bank Midwest, National Association, in its capacity as documentation agent for
Lenders (in such capacity, “Documentation Agent”), and Wachovia Capital Markets,
LLC, as sole lead arranger and sole bookrunner.

 

W I T N E S S E T H:

 

WHEREAS, Lerner, Lernco, the persons party thereto as lenders (the “Existing
Lenders”), and Agent have previously entered into that certain Amended and
Restated Loan and Security Agreement, dated as of March 16, 2004, as amended by
the First Amendment to Amended and Restated Loan and Security Agreement, dated
May 19, 2004, the Second Amendment to Amended and Restated Loan and Security
Agreement, dated as of December 17, 2004, the Third Amendment to Amended and
Restated Loan and Security Agreement, dated as of July 19, 2005, and the Fourth
Amendment to Amended and Restated Loan and Security Agreement, dated as of
January 4, 2006 (as amended, the “Existing Loan Agreement” as hereinafter
further defined), pursuant to which, among other things, the Existing Lenders
have provided certain loans and other financial accommodations to Lerner and
Lernco;

 

WHEREAS, Borrowers are wholly-owned Subsidiaries of Parent, and together they
are inter-related entities which collectively constitute an integrated clothing
retailer;

 

WHEREAS, the directors of each Borrower view the entities as sufficiently
dependent upon each other and so inter-related that any advance made hereunder
to any Borrower would benefit each of the Borrowers as a result of their
consolidated operations and identity of interests;

 

WHEREAS, each Borrower has requested that Agent and the Lenders treat them as
co-borrowers hereunder, jointly and severally responsible for the obligations of
each other hereunder;

 

WHEREAS, Borrowers have also requested that certain amendments be made to the
Existing Loan Agreement, all as more fully set forth herein;

 

WHEREAS, each Lender is willing (severally and not jointly) to continue to make
loans

 

--------------------------------------------------------------------------------


 

and other financial accommodations to Borrowers, in each case on a pro rata
basis according to its commitments provided for herein on the terms and
conditions set forth therein, and Agent is willing to continue to act as agent
for the Lenders on the terms and conditions set forth herein; and

 

WHEREAS, the parties hereto have agreed to amend and restate, in their entirety,
the agreements contained in the Existing Loan Agreement on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto amend and
restate the Existing Loan Agreement and agree as follows:

 


1.                                       DEFINITIONS


 

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

 

1.1           “Accounts” shall mean all present and future rights of each
Borrower and Guarantor to payment of a monetary obligation, whether or not
earned by performance, which is not evidenced by chattel paper or an instrument,
(a) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
secondary obligation incurred or to be incurred, or (d) arising out of the use
of a credit or charge card or information contained on or for use with any such
card.

 

1.2           “ACH Transactions” shall mean any cash management or related
services, including the automatic clearing house transfer of funds by Agent or
any of its Affiliates for the account of a Borrower or a Guarantor pursuant to
agreement, or overdrafts.

 

1.3           “Additional Appraisal/Field Exam Period” shall mean the period
commencing after either (a) upon the occurrence of a Default or an Event of
Default or (b) either (i) at any time the Obligations related to the Existing
Term Loan are outstanding, Compliance Excess Availability shall be less than
$30,000,000 for a period of five (5) consecutive Business Days or (ii) at any
time after the Obligations related to the Existing Term Loan shall have been
repaid in full in immediately available funds in accordance with the terms of
this Agreement, Compliance Excess Availability shall be less than $20,000,000
for a period of five (5) consecutive Business Days (either (a) or (b) being
referred to herein as an “Additional Appraisal/Field Exam Trigger Event”);
provided, that, at any time after an Additional Appraisal/Field Exam Trigger
Event has occurred, if (i) no Default or Event of Default shall exist or have
occurred and be continuing, and (ii) either (A) during the time any of the
Obligations related to the Existing Term Loan are outstanding, Compliance Excess
Availability shall be not less than $30,000,000 for a period of thirty (30)
consecutive days or (B) if all of the Obligations related to the Existing Term
Loan have been paid in full in accordance with the terms of this Agreement,
Compliance Excess Availability shall be not less than $20,000,000 for a period
of not less than thirty (30) consecutive days, then such Additional
Appraisal/Field Exam Period shall terminate upon the written acknowledgment of
Agent to Borrowers. An Additional Appraisal/Field Exam Period

 

2

--------------------------------------------------------------------------------


 

may thereafter be in effect if another Additional Appraisal/Field Exam Trigger
Event occurs or reoccurs.

 

1.4           “Adjusted Eurodollar Rate” shall mean, with respect to each
Interest Period for any Eurodollar Rate Loan, the rate per annum (rounded
upwards, if necessary, to the next one-sixteenth (1/16) of one percent (1%))
determined by dividing (a) the Eurodollar Rate for such Interest Period by (b) a
percentage equal to: (i) one (1) minus (ii) the Reserve Percentage. For purposes
hereof, “Reserve Percentage” shall mean the reserve percentage, expressed as a
decimal, prescribed by any United States or foreign banking authority for
determining the reserve requirement which is or would be applicable to deposits
of United States dollars in a non-United States or an international banking
office of the Reference Bank used to fund a Eurodollar Rate Loan or any
Eurodollar Rate Loan made with the proceeds of such deposit, whether or not the
Reference Bank actually holds or has made any such deposits or loans. The
Adjusted Eurodollar Rate shall be adjusted on and as of the effective day of any
change in the Reserve Percentage.

 

1.5           “Affiliate” shall mean, with respect to a specific Person, any
other Person which directly or indirectly, through one or more intermediaries,
controls or is controlled by or is under common control with such Person. For
the purposes of this definition, the term “control” (including with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Stock, by contract or otherwise.

 

1.6           “Agent” shall mean Wachovia Bank, National Association, a national
banking association, successor by merger to Congress Financial Corporation, in
its capacity as agent on behalf of Lenders pursuant to the terms hereof, and any
replacement or successor agent hereunder.

 

1.7           “Agent Payment Account” shall mean account no. 5000000030279 of
Agent at Wachovia Bank, National Association, located in Charlotte, North
Carolina, ABA no. 053000219, or such other account of Agent as Agent may from
time to time designate to Borrowers as the Agent Payment Account for purposes of
this Agreement and the other Financing Agreements.

 

1.8           “Applicable Margin” shall mean

 


(A)           SUBJECT TO CLAUSE (B) BELOW, AT ANY TIME, AS TO THE REVOLVING LOAN
INTEREST RATE FOR PRIME RATE LOANS, THE REVOLVING LOAN INTEREST RATE FOR
EURODOLLAR RATE LOANS AND  THE LETTER OF CREDIT FEE FOR STANDBY LETTERS OF
CREDIT, THE APPLICABLE PERCENTAGES (ON A PER ANNUM BASIS) SET FORTH BELOW, IN
EACH CASE BASED ON (I) BORROWERS’ EBITDA DURING THE TWELVE (12) MONTH PERIOD
ENDING ON THE LAST DAY OF THE IMMEDIATELY PRECEDING FISCAL QUARTER, AND (II)
BORROWERS’ AVERAGE EXCESS AVAILABILITY FOR THE IMMEDIATELY PRECEDING FISCAL
QUARTER, IS AT OR WITHIN THE AMOUNTS INDICATED FOR SUCH PERCENTAGE AS OF THE
LAST DAY OF SUCH FISCAL QUARTER AS FOLLOWS:

 

3

--------------------------------------------------------------------------------


 

Tier

 

EBITDA/ Average Excess
Availability

 

Applicable
Prime Rate
Margin

 

Applicable
Eurodollar Rate
Margin

 

Applicable
Standby Letter of
Credit Margin

 

 

 

 

 

 

 

 

 

 

 

1

 

EBITDA greater than or equal to $100,000,000 and Average Excess Availability
greater than or equal to $25,000,000

 

0

%

1.00

%

1.00

%

 

 

 

 

 

 

 

 

 

 

2

 

EBITDA less than $100,000,000 or Average Excess Availability less than
$25,000,000

 

0

%

1.25

%

1.25

%


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH ABOVE IN CLAUSE
(A) ABOVE, (I) THE APPLICABLE MARGIN SHALL BE CALCULATED AND ESTABLISHED ONCE
EACH FISCAL QUARTER AND SHALL REMAIN IN EFFECT UNTIL ADJUSTED THEREAFTER AFTER
THE END OF SUCH FISCAL QUARTER, (II) EACH ADJUSTMENT OF THE APPLICABLE MARGIN
SHALL BE EFFECTIVE AS OF THE FIRST DAY OF A FISCAL QUARTER BASED ON THE AVERAGE
EXCESS AVAILABILITY FOR THE IMMEDIATELY PRECEDING FISCAL QUARTER, (III) THE
APPLICABLE MARGIN FROM THE DATE HEREOF THROUGH THE END OF THE FIRST FULL FISCAL
QUARTER AFTER THE DATE HEREOF SHALL BE THE APPLICABLE PERCENTAGES SET FORTH IN
TIER 1 SET FORTH ABOVE, AND (IV) IN THE EVENT THAT AT ANY TIME AFTER THE END OF
A FISCAL QUARTER, EITHER (A) THE AVERAGE EXCESS AVAILABILITY FOR SUCH FISCAL
QUARTER USED IN THE CALCULATION OF THE APPLICABLE MARGIN WAS GREATER THAN THE
ACTUAL AMOUNT OF THE AVERAGE EXCESS AVAILABILITY FOR SUCH FISCAL QUARTER OR (B)
THE EBITDA FOR SUCH FISCAL QUARTER USED IN THE CALCULATION OF THE APPLICABLE
MARGIN WAS GREATER THAN THE ACTUAL AMOUNT OF EBITDA FOR SUCH FISCAL QUARTER, THE
APPLICABLE MARGIN SHALL BE ADJUSTED FOR SUCH PRIOR FISCAL QUARTER AND ANY
ADDITIONAL INTEREST AS A RESULT OF SUCH RECALCULATION SHALL PROMPTLY PAID TO
AGENT.


 

1.9           “Approved Fund” shall mean with respect to any Lender that is a
fund or similar investment vehicle that makes or invests in commercial loans,
any fund or similar investment vehicle that invests in commercial loans which is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

1.10         “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A-1 or Exhibit A-2 attached hereto (with
blanks appropriately completed) delivered to Agent in connection with an
assignment of a Lender’s interest hereunder in accordance with the provisions of
Section 14.7 hereof.

 

1.11         “Associated Lerner” shall mean Associated Lerner Shops of America,
Inc., a New York corporation.

 

1.12         “Authorized Officer” shall mean Richard Crystal, Ronald Ristau,
Sheamus Toal

 

4

--------------------------------------------------------------------------------


 

or such other person as the Board of Directors of each Borrower or both Richard
Crystal and Ronald Ristau may designate by written notice to Agent.

 

1.13         “Availability Compliance Period” shall mean the period commencing
after either (a) upon the occurrence of a Default or an Event of Default or (b)
if Compliance Excess Availability shall at any time be less than $15,000,000;
provided, that, if at any time the Compliance Excess Availability is less than
$15,000,000 and all of the following conditions are, and continue to be,
satisfied, a Compliance Triggering Event shall not be deemed to have occurred:
(a) the outstanding balance of the Revolving Loans is $10,000,000 or less, (b)
the Borrowers have $50,000,000 or more in Qualified Cash, as determined by
Agent, and (c) the Compliance Excess Availability is equal to at least
$10,000,000. (either (a) or (b) being referred to herein as an “Availability
Compliance Trigger Event”); provided, that, at any time after an Availability
Compliance Trigger Event has occurred, if (i) Borrowers have thereafter either
(A) maintained a daily average Compliance Excess Availability of not less than
$15,000,000 for a period of not less than thirty (30) consecutive days or (B)
satisfied all of the following conditions: (1) the outstanding balance of the
Revolving Loans is $10,000,000 or less, (B) the Borrowers have $50,000,000 or
more in Qualified Cash, as determined by Agent, and (C) the Compliance Excess
Availability is equal to at least $10,000,000 and (ii) no Default or Event of
Default shall exist or have occurred and be continuing, then such Availability
Compliance Period shall terminate upon the written acknowledgment of Agent to
Borrowers. An Availability Compliance Period may thereafter be in effect if
another Availability Compliance Trigger Event occurs or reoccurs.

 

1.14         “Average Excess Availability” shall mean the average daily amount,
as determined by Agent for the immediately preceding fiscal quarter, of Excess
Availability.

 

1.15         “Average Compliance Excess Availability” shall mean the average
daily amount, as determined by Agent for the immediately preceding fiscal
quarter, of Compliance Excess Availability.

 

1.16         “Bank Products” shall mean any one or more of the following types
of services or facilities extended to a Borrower or a Guarantor by a Bank
Product Provider: (a) credit cards, (b) ACH Transactions, (c) Hedging
Transactions, and (d) foreign exchange contracts.

 

1.17         “Bank Product Providers” shall mean Agent and any of its Affiliates
that may, from time to time, provide any Bank Products to any Borrower or
Guarantor or any of their respective Subsidiaries.

 

1.18         “Bank Product Reserve” shall mean any and all reserves that Agent
may establish from time to time, in its sole discretion, for the Bank Products
then provided and outstanding so long as such reserve was established by Agent
at the time the Bank Product related thereto was provided by a Bank Product
Provider.

 

1.19         “Blocked Accounts” shall have the meaning set forth in Section
6.3(a) hereof.

 

1.20         “Borrowing Base” shall mean, at any time, the amount equal to:

 

(a)           the lesser of:

 

5

--------------------------------------------------------------------------------


 

(i)            the amount equal to:

 

(A)          the lesser of (a) the sum of (x) ninety percent (90%) of the Net
Amount of Eligible Sell-Off Vendors Receivables of Borrowers, plus (y) ninety
percent (90%) of the Net Amount of Eligible Damaged Goods Vendors Receivables of
Borrowers, and (b) $4,000,000, plus

 

(B)           ninety percent (90%) of the Net Amount of the Eligible Credit Card
Receivables of Borrowers, plus

 

(C)           the lesser of:

 

(a)           the Inventory Loan Limit or

 

(b)           the lesser of:

 

(y)           the sum of:

 

(i)             ninety percent (90%) multiplied by the sum of (A) the Value of
the Eligible Landed Inventory of Lerner and Lernco minus (B) the amount of
shrinkage and/or material variances in Inventory counts with respect to Eligible
Landed Inventory of Lerner and Lernco as determined by Agent, plus

 

(ii)            seventy-five percent (75%) multiplied by the sum of (A) the
Value of the Eligible Landed Inventory of Jasmine minus (B) the amount of
shrinkage and/or material variances in Inventory counts with respect to Eligible
Landed Inventory of Jasmine as determined by Agent, plus

 

(iii)           the lesser of (aa) the sum of (I) ninety (90%) multiplied by the
Landed Value of Eligible In-Transit Inventory of Lerner and Lernco, plus (II)
seventy-five percent (75%) multiplied by the Landed Value of Eligible In-Transit
Inventory of Jasmine, plus (III) ninety percent (90%) multiplied by the Landed
Value of Eligible In-Transit LC Inventory of Lerner and Lernco, plus (IV)
seventy-five percent (75%) multiplied by the Landed Value of Eligible In-Transit
LC Inventory of Jasmine, or (bb) $30,000,000, or

 

(z)            ninety percent (90%) (or ninety two and one-half percent (92.5%)
during the Seasonal Advance Period) of the Net Recovery Percentage applicable to
such categories of Inventory of Lerner and Lernco multiplied by the Value of
such Eligible Inventory of Lerner and Lernco, plus ninety percent (90%) of the
Net Recovery Percentage applicable to such categories of Inventory of Jasmine
multiplied by the Value of such Eligible Inventory, in each case as reflected on
the most recent appraisal of the Inventory received and accepted by Agent prior
to the date of calculation, plus

 

(D)          one hundred percent (100%) of Eligible Cash Collateral; or

 

(ii)           the Revolving Loan Limit, minus,

 

6

--------------------------------------------------------------------------------


 

(b)           the Reserves and the Bank Product Reserves.

 

Notwithstanding the foregoing, (a) as to Jasmine, in no event will the amount of
Revolving Loans available exceed $7,500,000; provided, that, if Jasmine delivers
an opinion of Massachusetts counsel, in form and substance acceptable to Agent,
with respect with respect to such matters as Agent may reasonably require, such
$7,500,000 sublimit shall no longer be effective, and (b) each of the
percentages specified in clauses (a)(i)(A) through (C) of this definition shall
be five percent (5%) less than the amounts set forth in such clauses until such
time as the Existing Term Loan and all Obligations related thereto are
indefeasibly paid and satisfied in full in immediately available funds.

 

For purposes of this definition, the advance rates set forth in subparagraph
(a)(i)(C)(2) above will be subject to be decreased, upon Agent providing not
less than ten (10) Business Days prior telephonic or electronic notice only to
Borrowers, based on the results satisfactory to Agent of appraisals of the
Inventory conducted in accordance with Section 7.3 hereof and to be conducted on
a “going out of business sale” basis, net of liquidation expenses, at the
expense of Borrowers, conducted by appraisers acceptable to Agent. For purposes
only of applying the Inventory Loan Limit, Agent may treat the then undrawn
amounts of outstanding Letter of Credit Accommodations for the purpose of
purchasing Eligible Inventory as Revolving Loans to the extent Agent is in
effect basing the issuance of the Letter of Credit Accommodations on the Value
of the Eligible Inventory being purchased with such Letter of Credit
Accommodations. In determining the actual amounts of such Letter of Credit
Accommodations to be so treated for purposes of the sublimit, the outstanding
Revolving Loans and Reserves shall be attributed first to any components of the
lending formulas set forth above that are not subject to such sublimit, before
being attributed to the components of the lending formulas subject to such
sublimit. The amounts of Eligible Inventory shall be determined based on the
lesser of the amount of Inventory set forth in the general ledgers of Borrowers
or the perpetual inventory records maintained by Borrowers. Agent shall have the
right to establish Reserves against or sublimits in the Borrowing Base in such
amounts and with respect to such matters as Agent in its sole discretion shall
deem necessary or appropriate, at all times and after Agent has completed its
updated field audits, examinations and appraisals of the Collateral; provided,
however, that, so long as an Availability Compliance Period does not exist,
Agent shall only give to Borrowers ten (10) Business Days’ telephonic or
electronic notice if (a) Agent establishes Reserves relating to new categories
of Reserves, (b) Agent changes the methodology of calculating Reserves, or (c)
Agent establishes sublimits in the Borrowing Base. The foregoing
notwithstanding, in the event Agent is required to establish Reserves to
preserve or protect or maximize the value of the Collateral, Agent shall only
provide Borrowers with notice at the time such Reserve is established.

 

1.21         “Borrowers” shall mean, collectively, the following (together with
their respective successors and assigns): (a) Lerner, (b) Lernco, and (e)
Jasmine; each sometimes being referred to herein individually as “Borrower”.

 

1.22         “Borrowing Base Certificate” shall have the meaning given in
Section 7.1(a)(i)(c) hereof.

 

1.23         “BSMB” shall mean BSMB/NYCG, LLC, a Delaware limited liability
company.

 

7

--------------------------------------------------------------------------------


 

1.24         “Business Day” shall mean any day other than a Saturday, Sunday, or
other day on which commercial banks are authorized or required to close under
the laws of the State of New York, or the State of North Carolina, and a day on
which Agent is open for the transaction of business, except that if a
determination of a Business Day shall relate to any Eurodollar Rate Loans, the
term Business Day shall also exclude any day on which banks are closed for
dealings in dollar deposits in the London interbank market or other applicable
Eurodollar Rate market.

 

1.25         “Capital Expenditures” shall mean, with respect to any Person and
its Subsidiaries, all expenditures made and liabilities incurred for the
acquisition of equipment, software, fixed assets, real property or improvements,
or replacements or substitutions therefor, which are not, in accordance with
GAAP, treated as expense items for such Person and its Subsidiaries in the year
made or incurred or as a prepaid expense applicable to a future year or years.

 

1.26         “Capital Leases” shall mean, as applied to any Person, any lease of
(or any agreement conveying the right to use) any property (whether real,
personal or mixed) by such Person as lessee which in accordance with GAAP, is
required to be reflected as a liability on the balance sheet of such Person.

 

1.27         “Capital Stock” shall mean, with respect to any Person, any and all
shares, interests, participations or other equivalents (however designated) of
such Person’s capital stock or partnership, limited liability company or other
equity interests at any time outstanding, and any and all rights, warrants or
options exchangeable for or convertible into such capital stock or other
interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).

 

1.28         “Cash Collateral Account” shall mean a deposit account: (a)
maintained by a Borrower as a collateral account with either Wachovia or LaSalle
National Bank, and otherwise mutually satisfactory to Lerner, Agent and Lenders;
(b) that is a money market account which does not contain stocks, bonds, other
investment property or interests in such investment property; (c) used by such
Borrower to deposit cash collateral for the purpose of supporting advances
described in clause (a)(i)(E) of the definition of Borrowing Base; (d) which
contains readily available funds sufficient to support any and all advances that
may be requested by Borrowers pursuant to clause (a)(i)(E) of the definition of
Borrowing Base, as determined by Agent; and (e) which is subject to the Cash
Collateral Account Control Agreement. For purposes of clarification, there is no
dollar limit on the amount of cash, Cash Equivalents or investment property that
may be deposited in or credited to a Cash Collateral Account at any time.

 

1.29         “Cash Collateral Account Control Agreement” means a Deposit Account
Control Agreement, which, among other things, (a) prohibits the Borrowers from
withdrawing or transferring any amounts or investment property from such account
except upon the conditions set forth in Section 9.26(f) hereof, (b) provides
that the bank at which such account is maintained will provide to Agent a daily
report as to the balance of such account, and (c) and is otherwise satisfactory
to Agent in form and substance.

 

1.30         “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured

 

8

--------------------------------------------------------------------------------


 

by the United States of America or any agency or instrumentality thereof;
provided, that, the full faith and credit of the United States of America is
pledged in support thereof; (b) certificates of deposit or bankers’ acceptances
with a maturity of ninety (90) days or less of any financial institution that is
a member of the Federal Reserve System having combined capital and surplus and
undivided profits of not less than $250,000,000; (c) commercial paper (including
variable rate demand notes) with a maturity of ninety (90) days or less issued
by a corporation (except an Affiliate of any Borrower) organized under the laws
of any State of the United States of America or the District of Columbia and
rated at least A-1 by Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc. or at least P-1 by Moody’s Investors Service, Inc.;
(d) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above entered into
with any financial institution having combined capital and surplus and undivided
profits of not less than $250,000,000; (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within ninety (90) days or less
from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985; (f) investments in money market
funds and mutual funds which invest substantially all of their assets in
securities of the types described in clauses (a) through (e) above; and (g)
other investments as agreed by Agent in writing.

 

1.31         “Central Collection Deposit Account” shall mean any deposit account
established by Borrowers that is used by Borrowers to receive deposits from
local retail store deposit accounts or from sales of Inventory or other proceeds
of Collateral arising from transactions other than sales at local retail stores.

 

1.32         “Change of Control” shall mean, as of any date of determination,
the occurrence of any of the following: (a) any Person and/or one or more of its
Affiliates, other than BSMB and/or one or more of its Affiliates, or group
(within the meaning of the Securities Exchange Act of 1934, as amended) of
Persons shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of twenty percent (20%) or more of the issued and
outstanding Voting Stock of NY&Co, unless either (i) BSMB and/or one or more of
its Affiliates, collectively, own more of the Voting Stock of NY&Co than such
Person and/or its Affiliates or (ii) BSMB and/or one or more of its Affiliates
has the right to elect, or cause to be elected, and has elected, or caused to be
elected, a majority of the members of the Board of Directors of NY&Co, (b)
during any period of twelve (12) consecutive calendar months, individuals who at
the beginning of such period constituted the board of directors of NY&Co
(together with any new directors whose election by the board of directors of
NY&Co or whose nomination for election by the shareholders of NY&Co was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of such period or whose elections or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office; or (c) except as permitted under the terms of Section 9.7 hereof, NY&Co
shall cease to own (directly or indirectly) one hundred percent (100%) of the
Capital Stock of each Borrower and each other Guarantor; or (d) any Borrower or
Guarantor other than NY&Co does not own 100% of the Capital Stock of any of its
Subsidiaries.

 

9

--------------------------------------------------------------------------------


 

1.33         “Code” shall mean the Internal Revenue Code of 1986, as the same
now exists or may from time to time hereafter be amended, modified, recodified
or supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

 

1.34         “Collateral” shall have the meaning set forth in Section 5 hereof.

 

1.35         “Collateral Access Agreement” shall mean an agreement in writing,
in form and substance reasonably satisfactory to Agent, from any lessor of
premises to any Borrower or Guarantor, or any other person to whom any
Collateral is consigned or who has custody, control or possession of any such
Collateral or is otherwise the owner or operator of any premises on which any of
such Collateral is located, pursuant to which such lessor, consignee or other
person, among other things, acknowledges the first priority security interest of
Agent, for itself and the ratable benefit of the Lenders and the Bank Product
Providers, in such Collateral, agrees to waive or subordinate any and all claims
such lessor, consignee or other person may, at any time, have against such
Collateral, whether for processing, storage or otherwise, and agrees to permit
Agent access to, and the right to remain on, the premises of such lessor,
consignee or other person so as to exercise Agent’s rights and remedies and
otherwise deal with such Collateral and in the case of any consignee or other
person who at any time has custody, control or possession of any Collateral,
acknowledges that it holds and will hold possession of the Collateral for the
benefit of Agent, the Lenders and the Bank Product Providers and agrees to
follow all instructions of Agent with respect thereto.

 

1.36         “Compliance Excess Availability” shall mean the amount, as
determined by Agent, calculated at any date, equal to: (a) the lesser of:  (i)
the Borrowing Base (calculated, for this purpose, without giving effect to the
Total LC Reserve Amount) and (ii) the Revolving Loan Limit, minus (b) the sum
of:  (i) the amount of all then outstanding and unpaid Obligations (but not
including for this purpose the then outstanding Letter of Credit Accommodations
or the outstanding balance of the Existing Term Loan), which, for purposes of
clarification, may be a credit balance arising from the overpayment of the
Obligations, plus (ii) the Total LC Reserve Amount.

 

1.37         “Covered Taxes” shall have the meaning set forth in Section 6.4(d)
hereof.

 

1.38         “Credit Card Acknowledgments” shall mean, collectively, the
agreements by Credit Card Issuers or Credit Card Processors who are parties to
Credit Card Agreements in favor of Agent acknowledging Agent’s first priority
security interest, for and on behalf of Lenders, in the monies due and to become
due to any Borrower or Guarantor (including, without limitation, credits and
reserves) under the Credit Card Agreements, and agreeing to transfer all such
amounts to the Blocked Accounts, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced,
sometimes being referred to herein individually as a “Credit Card
Acknowledgment”.

 

1.39         “Credit Card Agreements” shall mean all agreements now or hereafter
entered into by any Borrower or Guarantor with any Credit Card Issuer or any
Credit Card Processor, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, including, but
not limited to, the agreements set forth on Schedule 8.16 hereto.

 

10

--------------------------------------------------------------------------------


 

1.40         “Credit Card Issuer” shall mean any person (other than a Borrower
or Guarantor) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc.

 

1.41         “Credit Card Processor” shall mean any servicing or processing
agent or any factor or financial intermediary who facilitates, services,
processes or manages the credit authorization, billing transfer and/or payment
procedures with respect to any Borrower’s or Guarantor’s sales transactions
involving credit card or debit card purchases by customers using credit cards or
debit cards issued by any Credit Card Issuer.

 

1.42         “Credit Card Receivables” shall mean all domestic Accounts
consisting of the present and future rights of any Borrower or Guarantor, but
excluding the Private Label Credit Card Receivables, to payment by any Credit
Card Processor or Credit Card Issuer and all information contained on or for use
with a credit, charge or debit card issued by a Credit Card Issuer.

 

1.43         “Credit Facility” shall mean the Revolving Loan Facility and the
Existing Term Loan.

 

1.44         “Default” shall mean an act, condition or event that with notice or
passage of time or both would constitute an Event of Default.

 

1.45         “Defaulting Lender” shall have the meaning set forth in Section
6.9(c) hereof.

 

1.46         “Deposit Account Control Agreement” shall mean an agreement in
writing, in form and substance satisfactory to Agent, by and among Agent, a
Borrower or Guarantor with a deposit account at any bank, and the bank at which
such deposit account is at any time maintained which provides that such bank
will comply with instructions originated by Agent directing disposition of the
funds in the deposit account without further consent by such Borrower or
Guarantor and such other terms and conditions as Agent may require, including as
to any such agreement with respect to any Blocked Account, providing that all
items received or deposited in the Blocked Accounts are the property of Agent,
for itself and the ratable benefit of the Lenders and the Bank Product
Providers, that the bank has no lien upon, or right to setoff against, the
Blocked Accounts, the items received for deposit therein, or the funds from time
to time on deposit therein and that the bank will wire, or otherwise transfer,
in immediately available funds, on a daily basis to the Agent Payment Account
all funds received or deposited into the Blocked Accounts.

 

1.47         “Documentation Agent” shall mean LaSalle Retail Finance, a division
of LaSalle Business Credit, LLC, as agent for LaSalle Bank Midwest, National
Association.

 

1.48         “Domestic In-Transit Inventory” shall mean Inventory owned by a
Borrower that is located in the continental United States of America which is in
transit to one of the locations set forth on Exhibit E (as such schedule may be
updated from time to time by Borrowers to

 

11

--------------------------------------------------------------------------------


 

exclude locations which have been closed and/or include additional locations of
Inventory which Borrowers are permitted to establish under the terms of this
Agreement) being the premises of such Borrower in the United States of America
which are either owned and controlled by such Borrower or leased by such
Borrower.

 

1.49         “EBITDA” shall mean, for any period, without duplication, the total
of the following for the Borrowers and Guarantors on a consolidated basis, each
calculated for such period:  Net Income plus (i) preferred dividends, plus (ii)
income tax expense, plus (iii) Interest Expense (including all charges owed with
respect to letters of credit), plus (iv) depreciation expense, plus (v)
amortization expense, plus (vi) management fees and expenses, as permitted
hereunder, paid or accrued, plus (vii) non-cash losses from any sale or
disposition of assets, and minus (viii) non-cash gains from any sale or
disposition of assets, plus (ix) any other non-cash charges, non-cash expenses
(including non-cash straight line rent), non-cash losses or non-cash
restructuring charges, minus (x) the amortization of construction or landlord
tenant allowances of the Borrowers or any Subsidiary of a Borrower for such
period, all of the foregoing determined in accordance with GAAP, adjusted as
provided in Schedule 1.49(a) hereto; provided, however, for purposes of
determining EBITDA for any fiscal month ending prior to the expiration of the
twelve (12) months after the date hereof, EBITDA for each fiscal month ending
prior to the date hereof shall be the amount set forth in Schedule 1.49(b)
hereto. For purposes of calculating EBITDA for any Measurement Period, (A)
acquisitions that have been made by such Person and its Subsidiaries, including
through mergers or consolidated and including any related financing
transactions, during the Measurement Period shall be deemed to have occurred on
the first day of the Measurement Period; provided, however, that only the actual
historical results of operations of the Persons so acquired, without adjustment
for pro forma expense savings or revenue increases, shall be used for such
calculation; and (B) the EBITDA of such Person and its Subsidiaries attributable
to discontinued operations, as determined in accordance with GAAP, and
operations or businesses disposed of prior to the end of such Measurement
Period, shall be excluded.

 

1.50         “Eligible Cash Collateral” shall mean the cash or Cash Equivalents,
in each case denominated in United States Dollars, of a Borrower which are: (a)
pledged by such Borrower to Agent pursuant to the Cash Collateral Control
Agreement, in form and substance reasonably satisfactory to Agent and duly
authorized, executed and delivered by such bank or financial intermediary and
such Borrower; (b) free and clear of any lien, security interest, claim or other
encumbrance or restriction, except for (i) liens in favor of Agent and (ii)
liens of the financial intermediary holding such cash or Cash Equivalents that
are expressly permitted by the Cash Collateral Control Agreement; (c)  subject
to the first priority, valid and perfected security interest and pledge in favor
of Agent, except (as to priority) for liens in favor of the financial
intermediary holding such cash or Cash Equivalents to the extent such liens are
expressly permitted to have priority by the Cash Collateral Control Agreement;
and (d) available to such Borrower without condition or restriction except those
arising pursuant to the pledge in favor of Agent; provided, that, no cash or
Cash Equivalents shall constitute Eligible Cash Collateral prior to the date (if
any) on which Agent shall have consented to the request by Borrowers to include
Eligible Cash Collateral in the Borrowing Base.

 

1.51         “Eligible Credit Card Receivables” shall mean the gross amount of
all Credit Card Receivables that are subject to a valid, exclusive, first
priority and fully perfected security

 

12

--------------------------------------------------------------------------------


 

interest in favor of Agent, for itself and the ratable benefit of the Lenders
and the Bank Product Providers, which conform to all applicable warranties
contained herein less, without duplication, the sum of all Credit Card
Receivables: (a) for which Agent has not received a Credit Card Acknowledgment
within sixty (60) days after the date hereof if the Credit Card Agreement exists
on the date hereof (or if the Credit Card Agreement is entered into after the
date hereof, no later than sixty (60) days after the date of such Credit Card
Agreement or such later date as is acceptable to Agent), and (b) which are
unpaid more than ten (10) days after the date submitted to the appropriate
Credit Card Processor for payment.

 

1.52         “Eligible Damaged Goods Vendors Receivables” shall mean Accounts,
other than Credit Card Receivables or Eligible Sell-Off Vendors Receivables,
created by any Borrower which are and continue to be acceptable to Agent based
on the criteria set forth below. In general, Accounts shall be Eligible Damaged
Goods Vendors Receivables if:

 

(a)           such Accounts arise from the actual and bona fide sale and
delivery of damaged Inventory by such Borrower to a third-party off-price
wholesaler satisfactory to Agent, in the ordinary course of such Borrower’s
business, which transactions are completed in accordance with the terms and
provisions contained in any documents related thereto;

 

(b)           such Accounts are not unpaid more than ninety (90) days after the
date of the original invoice for them;

 

(c)           such Accounts comply with the terms and conditions contained in
Section 7.2(b) of this Agreement;

 

(d)           such Accounts do not arise from sales on consignment, guaranteed
sale, sale and return, sale on approval, or other terms under which payment by
the account debtor may be conditional or contingent;

 

(e)           the chief executive office of the account debtor with respect to
such Accounts is located in the United States of America or Canada;

 

(f)            such Accounts do not consist of progress billings (such that the
obligation of the account debtors with respect to such Accounts is conditioned
upon such Borrower’s satisfactory completion of any further performance under
the agreement giving rise thereto), bill and hold invoices or retainage
invoices, except as to bill and hold invoices, if Agent shall have received an
agreement in writing from the account debtor, in form and substance satisfactory
to Agent, confirming the unconditional obligation of the account debtor to take
the goods related thereto and pay such invoice;

 

(g)           the account debtor with respect to such Accounts has not asserted
a counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to any right of setoff or recoupment against
such Accounts (but the portion of the Accounts of such account debtor in excess
of the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed to be owed by such account debtor may be deemed
Eligible Damaged Goods Vendors Receivables);

 

(h)           there are no facts, events or occurrences which would impair the
validity,

 

13

--------------------------------------------------------------------------------


 

enforceability or collectability of such Accounts or reduce the amount payable
or delay payment thereunder;

 

(i)            such Accounts are subject to the first priority, valid and
perfected security interest of Agent and any goods giving rise thereto are not,
and were not at the time of the sale thereof, subject to any liens except those
of Agent or those permitted in this Agreement that are subject to an
intercreditor agreement in form and substance satisfactory to Agent between the
holder of such security interest or lien and Agent;

 

(j)            neither the account debtor nor any officer or employee of the
account debtor with respect to such Accounts is an officer, employee, agent or
other Affiliate of any Borrower or Guarantor;

 

(k)           the account debtors with respect to such Accounts are not any
foreign government, the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, unless, if the
account debtor is the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, upon Agent’s
request, the Federal Assignment of Claims Act of 1940, as amended or any similar
State or local law, if applicable, has been complied with in a manner
satisfactory to Agent;

 

(l)            there are no proceedings or actions which are threatened or
pending against the account debtors with respect to such Accounts which are
likely to result in any material adverse change in any such account debtor’s
financial condition (including, without limitation, any bankruptcy, dissolution,
liquidation, reorganization or similar proceeding);

 

(m)          such Accounts are not evidenced by or arising under any instrument
or chattel paper;

 

(n)           such Accounts are not owed by an account debtor who has Accounts
unpaid more than ninety (90) days after the original invoice date for them which
constitute more than thirty-five percent (35%) of the total Accounts of such
account debtor;

 

(o)           the account debtor is not located in a state requiring the filing
of a Notice of Business Activities Report or similar report in order for such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost; and

 

(p)           such Accounts do not constitute amounts which have been invoiced
by such Borrower but with respect to which goods so invoiced have not been
delivered to the account debtor.

 

The criteria for Eligible Damaged Goods Vendors Receivables set forth above may
only be changed and any new criteria for Eligible Damaged Goods Vendors
Receivables may only be established by Agent in good faith based on either:  (i)
an event, condition or other circumstance arising after the date hereof, or (ii)
an event, condition or other circumstance existing on the date hereof to the
extent Agent has no written notice thereof from Borrowers prior to the date
hereof,

 

14

--------------------------------------------------------------------------------

 

in either case under clause (i) or (ii) which adversely affects or could
reasonably be expected to adversely affect the Accounts in the good faith
determination of Agent. Any Accounts which are not Eligible Damaged Goods
Vendors Receivables shall nevertheless be part of the Collateral.

 

1.53         “Eligible Inventory” shall mean Eligible Landed Inventory, Eligible
In-Transit Inventory and Eligible In-Transit LC Inventory.

 

1.54         “Eligible In-Transit Inventory” shall mean Domestic In-Transit
Inventory and Foreign In-Transit Inventory owned by a Borrower that otherwise
satisfies the criteria for Eligible Landed Inventory; provided, that:

 


(A)           AS TO ANY SUCH DOMESTIC IN-TRANSIT INVENTORY OR FOREIGN IN-TRANSIT
INVENTORY:


 

(I)            TITLE TO SUCH INVENTORY HAS PASSED TO SUCH BORROWER;

 

(II)           SUCH INVENTORY IS NOT THEN SUBJECT TO A LETTER OF CREDIT
ACCOMMODATION;

 

(III)          SUCH INVENTORY IS INSURED AGAINST TYPES OF LOSS, DAMAGE, HAZARDS,
AND RISKS, AND IN AMOUNTS, SATISFACTORY TO AGENT IN ITS DISCRETION AND AGENT
SHALL HAVE RECEIVED A COPY OF THE CERTIFICATE OF EVIDENCE OF PROPERTY INSURANCE
IN THE CASE OF DOMESTIC IN-TRANSIT INVENTORY AND THE CERTIFICATE OF EVIDENCE OF
MARINE CARGO INSURANCE IN THE CASE OF FOREIGN IN-TRANSIT INVENTORY, IN EACH
CASE, IN WHICH AGENT HAS BEEN NAMED AS AN ADDITIONAL INSURED AND LENDER’S LOSS
PAYEE IN A MANNER ACCEPTABLE TO AGENT;

 

(IV)          THE APPLICABLE BORROWER HAS PROVIDED A CERTIFICATE TO AGENT THAT
CERTIFIES THAT, TO THE BEST KNOWLEDGE OF SUCH BORROWER, SUCH INVENTORY MEETS ALL
OF SUCH BORROWER’S REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN CONCERNING
ELIGIBLE INVENTORY, THAT IT KNOWS OF NO REASON WHY SUCH INVENTORY WOULD NOT BE
ACCEPTED BY SUCH BORROWER WHEN IT ARRIVES AND THAT THE SHIPMENT AS EVIDENCED BY
THE DOCUMENTS CONFORMS TO THE RELATED ORDER DOCUMENTS; AND

 

(V)           AGENT HAS A FIRST PRIORITY PERFECTED SECURITY INTEREST IN AND LIEN
UPON SUCH INVENTORY AND ALL DOCUMENTS OF TITLE WITH RESPECT THERETO;

 


(B)           IN ADDITION TO AND NOT IN LIMITATION OF THE CRITERIA SET FORTH IN
CLAUSE (A) OF THIS DEFINITION, AS TO ANY SUCH DOMESTIC IN-TRANSIT INVENTORY,


 

(I)            SUCH INVENTORY SHALL NOT HAVE BEEN IN TRANSIT FOR MORE THAN
FOURTEEN (14) DAYS, WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT;  AND

 

(II)           SUCH INVENTORY, AND IF REQUESTED BY AGENT, ANY DOCUMENTS OF TITLE
RELATED THERETO, IS IN THE POSSESSION OF A PERSON WHO HAS EXECUTED, IN FORM AND
SUBSTANCE ACCEPTABLE TO AGENT, A COLLATERAL ACCESS AGREEMENT IN FAVOR OF AGENT;

 


(C)           IN ADDITION TO AND NOT IN LIMITATION OF THE CRITERIA SET FORTH IN
CLAUSE (A) OF THIS DEFINITION, AS TO ANY SUCH FOREIGN IN-TRANSIT INVENTORY,

 

15

--------------------------------------------------------------------------------


 

(I)            SUCH INVENTORY EITHER (A) IS THE SUBJECT OF A NEGOTIABLE BILL OF
LADING (1) IN WHICH AGENT IS NAMED AS THE CONSIGNEE (EITHER DIRECTLY OR BY MEANS
OF ENDORSEMENTS), (2) THAT WAS ISSUED BY THE CARRIER RESPECTING SUCH INVENTORY
THAT IS SUBJECT TO SUCH BILL OF LADING, AND (3) THAT IS IN THE POSSESSION OF
AGENT OR THE FREIGHT FORWARDER HANDLING THE IMPORTING, SHIPPING AND DELIVERY OF
SUCH INVENTORY, IN ALL CASES, ACTING ON AGENT’S BEHALF SUBJECT TO A COLLATERAL
ACCESS AGREEMENT, DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH FREIGHT
FORWARDER, OR (B) IS THE SUBJECT OF A NEGOTIABLE FORWARDER’S CARGO RECEIPT AND
SUCH CARGO RECEIPT ON ITS FACE INDICATES THE NAME OF THE FREIGHT FORWARDER AS A
CARRIER OR MULTIMODAL TRANSPORT OPERATOR AND HAS BEEN SIGNED OR OTHERWISE
AUTHENTICATED BY IT IN SUCH CAPACITY OR AS A NAMED AGENT FOR OR ON BEHALF OF THE
CARRIER OR MULTILMODAL

 

(II)           TRANSPORT OPERATOR, IN ANY CASE RESPECTING SUCH INVENTORY AND
EITHER (1) NAMES AGENT AS THE CONSIGNEE (EITHER DIRECTLY OR BY MEANS OF
ENDORSEMENTS), OR (2) IS IN THE POSSESSION OF AGENT OR THE FREIGHT FORWARDER
HANDLING THE IMPORTING, SHIPPING AND DELIVERY OF SUCH INVENTORY, IN ALL CASES,
ACTING ON AGENT’S BEHALF SUBJECT TO A COLLATERAL ACCESS AGREEMENT, DULY
AUTHORIZED, EXECUTED AND DELIVERED BY SUCH FREIGHT FORWARDER; SUCH INVENTORY
CURRENTLY IS IN THE POSSESSION OR CONTROL OF A BAILEE SIGNATORY TO A COLLATERAL
ACCESS AGREEMENT AND IS IN TRANSIT (WHETHER BY VESSEL, AIR, OR LAND); AND

 

(III)          SUCH INVENTORY SHALL NOT HAVE BEEN IN TRANSIT FOR MORE THAN
SEVENTY-FIVE (75) DAYS, WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT.

 

1.55         ELIGIBLE IN-TRANSIT LC INVENTORY” SHALL MEAN INVENTORY OWNED BY A
BORROWER THAT OTHERWISE SATISFIES THE CRITERIA FOR ELIGIBLE LANDED INVENTORY BUT
IS NOT LOCATED IN THE CONTINENTAL UNITED STATES OF AMERICA AND WHICH IS IN
TRANSIT TO ONE OF THE LOCATIONS SET FORTH ON EXHIBIT E HERETO (AS SUCH SCHEDULE
MAY BE UPDATED FROM TIME TO TIME BY BORROWERS TO EXCLUDE LOCATIONS WHICH HAVE
BEEN CLOSED AND/OR INCLUDE ADDITIONAL LOCATIONS OF INVENTORY WHICH BORROWERS ARE
PERMITTED TO ESTABLISH UNDER THE TERMS OF THIS AGREEMENT) BEING EITHER THE
PREMISES OF A FREIGHT FORWARDER IN THE UNITED STATES OF AMERICA OR THE PREMISES
OF SUCH BORROWER IN THE UNITED STATES OF AMERICA WHICH ARE EITHER OWNED AND
CONTROLLED BY SUCH BORROWER OR LEASED BY SUCH BORROWER (BUT ONLY IF AGENT HAS
RECEIVED A COLLATERAL ACCESS AGREEMENT DULY AUTHORIZED, EXECUTED AND DELIVERED
BY SUCH FREIGHT FORWARDER OR THE OWNER AND LESSOR OF SUCH LEASED PREMISES, AS
THE CASE MAY BE); PROVIDED, THAT:

 


(A)           SUCH INVENTORY IS THE SUBJECT OF AN OUTSTANDING DOCUMENTARY LETTER
OF CREDIT ACCOMMODATION ISSUED HEREUNDER FOR THE PURCHASE OF SUCH INVENTORY;


 


(B)           THE DOCUMENTARY LETTER OF CREDIT ACCOMMODATION ISSUED HEREUNDER
FOR THE PURCHASE OF SUCH INVENTORY HAS NOT BEEN OUTSTANDING MORE THAN
SEVENTY-FIVE (75) DAYS FROM ITS DATE OF ISSUANCE;


 


(C)           TITLE TO SUCH INVENTORY HAS PASSED TO SUCH BORROWER,


 


(D)           AGENT HAS A FIRST PRIORITY PERFECTED SECURITY INTEREST IN AND LIEN
UPON SUCH INVENTORY AND ALL DOCUMENTS OF TITLE WITH RESPECT THERETO;


 


(E)           SUCH INVENTORY IS INSURED AGAINST TYPES OF LOSS, DAMAGE, HAZARDS,
AND RISKS, AND IN AMOUNTS, SATISFACTORY TO AGENT IN ITS DISCRETION AND AGENT
SHALL HAVE RECEIVED A

 

16

--------------------------------------------------------------------------------


 

copy of the certificate of evidence of marine cargo insurance in connection
therewith in which it has been named as an additional insured and lender’s loss
payee in a manner acceptable to Agent;


 


(F)            SUCH INVENTORY EITHER (I) IS THE SUBJECT OF A NEGOTIABLE BILL OF
LADING (A) IN WHICH AGENT IS NAMED AS THE CONSIGNEE (EITHER DIRECTLY OR BY MEANS
OF ENDORSEMENTS), (B) THAT WAS ISSUED BY THE CARRIER RESPECTING SUCH INVENTORY
THAT IS SUBJECT TO SUCH BILL OF LADING, AND (C) THAT IS IN THE POSSESSION OF
AGENT OR THE FREIGHT FORWARDER HANDLING THE IMPORTING, SHIPPING AND DELIVERY OF
SUCH INVENTORY, IN ALL CASES, ACTING ON AGENT’S BEHALF SUBJECT TO A COLLATERAL
ACCESS AGREEMENT, DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH FREIGHT
FORWARDER, OR (II) IS THE SUBJECT OF A NEGOTIABLE FORWARDER’S CARGO RECEIPT AND
SUCH CARGO RECEIPT ON ITS FACE INDICATES THE NAME OF THE FREIGHT FORWARDER AS A
CARRIER OR MULTIMODAL TRANSPORT OPERATOR AND HAS BEEN SIGNED OR OTHERWISE
AUTHENTICATED BY IT IN SUCH CAPACITY OR AS A NAMED AGENT FOR OR ON BEHALF OF THE
CARRIER OR MULTILMODAL TRANSPORT OPERATOR, IN ANY CASE RESPECTING SUCH INVENTORY
AND EITHER (A) NAMES AGENT AS THE CONSIGNEE (EITHER DIRECTLY OR BY MEANS OF
ENDORSEMENTS), OR (B) IS IN THE POSSESSION OF AGENT OR THE FREIGHT FORWARDER
HANDLING THE IMPORTING, SHIPPING AND DELIVERY OF SUCH INVENTORY, IN ALL CASES,
ACTING ON AGENT’S BEHALF SUBJECT TO A COLLATERAL ACCESS AGREEMENT, DULY
AUTHORIZED, EXECUTED AND DELIVERED BY SUCH FREIGHT FORWARDER; SUCH INVENTORY
CURRENTLY IS IN THE POSSESSION OR CONTROL OF A BAILEE SIGNATORY TO A COLLATERAL
ACCESS AGREEMENT AND IS IN TRANSIT (WHETHER BY VESSEL, AIR, OR LAND); AND


 


(G)           THE APPLICABLE BORROWER HAS PROVIDED A CERTIFICATE TO AGENT THAT
CERTIFIES THAT, TO THE BEST KNOWLEDGE OF SUCH BORROWER, SUCH INVENTORY MEETS ALL
OF SUCH BORROWER’S REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN CONCERNING
ELIGIBLE INVENTORY, THAT IT KNOWS OF NO REASON WHY SUCH INVENTORY WOULD NOT BE
ACCEPTED BY SUCH BORROWER WHEN IT ARRIVES AND THAT THE SHIPMENT AS EVIDENCED BY
THE DOCUMENTS CONFORMS TO THE RELATED ORDER DOCUMENTS.


 


1.56         “ELIGIBLE LANDED INVENTORY” SHALL MEAN INVENTORY CONSISTING OF
FINISHED GOODS HELD FOR RESALE IN THE ORDINARY COURSE OF THE BUSINESS OF
BORROWERS LOCATED IN ONE OF THE LOCATIONS OF BORROWERS SET FORTH ON EXHIBIT E
HERETO (AS SUCH SCHEDULE MAY BE UPDATED FROM TIME TO TIME BY BORROWERS TO
EXCLUDE LOCATIONS WHICH HAVE BEEN CLOSED AND/OR INCLUDE ADDITIONAL LOCATIONS OF
INVENTORY WHICH BORROWERS ARE PERMITTED TO ESTABLISH UNDER THE TERMS OF THIS
AGREEMENT) WHICH ARE ACCEPTABLE TO AGENT BASED ON THE CRITERIA SET FORTH BELOW.
IN GENERAL, ELIGIBLE LANDED INVENTORY SHALL NOT INCLUDE:


 

(a)           work-in-process;

 

(b)           raw materials;

 

(c)           spare parts for equipment;

 

(d)           packaging and shipping materials;

 

(e)           supplies used or consumed in Borrowers’ business;

 

(f)            Inventory at premises other than those owned or leased and
controlled by a Borrower unless Agent has either (i) received a Collateral
Access Agreement in form and substance satisfactory to Agent with respect to
such location or (ii) established a Reserve in an

 

17

--------------------------------------------------------------------------------


 

amount in accordance with the terms hereof with respect to such location;

 

(g)           Inventory subject to a perfected security interest or lien in
favor of any person other than Agent except those permitted in this Agreement
including those that are subordinate to the security interest of Agent pursuant
to an intercreditor agreement in form and substance satisfactory to Agent
between Agent and the holder of such other security interest or lien;

 

(h)           bill and hold goods;

 

(i)            obsolete, out-of-season or slow moving Inventory;

 

(j)            damaged and/or defective Inventory;

 

(k)           Inventory returned by customers and not held for resale;

 

(l)            Inventory consisting of samples or displays;

 

(m)          Inventory held for return to vendors; and

 

(n)           Inventory purchased or sold on consignment.

 

General criteria for Eligible Landed Inventory may only be made more restricted
and any new criteria for Eligible Landed Inventory may only be established by
Agent in good faith, based on either:  (i) an event, condition or other
circumstance arising after the date hereof, or (ii) existing on the date hereof
to the extent Agent has no written notice thereof from Borrowers prior to the
date hereof, in either case under clause (i) or (ii) which adversely affects or
could reasonably be expected to adversely affect the Inventory in the good faith
determination of Agent. Any Inventory which is not Eligible Landed Inventory
shall nevertheless be part of the Collateral.

 

1.57         “Eligible Sell-Off Vendors Receivables” shall mean Accounts, other
than Credit Card Receivables or Eligible Damaged Goods Vendor Receivables,
created by any Borrower which are and continue to be acceptable to Agent based
on the criteria set forth below. In general, Accounts shall be Eligible Sell-Off
Vendors Receivables if:

 

(a)           such Accounts arise from the actual and bona fide sale and
delivery of out-of-season or slow moving Inventory by such Borrower to a
third-party off-price wholesaler, including Ben Elias and Value City (or any
other Person engaged in substantially the same business as Ben Elias or Value
City and permitted by Agent), in the ordinary course of such Borrower’s
business, which transactions are completed in accordance with the terms and
provisions contained in any documents related thereto;

 

(b)           such Accounts are not unpaid more than ninety (90) days after the
date of the original invoice for them;

 

(c)           such Accounts comply with the terms and conditions contained in
Section 7.2(b) of this Agreement;

 

18

--------------------------------------------------------------------------------


 

(d)           such Accounts do not arise from sales on consignment, guaranteed
sale, sale and return, sale on approval, or other terms under which payment by
the account debtor may be conditional or contingent;

 

(e)           the chief executive office of the account debtor with respect to
such Accounts is located in the United States of America or Canada;

 

(f)            such Accounts do not consist of progress billings (such that the
obligation of the account debtors with respect to such Accounts is conditioned
upon such Borrower’s satisfactory completion of any further performance under
the agreement giving rise thereto), bill and hold invoices or retainage
invoices, except as to bill and hold invoices, if Agent shall have received an
agreement in writing from the account debtor, in form and substance satisfactory
to Agent, confirming the unconditional obligation of the account debtor to take
the goods related thereto and pay such invoice;

 

(g)           the account debtor with respect to such Accounts has not asserted
a counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to any right of setoff or recoupment against
such Accounts (but the portion of the Accounts of such account debtor in excess
of the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed to be owed by such account debtor may be deemed
Eligible Sell-Off Vendors Receivables),

 

(h)           there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder;

 

(i)            such Accounts are subject to the first priority, valid and
perfected security interest of Agent and any goods giving rise thereto are not,
and were not at the time of the sale thereof, subject to any liens except those
permitted in this Agreement that are subject to an intercreditor agreement in
form and substance satisfactory to Agent between the holder of such security
interest or lien and Agent;

 

(j)            neither the account debtor nor any officer or employee of the
account debtor with respect to such Accounts is an officer, employee, agent or
other Affiliate of any Borrower or Guarantor;

 

(k)           the account debtors with respect to such Accounts are not any
foreign government, the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, unless, if the
account debtor is the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, upon Agent’s
request, the Federal Assignment of Claims Act of 1940, as amended or any similar
State or local law, if applicable, has been complied with in a manner
satisfactory to Agent;

 

(l)            there are no proceedings or actions which are threatened or
pending against the account debtors with respect to such Accounts which are
likely to result in any material adverse change in any such account debtor’s
financial condition (including, without limitation, any bankruptcy, dissolution,
liquidation, reorganization or similar proceeding);

 

19

--------------------------------------------------------------------------------


 

(m)          such Accounts are not evidenced by or arising under any instrument
or chattel paper;

 

(n)           such Accounts are not owed by an account debtor who has Accounts
unpaid more than ninety (90) days after the original invoice date for them which
constitute more than thirty-five (35%) of the total Accounts of such account
debtor;

 

(o)           the account debtor is not located in a state requiring the filing
of a Notice of Business Activities Report or similar report in order for such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost; and

 

(p)           such Accounts do not constitute amounts which have been invoiced
by such Borrower but with respect to which goods so invoiced have not been
delivered to the account debtor.

 

The criteria for Eligible Sell-Off Vendors Receivables set forth above may only
be changed and any new criteria for Eligible Sell-Off Vendors Receivables may
only be established by Agent in good faith based on either:  (i) an event,
condition or other circumstance arising after the date hereof, or (ii) an event,
condition or other circumstance existing on the date hereof to the extent Agent
has no written notice thereof from Borrowers prior to the date hereof, in either
case under clause (i) or (ii) which adversely affects or could reasonably be
expected to adversely affect the Accounts in the good faith determination of
Agent. Any Accounts which are not Eligible Sell-Off Vendors Receivables shall
nevertheless be part of the Collateral.

 

1.58         “Eligible Transferee” shall mean (a) any Lender; (b) the parent
company of any Lender and/or any Affiliate of such Lender which is at least
fifty percent (50%) owned by such Lender or its parent company; (c) any person
(whether a corporation, partnership, trust or otherwise) that is engaged in the
business of making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case (unless otherwise provided herein with regard to the
Existing Term Loan) is approved by Agent; and (d) any other commercial bank,
financial institution or “accredited investor” (as defined in Regulation D under
the Securities Act of 1933) approved by Agent, provided, that, (i) no Borrower,
Guarantor, Affiliate of any Borrower or Guarantor, BSMB or any Affiliate of BSMB
shall qualify as an Eligible Transferee, (ii) no Person to whom any Indebtedness
which is in any way subordinated in right of payment to any other Indebtedness
of any Borrower or Guarantor shall qualify as an Eligible Transferee, except as
Agent may otherwise specifically agree and (iii) no Person that is organized
under the laws of a jurisdiction other than the United States or any state
thereof shall qualify as an Eligible Transferee.

 

1.59         “Environmental Laws” shall mean all foreign, Federal, State and
local laws

 

20

--------------------------------------------------------------------------------


 

(including common law), rules, codes, licenses, permits (including any
conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between any Borrower or Guarantor and any
Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to occupational health or safety, (b) relating to the exposure to, or the use,
storage, recycling, treatment, generation, manufacture, processing,
distribution, transportation, handling, labeling, production, release or
disposal, or threatened release, of Hazardous Materials, or (c) relating to all
laws with regard to recordkeeping, notification, disclosure and reporting
requirements respecting Hazardous Materials. The term “Environmental Laws”
includes (i) the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Federal Superfund Amendments and Reauthorization Act,
the Federal Water Pollution Control Act of 1972, the Federal Clean Water Act,
the Federal Clean Air Act, the Federal Resource Conservation and Recovery Act of
1976 (including the Hazardous and Solid Waste Amendments thereto), the Federal
Solid Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws and (iii) any
common law or equitable doctrine that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Materials.

 

1.60         “Equipment” shall mean all of each Borrower’s and each Guarantor’s
now owned and hereafter acquired equipment, wherever located, including
machinery, data processing and computer equipment (whether owned or licensed and
including embedded software), vehicles, tools, furniture, fixtures, all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.

 

1.61         “ERISA” shall mean the United States Employee Retirement Income
Security Act of 1974, as amended, together with all rules, regulations and
interpretations thereunder or related thereto.

 

1.62         “ERISA Affiliate” shall mean any person required to be aggregated
with any Borrower or any Guarantor under Sections 414(b), 414(c), 414(m) or
414(o) of the Code.

 

1.63         “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan, except for any such event with respect to which notice has been
waived pursuant to applicable regulations; (b) the adoption of any amendment to
a Pension Plan that would require the provision of security pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA; (c) the existence with respect
to any Pension Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (d) the
filing pursuant to Section 412 of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (e) the occurrence of a non-exempt “prohibited transaction” with
respect to which any Borrower or Guarantor, or any of their respective
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code); (f) a complete or partial withdrawal by any Borrower, any Guarantor
or any ERISA

 

21

--------------------------------------------------------------------------------


 

Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization; (g) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the Pension Benefit Guaranty
Corporation to terminate a Pension Plan; (h) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
and (i) the imposition of any liability under Title IV of ERISA, other than the
Pension Benefit Guaranty Corporation premiums due but not delinquent under
Section 4007 of ERISA, upon any Borrower, any Guarantor or any ERISA Affiliate
in an amount that could reasonably be expected to have a Material Adverse
Effect.

 

1.64         “Eurodollar Rate” shall mean with respect to the Interest Period
for a Eurodollar Rate Loan, the interest rate per annum equal to the arithmetic
average of the rates of interest per annum (rounded upwards, if necessary, to
the next one-sixteenth (1/16) of one percent (1%)) at which the Reference Bank
is offered deposits of United States dollars in the London interbank market (or
other Eurodollar Rate market selected by Borrowers and approved by Agent) on or
about 9:00 a.m. (New York time) two (2) Business Days prior to the commencement
of such Interest Period in amounts substantially equal to the principal amount
of the Eurodollar Rate Loans requested by and available to Borrowers in
accordance with this Agreement, with a maturity of comparable duration to the
Interest Period selected by or on behalf of Borrowers.

 

1.65         “Eurodollar Rate Loans” shall mean the Loans or portions thereof on
which interest is payable based on the Adjusted Eurodollar Rate in accordance
with the terms hereof.

 

1.66         “Event of Default” shall mean the occurrence or existence of any
event or condition described in Section 10.1 hereof.

 

1.67         “Excess Availability” shall mean, the amount, as determined by
Agent, calculated at any date, equal to: (a) the Borrowing Base (calculated, for
this purpose, without giving effect to the Total LC Reserve Amount), minus (b)
the sum of: (i) the amount of all then outstanding and unpaid Obligations (but
not including for this purpose the then outstanding Letter of Credit
Accommodations or the outstanding balance of the Existing Term Loan), which, for
purposes of clarification, may be a credit balance arising from the overpayment
of the Obligations, plus (ii) the Total LC Reserve Amount, plus (iii) the
aggregate amount of all outstanding and unpaid trade payables and other
obligations of any Borrower which, as reported on the most recent Borrowing Base
Certificate for the most recent month end, are outstanding more than forty-five
(45) days past due as of such time (other than trade payables or other
obligations being contested or disputed by such Borrower in good faith), plus
(iv) without duplication, the amount of checks issued by any Borrower to pay
trade payables and other obligations which, as reported on the most recent
Borrowing Base Certificate for the most recent month end, are more than
forty-five (45) days past due as of such time (other than trade payables or
other obligations being contested or disputed by such Borrower in good faith),
but not yet sent.

 

1.68         “Exchange Act” shall mean the Securities Exchange Act of 1934,
together with all rules, regulations and interpretations thereunder or related
thereto.

 

22

--------------------------------------------------------------------------------


 

1.69         “Existing Financing Agreements” shall mean, collectively, the
Existing Loan Agreement, the Existing Guarantor Security Agreements, and all
other documents, certificates, instruments, notes, guarantees, mortgages and
agreements executed and delivered by Borrowers and Guarantors in connection
therewith, whether or not specifically mentioned herein or therein as
heretofore, amended and as in effect immediately prior to the date hereof.

 

1.70         “Existing Guarantor Security Agreements” shall mean, collectively,
the Amended and Restated Guaranty and Security Agreement, dated March 16, 2004,
by NY&Co in favor of Agent, the Amended and Restated Guaranty and Security
Agreement, dated March 16, 2004, by Parent in favor of Agent, the Amended and
Restated Guaranty and Security Agreement, dated March 16, 2004, by Nevada
Factoring in favor of Agent, the Amended and Restated Guaranty and Security
Agreement, dated March 16, 2004, by Associated Lerner in favor of Agent,
Associated Lerner, and the Amended and Restated Guaranty and Security Agreement,
dated March 16, 2004, by Lerner GC in favor of Agent as heretofore amended and
as in effect immediately prior to the date hereof.

 

1.71         “Existing Loan Agreement” shall have the meaning set forth in the
recitals hereof as heretofore amended and as in effect immediately prior to the
date hereof.

 

1.72         “Existing Term Loan” shall have the meaning set forth in Section
2.3 hereof.

 

1.73         “Existing Term Loan Commitment” shall mean that portion of the
Existing Term Loan made by and owing to Existing Term Loan Lender, as the same
may be adjusted from time to time in accordance with the terms hereof.

 

1.74         “Existing Term Loan Interest Rate” shall mean, for any month during
which any Obligations related to the Existing Term Loan are outstanding, a per
annum rate equal to two and one-half (2.50%) percent per annum in excess of the
Adjusted Eurodollar Rate (when calculated using the Eurodollar Rate existing as
of the last day of the month ended immediately prior to such month and an
Interest Period of one month); provided, that, (a) at Agent’s option or, upon
the written direction of Existing Term Loan Lender, the Existing Term Loan
Interest Rate shall be increased by two (2.0) percentage points either (i) for
the period on and after the date of termination or non-renewal hereof until such
time as all Obligations arising under the Existing Term Loan are indefeasibly
paid and satisfied in full in immediately available funds, or (ii) for the
period from and after the date of the occurrence of any Event of Default, and
for so long as such Event of Default is continuing and (b) notwithstanding
anything to the contrary contained herein, if any of the conditions described in
Sections 3.3(b)(i), 3.3(b)(ii) or 3.3(b)(iii) hereof exist with respect to
Eurodollar Rate Loans, or if the adoption of or any change in any law, treaty,
rule or regulation or final, non-appealable determination of an arbitrator or a
court or other Governmental Authority or in the interpretation or application
thereof, in each case, occurring after the date hereof shall make it unlawful
for Existing Term Loan Lender to maintain loans based on the Adjusted Eurodollar
Rate, then Existing Term Loan Lender may, at its option, after notice to Agent
and Borrowers, convert the interest rate on the Existing Term Loan on the last
day of the then-current Interest Period to the Prime Rate (or at the option of
Existing Term Loan Lender, after notice to Agent, for the period from and after
the date of the occurrence of any Event of Default, and for so long as such
Event of Default is continuing as determined by Agent, to two (2%) percent per
annum in excess of the Prime Rate).

 

23

--------------------------------------------------------------------------------


 

1.75         “Existing Term Loan Lender” shall mean Wachovia.

 

1.76         “Existing Term Loan Maturity Date” shall mean March 17, 2012.

 

1.77         “Fee Letter” shall mean that certain confidential letter agreement,
captioned “Fee Letter,” dated as of the date hereof, among Borrowers and Agent.

 

1.78         “Financing Agreements” shall mean, collectively, this Agreement,
any and all notes, the Fee Letter, the Guarantee, the Stock Pledge Agreements,
the Collateral Access Agreements, the Credit Card Acknowledgments, the Deposit
Account Control Agreements (together with all other agreements necessary for
Agent to take (conditionally or otherwise) dominion of all cash receipts and
payments on credit card receivables of each Borrower and Guarantor), the
Investment Property Control Agreements, any other security agreements, the
Intellectual Property Security Agreements, the Intercompany Subordination
Agreement, and all other agreements, documents and instruments now or at any
time hereafter executed and/or delivered by any Borrower or any Obligor in
connection with this Agreement.

 

1.79         “Fiscal Year-End” shall mean the dates denoted as Fiscal Year-End
dates on Exhibit F hereto.

 

1.80         “First Quarter-End” shall mean the dates denoted as First
Quarter-End dates on Exhibit F hereto.

 

1.81         “Fixed Charge Coverage Ratio” shall mean, as to any Person and
their Subsidiaries, calculated on a consolidated basis, for any applicable
measurement period, measured as of the end of such, the ratio of: (a) the amount
equal to sum of (i) EBITDA plus (ii) Qualified Cash to (b) Fixed Charges.

 

1.82         “Fixed Charges” shall mean, with respect to any Person and its
Subsidiaries for any period, the sum of, without duplication, (a) all cash
Interest Expense paid during such period (net of interest income of such Person
during such Period and excluding, to the extent taken into account in the
calculation of Interest Expense, upfront fees, costs and expenses in respect of
this Agreement, the New Term Loan Documents and the transactions contemplated
hereby and thereby), plus (b) all regularly scheduled mandatory principal
payments with respect to Indebtedness for borrowed money (excluding payments in
respect of Revolving Loans) paid or payable for such period, and Indebtedness
with respect to Capital Leases paid during such period in cash (excluding the
interest component with respect to Indebtedness under Capital Lease), plus (c)
all income taxes paid during such period in cash (net of refunds or tax credits
to such Person in respect to income taxes, and excluding income tax on
extraordinary or non-recurring gains or gains from asset sales outside of the
ordinary course of business), plus (d) all Capital Expenditures paid in cash
during such period net of applicable construction or landlord tenant allowances
during such period (other Capital Expenditures of such Person, made with the
proceeds of Indebtedness permitted for such purpose hereunder), all of the
foregoing as determined in accordance with GAAP.

 

1.83         “Fourth Quarter-End” shall mean the dates denoted as Fourth
Quarter-End dates on Exhibit F hereto.

 

24

--------------------------------------------------------------------------------


 

1.84         “Foreign In-Transit Inventory” shall mean Inventory owned by a
Borrower that is not located in the continental United States of America and
which is in transit to one of the  locations set forth on Exhibit E hereto (as
such schedule may be updated from time to time by Borrowers to exclude locations
which have been closed and/or include additional locations of Inventory which
Borrowers are permitted to establish under the terms of this Agreement) being
either the premises of a Freight Forwarder in the United States of America or
the premises of such Borrower in the United States of America which are either
owned and controlled by such Borrower or leased by such Borrower.

 

1.85         “Foreign Subsidiary” shall mean any Subsidiary of any Borrower or
Guarantor that is a corporation (or is treated as a corporation under the Code)
and is not organized under the laws of the United States or a state thereof.

 

1.86         “Freight Forwarders” shall mean the persons listed on Schedule 1.86
hereto or such other person or persons as may be selected by Borrower after the
date hereof and after written notice by Borrower to Agent who are reasonably
acceptable to Agent to handle the receipt of Inventory within the United States
of America and/or to clear Inventory through the Bureau of Customs and Border
Protection (formerly the Customs Service) or other domestic or foreign export
control authorities or otherwise perform port of entry services to process
Inventory imported by Borrower from outside the United States of America (such
persons sometimes being referred to herein individually as a “Freight
Forwarder”), provided, that, as to each such person, (a) Agent shall have
received a Collateral Access Agreement by such person in favor of Agent (in form
and substance satisfactory to Agent) duly authorized, executed and delivered by
such person, (b) such agreement shall be in full force and effect and (c) such
person shall be in compliance in all material respects with the terms thereof.

 

1.87         “Funding Bank” shall have the meaning set forth in Section 3.3(a)
hereof.

 

1.88         “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board which are applicable to the
circumstances as of the date of determination consistently applied, except that,
for purposes of Section 9.18 hereof, GAAP shall be determined on the basis of
such principles in effect on the date hereof and consistent with those used in
the preparation of the most recent audited financial statements delivered to
Agent prior to the date hereof.

 

1.89         “Gift Certificate and Store Credit Reserve” shall mean, as of any
date of determination, a Reserve equal to the amount of fifty-one percent (51%)
of all (i) accrued and outstanding gift certificates which any Borrower is
obligated to honor and (ii) the aggregate amount of outstanding store credit to
be honored by any Borrower.

 

1.90         “Goods in Progress LC” shall mean a documentary Letter of Credit
Accommodation (a) initially requested for the purpose of ordering and ultimately
purchasing Inventory which, upon its completion and deposit with a shipper who
has executed a Collateral Access Agreement, in form and substance satisfactory
to Agent, is reasonably anticipated to be deemed Eligible In-Transit Inventory
or Eligible In-Transit LC Inventory, (b) which has not been

 

25

--------------------------------------------------------------------------------


 

issued and outstanding for more than seventy-five (75) days and (c) which does
not relate to Inventory which has in fact become finished goods which have been
deposited for shipment to a Borrower with a Freight Forwarder who has executed a
Collateral Access Agreement, in form and substance satisfactory to Agent;
provided, that, after such goods become finished goods and have been so
deposited with such a Freight Forwarder, then such Letter of Credit
Accommodation shall no longer be deemed a Goods in Progress LC.

 

1.91         “Governmental Authority” shall mean any nation or government, any
state, province, or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

 

1.92         “Guarantee” shall mean the Amended and Restated Guarantee executed
and delivered by each Borrower and Guarantor in favor of Agent, for itself and
the ratable benefit of the Lenders and the Bank Product Providers, in form and
substance satisfactory to Agent, as the same may be amended, modified or
supplemented from time to time, and any other guaranty from time to time
executed by any Guarantor in favor of Agent, for itself and the ratable benefit
of the Lenders and the Bank Product Providers, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.93         “Guarantors” shall mean collectively, the following (together with
their respective successors and assigns): (a) NY&Co, (b) Parent, (c) Nevada
Factoring, (d) Associated Lerner, and (e) Lerner GC; each sometimes being
referred to herein individually as ‘Guarantor’.

 

1.94         “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, polychlorinated
biphenyls, pesticides, herbicides and any other kind and/or type of pollutants
or contaminants, sewage, sludge, industrial slag, solvents and/or any other
similar substances, materials, or wastes and including any other substances,
materials or wastes that are or become classified as hazardous or toxic under
any Environmental Law.

 

1.95         “Hedging Transactions” shall mean (a) any and all rate swap
transactions, basis swaps, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options, forward bond or forward bond
price or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transaction,
currency options or any other similar transactions or any combination of any of
the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, or (b) any and all transactions of any kind, and the related
confirmations, that are subject to the terms or conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., or any other master agreement, as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, including but not limited to, any such obligations or liabilities under
any such agreement.

 

26

--------------------------------------------------------------------------------


 

1.96         “In Store Payment” shall have the meaning set forth in the Private
Label Credit Card Agreement.

 

1.97         “Indebtedness” shall mean, with respect to any Person and without
duplication, any liability, whether or not contingent, (a) in respect of
borrowed money (whether or not the recourse of the lender is to the whole of the
assets of such Person or only to a portion thereof) or evidenced by bonds,
notes, debentures or similar instruments; (b) representing the balance deferred
and unpaid of the purchase price of any property or services (except any such
balance that constitutes an account payable to a trade creditor (whether or not
an Affiliate) created, incurred, assumed or guaranteed by such Person in the
ordinary course of business of such Person in connection with obtaining goods,
materials or services that is not overdue by more than ninety (90) days, unless
the trade payable is being contested in good faith); (c) all obligations as
lessee under leases which have been, or should be, in accordance with GAAP
recorded as Capital Leases; (d) any contractual obligation, contingent or
otherwise, of such Person to pay or be liable for the payment of any
indebtedness described in this definition of another Person, including, without
limitation, any such indebtedness, directly or indirectly guaranteed, or any
agreement to purchase, repurchase, or otherwise acquire such indebtedness,
obligation or liability or any security therefor, or to provide funds for the
payment or discharge thereof, or to maintain solvency, assets, level of income,
or other financial condition of another Person; (e) all obligations with respect
to redeemable stock and redemption or repurchase obligations under any Capital
Stock or other equity securities issued by such Person; (f) all reimbursement
obligations and other liabilities of such Person with respect to surety bonds
(whether bid, performance or otherwise), letters of credit, banker’s
acceptances, drafts or similar documents or instruments issued for such Person’s
account; (g) all indebtedness of such Person in respect of indebtedness of
another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; and (i) all obligations owed by such Person under License Agreements
with respect to non-refundable, advance or minimum guarantee royalty payments.

 

1.98         “Indemnitee” shall have the meaning set forth in Section 11.5
hereof.

 

1.99         “Information Certificates” shall mean the Information Certificates,
dated the date hereof, of Borrowers and Guarantors collectively constituting
Exhibit D hereto, containing material information with respect to such Person
and such Person’s businesses and assets provided by or on behalf of such Person
to Agent in connection with the preparation of this Agreement and the other
Financing Agreements and the financing arrangements provided for herein.

 

1.100       “Insolvency Event” shall mean, the commencement of any of the
following with respect to any Borrower or Guarantor: (i) any case or proceeding
with respect to such person under the Bankruptcy Code, or any other Federal,
State or other bankruptcy, insolvency,

 

27

--------------------------------------------------------------------------------


 

reorganization or other law affecting creditors’ rights or any other or similar
proceedings seeking any stay, reorganization, arrangement, composition or
readjustment of all or substantially all of the obligations and indebtedness of
such person or (ii) any proceeding seeking the appointment of any receiver,
trustee, administrator, liquidator, custodian or other insolvency official with
similar powers with respect to such person or all or substantially all of its
assets or (iii) any proceeding for liquidation, dissolution or other winding up
of the business of such person or (iv) any general assignment for the benefit of
creditors or any general marshaling of all or substantially all of the assets of
such person.

 

1.101       “Intellectual Property” shall mean any Borrower’s or any Guarantor’s
now owned and hereafter arising or acquired:  patents, patent rights, patent
applications, copyrights, works which are the subject matter of copyrights,
copyright registrations, trademarks, trade names, trade styles, trademark and
service mark applications, and licenses and rights to use any of the foregoing;
all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or the license of any trademark); customer and
other lists in whatever form maintained; trade secret rights, copyright rights,
rights in works of authorship, domain names and domain name registration;
software and contract rights relating to computer software programs, in whatever
form created or maintained.

 

1.102       “Intellectual Property Security Agreements” shall mean,
collectively, the Lerner Trademark Agreement, the Lernco Trademark Agreement and
any other security agreement concerning any Intellectual Property of any
Borrower or Guarantor at any time delivered to Agent in connection with this
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.103       “Intercompany Subordination Agreement” shall mean the Second Amended
and Restated Intercompany Subordination Agreement, in form and substance
satisfactory to Agent, dated of even date herewith, by and among Borrowers,
certain of their Affiliates and Agent, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.

 

 1.104      “Interest Expense” shall mean, for any period, total interest
expense in accordance with GAAP of Borrowers and Guarantors on a consolidated
basis with respect to all outstanding Indebtedness.

 

1.105       “Interest Period” shall mean for any Eurodollar Rate Loan, a period
of approximately one (1), two (2), three (3) or six (6) months duration as
Borrowers may elect, the exact duration to be determined in accordance with the
customary practice in the applicable Eurodollar Rate market; provided, that,
Borrowers may not elect an Interest Period which will end after the last day of
the then-current term of this Agreement.

 

1.106       “Inventory” shall mean all of each Borrower’s and each Guarantor’s
now owned and hereafter existing or acquired goods, wherever located, which (a)
are leased by such Borrower or Guarantor as lessor; (b) are held by such
Borrower or Guarantor for sale or lease or

 

28

--------------------------------------------------------------------------------


 

to be furnished under a contract of service; (c) are furnished by such Borrower
or Guarantor under a contract of service; (d) consist of raw materials, work in
process, finished goods or materials used or consumed in its business; or (e)
are goods in transit to such Borrower or Guarantor.

 

1.107       “Inventory Loan Limit” shall mean $90,000,000.

 

1.108       “Investment Property Control Agreement” shall mean an agreement in
writing, in form and substance satisfactory to Agent, by and among Agent, any
Borrower or Guarantor (as the case may be) and any securities intermediary,
commodity intermediary or other person who has custody, control or possession of
any investment property of such Borrower or Guarantor acknowledging that such
securities intermediary, commodity intermediary or other person has custody,
control or possession of such investment property on behalf of Agent, that it
will comply with entitlement orders originated by Agent with respect to such
investment property, or other instructions of Agent, or (as the case may be)
apply any value distributed on account of any commodity contract as directed by
Agent, in each case, without the further consent of such Borrower or Guarantor
and including such other terms and conditions as Agent may require.

 

1.109       “Jasmine” shall mean Jasmine Company, Inc., a Massachusetts
corporation.

 

1.110       “Landed Value” shall mean, with respect to Eligible In-Transit
Inventory or Eligible In-Transit LC Inventory, the sum of (a) the face amount of
all documentary Letter of Credit Accommodations issued under this Agreement for
purposes of purchasing such Inventory from a Person who is not an Affiliate of
any Borrower plus (b) the amount of freight, customs, taxes and duty and other
amounts which Agent estimates must be paid upon the arrival and in connection
with the delivery of such Inventory to a Borrower’s location for Eligible Landed
Inventory within the United States of America.

 

1.111       “LC Reserve Amount” shall mean, with respect to each Letter of
Credit Accommodation provided under this Agreement, the amount equal to:

 

(a)           if such Letter of Credit Accommodation is a Goods in Progress LC
and the Non-Reserved LC Amount does not then exceed $20,000,000, the sum of (i)
twenty-five percent (25%) (or twenty percent (20%) during the Seasonal Advance
Period) of the face amount of such Goods in Progress LC plus (ii) freight,
taxes, duty, and other amounts which Agent estimates must be paid in connection
with the delivery of the Inventory ordered thereunder to a Borrower’s location
for Eligible Landed Inventory within the United States of America; or

 

(b)           if such Letter of Credit Accommodation is for any other purpose,
including, if it does not meet any of the conditions for being a Goods in
Progress LC or if the Non-Reserved LC Amount does then exceed $20,000,000, the
sum of (i) one hundred percent (100%) of the face amount of the proposed Letter
of Credit Accommodation plus (ii) if such Letter of Accommodation is for the
purchase of Inventory, freight, taxes, duty, and other amounts which Agent
estimates must be paid in connection with the delivery of such Inventory to a
Borrower’s location for Eligible Landed Inventory within the United States of
America, plus (iii) all other commitments and obligations made or incurred by
Agent with respect thereto.

 

1.112       “Lender Register” shall have the meaning given in Section 14.7(b)
hereof.

 

29

--------------------------------------------------------------------------------

 

1.113       “Lenders” shall mean the Persons who are signatories hereto as
Lenders and other Persons made a party to this Agreement as a Lender in
accordance with Section 14.7 hereof, and their respective successors and
assigns; each sometimes being referred to herein individually as a “Lender”.

 

1.114       “Lernco” shall have the meaning set forth in the introduction
hereto.

 

1.115       “Lernco Trademark Agreement” shall mean the Second Amended and
Restated Collateral Assignment of Trademarks (Security Agreement), dated of even
date herewith, by Lernco and Jasmine in favor of Agent, for itself and the
ratable benefit of the Lenders and the Bank Product Providers, as the now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced.

 

1.116       “Lerner” shall have the meaning set forth in the preamble hereto.

 

1.117       “Lerner GC” shall mean Lerner New York GC, LLC, an Ohio limited
liability company.

 

1.118       “Lerner Stock Pledge Agreement” shall mean the Second Amended and
Restated Stock Pledge Agreement, dated of even date herewith, by Lerner in favor
of Agent, for itself and the ratable benefit of the Lenders and the Bank Product
Providers, with respect to the pledge of 100% of the Capital Stock of Associated
Lerner, Lernco, Lerner GC and Jasmine, owned by Lerner, as the now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.119       “Lerner Trademark Agreement” shall mean the Amended and Restated
Collateral Assignment of Trademarks (Security Agreement), dated of even date
herewith, by Lerner in favor of Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.

 

1.120       “Letter of Credit Accommodations” shall mean, collectively, the
letters of credit, merchandise purchase or other guaranties, or acceptances of
drafts relating to letters of credit, which are from time to time either (a)
issued or opened by Agent or any Revolving Loan Lender for the account of any
Borrower or any Obligor or for which Agent or any Revolving Loan Lender is the
confirming bank or in respect of which it has otherwise agreed to make any
payment or (b) with respect to which Agent or Revolving Loan Lenders have agreed
to indemnify the issuer or guaranteed to the issuer the performance by any
Borrower or any Obligor of its obligations to such issuer; sometimes being
referred to herein individually as a “Letter of Credit Accommodation”.

 

1.121       “Letter of Credit Fee” shall have the meaning set forth in Section
2.2(b) hereof.

 

1.122       “Leverage Ratio” shall mean, at the end of any fiscal month, the
ratio computed for the period consisting of twelve (12) consecutive fiscal
months ended on such date of (a) the principal amounts of the Loans and any
other secured Indebtedness of any Borrower or Guarantors that are outstanding as
of the last day of such period, to (b) EBITDA of Borrowers and Guarantors for
such period.

 

30

--------------------------------------------------------------------------------


 

1.123       “License Agreements” shall have the meaning set forth in Section
8.11 hereof.

 

1.124       “Loan Parties” means the Borrowers, the Guarantors and the other
Obligors.

 

1.125       “Loans” shall mean the Revolving Loans, the Special Agent Advances,
the Existing Term Loan and the Letter of Credit Accommodations.

 

1.126       “Material Adverse Effect” shall mean a material adverse effect on
(a) the financial condition, business, performance or operations of the
Borrowers taken as a whole or the Loan Parties taken as a whole; (b) the
legality, validity or enforceability of this Agreement or any of the other
Financing Agreements; (c) the legality, validity, enforceability, perfection or
priority of the security interests and liens of Agent upon the Collateral; (d)
the Collateral or its value; (e) the ability of the Borrowers, taken as a whole,
to repay the Obligations or of the Borrowers, taken as a whole, or the Loan
Parties, taken as a whole, to perform their obligations under this Agreement or
any of the other Financing Agreements as and when to be performed; or (f) the
ability of Agent or any Lender to enforce the Obligations or realize upon the
Collateral or otherwise with respect to the rights and remedies of Agent and
Lenders under this Agreement or any of the other Financing Agreements.

 

1.127       “Material Contract” shall mean (a) any contract or other agreement
(other than the Financing Agreements), written or oral, of any Borrower or
Obligor involving liability for $5,000,000 or more of Indebtedness owed to any
Person (other than another Loan Party) or (b) any other contract or other
agreement (other than the Financing Agreements), whether written or oral, to
which any Borrower is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto would have a Material
Adverse Effect.

 

1.128       “Maximum Credit” shall mean (a) prior to the repayment in full of
the Existing Term Loan and all Obligations related thereto, the amount equal to
$118,500,000, less the then outstanding principal amount of the Existing Term
Loan, and (b) upon the repayment in full of the Existing Term Loan and all
Obligations related thereto, the amount of $90,000,000.

 

1.129       “Measurement Period” shall mean the twelve-month period ending on
the last day of any month in which EBITDA is to be measured, taken as a single
accounting period.

 

1.130       “Multiemployer Plan” shall mean a “multi-employer plan” as defined
in Section 4001(a)(3) of ERISA which is or was at any time during the current
year or the immediately preceding six (6) years contributed to by any Borrower
or any ERISA Affiliate.

 

1.131       “Net Amount of Eligible Credit Card Receivables” shall mean, the
gross amount of the Eligible Credit Card Receivables less returns, discounts,
claims, credits and allowances of any nature at any time issued, owing, granted,
outstanding, available or claimed with respect thereto.

 

1.132       “Net Amount of Eligible Damaged Goods Vendors Receivables” shall
mean the gross amount of the Eligible Damaged Goods Vendors Receivables less
returns, discounts, claims, credits and allowances of any nature at any time
issued, owing, granted, outstanding, available or claimed with respect thereto.

 

31

--------------------------------------------------------------------------------


 

1.133       “Net Amount of Eligible Sell-Off Vendors Receivables” shall mean,
the gross amount of the Eligible Sell-Off Vendors Receivables less returns,
discounts, claims, credits and allowances of any nature at any time issued,
owing, granted, outstanding, available or claimed with respect thereto.

 

1.134       “Net Cash Proceeds” shall mean the aggregate cash proceeds received
by any Borrower or Guarantor (i) in respect of any sale, lease, transfer or
other disposition of any assets or properties, or interest in assets and
properties, in each case outside the ordinary course of business of such
Borrower or Guarantor, or (ii) as proceeds of any loans or other financial
accommodations provided to any Borrower or Guarantor (either of clause (i) or
(ii) of this definition, a “Specified Disposition”), in each case net of (A) the
reasonable costs relating to such Specified Disposition (including, without
limitation, legal, accounting and investment banking fees, and sales
commissions), (B) the portion of such proceeds deposited in an escrow account or
otherwise required to be reserved pursuant to the purchase agreements related to
such Specified Disposition for purchase price adjustments or indemnification
payments payable by such Borrower or Guarantor to the purchaser thereof (but
only until such time as such portion of such proceeds is received by such
Borrower or Guarantor), (C) taxes paid or estimated to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements), and (D) amounts applied to the repayment of
Indebtedness secured by a valid and enforceable lien on the asset or assets that
are the subject of such Specified Disposition required to be repaid in
connection with such transaction. For purposes of this definition, a Specified
Disposition described in clause (i) above shall exclude (x) sales, leases,
transfers and other dispositions of Inventory permitted under Section 9.7(b)(vi)
or Section 9.7(b)(x) hereof, and (y) sales and other dispositions of defective,
obsolete, out-of-season or slow moving Inventory to a third-party off-price
wholesaler, including Ben Elias and Value City, or any other Person engaged in
substantially the same business as Ben Elias or Value City and permitted by
Agent. Net Cash Proceeds shall exclude any non-cash proceeds received by any
Borrower or Guarantor from any Specified Disposition, but shall include such
proceeds when and as converted by any Borrower or Guarantor to cash or other
immediately available funds.

 

1.135       “Net Income” shall mean, for any period, the net income (or loss) of
the Borrowers and Obligors on a consolidated basis for such period taken as a
single accounting period as determined in accordance with GAAP; provided,
however, there shall be excluded therefrom (i) unrealized gains and losses due
solely to fluctuations in currency values and the related tax effects according
to GAAP and (ii) items classified as a cumulative effect of an accounting change
or as extraordinary items, in accordance with GAAP; provided, further, for
clarification purposes, stores openings and closings in ordinary course shall
not be considered extraordinary for the purposes hereof.

 

1.136       “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the amount of the
recovery in respect of the Inventory at such time a “net orderly liquidation
value” basis as set forth in the most recent acceptable appraisal of Inventory
received by Agent in accordance with Section 7.3 hereof, net of operating
expenses, liquidation expenses and commissions, and (b) the denominator of which
is the applicable Value of the aggregate amount of the Inventory subject to such
appraisal.

 

1.137       “Nevada Factoring” shall mean Nevada Receivable Factoring, Inc., a
Nevada

 

32

--------------------------------------------------------------------------------


 

corporation.

 

1.138       “New Term Loan Agent” shall mean Wachovia Bank, National
Association, a national banking association, or such other financial institution
reasonably acceptable to Agent, in its capacity as administrative agent acting
for and on behalf of the New Term Loan Lenders pursuant to the New Term Loan
Agreement and any replacement or successor agent thereunder.

 

1.139       “New Term Loan Agreement” shall mean a credit agreement among New
Term Loan Agent, New Term Loan Lenders, Borrowers and Guarantors to evidence the
terms and condition of the New Term Loan, as such agreement will exist upon the
execution and delivery thereof, and as may be thereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.140       “New Term Loan Documents” shall mean, collectively, the following:
(a) the New Term Loan Agreement and (b) all agreements, documents and
instruments to be executed and delivered in connection therewith and related
thereto, as such agreements, documents and instruments will exist upon the
execution and delivery thereof, and as may be thereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.141       “New Term Loan Intercreditor Agreement” shall mean the intercreditor
agreement to be executed and delivered between Agent and New Term Loan Agent, as
acknowledged and agreed to by Borrowers and Guarantors, in connection with the
New Term Loan, as such agreement will exist upon the execution and delivery
thereof, and as may be thereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

1.142       “New Term Loan Lenders” shall mean, collectively, the financial
institutions from time to time party to the New Term Loan Agreement as lenders,
and their respective successors and assigns; each sometimes being referred to
herein individually as a “New Term Loan Lender”.

 

1.143       “New Term Loan” shall mean the term loan made by New Term Loan
Lenders to Borrowers on or after the date hereof pursuant to the New Term Loan
Agreement.

 

1.144       “Non-Borrower Receivables” shall mean those receivables owned by
World Bank, Nevada Factoring or any Person other than a Borrower, with respect
to which the proceeds thereof are, at any time, in the possession of a Borrower
or in a deposit account of a Borrower and such Borrower maintains possession or
control of such proceeds for the benefit of World Bank, Nevada Factoring or any
other such Person pursuant to the Private Label Credit Card Agreement or any
other agreement.

 

1.145       “Non-Consenting Lender” shall have the meaning set forth in Section
11.3(d) hereof.

 

1.146       “Non-Recourse Agreement” shall mean that certain agreement dated as
of November 27, 2002 and entered into by and among Lerner, Nevada Factoring and
World Bank.

 

1.147       “Non-Reserved LC Amount” shall mean, as of any date of
determination, seventy-five percent (75%) (or eighty percent (80%) during the
Seasonal Advance Period) of the

 

33

--------------------------------------------------------------------------------


 

face amount of each Goods in Progress LC then outstanding.

 

1.148       “Non-Seasonal Advance Period” shall mean those periods during any
calendar year other than the Seasonal Advance Period.

 

1.149       “Notice of Default or Failure of Condition” shall have the meaning
set forth in Section 12.3(a) hereof.

 

1.150       “NY&Co” shall have the meaning set forth in the preamble hereto.

 

1.151       “NY&Co Stock Pledge Agreement” shall mean that certain Second
Amended and Restated Stock Pledge Agreement, dated of even date herewith, by
NY&Co in favor of Agent, for itself and the ratable benefit of the Lenders and
the Bank Product Providers, with respect to the pledge of 100% of the Capital
Stock of Parent owned by NY&Co, as the same may be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.152       “Obligations” shall mean the Existing Term Loan, any and all
Revolving Loans, Letter of Credit Accommodations and all other obligations,
liabilities and indebtedness of every kind, nature and description owing by any
Borrower or any Guarantor to Agent or any Lender and/or any of their Affiliates,
including all obligations arising under or in connection with Bank Products,
whether consisting of principal, interest, charges, fees, costs and expenses,
fees relating to Letters of Credit, however evidenced, whether as principal,
surety, endorser, guarantor or otherwise, arising under this Agreement or any of
the other Financing Agreements, whether now existing or hereafter arising, in
each case under this Agreement or the other Financing Agreements, whether
arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to any Borrower or
any Guarantor or Obligor under the United States Bankruptcy Code or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured.

 

1.153       “Obligor” shall mean any guarantor, endorser, acceptor, surety or
other person liable on or with respect to the Obligations or who is the owner of
any property which is security for the Obligations (including, without
limitation, Guarantors, other than Borrowers).

 

1.154       “Parent” shall have the meaning set forth in the preamble hereof.

 

1.155       “Parent Stock Pledge Agreement” shall mean that certain Second
Amended and Restated Stock Pledge Agreement, dated of even date herewith, by
Parent in favor of Agent, for itself and the ratable benefit of the Lenders and
the Bank Product Providers, with respect to the pledge of 100% of the Capital
Stock of Lerner, Lernco and Nevada Factoring owned by Parent, as the same may be
amended, modified or supplemented from time to time.

 

1.156       “Participant” shall mean any Person that acquires and holds a
participation in the interest of any Lender in any of the Revolving Loans,
Letter of Credit Accommodations or the Existing Term Loan in conformity with the
provisions of Section 14.7 of this Agreement governing participations.

 

34

--------------------------------------------------------------------------------


 

1.157       “Pension Plan” shall mean a Plan that is subject to Title IV of
ERISA.

 

1.158       “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

 

1.159       “Plan” shall mean an employee benefit plan (as defined in Section
3(3) of ERISA) which any Borrower or Guarantor or, solely with respect to an
employee benefit plan subject to Title IV of ERISA, an ERISA Affiliate sponsors
or to which it contributes, or a Multiemployer Plan.

 

1.160       “Prime Rate” shall mean the rate from time to time publicly
announced by Wachovia Bank, National Association, or its successors, as its
prime rate, whether or not such announced rate is the best rate available at
such bank.

 

1.161       “Prime Rate Loans” shall mean the Loans or any portion thereof on
which interest is payable based on the Prime Rate in accordance with the terms
thereof.

 

1.162       “Priority Event” shall mean the occurrence of any one or more of the
following: (a) the occurrence and continuance of an Event of Default under
Section 10.1(a)(i) hereof with respect to any Borrower’s failure to pay any of
the Obligations related to the Revolving Loans (including principal, interest,
fees and expenses attributable thereto); (b) the occurrence and continuance of
an Event of Default under Sections 10.1(g) or 10.1(h) hereof; or (c) the
occurrence of any other Event of Default and the acceleration by Agent of the
payment of all or a material portion of the Obligations related to the Revolving
Loans.

 

1.163       “Private Label Credit Card Agreement” shall mean that certain
Private Label Credit Card Program Agreement, dated as of August 8, 2002 as
amended, and as may be further amended from time to time in accordance with the
terms hereof, and entered into by and among Lerner, Nevada Factoring, and World
Bank.

 

1.164       “Private Label Credit Card Receivables” shall mean those Accounts
and other indebtedness owed to Lerner arising under Lerner’s private label
credit card program and sold or otherwise assigned or transferred by Lerner to
Nevada Factoring or World Bank, directly or indirectly.

 

1.165       “Pro Rata Share” shall mean:

 

(a)           with respect to a Revolving Loan Lender’s obligation to make
Revolving Loans and right to receive payments relative thereto, the fraction
(expressed as a percentage) the numerator of which is such Lender’s Revolving
Loan Commitment and the denominator of which is the aggregate amount of all of
the Revolving Loan Commitments of all Revolving Loan Lenders; and

 

(b)           with respect to all other matters (including the indemnification
obligations arising under Section 12.5 hereof), the fraction (expressed as a
percentage) the numerator of

 

35

--------------------------------------------------------------------------------


 

which is such Lender’s Total Commitment and the denominator of which is the
aggregate amount of all of the Total Commitments of all Lenders.

 

1.166       “Provision for Taxes” shall mean an amount equal to all taxes
imposed on or measured by net income, whether Federal, State, Provincial, county
or local, and whether foreign or domestic, that are paid or payable by any
Person in respect of any period in accordance with GAAP.

 

1.167       “Qualified Cash” shall mean, as of any date of determination, the
amount of cash carried by any Borrower on its balance sheet, other than cash in
the Cash Collateral Account, cash constituting Eligible Cash Collateral or cash
in any Blocked Account, which is in an account subject to a Deposit Account
Control Agreement and with respect to which Agent has received statements of the
available balances thereof from the bank or other financial institution at which
such account is maintained which confirm such amounts.

 

1.168       “Real Property” shall mean all now owned and hereafter acquired real
property of any Borrower and Guarantor, including leasehold interests, together
with all buildings, structures, and other improvements located thereon and all
licenses, easements and appurtenances relating thereto, wherever located.

 

1.169       “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and Guarantor: (a) all Accounts;
(b) all interest, fees, late charges, penalties, collection fees and other
amounts due or to become due or otherwise payable in connection with any
Account; (c) all payment intangibles; (d) letters of credit, indemnities,
guarantees, security or other deposits and proceeds thereof issued payable to
such Borrower or Guarantor or otherwise in favor of or delivered to such
Borrower or Guarantor in connection with any Account; or (e) all other accounts,
contract rights, chattel paper, instruments, notes, general intangibles and
other forms of obligations owing to such Borrower or Guarantor, whether from the
sale and lease of goods or other property, licensing of any property (including
Intellectual Property or other general intangibles), rendition of services or
from loans or advances by such Borrower or Guarantor or to or for the benefit of
any third person (including loans or advances to any Affiliates or Subsidiaries
of any Borrower or Guarantor) or otherwise associated with any Accounts,
Inventory or general intangibles of such Borrower or Guarantor (including,
without limitation, choses in action, causes of action, tax refunds, tax refund
claims, any funds which may become payable to such Borrower or Guarantor in
connection with the termination of any Plan or other employee benefit plan and
any other amounts payable to such Borrower or Guarantor from any Plan or other
employee benefit plan, rights and claims against carriers and shippers, rights
to indemnification, business interruption insurance and proceeds thereof,
casualty or any similar types of insurance and any proceeds thereof and proceeds
of insurance covering the lives of employees on which such Borrower or Guarantor
is a beneficiary).

 

1.170       “Records” shall mean all of each Borrower’s or Guarantor’s present
and future books of account of every kind or nature, purchase and sale
agreements, invoices, ledger cards, bills of lading and other shipping evidence,
statements, correspondence, memoranda, credit files and other data relating to
the Collateral or any account debtor, together with the tapes, disks, diskettes
and other data and software storage media and devices, file cabinets or
containers in or

 

36

--------------------------------------------------------------------------------


 

on which the foregoing are stored (including any rights of such Borrower or
Guarantor with respect to the foregoing maintained with or by any other person).

 

1.171       “Reference Bank” shall mean Wachovia Bank, National Association, or
such other bank as Agent may from time to time designate.

 

1.172       “Register” shall have the meaning set forth in Section 14.7(b)
hereof.

 

1.173       “Renewal Date” shall have the meaning set forth in Section 14.1(a)
hereof.

 

1.174       “Report” or “Reports” shall have the meaning set forth in Section
12.10(a) hereof.

 

1.175       “Required Lenders” shall mean, at any time, those Lenders whose Pro
Rata Shares aggregate sixty-six and two-thirds percent (662/3%) or more of the
aggregate of the Total Commitments of all Lenders.

 

1.176       “Required Revolving Loan Lenders” shall mean, at any time, those
Revolving Loan Lenders whose Pro Rata Shares aggregate sixty-six and two-thirds
percent (662/3%) or more of the aggregate of the Revolving Loan Commitments of
all Revolving Loan Lenders.

 

1.177       “Reserves” shall mean as of any date of determination, such amounts
as Agent may from time to time establish and revise in good faith reducing the
amount of Revolving Loans and Letter of Credit Accommodations which would
otherwise be available to Borrowers under the lending formula(s) provided for
herein:  (a) to reflect events, conditions, contingencies or risks which, as
determined by Agent in good faith, adversely affect, or would have a reasonable
likelihood of adversely affecting, either (i) the Collateral or any other
property which is security for the Obligations or its value or (ii) the assets
or business of any Borrower or any Obligor or (iii) the security interests and
other rights of Agent or any Lender in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Agent’s good
faith belief that any collateral report or financial information furnished by or
on behalf of any Borrower or any Obligor to Agent is or may have been
incomplete, inaccurate or misleading in any material respect. To the extent
Agent may decrease the lending formulas used to determine the Borrowing Base or
establish new criteria or revise existing criteria for Eligible Sell-Off Vendors
Receivables, Eligible Damaged Goods Vendors Receivables, Eligible Credit Card
Receivables or Eligible Inventory so as to address any circumstances, condition,
event or contingency in a manner satisfactory to Agent, Agent shall not
establish a Reserve for the same purpose. The amount of any Reserve established
by Agent shall have a reasonable relationship to the event, condition or other
matter which is the basis for such reserve as determined by Agent in good faith.
For purposes of this definition, and without limiting the foregoing, “Reserves”
shall include: (u) the Total LC Reserve Amount, (v) the Gift Certificate and
Store Credit Reserve, (w) such amounts, as determined by Agent, for amounts at
any time due or to become past due in the good faith judgment of Agent to the
owner, lessor or operator of any facility at which Eligible Inventory may be
located with respect to which Agent has not received a Collateral Access
Agreement, in form and substance satisfactory to Agent, provided that, with
respect to facilities leased by a Borrower or Guarantor which are located in a
jurisdiction which affords the lessor thereof a lien, or other such rights, on
any of the Collateral for unpaid rent or other amounts, which lien may have
priority over Agent’s liens on or rights to the Collateral,

 

37

--------------------------------------------------------------------------------


 

such amount shall equal three (3) months rent for such facility plus any amounts
past due, (x) such amounts, as determined by Agent, for sales, excise or similar
taxes that are (i) past due and (ii) not being contested in good faith and not
subject to liens filed against any Borrower or Guarantor with respect thereto,
(y) such amounts, as determined by Agent, for payments owed by any Borrower or
Guarantor to bailees, customs brokers or freight forwarders for the services
provided by such bailees, customs brokers or freight forwarders in an amount not
to exceed $1,000,000, plus such freight, customs, taxes and duty and other
amounts which Agent estimates must be paid upon the arrival and in connection
with the delivery to a Borrower’s location for Eligible Inventory within the
United States of America of any Inventory ordered or purchased by any Borrower
under a documentary Letter of Credit Accommodation or which constitutes any
portion of the Borrowing Base, and (z) upon an Event of Default or if Borrowers’
Compliance Excess Availability is less than $10,000,000, such amounts, as
determined by Agent, for Service Costs owed to Limited Brands, Inc. or any of
its Affiliates and payable by any Borrower or any of their Affiliates arising
from logistic or information technology services to be provided by Limited
Brands, Inc. for the benefit of any Borrower or its Affiliates pursuant to the
Transition Services Agreement in an amount not to exceed $1,000,000.

 

1.178       “Revolving Loan Commitment” shall mean, as to any Lender: (a) at any
time prior to the termination of the Revolving Loan Commitments, the amount of
such Lender’s revolving loan commitment as set forth on Schedule 1.196 or on
Schedule 1 to the Assignment and Acceptance Agreement pursuant to which such
Lender became a Lender under this Agreement, as such amount may be adjusted from
time to time in accordance with the provisions of Section 14.7 hereof, and (b)
after the termination of the Revolving Loan Commitments, the unpaid amount of
Revolving Loans and Special Agent Advances made by such Lender and such Lender’s
interest in the outstanding Letter of Credit Accommodations, in each case as the
same may be adjusted from time to time in accordance with the terms hereof.

 

1.179       “Revolving Loan Credit Facility” shall mean the Revolving Loans and
Letter of Credit Accommodations provided to or for the benefit of Borrowers
pursuant to the terms of this Agreement.

 

1.180       “Revolving Loan Interest Rate” shall mean:

 

(a)           Subject to clause (b) of this definition below:

 

(i)  as to Revolving Loans that are Prime Rate Loans, a rate equal to the Prime
Rate plus the Applicable Margin for Prime Rate Loans,

 

(ii)  as to Revolving Loans that are Eurodollar Rate Loans, a rate equal to the
Adjusted Eurodollar Rate plus the Applicable Margin for Eurodollar Rate Loans
(in each case, based on the Eurodollar Rate applicable for the Interest Period
selected by Borrowers as in effect two (2) Business Days after the date of
receipt by Agent of the request of or on behalf of Borrowers for such Eurodollar
Rate Loans in accordance with the terms hereof, whether such rate is higher or
lower than any rate previously quoted to Borrowers).

 

(b)           Notwithstanding anything to the contrary contained in clause (a)
of this definition, the Applicable Margin otherwise used to calculate the
Interest Rate for Prime Rate

 

38

--------------------------------------------------------------------------------


 

Loans and Eurodollar Rate Loans shall be the percentage set forth in the
definition of the term Applicable Margin for each category of Loans that is then
applicable plus two (2.00%) percent per annum, at Agent’s option, or, upon the
written direction of Required Revolving Loan Lenders (i) either (A) for the
period from and after the effective date of termination or non-renewal hereof
until such time as all Obligations are indefeasibly paid and satisfied in full
in immediately available funds, or (B) for the period from and after the date of
the occurrence of any Event of Default, and for so long as such Event of Default
is continuing as determined by Agent and (ii) on the Revolving Loans at any time
outstanding in excess of the Borrowing Base or the Revolving Loan Limit (whether
or not such excess(es) arise or are made with or without Agent’s or any Lender’s
knowledge or consent and whether made before or after an Event of Default).

 

1.181       “Revolving Loan Lender” shall mean any Lender having a Revolving
Loan Commitment.

 

1.182       “Revolving Loan Limit” shall mean $90,000,000 unless Borrowers shall
have exercised their right to reduce such amount pursuant to Section 2.1(e)
hereof, in which event Revolving Loan Limit shall mean such reduced amount.

 

1.183       “Revolving Loans” shall mean the loans now or hereafter made by or
on behalf of any Revolving Loan Lender or by Agent for the account of any
Revolving Loan Lender on a revolving basis (involving advances, repayments and
readvances) as set forth in Section 2.1 hereof.

 

1.184       “Seasonal Advance Period” shall mean the period commencing on May 1
and ending on November 30 of each calendar year.

 

1.185       “Second Quarter-End” shall mean the dates denoted as Second
Quarter-End dates on Exhibit F hereto.

 

1.186       “Service Costs” shall have the meaning set forth in the Transition
Services Agreement.

 

1.187       “Settlement Period” shall have the meaning set forth in Section
6.9(b) hereof.

 

1.188       “Solvent” shall mean, at any time with respect to any Person, that
at such time such Person (a) is able to pay its debts as they mature and has
(and has a reasonable basis to believe it will continue to have) sufficient
capital (and not unreasonably small capital) to carry on its business consistent
with its practices as of the date hereof, and (b) the assets and properties of
such Person at a fair valuation (and including as assets for this purpose at a
fair valuation all rights of subrogation, contribution or indemnification
arising pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

 

39

--------------------------------------------------------------------------------


 

1.189       “Special Agent Advances” shall have the meaning set forth in Section
12.11 hereof.

 

1.190       “Specified Amounts” shall have the meaning set forth in Section
6.4(b)(i) hereof.

 

1.191       “Specified Excess Availability Amount” shall mean (a) until such
time as the Existing Term Loan and all Obligations related thereto are
indefeasibly paid and satisfied in full in immediately available funds, the
amount of $30,000,000, and (b) upon the indefeasible payment and satisfaction in
full of the Existing Term Loan and all Obligations related thereto in
immediately available funds, the amount of $20,000,000.

 

1.192       “Stock Pledge Agreements” shall mean, collectively, the NY&Co Stock
Pledge Agreement, the Parent Stock Pledge Agreement, the Lerner Stock Pledge
Agreement and any other stock pledge agreement at any time made in favor of
Agent, for itself and the ratable benefit of the Lenders and the Bank Product
Providers, in connection with this Agreement.

 

1.193       “Subsidiary” or “subsidiary” shall mean, with respect to any Person,
any corporation, limited liability company, limited liability partnership or
other limited or general partnership, trust, association or other business
entity of which an aggregate of at least a majority of the outstanding Capital
Stock or other interests entitled to vote in the election of the board of
directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.

 

1.194       “Taxes” shall have the meaning set forth in Section 6.4(d) hereof.

 

1.195       “Third Quarter-End” shall mean the dates denoted as Third
Quarter-End dates on Exhibit F hereto.

 

1.196       “Total Commitment” shall mean, as to each Lender, the sum of such
Lender’s Revolving Loan Commitment, if any, plus such Lender’s Existing Term
Loan Commitment, if any, in each case as set forth on Schedule 1.196 hereto, or
on Schedule 1 to the Assignment and Acceptance Agreement pursuant to which such
Lender became a Lender under this Agreement, as such amounts may be adjusted
from time to time in accordance with the provisions of Section 14.7 hereof.

 

1.197       “Total LC Reserve Amount” shall mean, as of any date of
determination, the aggregate amount of all LC Reserve Amounts for all Letter of
Credit Accommodations then outstanding.

 

1.198       “Transition Services Agreement” shall mean collectively, those
certain transition services agreements, dated as of November 27, 2002, and
entered into by and among Seller, NY&Co and Lerner.

 

1.199       “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York and any successor statute, as in effect from time to time
(except that terms used herein

 

40

--------------------------------------------------------------------------------


 

which are defined in the Uniform Commercial Code as in effect in the State of
New York on the date hereof shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as Agent may
otherwise determine); provided, that, if, with respect to any financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Agent
pursuant to the applicable Financing Agreement is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
the State of New York, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
each Financing Agreement and any financing statement relating to such perfection
or effect of perfection or non-perfection.

 

1.200       “Unused Line Fee” shall have the meaning set forth in Section 3.2(a)
hereof.

 

1.201       “Value” shall mean, as determined by Agent in good faith, with
respect to Inventory, the lower of (a) cost computed on a specific
identification basis in accordance with GAAP or (b) market value; provided,
that, for purposes of the calculation of the Borrowing Base, (i) the Value of
the Inventory shall not include:  (A) the portion of the value of Inventory
equal to the profit earned by a Borrower or any Affiliate of any Borrower on the
sale thereof to any Borrower or (B) write-ups or write-downs in value with
respect to currency exchange rates and (ii) notwithstanding anything to the
contrary contained herein, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Agent prior to the date hereof, if any.

 

1.202       “Voting Stock” shall mean with respect to any Person, (a) one (1) or
more classes of Capital Stock of such Person having general voting powers to
elect at least a majority of the board of directors, managers or trustees of
such Person, irrespective of whether at the time Capital Stock of any other
class or classes have or might have voting power by reason of the happening of
any contingency, and (b) any Capital Stock of such Person convertible or
exchangeable without restriction at the option of the holder thereof into
Capital Stock of such Person described in clause (a) of this definition.

 

1.203       “Wachovia” shall mean Wachovia Bank, National Association, a
national banking association, in its individual capacity, and its successors and
assigns.

 

1.204       “World Bank” shall mean World Financial Network National Bank.

 


2.                                       CREDIT FACILITIES


 


2.1           REVOLVING LOANS.


 


(A)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS CONTAINED HEREIN,
EACH REVOLVING LOAN LENDER SEVERALLY (AND NOT JOINTLY) AGREES TO FUND ITS PRO
RATA SHARE OF REVOLVING LOANS TO BORROWERS FROM TIME TO TIME IN AMOUNTS
REQUESTED BY ANY BORROWER UP TO THE AMOUNT OUTSTANDING AT ANY TIME EQUAL TO THE
BORROWING BASE.


 


(B)           AGENT MAY, IN ITS DISCRETION, FROM TIME TO TIME, UPON NOT LESS
THAN TEN (10) BUSINESS DAYS PRIOR TELEPHONIC OR ELECTRONIC NOTICE ONLY TO EACH
BORROWER, REDUCE THE LENDING FORMULA(S) WITH RESPECT TO ELIGIBLE INVENTORY TO
THE EXTENT THAT AGENT DETERMINES IN GOOD

 

41

--------------------------------------------------------------------------------


 

faith that:  (i) the number of days of the turnover of the Inventory for any
period has adversely changed or (ii) the liquidation value of the Eligible
Inventory, or any category thereof, has decreased, including any decrease
attributable to a material change in the nature, quality or mix of the
Inventory. The amount of any decrease in the lending formulas shall have a
reasonable relationship to the event, condition or circumstance which is the
basis for such decrease as determined by Agent in good faith. In determining
whether to reduce the lending formula(s), Agent may consider events, conditions,
contingencies or risks which are also considered in determining Eligible
Sell-Off Vendors Receivables, Eligible Damaged Goods Vendors Receivables,
Eligible Credit Card Receivables, Eligible Inventory or in establishing
Reserves.


 


(C)           EXCEPT WITH THE CONSENT OF ALL LENDERS, OR AS OTHERWISE PROVIDED
IN SECTIONS 12.8 AND 12.11 HEREOF, (I) THE AGGREGATE AMOUNT OF THE LOANS
OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE MAXIMUM CREDIT, (II) THE AGGREGATE
PRINCIPAL AMOUNT OF THE REVOLVING LOANS AND LETTER OF CREDIT ACCOMMODATIONS
OUTSTANDING AT ANY TIME TO BORROWERS SHALL NOT EXCEED THE BORROWING BASE, AND
(III) THE AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING LOANS OUTSTANDING AT ANY
TIME TO BORROWERS BASED ON THE ELIGIBLE INVENTORY SHALL NOT EXCEED THE INVENTORY
LOAN LIMIT.


 


(D)           IN THE EVENT THAT THE AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING
LOANS AND LETTER OF CREDIT ACCOMMODATIONS OUTSTANDING TO BORROWERS EXCEEDS THE
BORROWING BASE, THE AGGREGATE PRINCIPAL AMOUNT OF REVOLVING LOANS AND LETTER OF
CREDIT ACCOMMODATIONS BASED ON THE ELIGIBLE INVENTORY EXCEED THE INVENTORY LOAN
LIMIT, OR THE AGGREGATE AMOUNT OF THE OUTSTANDING LETTER OF CREDIT
ACCOMMODATIONS EXCEED THE SUBLIMIT FOR LETTER OF CREDIT ACCOMMODATIONS SET FORTH
IN SECTION 2.2(E) HEREOF, SUCH EVENT SHALL NOT LIMIT, WAIVE OR OTHERWISE AFFECT
ANY RIGHTS OF AGENT OR LENDERS IN SUCH CIRCUMSTANCES OR ON ANY FUTURE OCCASIONS
AND BORROWERS SHALL IMMEDIATELY REPAY TO AGENT THE ENTIRE AMOUNT OF ANY SUCH
EXCESS(ES).


 


(E)           AT BORROWERS’ OPTION, UPON NOT LESS THAN TEN (10) BUSINESS DAYS
PRIOR WRITTEN NOTICE TO AGENT BY BORROWERS, BORROWERS MAY PERMANENTLY REDUCE THE
REVOLVING LOAN LIMIT; PROVIDED, HOWEVER, THAT (I) SUCH REDUCTIONS MAY ONLY BE
REQUESTED IN INCREMENTS OF $10,000,000; (II) ON AND AFTER GIVING EFFECT TO SUCH
REDUCTION, NO EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING;
AND (III) THE REVOLVING LOAN LIMIT MAY NOT BE REDUCED TO AN AMOUNT THAT IS LESS
THAN $60,000,000 UNLESS REDUCED TO ZERO IN CONNECTION WITH THE TERMINATION OF
THE AGREEMENT OR THE REVOLVING LOAN FACILITY IN ACCORDANCE WITH THE PROVISIONS
OF SECTION 14.1 HEREOF.


 


2.2           LETTER OF CREDIT ACCOMMODATIONS.


 


(A)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS CONTAINED HEREIN, AT
THE REQUEST OF ANY BORROWER, AGENT AGREES, FOR THE RATABLE RISK OF EACH
REVOLVING LOAN LENDER ACCORDING TO ITS PRO RATA SHARE, TO PROVIDE OR ARRANGE FOR
LETTER OF CREDIT ACCOMMODATIONS FOR THE ACCOUNT OF BORROWERS CONTAINING TERMS
AND CONDITIONS ACCEPTABLE TO AGENT AND THE ISSUER THEREOF. ANY PAYMENTS MADE BY
OR ON BEHALF OF AGENT OR ANY REVOLVING LOAN LENDER TO ANY ISSUER THEREOF AND/OR
RELATED PARTIES IN CONNECTION WITH THE LETTER OF CREDIT ACCOMMODATIONS PROVIDED
TO OR FOR THE BENEFIT OF ANY BORROWER SHALL CONSTITUTE ADDITIONAL REVOLVING
LOANS TO BORROWERS PURSUANT TO THIS SECTION 2 (OR SPECIAL AGENT ADVANCES AS THE
CASE MAY BE).

 

42

--------------------------------------------------------------------------------


 


(B)           IN ADDITION TO ANY CHARGES, FEES OR EXPENSES CHARGED BY ANY BANK
OR ISSUER IN CONNECTION WITH THE LETTER OF CREDIT ACCOMMODATIONS, BORROWERS
SHALL PAY TO AGENT, FOR THE BENEFIT OF REVOLVING LOAN LENDERS, A LETTER OF
CREDIT FEE AT A RATE EQUAL TO FIVE-EIGHTHS PERCENT (.625%) PER ANNUM ON THE
DAILY OUTSTANDING BALANCE OF THE LETTER OF CREDIT ACCOMMODATIONS IN RESPECT OF
COMMERCIAL LETTER OF CREDIT ACCOMMODATIONS AND A LETTER OF CREDIT FEE AT A RATE
EQUAL TO THE APPLICABLE MARGIN FOR STANDBY LETTER OF CREDIT ACCOMMODATIONS ON
THE DAILY OUTSTANDING BALANCE OF THE LETTER OF CREDIT ACCOMMODATIONS IN RESPECT
OF STANDBY LETTER OF CREDIT ACCOMMODATIONS (THE “LETTER OF CREDIT FEE”), IN EACH
CASE FOR THE IMMEDIATELY PRECEDING MONTH (OR PART THEREOF), PAYABLE IN ARREARS
AS OF THE FIRST DAY OF EACH SUCCEEDING MONTH; PROVIDED, THAT, AGENT MAY, AND
UPON THE WRITTEN DIRECTION OF THE REQUIRED REVOLVING LOAN LENDERS SHALL, REQUIRE
BORROWERS TO PAY TO AGENT, FOR THE RATABLE BENEFIT OF REVOLVING LOAN LENDERS,
SUCH LETTER OF CREDIT FEE, AT A RATE THAT IS (2%) PERCENT PER ANNUM GREATER THAN
THE OTHERWISE APPLICABLE RATE ON SUCH DAILY OUTSTANDING BALANCE FOR: (I) THE
PERIOD FROM AND AFTER THE DATE OF TERMINATION OR NON-RENEWAL HEREOF UNTIL AGENT
AND LENDERS HAVE RECEIVED FULL AND FINAL PAYMENT OF ALL OBLIGATIONS
(NOTWITHSTANDING ENTRY OF A JUDGMENT AGAINST ANY BORROWER) AND (II) THE PERIOD
FROM AND AFTER THE DATE OF THE OCCURRENCE OF AN EVENT OF DEFAULT FOR SO LONG AS
SUCH EVENT OF DEFAULT IS CONTINUING AS DETERMINED BY AGENT. SUCH LETTER OF
CREDIT FEE SHALL BE CALCULATED ON THE BASIS OF A THREE HUNDRED SIXTY (360) DAY
YEAR AND ACTUAL DAYS ELAPSED AND THE OBLIGATION OF BORROWERS TO PAY SUCH FEE
SHALL SURVIVE THE TERMINATION OR NON-RENEWAL OF THIS AGREEMENT.


 


(C)           A BORROWER SHALL GIVE AGENT ONE (1) BUSINESS DAY’S PRIOR WRITTEN
NOTICE OF SUCH BORROWER’S REQUEST FOR THE ISSUANCE OF A COMMERCIAL LETTER OF
CREDIT ACCOMMODATION AND TWO (2) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF SUCH
BORROWER’S REQUEST FOR THE ISSUANCE OF A STAND-BY LETTER OF CREDIT
ACCOMMODATION. SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE ORIGINAL
FACE AMOUNT OF THE LETTER OF CREDIT ACCOMMODATION REQUESTED, THE EFFECTIVE DATE
(WHICH DATE SHALL BE A BUSINESS DAY) OF ISSUANCE OF SUCH REQUESTED LETTER OF
CREDIT ACCOMMODATION, WHETHER SUCH LETTER OF CREDIT ACCOMMODATIONS MAY BE DRAWN
IN A SINGLE OR IN PARTIAL DRAWS, THE DATE ON WHICH SUCH REQUESTED LETTER OF
CREDIT ACCOMMODATION IS TO EXPIRE (WHICH DATE SHALL BE A BUSINESS DAY), THE
PURPOSE FOR WHICH SUCH LETTER OF CREDIT ACCOMMODATION IS TO BE ISSUED, AND THE
BENEFICIARY OF THE REQUESTED LETTER OF CREDIT ACCOMMODATION. SUCH BORROWER SHALL
ATTACH TO SUCH NOTICE THE PROPOSED TERMS OF THE LETTER OF CREDIT ACCOMMODATION.


 


(D)           IN ADDITION TO BEING SUBJECT TO THE SATISFACTION OF THE APPLICABLE
CONDITIONS PRECEDENT CONTAINED IN SECTION 4 HEREOF AND THE OTHER TERMS AND
CONDITIONS CONTAINED HEREIN, NO LETTER OF CREDIT ACCOMMODATIONS SHALL BE
AVAILABLE UNLESS EACH OF THE FOLLOWING CONDITIONS PRECEDENT HAVE BEEN SATISFIED
IN A MANNER SATISFACTORY TO AGENT:  (I) THE APPLICABLE BORROWER SHALL HAVE
DELIVERED TO THE PROPOSED ISSUER OF SUCH LETTER OF CREDIT ACCOMMODATION AT SUCH
TIMES AND IN SUCH MANNER AS SUCH PROPOSED ISSUER MAY REQUIRE, AN APPLICATION, IN
FORM AND SUBSTANCE SATISFACTORY TO SUCH PROPOSED ISSUER AND AGENT, FOR THE
ISSUANCE OF THE LETTER OF CREDIT ACCOMMODATION AND SUCH OTHER DOCUMENTS AS MAY
BE REQUIRED PURSUANT TO THE TERMS THEREOF, AND THE FORM AND TERMS OF THE
PROPOSED LETTER OF CREDIT ACCOMMODATION SHALL BE SATISFACTORY TO AGENT AND SUCH
PROPOSED ISSUER, (II) AS OF THE DATE OF ISSUANCE, NO ORDER OF ANY COURT,
ARBITRATOR OR OTHER GOVERNMENTAL AUTHORITY SHALL PURPORT BY ITS TERMS TO ENJOIN
OR RESTRAIN MONEY CENTER BANKS GENERALLY FROM ISSUING LETTERS OF CREDIT OF THE
TYPE AND IN THE AMOUNT OF THE PROPOSED LETTER OF CREDIT ACCOMMODATION, AND NO
LAW, RULE OR REGULATION APPLICABLE TO MONEY CENTER BANKS

 

43

--------------------------------------------------------------------------------


 

generally and no request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over money center banks
generally shall prohibit, or request that the proposed issuer of such Letter of
Credit Accommodation refrain from, the issuance of letters of credit generally
or the issuance of such Letters of Credit Accommodation; and (iii) after giving
effect to the LC Reserve Amount applicable to such requested Letter of Credit
Accommodation, the aggregate amount of the Obligations then outstanding would
not exceed the Borrowing Base. Effective on the issuance of each Letter of
Credit Accommodation, a Reserve shall be established in an amount equal to the
LC Reserve Amount for such Letter of Credit Accommodation.


 


(E)           EXCEPT WITH THE CONSENT OF ALL LENDERS, THE AMOUNT OF ALL
OUTSTANDING LETTER OF CREDIT ACCOMMODATIONS AND ALL OTHER COMMITMENTS AND
OBLIGATIONS MADE OR INCURRED BY AGENT OR ANY LENDER IN CONNECTION THEREWITH
SHALL NOT AT ANY TIME EXCEED $75,000,000.


 


(F)            EACH BORROWER AND GUARANTOR SHALL INDEMNIFY AND HOLD AGENT AND
REVOLVING LOAN LENDERS HARMLESS FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES, COSTS AND EXPENSES WHICH AGENT OR ANY REVOLVING LOAN
LENDER MAY SUFFER OR INCUR IN CONNECTION WITH ANY LETTER OF CREDIT
ACCOMMODATIONS AND ANY DOCUMENTS, DRAFTS OR ACCEPTANCES RELATING THERETO,
INCLUDING ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS AND EXPENSES DUE TO
ANY ACTION TAKEN BY ANY ISSUER OR CORRESPONDENT WITH RESPECT TO ANY LETTER OF
CREDIT ACCOMMODATION, EXCEPT FOR SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES,
COSTS OR EXPENSES THAT ARE A DIRECT RESULT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF AGENT OR ANY REVOLVING LOAN LENDER AS DETERMINED PURSUANT TO A
FINAL NON-APPEALABLE ORDER OF A COURT OF COMPETENT JURISDICTION. EACH BORROWER
ASSUMES ALL RISKS WITH RESPECT TO THE ACTS OR OMISSIONS OF THE DRAWER UNDER OR
BENEFICIARY OF ANY LETTER OF CREDIT ACCOMMODATION AND FOR SUCH PURPOSES THE
DRAWER OR BENEFICIARY SHALL BE DEEMED SUCH BORROWER’S AGENT. EACH BORROWER
ASSUMES ALL RISKS FOR, AND AGREES TO PAY, ALL FOREIGN, FEDERAL, STATE AND LOCAL
TAXES, DUTIES AND LEVIES RELATING TO ANY GOODS SUBJECT TO ANY LETTER OF CREDIT
ACCOMMODATIONS OR ANY DOCUMENTS, DRAFTS OR ACCEPTANCES THEREUNDER. EACH BORROWER
AND GUARANTOR HEREBY RELEASES AND HOLDS AGENT AND REVOLVING LOAN LENDERS
HARMLESS FROM AND AGAINST ANY ACTS, WAIVERS, ERRORS, DELAYS OR OMISSIONS,
WHETHER CAUSED BY SUCH BORROWER OR GUARANTOR, BY ANY ISSUER OR CORRESPONDENT OR
OTHERWISE WITH RESPECT TO OR RELATING TO ANY LETTER OF CREDIT ACCOMMODATION,
EXCEPT FOR THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AGENT OR ANY REVOLVING
LOAN LENDER AS DETERMINED PURSUANT TO A FINAL, NON-APPEALABLE ORDER OF A COURT
OF COMPETENT JURISDICTION. THE PROVISIONS OF THIS SECTION 2.2(F) SHALL SURVIVE
THE PAYMENT OF OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


(G)           AT ANY TIME DURING AN AVAILABILITY COMPLIANCE PERIOD, IN
CONNECTION WITH INVENTORY PURCHASED PURSUANT TO LETTER OF CREDIT ACCOMMODATIONS
DURING SUCH AVAILABILITY COMPLIANCE PERIOD, EACH BORROWER AND GUARANTOR SHALL,
AT AGENT’S REQUEST, INSTRUCT ALL SUPPLIERS, CARRIERS, FORWARDERS, CUSTOMS
BROKERS, WAREHOUSES OR OTHERS RECEIVING OR HOLDING CASH, CHECKS, INVENTORY,
DOCUMENTS OR INSTRUMENTS IN WHICH AGENT HOLDS A SECURITY INTEREST TO DELIVER
THEM TO AGENT AND/OR SUBJECT TO AGENT’S ORDER, AND IF THEY SHALL COME INTO SUCH
BORROWER’S OR GUARANTOR’S POSSESSION, TO DELIVER THEM, UPON AGENT’S REQUEST, TO
AGENT IN THEIR ORIGINAL FORM. EACH BORROWER AND GUARANTOR SHALL ALSO, AT AGENT’S
REQUEST, DESIGNATE AGENT AS THE CONSIGNEE ON ALL BILLS OF LADING AND OTHER
NEGOTIABLE AND NON-NEGOTIABLE DOCUMENTS.

 

44

--------------------------------------------------------------------------------


 


(H)           EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS ANY ISSUER
OF A LETTER OF CREDIT ACCOMMODATION TO NAME SUCH BORROWER AS THE ACCOUNT PARTY
THEREIN AND TO DELIVER TO AGENT ALL INSTRUMENTS, DOCUMENTS AND OTHER WRITINGS
AND PROPERTY RECEIVED BY ISSUER PURSUANT TO THE LETTER OF CREDIT ACCOMMODATIONS
AND TO ACCEPT AND RELY UPON AGENT’S INSTRUCTIONS AND AGREEMENTS WITH RESPECT TO
ALL MATTERS ARISING IN CONNECTION WITH THE LETTER OF CREDIT ACCOMMODATIONS OR
THE APPLICATIONS THEREFOR. NOTHING CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED
TO GRANT ANY BORROWER ANY RIGHT OR AUTHORITY TO PLEDGE THE CREDIT OF AGENT OR
ANY REVOLVING LOAN LENDER IN ANY MANNER. AGENT AND REVOLVING LOAN LENDERS SHALL
HAVE NO LIABILITY OF ANY KIND WITH RESPECT TO ANY LETTER OF CREDIT ACCOMMODATION
PROVIDED BY AN ISSUER OTHER THAN AGENT OR ANY REVOLVING LOAN LENDER UNLESS AGENT
HAS DULY EXECUTED AND DELIVERED TO SUCH ISSUER THE APPLICATION OR A GUARANTEE OR
INDEMNIFICATION IN WRITING WITH RESPECT TO SUCH LETTER OF CREDIT ACCOMMODATION.
BORROWERS SHALL BE BOUND BY ANY REASONABLE INTERPRETATION MADE IN GOOD FAITH BY
AGENT, OR ANY OTHER ISSUER OR CORRESPONDENT UNDER OR IN CONNECTION WITH ANY
LETTER OF CREDIT ACCOMMODATION OR ANY DOCUMENTS, DRAFTS OR ACCEPTANCES
THEREUNDER, NOTWITHSTANDING THAT SUCH INTERPRETATION MAY BE INCONSISTENT WITH
ANY INSTRUCTIONS FROM ANY BORROWER.


 


(I)            AT ANY TIME AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING, AGENT SHALL HAVE THE RIGHT AND AUTHORITY TO, AND NO BORROWER OR
GUARANTOR SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT, (I) APPROVE OR
RESOLVE ANY QUESTIONS OF NON-COMPLIANCE OF DOCUMENTS, (II) GIVE ANY INSTRUCTIONS
AS TO ACCEPTANCE OR REJECTION OF ANY DOCUMENTS OR GOODS, (III) EXECUTE ANY AND
ALL APPLICATIONS FOR STEAMSHIP OR AIRWAY GUARANTIES, INDEMNITIES OR DELIVERY
ORDERS, (IV) GRANT ANY EXTENSIONS OF THE MATURITY OF, TIME OF PAYMENTS FOR, OR
TIME OF PRESENTATION OF, ANY DRAFTS, ACCEPTANCES, OR DOCUMENTS, AND (V) AGREE TO
ANY AMENDMENTS, RENEWALS, EXTENSIONS, MODIFICATIONS, CHANGES OR CANCELLATIONS OF
ANY OF THE TERMS OR CONDITIONS OF ANY OF THE APPLICATIONS, LETTER OF CREDIT
ACCOMMODATIONS, OR DOCUMENTS, DRAFTS OR ACCEPTANCES THEREUNDER OR ANY LETTERS OF
CREDIT INCLUDED IN THE COLLATERAL. AGENT MAY TAKE SUCH ACTIONS EITHER IN ITS OWN
NAME OR IN ANY BORROWER’S OR GUARANTOR’S NAME.


 


(J)            AT ANY TIME, SO LONG AS NO EVENT OF DEFAULT EXISTS OR HAS
OCCURRED AND IS CONTINUING, ANY BORROWER MAY, WITH AGENT’S CONSENT, (I) GRANT
ANY EXTENSIONS OF THE MATURITY OF, TIME OF PAYMENT FOR, OR TIME OF PRESENTATION
OF, ANY DRAFTS, ACCEPTANCES, OR DOCUMENTS, AND (II) AGREE TO ANY AMENDMENTS,
RENEWALS, EXTENSIONS, MODIFICATIONS, CHANGES OR CANCELLATIONS OF ANY OF THE
TERMS OR CONDITIONS OF ANY OF THE APPLICATIONS, LETTER OF CREDIT ACCOMMODATIONS,
OR DOCUMENTS, DRAFTS OR ACCEPTANCES THEREUNDER OR ANY LETTERS OF CREDIT INCLUDED
IN THE COLLATERAL; PROVIDED, THAT, SUCH BORROWER MAY APPROVE OR RESOLVE ANY
QUESTIONS OF NON-COMPLIANCE OF DOCUMENTS FOLLOWING NOTICE TO AGENT THEREOF AND
WITHOUT AGENT’S CONSENT EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.2(I) HEREOF.


 


(K)           ANY RIGHTS, REMEDIES, DUTIES OR OBLIGATIONS GRANTED OR UNDERTAKEN
BY ANY BORROWER TO ANY ISSUER OR CORRESPONDENT IN ANY APPLICATION FOR ANY LETTER
OF CREDIT ACCOMMODATION, OR ANY OTHER AGREEMENT IN FAVOR OF ANY ISSUER OR
CORRESPONDENT RELATING TO ANY LETTER OF CREDIT ACCOMMODATION, SHALL BE DEEMED TO
HAVE BEEN GRANTED OR UNDERTAKEN BY SUCH BORROWER TO AGENT FOR THE RATABLE
BENEFIT OF REVOLVING LOAN LENDERS. ANY DUTIES OR OBLIGATIONS UNDERTAKEN BY AGENT
TO ANY ISSUER OR CORRESPONDENT IN ANY APPLICATION FOR ANY LETTER OF CREDIT
ACCOMMODATION, OR ANY OTHER AGREEMENT BY AGENT IN FAVOR OF ANY ISSUER OR
CORRESPONDENT TO THE EXTENT RELATING TO ANY LETTER OF CREDIT ACCOMMODATION,
SHALL BE DEEMED TO HAVE BEEN UNDERTAKEN

 

45

--------------------------------------------------------------------------------


 

by such Borrower to Agent for the ratable benefit of Revolving Loan Lenders and
to apply in all respects to such Borrower.


 


(L)            IMMEDIATELY UPON THE ISSUANCE OR AMENDMENT OF ANY LETTER OF
CREDIT ACCOMMODATION, EACH REVOLVING LOAN LENDER SHALL BE DEEMED TO HAVE
IRREVOCABLY AND UNCONDITIONALLY PURCHASED AND RECEIVED, WITHOUT RECOURSE OR
WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION TO THE EXTENT OF SUCH
REVOLVING LOAN LENDER’S PRO RATA SHARE OF THE LIABILITY WITH RESPECT TO SUCH
LETTER OF CREDIT ACCOMMODATION (INCLUDING, WITHOUT LIMITATION, ALL OBLIGATIONS
WITH RESPECT THERETO).


 


(M)          BORROWERS AND GUARANTORS ARE IRREVOCABLY AND UNCONDITIONALLY,
JOINTLY AND SEVERALLY, OBLIGATED, WITHOUT PRESENTMENT, DEMAND OR PROTEST, TO PAY
TO AGENT ANY AMOUNTS PAID BY AN ISSUER OF A LETTER OF CREDIT ACCOMMODATION WITH
RESPECT TO SUCH LETTER OF CREDIT ACCOMMODATION (WHETHER THROUGH THE BORROWING OF
REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.2(A) HEREOF OR OTHERWISE). IN THE
EVENT THAT BORROWERS AND GUARANTORS FAIL TO PAY AGENT ON THE DATE OF ANY PAYMENT
UNDER A LETTER OF CREDIT ACCOMMODATION IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
PAYMENT, AGENT (TO THE EXTENT IT HAS ACTUAL NOTICE THEREOF) SHALL PROMPTLY
NOTIFY EACH REVOLVING LOAN LENDER OF THE UNREIMBURSED AMOUNT OF SUCH PAYMENT AND
EACH REVOLVING LOAN LENDER AGREES, UPON ONE (1) BUSINESS DAY’S NOTICE, TO FUND
TO AGENT THE PURCHASE OF ITS PARTICIPATION IN SUCH LETTER OF CREDIT
ACCOMMODATION IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE UNPAID AMOUNT. THE
OBLIGATION OF EACH REVOLVING LOAN LENDER TO DELIVER TO AGENT AN AMOUNT EQUAL TO
ITS RESPECTIVE PARTICIPATION PURSUANT TO THE FOREGOING SENTENCE IS ABSOLUTE AND
UNCONDITIONAL AND SUCH REMITTANCE SHALL BE MADE NOTWITHSTANDING THE OCCURRENCE
OR CONTINUANCE OF ANY EVENT OF DEFAULT, THE FAILURE TO SATISFY ANY OTHER
CONDITION SET FORTH IN SECTION 4 HEREOF OR ANY OTHER EVENT OR CIRCUMSTANCE. IF
SUCH AMOUNT IS NOT MADE AVAILABLE BY A REVOLVING LOAN LENDER WHEN DUE, AGENT
SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING LOAN
LENDER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT WAS DUE
UNTIL THE DATE SUCH AMOUNT IS PAID TO AGENT AT THE FEDERAL FUNDS RATE FOR EACH
DAY DURING SUCH PERIOD (AS PUBLISHED BY THE FEDERAL RESERVE BANK OF NEW YORK OR
AT AGENT’S OPTION BASED ON THE ARITHMETIC MEAN DETERMINED BY AGENT OF THE RATES
FOR THE LAST TRANSACTION IN OVERNIGHT FEDERAL FUNDS ARRANGED PRIOR TO 9:00 A.M.
(NEW YORK CITY TIME) ON THAT DAY BY EACH OF THE THREE LEADING BROKERS OF FEDERAL
FUNDS TRANSACTIONS IN NEW YORK CITY SELECTED BY AGENT) AND IF SUCH AMOUNTS ARE
NOT PAID WITHIN THREE (3) DAYS OF AGENT’S DEMAND, AT THE HIGHEST REVOLVING LOAN
INTEREST RATE PROVIDED FOR IN SECTION 3.1 HEREOF APPLICABLE TO PRIME RATE LOANS.


 


2.3           EXISTING TERM LOAN.


 


(A)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS CONTAINED HEREIN,
AGENT, LENDERS AND BORROWERS ARE AMENDING AND RESTATING THE TERM LOANS MADE BY
AGENT AND LENDERS TO LERNER AND LERNCO PURSUANT TO THE EXISTING LOAN AGREEMENT
IN THE ORIGINAL PRINCIPAL AMOUNT OF $37,500,000 (THE “EXISTING TERM LOAN”). EACH
OF BORROWERS AND GUARANTORS HEREBY ACKNOWLEDGES, CONFIRMS AND AGREES THAT LERNER
AND LERNCO ARE INDEBTED TO AGENT AND LENDERS AS OF THE DATE HEREOF IN RESPECT OF
THE OBLIGATIONS ARISING IN CONNECTION WITH THE EXISTING TERM LOAN IN THE
AGGREGATE PRINCIPAL AMOUNT OF $28,500,000 (THE “EXISTING TERM LOAN BALANCE”),
TOGETHER WITH INTEREST ACCRUED AND ACCRUING THEREON AND COSTS, EXPENSES, FEES
(INCLUDING ATTORNEYS’ FEES AND LEGAL EXPENSES) AND OTHER CHARGES NOW OR
HEREAFTER OWED BY LERNER AND LERNCO TO AGENT AND LENDERS ATTRIBUTABLE TO THE
EXISTING TERM LOAN BALANCE, ALL OF WHICH ARE

 

46

--------------------------------------------------------------------------------


 

unconditionally owing by Lerner and Lernco to Agent and Lenders, without offset,
defense or counterclaim of any kind, nature and description whatsoever.


 


(B)           EFFECTIVE AS OF THE DATE HEREOF, THE EXISTING TERM LOAN IS HEREBY
AMENDED AND RESTATED TO PROVIDE THAT THE PRINCIPAL AMOUNT OF THE EXISTING TERM
LOAN IS PAYABLE IN EIGHTEEN (18) CONSECUTIVE QUARTERLY INSTALLMENTS (OR EARLIER
AS PROVIDED HEREIN) PAYABLE ON THE FIRST DAY OF EACH CALENDAR QUARTER COMMENCING
OCTOBER 1, 2007, OF WHICH (I) THE FIRST SEVENTEEN (17) INSTALLMENTS SHALL EACH
BE IN THE AMOUNT OF $1,500,000 AND (II) THE LAST INSTALLMENT SHALL BE IN THE
AMOUNT OF THE ENTIRE UNPAID PRINCIPAL AMOUNT OF THE EXISTING TERM LOAN, TOGETHER
WITH ALL ACCRUED AND UNPAID INTEREST THEREON. ALL OTHER OBLIGATIONS WITH RESPECT
THERETO (OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS AND OTHER CONTINGENT
OBLIGATIONS RELATED THERETO WHICH EXPRESSLY SURVIVE THE REPAYMENT OF THE
EXISTING TERM LOAN), SHALL BE DUE AND PAYABLE ON THE EARLIER OF (A) THE EXISTING
TERM LOAN MATURITY DATE, OR (B) THE DATE OF TERMINATION OF THIS AGREEMENT,
WHETHER BY ITS TERMS, BY PREPAYMENT, OR BY ACCELERATION.


 


(C)           THE AMENDMENT AND RESTATEMENT OF THE EXISTING TERM LOAN AS SET
FORTH HEREIN, SHALL NOT, IN ANY MANNER, BE CONSTRUED TO CONSTITUTE PAYMENT OF,
OR IMPAIR, LIMIT, CANCEL OR EXTINGUISH, OR CONSTITUTE A NOVATION IN RESPECT OF,
ANY OF THE OBLIGATIONS ARISING UNDER THE EXISTING TERM LOAN. THE EXISTING TERM
LOAN SHALL CONTINUE TO BE REPAID, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST
THEREON AND ALL OTHER OBLIGATIONS OUTSTANDING WITH RESPECT THERETO (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS AND OTHER CONTINGENT OBLIGATIONS RELATED
THERETO WHICH EXPRESSLY SURVIVE THE REPAYMENT OF THE EXISTING TERM LOAN), IN
ACCORDANCE WITH THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS AND THE
EXISTING TERM LOAN MAY BE PREPAID IN WHOLE OR IN PART AT ANY TIME WITHOUT
PREMIUM OR PENALTY IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 2.3(D) THROUGH
2.3(G) HEREOF, BUT ONCE REPAID MAY NOT BE REBORROWED. THE EXISTING TERM LOAN
SHALL CONTINUE TO BE SECURED BY ALL OF THE COLLATERAL.


 


(D)           BORROWERS MAY, AT THEIR OPTION, MAKE A PREPAYMENT OF ALL OR ANY
PORTION OF THE OUTSTANDING BALANCE OF THE EXISTING TERM LOAN:


 

(I)            SO LONG AS: (A) AT ALL TIMES DURING THE THIRTY (30) DAY PERIOD
IMMEDIATELY PRIOR TO SUCH PAYMENT AND AFTER GIVING EFFECT TO SUCH PAYMENT,
BORROWERS HAVE EXCESS AVAILABILITY PLUS QUALIFIED CASH OF NO LESS THAN
$40,000,000; (B) BORROWERS’ EBITDA FOR THE TWELVE (12) MONTH PERIOD MOST
RECENTLY ENDED IS $55,000,000 OR MORE; AND (C) BOTH BEFORE AND AFTER GIVING
EFFECT TO SUCH PAYMENT, NO DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD OCCUR;

 

(II)           WITH THE NET CASH PROCEEDS OF ANY ISSUANCE OR SALE OF, OR CAPITAL
CONTRIBUTION IN RESPECT OF, ANY CAPITAL STOCK OF NY&CO AFTER THE DATE HEREOF IN
EACH CASE, TO THE EXTENT THE TRANSACTION GIVING RISE TO SUCH PROCEEDS IS NOT
PROHIBITED UNDER THE TERMS OF THE FINANCING AGREEMENTS OR IS OTHERWISE CONSENTED
TO BY AGENT IN WRITING; OR

 

(III)          WITH THE NET CASH PROCEEDS OF A REFINANCING OF THE EXISTING TERM
LOAN ON TERMS AND CONDITIONS REASONABLY SATISFACTORY TO AGENT.

 


(E)           WITHIN TEN (10) DAYS FOLLOWING THE RECEIPT BY BORROWERS OF THE NET
CASH PROCEEDS FROM THE INCURRENCE OR ISSUANCE BY BORROWERS OF ANY INDEBTEDNESS
FOR BORROWED

 

47

--------------------------------------------------------------------------------


 

money described in clause (a) of the definition of Indebtedness on or after the
date hereof (which shall exclude for purposes of this Section 2.3(e) the
Indebtedness permitted under Sections 9.9(e), (f), (g), (h) and (i) hereof),
Borrowers shall, absolutely and unconditionally and without notice or demand,
prepay the then outstanding principal amount of the Existing Term Loan in an
amount equal to fifty (50%) percent of the amount by which such Net Cash
Proceeds exceed $20,000,000; provided, that, in the event that all or a portion
of the Net Cash Proceeds from the incurrence or issuance of such Indebtedness is
used by Borrowers to build a distribution center, such prepayment shall be in an
amount equal to fifty (50%) percent of the amount by which such Net Cash
Proceeds exceed the sum of (x) the amount of such Net Cash Proceeds used by
Borrowers to build such distribution center (up to $45,000,000), and (y)
$20,000,000. Notwithstanding the foregoing, immediately upon the receipt by
Borrowers of the Net Cash Proceeds from the New Term Loan, Borrowers shall,
absolutely and unconditionally and without notice or demand, prepay in full the
then outstanding balance of the Existing Term Loan and all Obligations related
thereto.


 


(F)            WITHIN TEN (10) DAYS FOLLOWING THE RECEIPT BY BORROWERS OF THE
NET CASH PROCEEDS FROM THE SALE BY BORROWERS OF ANY ASSETS OR PROPERTIES OF
BORROWERS (OTHER THAN AS PERMITTED IN SECTION 9.7(B) HEREOF) ON OR AFTER THE
DATE HEREOF, BORROWERS SHALL, ABSOLUTELY AND UNCONDITIONALLY AND WITHOUT NOTICE
OR DEMAND, PREPAY THE THEN OUTSTANDING PRINCIPAL AMOUNT OF THE EXISTING TERM
LOAN IN AN AMOUNT EQUAL TO FIFTY (50%) PERCENT OF THE AMOUNT OF SUCH NET CASH
PROCEEDS; PROVIDED, THAT, (I) IN THE EVENT OF A SALE OF THE TRADEMARKS LISTED ON
SCHEDULE 2.3(F) HERETO, SUCH PREPAYMENT SHALL BE IN AN AMOUNT EQUAL TO SUCH
PERCENTAGE OF THE NET CASH PROCEEDS IN EXCESS OF $5,000,000; AND (II) SO LONG AS
NO DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ON THE DATE
ANY BORROWER RECEIVES NET CASH PROCEEDS FROM THE SALE OF ANY EQUIPMENT OR REAL
PROPERTY OF SUCH BORROWER, SUCH NET CASH PROCEEDS MAY, AT THE OPTION OF SUCH
BORROWER, BE APPLIED TO ACQUIRE REPLACEMENT PROPERTY OR ASSETS OF A LIKE KIND TO
THE PROPERTY OR ASSETS SO DISPOSED, PROVIDED, THAT (A) AGENT SHALL HAVE A FIRST
PRIORITY, VALID AND PERFECTED SECURITY INTEREST IN SUCH REPLACEMENT PROPERTY OR
ASSETS, AND (B) SUCH BORROWER SHALL DELIVER TO AGENT A CERTIFICATE WITHIN TEN
(10) DAYS AFTER THE DATE OF RECEIPT OF SUCH NET CASH PROCEEDS STATING THAT SUCH
NET CASH PROCEEDS SHALL BE USED TO ACQUIRE SUCH REPLACEMENT PROPERTY OR ASSETS
OF A LIKE KIND TO THE PROPERTY OR ASSETS SO DISPOSED WITHIN ONE HUNDRED EIGHTY
(180) DAYS AFTER THE DATE OF RECEIPT OF SUCH NET CASH PROCEEDS (WHICH
CERTIFICATE SHALL SET FORTH AN ESTIMATE OF THE NET CASH PROCEEDS TO BE SO
EXPENDED), (C) IF ALL OR ANY PORTION OF SUCH NET CASH PROCEEDS ARE NOT SO USED
WITHIN SUCH ONE HUNDRED EIGHTY (180) DAY PERIOD, SUCH UNUSED NET CASH PROCEEDS
SHALL BE APPLIED TO PREPAY THE EXISTING TERM LOAN AND THE OBLIGATIONS RELATED
THERETO IN ACCORDANCE WITH SECTION 2.3(I) HEREOF, AND (D) PENDING SUCH
REINVESTMENT, SUCH NET CASH PROCEEDS SHALL BE APPLIED AS A PREPAYMENT OF
REVOLVING LOANS.


 


(G)           IN THE EVENT THAT AT ANY TIME (I) THE SUM OF EXCESS AVAILABILITY
PLUS  QUALIFIED CASH OF BORROWERS IS AT ANY TIME LESS THAN $50,000,000, AND (II)
EBITDA OF BORROWERS WHEN CALCULATED FOR THE TWELVE (12) CONSECUTIVE FISCAL MONTH
PERIOD MOST RECENTLY ENDED FOR WHICH AGENT HAS RECEIVED FINANCIAL STATEMENTS OF
BORROWERS AS PROVIDED BY SECTION 9.6(A) HEREOF IS LESS THAN $65,000,000, WITHIN
TEN (10) DAYS THEREAFTER, BORROWERS SHALL, ABSOLUTELY AND UNCONDITIONALLY
WITHOUT NOTICE OR DEMAND, PREPAY THE THEN OUTSTANDING PRINCIPAL AMOUNT OF THE
EXISTING TERM LOAN IN AN AMOUNT SUCH THAT, AFTER GIVING EFFECT THERETO, THE
OUTSTANDING PRINCIPAL AMOUNT OF THE EXISTING TERM LOAN SHALL BE EQUAL TO
$25,000,000; PROVIDED, THAT,

 

48

--------------------------------------------------------------------------------


 

(A)          IN THE EVENT THAT AS OF ANY DATE THAT SUCH MANDATORY PREPAYMENT IS
DUE AS SET FORTH ABOVE, THE CONDITIONS TO OPTIONAL PREPAYMENTS BY BORROWERS IN
RESPECT OF THE EXISTING TERM LOAN SET FORTH IN SECTION 2.3(D)(I) HEREOF WOULD
NOT BE SATISFIED AFTER GIVING EFFECT TO SUCH MANDATORY PREPAYMENT, THEN PAYMENTS
IN RESPECT OF SUCH MANDATORY PREPAYMENT SHALL INSTEAD BE DUE AND PAYABLE ON EACH
DATE THEREAFTER THAT ALL OR ANY PORTION OF SUCH MANDATORY PREPAYMENT OTHERWISE
DUE ON THE DATE SET FORTH ABOVE MAY BE MADE TO THE EXTENT THAT AFTER GIVING
EFFECT THERETO THE CONDITIONS TO OPTIONAL PREPAYMENTS IN SECTION 2.3(D)(I)
HEREOF WOULD BE SATISFIED, AND BORROWERS SHALL MAKE SUCH PAYMENTS IN RESPECT OF
SUCH MANDATORY PREPAYMENT UNTIL THE AGGREGATE AMOUNT OF ALL OF SUCH PAYMENTS
EQUALS THE AMOUNT REQUIRED TO HAVE BEEN PAID AS OF THE ORIGINAL DUE DATE FOR
SUCH MANDATORY PREPAYMENT;

 

(B)           IN THE EVENT THAT BORROWERS ARE NOT REQUIRED TO MAKE A MANDATORY
PREPAYMENT UNDER THIS SECTION 2.3(G) ON THE DUE DATE AS SET FORTH ABOVE, THEN ON
AND AFTER SUCH DUE DATE, THE AMOUNT OF THE MINIMUM EXCESS AVAILABILITY THAT
BORROWERS ARE REQUIRED TO MAINTAIN UNDER SECTION 9.17 HEREOF SHALL BE INCREASED
BY THE AMOUNT OF THE MANDATORY PREPAYMENT THAT WOULD HAVE OTHERWISE BEEN PAID
UNDER THIS SECTION 2.3(G) ON THE SUCH DUE DATE, PROVIDED, THAT, (1) THE AMOUNT
OF THE MINIMUM EXCESS AVAILABILITY REQUIRED TO BE MAINTAINED UNDER SECTION 9.17
HEREOF SHALL THEREAFTER BE REDUCED TO THE EXTENT OF PAYMENTS RECEIVED BY AGENT
IN RESPECT OF SUCH MANDATORY PREPAYMENT AS PROVIDED IN CLAUSE (A) ABOVE, AND (2)
IN NO EVENT SHALL THE AMOUNT OF THE MINIMUM EXCESS AVAILABILITY THAT BORROWERS
ARE REQUIRED TO MAINTAIN UNDER SECTION 9.17 HEREOF BE REDUCED TO LESS THAN
$7,500,000.

 


(H)           EACH SUCH PREPAYMENT REQUIRED PURSUANT TO CLAUSES (E), (F) AND (G)
OF THIS SECTION 2.3 SHALL BE ACCOMPANIED BY A CERTIFICATE SIGNED BY EACH
BORROWER’S CHIEF FINANCIAL OFFICER CERTIFYING THE MANNER IN WHICH THE NET CASH
PROCEEDS FROM THE TRANSACTIONS DESCRIBED IN SUBSECTIONS (E), (F) AND (G) OF THIS
SECTION 2.3 AND THE RESULTING PREPAYMENT WERE CALCULATED.


 


(I)            EACH PREPAYMENT OF PRINCIPAL UNDER THIS SECTION 2.3(D) THROUGH
(G) HEREOF SHALL BE MADE TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON TO
THE DATE OF SUCH PREPAYMENT. EACH PREPAYMENT SET FORTH IN THIS SECTION 2.3 SHALL
BE APPLIED AGAINST THE REMAINING INSTALLMENTS (IF ANY) OF PRINCIPAL DUE ON THE
EXISTING TERM LOAN IN THE INVERSE ORDER OF MATURITY. TO THE EXTENT THAT THE
EXISTING TERM LOAN HAS BEEN REPAID IN FULL, AGENT SHALL APPLY SUCH AMOUNTS TO
THE OBLIGATIONS, WHETHER OR NOT THEN DUE, IN SUCH ORDER OR MANNER AS AGENT SHALL
DETERMINE, OR AT AGENT’S OPTION, TO BE HELD AS CASH COLLATERAL FOR THE
OBLIGATIONS. NOTHING CONTAINED IN THIS SECTION 2.3 SHALL BE CONSTRUED TO
CONSTITUTE A CONSENT, IMPLIED OR OTHERWISE, TO ANY SUCH ISSUANCE, INCURRENCE OR
SALE OTHERWISE PROHIBITED BY THE TERMS AND CONDITIONS OF THIS AGREEMENT.


 


2.4           COMMITMENTS.  THE AGGREGATE AMOUNT OF EACH REVOLVING LOAN LENDER’S
PRO RATA SHARE OF THE REVOLVING LOANS AND LETTER OF CREDIT ACCOMMODATIONS SHALL
NOT EXCEED THE AMOUNT OF SUCH REVOLVING LOAN LENDER’S REVOLVING COMMITMENT, AS
THE SAME MAY FROM TIME TO TIME BE AMENDED IN ACCORDANCE WITH THE PROVISIONS
HEREOF. THE AGGREGATE AMOUNT OF THE EXISTING TERM LOAN SHALL NOT EXCEED THE
AMOUNT OF THE EXISTING TERM LOAN COMMITMENT, AS THE SAME MAY FROM TIME TO TIME
BE AMENDED, WITH THE WRITTEN ACKNOWLEDGMENT OF AGENT.

 


2.5           BANK PRODUCTS. ANY BORROWER OR GUARANTOR MAY (BUT NO SUCH PERSON
IS

 

49

--------------------------------------------------------------------------------


 

required to) request that the Agent provide or arrange for such Person to obtain
Bank Products from Agent or its Affiliates, and Agent may, in its sole
discretion, provide or arrange for such Person to obtain the requested Bank
Products. Any Borrower or Guarantor that obtains Bank Products shall indemnify
and hold Agent, each Lender and their respective Affiliates harmless from any
and all obligations now or hereafter owing to any other Person by Agent or its
Affiliates in connection with any Bank Products. Each Borrower and Guarantor
acknowledges and agrees that the obtaining of Bank Products from the Agent and
its Affiliates (a) is in the sole discretion of the Agent or such Affiliate, as
the case may be, and (b) is subject to all rules and regulations of the Person
that provides the Bank Product.

 


3.                                       INTEREST AND FEES


 


3.1           INTEREST.


 


(A)           BORROWERS SHALL PAY TO AGENT, FOR THE RATABLE BENEFIT OF THE (I)
REVOLVING LOAN LENDERS, INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT OF THE
REVOLVING LOANS AT THE REVOLVING LOAN INTEREST RATE AND (II) EXISTING TERM LOAN
LENDER, INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT OF THE EXISTING TERM LOAN
AT THE EXISTING TERM LOAN INTEREST RATE. ALL INTEREST ACCRUING HEREUNDER ON AND
AFTER THE DATE OF ANY EVENT OF DEFAULT OR TERMINATION HEREOF SHALL BE PAYABLE ON
DEMAND.


 


(B)           ANY BORROWER MAY FROM TIME TO TIME REQUEST THAT REVOLVING LOANS BE
MADE AS EURODOLLAR RATE LOANS OR MAY REQUEST THAT REVOLVING LOANS WHICH ARE
PRIME RATE LOANS BE CONVERTED TO EURODOLLAR RATE LOANS OR THAT ANY EXISTING
REVOLVING LOANS WHICH ARE EURODOLLAR RATE LOANS CONTINUE FOR AN ADDITIONAL
INTEREST PERIOD. SUCH REQUEST FROM A BORROWER SHALL SPECIFY THE AMOUNT OF SUCH
EURODOLLAR RATE LOANS OR THE AMOUNT OF SUCH PRIME RATE LOANS TO BE CONVERTED TO
EURODOLLAR RATE LOANS OR THE AMOUNT OF SUCH EURODOLLAR RATE LOANS TO BE
CONTINUED (SUBJECT TO THE LIMITS SET FORTH BELOW) AND THE INTEREST PERIOD TO BE
APPLICABLE TO SUCH EURODOLLAR RATE LOANS. SUBJECT TO THE TERMS AND CONDITIONS
CONTAINED HEREIN, TWO (2) BUSINESS DAYS AFTER RECEIPT BY AGENT OF SUCH A REQUEST
FROM SUCH BORROWER, SUCH EURODOLLAR RATE LOANS SHALL BE MADE OR SUCH PRIME RATE
LOANS SHALL BE CONVERTED TO EURODOLLAR RATE LOANS OR SUCH EURODOLLAR RATE LOANS
SHALL CONTINUE, AS THE CASE MAY BE, PROVIDED, THAT, (I) NO DEFAULT OR EVENT OF
DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING, (II) NO PARTY HERETO
SHALL HAVE SENT ANY NOTICE OF TERMINATION OF THIS AGREEMENT, (III) SUCH BORROWER
SHALL HAVE COMPLIED WITH SUCH CUSTOMARY PROCEDURES AS ARE ESTABLISHED BY AGENT
AND SPECIFIED BY AGENT TO BORROWERS FOR EURODOLLAR RATE LOANS, (IV) EXCLUSIVE OF
THE EXISTING TERM LOAN, NO MORE THAN SIX (6) INTEREST PERIODS MAY BE IN EFFECT
AT ANY ONE TIME, (V) EXCLUSIVE OF THE EXISTING TERM LOAN, THE AGGREGATE AMOUNT
OF THE EURODOLLAR RATE LOANS MUST BE IN AN AMOUNT NOT LESS THAN $3,000,000 OR AN
INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF, AND (VI) AGENT AND EACH
REVOLVING LOAN LENDER SHALL HAVE DETERMINED THAT THE INTEREST PERIOD OR ADJUSTED
EURODOLLAR RATE IS AVAILABLE TO AGENT AND SUCH REVOLVING LOAN LENDER AND CAN BE
READILY DETERMINED AS OF THE DATE OF THE REQUEST FOR SUCH EURODOLLAR RATE LOAN
BY SUCH BORROWER. ANY REQUEST BY OR ON BEHALF OF ANY BORROWER FOR REVOLVING
LOANS THAT ARE TO BE EURODOLLAR RATE LOANS OR TO CONVERT REVOLVING LOANS THAT
ARE PRIME RATE LOANS TO EURODOLLAR RATE LOANS OR TO CONTINUE ANY EXISTING
REVOLVING LOANS THAT ARE EURODOLLAR RATE LOANS SHALL BE IRREVOCABLE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, AGENT AND LENDERS
SHALL NOT BE REQUIRED TO PURCHASE UNITED STATES DOLLAR DEPOSITS IN THE LONDON
INTERBANK MARKET OR OTHER APPLICABLE EURODOLLAR RATE

 

50

--------------------------------------------------------------------------------


 

market to fund any Eurodollar Rate Loans, but the provisions hereof shall be
deemed to apply as if Agent and Lenders had purchased such deposits to fund the
Eurodollar Rate Loans.


 


(C)           ANY REVOLVING LOANS THAT ARE EURODOLLAR RATE LOANS SHALL
AUTOMATICALLY CONVERT TO PRIME RATE LOANS UPON THE LAST DAY OF THE APPLICABLE
INTEREST PERIOD, UNLESS AGENT HAS RECEIVED AND APPROVED A REQUEST TO CONTINUE
SUCH EURODOLLAR RATE LOAN AT LEAST TWO (2) BUSINESS DAYS PRIOR TO SUCH LAST DAY
IN ACCORDANCE WITH THE TERMS HEREOF. ANY REVOLVING LOANS THAT ARE EURODOLLAR
RATE LOANS SHALL, AT AGENT’S OPTION, UPON NOTICE BY AGENT TO BORROWERS, BE
SUBSEQUENTLY CONVERTED TO PRIME RATE LOANS IN THE EVENT THAT THIS AGREEMENT OR
THE REVOLVING CREDIT FACILITY SHALL TERMINATE OR NOT BE RENEWED. BORROWERS SHALL
PAY TO AGENT, FOR THE BENEFIT OF REVOLVING LOAN LENDERS, UPON DEMAND BY AGENT
(OR AGENT MAY, AT ITS OPTION, CHARGE ANY LOAN ACCOUNT OF BORROWERS) ANY AMOUNTS
REQUIRED TO COMPENSATE ANY REVOLVING LOAN LENDER OR PARTICIPANT FOR ANY LOSS
(INCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY SUCH
PERSON, AS A RESULT OF THE CONVERSION OF EURODOLLAR RATE LOANS TO PRIME RATE
LOANS PURSUANT TO ANY OF THE FOREGOING.


 


(D)           INTEREST SHALL BE PAYABLE BY BORROWERS TO AGENT, FOR THE ACCOUNT
OF LENDERS, MONTHLY IN ARREARS NOT LATER THAN THE FIRST DAY OF EACH CALENDAR
MONTH AND SHALL BE CALCULATED ON THE BASIS OF A THREE HUNDRED SIXTY (360) DAY
YEAR AND ACTUAL DAYS ELAPSED. THE INTEREST RATE ON NON-CONTINGENT OBLIGATIONS
(OTHER THAN EURODOLLAR RATE LOANS) SHALL INCREASE OR DECREASE BY AN AMOUNT EQUAL
TO EACH INCREASE OR DECREASE IN THE PRIME RATE EFFECTIVE ON THE FIRST DAY OF THE
MONTH AFTER ANY CHANGE IN SUCH PRIME RATE IS ANNOUNCED BASED ON THE PRIME RATE
IN EFFECT ON THE LAST DAY OF THE MONTH IN WHICH ANY SUCH CHANGE OCCURS. IN NO
EVENT SHALL CHARGES CONSTITUTING INTEREST PAYABLE BY BORROWERS TO AGENT AND
LENDERS EXCEED THE MAXIMUM AMOUNT OR THE RATE PERMITTED UNDER ANY APPLICABLE LAW
OR REGULATION, AND IF ANY SUCH PART OR PROVISION OF THIS AGREEMENT IS IN
CONTRAVENTION OF ANY SUCH LAW OR REGULATION, SUCH PART OR PROVISION SHALL BE
DEEMED AMENDED TO CONFORM THERETO.


 


3.2           FEES.


 


(A)           UNUSED LINE FEE. BORROWERS SHALL PAY TO AGENT, FOR THE PRO RATA
SHARE OF EACH REVOLVING LOAN LENDER, MONTHLY AN UNUSED LINE FEE AT A RATE EQUAL
TO ONE-FIFTH PERCENT (0.20%) PER ANNUM IN AGGREGATE OF THE DIFFERENCE BETWEEN
(I) THE AVERAGE DAILY PRINCIPAL BALANCE OF THE OUTSTANDING REVOLVING LOANS AND
LETTER OF CREDIT ACCOMMODATIONS DURING THE IMMEDIATELY PRECEDING MONTH (OR PART
THEREOF) WHILE THIS AGREEMENT IS IN EFFECT AND FOR SO LONG THEREAFTER AS ANY OF
THE OBLIGATIONS ARE OUTSTANDING AND (II) THE LESSER OF: (A) $80,000,000, OR (B)
THE REVOLVING LOAN LIMIT (THE “UNUSED LINE FEE”), WHICH FEE SHALL BE PAYABLE ON
THE FIRST DAY OF EACH MONTH IN ARREARS


 


(B)           SERVICING FEE. BORROWERS SHALL PAY TO AGENT, FOR ITS OWN ACCOUNT,
A SERVICING FEE IN THE AMOUNT OF $7,500 PER MONTH, WHICH FEE WILL BE CHARGED AND
FULLY EARNED WHEN DUE, PAYABLE MONTHLY, ON THE FIRST DAY OF EACH MONTH, IN
ADVANCE, AND NON-REFUNDABLE WHEN PAID; PROVIDED, HOWEVER, THAT UPON THE
OCCURRENCE AND DURING AN AVAILABILITY COMPLIANCE PERIOD, SUCH SERVICING FEE
SHALL BE INCREASED TO $10,000.

 

51

--------------------------------------------------------------------------------


 


3.3           CHANGES IN LAWS AND INCREASED COSTS OF LOANS.


 


(A)           IF AFTER THE DATE HEREOF, EITHER (I) ANY CHANGE IN, OR IN THE
INTERPRETATION OF, ANY LAW OR REGULATION IS INTRODUCED, INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO RESERVE REQUIREMENTS, APPLICABLE TO ANY LENDER OR
ANY BANKING OR FINANCIAL INSTITUTION FROM WHOM ANY LENDER BORROWS FUNDS OR
OBTAINS CREDIT (A “FUNDING BANK”), OR (II) A FUNDING BANK OR ANY LENDER COMPLIES
WITH ANY FUTURE GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY OR (III) A FUNDING BANK OR ANY LENDER DETERMINES THAT THE ADOPTION OF
ANY APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL ADEQUACY, OR ANY CHANGE
THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF HAS OR WOULD HAVE THE EFFECT DESCRIBED
BELOW, OR A FUNDING BANK OR ANY LENDER COMPLIES WITH ANY REQUEST OR DIRECTIVE
REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, AND IN THE CASE OF ANY EVENT SET
FORTH IN THIS CLAUSE (III), SUCH ADOPTION, CHANGE OR COMPLIANCE HAS OR WOULD
HAVE THE DIRECT OR INDIRECT EFFECT OF REDUCING THE RATE OF RETURN ON ANY
LENDER’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW
THAT WHICH SUCH LENDER COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION THE FUNDING BANK’S OR SUCH LENDER’S
POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER TO
BE MATERIAL, AND THE RESULT OF ANY OF THE FOREGOING EVENTS DESCRIBED IN CLAUSES
(I), (II) OR (III) IS OR RESULTS IN AN INCREASE IN THE COST TO ANY LENDER OF
FUNDING OR MAINTAINING THE LOANS OR ITS TOTAL COMMITMENT (OTHER THAN ANY
INCREASED COST RESULTING FROM (1) TAXES (AS TO WHICH SECTION 6.4(D) HEREOF AND
THE LIMITATIONS THERETO SHALL GOVERN) OR (2) CHANGES IN THE BASIS OF TAXATION OF
OVERALL NET INCOME BY THE JURISDICTION UNDER THE LAWS OF WHICH THE AGENT OR SUCH
LENDER IS ORGANIZED OR IN WHICH THE AGENT’S OR SUCH LENDER’S LENDING OFFICE IS
LOCATED OR ANY POLITICAL SUBDIVISION THEREOF), THEN BORROWERS SHALL FROM TIME TO
TIME UPON DEMAND BY AGENT PAY TO AGENT ADDITIONAL AMOUNTS SUFFICIENT TO
INDEMNIFY LENDERS AGAINST SUCH INCREASED COST. A CERTIFICATE AS TO THE AMOUNT OF
SUCH INCREASED COST SHALL BE SUBMITTED TO BORROWERS BY AGENT AND SHALL BE
CONCLUSIVE, ABSENT MANIFEST ERROR.


 


(B)           IF PRIOR TO THE FIRST DAY OF ANY INTEREST PERIOD, (I) AGENT OR THE
REQUIRED LENDERS SHALL HAVE DETERMINED IN GOOD FAITH (WHICH DETERMINATION SHALL
BE CONCLUSIVE AND BINDING UPON BORROWERS) THAT, BY REASON OF CIRCUMSTANCES
AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD, (II) AGENT HAS
RECEIVED NOTICE FROM THE REQUIRED LENDERS THAT THE EURODOLLAR RATE DETERMINED OR
TO BE DETERMINED FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT
THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING THEIR EURODOLLAR RATE LOANS
DURING SUCH INTEREST PERIOD, OR (III) DOLLAR DEPOSITS IN THE PRINCIPAL AMOUNTS
OF THE EURODOLLAR RATE LOANS TO WHICH SUCH INTEREST PERIOD IS TO BE APPLICABLE
ARE NOT GENERALLY AVAILABLE IN THE LONDON INTERBANK MARKET, AGENT SHALL GIVE
NOTICE THEREOF TO BORROWERS EITHER BY TELEPHONE OR IN WRITING SENT BY TELECOPY
AND LENDERS AS SOON AS PRACTICABLE THEREAFTER, AND WILL ALSO GIVE PROMPT WRITTEN
NOTICE TO BORROWERS WHEN SUCH CONDITIONS NO LONGER EXIST. IF SUCH NOTICE IS
GIVEN (A) ANY EURODOLLAR RATE LOANS REQUESTED TO BE MADE ON THE FIRST DAY OF
SUCH INTEREST PERIOD SHALL BE MADE AS PRIME RATE LOANS, (B) ANY LOANS THAT WERE
TO HAVE BEEN CONVERTED ON THE FIRST DAY OF SUCH INTEREST PERIOD TO OR CONTINUED
AS EURODOLLAR RATE LOANS SHALL BE CONVERTED TO OR CONTINUED AS PRIME RATE LOANS
AND (C) EACH OUTSTANDING EURODOLLAR RATE LOAN SHALL BE CONVERTED, ON THE LAST
DAY OF THE THEN-CURRENT INTEREST PERIOD THEREOF, TO PRIME RATE LOANS. UNTIL SUCH
NOTICE HAS BEEN WITHDRAWN BY AGENT, NO FURTHER EURODOLLAR RATE LOANS SHALL BE
MADE OR CONTINUED AS SUCH, NOR SHALL BORROWERS HAVE THE RIGHT TO CONVERT PRIME
RATE LOANS TO EURODOLLAR RATE LOANS.

 

52

--------------------------------------------------------------------------------


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE ADOPTION OF OR
ANY CHANGE IN ANY LAW, TREATY, RULE OR REGULATION OR FINAL, NON-APPEALABLE
DETERMINATION OF AN ARBITRATOR OR A COURT OR OTHER GOVERNMENTAL AUTHORITY OR IN
THE INTERPRETATION OR APPLICATION THEREOF OCCURRING AFTER THE DATE HEREOF SHALL
MAKE IT UNLAWFUL FOR AGENT OR ANY LENDER TO MAKE OR MAINTAIN EURODOLLAR RATE
LOANS AS CONTEMPLATED BY THIS AGREEMENT, (I) AGENT OR SUCH LENDER SHALL PROMPTLY
GIVE WRITTEN NOTICE OF SUCH CIRCUMSTANCES TO BORROWERS AND AGENT (WHICH NOTICE
SHALL BE WITHDRAWN WHENEVER SUCH CIRCUMSTANCES NO LONGER EXIST), (II) THE
COMMITMENT OF SUCH LENDER HEREUNDER TO MAKE EURODOLLAR RATE LOANS, CONTINUE
EURODOLLAR RATE LOANS AS SUCH AND CONVERT PRIME RATE LOANS TO EURODOLLAR RATE
LOANS SHALL FORTHWITH BE CANCELED AND, UNTIL SUCH TIME AS IT SHALL NO LONGER BE
UNLAWFUL FOR SUCH LENDER TO MAKE OR MAINTAIN EURODOLLAR RATE LOANS, SUCH LENDER
SHALL THEN HAVE A COMMITMENT ONLY TO MAKE A PRIME RATE LOAN WHEN A EURODOLLAR
RATE LOAN IS REQUESTED AND (III) SUCH LENDER’S LOANS THEN OUTSTANDING AS
EURODOLLAR RATE LOANS, IF ANY, SHALL BE CONVERTED AUTOMATICALLY TO PRIME RATE
LOANS ON THE RESPECTIVE LAST DAYS OF THE THEN CURRENT INTEREST PERIODS WITH
RESPECT TO SUCH LOANS OR WITHIN SUCH EARLIER PERIOD AS REQUIRED BY LAW. IF ANY
SUCH CONVERSION OF A EURODOLLAR RATE LOAN OCCURS ON A DAY WHICH IS NOT THE LAST
DAY OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO, BORROWERS SHALL
PAY TO SUCH LENDER SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO SECTION
3.3(D) BELOW.


 


(D)           EACH BORROWER AND GUARANTOR SHALL INDEMNIFY AGENT AND EACH LENDER
AND HOLD AGENT AND EACH LENDER HARMLESS FROM ANY LOSS OR EXPENSE WHICH AGENT OR
SUCH LENDER MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF (I) DEFAULT BY ANY BORROWER
IN MAKING A BORROWING OF, CONVERSION INTO OR EXTENSION OF EURODOLLAR RATE LOANS
AFTER ANY BORROWER HAS GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, (II) DEFAULT BY ANY BORROWER IN MAKING ANY
PREPAYMENT OF A EURODOLLAR RATE LOAN AFTER ANY BORROWER HAS GIVEN A NOTICE
THEREOF IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, AND (III) THE
MAKING OF A PREPAYMENT OF EURODOLLAR RATE LOANS ON A DAY WHICH IS NOT THE LAST
DAY OF AN INTEREST PERIOD WITH RESPECT THERETO. WITH RESPECT TO EURODOLLAR RATE
LOANS, SUCH INDEMNIFICATION MAY INCLUDE AN AMOUNT EQUAL TO THE EXCESS, IF ANY,
OF (A) THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON THE AMOUNT SO PREPAID,
OR NOT SO BORROWED, CONVERTED OR EXTENDED, FOR THE PERIOD FROM THE DATE OF SUCH
PREPAYMENT OR OF SUCH FAILURE TO BORROW, CONVERT OR EXTEND TO THE LAST DAY OF
THE APPLICABLE INTEREST PERIOD (OR, IN THE CASE OF A FAILURE TO BORROW, CONVERT
OR EXTEND, THE INTEREST PERIOD THAT WOULD HAVE COMMENCED ON THE DATE OF SUCH
FAILURE) IN EACH CASE AT THE APPLICABLE RATE OF INTEREST FOR SUCH EURODOLLAR
RATE LOANS PROVIDED FOR HEREIN OVER (B) THE AMOUNT OF INTEREST (AS DETERMINED BY
AGENT OR SUCH LENDER) WHICH WOULD HAVE ACCRUED TO AGENT OR SUCH LENDER ON SUCH
AMOUNT BY PLACING SUCH AMOUNT ON DEPOSIT FOR A COMPARABLE PERIOD WITH LEADING
BANKS IN THE INTERBANK EURODOLLAR MARKET. THIS COVENANT SHALL SURVIVE THE
TERMINATION OR NON-RENEWAL OF THIS AGREEMENT AND THE PAYMENT OF THE OBLIGATIONS.


 


4.                                       CONDITIONS PRECEDENT


 


4.1           CONDITIONS PRECEDENT TO EFFECTIVENESS OF AGREEMENT.  EACH OF THE
FOLLOWING IS A CONDITION PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT:

 


(A)           ALL REQUISITE CORPORATE ACTION AND PROCEEDINGS IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER MATTERS RELATED HERETO SHALL BE SATISFACTORY IN
FORM AND SUBSTANCE TO AGENT, AND AGENT SHALL HAVE RECEIVED ALL INFORMATION AND
COPIES OF ALL DOCUMENTS, INCLUDING RECORDS OF REQUISITE CORPORATE ACTION AND
PROCEEDINGS WHICH AGENT MAY HAVE REQUESTED IN

 

53

--------------------------------------------------------------------------------


 

connection therewith, such documents where requested by Agent or its counsel to
be certified by appropriate corporate officers or Governmental Authority;


 


(B)           NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED IN THE ASSETS OR
BUSINESS OF BORROWERS SINCE FEBRUARY 3, 2007 AND NO CHANGE OR EVENT SHALL HAVE
OCCURRED WHICH WOULD IMPAIR THE ABILITY OF ANY BORROWER OR OBLIGOR TO PERFORM
ITS OBLIGATIONS HEREUNDER OR UNDER ANY OF THE OTHER FINANCING AGREEMENTS TO
WHICH IT IS A PARTY OR OF AGENT OR ANY LENDER TO ENFORCE THE OBLIGATIONS OR
REALIZE UPON THE COLLATERAL;


 


(C)           AGENT SHALL HAVE RECEIVED THE INFORMATION CERTIFICATES, THE REVIEW
OF WHICH SHALL BE SATISFACTORY TO AGENT;


 


(D)           AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT, SUCH OPINION LETTERS OF COUNSEL TO BORROWERS AND GUARANTORS WITH RESPECT
TO THIS AGREEMENT AND SUCH OTHER MATTERS RELATED HERETO AS AGENT MAY REQUEST;


 


(E)           AGENT SHALL HAVE RECEIVED THE GUARANTEE, IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, DULY EXECUTED BY EACH GUARANTOR;


 


(F)            AGENT SHALL HAVE RECEIVED THE STOCK PLEDGE AGREEMENTS, IN FORM
AND SUBSTANCE SATISFACTORY TO AGENT, DULY EXECUTED BY EACH PARTY THERETO;


 


(G)           AGENT SHALL HAVE RECEIVED THE INTERCOMPANY SUBORDINATION
AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, DULY EXECUTED BY EACH
PARTY THERETO;


 


(H)           AGENT SHALL HAVE RECEIVED THE INTELLECTUAL PROPERTY SECURITY
AGREEMENTS, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, DULY EXECUTED BY EACH
PARTY THERETO;


 


(I)            AGENT SHALL HAVE RECEIVED THE FEE LETTER, IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, DULY EXECUTED BY EACH BORROWER;


 


(J)            ALL FEES, COSTS AND EXPENSES PAYABLE BY BORROWERS UNDER THE TERMS
OF THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS SHALL HAVE BEEN PAID IN
FULL; AND


 


(K)           ALL OTHER DOCUMENTS AND LEGAL MATTERS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL HAVE BEEN DELIVERED, EXECUTED
BY ALL PARTIES HERETO OR THERETO, AS APPLICABLE, OR RECORDED AND SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO AGENT.


 


4.2           CONDITIONS PRECEDENT TO ALL LOANS AND LETTER OF CREDIT
ACCOMMODATIONS. EACH OF THE FOLLOWING IS AN ADDITIONAL CONDITION PRECEDENT TO
THE REVOLVING LOAN LENDERS CONTINUING TO PROVIDE LOANS AND/OR PROVIDING LETTER
OF CREDIT ACCOMMODATIONS TO BORROWERS:


 


(A)           ALL REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN THE
OTHER FINANCING AGREEMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
WITH THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE
ON AND AS OF THE DATE OF THE MAKING OF EACH SUCH LOAN OR PROVIDING EACH SUCH
LETTER OF CREDIT ACCOMMODATION AND AFTER GIVING EFFECT THERETO, EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE SOLELY TO AN

 

54

--------------------------------------------------------------------------------


 

earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date);


 


(B)           NO LAW, REGULATION, ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL
AUTHORITY SHALL EXIST, AND NO ACTION, SUIT, INVESTIGATION, LITIGATION OR
PROCEEDING SHALL BE PENDING OR THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR
OR GOVERNMENTAL AUTHORITY, WHICH (I) PURPORTS TO ENJOIN, PROHIBIT, RESTRAIN OR
OTHERWISE AFFECT (A) THE MAKING OF THE LOANS OR PROVIDING THE LETTER OF CREDIT
ACCOMMODATIONS, OR (B) THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
PURSUANT TO THE TERMS HEREOF OR THE OTHER FINANCING AGREEMENTS OR (II) HAS A
REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT;


 


(C)           NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE
CONTINUING ON AND AS OF THE DATE OF THE MAKING OF SUCH LOAN OR PROVIDING EACH
SUCH LETTER OF CREDIT ACCOMMODATION AND AFTER GIVING EFFECT THERETO; AND


 


(D)           SOLELY WITH RESPECT TO THE MAKING OF ANY REVOLVING LOAN OR THE
ISSUING OF ANY LETTER OF CREDIT ACCOMMODATION, THE EXCESS AVAILABILITY AS
DETERMINED BY AGENT, AS OF ANY DATE OF DETERMINATION, SHALL BE AT LEAST
$7,500,000, SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 2.3(G) HEREOF, AFTER
GIVING EFFECT TO ALL REVOLVING LOANS MADE OR TO BE MADE AND LETTER OF CREDIT
ACCOMMODATIONS ISSUED OR TO BE ISSUED IN CONNECTION HEREWITH.


 


5.                                       GRANT AND PERFECTION OF SECURITY
INTEREST


 


5.1           GRANT OF SECURITY INTEREST.  TO SECURE PAYMENT AND PERFORMANCE OF
ALL OBLIGATIONS, EACH BORROWER AND GUARANTOR HEREBY GRANTS TO AGENT, FOR ITSELF
AND THE RATABLE BENEFIT OF THE LENDERS AND THE BANK PRODUCT PROVIDERS, A
CONTINUING SECURITY INTEREST IN, A LIEN UPON, AND A RIGHT OF SET OFF AGAINST,
FOR ITSELF AND THE RATABLE BENEFIT OF THE LENDERS AND THE BANK PRODUCT
PROVIDERS, AS SECURITY, AND HEREBY CONFIRMS, REAFFIRMS AND RESTATES THE PRIOR
GRANT THEREOF TO AGENT, FOR ITSELF AND THE RATABLE BENEFIT OF THE LENDERS AND
THE BANK PRODUCT PROVIDERS PURSUANT TO THE EXISTING LOAN AGREEMENT, ALL PERSONAL
PROPERTY AND FIXTURES, AND INTERESTS IN PERSONAL PROPERTY AND FIXTURES, OF SUCH
BORROWER OR GUARANTOR, WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR EXISTING, AND
WHEREVER LOCATED (TOGETHER WITH ALL OTHER COLLATERAL SECURITY FOR THE
OBLIGATIONS AT ANY TIME GRANTED TO OR HELD OR ACQUIRED BY AGENT OR ANY LENDER,
COLLECTIVELY, THE “COLLATERAL”) INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:

 


(A)           ALL ACCOUNTS;


 


(B)           ALL GENERAL INTANGIBLES, INCLUDING, WITHOUT LIMITATION, ALL
INTELLECTUAL PROPERTY;


 


(C)           ALL GOODS, INCLUDING, WITHOUT LIMITATION, INVENTORY AND EQUIPMENT,
WHETHER ORDERED, IN PROGRESS, FINISHED OR RECEIVED;


 


(D)           ALL FIXTURES;


 


(E)           ALL CHATTEL PAPER, INCLUDING, WITHOUT LIMITATION, ALL TANGIBLE AND
ELECTRONIC CHATTEL PAPER;

 

55

--------------------------------------------------------------------------------


 


(F)            ALL INSTRUMENTS, INCLUDING, WITHOUT LIMITATION, ALL PROMISSORY
NOTES;


 


(G)           ALL DOCUMENTS;


 


(H)           ALL DEPOSIT ACCOUNTS;


 


(I)            ALL LETTERS OF CREDIT, BANKER’S ACCEPTANCES AND SIMILAR
INSTRUMENTS AND INCLUDING ALL LETTER-OF-CREDIT RIGHTS;


 


(J)            ALL SUPPORTING OBLIGATIONS AND ALL PRESENT AND FUTURE LIENS,
SECURITY INTERESTS, RIGHTS, REMEDIES, TITLE AND INTEREST IN, TO AND IN RESPECT
OF RECEIVABLES AND OTHER COLLATERAL, INCLUDING (I) RIGHTS AND REMEDIES UNDER OR
RELATING TO GUARANTIES, CONTRACTS OF SURETYSHIP, LETTERS OF CREDIT AND OTHER
INSURANCE RELATED TO THE COLLATERAL, (II) RIGHTS OF STOPPAGE IN TRANSIT,
REPLEVIN, REPOSSESSION, RECLAMATION AND OTHER RIGHTS AND REMEDIES OF AN UNPAID
VENDOR, LIENOR OR SECURED PARTY, (III) GOODS DESCRIBED IN INVOICES, DOCUMENTS,
CONTRACTS OR INSTRUMENTS WITH RESPECT TO, OR OTHERWISE REPRESENTING OR
EVIDENCING, RECEIVABLES OR OTHER COLLATERAL, INCLUDING RETURNED, REPOSSESSED AND
RECLAIMED GOODS, AND (IV) DEPOSITS BY AND PROPERTY OF ACCOUNT DEBTORS OR OTHER
PERSONS SECURING THE OBLIGATIONS OF ACCOUNT DEBTORS;


 


(K)           ALL (I) INVESTMENT PROPERTY (INCLUDING SECURITIES, WHETHER
CERTIFICATED OR UNCERTIFICATED, SECURITIES ACCOUNTS, SECURITY ENTITLEMENTS,
COMMODITY CONTRACTS OR COMMODITY ACCOUNTS) AND (II) MONIES, CREDIT BALANCES,
DEPOSITS AND OTHER PROPERTY OF SUCH BORROWER OR GUARANTOR NOW OR HEREAFTER HELD
OR RECEIVED BY OR IN TRANSIT TO AGENT, ANY LENDER OR ITS AFFILIATES OR AT ANY
OTHER DEPOSITORY OR OTHER INSTITUTION FROM OR FOR THE ACCOUNT OF SUCH BORROWER
OR GUARANTOR, WHETHER FOR SAFEKEEPING, PLEDGE, CUSTODY, TRANSMISSION, COLLECTION
OR OTHERWISE;


 


(L)            ALL COMMERCIAL TORT CLAIMS, INCLUDING, WITHOUT LIMITATION, THOSE
IDENTIFIED ON SCHEDULE 5.2(G) HERETO;


 


(M)          TO THE EXTENT NOT OTHERWISE DESCRIBED ABOVE, ALL RECEIVABLES;


 


(N)           ALL RECORDS; AND


 


(O)           ALL PRODUCTS AND PROCEEDS OF THE FOREGOING, IN ANY FORM, INCLUDING
INSURANCE PROCEEDS AND ALL CLAIMS AGAINST THIRD PARTIES FOR LOSS OR DAMAGE TO OR
DESTRUCTION OF OR OTHER INVOLUNTARY CONVERSION OF ANY KIND OR NATURE OF ANY OR
ALL OF THE OTHER COLLATERAL.


 

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Borrower or Guarantor shall be deemed to have granted
a security interest in, (i) any personal and real property, fixtures and
interests of such Borrower or Guarantor which are not assignable or are
incapable of being encumbered as a matter of law, except for the products and
proceeds thereof, (ii) such Borrower’s or Guarantor’s rights or interests in any
license, contract or agreement to which such Borrower or Guarantor is a party or
any of its rights or interests thereunder to the extent, but only to the extent,
that such a grant would, under the terms of such license, contract or agreement,
applicable laws or otherwise, result in a breach of the terms of, or constitute
a default under any license, contract or agreement to which such Borrower or
Guarantor is a party (except for the products and proceeds thereof); provided,
however, upon the

 

56

--------------------------------------------------------------------------------


 

ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Borrower or Guarantor shall be deemed to have granted a
security interest in, all such rights and interests as if such provision had
never been in effect, and (iii) the Capital Stock of any Foreign Subsidiary to
the extent that such Capital Stock constitutes more than sixty-five percent
(65%) of the Voting Stock of all classes of the Capital Stock of such Foreign
Subsidiary that are entitled to vote, except for the products and proceeds
thereof. In addition, the Collateral shall exclude any rights to any
Intellectual Property, License Agreements or software that would be rendered
invalid or unenforceable under the terms thereof or under applicable laws by the
grant of a security interest created pursuant to the terms of this Agreement,
for as long as such prohibition or reason for invalidity exists, except for the
products and proceeds thereof.

 


5.2           PERFECTION OF SECURITY INTERESTS.


 


(A)           EACH BORROWER AND GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
AUTHORIZES AGENT (OR ITS AGENT) TO FILE AT ANY TIME AND FROM TIME TO TIME SUCH
FINANCING STATEMENTS WITH RESPECT TO THE COLLATERAL NAMING AGENT OR ITS DESIGNEE
AS THE SECURED PARTY AND SUCH BORROWER OR GUARANTOR AS DEBTOR, AS AGENT MAY
REQUIRE, AND INCLUDING ANY OTHER INFORMATION WITH RESPECT TO SUCH BORROWER OR
GUARANTOR OR OTHERWISE REQUIRED BY PART 5 OF ARTICLE 9 OF THE UNIFORM COMMERCIAL
CODE OF SUCH JURISDICTION AS AGENT MAY DETERMINE, TOGETHER WITH ANY AMENDMENT
AND CONTINUATIONS WITH RESPECT THERETO, WHICH AUTHORIZATION SHALL APPLY TO ALL
FINANCING STATEMENTS FILED ON, PRIOR TO OR AFTER THE DATE HEREOF. EACH BORROWER
AND GUARANTOR HEREBY RATIFIES AND APPROVES ALL FINANCING STATEMENTS NAMING AGENT
OR ITS DESIGNEE AS SECURED PARTY AND SUCH BORROWER OR GUARANTOR, AS THE CASE MAY
BE, AS DEBTOR WITH RESPECT TO THE COLLATERAL (AND ANY AMENDMENTS WITH RESPECT TO
SUCH FINANCING STATEMENTS) FILED BY OR ON BEHALF OF AGENT PRIOR TO THE DATE
HEREOF AND RATIFIES AND CONFIRMS THE AUTHORIZATION OF AGENT TO FILE SUCH
FINANCING STATEMENTS (AND AMENDMENTS, IF ANY). EACH BORROWER AND GUARANTOR
HEREBY AUTHORIZES AGENT TO ADOPT ON BEHALF OF SUCH BORROWER OR GUARANTOR ANY
SYMBOL REQUIRED FOR AUTHENTICATING ANY ELECTRONIC FILING. IN THE EVENT THAT THE
DESCRIPTION OF THE COLLATERAL IN ANY FINANCING STATEMENT NAMING AGENT OR ITS
DESIGNEE AS THE SECURED PARTY AND ANY BORROWER OR GUARANTOR AS DEBTOR INCLUDES
ASSETS AND PROPERTIES OF SUCH BORROWER OR GUARANTOR THAT DO NOT AT ANY TIME
CONSTITUTE COLLATERAL, WHETHER HEREUNDER, UNDER ANY OF THE OTHER FINANCING
AGREEMENTS OR OTHERWISE, THE FILING OF SUCH FINANCING STATEMENT SHALL
NONETHELESS BE DEEMED AUTHORIZED BY SUCH BORROWER OR GUARANTOR TO THE EXTENT OF
THE COLLATERAL INCLUDED IN SUCH DESCRIPTION AND IT SHALL NOT RENDER THE
FINANCING STATEMENT INEFFECTIVE AS TO ANY OF THE COLLATERAL OR OTHERWISE AFFECT
THE FINANCING STATEMENT AS IT APPLIES TO ANY OF THE COLLATERAL. IN NO EVENT
SHALL ANY BORROWER OR GUARANTOR AT ANY TIME FILE, OR PERMIT OR CAUSE TO BE
FILED, ANY CORRECTION STATEMENT OR TERMINATION STATEMENT WITH RESPECT TO ANY
FINANCING STATEMENT (OR AMENDMENT OR CONTINUATION WITH RESPECT THERETO) NAMING
AGENT OR ITS DESIGNEE AS SECURED PARTY AND SUCH BORROWER OR GUARANTOR AS DEBTOR,
WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT.


 


(B)           NO BORROWER OR GUARANTOR HAS ANY CHATTEL PAPER (WHETHER TANGIBLE
OR ELECTRONIC) OR INSTRUMENTS AS OF THE DATE HEREOF, EXCEPT AS SET FORTH ON
SCHEDULE 5.2(B) HERETO. IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL BE
ENTITLED TO OR SHALL RECEIVE ANY CHATTEL PAPER OR INSTRUMENT AFTER THE DATE
HEREOF, WHICH TOGETHER WITH ALL OTHER CHATTEL PAPER AND INSTRUMENTS THAT
BORROWERS AND GUARANTORS HAVE BECOME ENTITLED TO OR HAVE RECEIVED AFTER THE DATE
HEREOF HAS A FAIR MARKET VALUE IN EXCESS OF $100,000 INDIVIDUALLY OR IN THE
AGGREGATE, SUCH BORROWER OR GUARANTOR SHALL PROMPTLY NOTIFY AGENT THEREOF IN
WRITING. PROMPTLY UPON THE RECEIPT THEREOF BY

 

57

--------------------------------------------------------------------------------


 

or on behalf of such Borrower or Guarantor (including by any agent or
representative), such Borrower or Guarantor shall deliver, or cause to be
delivered to Agent, all tangible chattel paper and instruments that such
Borrower or Guarantor has or may at any time acquire, accompanied by such
instruments of transfer or assignment duly executed in blank as Agent may from
time to time specify, in each case except as Agent may otherwise agree. At
Agent’s option, such Borrower or Guarantor shall, or Agent may at any time on
behalf of such Borrower or Guarantor, cause the originals of  any such
instruments and chattel paper that have a fair market value in excess of
$100,000 individually or in the aggregate, to be conspicuously marked in a form
and manner acceptable to Agent with the following legend referring to chattel
paper or instruments as applicable: “This [chattel paper][instrument] is subject
to the security interest of Wachovia Bank, National Association, and any sale,
transfer, assignment or encumbrance of this [chattel paper][instrument] violates
the rights of such secured party.”


 


(C)           IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL AT ANY TIME HOLD
OR ACQUIRE AN INTEREST IN ANY ELECTRONIC CHATTEL PAPER OR ANY “TRANSFERABLE
RECORD” (AS SUCH TERM IS DEFINED IN SECTION 201 OF THE FEDERAL ELECTRONIC
SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT OR IN SECTION 16 OF THE UNIFORM
ELECTRONIC TRANSACTIONS ACT AS IN EFFECT IN ANY RELEVANT JURISDICTION), WHICH
TOGETHER WITH ALL OTHER ELECTRONIC CHATTEL PAPER OR “TRANSFERABLE RECORD” THAT
BORROWERS AND GUARANTORS HAVE BECOME ENTITLED TO HAS A FAIR MARKET VALUE IN
EXCESS OF $100,000 INDIVIDUALLY OR IN THE AGGREGATE, SUCH BORROWER OR GUARANTOR
SHALL PROMPTLY NOTIFY AGENT THEREOF IN WRITING. PROMPTLY UPON AGENT’S REQUEST,
SUCH BORROWER OR GUARANTOR SHALL TAKE, OR CAUSE TO BE TAKEN, SUCH ACTIONS AS
AGENT MAY REQUEST TO GIVE AGENT CONTROL OF SUCH ELECTRONIC CHATTEL PAPER UNDER
SECTION 9-105 OF THE UCC AND CONTROL OF SUCH TRANSFERABLE RECORD UNDER SECTION
201 OF THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT OR,
AS THE CASE MAY BE, SECTION 16 OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT, AS IN
EFFECT IN SUCH JURISDICTION.


 


(D)           NO BORROWER OR GUARANTOR HAS ANY DEPOSIT ACCOUNTS AS OF THE DATE
HEREOF, EXCEPT AS SET FORTH IN SUCH BORROWER’S OR GUARANTOR’S INFORMATION
CERTIFICATE. NO BORROWER OR GUARANTOR SHALL, DIRECTLY OR INDIRECTLY, AFTER THE
DATE HEREOF OPEN, ESTABLISH OR MAINTAIN ANY CENTRAL COLLECTION DEPOSIT ACCOUNT
UNLESS EACH OF THE FOLLOWING CONDITIONS IS SATISFIED:  (I) AGENT SHALL HAVE
RECEIVED NOT LESS THAN FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE OF THE
INTENTION OF SUCH BORROWER OR GUARANTOR TO OPEN OR ESTABLISH SUCH ACCOUNT WHICH
NOTICE SHALL SPECIFY IN REASONABLE DETAIL AND SPECIFICITY ACCEPTABLE TO AGENT
THE NAME OF THE CENTRAL COLLECTION DEPOSIT ACCOUNT, THE OWNER OF THE CENTRAL
COLLECTION DEPOSIT ACCOUNT, THE NAME AND ADDRESS OF THE BANK AT WHICH SUCH
CENTRAL COLLECTION DEPOSIT ACCOUNT IS TO BE OPENED OR ESTABLISHED, THE
INDIVIDUAL AT SUCH BANK WITH WHOM SUCH BORROWER OR GUARANTOR IS DEALING AND THE
PURPOSE OF THE CENTRAL COLLECTION DEPOSIT ACCOUNT, (II) THE BANK WHERE SUCH
CENTRAL COLLECTION DEPOSIT ACCOUNT IS OPENED OR MAINTAINED SHALL BE REASONABLY
ACCEPTABLE TO AGENT, AND (III) ON OR BEFORE THE OPENING OF SUCH CENTRAL
COLLECTION DEPOSIT ACCOUNT, SUCH BORROWER OR GUARANTOR SHALL AS AGENT MAY
SPECIFY EITHER (A) DELIVER TO AGENT A DEPOSIT ACCOUNT CONTROL AGREEMENT WITH
RESPECT TO SUCH CENTRAL COLLECTION DEPOSIT ACCOUNT DULY AUTHORIZED, EXECUTED AND
DELIVERED BY SUCH BORROWER OR GUARANTOR AND THE BANK AT WHICH SUCH DEPOSIT
ACCOUNT IS OPENED AND MAINTAINED OR (B) ARRANGE FOR AGENT TO BECOME THE CUSTOMER
OF THE BANK WITH RESPECT TO THE DEPOSIT ACCOUNT ON TERMS AND CONDITIONS
REASONABLE ACCEPTABLE TO AGENT. THE TERMS OF THIS SUBSECTION (D) SHALL NOT APPLY
TO DEPOSIT ACCOUNTS SPECIFICALLY AND EXCLUSIVELY USED FOR PAYROLL, PAYROLL TAXES
AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR THE BENEFIT OF SUCH
BORROWER’S OR GUARANTOR’S SALARIED EMPLOYEES. AGENT SHALL NOT EXERCISE ITS RIGHT
TO REQUIRE

 

58

--------------------------------------------------------------------------------


 

amounts in such accounts to be sent to the Agent Payment Account except as
provided by Section 6.3 hereof.


 


(E)           NO BORROWER OR GUARANTOR OWNS OR HOLDS, DIRECTLY OR INDIRECTLY,
BENEFICIALLY OR AS RECORD OWNER OR BOTH, ANY INVESTMENT PROPERTY, AS OF THE DATE
HEREOF, OR HAS ANY INVESTMENT ACCOUNT, SECURITIES ACCOUNT, COMMODITY ACCOUNT OR
OTHER SIMILAR ACCOUNT WITH ANY BANK OR OTHER FINANCIAL INSTITUTION OR OTHER
SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY AS OF THE DATE HEREOF, IN EACH
CASE EXCEPT AS SET FORTH ON SCHEDULE 5.2(E) HERETO.


 

(I)            IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL BE ENTITLED TO
OR SHALL AT ANY TIME AFTER THE DATE HEREOF HOLD OR ACQUIRE ANY CERTIFICATED
SECURITIES, WHICH TOGETHER WITH ALL OTHER CERTIFICATED SECURITIES IN WHICH
BORROWERS AND GUARANTORS HOLD OR ACQUIRE AN INTEREST AFTER THE DATE HEREOF HAVE
A FAIR MARKET VALUE IN EXCESS OF $100,000 INDIVIDUALLY OR IN THE AGGREGATE, SUCH
BORROWER OR GUARANTOR SHALL PROMPTLY ENDORSE, ASSIGN AND DELIVER THE SAME TO
AGENT, ACCOMPANIED BY SUCH INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY EXECUTED
IN BLANK AS AGENT MAY FROM TIME TO TIME SPECIFY. IF ANY SECURITIES, NOW OR
HEREAFTER ACQUIRED BY ANY BORROWER OR GUARANTOR ARE UNCERTIFICATED AND ARE
ISSUED TO SUCH BORROWER OR GUARANTOR OR ITS NOMINEE DIRECTLY BY THE ISSUER
THEREOF, AND SUCH SECURITIES TOGETHER WITH ALL OTHER SUCH SECURITIES ACQUIRED BY
BORROWERS AND GUARANTORS HAVE A FAIR MARKET VALUE IN EXCESS OF $100,000
INDIVIDUALLY OR IN THE AGGREGATE, SUCH BORROWER OR GUARANTOR SHALL IMMEDIATELY
NOTIFY AGENT THEREOF AND SHALL AS AGENT MAY SPECIFY, EITHER (A) CAUSE THE ISSUER
TO AGREE TO COMPLY WITH INSTRUCTIONS FROM AGENT AS TO SUCH SECURITIES, WITHOUT
FURTHER CONSENT OF SUCH BORROWER OR GUARANTOR OR SUCH NOMINEE, OR (B) ARRANGE
FOR AGENT TO BECOME THE REGISTERED OWNER OF THE SECURITIES.

 


(F)            NO BORROWER OR GUARANTOR SHALL, DIRECTLY OR INDIRECTLY, AFTER THE
DATE HEREOF OPEN, ESTABLISH OR MAINTAIN ANY INVESTMENT ACCOUNT, SECURITIES
ACCOUNT, COMMODITY ACCOUNT OR ANY OTHER SIMILAR ACCOUNT (OTHER THAN A DEPOSIT
ACCOUNT) WITH ANY SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY UNLESS EACH
OF THE FOLLOWING CONDITIONS IS SATISFIED: (A) AGENT SHALL HAVE RECEIVED NOT LESS
THAN FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE OF THE INTENTION OF SUCH
BORROWER OR GUARANTOR TO OPEN OR ESTABLISH SUCH ACCOUNT WHICH NOTICE SHALL
SPECIFY IN REASONABLE DETAIL AND SPECIFICITY REASONABLY ACCEPTABLE TO AGENT THE
NAME OF THE ACCOUNT, THE OWNER OF THE ACCOUNT, THE NAME AND ADDRESS OF THE
SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY AT WHICH SUCH ACCOUNT IS TO BE
OPENED OR ESTABLISHED, THE INDIVIDUAL AT SUCH INTERMEDIARY WITH WHOM SUCH
BORROWER OR GUARANTOR IS DEALING AND THE PURPOSE OF THE ACCOUNT, (B) THE
SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY (AS THE CASE MAY BE) WHERE
SUCH ACCOUNT IS OPENED OR MAINTAINED SHALL BE REASONABLY ACCEPTABLE TO AGENT,
AND (C) ON OR BEFORE THE OPENING OF SUCH INVESTMENT ACCOUNT, SECURITIES ACCOUNT
OR OTHER SIMILAR ACCOUNT WITH A SECURITIES INTERMEDIARY OR COMMODITY
INTERMEDIARY, SUCH BORROWER OR GUARANTOR SHALL AS AGENT MAY SPECIFY EITHER (1)
EXECUTE AND DELIVER, AND CAUSE TO BE EXECUTED AND DELIVERED TO AGENT, AN
INVESTMENT PROPERTY CONTROL AGREEMENT WITH RESPECT THERETO DULY AUTHORIZED,
EXECUTED AND DELIVERED BY SUCH BORROWER OR GUARANTOR AND SUCH SECURITIES
INTERMEDIARY OR COMMODITY INTERMEDIARY OR (2) ARRANGE FOR AGENT TO BECOME THE
ENTITLEMENT HOLDER WITH RESPECT TO SUCH INVESTMENT PROPERTY ON TERMS AND
CONDITIONS ACCEPTABLE TO AGENT. AGENT SHALL NOT EXERCISE ITS RIGHT TO REQUIRE
AMOUNTS IN SUCH ACCOUNTS TO BE SENT TO THE AGENT PAYMENT ACCOUNT EXCEPT DURING
AN AVAILABILITY COMPLIANCE PERIOD.

 

59

--------------------------------------------------------------------------------


 


(G)           NO BORROWER OR GUARANTOR IS THE BENEFICIARY OR OTHERWISE ENTITLED
TO ANY RIGHT TO PAYMENT UNDER ANY LETTER OF CREDIT, BANKER’S ACCEPTANCE OR
SIMILAR INSTRUMENT AS OF THE DATE HEREOF, EXCEPT AS SET FORTH ON SCHEDULE 5.2(F)
HERETO. IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL BE ENTITLED TO OR
SHALL RECEIVE ANY RIGHT TO PAYMENT UNDER ANY LETTER OF CREDIT, BANKER’S
ACCEPTANCE OR ANY SIMILAR INSTRUMENT, WHETHER AS BENEFICIARY THEREOF OR
OTHERWISE AFTER THE DATE HEREOF, WHICH TOGETHER WITH ALL OTHER LETTERS OF
CREDIT, BANKER’S ACCEPTANCES AND SIMILAR INSTRUMENTS THAT BORROWERS AND
GUARANTORS HAVE BECOME ENTITLED TO OR HAVE RECEIVED AFTER THE DATE HEREOF HAVE A
FAIR MARKET VALUE IN EXCESS OF $100,000 INDIVIDUALLY OR IN THE AGGREGATE, SUCH
BORROWER OR GUARANTOR SHALL PROMPTLY NOTIFY AGENT THEREOF IN WRITING. SUCH
BORROWER OR GUARANTOR SHALL IMMEDIATELY, AS AGENT MAY SPECIFY, EITHER (I)
DELIVER, OR CAUSE TO BE DELIVERED TO AGENT, WITH RESPECT TO ANY SUCH LETTER OF
CREDIT, BANKER’S ACCEPTANCE OR SIMILAR INSTRUMENT, THE WRITTEN AGREEMENT OF THE
ISSUER AND ANY OTHER NOMINATED PERSON OBLIGATED TO MAKE ANY PAYMENT IN RESPECT
THEREOF (INCLUDING ANY CONFIRMING OR NEGOTIATING BANK), IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, CONSENTING TO THE ASSIGNMENT OF THE PROCEEDS OF THE
LETTER OF CREDIT TO AGENT BY SUCH BORROWER OR GUARANTOR AND AGREEING TO MAKE ALL
PAYMENTS THEREON DIRECTLY TO AGENT OR AS AGENT MAY OTHERWISE DIRECT OR (II)
CAUSE AGENT TO BECOME, AT BORROWERS’ EXPENSE, THE TRANSFEREE BENEFICIARY OF THE
LETTER OF CREDIT, BANKER’S ACCEPTANCE OR SIMILAR INSTRUMENT (AS THE CASE MAY
BE).


 


(H)           NO BORROWER OR GUARANTOR HAS ANY COMMERCIAL TORT CLAIMS WITH
RESPECT TO WHICH THE AMOUNT CLAIMED EXCEEDS $1,000,000 AND EITHER A WRITTEN
DEMAND THEREFOR HAS BEEN MADE OR LEGAL ACTION HAS COMMENCED, EXCEPT AS SET FORTH
ON SCHEDULE 5.2(G) HERETO. IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL AT
ANY TIME AFTER THE DATE HEREOF HAVE ANY SUCH COMMERCIAL TORT CLAIMS, OR IF AN
EVENT OF DEFAULT EXISTS, IF ANY BORROWER OR GUARANTOR HAS ANY COMMERCIAL TORT
CLAIMS, SUCH BORROWER OR GUARANTOR SHALL PROMPTLY NOTIFY AGENT THEREOF IN
WRITING, WHICH NOTICE SHALL (I) SET FORTH IN REASONABLE DETAIL THE BASIS FOR AND
NATURE OF SUCH COMMERCIAL TORT CLAIM AND (II) INCLUDE THE EXPRESS GRANT BY SUCH
BORROWER OR GUARANTOR TO AGENT OF A SECURITY INTEREST IN SUCH COMMERCIAL TORT
CLAIM (AND THE PROCEEDS THEREOF). IN THE EVENT THAT SUCH NOTICE DOES NOT INCLUDE
SUCH GRANT OF A SECURITY INTEREST, THE SENDING THEREOF BY SUCH BORROWER OR
GUARANTOR TO AGENT SHALL BE DEEMED TO CONSTITUTE SUCH GRANT TO AGENT. UPON THE
SENDING OF SUCH NOTICE, ANY COMMERCIAL TORT CLAIM DESCRIBED THEREIN SHALL
CONSTITUTE PART OF THE COLLATERAL AND SHALL BE DEEMED INCLUDED THEREIN. WITHOUT
LIMITING THE AUTHORIZATION OF AGENT PROVIDED IN SECTION 5.2(A) HEREOF OR
OTHERWISE ARISING BY THE EXECUTION BY SUCH BORROWER OR GUARANTOR OF THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS, AGENT IS HEREBY IRREVOCABLY
AUTHORIZED FROM TIME TO TIME AND AT ANY TIME TO FILE SUCH FINANCING STATEMENTS
NAMING AGENT OR ITS DESIGNEE AS SECURED PARTY AND SUCH BORROWER OR GUARANTOR AS
DEBTOR, OR ANY AMENDMENTS TO ANY FINANCING STATEMENTS, COVERING ANY SUCH
COMMERCIAL TORT CLAIM AS COLLATERAL. IN ADDITION, SUCH BORROWER OR GUARANTOR
SHALL PROMPTLY UPON AGENT’S REQUEST, EXECUTE AND DELIVER, OR CAUSE TO BE
EXECUTED AND DELIVERED, TO AGENT SUCH OTHER AGREEMENTS, DOCUMENTS AND
INSTRUMENTS AS AGENT MAY REQUIRE IN CONNECTION WITH SUCH COMMERCIAL TORT CLAIM.


 


(I)            NO BORROWER OR GUARANTOR HAS ANY GOODS, DOCUMENTS OF TITLE OR
OTHER COLLATERAL IN THE CUSTODY, CONTROL OR POSSESSION OF A THIRD PARTY AS OF
THE DATE HEREOF, EXCEPT AS SET FORTH IN SUCH BORROWER’S OR GUARANTOR’S
INFORMATION CERTIFICATE AND EXCEPT FOR GOODS LOCATED IN THE UNITED STATES IN
TRANSIT TO A LOCATION OF A BORROWER OR GUARANTOR PERMITTED HEREIN IN THE
ORDINARY COURSE OF BUSINESS OF SUCH BORROWER OR GUARANTOR IN THE POSSESSION OF
ANY CARRIER TRANSPORTING SUCH GOODS. IN THE EVENT THAT ANY GOODS, DOCUMENTS OF
TITLE OR OTHER COLLATERAL WITH

 

60

--------------------------------------------------------------------------------


 

a fair market value in excess of $100,000 are at any time after the date hereof
in the custody, control or possession of any other person not referred to in a
Borrower’s or Guarantor’s Information Certificate or such carriers, such
Borrower or Guarantor shall promptly notify Agent thereof in writing. Promptly
upon Agent’s request, such Borrower or Guarantor shall deliver to Agent a
Collateral Access Agreement duly authorized, executed and delivered by such
person and such Borrower or Guarantor.


 


(J)            EACH BORROWER AND GUARANTOR SHALL TAKE ANY OTHER ACTIONS
REASONABLY REQUESTED BY AGENT FROM TIME TO TIME TO CAUSE THE ATTACHMENT,
PERFECTION AND FIRST PRIORITY OF, AND THE ABILITY OF AGENT TO ENFORCE, THE
SECURITY INTEREST OF AGENT IN ANY AND ALL OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, (I) EXECUTING, DELIVERING AND, WHERE APPROPRIATE, FILING FINANCING
STATEMENTS AND AMENDMENTS RELATING THERETO UNDER THE UCC OR OTHER APPLICABLE
LAW, TO THE EXTENT, IF ANY, THAT SUCH BORROWER’S OR GUARANTOR’S SIGNATURE
THEREON IS REQUIRED THEREFOR, (II) UPON AGENT’S REQUEST AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, CAUSING AGENT’S NAME TO BE NOTED
AS SECURED PARTY ON ANY CERTIFICATE OF TITLE FOR A TITLED GOOD IF SUCH NOTATION
IS A CONDITION TO ATTACHMENT, PERFECTION OR PRIORITY OF, OR ABILITY OF AGENT TO
ENFORCE, THE SECURITY INTEREST OF AGENT IN SUCH COLLATERAL, (III) COMPLYING WITH
ANY PROVISION OF ANY STATUTE, REGULATION OR TREATY OF THE UNITED STATES AS TO
ANY COLLATERAL IF COMPLIANCE WITH SUCH PROVISION IS A CONDITION TO ATTACHMENT,
PERFECTION OR PRIORITY OF, OR ABILITY OF AGENT TO ENFORCE, THE SECURITY INTEREST
OF AGENT IN SUCH COLLATERAL, (IV) OBTAINING THE CONSENTS AND APPROVALS REQUIRED
BY ANY GOVERNMENTAL AUTHORITY OR THIRD PARTY, INCLUDING, WITHOUT LIMITATION, ANY
CONSENT OF ANY LICENSOR, LESSOR OR OTHER PERSON OBLIGATED ON COLLATERAL, AND
TAKING ALL ACTIONS REQUIRED BY OTHER LAW, AS APPLICABLE IN ANY RELEVANT
JURISDICTION.


 


6.             COLLECTION AND ADMINISTRATION


 


6.1           BORROWERS’ LOAN ACCOUNTS.  AGENT SHALL MAINTAIN ONE OR MORE LOAN
ACCOUNTS ON ITS BOOKS IN WHICH SHALL BE RECORDED (A) THE EXISTING TERM LOAN, ALL
REVOLVING LOANS, ALL LETTER OF CREDIT ACCOMMODATIONS, ALL OTHER OBLIGATIONS AND
THE COLLATERAL, (B) ALL PAYMENTS MADE BY OR ON BEHALF OF BORROWERS AND (C) ALL
OTHER APPROPRIATE DEBITS AND CREDITS AS PROVIDED IN THIS AGREEMENT, INCLUDING
FEES, CHARGES, COSTS, EXPENSES AND INTEREST. ALL ENTRIES IN THE LOAN ACCOUNTS
SHALL BE MADE IN ACCORDANCE WITH AGENT’S CUSTOMARY PRACTICES AS IN EFFECT FROM
TIME TO TIME.

 


6.2           STATEMENTS.  AGENT SHALL RENDER TO BORROWERS A MONTHLY STATEMENT
SETTING FORTH THE BALANCE IN THE BORROWERS’ LOAN ACCOUNTS MAINTAINED BY AGENT
FOR BORROWERS PURSUANT TO THE PROVISIONS OF THIS AGREEMENT, INCLUDING PRINCIPAL,
INTEREST, FEES, COSTS AND EXPENSES AS OF THE END OF SUCH MONTH. AGENT SHALL USE
ITS BEST EFFORTS TO PROVIDE SUCH MONTHLY STATEMENT TO BORROWERS BY THE 15TH DAY
OF THE NEXT SUCCEEDING MONTH. EACH SUCH STATEMENT SHALL BE SUBJECT TO SUBSEQUENT
ADJUSTMENT BY AGENT BUT SHALL, ABSENT MANIFEST ERRORS OR OMISSIONS, BE
CONSIDERED CORRECT AND DEEMED ACCEPTED BY BORROWERS AND CONCLUSIVELY BINDING
UPON BORROWERS AS AN ACCOUNT STATED EXCEPT TO THE EXTENT THAT AGENT RECEIVES A
WRITTEN NOTICE FROM BORROWERS OF ANY SPECIFIC EXCEPTIONS OF BORROWERS THERETO
WITHIN SIXTY (60) DAYS AFTER THE DATE SUCH STATEMENT HAS BEEN RECEIVED BY
BORROWERS. UNTIL SUCH TIME AS AGENT SHALL HAVE RENDERED TO BORROWERS A WRITTEN
STATEMENT AS PROVIDED ABOVE, THE BALANCE IN BORROWERS’ LOAN ACCOUNTS SHALL BE
PRESUMPTIVE EVIDENCE OF THE AMOUNTS DUE AND OWING TO AGENT AND LENDERS BY
BORROWERS.

 

61

--------------------------------------------------------------------------------


 


6.3           COLLECTION OF ACCOUNTS.


 


(A)           BORROWERS AND GUARANTORS SHALL ESTABLISH AND MAINTAIN, AT THEIR
EXPENSE, BLOCKED ACCOUNTS OR LOCKBOXES AND RELATED BLOCKED ACCOUNTS (IN EITHER
CASE, “BLOCKED ACCOUNTS”), AS AGENT MAY SPECIFY, WITH SUCH BANKS AS ARE
REASONABLY ACCEPTABLE TO AGENT. SUCH BLOCKED ACCOUNTS MAY BE CENTRAL COLLECTION
DEPOSIT ACCOUNTS, AND THE TERM BLOCKED ACCOUNTS SHALL INCLUDE THE CENTRAL
COLLECTION DEPOSIT ACCOUNTS. BORROWERS AND GUARANTORS SHALL RETAIN THE USE OF
THEIR CASH, INCLUDING PAYMENTS AND PROCEEDS OF COLLATERAL, SO LONG AS AN
AVAILABILITY COMPLIANCE PERIOD DOES NOT EXIST; PROVIDED, THAT, DURING AN
AVAILABILITY COMPLIANCE PERIOD, AND UPON AGENT’S REQUEST, EACH BORROWER AND
GUARANTOR SHALL PROMPTLY DEPOSIT INTO ONE OR MORE BLOCKED ACCOUNTS, AND DIRECT
ITS ACCOUNT DEBTORS TO DIRECTLY REMIT INTO SUCH BLOCKED ACCOUNTS ALL PAYMENTS ON
RECEIVABLES, OTHER THAN THE NON-BORROWER RECEIVABLES, AND ALL PAYMENTS
CONSTITUTING PROCEEDS OF INVENTORY OR OTHER COLLATERAL IN THE IDENTICAL FORM IN
WHICH SUCH PAYMENTS ARE MADE, WHETHER BY CASH, CHECK OR OTHER MANNER.
CONCURRENTLY WITH THIS AGREEMENT, EACH BORROWER AND GUARANTOR SHALL DELIVER, OR
CAUSE TO BE DELIVERED TO AGENT, A DEPOSIT ACCOUNT CONTROL AGREEMENT DULY
AUTHORIZED, EXECUTED AND DELIVERED BY EACH BANK WHERE A BLOCKED ACCOUNT IS
MAINTAINED WHICH AGREEMENT SHALL PROVIDE THAT UPON NOTICE FROM AGENT (WHICH
SHALL BE GIVEN UPON AN AVAILABILITY COMPLIANCE TRIGGERING EVENT AND SHALL BE
REVOKED PROMPTLY AFTER THE EXPIRATION OF THE AVAILABILITY COMPLIANCE PERIOD THAT
WAS INITIATED UPON SUCH AVAILABILITY COMPLIANCE TRIGGERING EVENT), SUCH BANK
WILL SEND FUNDS ON A DAILY BASIS TO THE AGENT PAYMENT ACCOUNT AND OTHERWISE TAKE
INSTRUCTION WITH RESPECT TO SUCH BLOCKED ACCOUNT ONLY FROM AGENT. PROMPTLY UPON
AGENT’S REQUEST, EACH BORROWER AND GUARANTOR SHALL EXECUTE AND DELIVER SUCH
AGREEMENTS OR DOCUMENTS AS AGENT MAY REQUIRE IN CONNECTION THEREWITH. EACH
BORROWER AND GUARANTOR AGREES THAT AFTER NOTICE BY AGENT TO THE BANK UNDER THE
DEPOSIT ACCOUNT CONTROL AGREEMENT, ALL PAYMENTS MADE TO SUCH BLOCKED ACCOUNTS OR
OTHER FUNDS RECEIVED AND COLLECTED BY AGENT, WHETHER IN RESPECT OF THE
RECEIVABLES, AS PROCEEDS OF INVENTORY OR OTHER COLLATERAL OR OTHERWISE SHALL BE
TREATED AS PAYMENTS TO AGENT, FOR ITSELF AND THE RATABLE BENEFIT OF THE LENDERS
AND THE BANK PRODUCT PROVIDERS, IN RESPECT OF THE OBLIGATIONS AND THEREFORE
SHALL CONSTITUTE THE PROPERTY OF AGENT, FOR ITSELF AND THE RATABLE BENEFIT OF
THE LENDERS AND THE BANK PRODUCT PROVIDERS, TO THE EXTENT OF THE THEN
OUTSTANDING OBLIGATIONS; PROVIDED, HOWEVER, THAT IN THE EVENT ANY NON-BORROWER
RECEIVABLE IS DEPOSITED INTO THE BLOCKED ACCOUNTS, IN ERROR OR OTHERWISE, SUCH
DEPOSIT SHALL BE TREATED AS A NON-REFUNDABLE PAYMENT TO AGENT, FOR ITSELF AND
THE RATABLE BENEFIT OF THE LENDERS AND THE BANK PRODUCT PROVIDERS, IN RESPECT OF
THE OBLIGATIONS AND THEREFORE SHALL CONSTITUTE THE PROPERTY OF AGENT, FOR ITSELF
AND THE RATABLE BENEFIT OF THE LENDERS AND THE BANK PRODUCT PROVIDERS, TO THE
EXTENT OF THE THEN OUTSTANDING OBLIGATIONS.


 


(B)           FOR PURPOSES OF CALCULATING THE AMOUNT OF THE REVOLVING LOANS
AVAILABLE TO BORROWERS, SUCH PAYMENTS WILL BE APPLIED (CONDITIONAL UPON FINAL
COLLECTION) TO THE OBLIGATIONS ON THE BUSINESS DAY OF RECEIPT BY AGENT OF
IMMEDIATELY AVAILABLE FUNDS IN THE AGENT PAYMENT ACCOUNT PROVIDED SUCH PAYMENTS
AND NOTICE THEREOF ARE RECEIVED IN ACCORDANCE WITH AGENT’S USUAL AND CUSTOMARY
PRACTICES AS IN EFFECT FROM TIME TO TIME AND PRIOR TO 12:00 P.M. NEW YORK TIME,
AND IF NOT, THEN ON THE NEXT BUSINESS DAY. FOR THE PURPOSES OF CALCULATING
INTEREST ON THE OBLIGATIONS, FOR THE SOLE AND EQUAL BENEFIT OF WACHOVIA AND
DOCUMENTATION AGENT, SUCH PAYMENTS OR OTHER FUNDS RECEIVED WILL BE APPLIED
(CONDITIONAL UPON FINAL COLLECTION) TO THE OBLIGATIONS ON THE SAME DAY OF THE
RECEIPT OF IMMEDIATELY AVAILABLE FUNDS BY AGENT IN THE AGENT PAYMENT ACCOUNT
PROVIDED SUCH PAYMENTS OR OTHER FUNDS AND NOTICE THEREOF ARE PRIOR TO 12:00 P.M.
NEW YORK TIME, AND IF NOT, THEN ON THE NEXT BUSINESS DAY.

 

62

--------------------------------------------------------------------------------


 


(C)           DURING ANY AVAILABILITY COMPLIANCE PERIOD, EACH BORROWER AND
OBLIGOR AND ITS SHAREHOLDERS, DIRECTORS, EMPLOYEES, AGENTS, SUBSIDIARIES OR
OTHER AFFILIATES SHALL, ACTING AS TRUSTEE FOR AGENT, RECEIVE, AS THE PROPERTY OF
AGENT, ANY MONIES, CHECKS, NOTES, DRAFTS OR ANY OTHER PAYMENT RELATING TO AND/OR
PROCEEDS OF ACCOUNTS OR OTHER COLLATERAL WHICH COME INTO THEIR POSSESSION OR
UNDER THEIR CONTROL AND PROMPTLY, UPON RECEIPT THEREOF, SHALL DEPOSIT OR CAUSE
THE SAME TO BE DEPOSITED IN THE BLOCKED ACCOUNTS, OR REMIT THE SAME OR CAUSE THE
SAME TO BE REMITTED, IN KIND, TO AGENT. IN NO EVENT SHALL THE SAME BE COMMINGLED
WITH ANY BORROWER’S OR OBLIGOR’S FUNDS. BORROWERS AND GUARANTORS AGREE TO
REIMBURSE AGENT ON DEMAND FOR ANY AMOUNTS OWED OR PAID TO ANY BANK AT WHICH A
BLOCKED ACCOUNT OR ANY OTHER DEPOSIT ACCOUNT IS ESTABLISHED OR ANY OTHER BANK OR
PERSON INVOLVED IN THE TRANSFER OF FUNDS TO OR FROM THE BLOCKED ACCOUNTS ARISING
OUT OF AGENT’S PAYMENTS TO OR INDEMNIFICATION OF SUCH BANK OR PERSON. THE
OBLIGATION OF BORROWERS AND GUARANTORS TO REIMBURSE AGENT FOR SUCH AMOUNTS
PURSUANT TO THIS SECTION 6.3(C) SHALL SURVIVE THE TERMINATION OR NON-RENEWAL OF
THIS AGREEMENT.


 


6.4           PAYMENTS.


 


(A)           BORROWERS SHALL PAY ALL OBLIGATIONS WHEN DUE. PAYMENTS ON
OBLIGATIONS SHALL BE MADE BY BORROWERS REMITTING FUNDS TO THE AGENT PAYMENT
ACCOUNT OR, AT ANY TIME DURING AN AVAILABILITY COMPLIANCE PERIOD, BY PAYMENTS
AND PROCEEDS OF COLLATERAL BEING DIRECTLY REMITTED TO THE AGENT PAYMENT ACCOUNT
AS PROVIDED IN SECTION 6.3 HEREOF OR SUCH OTHER PLACE AS AGENT MAY DESIGNATE
FROM TIME TO TIME. AGENT SHALL APPLY PAYMENTS RECEIVED OR COLLECTED FROM
BORROWERS OR OBLIGORS OR FOR THE ACCOUNT OF BORROWERS OR OBLIGORS (INCLUDING THE
MONETARY PROCEEDS OF COLLECTIONS OR OF REALIZATION UPON ANY COLLATERAL) TO THE
SPECIFIC OBLIGATION DESIGNATED BY BORROWERS IN CONNECTION WITH SUCH PAYMENT AS
FOLLOWS:


 

(I)            SO LONG AS NO PRIORITY EVENT SHALL HAVE OCCURRED AND BE
CONTINUING, OR WILL RESULT FROM ANY OF THE FOLLOWING PAYMENT APPLICATIONS:

 

(A)          FIRST, TO PAY IN FULL ALL INDEMNITIES OR EXPENSE REIMBURSEMENTS
THEN DUE TO AGENT FROM BORROWERS AND GUARANTORS (OTHER THAN FEES);

 

(B)           SECOND, RATABLY TO PAY IN FULL INDEMNITIES OR EXPENSE
REIMBURSEMENTS THEN DUE TO LENDERS FROM BORROWERS AND GUARANTORS (OTHER THAN
FEES);

 

(C)           THIRD, RATABLY TO PAY IN FULL ALL FEES PAYABLE BY BORROWERS UNDER
THE FINANCING AGREEMENTS THEN DUE;

 

(D)          FOURTH, RATABLY TO PAY IN FULL INTEREST DUE IN RESPECT OF THE
LOANS;

 

(E)           FIFTH, TO PAY OR PREPAY PRINCIPAL IN RESPECT OF SPECIAL AGENT
ADVANCES;

 

(F)           SIXTH, TO PAY PRINCIPAL AMOUNTS PERMITTED TO BE PAID UNDER THE
TERMS OF SECTIONS 2.3(C) THROUGH (G) HEREOF, IF ANY, IN RESPECT OF THE EXISTING
TERM LOAN;

 

(G)           SEVENTH, TO PAY PRINCIPAL IN RESPECT OF THE REVOLVING

 

63

--------------------------------------------------------------------------------


 

Loans then outstanding (whether or not then due) until paid in full;

 

(H)          EIGHTH, TO CASH COLLATERALIZE ANY OUTSTANDING LETTER OF CREDIT
ACCOMMODATIONS IF REQUIRED UNDER THE TERMS OF THIS AGREEMENT;

 

(I)            NINTH, TO PAY ANY OBLIGATIONS DUE IN RESPECT OF THE BANK
PRODUCTS, IF ANY; AND

 

(J)            TENTH, TO PAY ANY OTHER OBLIGATIONS THEN DUE, IN SUCH ORDER AND
MANNER AS AGENT DETERMINES; OR

 

(II)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A PRIORITY
EVENT:

 

(A)          FIRST, TO PAY IN FULL THE EXPENSES OF AGENT FOR THE COLLECTION AND
ENFORCEMENT OF THE OBLIGATIONS AND FOR THE PROTECTION, PRESERVATION OR SALE,
DISPOSITION OR OTHER REALIZATION UPON THE COLLATERAL, INCLUDING ALL EXPENSES,
LIABILITIES AND ADVANCES (INCLUDING SPECIAL AGENT ADVANCES) INCURRED OR MADE BY
OR ON BEHALF OF AGENT, IN CONNECTION THEREWITH (INCLUDING ATTORNEYS’ FEES AND
LEGAL EXPENSES AND OTHER EXPENSES OF AGENT);

 

(B)           SECOND, TO PAY ALL OBLIGATIONS, OTHER THAN (1) THE EXISTING TERM
LOAN AND ANY OBLIGATIONS RELATED TO THE EXISTING TERM LOAN, AND (2) ANY
OBLIGATIONS DUE WITH RESPECT TO BANK PRODUCTS, UNTIL PAID IN FULL, IN CASH OR
OTHER IMMEDIATELY AVAILABLE FUNDS, IN SUCH ORDER AND MANNER AS AGENT SHALL ELECT
IN ITS DISCRETION (INCLUDING CASH COLLATERAL FOR ANY OUTSTANDING LETTER OF
CREDIT ACCOMMODATIONS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT);

 

(C)           THIRD, TO PAY ANY OBLIGATIONS DUE WITH RESPECT TO THE BANK
PRODUCTS UP TO THE AMOUNT OF THE THEN EXTANT BANK PRODUCT RESERVE,

 

(D)          FOURTH, TO PAY THE EXISTING TERM LOAN AND ANY OBLIGATIONS RELATED
TO THE EXISTING TERM LOAN UNTIL PAID IN FULL;

 

(E)           FIFTH, TO PAY ANY REMAINING OBLIGATIONS DUE IN RESPECT OF THE BANK
PRODUCTS; AND

 

(F)           SIXTH, RATABLY TO PAY IN FULL ALL OTHER OBLIGATIONS.

 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT:


 

(I)            IF THE PAYMENT OF ANY EXPENSES, COSTS, SCHEDULED SERVICING FEES
(SUCH SERVICING FEES TO CONSIST OF SCHEDULED SERVICING FEES EXISTING ON THE DATE
HEREOF ALONG WITH ANY INCREASES TO SUCH SERVICING FEES WHICH HAVE BEEN CONSENTED
TO BY WACHOVIA) AND/OR INTEREST (OTHER THAN DEFAULT INTEREST CHARGED DURING THE
EXISTENCE OF AN EVENT OF DEFAULT) TO AGENT FOR THE ACCOUNT OF ITSELF AND
REVOLVING LOANS WOULD ACCRUE AND BECOME DUE BUT FOR THE OCCURRENCE OF AN
INSOLVENCY EVENT AND ANY SUCH AMOUNTS ARE NOT ALLOWED OR ALLOWABLE IN WHOLE OR
IN PART (ANY SUCH AMOUNTS ARE HEREINAFTER REFERRED TO AS THE “SPECIFIED
AMOUNTS”), THEN AGENT

 

64

--------------------------------------------------------------------------------


 

and Revolving Loans shall receive payment in full of the Specified Amounts (but
not the items excluded from Specified Amounts above) before any payment of the
Existing Term Loan or any Obligations related to the Existing Term Loan;
provided, that nothing herein shall prevent Agent or the Revolving Loans from
recovering any default interest charged during the existence of an Event of
Default from any Borrower or Guarantor not subject to an Insolvency Event, which
amounts shall be payable to Agent and Revolving Loans before any payment of the
Existing Term Loan or any Obligations related to the Existing Term Loan;

 

(II)           SHOULD ANY PAYMENT OR DISTRIBUTION ON SECURITY OR INSTRUMENT OR
PROCEEDS THEREOF BE RECEIVED BY A LENDER OTHER THAN IN ACCORDANCE WITH THIS
SECTION 6.4, SUCH LENDER SHALL RECEIVE AND HOLD THE SAME IN TRUST, FOR THE
BENEFIT OF AGENT, THE OTHER LENDERS AND THE BANK PRODUCT PROVIDERS, AND SHALL
FORTHWITH DELIVER THE SAME TO AGENT (TOGETHER WITH ANY ENDORSEMENT OR ASSIGNMENT
OF SUCH LENDER WHERE NECESSARY), FOR APPLICATION BY AGENT TO THE OBLIGATIONS IN
ACCORDANCE WITH THE TERMS OF THIS SECTION 6.4;

 

(III)          UNLESS SO DIRECTED BY BORROWERS, AGENT SHALL NOT APPLY ANY
PAYMENTS WHICH IT RECEIVES TO ANY REVOLVING LOANS THAT ARE EURODOLLAR RATE LOANS
EXCEPT ON THE EXPIRATION DATE OF THE INTEREST PERIOD APPLICABLE TO ANY SUCH
REVOLVING LOANS THAT ARE EURODOLLAR RATE LOANS AND IF PAYMENTS ARE RECEIVED OR
COLLECTED FROM BORROWERS THAT OTHERWISE WOULD BE APPLIED TO EURODOLLAR RATE
LOANS, PROVIDED NO AVAILABILITY COMPLIANCE PERIOD EXISTS, BORROWERS MAY INSTRUCT
AGENT TO REMIT SUCH FUNDS TO BORROWERS, OTHERWISE, SUCH PAYMENTS SHALL BE HELD
BY AGENT AND SHALL BEAR INTEREST AT THE FEDERAL FUNDS RATE PER ANNUM COMMENCING
ON THE SECOND BUSINESS DAY FOLLOWING THE DATE SUCH PAYMENTS ARE RECEIVED OR
COLLECTED FROM BORROWERS AND CONTINUING THROUGH THE DATE SUCH PAYMENTS ARE
APPLIED TO THE OBLIGATIONS, WHICH SHALL BE UPON THE EXPIRATION OF THE FIRST
INTEREST PERIOD AFTER RECEIPT OR COLLECTION OF SUCH PAYMENTS, TO THE EXTENT OF
THE PRINCIPAL AMOUNT OF THE APPLICABLE EURODOLLAR RATE LOAN OR OTHERWISE, IN
AGENT’S SOLE DISCRETION, REMITTED TO BORROWERS; AND

 

(IV)          TO THE EXTENT ANY BORROWER USES ANY PROCEEDS OF THE LOANS OR
LETTER OF CREDIT ACCOMMODATIONS TO ACQUIRE RIGHTS IN OR THE USE OF ANY
COLLATERAL OR TO REPAY ANY INDEBTEDNESS USED TO ACQUIRE RIGHTS IN OR THE USE OF
ANY COLLATERAL, PAYMENTS IN RESPECT OF THE OBLIGATIONS SHALL BE DEEMED APPLIED
FIRST TO THE OBLIGATIONS ARISING FROM LOANS AND LETTER OF CREDIT ACCOMMODATIONS
THAT WERE NOT USED FOR SUCH PURPOSES AND SECOND TO THE OBLIGATIONS ARISING FROM
LOANS AND LETTER OF CREDIT ACCOMMODATIONS THE PROCEEDS OF WHICH WERE USED TO
ACQUIRE RIGHTS IN OR THE USE OF ANY COLLATERAL IN THE CHRONOLOGICAL ORDER IN
WHICH SUCH BORROWER ACQUIRED SUCH RIGHTS OR USE.

 


(C)           AT AGENT’S OPTION, ALL PRINCIPAL, INTEREST, FEES, COSTS, EXPENSES
AND OTHER CHARGES PROVIDED FOR IN THIS AGREEMENT OR THE OTHER FINANCING
AGREEMENTS MAY BE CHARGED DIRECTLY TO THE LOAN ACCOUNTS OF BORROWERS MAINTAINED
BY AGENT. BORROWERS SHALL MAKE ALL PAYMENTS TO AGENT AND LENDERS ON THE
OBLIGATIONS FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON
ACCOUNT OF, ANY SETOFF, COUNTERCLAIM, DEFENSE, RESTRICTIONS OR CONDITIONS OF ANY
KIND. IF AFTER RECEIPT OF ANY PAYMENT OF, OR PROCEEDS OF COLLATERAL APPLIED TO
THE PAYMENT OF, ANY OF THE OBLIGATIONS, AGENT OR ANY LENDER IS REQUIRED TO
SURRENDER OR RETURN SUCH PAYMENT OR PROCEEDS TO ANY PERSON FOR ANY REASON, THEN
THE OBLIGATIONS INTENDED TO BE SATISFIED BY SUCH PAYMENT OR PROCEEDS SHALL BE
REINSTATED AND CONTINUE AND THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND
EFFECT AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN RECEIVED BY AGENT OR SUCH
LENDER.

 

65

--------------------------------------------------------------------------------


 

Borrowers shall be liable to pay to Agent and Lenders, and do hereby indemnify
and hold Agent and Lenders harmless for the amount of any payments or proceeds
surrendered or returned. This Section 6.4(c) shall remain effective
notwithstanding any contrary action which may be taken by Agent or any Lender in
reliance upon such payment or proceeds. This Section 6.4(c) shall survive the
payment of the Obligations and the termination of this Agreement.


 


(D)           EXCEPT AS REQUIRED BY LAW, BORROWERS SHALL MAKE ALL PAYMENTS
HEREUNDER FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR OR WITHHOLDING OF ANY
TAXES, LEVIES, IMPOSTS, DEDUCTIONS OR CHARGES AND PENALTIES, INTEREST AND ALL
OTHER LIABILITIES WITH RESPECT THERETO IMPOSED BY THE UNITED STATES OR ANY
POLITICAL SUBDIVISION THEREOF (COLLECTIVELY, “TAXES”), EXCLUDING (1) TAXES
IMPOSED ON OR MEASURED BY THE AGENT’S OR ANY LENDER’S NET INCOME OR CAPITAL AND
FRANCHISE TAXES IMPOSED ON THE AGENT OR ANY LENDER BY THE JURISDICTION UNDER THE
LAWS OF WHICH THE AGENT OR SUCH LENDER IS ORGANIZED OR IN WHICH THE AGENT’S OR
SUCH LENDER’S LENDING OFFICE IS LOCATED OR ANY POLITICAL SUBDIVISION THEREOF AND
(2) TAXES THAT ARE IN EFFECT AND WOULD APPLY AT THE TIME SUCH LENDER BECOMES A
LENDER (ALL SUCH NONEXCLUDED TAXES BEING HEREINAFTER REFERRED TO AS “COVERED
TAXES”). IF THE BORROWERS SHALL BE REQUIRED BY LAW TO DEDUCT OR WITHHOLD ANY
COVERED TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO THE AGENT OR
ANY LENDER, THEN THE SUM PAYABLE SHALL BE INCREASED AS MAY BE NECESSARY SO THAT
AFTER MAKING ALL REQUIRED WITHHOLDINGS AND DEDUCTIONS OF COVERED TAXES
(INCLUDING DEDUCTIONS AND WITHHOLDINGS OF COVERED TAXES APPLICABLE TO ADDITIONAL
SUMS PAYABLE UNDER THIS PARAGRAPH), THE AGENT OR SUCH LENDER RECEIVES AN AMOUNT
EQUAL TO THE SUM THE AGENT OR SUCH LENDER WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS OR WITHHOLDINGS BEEN MADE. THE BORROWERS SHALL MAKE SUCH DEDUCTIONS
OR WITHHOLDINGS AND THE BORROWERS SHALL PAY THE FULL AMOUNT SO DEDUCTED OR
WITHHELD TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW. THE FOREGOING INDEMNITY SHALL SURVIVE THE PAYMENT OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT. THE AGENT AND EACH LENDER
SHALL PROVIDE ANY DOCUMENTATION PRESCRIBED BY APPLICABLE LAW, PROPERLY COMPLETED
AND EXECUTED, AS WILL PERMIT PAYMENTS TO BE MADE BY THE BORROWERS HEREUNDER
WITHOUT THE IMPOSITION OF COVERED TAXES. IF THE AGENT OR ANY LENDER RECEIVES A
REFUND OR CREDIT IN RESPECT OF COVERED TAXES, THEN THE AGENT OR SUCH LENDER WILL
PAY OVER THE AMOUNT OF SUCH REFUND OR CREDIT TO BORROWERS TO THE EXTENT THAT THE
AGENT OR SUCH LENDER HAS RECEIVED INDEMNITY PAYMENTS OR ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 6.4(D), NET OF ALL OUT-OF-POCKET EXPENSES INCURRED IN
OBTAINING SUCH REFUND OR CREDIT AND WITHOUT INTEREST (OTHER THAN INTEREST PAID
BY THE RELEVANT TAXING AUTHORITY WITH RESPECT TO SUCH REFUND OR CREDIT).


 


6.5           AUTHORIZATION TO MAKE LOANS.  AGENT AND LENDERS ARE AUTHORIZED TO
MAKE THE LOANS AND PROVIDE THE LETTER OF CREDIT ACCOMMODATIONS BASED UPON
TELEPHONIC OR OTHER INSTRUCTIONS RECEIVED FROM ANYONE PURPORTING TO BE AN
OFFICER OF A BORROWER OR OTHER AUTHORIZED PERSON OR, AT THE DISCRETION OF AGENT,
IF SUCH LOANS ARE NECESSARY TO SATISFY ANY OBLIGATIONS; PROVIDED, HOWEVER, THAT
AGENT AND LENDERS SHALL DIRECT THE LOANS ONLY INTO THOSE ACCOUNTS OF A BORROWER
AUTHORIZED IN WRITING BY MORE THAN ONE AUTHORIZED OFFICER. THE FOREGOING
SENTENCE NOTWITHSTANDING, IF AGENT OR A LENDER MAKES A LOAN INTO AN ACCOUNT OF A
BORROWER DESIGNATED BY A PERSON WHO NO LONGER IS AN AUTHORIZED OFFICER AND AGENT
DID NOT RECEIVE NOTICE THAT SUCH PERSON IS NO LONGER AN AUTHORIZED OFFICER, SUCH
LOAN WILL STILL BE CONSIDERED AN OBLIGATION HEREUNDER. ALL REQUESTS FOR LOANS OR
LETTER OF CREDIT ACCOMMODATIONS HEREUNDER SHALL SPECIFY THE DATE ON WHICH THE
REQUESTED ADVANCE IS TO BE MADE OR LETTER OF CREDIT ACCOMMODATIONS ESTABLISHED
(WHICH DAY SHALL BE A BUSINESS DAY FOR ANY REVOLVING LOAN OR LETTER OF CREDIT
ACCOMMODATION AND MUST BE THE DATE HEREOF WITH RESPECT TO THE EXISTING TERM
LOAN) AND THE

 

66

--------------------------------------------------------------------------------


 

amount of the requested Loan. Requests received after 12:00 p.m. New York time
on any day shall be deemed to have been made as of the opening of business on
the immediately following Business Day. All Loans under this Agreement shall be
conclusively presumed to have been made to, and at the request of and for the
benefit of, Borrowers or when deposited to the credit of any Borrower or
otherwise disbursed or established in accordance with the instructions of
Borrowers or in accordance with the terms and conditions of this Agreement.

 


6.6           USE OF PROCEEDS.  BORROWERS SHALL USE THE PROCEEDS OF THE LOANS
PROVIDED BY OR ON BEHALF OF LENDERS TO BORROWERS HEREUNDER ONLY FOR (A) COSTS,
EXPENSES AND FEES IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS AND CONSUMMATION
OF ANY OTHER PERMITTED TRANSACTIONS CONTEMPLATED HEREBY WHICH WILL TAKE PLACE ON
THE DATE HEREOF, (B) THE REPURCHASE OF SHARES OF CAPITAL STOCK TO THE EXTENT
PERMITTED BY THE TERMS AND CONDITION OF THIS AGREEMENT, AND (C) FOR GENERAL
OPERATING, WORKING CAPITAL AND OTHER PROPER CORPORATE PURPOSES OF BORROWERS NOT
OTHERWISE PROHIBITED BY THE TERMS HEREOF. NONE OF THE PROCEEDS OF ANY LOANS OR
LETTER OF CREDIT ACCOMMODATIONS WILL BE USED, DIRECTLY OR INDIRECTLY, FOR THE
PURPOSE OF PURCHASING OR CARRYING ANY MARGIN SECURITY OR FOR THE PURPOSES OF
REDUCING OR RETIRING ANY INDEBTEDNESS WHICH WAS ORIGINALLY INCURRED TO PURCHASE
OR CARRY ANY MARGIN SECURITY OR FOR ANY OTHER PURPOSE WHICH MIGHT CAUSE ANY OF
THE LOANS OR LETTER OF CREDIT ACCOMMODATIONS TO BE CONSIDERED A “PURPOSE CREDIT”
WITHIN THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM, AS AMENDED.

 


6.7           PRO RATA TREATMENT.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN
THIS AGREEMENT:  (A) THE MAKING AND CONVERSION OF LOANS SHALL BE MADE AMONG THE
LENDERS BASED ON THEIR RESPECTIVE PRO RATA SHARES AS TO THE LOANS AND (B) EACH
PAYMENT ON ACCOUNT OF ANY OBLIGATIONS TO OR FOR THE ACCOUNT OF ONE OR MORE OF
LENDERS IN RESPECT OF ANY OBLIGATIONS DUE ON A PARTICULAR DAY SHALL BE ALLOCATED
AMONG THE LENDERS ENTITLED TO SUCH PAYMENTS BASED ON THEIR RESPECTIVE PRO RATA
SHARES AND SHALL BE DISTRIBUTED ACCORDINGLY.

 


6.8           SHARING OF PAYMENTS, ETC.


 


(A)           EACH BORROWER AGREES THAT, IN ADDITION TO (AND WITHOUT LIMITATION
OF) ANY RIGHT OF SETOFF, BANKER’S LIEN OR COUNTERCLAIM AGENT OR ANY LENDER MAY
OTHERWISE HAVE, EACH LENDER SHALL BE ENTITLED, AT ITS OPTION (BUT SUBJECT, AS
AMONG AGENT AND LENDERS, TO THE PROVISIONS OF SECTION 12.3(B) HEREOF), TO OFFSET
BALANCES HELD BY IT FOR THE ACCOUNT OF ANY BORROWER AT ANY OF ITS OFFICES, IN
DOLLARS OR IN ANY OTHER CURRENCY, AGAINST ANY PRINCIPAL OF OR INTEREST ON ANY
LOANS OWED TO SUCH LENDER OR ANY OTHER AMOUNT PAYABLE TO SUCH LENDER HEREUNDER,
THAT IS NOT PAID WHEN DUE (REGARDLESS OF WHETHER SUCH BALANCES ARE THEN DUE TO
ANY BORROWER), IN WHICH CASE IT SHALL PROMPTLY NOTIFY BORROWERS AND AGENT
THEREOF; PROVIDED, THAT, SUCH LENDER’S FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY THEREOF.


 


(B)           IF ANY LENDER (INCLUDING AGENT) SHALL OBTAIN FROM ANY BORROWER
PAYMENT OF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN OWING TO IT OR PAYMENT OF
ANY OTHER AMOUNT UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS
THROUGH THE EXERCISE OF ANY RIGHT OF SETOFF, BANKER’S LIEN OR COUNTERCLAIM OR
SIMILAR RIGHT OR OTHERWISE (OTHER THAN FROM AGENT AS PROVIDED HEREIN), AND, AS A
RESULT OF SUCH PAYMENT, SUCH LENDER SHALL HAVE RECEIVED MORE THAN ITS PRO RATA
SHARE OF THE PRINCIPAL OF THE LOANS OR MORE THAN ITS SHARE OF SUCH OTHER AMOUNTS
THEN

 

67

--------------------------------------------------------------------------------


 

due hereunder or thereunder by Borrowers to such Lender than the percentage
thereof received by any other Lender, it shall promptly pay to Agent, for the
benefit of Lenders, the amount of such excess and simultaneously purchase from
such other Lenders a participation in the Loans or such other amounts,
respectively, owing to such other Lenders (or such interest due thereon, as the
case may be) in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all Lenders shall share the benefit of
such excess payment (net of any expenses that may be incurred by such Lender in
obtaining or preserving such excess payment) in accordance with their respective
Pro Rata Shares or as otherwise agreed by Lenders. To such end all Lenders shall
make appropriate adjustments among themselves (by the resale of participation
sold or otherwise) if such payment is rescinded or must otherwise be restored.


 


(C)           EACH BORROWER AGREES THAT ANY LENDER PURCHASING A PARTICIPATION
(OR DIRECT INTEREST) AS PROVIDED IN THIS SECTION MAY EXERCISE, IN A MANNER
CONSISTENT WITH THIS SECTION, ALL RIGHTS OF SETOFF, BANKER’S LIEN, COUNTERCLAIM
OR SIMILAR RIGHTS WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER
WERE A DIRECT HOLDER OF LOANS OR OTHER AMOUNTS (AS THE CASE MAY BE) OWING TO
SUCH LENDER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(D)           NOTHING CONTAINED HEREIN SHALL REQUIRE ANY LENDER TO EXERCISE ANY
RIGHT OF SETOFF, BANKER’S LIEN, COUNTERCLAIMS OR SIMILAR RIGHTS OR SHALL AFFECT
THE RIGHT OF ANY LENDER TO EXERCISE, AND RETAIN THE BENEFITS OF EXERCISING, ANY
SUCH RIGHT WITH RESPECT TO ANY OTHER INDEBTEDNESS OR OBLIGATION OF ANY BORROWER.
IF, UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW, ANY LENDER
RECEIVES A SECURED CLAIM IN LIEU OF A SETOFF TO WHICH THIS SECTION APPLIES, SUCH
LENDER SHALL, TO THE EXTENT PRACTICABLE, ASSIGN SUCH RIGHTS TO AGENT, FOR ITSELF
AND THE RATABLE BENEFIT OF THE LENDERS AND THE BANK PRODUCT PROVIDERS, AND, IN
ANY EVENT, EXERCISE ITS RIGHTS IN RESPECT OF SUCH SECURED CLAIM IN A MANNER
CONSISTENT WITH THE RIGHTS OF LENDERS ENTITLED UNDER THIS SECTION TO SHARE IN
THE BENEFITS OF ANY RECOVERY ON SUCH SECURED CLAIM.


 


6.9           SETTLEMENT PROCEDURES.


 


(A)           IN ORDER TO ADMINISTER THE CREDIT FACILITY IN AN EFFICIENT MANNER
AND TO MINIMIZE THE TRANSFER OF FUNDS BETWEEN AGENT AND LENDERS, AGENT MAY, AT
ITS OPTION, SUBJECT TO THE TERMS OF THIS SECTION, MAKE AVAILABLE, ON BEHALF OF
LENDERS, THE FULL AMOUNT OF THE LOANS REQUESTED OR CHARGED TO BORROWERS’ LOAN
ACCOUNTS OR OTHERWISE TO BE ADVANCED BY LENDERS PURSUANT TO THE TERMS HEREOF,
WITHOUT REQUIREMENT OF PRIOR NOTICE TO LENDERS OF THE PROPOSED LOANS.


 


(B)           WITH RESPECT TO ALL LOANS MADE BY AGENT ON BEHALF OF LENDERS AS
PROVIDED IN THIS SECTION, THE AMOUNT OF EACH LENDER’S PRO RATA SHARE OF THE
OUTSTANDING LOANS SHALL BE COMPUTED WEEKLY, AND SHALL BE ADJUSTED UPWARD OR
DOWNWARD ON THE BASIS OF THE AMOUNT OF THE OUTSTANDING LOANS AS OF 5:00 P.M. NEW
YORK TIME ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE DATE OF EACH SETTLEMENT
COMPUTATION; PROVIDED, THAT, AGENT RETAINS THE ABSOLUTE RIGHT AT ANY TIME OR
FROM TIME TO TIME TO MAKE THE ABOVE DESCRIBED ADJUSTMENTS AT INTERVALS MORE
FREQUENT THAN WEEKLY, BUT IN NO EVENT MORE THAN TWICE IN ANY WEEK. AGENT SHALL
DELIVER TO EACH OF THE LENDERS AFTER THE END OF EACH WEEK, OR AT SUCH LESSER
PERIOD OR PERIODS AS AGENT SHALL DETERMINE, A SUMMARY STATEMENT OF THE AMOUNT OF
OUTSTANDING LOANS FOR SUCH PERIOD (SUCH WEEK OR LESSER PERIOD OR PERIODS BEING
HEREINAFTER REFERRED TO AS A “SETTLEMENT PERIOD”). IF THE SUMMARY STATEMENT IS
SENT BY AGENT AND RECEIVED BY A LENDER PRIOR TO 12:00 P.M. NEW YORK

 

68

--------------------------------------------------------------------------------


 

time, then such Lender shall make the settlement transfer described in this
Section by no later than 3:00 p.m. New York time on the same Business Day and if
received by a Lender after 12:00 p.m. New York time, then such Lender shall make
the settlement transfer by no later than 3:00 p.m. New York time on the next
Business Day following the date of receipt. If, as of the end of any Settlement
Period, the amount of a Lender’s Pro Rata Share of the outstanding Loans is more
than such Lender’s Pro Rata Share of the outstanding Loans as of the end of the
previous Settlement Period, then such Lender shall forthwith (but in no event
later than the time set forth in the preceding sentence) transfer to Agent by
wire transfer in immediately available funds the amount of the increase.
Alternatively, if the amount of a Lender’s Pro Rata Share of the outstanding
Loans in any Settlement Period is less than the amount of such Lender’s Pro Rata
Share of the outstanding Loans for the previous Settlement Period, then, if the
summary statement is prepared and delivered to Lenders by Agent prior to 12:00
p.m. New York time, then Agent shall make the transfer described in this Section
by no later than 3:00 p.m. New York time on the same Business Day and if
prepared and delivered to Lenders by Agent after 12:00 p.m. New York time, then
Agent shall make the transfer by no later than 3:00 p.m. New York time on the
next Business Day following the date of receipt, by wire transfer in immediately
available funds the amount of the decrease. The obligation of each of the
Lenders and the Agent to transfer such funds and effect such settlement shall be
irrevocable. Agent and each Lender agrees to mark its books and records at the
end of each Settlement Period to show at all times the dollar amount of its Pro
Rata Share of the outstanding Loans and Letter of Credit Accommodations. Each
Lender shall only be entitled to receive interest on its Pro Rata Share of the
Loans to the extent such Loans have been funded by such Lender. Because the
Agent on behalf of Lenders may be advancing and/or may be repaid Loans prior to
the time when Lenders will actually advance and/or be repaid such Loans,
interest with respect to Loans shall be allocated by Agent in accordance with
the amount of Loans actually advanced by and repaid to each Lender and the Agent
and shall accrue from and including the date such Loans are so advanced to but
excluding the date such Loans are either repaid by Borrowers or actually settled
with the applicable Lender as described in this Section.


 


(C)           TO THE EXTENT THAT AGENT HAS MADE ANY SUCH AMOUNTS AVAILABLE AND
THE SETTLEMENT DESCRIBED ABOVE SHALL NOT YET HAVE OCCURRED, UPON REPAYMENT OF
ANY LOANS BY BORROWER, AGENT MAY APPLY SUCH AMOUNTS REPAID DIRECTLY TO ANY
AMOUNTS MADE AVAILABLE BY AGENT PURSUANT TO THIS SECTION. IN LIEU OF WEEKLY OR
MORE FREQUENT SETTLEMENTS, AGENT MAY, AT ITS OPTION, AT ANY TIME REQUIRE EACH
LENDER TO PROVIDE AGENT WITH IMMEDIATELY AVAILABLE FUNDS REPRESENTING ITS PRO
RATA SHARE OF EACH LOAN, PRIOR TO AGENT’S DISBURSEMENT OF SUCH LOAN TO
BORROWERS. IN SUCH EVENT, ALL LOANS UNDER THIS AGREEMENT SHALL BE MADE BY THE
LENDERS SIMULTANEOUSLY AND PROPORTIONATELY TO THEIR PRO RATA SHARES. NO LENDER
SHALL BE RESPONSIBLE FOR ANY DEFAULT BY ANY OTHER LENDER IN THE OTHER LENDER’S
OBLIGATION TO MAKE A LOAN REQUESTED HEREUNDER NOR SHALL THE REVOLVING LOAN
COMMITMENT OR EXISTING TERM LOAN COMMITMENT, AS THE CASE MAY BE, OF ANY LENDER
BE INCREASED OR DECREASED AS A RESULT OF THE DEFAULT BY ANY OTHER LENDER IN THE
OTHER LENDER’S OBLIGATION TO MAKE A LOAN HEREUNDER.


 


(D)           IF AGENT IS NOT FUNDING A PARTICULAR LOAN TO BORROWERS PURSUANT TO
SECTION 6.9(A) HEREOF ON ANY DAY, AGENT MAY ASSUME THAT EACH LENDER WILL MAKE
AVAILABLE TO AGENT SUCH LENDER’S PRO RATA SHARE OF THE LOAN REQUESTED OR
OTHERWISE MADE ON SUCH DAY AND AGENT MAY, IN ITS DISCRETION, BUT SHALL NOT BE
OBLIGATED TO, CAUSE A CORRESPONDING AMOUNT TO BE MADE AVAILABLE TO OR FOR THE
BENEFIT OF BORROWERS ON SUCH DAY. IF AGENT MAKES SUCH

 

69

--------------------------------------------------------------------------------


 

corresponding amount available to Borrowers and such corresponding amount is not
in fact made available to Agent by such Lender, Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Agent at the Federal Funds Rate for each day during such
period (as published by the Federal Reserve Bank of New York or at Agent’s
option based on the arithmetic mean determined by Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. (New
York City time) on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Agent) and if such amounts are
not paid within three (3) days of Agent’s demand, at the highest interest rate
provided for in Section 3.1 hereof applicable to such Loans. During the period
in which such Lender has not paid such corresponding amount to Agent,
notwithstanding anything to the contrary contained in this Agreement or any of
the other Financing Agreements, the amount so advanced by Agent to or for the
benefit of Borrowers shall, for all purposes hereof, be a Loan made by Agent for
its own account. Upon any such failure by a Lender to pay Agent, Agent shall
promptly thereafter notify Borrowers of such failure and Borrowers shall pay
such corresponding amount to Agent for its own account within five (5) Business
Days of Borrowers’ receipt of such notice. A Lender who fails to pay Agent its
Pro Rata Share of any Loans made available by the Agent on such Lender’s behalf,
or any Lender who fails to pay any other amount owing by it to Agent, in each
case within two (2) Business Days after the date such payment is due, is a
“Defaulting Lender”. Agent shall not be obligated to transfer to a Defaulting
Lender any payments received by Agent for the Defaulting Lender’s benefit, nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder
(including any principal, interest or fees). Amounts payable to a Defaulting
Lender shall instead be paid to or retained by Agent. Agent may hold and, in its
discretion, relend to Borrowers the amount of all such payments received or
retained by it for the account of such Defaulting Lender. For purposes of voting
or consenting to matters with respect to this Agreement and the other Financing
Agreements and determining Pro Rata Shares, such Defaulting Lender shall be
deemed not to be a “Lender” and such Lender’s Total Commitment shall be deemed
to be zero (0). This Section shall remain effective with respect to a Defaulting
Lender until such default is cured. The operation of this Section shall not be
construed to increase or otherwise affect the Revolving Loan Commitment or
Existing Term Loan Commitment of any Lender, or relieve or excuse the
performance by any Borrower or any Obligor of their duties and obligations
hereunder.


 


(E)           NOTHING IN THIS SECTION OR ELSEWHERE IN THIS AGREEMENT OR THE
OTHER FINANCING AGREEMENTS SHALL BE DEEMED TO REQUIRE AGENT TO ADVANCE FUNDS ON
BEHALF OF ANY LENDER OR TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS
TOTAL COMMITMENT HEREUNDER OR TO PREJUDICE ANY RIGHTS THAT BORROWERS MAY HAVE
AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY ANY LENDER HEREUNDER IN
FULFILLING ITS TOTAL COMMITMENT.


 


6.10         OBLIGATIONS SEVERAL; INDEPENDENT NATURE OF LENDERS’ RIGHTS.  THE
OBLIGATION OF EACH LENDER HEREUNDER IS SEVERAL, AND NO LENDER SHALL BE
RESPONSIBLE FOR THE OBLIGATION OR COMMITMENT OF ANY OTHER LENDER HEREUNDER.
NOTHING CONTAINED IN THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS AND
NO ACTION TAKEN BY THE LENDERS PURSUANT HERETO OR THERETO SHALL BE DEEMED TO
CONSTITUTE THE LENDERS TO BE A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR
ANY OTHER KIND OF ENTITY. THE AMOUNTS PAYABLE AT ANY TIME HEREUNDER TO EACH
LENDER SHALL BE A SEPARATE AND INDEPENDENT DEBT, AND SUBJECT TO SECTION 12.3
HEREOF, EACH LENDER SHALL BE ENTITLED TO PROTECT AND ENFORCE ITS RIGHTS ARISING
OUT OF THIS AGREEMENT AND IT SHALL NOT BE

 

70

--------------------------------------------------------------------------------


 

necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 


7.             COLLATERAL REPORTING AND COVENANTS


 


7.1           COLLATERAL REPORTING.


 


(A)           BORROWERS SHALL PROVIDE AGENT WITH THE FOLLOWING DOCUMENTS IN A
FORM SATISFACTORY TO AGENT:


 

(I)            AS SOON AS POSSIBLE AFTER THE END OF EACH MONTH (BUT IN ANY EVENT
WITHIN FIFTEEN (15) BUSINESS DAYS AFTER THE END THEREOF), ON A MONTHLY BASIS,
AND AT ANY TIME DURING AN AVAILABILITY COMPLIANCE PERIOD, MORE FREQUENTLY AS
AGENT MAY REQUEST: (A) INVENTORY REPORTS BY CATEGORY, (B) A COLLATERAL MIX
REPORT, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, CERTIFIED BY EITHER THE
PRINCIPAL ACCOUNTING OFFICER OR THE PRINCIPAL FINANCIAL OFFICER OF EACH
BORROWER; (C) A CERTIFIED CALCULATION OF THE BORROWING BASE AND THE BORROWERS’
EXCESS AVAILABILITY, WHICH SHALL BE AT LEAST $7,500,000, SUBSTANTIALLY IN THE
FORM OF EXHIBIT B HERETO (A “BORROWING BASE CERTIFICATE”), WHICH CERTIFICATE
SHALL INCLUDE THE CALCULATION OF NET AMOUNT OF ELIGIBLE CREDIT CARD RECEIVABLES,
NET AMOUNT OF ELIGIBLE DAMAGED GOODS VENDORS RECEIVABLES AND NET AMOUNT OF
ELIGIBLE SELL-OFF VENDORS RECEIVABLES AFTER GIVING EFFECT TO THE ASSERTION OF
ANY CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS BY ANY ACCOUNT DEBTOR, OR ANY
DISPUTES WITH ACCOUNT DEBTORS, OR ANY SETTLEMENT, ADJUSTMENT OR COMPROMISE
THEREOF; PROVIDED, THAT A BORROWING BASE CERTIFICATE SHALL BE DELIVERED WEEKLY
DURING ANY AVAILABILITY COMPLIANCE PERIOD; AND (D) A STATEMENT CONFIRMING THE
PAYMENT OF RENT AND OTHER AMOUNTS DUE TO OWNERS AND LESSORS OF REAL PROPERTY
USED BY ANY BORROWER OR GUARANTOR DURING THE IMMEDIATELY PRECEDING MONTH,
SUBJECT TO YEAR-END OR PERIODIC ADJUSTMENTS, CERTIFIED BY THE PRINCIPAL
ACCOUNTING OFFICER OR PRINCIPAL FINANCIAL OFFICER OF EACH BORROWER AS TRUE AND
CORRECT;

 

(II)           AS SOON AS POSSIBLE AFTER THE END OF EACH FISCAL QUARTER (BUT IN
ANY EVENT WITHIN FIFTEEN (15) BUSINESS DAYS AFTER THE END THEREOF), ON A
QUARTERLY BASIS, OR DURING ANY AVAILABILITY COMPLIANCE PERIOD, MORE FREQUENTLY
AS AGENT MAY REQUEST, (A) PERPETUAL INVENTORY REPORTS BY LOCATION AND CATEGORY
(AND INCLUDING THE AMOUNTS OF INVENTORY AND THE VALUE THEREOF AT ANY LEASED
LOCATIONS AND AT PREMISES OF WAREHOUSES, BAILEES OR OTHER THIRD PARTIES IN
POSSESSION OF THE COLLATERAL); (B) A REPORT DETAILING INVENTORY TURNOVER, (C)
THE ADDRESSES OF ALL NEW RETAIL STORE LOCATIONS OF ANY BORROWER OR GUARANTOR
OPENED, AND EXISTING RETAIL STORE LOCATIONS CLOSED OR SOLD, IN EACH CASE DURING
THE IMMEDIATELY PRECEDING FISCAL QUARTER, CERTIFIED BY THE PRINCIPAL ACCOUNTING
OFFICER OR PRINCIPAL FINANCIAL OFFICER OF EACH BORROWER AS TRUE AND CORRECT, AND
(D) A REPORT OF ALL DEPOSIT ACCOUNTS (INCLUDING WITHOUT LIMITATION LOCAL RETAIL
STORE DEPOSIT ACCOUNTS) OPENED BY ANY BORROWER OR GUARANTOR WITH ANY BANK DURING
THE IMMEDIATELY PRECEDING FISCAL QUARTER, WHICH REPORT SHALL INCLUDE THE
BORROWER OR GUARANTOR IN WHOSE NAME THE ACCOUNT IS MAINTAINED, THE ACCOUNT
NUMBER OF SUCH ACCOUNT, THE NAME AND ADDRESS OF THE BANK AT WHICH SUCH ACCOUNT
IS MAINTAINED, THE PURPOSE OF SUCH ACCOUNT AND THE AMOUNT HELD IN SUCH ACCOUNT
IF ANY, ON OR ABOUT THE DATE OF SUCH REPORT;

 

(III)          UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT OR DURING SUCH TIME AS AGENT PERFORMS AN AUDIT OR EXAMINATION OF THE
BORROWERS AND GUARANTORS, UPON AGENT’S REASONABLE REQUEST, (A) AMOUNTS OWING TO
OWNERS AND

 

71

--------------------------------------------------------------------------------


 

lessors of retail store locations, (b) copies of all bank statements, (c) copies
of shipping and delivery documents, and (d) copies of purchase orders, invoices
and delivery documents for Inventory and Equipment acquired by any Borrower or
Guarantor;

 

(IV)          UPON AGENT’S REASONABLE REQUEST, (A) REPORTS OF SALES FOR EACH
CATEGORY OF INVENTORY, (B) REPORTS OF AGGREGATE INVENTORY PURCHASES (INCLUDING
ALL COSTS RELATED THERETO, SUCH AS FREIGHT, DUTY AND TAXES) AND IDENTIFYING
ITEMS OF INVENTORY IN TRANSIT TO EACH BORROWER RELATED TO THE APPLICABLE
DOCUMENTARY LETTER OF CREDIT AND/OR BILL OF LADING NUMBER, (C) COPIES OF
REMITTANCE ADVICES AND REPORTS, (D) COPIES OF BANK STATEMENTS RELATING TO THE
BLOCKED ACCOUNTS, (E) REPORTS BY RETAIL STORE LOCATION OF SALES AND OPERATING
PROFITS FOR EACH SUCH RETAIL STORE LOCATION, AND (F) AGINGS OF ACCOUNTS PAYABLE
(AND INCLUDING INFORMATION INDICATING THE AMOUNTS OWING TO OWNERS AND LESSORS OF
LEASED PREMISES (EXCEPT FOR THE RETAIL STORE LOCATIONS), WAREHOUSES, FULFILLMENT
CENTERS, BAILEES AND OTHER THIRD PARTIES FROM TIME TO TIME IN POSSESSION OF ANY
COLLATERAL);

 

(V)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, AS FREQUENTLY AS AGENT MAY REQUEST, (A) THE MONTHLY STATEMENTS RECEIVED
BY ANY BORROWER OR GUARANTOR OR ANY OF ITS AFFILIATES FROM ANY CREDIT CARD
ISSUERS OR CREDIT CARD PROCESSORS, TOGETHER WITH SUCH ADDITIONAL INFORMATION
WITH RESPECT THERETO AS SHALL BE SUFFICIENT TO ENABLE AGENT TO MONITOR THE
TRANSACTIONS PURSUANT TO THE CREDIT CARD AGREEMENTS, (B) A REPORT OF CREDIT CARD
SALES DURING THE PRECEDING MONTH, INCLUDING THE AMOUNT OF THE CHARGEBACKS, FEES,
FACTORED RECEIVABLES, AND CREDITS WITH RESPECT THERETO AND PROVIDING AN AGING OF
SUCH SALES IDENTIFYING THOSE OUTSTANDING MORE THAN FIVE (5) DAYS SINCE THE SALE
DATE GIVING RISE THERETO, (C) REPORTS ON SALES AND USE TAX COLLECTIONS, DEPOSITS
AND PAYMENTS, INCLUDING MONTHLY SALES AND USE TAX ACCRUALS, AND (D) A REPORT
RECONCILING THE AMOUNT OF NON-BORROWER RECEIVABLES RECEIVED BY OR INTO THE
ACCOUNT OF ANY BORROWER AND REMITTED BY SUCH BORROWER OR ANOTHER PERSON AT THE
DIRECTION OF SUCH BORROWER TO OR FOR THE ACCOUNT OF WORLD BANK, NEVADA FACTORING
OR ANY OTHER PERSON; AND

 

(VI)          SUCH OTHER REPORTS AS TO THE COLLATERAL AS AGENT SHALL REASONABLY
REQUEST FROM TIME TO TIME.

 


(B)           IF ANY BORROWER’S OR GUARANTOR’S RECORDS OR REPORTS OF THE
COLLATERAL ARE PREPARED OR MAINTAINED BY AN ACCOUNTING SERVICE, CONTRACTOR,
SHIPPER OR OTHER AGENT, SUCH BORROWER OR GUARANTOR HEREBY IRREVOCABLY AUTHORIZES
SUCH SERVICE, CONTRACTOR, SHIPPER OR AGENT TO DELIVER SUCH RECORDS, REPORTS, AND
RELATED DOCUMENTS TO AGENT AND TO FOLLOW AGENT’S INSTRUCTIONS WITH RESPECT TO
FURTHER SERVICES AT ANY TIME THAT AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND
IS CONTINUING.


 


7.2           ACCOUNTS COVENANTS.


 


(A)           EACH BORROWER AND GUARANTOR SHALL NOTIFY AGENT PROMPTLY OF THE
ASSERTION OF ANY MATERIAL CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS BY ANY
ACCOUNT DEBTOR, CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR OR ANY MATERIAL
DISPUTES WITH ANY OF SUCH PERSONS OR ANY SETTLEMENT, ADJUSTMENT OR COMPROMISE
THEREOF AND ALL MATERIAL ADVERSE INFORMATION RELATING TO THE FINANCIAL CONDITION
OF ANY ACCOUNT DEBTOR, CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR. NO CREDIT,
DISCOUNT, ALLOWANCE OR EXTENSION OR AGREEMENT FOR ANY OF THE FOREGOING SHALL BE
GRANTED TO

 

72

--------------------------------------------------------------------------------


 

any account debtor, Credit Card Issuer or Credit Card Processor except in the
ordinary course of such Borrower’s or Guarantor’s business in accordance with
the current practices of such Borrower or Guarantor as in effect on the date
hereof. So long as an Event of Default exists or has occurred and is continuing,
no Borrower or Guarantor shall, without the prior consent of Agent, settle,
adjust or compromise any material claim, offset, counterclaim or dispute with
any account debtor, Credit Card Issuer, Credit Card Processor. At any time that
an Event of Default exists or has occurred and is continuing, Agent shall, at
its option, have the exclusive right to settle, adjust or compromise any claim,
offset, counterclaim or dispute with account debtors, Credit Card Issuers or
Credit Card Processors or grant any credits, discounts or allowances.


 


(B)           WITH RESPECT TO EACH ACCOUNT: NO PAYMENTS SHALL BE MADE THEREON
EXCEPT PAYMENTS DELIVERED TO AGENT PURSUANT TO THE TERMS OF THIS AGREEMENT,
THERE SHALL BE NO MATERIAL SETOFFS, DEDUCTIONS, CONTRAS, DEFENSES, COUNTERCLAIMS
OR DISPUTES EXISTING OR ASSERTED WITH RESPECT THERETO EXCEPT AS REPORTED TO
AGENT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND NONE OF THE
TRANSACTIONS GIVING RISE THERETO WILL VIOLATE ANY APPLICABLE STATE OR FEDERAL
LAWS OR REGULATIONS, ALL DOCUMENTATION RELATING THERETO WILL BE LEGALLY
SUFFICIENT UNDER SUCH LAWS AND REGULATIONS AND ALL SUCH DOCUMENTATION WILL BE
LEGALLY ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(C)           EACH BORROWER AND GUARANTOR SHALL NOTIFY AGENT PROMPTLY OF: ANY
NOTICE OF A MATERIAL DEFAULT BY SUCH BORROWER OR GUARANTOR UNDER ANY OF THE
CREDIT CARD AGREEMENTS OR OF ANY DEFAULT WHICH HAS A REASONABLE LIKELIHOOD OF
RESULTING IN THE CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR CEASING TO MAKE
PAYMENTS OR SUSPENDING PAYMENTS TO SUCH BORROWER OR GUARANTOR, ANY NOTICE FROM
ANY CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR THAT SUCH PERSON IS CEASING OR
SUSPENDING, OR WILL CEASE OR SUSPEND, ANY PRESENT OR FUTURE PAYMENTS DUE OR TO
BECOME DUE TO SUCH BORROWER OR GUARANTOR FROM SUCH PERSON, OR THAT SUCH PERSON
IS TERMINATING OR WILL TERMINATE ANY OF THE CREDIT CARD AGREEMENTS, AND THE
FAILURE OF SUCH BORROWER OR GUARANTOR TO COMPLY WITH ANY MATERIAL TERMS OF THE
CREDIT CARD AGREEMENTS OR ANY TERMS THEREOF WHICH HAS A REASONABLE LIKELIHOOD OF
RESULTING IN THE CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR CEASING OR
SUSPENDING PAYMENTS TO SUCH BORROWER OR GUARANTOR.


 


(D)           UPON AN EVENT OF DEFAULT, AGENT SHALL HAVE THE RIGHT AT ANY TIME
OR TIMES, IN AGENT’S NAME OR IN THE NAME OF A NOMINEE OF AGENT, TO VERIFY THE
VALIDITY, AMOUNT OR ANY OTHER MATTER RELATING TO ANY RECEIVABLES OR OTHER
COLLATERAL, BY MAIL, TELEPHONE, FACSIMILE TRANSMISSION OR OTHERWISE.


 


7.3           INVENTORY COVENANTS.  WITH RESPECT TO THE INVENTORY:  (A) EACH
BORROWER AND GUARANTOR SHALL AT ALL TIMES MAINTAIN INVENTORY RECORDS REASONABLY
SATISFACTORY TO AGENT, KEEPING CORRECT AND ACCURATE RECORDS ITEMIZING AND
DESCRIBING THE KIND, TYPE, QUALITY AND QUANTITY OF SUCH BORROWER’S OR
GUARANTOR’S INVENTORY, SUCH BORROWER’S OR GUARANTOR’S COST THEREFOR AND DAILY
WITHDRAWALS THEREFROM AND ADDITIONS THERETO; (B) EACH BORROWER AND GUARANTOR
SHALL CONDUCT A PHYSICAL COUNT OF ITS INVENTORY EITHER THROUGH PERIODIC CYCLE
COUNTS OR WALL TO WALL COUNTS, SO THAT ALL INVENTORY IS SUBJECT TO SUCH COUNTS
AT LEAST ONCE EACH YEAR, BUT AT ANY TIME OR TIMES AS AGENT MAY REQUEST ON OR
AFTER AN EVENT OF DEFAULT, AND PROMPTLY FOLLOWING SUCH PHYSICAL INVENTORY
(WHETHER THROUGH PERIODIC CYCLE COUNTS OR WALL TO WALL COUNTS) SHALL SUPPLY
AGENT WITH A REPORT IN THE FORM AND WITH SUCH SPECIFICITY AS MAY BE REASONABLY
SATISFACTORY TO AGENT CONCERNING SUCH PHYSICAL COUNT; (C) NO BORROWER OR
GUARANTOR SHALL REMOVE ANY INVENTORY FROM THE LOCATIONS SET FORTH OR PERMITTED
HEREIN, WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT,

 

73

--------------------------------------------------------------------------------


 

except for sales of Inventory in the ordinary course of such Borrower’s or
Guarantor’s business and except to move Inventory directly from one location set
forth or permitted herein to another such location and except for Inventory
shipped from the manufacturer thereof to such Borrower or Guarantor which is in
transit to the locations set forth or permitted herein; (d) upon Agent’s
request, Borrowers and Guarantors shall, at their expense, no more than one (1)
time in any twelve (12) month period, but at any time or times as Agent may
request at Agent’s expense, or at any time or times as Agent may reasonably
request at Borrowers’ expense during an Additional Appraisal/Field Exam Period,
deliver or cause to be delivered to Agent written reports or appraisals as to
the Inventory in form, scope and methodology acceptable to Agent and by an
appraiser acceptable to Agent, addressed to Agent and upon which Agent and
Lenders are expressly permitted to rely; (e) upon Agent’s request, Borrowers and
Guarantors shall, at their expense, conduct through RGIS Inventory Specialists,
Inc. or another inventory counting service acceptable to Agent, a physical count
of the Inventory in form, scope and methodology acceptable to Agent no more than
one (1) time in any twelve (12) month period, and at a time to coincide with
Borrowers’ and or Guarantors’ physical count of the Inventory, so long as no
Availability Compliance Period exists, the results of which shall be reported
directly by such inventory counting service to Agent and Borrowers and
Guarantors shall promptly deliver confirmation in a form reasonably satisfactory
to Agent that appropriate adjustments have been made to the inventory records of
Borrowers and Guarantors to reconcile the inventory count to Borrowers’ and
Guarantors’ inventory records; (f) each Borrower and Guarantor shall produce,
use, store and maintain the Inventory, with all reasonable care and caution and
in accordance with applicable standards of any insurance and in conformity with
applicable laws (including the requirements of the Federal Fair Labor Standards
Act of 1938, as amended and all rules, regulations and orders related thereto);
(g) none of the Inventory or other Collateral constitutes farm products or the
proceeds thereof; (h) each Borrower and Guarantor assumes all responsibility and
liability arising from or relating to the production, use, sale or other
disposition of the Inventory; (i) no Borrower or Guarantor shall sell Inventory
to any customer on approval, or any other basis which entitles the customer to
return or may obligate such Borrower or Guarantor to repurchase such Inventory
except for the right of return given to retail customers of any Borrower or
Guarantor in the ordinary course of the business of such Borrower or Guarantor
in accordance with the then current return policy of such Borrower; (j) each
Borrower and Guarantor shall keep the Inventory in good and marketable
condition; and (k) no Borrower or Guarantor shall, without prior written notice
to Agent or the specific identification of such Inventory in a report with
respect thereto provided by such Borrower or Guarantor to Agent pursuant to
Section 7.1(a) hereof, acquire or accept any Inventory on consignment or
approval.

 


7.4           EQUIPMENT COVENANTS.  WITH RESPECT TO THE EQUIPMENT:  (A) UPON
AGENT’S REQUEST, BORROWERS AND GUARANTORS SHALL, AT THEIR EXPENSE, AT ANY TIME
OR TIMES AS AGENT MAY REQUEST AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, DELIVER OR CAUSE TO BE DELIVERED TO AGENT WRITTEN
APPRAISALS AS TO THE EQUIPMENT IN FORM, SCOPE AND METHODOLOGY ACCEPTABLE TO
AGENT AND BY AN APPRAISER ACCEPTABLE TO AGENT, ADDRESSED TO AGENT AND UPON WHICH
AGENT IS EXPRESSLY PERMITTED TO RELY; (B) BORROWERS AND GUARANTORS SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO KEEP THE EQUIPMENT IN GOOD ORDER, REPAIR AND
RUNNING (ORDINARY WEAR AND TEAR EXCEPTED); (C) BORROWERS AND GUARANTORS SHALL
USE THE EQUIPMENT WITH ALL REASONABLE CARE AND CAUTION AND IN ACCORDANCE WITH
APPLICABLE STANDARDS OF ANY INSURANCE AND IN CONFORMITY WITH ALL APPLICABLE
LAWS; (D) THE EQUIPMENT IS AND SHALL BE USED IN THE BUSINESS OF BORROWERS AND

 

74

--------------------------------------------------------------------------------

 

Guarantors and not for personal, family, household or farming use; (e) Borrowers
and Guarantors shall not remove any Equipment from the locations set forth or
permitted herein, except to the extent necessary to have any Equipment repaired
or maintained in the ordinary course of its business or to move Equipment
directly from one location set forth or permitted herein to another such
location and except for the movement of motor vehicles used by or for the
benefit of Borrowers and Guarantors in the ordinary course of business; (f) the
Equipment is now and shall remain personal property and Borrowers and Guarantors
shall not permit any of the Equipment to be or become a part of or affixed to
real property; and (g) Borrowers and Guarantors assume all responsibility and
liability arising from the use of the Equipment.

 


7.5           BILLS OF LADING AND OTHER DOCUMENTS OF TITLE.


 


(A)           ON AND AFTER THE DATE HEREOF, EACH BORROWER SHALL CAUSE ALL BILLS
OF LADING OR OTHER DOCUMENTS OF TITLE RELATING TO GOODS PURCHASED BY SUCH
BORROWER WHICH ARE OUTSIDE THE UNITED STATES OF AMERICA AND IN TRANSIT TO THE
PREMISES OF SUCH BORROWER OR THE PREMISES OF A FREIGHT FORWARDER IN THE UNITED
STATES OF AMERICA (I) TO BE ISSUED IN A FORM SO AS TO CONSTITUTE NEGOTIABLE
DOCUMENTS AS SUCH TERM IS DEFINED IN THE UNIFORM COMMERCIAL CODE AND (II) OTHER
THAN THOSE RELATING TO GOODS BEING PURCHASED PURSUANT TO A LETTER OF CREDIT, TO
BE ISSUED EITHER TO THE ORDER OF AGENT OR SUCH OTHER PERSON AS THE AGENT MAY
FROM TIME TO TIME DESIGNATE FOR SUCH PURPOSE AS CONSIGNEE OR SUCH BORROWER AS
CONSIGNEE, AS AGENT MAY SPECIFY.


 


(B)           THERE SHALL BE NO MORE THAN THREE (3) ORIGINALS OF ANY BILLS OF
LADING AND OTHER DOCUMENTS OF TITLE RELATING TO GOODS BEING PURCHASED BY A
BORROWER WHICH ARE OUTSIDE THE UNITED STATES OF AMERICA AND IN TRANSIT TO THE
PREMISES OF SUCH BORROWER OR THE PREMISES OF A FREIGHT FORWARDER IN THE UNITED
STATES OF AMERICA. AS TO ANY SUCH BILLS OF LADING OR OTHER DOCUMENTS OF TITLE,
UNLESS AND UNTIL AGENT SHALL DIRECT OTHERWISE, THREE (3) ORIGINALS OF EACH OF
SUCH BILL OF LADING OR OTHER DOCUMENT OF TITLE SHALL BE DELIVERED TO SUCH
FREIGHT FORWARDER AS SUCH BORROWER MAY SPECIFY AND THAT IS PARTY TO A COLLATERAL
ACCESS AGREEMENT. UPON THE REQUEST OF AGENT, ONE (1) ORIGINAL OF EACH SUCH BILL
OF LADING OR OTHER DOCUMENT OF TITLE SHALL BE DELIVERED TO AGENT. TO THE EXTENT
THAT THE TERMS OF THIS SECTION HAVE NOT BEEN SATISFIED AS TO ANY INVENTORY, SUCH
INVENTORY SHALL NOT CONSTITUTE ELIGIBLE INVENTORY, EXCEPT AS AGENT MAY OTHERWISE
AGREE.


 


7.6           POWER OF ATTORNEY.  EACH BORROWER AND GUARANTOR HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS AGENT (AND ALL PERSONS DESIGNATED BY AGENT) AS SUCH
BORROWER’S OR GUARANTOR’S TRUE AND LAWFUL ATTORNEY-IN-FACT, AND AUTHORIZES
AGENT, IN SUCH BORROWER’S OR GUARANTOR’S, OR AGENT’S NAME, TO, AT ANY TIME AN
EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING (I) DEMAND PAYMENT ON
RECEIVABLES OR OTHER COLLATERAL, (II) ENFORCE PAYMENT OF RECEIVABLES BY LEGAL
PROCEEDINGS OR OTHERWISE, (III) EXERCISE ALL OF SUCH BORROWER’S OR GUARANTOR’S
RIGHTS AND REMEDIES TO COLLECT ANY RECEIVABLE OR OTHER COLLATERAL, (IV) SELL OR
ASSIGN ANY RECEIVABLE UPON SUCH TERMS, FOR SUCH AMOUNT AND AT SUCH TIME OR TIMES
AS THE AGENT DEEMS ADVISABLE, (V) SETTLE, ADJUST, COMPROMISE, EXTEND OR RENEW AN
ACCOUNT, (VI) DISCHARGE AND RELEASE ANY RECEIVABLE, (VII) PREPARE, FILE AND SIGN
SUCH BORROWER’S OR GUARANTOR’S NAME ON ANY PROOF OF CLAIM IN BANKRUPTCY OR OTHER
SIMILAR DOCUMENT AGAINST AN ACCOUNT DEBTOR OR OTHER OBLIGOR IN RESPECT OF ANY
RECEIVABLES OR OTHER COLLATERAL, (VIII) NOTIFY THE POST OFFICE AUTHORITIES TO
CHANGE THE ADDRESS FOR DELIVERY OF REMITTANCES FROM ACCOUNT DEBTORS OR OTHER
OBLIGORS IN RESPECT OF RECEIVABLES OR OTHER PROCEEDS OF COLLATERAL TO AN ADDRESS
DESIGNATED BY AGENT, AND OPEN AND

 

75

--------------------------------------------------------------------------------


 

dispose of all mail addressed to such Borrower or Guarantor and handle and store
all mail relating to the Collateral, (ix) do all acts and things which are
necessary, in Agent’s determination, to fulfill such Borrower’s or Guarantor’s
obligations under this Agreement and the other Financing Agreements, (x) take
control in any manner of any item of payment in respect of Receivables or
constituting Collateral or otherwise received in or for deposit in the Blocked
Accounts or otherwise received by Agent or any Lender, (xi) have access to any
lockbox or postal box into which remittances from account debtors or other
obligors in respect of Receivables or other proceeds of Collateral are sent or
received, (xii) endorse such Borrower’s or Guarantor’s name upon any items of
payment in respect of Receivables or constituting Collateral or otherwise
received by Agent and any Lender and deposit the same in Agent’s account for
application to the Obligations, (xiii) endorse such Borrower’s or Guarantor’s
name upon any chattel paper, document, instrument, invoice, or similar document
or agreement relating to any Receivable or any goods pertaining thereto or any
other Collateral, including any warehouse or other receipts, or bills of lading
and other negotiable or non-negotiable documents, (xiv) clear Inventory the
purchase of which was financed with Letter of Credit Accommodations through U.S.
Customs or foreign export control authorities in such Borrower’s or Guarantor’s
name, Agent’s name or the name of Agent’s designee, and to sign and deliver to
customs officials powers of attorney in such Borrower’s or Guarantor’s own name
for such purpose, and to complete in such Borrower’s or Guarantor’s or Agent’s
name, any order, sale or transaction, obtain the necessary documents in
connection therewith and collect the proceeds thereof, and (xv) sign such
Borrower’s or Guarantor’s name on any verification of Receivables and notices
thereof to account debtors or any secondary obligors or other obligors in
respect thereof. Each Borrower and Guarantor hereby releases Agent and Lenders
and their respective officers, employees and designees from any liabilities
arising from any act or acts under this power of attorney and in furtherance
thereof, whether of omission or commission, except as a result of Agent’s or any
Lender’s own gross negligence or willful misconduct as determined pursuant to a
final non-appealable order of a court of competent jurisdiction.

 


7.7           RIGHT TO CURE.  AGENT MAY, AT ITS OPTION, UPON NOTICE TO
BORROWERS, (A) CURE ANY DEFAULT BY ANY BORROWER OR OBLIGOR UNDER ANY MATERIAL
AGREEMENT WITH A THIRD PARTY THAT AFFECTS THE COLLATERAL, ITS VALUE OR THE
ABILITY OF AGENT TO COLLECT, SELL OR OTHERWISE DISPOSE OF THE COLLATERAL OR THE
RIGHTS AND REMEDIES OF AGENT OR ANY LENDER THEREIN OR THE ABILITY OF ANY
BORROWER OR ANY OBLIGOR TO PERFORM ITS OBLIGATIONS HEREUNDER OR UNDER ANY OF THE
OTHER FINANCING AGREEMENTS, (B) PAY OR BOND ON APPEAL ANY JUDGMENT ENTERED
AGAINST ANY BORROWER OR OBLIGOR, (C) DISCHARGE TAXES, LIENS, SECURITY INTERESTS
OR OTHER ENCUMBRANCES AT ANY TIME LEVIED ON OR EXISTING WITH RESPECT TO THE
COLLATERAL AND (D) PAY ANY AMOUNT, INCUR ANY EXPENSE OR PERFORM ANY ACT WHICH,
IN AGENT’S JUDGMENT, IS NECESSARY OR APPROPRIATE TO PRESERVE, PROTECT, INSURE OR
MAINTAIN THE COLLATERAL AND THE RIGHTS OF AGENT AND LENDERS WITH RESPECT
THERETO. AGENT MAY ADD ANY AMOUNTS SO EXPENDED TO THE OBLIGATIONS AND CHARGE
BORROWERS’ LOAN ACCOUNTS THEREFOR, SUCH AMOUNTS TO BE REPAYABLE BY BORROWERS ON
DEMAND. AGENT AND LENDERS SHALL BE UNDER NO OBLIGATION TO EFFECT SUCH CURE,
PAYMENT OR BONDING AND SHALL NOT, BY DOING SO, BE DEEMED TO HAVE ASSUMED ANY
OBLIGATION OR LIABILITY OF ANY BORROWER OR ANY OBLIGOR. ANY PAYMENT MADE OR
OTHER ACTION TAKEN BY AGENT OR ANY LENDER UNDER THIS SECTION SHALL BE (A) MADE
BY AGENT OR SUCH LENDER AFTER AGENT OR SUCH LENDER MAKES REASONABLE EFFORTS TO
CONSULT WITH BORROWERS WITH RESPECT THERETO, AND (B) WITHOUT PREJUDICE TO ANY
RIGHT TO ASSERT AN EVENT OF DEFAULT HEREUNDER AND TO PROCEED ACCORDINGLY.

 

76

--------------------------------------------------------------------------------


 


7.8           ACCESS TO PREMISES.  FROM TIME TO TIME AS REQUESTED BY AGENT, AT
THE COST AND EXPENSE OF BORROWERS, (A) AGENT AND ITS DESIGNEES (WHICH SHALL
INCLUDE DOCUMENTATION AGENT) SHALL CONTEMPORANEOUSLY HAVE COMPLETE ACCESS TO ALL
OF EACH BORROWER’S AND GUARANTOR’S PERSONNEL AND PREMISES DURING NORMAL BUSINESS
HOURS AND AFTER NOTICE TO, OR AT ANY TIME AND WITHOUT NOTICE TO BORROWERS OR
GUARANTORS IF AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING, FOR
THE PURPOSES OF INSPECTING, VERIFYING AND AUDITING THE COLLATERAL AND ALL OF
EACH BORROWER’S AND GUARANTOR’S BOOKS AND RECORDS, INCLUDING THE RECORDS, AND
(B) BORROWERS AND GUARANTORS SHALL PROMPTLY FURNISH TO AGENT SUCH COPIES OF SUCH
BOOKS AND RECORDS OR EXTRACTS THEREFROM AS AGENT MAY REQUEST, AND (C) AGENT OR
ANY LENDER OR AGENT’S DESIGNEE MAY USE DURING NORMAL BUSINESS HOURS SUCH OF ANY
BORROWER’S OR GUARANTOR’S EQUIPMENT, SUPPLIES AND PREMISES AS MAY BE REASONABLY
NECESSARY FOR THE FOREGOING AND IF AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED
AND IS CONTINUING FOR THE COLLECTION OF RECEIVABLES AND REALIZATION OF OTHER
COLLATERAL.

 


8.             REPRESENTATIONS AND WARRANTIES


 

Each Borrower and Guarantor hereby represents and warrants to Agent and Lenders
the following (which shall survive the execution and delivery of this
Agreement), the truth and accuracy of which are a continuing condition of the
making of Loans and providing Letter of Credit Accommodations to Borrowers:

 


8.1           CORPORATE EXISTENCE, POWER AND AUTHORITY.  EACH BORROWER AND
GUARANTOR IS A CORPORATION OR LIMITED LIABILITY COMPANY DULY ORGANIZED AND IN
GOOD STANDING UNDER THE LAWS OF ITS STATE OF INCORPORATION OR FORMATION
IDENTIFIED IN ITS INFORMATION CERTIFICATE AND IS DULY QUALIFIED AS A FOREIGN
CORPORATION OR LIMITED LIABILITY COMPANY AND IN GOOD STANDING IN ALL STATES OR
OTHER JURISDICTIONS WHERE THE NATURE AND EXTENT OF THE BUSINESS TRANSACTED BY IT
OR THE OWNERSHIP OF ASSETS MAKES SUCH QUALIFICATION NECESSARY, EXCEPT FOR THOSE
JURISDICTIONS IN WHICH THE FAILURE TO SO QUALIFY WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT ON SUCH BORROWER’S OR GUARANTOR’S FINANCIAL CONDITION, RESULTS OF
OPERATION OR BUSINESS OR THE RIGHTS OF AGENT IN OR TO ANY OF THE COLLATERAL. THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE OTHER FINANCING
AGREEMENTS AND THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THEREUNDER BY EACH
BORROWER AND GUARANTOR (A) ARE ALL WITHIN SUCH BORROWER’S OR GUARANTOR’S
CORPORATE OR LIMITED LIABILITY COMPANY POWERS, (B) HAVE BEEN DULY AUTHORIZED,
(C) ARE NOT IN CONTRAVENTION OF LAW OR THE TERMS OF SUCH BORROWER’S OR
GUARANTOR’S CERTIFICATE OF INCORPORATION, CERTIFICATE OF FORMATION, BY-LAWS,
OPERATING AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTATION, OR ANY INDENTURE,
AGREEMENT OR UNDERTAKING TO WHICH SUCH BORROWER OR GUARANTOR IS A PARTY OR BY
WHICH SUCH BORROWER OR GUARANTOR OR ITS PROPERTY ARE BOUND, EXCEPT FOR THOSE
LEASE AGREEMENTS OF LERNER FOR WHICH LERNER DID NOT OBTAIN CONSENTS FROM THE
PARTIES THERETO WITH RESPECT TO THIS AGREEMENT, AND (D) WILL NOT RESULT IN THE
CREATION OR IMPOSITION OF, OR REQUIRE OR GIVE RISE TO ANY OBLIGATION TO GRANT,
ANY LIEN, SECURITY INTEREST, CHARGE OR OTHER ENCUMBRANCE UPON ANY PROPERTY OF
SUCH BORROWER OR GUARANTOR OTHER THAN LIENS IN FAVOR OF AGENT OR ANY LENDER AS
CONTEMPLATED HEREBY. THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS TO WHICH
EACH BORROWER AND GUARANTOR IS A PARTY CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF SUCH BORROWER OR GUARANTOR ENFORCEABLE IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS.

 

77

--------------------------------------------------------------------------------


 


8.2           NAME; STATE OF ORGANIZATION; CHIEF EXECUTIVE OFFICE; COLLATERAL
LOCATIONS.


 


(A)           THE EXACT LEGAL NAME OF EACH BORROWER AND GUARANTOR IS AS SET
FORTH ON THE SIGNATURE PAGES OF THIS AGREEMENT AND IN EACH BORROWER’S AND
GUARANTOR’S INFORMATION CERTIFICATE, SUBJECT TO THE RIGHTS OF BORROWERS AND
GUARANTORS TO CHANGE NAMES IN ACCORDANCE WITH SECTION 9.1(B) HEREOF. NO BORROWER
OR GUARANTOR HAS, DURING THE FIVE YEARS IMMEDIATELY PRIOR TO THE DATE HEREOF,
BEEN KNOWN BY OR USED ANY OTHER CORPORATE OR FICTITIOUS NAME OR BEEN A PARTY TO
ANY MERGER OR CONSOLIDATION, OR ACQUIRED ALL OR SUBSTANTIALLY ALL OF THE ASSETS
OF ANY PERSON, OR ACQUIRED ANY OF ITS PROPERTY OR ASSETS OUT OF THE ORDINARY
COURSE OF BUSINESS, EXCEPT AS SET FORTH IN SUCH BORROWER’S OR GUARANTOR’S
INFORMATION CERTIFICATE.


 


(B)           EACH BORROWER AND GUARANTOR IS AN ORGANIZATION OF THE TYPE AND
ORGANIZED IN THE JURISDICTION SET FORTH IN SUCH BORROWER’S AND GUARANTOR’S
INFORMATION CERTIFICATE. EACH BORROWER’S AND GUARANTOR’S INFORMATION CERTIFICATE
ACCURATELY SETS FORTH THE ORGANIZATIONAL IDENTIFICATION NUMBER OF SUCH BORROWER
OR GUARANTOR OR ACCURATELY STATES THAT SUCH BORROWER OR GUARANTOR HAS NONE AND
ACCURATELY SETS FORTH THE FEDERAL EMPLOYER IDENTIFICATION NUMBER OF SUCH
BORROWER AND GUARANTOR, SUBJECT TO THE RIGHT OF EACH GUARANTOR OR BORROWER TO
CHANGE NAMES IN ACCORDANCE WITH SECTION 9.1(C) HEREOF.


 


(C)           THE CHIEF EXECUTIVE OFFICE AND MAILING ADDRESS OF EACH BORROWER
AND GUARANTOR AND EACH BORROWER’S AND GUARANTOR’S RECORDS CONCERNING ACCOUNTS
ARE LOCATED ONLY AT THE ADDRESS(ES) IDENTIFIED AS SUCH IN SUCH BORROWER’S AND
GUARANTOR’S INFORMATION CERTIFICATE, SUBJECT TO THE RIGHTS OF EACH BORROWER AND
GUARANTOR TO CHANGE ITS CHIEF EXECUTIVE OFFICE OR ITS MAILING ADDRESS IN
ACCORDANCE WITH SECTION 9.1(C) HEREOF, AND ITS ONLY OTHER PLACES OF BUSINESS AND
THE ONLY OTHER LOCATIONS OF COLLATERAL, IF ANY, ARE THE ADDRESSES SET FORTH IN
SUCH BORROWER’S OR GUARANTOR’S INFORMATION CERTIFICATE, SUBJECT TO THE RIGHTS OF
BORROWERS AND GUARANTORS TO ESTABLISH NEW LOCATIONS IN ACCORDANCE WITH SECTION
9.2 HEREOF. EACH BORROWER’S AND GUARANTOR’S INFORMATION CERTIFICATE CORRECTLY
IDENTIFIES ANY OF SUCH LOCATIONS WHICH ARE NOT OWNED BY SUCH BORROWER OR
GUARANTOR AND SETS FORTH THE OWNERS AND/OR OPERATORS THEREOF.


 


8.3           FINANCIAL STATEMENTS; NO MATERIAL ADVERSE CHANGE.  ALL FINANCIAL
STATEMENTS RELATING TO BORROWERS AND GUARANTORS (OR ANY OF THEM) WHICH HAVE BEEN
OR MAY HEREAFTER BE DELIVERED BY BORROWERS AND GUARANTORS (OR ANY OF THEM) TO
AGENT AND LENDERS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP (EXCEPT AS TO ANY
INTERIM FINANCIAL STATEMENTS, TO THE EXTENT SUCH STATEMENTS ARE SUBJECT TO
NORMAL YEAR-END ADJUSTMENTS AND DO NOT INCLUDE ANY NOTES) AND FAIRLY PRESENT IN
ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND THE RESULTS OF OPERATION OF
BORROWERS AND GUARANTORS AS AT THE DATES AND FOR THE PERIODS SET FORTH THEREIN.
EXCEPT AS DISCLOSED IN ANY INTERIM FINANCIAL STATEMENTS FURNISHED BY BORROWERS
OR GUARANTORS TO AGENT PRIOR TO THE DATE OF THIS AGREEMENT OR OTHERWISE FULLY
AND ACCURATELY DISCLOSED TO AGENT IN WRITING, THERE HAS BEEN NO ACT, CONDITION,
CIRCUMSTANCE OR EVENT WHICH HAS HAD OR IS REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT SINCE THE DATE OF THE MOST RECENT AUDITED FINANCIAL STATEMENTS OF
BORROWERS AND GUARANTORS FURNISHED BY BORROWERS AND GUARANTORS TO AGENT PRIOR TO
THE DATE OF THIS AGREEMENT.

 


8.4           PRIORITY OF LIENS; TITLE TO PROPERTIES.  THE SECURITY INTERESTS
AND LIENS GRANTED TO AGENT UNDER THIS AGREEMENT AND THE OTHER FINANCING
AGREEMENTS UPON FILING THE

 

78

--------------------------------------------------------------------------------


 

appropriate documents (including UCC financing statements and filings with the
U.S. Patent and Trademark Office and the U.S. Copyright Office), but only if and
to the extent that a security interest may be so perfected under applicable
laws, constitute valid and perfected first priority liens and security interests
in and upon the Collateral subject only to the liens indicated on the
Information Certificates and the other liens permitted under Section 9.8 hereof.

 


8.5           TAX RETURNS.  EACH BORROWER AND GUARANTOR HAS FILED, OR CAUSED TO
BE FILED, IN A TIMELY MANNER (INCLUDING ANY EXTENSIONS) ALL FEDERAL INCOME TAX
RETURNS AND ALL OTHER MATERIAL TAX RETURNS, REPORTS AND DECLARATIONS THAT ARE
REQUIRED TO BE FILED BY IT. ALL INFORMATION IN SUCH TAX RETURNS, REPORTS AND
DECLARATIONS IS COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS. EACH BORROWER
AND GUARANTOR HAS PAID OR CAUSED TO BE PAID ALL TAXES DUE AND PAYABLE OR CLAIMED
DUE AND PAYABLE IN ANY ASSESSMENT RECEIVED BY IT, EXCEPT TAXES (I) THE VALIDITY
OF WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
PURSUED AND AVAILABLE TO SUCH BORROWER OR GUARANTOR AND WITH RESPECT TO WHICH
ADEQUATE RESERVES HAVE BEEN SET ASIDE ON ITS BOOKS OR (II) THE NONPAYMENT OF
WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.
ADEQUATE PROVISION HAS BEEN MADE FOR THE PAYMENT OF ALL ACCRUED AND UNPAID
MATERIAL FEDERAL, STATE, COUNTY, LOCAL, FOREIGN AND OTHER TAXES WHETHER OR NOT
YET DUE AND PAYABLE AND WHETHER OR NOT DISPUTED.

 


8.6           LITIGATION.  EXCEPT AS SET FORTH IN THE INFORMATION CERTIFICATES,
(A) THERE ARE NO INVESTIGATIONS BY ANY GOVERNMENTAL AUTHORITY PENDING, OR TO THE
BEST OF EACH BORROWER’S GUARANTOR’S KNOWLEDGE THREATENED, AGAINST OR AFFECTING
ANY BORROWER OR GUARANTOR, ITS ASSETS OR BUSINESS AND (B) THERE IS NO ACTION,
SUIT, PROCEEDING OR CLAIM BY ANY PERSON PENDING, OR TO THE BEST OF EACH
BORROWER’S AND GUARANTOR’S KNOWLEDGE THREATENED, AGAINST ANY BORROWER OR
GUARANTOR OR ITS ASSETS OR GOODWILL, OR AGAINST OR AFFECTING ANY TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, IN EACH CASE, WHICH IF ADVERSELY DETERMINED
AGAINST SUCH BORROWER OR GUARANTOR HAS OR COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


8.7           COMPLIANCE WITH OTHER AGREEMENTS AND APPLICABLE LAWS.  EXCEPT FOR
THOSE LEASE AGREEMENTS OF LERNER FOR WHICH LERNER DID NOT OBTAIN CONSENTS FROM
THE PARTIES THERETO WITH RESPECT TO THIS AGREEMENT, NO BORROWER OR GUARANTOR IS
IN DEFAULT IN ANY RESPECT UNDER, OR IN VIOLATION IN ANY MATERIAL RESPECT OF ANY
OF THE TERMS OF, ANY AGREEMENT, CONTRACT, INSTRUMENT, LEASE OR OTHER COMMITMENT
TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS ASSETS ARE BOUND WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. EXCEPT AS COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, EACH BORROWER AND
GUARANTOR IS IN COMPLIANCE IN ALL RESPECTS WITH THE REQUIREMENTS OF ALL
APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY
RELATING TO ITS BUSINESS, INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH IN OR
PROMULGATED PURSUANT TO THE OCCUPATIONAL SAFETY AND HEALTH ACT OF 1970, AS
AMENDED, THE FAIR LABOR STANDARDS ACT OF 1938, AS AMENDED, ERISA, THE CODE, AS
AMENDED, AND THE RULES AND REGULATIONS THEREUNDER, ALL FEDERAL, STATE AND LOCAL
STATUTES, REGULATIONS, RULES AND ORDERS RELATING TO CONSUMER CREDIT (INCLUDING,
WITHOUT LIMITATION, AS EACH HAS BEEN AMENDED, THE TRUTH-IN-LENDING ACT, THE FAIR
CREDIT BILLING ACT, THE EQUAL CREDIT OPPORTUNITY ACT AND THE FAIR CREDIT
REPORTING ACT, AND REGULATIONS, RULES AND ORDERS PROMULGATED THEREUNDER), ALL
FEDERAL, STATE AND LOCAL STATES, REGULATIONS, RULES AND ORDERS PERTAINING TO
SALES OF CONSUMER GOODS (INCLUDING, WITHOUT LIMITATION, THE CONSUMER PRODUCTS
SAFETY ACT OF 1972, AS AMENDED, AND THE FEDERAL TRADE COMMISSION ACT OF 1914, AS
AMENDED, AND ALL REGULATIONS, RULES AND ORDERS PROMULGATED THEREUNDER).

 

79

--------------------------------------------------------------------------------


 


8.8           ENVIRONMENTAL COMPLIANCE.


 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 8.8 HERETO OR AS WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, NO BORROWER OR
GUARANTOR HAS GENERATED, USED, STORED, TREATED, TRANSPORTED, MANUFACTURED,
HANDLED, PRODUCED OR DISPOSED OF ANY HAZARDOUS MATERIALS, ON OR OFF ITS PREMISES
(WHETHER OR NOT OWNED BY IT) IN ANY MANNER WHICH AT ANY TIME VIOLATES IN ANY
MATERIAL RESPECT ANY APPLICABLE ENVIRONMENTAL LAW OR ANY PERMIT ISSUED TO ANY
BORROWER OR GUARANTOR UNDER ENVIRONMENTAL LAW, AND THE OPERATIONS OF BORROWERS
AND GUARANTORS AND THEIR RESPECTIVE SUBSIDIARIES COMPLY IN ALL MATERIAL RESPECTS
WITH ALL ENVIRONMENTAL LAWS AND ALL PERMITS ISSUED TO ANY BORROWER OR GUARANTOR
UNDER ENVIRONMENTAL LAW.


 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 8.8 HERETO OR AS WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THERE HAS BEEN NO
INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY OR ANY PROCEEDING, COMPLAINT, ORDER,
DIRECTIVE, CLAIM, CITATION OR NOTICE BY ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON NOR IS ANY PENDING OR TO THE BEST OF EACH BORROWER’S AND GUARANTOR’S
KNOWLEDGE THREATENED, WITH RESPECT TO ANY NON-COMPLIANCE WITH OR VIOLATION OF
THE REQUIREMENTS OF ANY ENVIRONMENTAL LAW BY SUCH BORROWER OR GUARANTOR OR THE
RELEASE, SPILL OR DISCHARGE, THREATENED OR ACTUAL, OF ANY HAZARDOUS MATERIAL OR
THE GENERATION, USE, STORAGE, TREATMENT, TRANSPORTATION, MANUFACTURE, HANDLING,
PRODUCTION OR DISPOSAL OF ANY HAZARDOUS MATERIALS BY SUCH BORROWER OR GUARANTOR
OR ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY MATTER INVOLVING SUCH BORROWER OR
GUARANTOR, WHICH ADVERSELY AFFECTS OR WOULD REASONABLY BE EXPECTED TO ADVERSELY
AFFECT IN ANY MATERIAL RESPECT SUCH BORROWER OR GUARANTOR OR ITS BUSINESS,
OPERATIONS OR ASSETS OR ANY PROPERTIES AT WHICH SUCH BORROWER OR GUARANTOR HAS
TRANSPORTED, STORED OR DISPOSED OF ANY HAZARDOUS MATERIALS.


 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 8.8 HERETO OR AS WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, NO BORROWER OR
GUARANTOR HAS ANY MATERIAL LIABILITY (CONTINGENT OR OTHERWISE) IN CONNECTION
WITH A RELEASE, SPILL OR DISCHARGE, THREATENED OR ACTUAL, OF ANY HAZARDOUS
MATERIALS OR THE GENERATION, USE, STORAGE, TREATMENT, TRANSPORTATION,
MANUFACTURE, HANDLING, PRODUCTION OR DISPOSAL OF ANY HAZARDOUS MATERIALS.


 


(D)           EXCEPT AS SET FORTH ON SCHEDULE 8.8 HERETO OR AS WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, EACH BORROWER AND
GUARANTOR HAS ALL PERMITS REQUIRED TO BE OBTAINED OR FILED IN CONNECTION WITH
THE OPERATIONS OF SUCH BORROWER AND GUARANTOR UNDER ANY ENVIRONMENTAL LAW AND
ALL OF SUCH LICENSES, CERTIFICATES, APPROVALS OR SIMILAR AUTHORIZATIONS AND
OTHER PERMITS ARE VALID AND IN FULL FORCE AND EFFECT.


 


8.9           EMPLOYEE BENEFITS.


 


(A)           EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAW AND EACH
PLAN WHICH IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED
A FAVORABLE DETERMINATION LETTER FROM THE INTERNAL REVENUE SERVICE OR IS STILL
WITHIN THE REMEDIAL AMENDMENT PERIOD (AS DEFINED IN SECTION 401(B) OF THE CODE)
TO OBTAIN A FAVORABLE DETERMINATION LETTER. EACH BORROWER AND GUARANTOR AND ITS
ERISA AFFILIATES HAVE MADE ALL REQUIRED CONTRIBUTIONS TO ANY PENSION PLAN
SUBJECT TO SECTION 412

 

80

--------------------------------------------------------------------------------


 

of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any such Pension Plan.


 


(B)           EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, THERE ARE NO PENDING, OR TO THE BEST OF EACH BORROWER’S AND
GUARANTOR’S KNOWLEDGE, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY
GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN, AND THERE HAS BEEN NO
NON-EXEMPT PROHIBITED TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY
RULES WITH RESPECT TO ANY PLAN.


 


(C)           (I)            EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT, NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED
TO OCCUR; (II) THE CURRENT VALUE OF THE ASSETS OF EACH PENSION PLAN (DETERMINED
IN ACCORDANCE WITH THE ASSUMPTIONS USED FOR FUNDING SUCH PENSION PLAN PURSUANT
TO SECTION 412 OF THE CODE) ARE NOT EXCEEDED BY SUCH PENSION PLAN’S LIABILITIES
UNDER SECTION 4001(A)(16) OF ERISA IN AN AMOUNT THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (III) NO BORROWER OR GUARANTOR OR
ANY OF ITS ERISA AFFILIATES HAVE INCURRED NOR DO ANY OF THEM REASONABLY EXPECT
TO INCUR ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN
(OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA) IN AN
AMOUNT WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;
(IV) EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, NO BORROWER OR GUARANTOR OR ANY OF ITS ERISA AFFILIATES HAVE INCURRED
NOR DO ANY OF THEM REASONABLY EXPECT TO INCUR ANY LIABILITY (AND NO EVENT HAS
OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD
RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR 4243 OF ERISA WITH RESPECT TO A
MULTIEMPLOYER PLAN; AND (V) EXCEPT AS SET FORTH ON SCHEDULE 8.9(C) HERETO, NO
BORROWER OR GUARANTOR OR ANY OF ITS ERISA AFFILIATES HAS ENGAGED IN A
TRANSACTION THAT WOULD BE SUBJECT TO SECTION 4069 OR 4212(C) OF ERISA.


 


8.10         BANK ACCOUNTS, ETC.  ALL OF THE DEPOSIT ACCOUNTS, INVESTMENT
ACCOUNTS OR OTHER ACCOUNTS IN THE NAME OF OR USED BY ANY BORROWER OR GUARANTOR
MAINTAINED AT ANY BANK OR OTHER FINANCIAL INSTITUTION ARE SET FORTH ON SUCH
BORROWER’S OR GUARANTOR’S INFORMATION CERTIFICATE, SUBJECT TO THE RIGHT OF
BORROWERS AND GUARANTORS TO ESTABLISH NEW ACCOUNTS IN ACCORDANCE WITH SECTION
5.2(D) HEREOF.

 


8.11         INTELLECTUAL PROPERTY.  EACH BORROWER AND GUARANTOR OWNS OR
LICENSES OR OTHERWISE HAS THE RIGHT TO USE ALL INTELLECTUAL PROPERTY NECESSARY
FOR THE OPERATION OF ITS BUSINESS AS PRESENTLY CONDUCTED OR PROPOSED TO BE
CONDUCTED. AS OF THE DATE HEREOF, NO BORROWER OR GUARANTOR HAS ANY INTELLECTUAL
PROPERTY REGISTERED, OR SUBJECT TO PENDING APPLICATIONS, IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN THE UNITED
STATES, ANY STATE THEREOF, ANY POLITICAL SUBDIVISION THEREOF OR IN ANY OTHER
COUNTRY, OTHER THAN THOSE DESCRIBED IN SUCH BORROWER’S OR GUARANTOR’S
INFORMATION CERTIFICATE AND HAS NOT GRANTED ANY LICENSES WITH RESPECT THERETO
OTHER THAN AS SET FORTH IN SUCH BORROWER’S OR GUARANTOR’S INFORMATION
CERTIFICATE. TO THE BEST OF EACH BORROWER’S AND GUARANTOR’S KNOWLEDGE, NO EVENT
HAS OCCURRED WHICH PERMITS OR WOULD PERMIT AFTER NOTICE OR PASSAGE OF TIME OR
BOTH, THE REVOCATION, SUSPENSION OR TERMINATION OF ANY BORROWER’S OR GUARANTOR’S
INTELLECTUAL PROPERTY RIGHTS THE LOSS OF WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT. TO THE BEST OF EACH BORROWER’S AND GUARANTOR’S
KNOWLEDGE, EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT: (I) NO SLOGAN OR OTHER ADVERTISING DEVICE, PRODUCT, PROCESS,

 

81

--------------------------------------------------------------------------------


 

method, substance or other Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by any
Borrower or Guarantor infringes any patent, trademark, servicemark, tradename,
copyright, license or other Intellectual Property owned by any other Person
presently, (ii) and no claim or litigation is pending or threatened against or
affecting any Borrower or Guarantor contesting its right to sell or use any such
Intellectual Property. Each Borrower’s and Guarantor’s Information Certificate
sets forth all of the agreements of such Borrower or Guarantor pursuant to which
such Borrower or Guarantor has a license or other right to use any material
trademarks, logos, designs or other material Intellectual Property owned by
another person as in effect on the date hereof and the dates of the expiration
of such agreements (collectively, together with such agreements or other
arrangements as may be entered into by any Borrower or Guarantor after the date
hereof, collectively, the “License Agreements” and individually, a “License
Agreement”). No trademark, servicemark, copyright or other Intellectual Property
at any time used by any Borrower or Guarantor which is owned by another person,
or owned by such Borrower or Guarantor subject to any security interest, lien,
collateral assignment, pledge or other encumbrance in favor of any person other
than Agent, is affixed to any Eligible Inventory, except (a) as set forth on
such Borrower’s or Guarantor’s Information Certificate, (b) to the extent
permitted under the term of the License Agreements listed on such Borrower’s or
Guarantor’s  Information Certificate, and (c) to the extent the sale of
Inventory to which such Intellectual Property is affixed is permitted to be sold
by such Borrower or Guarantor under applicable law (including the United States
Copyright Act of 1976).

 


8.12         SUBSIDIARIES; AFFILIATES; CAPITALIZATION; SOLVENCY.


 


(A)           NO BORROWER OR GUARANTOR HAS ANY DIRECT OR INDIRECT SUBSIDIARIES
OR AFFILIATES AND IS NOT ENGAGED IN ANY JOINT VENTURE OR PARTNERSHIP EXCEPT AS
SET FORTH IN SUCH BORROWER’S OR GUARANTOR’S INFORMATION CERTIFICATE.


 


(B)           EACH BORROWER AND GUARANTOR IS THE RECORD AND BENEFICIAL OWNER OF
ALL OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF EACH OF THE
SUBSIDIARIES LISTED ON SUCH BORROWER’S OR GUARANTOR’S INFORMATION CERTIFICATE AS
BEING OWNED BY SUCH BORROWER OR GUARANTOR AND THERE ARE NO PROXIES, IRREVOCABLE
OR OTHERWISE, WITH RESPECT TO SUCH SHARES AND NO EQUITY SECURITIES OF ANY OF
SUBSIDIARY OF A BORROWER OR GUARANTOR ARE OR MAY BECOME REQUIRED TO BE ISSUED BY
REASON OF ANY OPTIONS, WARRANTS, RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF
ANY KIND OR NATURE AND THERE ARE NO CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BY WHICH ANY SUBSIDIARY OF A BORROWER OR GUARANTOR IS OR MAY BECOME
BOUND TO ISSUE ADDITIONAL SHARES OF IT CAPITAL STOCK OR SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE FOR SUCH SHARES.


 


(C)           THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF EACH
BORROWER AND GUARANTOR ARE DIRECTLY AND BENEFICIALLY OWNED AND HELD BY THE
PERSONS INDICATED IN SUCH BORROWER’S OR GUARANTOR’S INFORMATION CERTIFICATE, AND
IN EACH CASE ALL OF SUCH SHARES HAVE BEEN DULY AUTHORIZED AND ARE FULLY PAID AND
NON-ASSESSABLE, FREE AND CLEAR OF ALL CLAIMS, LIENS, PLEDGES AND ENCUMBRANCES OF
ANY KIND, EXCEPT AS MAY BE PERMITTED UNDER THE TERMS OF THE FINANCING
AGREEMENTS.


 


(D)           EACH BORROWER AND GUARANTOR IS SOLVENT AND WILL CONTINUE TO BE
SOLVENT AFTER THE CREATION OF THE OBLIGATIONS, THE SECURITY INTERESTS OF AGENT
AND THE OTHER

 

82

--------------------------------------------------------------------------------


 

transaction contemplated hereunder.


 


8.13         LABOR DISPUTES.


 


(A)           SET FORTH ON SCHEDULE 8.13 HERETO IS A LIST (INCLUDING DATES OF
TERMINATION) OF ALL COLLECTIVE BARGAINING OR SIMILAR AGREEMENTS BETWEEN OR
APPLICABLE TO ANY BORROWER OR GUARANTOR AND ANY UNION, LABOR ORGANIZATION OR
OTHER BARGAINING AGENT IN RESPECT OF THE EMPLOYEES OF SUCH BORROWER OR GUARANTOR
ON THE DATE HEREOF.


 


(B)           EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, THERE IS (I) NO UNFAIR LABOR PRACTICE COMPLAINT PENDING AGAINST
ANY BORROWER OR GUARANTOR OR, TO THE BEST OF SUCH BORROWER’S OR GUARANTOR’S
KNOWLEDGE, THREATENED AGAINST IT, BEFORE THE NATIONAL LABOR RELATIONS BOARD, AND
NO GRIEVANCE OR ARBITRATION PROCEEDING ARISING OUT OF OR UNDER ANY COLLECTIVE
BARGAINING AGREEMENT IS PENDING ON THE DATE HEREOF AGAINST SUCH BORROWER OR
GUARANTOR OR, TO BEST OF SUCH BORROWER’S OR GUARANTOR’S KNOWLEDGE, THREATENED
AGAINST IT, AND (II) NO STRIKE, LABOR DISPUTE, SLOWDOWN OR STOPPAGE IS PENDING
AGAINST ANY BORROWER OR GUARANTOR OR, TO THE BEST OF SUCH BORROWER’S OR
GUARANTOR’S KNOWLEDGE, THREATENED AGAINST SUCH BORROWER OR GUARANTOR.


 


8.14         RESTRICTIONS ON SUBSIDIARIES.  EXCEPT FOR RESTRICTIONS CONTAINED IN
THIS AGREEMENT, THE TRANSITION SERVICES AGREEMENT, OR ANY OTHER AGREEMENT WITH
RESPECT TO INDEBTEDNESS OF ANY BORROWER OR GUARANTOR PERMITTED HEREUNDER AS IN
EFFECT ON THE DATE HEREOF (OR HEREAFTER IN EFFECT PURSUANT TO ANY REFINANCING
THEREOF PERMITTED UNDER THE TERMS OF THIS AGREEMENT), THERE ARE NO CONTRACTUAL
OR CONSENSUAL RESTRICTIONS ON ANY BORROWER OR GUARANTOR OR ANY OF ITS
SUBSIDIARIES WHICH PROHIBIT OR OTHERWISE RESTRICT (A) THE TRANSFER OF CASH OR
OTHER ASSETS (I) BETWEEN BORROWERS, (II) BETWEEN ANY BORROWER OR GUARANTOR AND
ANY SUBSIDIARY OF A BORROWER OR GUARANTOR, OR (III) BETWEEN ANY SUBSIDIARIES OF
ANY BORROWER OR GUARANTOR OR (B) THE ABILITY OF ANY BORROWER OR GUARANTOR OR ANY
OF ITS SUBSIDIARIES TO INCUR INDEBTEDNESS OR GRANT SECURITY INTERESTS TO AGENT
OR ANY LENDER IN THE COLLATERAL.

 


8.15         MATERIAL CONTRACTS.  SCHEDULE 8.15 HERETO SETS FORTH A LIST OF ALL
MATERIAL CONTRACTS TO WHICH ANY BORROWER OR GUARANTOR IS A PARTY OR IS BOUND AS
OF THE DATE HEREOF. EACH BORROWER AND GUARANTOR HAS DELIVERED TRUE, CORRECT AND
COMPLETE COPIES OF SUCH MATERIAL CONTRACTS TO AGENT ON OR BEFORE THE DATE
HEREOF. NO BORROWER OR GUARANTOR IS IN BREACH OR IN DEFAULT IN ANY MATERIAL
RESPECT OF OR UNDER ANY MATERIAL CONTRACT AND HAVE NOT RECEIVED ANY NOTICE OF
THE INTENTION OF ANY OTHER PARTY THERETO TO TERMINATE ANY MATERIAL CONTRACT.

 


8.16         CREDIT CARD AGREEMENTS.  SET FORTH IN SCHEDULE 8.16 HERETO IS A
CORRECT AND COMPLETE LIST OF ALL OF THE CREDIT CARD AGREEMENTS AS OF THE DATE
HEREOF AND ALL OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS EXISTING AS OF THE
DATE HEREOF BETWEEN OR AMONG ANY BORROWER OR GUARANTOR, ANY OF THEIR AFFILIATES,
THE CREDIT CARD ISSUERS, THE CREDIT CARD PROCESSORS AND ANY OF THEIR AFFILIATES.
THE CREDIT CARD AGREEMENTS CONSTITUTE ALL OF SUCH AGREEMENTS NECESSARY FOR
BORROWERS AND GUARANTORS TO OPERATE THEIR BUSINESS AS PRESENTLY CONDUCTED WITH
RESPECT TO CREDIT CARDS AND DEBIT CARDS AND NO RECEIVABLES OF ANY BORROWER OR
GUARANTOR ARISE FROM PURCHASES BY CUSTOMERS OF INVENTORY WITH CREDIT CARDS OR
DEBIT CARDS, OTHER THAN THOSE WHICH ARE ISSUED BY CREDIT CARD ISSUERS WITH WHOM
SUCH BORROWER OR GUARANTOR HAS ENTERED INTO ONE OF THE CREDIT CARD AGREEMENTS
SET FORTH ON SCHEDULE 8.16 HERETO OR WITH WHOM

 

83

--------------------------------------------------------------------------------


 

such Borrower or Guarantor has entered into a Credit Card Agreement in
accordance with Section 9.22 hereof. Each of the Credit Card Agreements
constitutes the legal, valid and binding obligations of the Borrower or
Guarantor that is party thereto and to the best of each Borrower and Guarantor’s
knowledge, the other parties thereto, enforceable in accordance with their
respective terms and is in full force and effect. Except as could not reasonably
(i) be expected to have a Material Adverse Effect or (ii) result in the
cessation of the transfer of payments under any Credit Card Agreement to the
Blocked Accounts as required under this Agreement, no default or event of
default, or act, condition or event which after notice or passage of time or
both, would constitute a default or an event of default under any of the Credit
Card Agreements exists or has occurred. The applicable Borrower and Guarantors
and the other parties thereto have complied with all of the terms and conditions
of the Credit Card Agreements to the extent necessary for such Borrower or
Guarantor to be entitled to receive all payments thereunder which constitute
proceeds of Eligible Credit Card Receivables. Borrowers and Guarantors have
delivered, or caused to be delivered to Agent, true, correct and complete copies
of all of the Credit Card Agreements.

 


8.17         PAYABLE PRACTICES.  BORROWERS AND GUARANTORS HAVE NOT MADE ANY
MATERIAL CHANGES IN THEIR HISTORICAL ACCOUNTS PAYABLE PRACTICES FROM THOSE IN
EFFECT IMMEDIATELY PRIOR TO THE DATE HEREOF.

 


8.18         ACCURACY AND COMPLETENESS OF INFORMATION.  ALL INFORMATION
FURNISHED BY OR ON BEHALF OF ANY BORROWER OR GUARANTOR IN WRITING TO AGENT OR
ANY LENDER IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY, INCLUDING ALL
INFORMATION ON THE INFORMATION CERTIFICATES IS TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON THE DATE AS OF WHICH SUCH INFORMATION IS DATED OR CERTIFIED AND DOES
NOT OMIT ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE SUCH INFORMATION NOT
MISLEADING. NO EVENT OR CIRCUMSTANCE HAS OCCURRED WHICH HAS HAD OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE AFFECT, WHICH HAS NOT BEEN
FULLY AND ACCURATELY DISCLOSED TO AGENT IN WRITING PRIOR TO THE DATE HEREOF.

 


8.19         NO DEFAULTS.  AS OF THE DATE HEREOF, NO EVENT HAS OCCURRED AND IS
CONTINUING THAT CONSTITUTES (A) AN EVENT OF DEFAULT OR DEFAULT HEREUNDER, [OR
(B) EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, A DEFAULT OR EVENT OF DEFAULT UNDER THE TRANSITION SERVICES AGREEMENT.

 


8.20         TRANSITION SERVICES.  AS OF THE DATE HEREOF, THE ONLY MATERIAL
SERVICES BEING PROVIDED TO BORROWERS AND GUARANTORS UNDER THE TRANSITION
SERVICES AGREEMENT ARE LOGISTICS OR OTHER SUCH INVENTORY PROCESSING AND HANDLING
SERVICES.

 


8.21         SURVIVAL OF WARRANTIES; CUMULATIVE.  ALL REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND SHALL BE DEEMED
TO HAVE BEEN MADE AGAIN TO AGENT AND LENDERS ON THE DATE OF EACH ADDITIONAL
BORROWING OR OTHER CREDIT ACCOMMODATION HEREUNDER AND SHALL BE CONCLUSIVELY
PRESUMED TO HAVE BEEN RELIED ON BY AGENT AND LENDERS REGARDLESS OF ANY
INVESTIGATION MADE OR INFORMATION POSSESSED BY AGENT OR ANY LENDER. THE
REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN SHALL BE CUMULATIVE AND IN
ADDITION TO ANY OTHER REPRESENTATIONS OR WARRANTIES WHICH ANY BORROWER OR
GUARANTOR SHALL NOW OR HEREAFTER GIVE, OR CAUSE TO BE GIVEN, TO

 

84

--------------------------------------------------------------------------------


 

Agent or any Lender.

 


9.             AFFIRMATIVE AND NEGATIVE COVENANTS


 


9.1           MAINTENANCE OF EXISTENCE.


 


(A)           EXCEPT AS PERMITTED UNDER SECTION 9.7 HEREOF, EACH BORROWER AND
GUARANTOR SHALL AT ALL TIMES PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT
ITS CORPORATE EXISTENCE AND MATERIAL RIGHTS AND FRANCHISES WITH RESPECT THERETO
AND MAINTAIN IN FULL FORCE AND EFFECT ALL MATERIAL LICENSES, TRADEMARKS,
TRADENAMES, APPROVALS, AUTHORIZATIONS, LEASES, CONTRACTS AND PERMITS NECESSARY
TO CARRY ON THE BUSINESS AS PRESENTLY OR PROPOSED TO BE CONDUCTED.


 


(B)           NO BORROWER OR GUARANTOR SHALL CHANGE ITS NAME UNLESS EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED: (I) AGENT SHALL HAVE RECEIVED NOT LESS THAN
THIRTY (30) DAYS PRIOR WRITTEN NOTICE FROM SUCH BORROWER OR GUARANTOR OF SUCH
PROPOSED CHANGE IN ITS CORPORATE NAME, WHICH NOTICE SHALL ACCURATELY SET FORTH
THE NEW NAME; AND (II) AGENT SHALL HAVE RECEIVED A COPY OF THE AMENDMENT TO THE
CERTIFICATE OF INCORPORATION OF SUCH BORROWER OR GUARANTOR PROVIDING FOR THE
NAME CHANGE CERTIFIED BY THE SECRETARY OF STATE OF THE JURISDICTION OF
INCORPORATION OR ORGANIZATION OF SUCH BORROWER OR GUARANTOR AS SOON AS IT IS
AVAILABLE.


 


(C)           NO BORROWER OR GUARANTOR SHALL CHANGE ITS CHIEF EXECUTIVE OFFICE
OR ITS MAILING ADDRESS OR ORGANIZATIONAL IDENTIFICATION NUMBER (OR IF IT DOES
NOT HAVE ONE, SHALL NOT ACQUIRE ONE) UNLESS AGENT SHALL HAVE RECEIVED NOT LESS
THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE FROM SUCH BORROWER OR GUARANTOR OF
SUCH PROPOSED CHANGE, WHICH NOTICE SHALL SET FORTH SUCH INFORMATION WITH RESPECT
THERETO AS AGENT MAY REQUIRE AND AGENT SHALL HAVE RECEIVED SUCH AGREEMENTS AS
AGENT MAY REASONABLY REQUIRE IN CONNECTION THEREWITH. WITHOUT THE PRIOR WRITTEN
CONSENT OF AGENT, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD, NO BORROWER OR
GUARANTOR SHALL CHANGE ITS TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION OR
OTHER LEGAL STRUCTURE.


 


9.2           NEW COLLATERAL LOCATIONS.  ANY BORROWER OR GUARANTOR MAY OPEN ANY
NEW LOCATION WITHIN THE CONTINENTAL UNITED STATES PROVIDED SUCH BORROWER OR
GUARANTOR (A) GIVES AGENT WRITTEN NOTICE OF THE OPENING OF ANY SUCH NEW LOCATION
ON OR BEFORE THE DATE SUCH BORROWER OR GUARANTOR DECIDES TO OPEN SUCH NEW
LOCATION AND (B) EXECUTES AND DELIVERS, OR CAUSES TO BE EXECUTED AND DELIVERED,
TO AGENT SUCH AGREEMENTS, DOCUMENTS, AND INSTRUMENTS AS AGENT MAY DEEM
REASONABLY NECESSARY OR DESIRABLE TO PROTECT ITS INTERESTS IN THE COLLATERAL AT
SUCH LOCATION.

 


9.3           COMPLIANCE WITH LAWS, REGULATIONS, ETC.


 


(A)           EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO CAUSE A MATERIAL
ADVERSE EFFECT, EACH BORROWER AND GUARANTOR SHALL, AND SHALL CAUSE ITS
RESPECTIVE SUBSIDIARIES TO, AT ALL TIMES, COMPLY IN ALL MATERIAL RESPECTS WITH
ALL LAWS, RULES, REGULATIONS, LICENSES, APPROVALS, ORDERS AND OTHER PERMITS
APPLICABLE TO IT AND DULY OBSERVE ALL REQUIREMENTS OF ANY FOREIGN, FEDERAL,
STATE OR LOCAL GOVERNMENTAL AUTHORITY, THE CODE, THE OCCUPATIONAL SAFETY AND
HEALTH ACT OF 1970, AS AMENDED, THE FAIR LABOR STANDARDS ACT OF 1938, AS
AMENDED, ALL FEDERAL, STATE AND LOCAL STATUTES, REGULATIONS, RULES AND ORDERS
RELATING TO CONSUMER CREDIT (INCLUDING, WITHOUT LIMITATION, AS EACH HAS BEEN
AMENDED, THE TRUTH-IN-LENDING ACT, THE FAIR CREDIT BILLING ACT, THE EQUAL CREDIT
OPPORTUNITY ACT AND THE FAIR CREDIT REPORTING ACT, AND REGULATIONS, RULES

 

85

--------------------------------------------------------------------------------


 

and orders promulgated thereunder), all Federal, State and local statutes,
regulations, rules and orders pertaining to sales of consumer goods (including,
without limitation, the Consumer Products Safety Act of 1972, as amended, and
the Federal Trade Commission Act of 1914, as amended, and all regulations, rules
and orders promulgated thereunder) and all statutes, rules, regulations, orders,
permits and stipulations relating to environmental pollution and employee health
and safety, including all of the Environmental Laws.


 


(B)           EACH BORROWER AND GUARANTOR SHALL GIVE WRITTEN NOTICE TO AGENT
PROMPTLY UPON SUCH BORROWER’S OR GUARANTOR’S RECEIPT OF ANY NOTICE OF, OR SUCH
BORROWER’S OR GUARANTOR’S OTHERWISE OBTAINING KNOWLEDGE OF ANY OF THE FOLLOWING,
EXCEPT IF IT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
(I) THE OCCURRENCE OF ANY EVENT INVOLVING THE UNPERMITTED RELEASE, SPILL OR
DISCHARGE, THREATENED OR ACTUAL, OF ANY HAZARDOUS MATERIAL BY ANY BORROWER OR
GUARANTOR OR (II) ANY INVESTIGATION, PROCEEDING, COMPLAINT, ORDER, DIRECTIVE,
CLAIMS, CITATION OR NOTICE WITH RESPECT TO: (A) ANY NON-COMPLIANCE WITH OR
VIOLATION OF ANY ENVIRONMENTAL LAW BY ANY BORROWER OR GUARANTOR OR (B) THE
RELEASE, SPILL OR DISCHARGE, THREATENED OR ACTUAL, OF ANY HAZARDOUS MATERIAL BY
ANY BORROWER OR GUARANTOR OTHER THAN IN THE ORDINARY COURSE OF BUSINESS AND
OTHER THAN AS PERMITTED UNDER ANY APPLICABLE ENVIRONMENTAL LAW. COPIES OF ALL
ENVIRONMENTAL SURVEYS, AUDITS, ASSESSMENTS, FEASIBILITY STUDIES AND RESULTS OF
REMEDIAL INVESTIGATIONS SHALL BE PROMPTLY FURNISHED, OR CAUSED TO BE FURNISHED,
BY BORROWERS AND GUARANTORS TO AGENT. BORROWERS AND GUARANTORS SHALL TAKE PROMPT
ACTION TO RESPOND TO ANY MATERIAL NON-COMPLIANCE WITH ANY OF THE ENVIRONMENTAL
LAWS AND SHALL REGULARLY REPORT TO AGENT ON SUCH RESPONSE.


 


(C)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, WHENEVER AGENT
REASONABLY DETERMINES THAT THERE IS NON-COMPLIANCE, OR ANY CONDITION WHICH
REQUIRES ANY ACTION BY OR ON BEHALF OF ANY BORROWER OR GUARANTOR IN ORDER TO
AVOID ANY NON-COMPLIANCE, WITH ANY ENVIRONMENTAL LAW EXCEPT WITH RESPECT TO SUCH
NONCOMPLIANCE THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, BORROWERS AND GUARANTORS SHALL, AT AGENT’S REQUEST AND BORROWERS’
EXPENSE: (I) CAUSE AN INDEPENDENT ENVIRONMENTAL CONSULTANT REASONABLY ACCEPTABLE
TO AGENT TO ASSESS SUCH NON-COMPLIANCE OR ALLEGED NON COMPLIANCE WITH SUCH
ENVIRONMENTAL LAWS (INCLUDING SAMPLING AND ANALYSIS, IF NECESSARY) AND PREPARE
AND DELIVER TO AGENT A REPORT AS TO SUCH NON-COMPLIANCE SETTING FORTH THE
RESULTS OF ANY SAMPLING OR ANALYSIS, A PROPOSED PLAN FOR RESPONDING TO ANY
ENVIRONMENTAL PROBLEMS DESCRIBED THEREIN, AND AN ESTIMATE OF THE COSTS THEREOF
AND (II) PROVIDE TO AGENT A SUPPLEMENTAL REPORT OF SUCH CONSULTANT WHENEVER THE
SCOPE OF SUCH NON-COMPLIANCE, OR ANY BORROWER’S OR GUARANTOR’S RESPONSE THERETO
OR THE ESTIMATED COSTS THEREOF, SHALL CHANGE IN ANY MATERIAL RESPECT.


 


(D)           EACH BORROWER AND GUARANTOR SHALL INDEMNIFY AND HOLD HARMLESS
AGENT AND LENDERS AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
INVITEES, REPRESENTATIVES, SUCCESSORS AND ASSIGNS, FROM AND AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
ATTRIBUTABLE TO THE USE, GENERATION, MANUFACTURE, REPRODUCTION, STORAGE,
RELEASE, THREATENED RELEASE, SPILL, DISCHARGE, DISPOSAL OR PRESENCE OF A
HAZARDOUS MATERIAL, INCLUDING THE COSTS OF ANY REQUIRED OR NECESSARY REPAIR,
CLEANUP OR OTHER REMEDIAL WORK WITH RESPECT TO ANY PROPERTY OF ANY BORROWER OR
GUARANTOR AND THE PREPARATION AND IMPLEMENTATION OF ANY CLOSURE, REMEDIAL OR
OTHER REQUIRED PLANS EXCEPT TO THE EXTENT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES, COSTS, AND EXPENSES ARISE OUT OF OR ARE ATTRIBUTABLE TO THE
NEGLIGENCE OR WILLFUL

 

86

--------------------------------------------------------------------------------


 

misconduct of Agent or any Lender. All representations, warranties and
indemnifications in this Section 9.3 shall survive the payment of the
Obligations and the termination of this Agreement.

 


9.4           PAYMENT OF TAXES AND CLAIMS.  EACH BORROWER AND GUARANTOR SHALL,
AND SHALL CAUSE ITS SUBSIDIARIES TO, DULY PAY AND DISCHARGE ALL TAXES,
ASSESSMENTS, CONTRIBUTIONS AND GOVERNMENTAL CHARGES UPON OR AGAINST IT OR ITS
PROPERTIES OR ASSETS, EXCEPT FOR TAXES (I) THE VALIDITY OF WHICH ARE BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED AND
AVAILABLE TO SUCH BORROWER OR GUARANTOR OR ITS SUBSIDIARIES, AS THE CASE MAY BE,
AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE ON ITS BOOKS OR
(II) THE NON-PAYMENT OF WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


9.5           INSURANCE.  EACH BORROWER AND GUARANTOR SHALL, AND SHALL CAUSE ITS
SUBSIDIARIES TO, AT ALL TIMES, MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE
INSURERS INSURANCE WITH RESPECT TO THE COLLATERAL AGAINST LOSS OR DAMAGE AND ALL
OTHER INSURANCE OF THE KINDS AND IN THE AMOUNTS CUSTOMARILY INSURED AGAINST OR
CARRIED BY CORPORATIONS OF ESTABLISHED REPUTATION ENGAGED IN THE SAME OR SIMILAR
BUSINESSES AND SIMILARLY SITUATED. SAID POLICIES OF INSURANCE SHALL BE
REASONABLY SATISFACTORY TO AGENT AS TO FORM, AMOUNT AND INSURER. EACH BORROWER
AND GUARANTOR SHALL FURNISH CERTIFICATES, POLICIES OR ENDORSEMENTS TO AGENT AS
AGENT SHALL REASONABLY REQUIRE AS PROOF OF SUCH INSURANCE, AND, IF SUCH BORROWER
OR GUARANTOR FAILS TO DO SO, AGENT IS AUTHORIZED, BUT NOT REQUIRED, TO OBTAIN
SUCH INSURANCE AT THE EXPENSE OF BORROWERS. ALL POLICIES WITH REGARD TO SUCH
INSURANCE SHALL PROVIDE FOR AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO
AGENT OF ANY CANCELLATION OR REDUCTION OF COVERAGE AND THAT AGENT MAY ACT AS
ATTORNEY FOR SUCH BORROWER OR GUARANTOR IN OBTAINING, AND AT ANY TIME AN EVENT
OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING, ADJUSTING, SETTLING,
AMENDING AND CANCELING SUCH INSURANCE. WITHIN TEN DAYS AFTER THE DATE HEREOF,
BORROWERS AND GUARANTORS SHALL CAUSE AGENT TO BE NAMED AS A LOSS PAYEE AND AN
ADDITIONAL INSURED, AS ITS INTERESTS MAY APPEAR (BUT WITHOUT ANY LIABILITY FOR
ANY PREMIUMS), UNDER SUCH INSURANCE POLICIES AND BORROWERS AND GUARANTORS SHALL
OBTAIN NON-CONTRIBUTORY LENDER’S LOSS PAYABLE ENDORSEMENTS TO ALL SUCH INSURANCE
POLICIES IN FORM AND SUBSTANCE SATISFACTORY TO AGENT. SUCH LENDER’S LOSS PAYABLE
ENDORSEMENTS SHALL SPECIFY THAT THE PROCEEDS OF SUCH INSURANCE SHALL BE PAYABLE
TO AGENT, FOR ITSELF AND THE RATABLE BENEFIT OF THE LENDERS AND THE BANK PRODUCT
PROVIDERS, AS ITS INTERESTS MAY APPEAR AND FURTHER SPECIFY THAT AGENT AND
LENDERS SHALL BE PAID REGARDLESS OF ANY ACT OR OMISSION BY ANY BORROWER OR
GUARANTOR OR ANY OF ITS AFFILIATES. WITHOUT LIMITING ANY OTHER RIGHTS OF AGENT
OR LENDERS, ANY INSURANCE PROCEEDS RECEIVED BY AGENT AT ANY TIME MAY BE APPLIED
TO PAYMENT OF THE OBLIGATIONS, WHETHER OR NOT THEN DUE, IN ACCORDANCE WITH
SECTION 6.4(A) HEREOF. UPON APPLICATION OF SUCH PROCEEDS TO THE REVOLVING LOANS,
REVOLVING LOANS MAY BE AVAILABLE SUBJECT AND PURSUANT TO THE TERMS HEREOF TO BE
USED FOR THE COSTS OF REPAIR OR REPLACEMENT OF THE COLLATERAL LOST OR DAMAGES
RESULTING IN THE PAYMENT OF SUCH INSURANCE PROCEEDS.

 


9.6           FINANCIAL STATEMENTS AND OTHER INFORMATION.


 


(A)           EACH BORROWER AND GUARANTOR SHALL, AND SHALL CAUSE ITS
SUBSIDIARIES TO, KEEP PROPER BOOKS AND RECORDS IN WHICH TRUE AND COMPLETE
ENTRIES SHALL BE MADE OF ALL DEALINGS OR TRANSACTIONS OF OR IN RELATION TO THE
COLLATERAL AND THE BUSINESS OF SUCH BORROWER OR GUARANTOR AND ITS SUBSIDIARIES
IN ACCORDANCE WITH GAAP. BORROWERS AND GUARANTORS SHALL PROMPTLY FURNISH TO
AGENT AND LENDERS ALL SUCH FINANCIAL AND OTHER INFORMATION AS AGENT SHALL
REASONABLY REQUEST RELATING TO THE COLLATERAL AND THE ASSETS, BUSINESS AND

 

87

--------------------------------------------------------------------------------


 

operations of Borrowers and Guarantors, and Borrowers and Guarantors shall
notify their auditors and accountants that Agent is authorized to obtain such
information directly from them. Without limiting the foregoing, Borrowers and
Guarantors shall furnish or cause to be furnished to Agent, the following: (i)
within thirty (30) days after the end of each fiscal month, monthly unaudited
consolidated financial statements, and unaudited consolidating financial
statements (including in each case balance sheets, statements of income and
loss, statements of cash flow, and statements of shareholders’ equity), all in
reasonable detail, fairly presenting the financial position and the results of
the operations of NY&Co and its Subsidiaries as of the end of and through such
fiscal month, certified to be correct by either the “chief accounting officer or
the or chief financial officer of each Borrower, subject to normal year-end
adjustments and accompanied by a compliance certificate substantially in the
form of Exhibit C hereto, along with a schedule in a form reasonably
satisfactory to Agent of the calculations used in determining, as of the end of
such month, whether Borrowers and Guarantors are in compliance with the
covenants set forth in Sections 9.17 and 9.18 of this Agreement for such month,
(ii) during any Availability Compliance Period or any Additional Appraisal/
Field Exam Period, on the last Business Day of any month therein, Borrowers will
deliver to Agent a compliance report, in form and substance reasonably
satisfactory to Agent, along with a schedule of the calculations used in
determining, as of the end of such month and such other date determined by
Borrowers in their sole discretion, whether either or both an Availability
Compliance Period and an Additional Appraisal/Field Exam Period has ceased to
exist, and (iii) without duplication within ninety (90) days after each Fiscal
Year-End, audited consolidated financial statements and unaudited consolidating
financial statements of NY&Co and its Subsidiaries (including in each case
balance sheets, statements of income and loss, statements of cash flow, and
statements of shareholders’ equity), and the accompanying notes thereto, all in
reasonable detail, fairly presenting the financial position and the results of
the operations of NY&Co and its Subsidiaries as of the Fiscal Year-End of and
for such fiscal year, together with the unqualified opinion of independent
certified public accountants with respect to the audited consolidated financial
statements, which accountants shall be an independent accounting firm selected
by NY&Co and reasonably acceptable to Agent, that such audited consolidated
financial statements have been prepared in accordance with GAAP, and present
fairly the results of operations and financial condition of NY&Co and its
Subsidiaries as of the Fiscal Year-End then ended.


 


(B)           BORROWERS AND GUARANTORS SHALL PROMPTLY NOTIFY AGENT IN WRITING OF
THE DETAILS OF (I) ANY LOSS, DAMAGE, INVESTIGATION, ACTION, SUIT, PROCEEDING OR
CLAIM RELATING TO COLLATERAL HAVING A VALUE OF MORE THAN $1,000,000 OR WHICH IF
ADVERSELY DETERMINED WOULD RESULT IN ANY MATERIAL ADVERSE CHANGE IN ANY
BORROWER’S OR GUARANTOR’S BUSINESS, PROPERTIES, ASSETS, GOODWILL OR CONDITION,
FINANCIAL OR OTHERWISE, (II) ANY MATERIAL CONTRACT BEING TERMINATED OR AMENDED
OR ANY NEW MATERIAL CONTRACT ENTERED INTO (IN WHICH EVENT THE APPLICABLE
BORROWER OR GUARANTOR SHALL PROVIDE AGENT WITH A COPY OF SUCH MATERIAL
CONTRACT), (III) ANY ORDER, JUDGMENT OR DECREE IN EXCESS OF $1,000,000 SHALL
HAVE BEEN ENTERED AGAINST ANY BORROWER OR GUARANTOR OR ANY OF ITS PROPERTIES OR
ASSETS, (IV) ANY NOTIFICATION OF A MATERIAL VIOLATION OF LAWS OR REGULATIONS
RECEIVED BY ANY BORROWER OR GUARANTOR, (V) ANY ERISA EVENT, AND (VI) THE
OCCURRENCE OF ANY EVENT OF DEFAULT.


 


(C)           BORROWERS SHALL PROMPTLY AFTER THE SENDING OR FILING THEREOF
FURNISH OR CAUSE TO BE FURNISHED TO AGENT COPIES OF ALL REPORTS AND REGISTRATION
STATEMENTS WHICH ANY BORROWER OR GUARANTOR FILES WITH THE SECURITIES AND
EXCHANGE COMMISSION, ANY NATIONAL

 

88

--------------------------------------------------------------------------------


 

securities exchange or the National Association of Securities Dealers, Inc.
Borrowers shall, in addition to the foregoing, promptly after the sending of all
material business reports which any Borrower or Guarantor sends to its
stockholders generally furnish or cause to be furnished to Agent copies thereof.


 


(D)           AS SOON AS AVAILABLE BUT IN ANY EVENT BY NO LATER THAN THE
THIRTIETH (30TH) DAY AFTER EACH FISCAL YEAR-END, BORROWERS AND GUARANTORS SHALL
FURNISH OR CAUSE TO BE FURNISHED TO AGENT SUCH BUDGETS, FORECASTS, PROJECTIONS
AND OTHER INFORMATION RESPECTING THE COLLATERAL AND THE BUSINESS OF BORROWERS
AND GUARANTORS, AS AGENT MAY REASONABLY REQUEST. AGENT IS HEREBY AUTHORIZED TO
DELIVER A COPY OF ANY FINANCIAL STATEMENT OR ANY OTHER INFORMATION RELATING TO
THE BUSINESS OF BORROWERS AND GUARANTORS TO ANY COURT OR OTHER GOVERNMENTAL
AUTHORITY, OR TO ANY LENDER OR PARTICIPANT OR PROSPECTIVE LENDER OR PARTICIPANT,
OR ANY FINANCIAL INSTITUTION ENGAGED IN THE SAME BUSINESS AS AGENT. EACH
BORROWER AND GUARANTOR HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS ALL ACCOUNTANTS
OR AUDITORS TO DELIVER TO AGENT, AT BORROWERS’ EXPENSE AND WITHOUT DUPLICATION,
COPIES OF THE FINANCIAL STATEMENTS OF BORROWERS AND GUARANTORS (OR ANY OF THEM)
AND ANY REPORTS OR MANAGEMENT LETTERS PREPARED BY SUCH ACCOUNTANTS OR AUDITORS
ON BEHALF OF BORROWERS AND GUARANTORS (OR ANY OF THEM) AND TO DISCLOSE TO AGENT
AND LENDERS SUCH INFORMATION AS THEY MAY HAVE REGARDING THE BUSINESS OF ANY
BORROWER OR GUARANTOR. ANY DOCUMENTS, SCHEDULES, INVOICES OR OTHER PAPERS
DELIVERED TO AGENT OR ANY LENDER MAY BE DESTROYED OR OTHERWISE DISPOSED OF BY
AGENT OR SUCH LENDER ONE (1) YEAR AFTER THE SAME ARE DELIVERED TO AGENT OR SUCH
LENDER, EXCEPT AS OTHERWISE DESIGNATED BY PARTY TO AGENT OR SUCH LENDER IN
WRITING.


 


9.7           SALE OF ASSETS, CONSOLIDATION, MERGER, DISSOLUTION, ETC.  NO
BORROWER OR GUARANTOR SHALL, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO,
DIRECTLY OR INDIRECTLY:

 


(A)           MERGE INTO OR WITH OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT
ANY OTHER PERSON TO MERGE INTO OR WITH OR CONSOLIDATE WITH IT; PROVIDED,
HOWEVER, UPON PRIOR WRITTEN NOTICE TO AGENT:


 

(I)            A BORROWER MAY MERGE INTO OR WITH OR CONSOLIDATE WITH ANOTHER
BORROWER SO LONG AS BOTH BEFORE AND AFTER GIVING EFFECT THERETO NO DEFAULT,
EVENT OF DEFAULT OR MATERIAL ADVERSE EFFECT EXISTS OR WOULD OCCUR;

 

(II)           A GUARANTOR MAY MERGE INTO OR WITH OR CONSOLIDATE WITH ANOTHER
GUARANTOR; AND

 

(III)          A GUARANTOR MAY MERGE INTO OR WITH OR CONSOLIDATE WITH A BORROWER
SO LONG AS (A) SUCH BORROWER IS THE SURVIVING ENTITY WITH RESPECT THERETO AND
CONTINUES TO BE AN ORGANIZATION OF THE TYPE, DOMICILED IN THE STATE AND BEARING
THE SAME CORPORATE NAME AS EXISTED PRIOR TO SUCH MERGER OR CONSOLIDATION, (B) NO
DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD OCCUR, (C) NO LIENS, OTHER THAN
THOSE PERMITTED UNDER THE TERMS OF THIS AGREEMENT WITH REGARD TO A BORROWER, ON
THE ASSETS OF SUCH GUARANTOR THEN EXIST, AND (D) SUCH BORROWER WOULD NOT, AS A
RESULT OF SUCH TRANSACTION, BE LIABLE FOR ANY INDEBTEDNESS OR OTHER OBLIGATIONS
OF SUCH GUARANTOR, OTHER THAN INDEBTEDNESS OR OTHER OBLIGATIONS WHICH ARE
PERMITTED UNDER THE TERMS OF THIS AGREEMENT WITH REGARD TO A BORROWER;

 

89

--------------------------------------------------------------------------------


 


(B)           SELL, ISSUE, ASSIGN, LEASE, LICENSE, TRANSFER, ABANDON OR
OTHERWISE DISPOSE OF ANY CAPITAL STOCK TO ANY OTHER PERSON OR ANY OF ITS ASSETS
TO ANY OTHER PERSON, EXCEPT FOR


 

(I)            SALES OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;

 

(II)           SUBLEASES OF REAL PROPERTY OR LICENSES OF INTELLECTUAL PROPERTY
IN THE ORDINARY COURSE OF BUSINESS, AS DISCLOSED TO AGENT PURSUANT TO QUARTERLY
REPORTS OF SUCH ACTIVITY,

 

(III)          EXCLUSIVE OF SALES OR DISPOSITIONS CONTEMPLATED BY CLAUSE (VI)
HEREOF, THE SALE OR OTHER DISPOSITION OF EQUIPMENT (INCLUDING WORN-OUT OR
OBSOLETE EQUIPMENT OR EQUIPMENT NO LONGER USED OR USEFUL IN THE BUSINESS OF
BORROWERS) SO LONG AS THE VALUE OF SUCH EQUIPMENT SOLD IN ANY FISCAL YEAR IS
EQUAL TO OR LESS THAN THE VALUE OF ALL EQUIPMENT ACQUIRED IN SUCH YEAR, AND

 

(IV)          THE ISSUANCE AND SALE BY ANY BORROWER OR GUARANTOR OF CAPITAL
STOCK OF SUCH BORROWER OR GUARANTOR AFTER THE DATE HEREOF; PROVIDED, THAT, (A)
AGENT SHALL HAVE RECEIVED NOT LESS THAN TEN (10) BUSINESS DAYS’ PRIOR WRITTEN
NOTICE OF SUCH ISSUANCE AND SALE BY SUCH BORROWER OR GUARANTOR, WHICH NOTICE
SHALL SPECIFY THE PARTIES TO WHOM SUCH SHARES ARE TO BE SOLD, THE TERMS OF SUCH
SALE, THE TOTAL AMOUNT WHICH IT IS ANTICIPATED WILL BE REALIZED FROM THE
ISSUANCE AND SALE OF SUCH STOCK AND THE NET CASH PROCEEDS WHICH IT IS
ANTICIPATED WILL BE RECEIVED BY SUCH BORROWER OR GUARANTOR FROM SUCH SALE, (B)
SUCH BORROWER OR GUARANTOR SHALL NOT BE REQUIRED TO PAY ANY CASH DIVIDENDS OR
REPURCHASE OR REDEEM SUCH CAPITAL STOCK OR MAKE ANY OTHER PAYMENTS IN RESPECT
THEREOF, EXCEPT AS OTHERWISE PERMITTED IN SECTION 9.11 HEREOF, (C) THE TERMS OF
SUCH CAPITAL STOCK, AND THE TERMS AND CONDITIONS OF THE PURCHASE AND SALE
THEREOF, SHALL NOT INCLUDE ANY TERMS THAT INCLUDE ANY LIMITATION ON THE RIGHT OF
ANY BORROWER TO REQUEST OR RECEIVE LOANS OR LETTER OF CREDIT ACCOMMODATIONS OR
THE RIGHT OF ANY BORROWER OR GUARANTOR TO AMEND OR MODIFY ANY OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
OTHERWISE IN ANY WAY RELATE TO OR AFFECT THE ARRANGEMENTS OF BORROWERS AND
GUARANTORS WITH AGENT AND LENDERS OR ARE MORE RESTRICTIVE OR BURDENSOME TO
BORROWERS AND GUARANTORS THAN THE TERMS OF ANY CAPITAL STOCK IN EFFECT ON THE
DATE HEREOF AND (D) IF AN EVENT OF DEFAULT THEN EXISTS, ALL OF THE PROCEEDS OF
THE SALE AND ISSUANCE OF SUCH CAPITAL STOCK SHALL BE PAID TO AGENT FOR
APPLICATION TO THE OBLIGATIONS IN ACCORDANCE WITH SECTION 6.4(A) HEREOF OR AT
AGENT’S OPTION, TO BE HELD AS CASH COLLATERAL FOR THE OBLIGATIONS,

 

(V)           THE ISSUANCE OF CAPITAL STOCK OF A BORROWER OR GUARANTOR
CONSISTING OF COMMON STOCK PURSUANT TO AN EMPLOYEE STOCK OPTION OR GRANT OR
SIMILAR EQUITY PLAN OR 401(K) PLANS OF SUCH BORROWER OR GUARANTOR FOR THE
BENEFIT OF ITS EMPLOYEES, DIRECTORS AND CONSULTANTS, PROVIDED, THAT, IN NO EVENT
SHALL SUCH BORROWER OR GUARANTOR BE REQUIRED TO ISSUE, OR SHALL SUCH BORROWER OR
GUARANTOR ISSUE, CAPITAL STOCK PURSUANT TO SUCH STOCK PLANS OR 401(K) PLANS
WHICH WOULD RESULT IN A CHANGE OF CONTROL OR OTHER EVENT OF DEFAULT,

 

(VI)          SALES OR OTHER DISPOSITIONS BY ANY BORROWER OF ASSETS IN
CONNECTION WITH THE CLOSING OR SALE OF A RETAIL STORE LOCATION OF SUCH BORROWER
IN THE ORDINARY COURSE OF SUCH BORROWER’S BUSINESS WHICH CONSIST OF LEASEHOLD
INTERESTS IN THE PREMISES OF SUCH STORE, THE EQUIPMENT AND FIXTURES LOCATED AT
SUCH PREMISES AND THE BOOKS AND RECORDS RELATING

 

90

--------------------------------------------------------------------------------


 

exclusively and directly to the operations of such store; provided, that, as to
each and all such sales and closings, on the date of, and after giving effect
to, any such closing or sale, (A) the number of retail store locations closed or
sold by such Borrower in any fiscal year minus the number of retail stores
opened by such Borrower in such fiscal year, shall not exceed the amount equal
to fifteen percent (15%) of the number of retail store locations of such
Borrower as of the end of the immediately preceding fiscal year, (B) Agent shall
have received not less than ten (10) Business Days prior written notice of such
sale or closing, which notice shall set forth in reasonable detail satisfactory
to Agent, the parties to such sale or other disposition, the assets to be sold
or otherwise disposed of, the purchase price and the manner of payment thereof
and such other information with respect thereto as Agent may request, (C) as of
the date of such sale or other disposition and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing, (D)
such sale shall be on commercially reasonable prices and terms in a bona fide
arm’s length transaction, and (E) any and all proceeds payable or delivered to
such Borrower or any Guarantor in respect of such sale or other disposition
shall be paid or delivered, or caused to be paid or delivered, to Agent in
accordance with the terms of this Agreement (except to the extent such proceeds
reflect payment in respect of Indebtedness secured by a properly perfected first
priority security interest in the assets sold, in which case, such proceeds
shall be applied to such Indebtedness secured thereby),

 

(VII)         SALES OR TRANSFERS OF ASSETS BETWEEN BORROWERS,

 

(VIII)        SALES OR TRANSFERS OF ASSETS FROM A GUARANTOR TO A BORROWER SO
LONG AS NO DEFAULT OR EVENT OF DEFAULT WOULD OCCUR AS A RESULT THEREOF,

 

(IX)           SALES OR TRANSFERS OF ASSETS AMONG GUARANTORS, AND

 

(X)            THE SALE BY BORROWERS OF THE ASSETS AND PROPERTIES RELATED TO THE
“JASMINESOLA” DIVISION SO LONG AS THE FOLLOWING CONDITIONS HAVE BEEN SATISFIED:
(A)  AGENT SHALL HAVE RECEIVED NOT LESS THAN TEN (10) BUSINESS DAYS PRIOR
WRITTEN NOTICE OF SUCH SALE, WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL
SATISFACTORY TO AGENT, THE PARTIES TO SUCH SALE, THE ASSETS TO BE SOLD, THE
PURCHASE PRICE AND THE MANNER OF PAYMENT THEREOF AND SUCH OTHER INFORMATION WITH
RESPECT THERETO AS AGENT MAY REQUEST, (B) AS OF THE DATE OF SUCH SALE AND AFTER
GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE
OCCURRED AND BE CONTINUING, (C) SUCH SALE SHALL BE ON COMMERCIALLY REASONABLE
PRICES AND TERMS IN A BONA FIDE ARM’S LENGTH TRANSACTION, AND  (D) BORROWERS MAY
RECEIVE AND RETAIN THE NET PROCEEDS OF ANY SUCH SALE IF EACH OF THE FOLLOWING
CONDITIONS HAVE BEEN SATISFIED:  (A) NO AVAILABILITY COMPLIANCE PERIOD IS THEN
IN EFFECT, AND (B) AGENT SHALL HAVE RECEIVED A PRO FORMA BORROWING BASE
CERTIFICATE THAT REFLECTS THE EFFECT OF THE TRANSACTIONS CONTEMPLATED BY SUCH
SALE, AND IF SUCH CONDITIONS ARE NOT SATISFIED, ALL NET PROCEEDS PAYABLE OR
DELIVERED TO JASMINE OR THE OTHER BORROWERS OR ANY GUARANTOR IN RESPECT OF SUCH
SALE SHALL BE PAID OR DELIVERED, OR CAUSED TO BE PAID OR DELIVERED, TO AGENT IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT (EXCEPT TO THE EXTENT SUCH PROCEEDS
REFLECT PAYMENT IN RESPECT OF INDEBTEDNESS SECURED BY A PROPERLY PERFECTED FIRST
PRIORITY SECURITY INTEREST IN THE ASSETS SOLD, IN WHICH CASE, SUCH PROCEEDS
SHALL BE APPLIED TO SUCH INDEBTEDNESS SECURED THEREBY);

 


(C)           EXCEPT AS PERMITTED IN CLAUSE (A) ABOVE, WIND UP, LIQUIDATE OR
DISSOLVE; OR

 

91

--------------------------------------------------------------------------------


 


(D)           AGREE TO DO ANY OF THE FOREGOING.


 


9.8           ENCUMBRANCES.


 

No Borrower or Guarantor shall, nor shall it permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any security interest, mortgage,
pledge, lien, charge or other encumbrance of any nature whatsoever on any of its
assets or properties, including the Collateral, or file or permit the filing of,
or permit to remain in effect, any financing statement or other similar notice
of any security interest or lien with respect to any such assets or properties,
except:

 


(A)           THE SECURITY INTERESTS AND LIENS OF AGENT, FOR ITSELF AND THE
RATABLE BENEFIT OF THE LENDERS AND THE BANK PRODUCT PROVIDERS;


 


(B)           LIENS SECURING THE PAYMENT OF TAXES, ASSESSMENTS OR OTHER
GOVERNMENTAL CHARGES OR LEVIES EITHER NOT YET OVERDUE OR THE VALIDITY OF WHICH
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED
AND AVAILABLE TO SUCH BORROWER OR GUARANTOR OR ITS SUBSIDIARY, AS THE CASE MAY
BE, AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE ON ITS
BOOKS;


 


(C)           NON-CONSENSUAL STATUTORY LIENS (OTHER THAN LIENS SECURING THE
PAYMENT OF TAXES) ARISING IN THE ORDINARY COURSE OF SUCH BORROWER’S, SUCH
GUARANTOR’S, OR SUCH SUBSIDIARY’S, BUSINESS TO THE EXTENT: (I) SUCH LIENS SECURE
INDEBTEDNESS WHICH IS NOT OVERDUE OR (II) SUCH LIENS SECURE INDEBTEDNESS
RELATING TO CLAIMS OR LIABILITIES WHICH ARE FULLY INSURED AND BEING DEFENDED AT
THE SOLE COST AND EXPENSE AND AT THE SOLE RISK OF THE INSURER OR BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED AND AVAILABLE TO
SUCH BORROWER, SUCH GUARANTOR OR SUCH SUBSIDIARY, IN EACH CASE PRIOR TO THE
COMMENCEMENT OF FORECLOSURE OR OTHER SIMILAR PROCEEDINGS AND WITH RESPECT TO
WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE ON ITS BOOKS;


 


(D)           ZONING RESTRICTIONS, EASEMENTS, LICENSES, COVENANTS AND OTHER
RESTRICTIONS AFFECTING THE USE OF REAL PROPERTY WHICH DO NOT INTERFERE IN ANY
MATERIAL RESPECT WITH THE USE OF SUCH REAL PROPERTY OR ORDINARY CONDUCT OF THE
BUSINESS OF SUCH BORROWER, SUCH GUARANTOR OR SUCH SUBSIDIARY, AS PRESENTLY
CONDUCTED THEREON OR MATERIALLY IMPAIR THE VALUE OF THE REAL PROPERTY WHICH MAY
BE SUBJECT THERETO;


 


(E)           PURCHASE MONEY SECURITY INTERESTS IN EQUIPMENT (INCLUDING CAPITAL
LEASES) TO SECURE INDEBTEDNESS PERMITTED UNDER SECTION 9.9(B) HEREOF;


 


(F)            PLEDGES AND DEPOSITS OF CASH BY SUCH BORROWER OR GUARANTOR AFTER
THE DATE HEREOF IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKERS’
COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF SOCIAL SECURITY BENEFITS
CONSISTENT WITH THE PRACTICES OF SUCH BORROWER OR GUARANTOR AS OF THE DATE
HEREOF;


 


(G)           PLEDGES AND DEPOSITS OF CASH BY SUCH BORROWER OR GUARANTOR AFTER
THE DATE HEREOF TO SECURE THE PERFORMANCE OF TENDERS, BIDS, LEASES, TRADE
CONTRACTS (OTHER THAN FOR THE REPAYMENT OF INDEBTEDNESS), STATUTORY OBLIGATIONS
AND OTHER SIMILAR OBLIGATIONS IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH THE PRACTICES OF SUCH BORROWER OR GUARANTOR AS OF THE DATE
HEREOF; PROVIDED, THAT, IN CONNECTION WITH ANY PERFORMANCE BONDS ISSUED BY A
SURETY OR OTHER PERSON, THE ISSUER OF SUCH BOND SHALL HAVE WAIVED IN WRITING ANY
RIGHTS IN OR TO, OR OTHER

 

92

--------------------------------------------------------------------------------


 

interest in, any of the Collateral in an agreement, in form and substance
satisfactory to Agent;


 


(H)           LIENS ARISING FROM (I) OPERATING LEASES AND THE PRECAUTIONARY UCC
FINANCING STATEMENT FILINGS IN RESPECT THEREOF AND (II) EQUIPMENT OR OTHER
MATERIALS WHICH ARE NOT OWNED BY A BORROWER OR GUARANTOR LOCATED ON THE PREMISES
OF SUCH BORROWER OR GUARANTOR (BUT NOT IN CONNECTION WITH, OR AS PART OF, THE
FINANCING THEREOF) FROM TIME TO TIME IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH CURRENT PRACTICES OF SUCH BORROWER OR GUARANTOR AND THE
PRECAUTIONARY UCC FINANCING STATEMENT FILINGS IN RESPECT THEREOF;


 


(I)            LIENS OR RIGHTS OF SETOFF OR CREDIT BALANCES OF SUCH BORROWER OR
GUARANTOR WITH CREDIT CARD ISSUERS, BUT NOT LIENS ON OR RIGHTS OF SETOFF AGAINST
ANY OTHER PROPERTY OR ASSETS OF SUCH BORROWER OR GUARANTOR PURSUANT TO THE
CREDIT CARD AGREEMENTS (AS IN EFFECT ON THE DATE HEREOF) TO SECURE THE
OBLIGATIONS OF SUCH BORROWER OR GUARANTOR TO THE CREDIT CARD ISSUERS AS A RESULT
OF FEES AND CHARGEBACKS;


 


(J)            DEPOSITS OF CASH WITH THE OWNER OR LESSOR OF PREMISES LEASED AND
OPERATED BY SUCH BORROWER OR GUARANTOR IN THE ORDINARY COURSE OF THE BUSINESS OF
SUCH BORROWER OR GUARANTOR TO SECURE THE PERFORMANCE BY SUCH BORROWER OR
GUARANTOR OF ITS OBLIGATIONS UNDER THE TERMS OF THE LEASE FOR SUCH PREMISES;


 


(K)           JUDGMENTS AND OTHER SIMILAR LIENS ARISING IN CONNECTION WITH COURT
PROCEEDINGS THAT DO NOT CONSTITUTE AN EVENT OF DEFAULT, PROVIDED, THAT, (I) SUCH
LIENS ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS
DILIGENTLY PURSUED, (II) ADEQUATE RESERVES OR OTHER APPROPRIATE PROVISION, IF
ANY, AS ARE REQUIRED BY GAAP HAVE BEEN MADE THEREFOR, (III) A STAY OF
ENFORCEMENT OF ANY SUCH LIENS IS IN EFFECT AND (IV) AGENT MAY ESTABLISH A
RESERVE WITH RESPECT THERETO;


 


(L)            THE SECURITY INTERESTS AND LIENS IN FAVOR OF NEW TERM LOAN AGENT
TO SECURE INDEBTEDNESS PERMITTED BY SECTION 9.9(I) HEREOF AND THAT ARE SUBJECT
TO THE TERMS AND CONDITIONS OF THE NEW TERM LOAN INTERCREDITOR AGREEMENT; AND


 


(M)          THE SECURITY INTERESTS AND LIENS SET FORTH ON THE INFORMATION
CERTIFICATES.


 


9.9           INDEBTEDNESS.  NO BORROWER OR GUARANTOR SHALL, NOR SHALL IT PERMIT
ANY OF ITS RESPECTIVE SUBSIDIARIES TO, INCUR, CREATE, ASSUME, BECOME OR BE
LIABLE IN ANY MANNER WITH RESPECT TO, OR PERMIT TO EXIST, ANY INDEBTEDNESS, OR
GUARANTEE, ASSUME, ENDORSE, OR OTHERWISE BECOME RESPONSIBLE FOR (DIRECTLY OR
INDIRECTLY), THE INDEBTEDNESS OF ANY OTHER PERSON, EXCEPT:

 

(A)           THE OBLIGATIONS;

 


(B)           PURCHASE MONEY INDEBTEDNESS (INCLUDING CAPITAL LEASES) ARISING
AFTER THE DATE HEREOF TO THE EXTENT SECURED BY PURCHASE MONEY SECURITY INTERESTS
IN EQUIPMENT (INCLUDING CAPITAL LEASES) SO LONG AS SUCH SECURITY INTERESTS DO
NOT APPLY TO ANY PROPERTY OF ANY BORROWER OR GUARANTOR, OR ANY SUBSIDIARY OF A
BORROWER OR GUARANTOR OTHER THAN THE EQUIPMENT SO ACQUIRED, AND THE INDEBTEDNESS
SECURED THEREBY DOES NOT EXCEED THE COST OF THE EQUIPMENT SO ACQUIRED, AS THE
CASE MAY BE;

 

93

--------------------------------------------------------------------------------


 


(C)           UNSECURED INDEBTEDNESS OF A BORROWER OR GUARANTOR ARISING AFTER
THE DATE HEREOF TO ANY THIRD PERSON; PROVIDED, THAT, (I) BORROWERS HAVE EXCESS
AVAILABILITY PLUS QUALIFIED CASH OF AT LEAST THE SPECIFIED EXCESS AVAILABILITY
AMOUNT AFTER GIVING EFFECT TO SUCH INDEBTEDNESS, AND IF SUCH INDEBTEDNESS IS
INCURRED WHILE AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED AS DETERMINED BY AGENT, SUCH INDEBTEDNESS
SHALL BE ON TERMS AND CONDITIONS ACCEPTABLE TO AGENT AND SHALL BE SUBJECT AND
SUBORDINATE IN RIGHT OF PAYMENT TO THE RIGHT OF AGENT AND LENDERS TO RECEIVE THE
PRIOR INDEFEASIBLE PAYMENT AND SATISFACTION IN FULL PAYMENT OF ALL OF THE
OBLIGATIONS PURSUANT TO THE TERMS OF AN INTERCREDITOR AGREEMENT BETWEEN AGENT
AND SUCH THIRD PARTY, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, (II) AGENT
SHALL HAVE RECEIVED NOT LESS THAN TEN (10) DAYS PRIOR WRITTEN NOTICE OF THE
INTENTION OF SUCH BORROWER OR GUARANTOR TO INCUR SUCH INDEBTEDNESS, WHICH NOTICE
SHALL SET FORTH IN REASONABLE DETAIL SATISFACTORY TO AGENT THE AMOUNT OF SUCH
INDEBTEDNESS, THE PERSON OR PERSONS TO WHOM SUCH INDEBTEDNESS WILL BE OWED, THE
INTEREST RATE, THE SCHEDULE OF REPAYMENTS AND MATURITY DATE WITH RESPECT THERETO
AND SUCH OTHER INFORMATION AS AGENT MAY REQUEST WITH RESPECT THERETO, (III)
AGENT SHALL HAVE RECEIVED TRUE, CORRECT AND COMPLETE COPIES OF ALL AGREEMENTS,
DOCUMENTS AND INSTRUMENTS EVIDENCING OR OTHERWISE RELATED TO SUCH INDEBTEDNESS,
(IV) ALL OF THE PROCEEDS OF THE LOANS OR OTHER ACCOMMODATIONS GIVING RISE TO
SUCH INDEBTEDNESS SHALL BE PAID TO AGENT FOR APPLICATION TO THE OBLIGATIONS IN
SUCH ORDER AND MANNER CONSISTENT WITH SECTION 6.4(A) HEREOF, OR AT AGENT’S
OPTION, TO BE HELD AS CASH COLLATERAL FOR THE OBLIGATIONS, (V) SUCH BORROWER OR
GUARANTOR SHALL NOT, DIRECTLY OR INDIRECTLY, (A) AMEND, MODIFY, ALTER OR CHANGE
THE TERMS OF SUCH INDEBTEDNESS OR ANY AGREEMENT, DOCUMENT OR INSTRUMENT RELATED
THERETO, EXCEPT, THAT, SUCH BORROWER OR GUARANTOR MAY, AFTER PRIOR WRITTEN
NOTICE TO AGENT, AMEND, MODIFY, ALTER OR CHANGE THE TERMS THEREOF SO AS TO
EXTEND THE MATURITY THEREOF, OR DEFER THE TIMING OF ANY PAYMENTS IN RESPECT
THEREOF, OR TO FORGIVE OR CANCEL ANY PORTION OF SUCH INDEBTEDNESS (OTHER THAN
PURSUANT TO PAYMENTS THEREOF), OR TO REDUCE THE INTEREST RATE OR ANY FEES IN
CONNECTION THEREWITH, OR (B) REDEEM, RETIRE, DEFEASE, PURCHASE OR OTHERWISE
ACQUIRE SUCH INDEBTEDNESS (EXCEPT PURSUANT TO REGULARLY SCHEDULED PAYMENTS
PERMITTED HEREIN), OR SET ASIDE OR OTHERWISE DEPOSIT OR INVEST ANY SUMS FOR SUCH
PURPOSE, AND (VI) SUCH BORROWER OR GUARANTOR SHALL FURNISH TO AGENT ALL NOTICES
OR DEMANDS IN CONNECTION WITH SUCH INDEBTEDNESS EITHER RECEIVED BY SUCH BORROWER
OR GUARANTOR OR ON ITS BEHALF PROMPTLY AFTER THE RECEIPT THEREOF, OR SENT BY
SUCH BORROWER OR GUARANTOR OR ON ITS BEHALF CONCURRENTLY WITH THE SENDING
THEREOF, AS THE CASE MAY BE;


 


(D)           [RESERVED];


 


(E)           REFINANCING OF THE INDEBTEDNESS REFERENCED IN THE SUBSECTIONS (A),
(B) OR (C) ABOVE SO LONG AS SUCH INDEBTEDNESS CONTINUES TO COMPLY WITH ALL
PROVISIONS OF SUCH SUBSECTIONS (A), (B), OR (C) AS APPLICABLE, AND THE
INCURRENCE OF SUCH INDEBTEDNESS WOULD NOT OTHERWISE CAUSE A DEFAULT OR EVENT OF
DEFAULT TO OCCUR;


 


(F)            UNSECURED INDEBTEDNESS ARISING UNDER OR PURSUANT TO ANY
AGREEMENTS ENTERED INTO BY A BORROWER OR GUARANTOR OR A SUBSIDIARY OF A BORROWER
OR GUARANTOR, FOR NON-SPECULATIVE PURPOSES, THAT PROVIDES FOR AN INTEREST RATE,
CREDIT, COMMODITY OR EQUITY SWAP, CAP, FLOOR, COLLAR, FORWARD FOREIGN EXCHANGE
TRANSACTION, CURRENCY SWAP, CROSS CURRENCY RATE SWAP, CURRENCY OPTION, OR ANY
COMBINATION OF, OR OPTION WITH RESPECT TO, THESE OR SIMILAR TRANSACTIONS, FOR
THE PURPOSE OF HEDGING SUCH PERSON’S EXPOSURE TO FLUCTUATIONS IN INTEREST OR
EXCHANGE RATES, LOAN, CREDIT EXCHANGE, SECURITY OR CURRENCY VALUATIONS OR
COMMODITY PRICES;

 

94

--------------------------------------------------------------------------------


 


(G)           INDEBTEDNESS ARISING IN CONNECTION WITH ANY REASONABLE DEFERRED
COMPENSATION PLAN TO OFFICERS, EMPLOYEES AND DIRECTORS FOR SERVICES RENDERED TO
BORROWERS AND GUARANTORS IN THE ORDINARY COURSE OF BUSINESS;


 


(H)           THE INDEBTEDNESS SET FORTH ON SCHEDULE 9.9(H) HERETO OR OTHER
INDEBTEDNESS OF ANY BORROWER TO ANOTHER BORROWER OR GUARANTOR OR OF ANY
GUARANTOR TO A BORROWER OR ANOTHER GUARANTOR, IN EACH CASE, SO LONG AS (I) SUCH
GUARANTORS ARE PARTIES TO THE INTERCOMPANY SUBORDINATION AGREEMENT, (II) SUCH
INDEBTEDNESS IS UNSECURED AND (III) PAYMENTS MADE BY A BORROWER WITH RESPECT TO
SUCH INDEBTEDNESS ARE MADE ON A NON-CASH BASIS BY WAY OF A BALANCE SHEET
ADJUSTMENT; AND


 


(I)            INDEBTEDNESS OF BORROWERS AND GUARANTORS TO NEW TERM LOAN AGENT
AND NEW TERM LOAN LENDERS EVIDENCED BY OR ARISING UNDER THE NEW TERM LOAN
AGREEMENT (AS PERMITTED TO BE AMENDED UNDER THE TERMS OF THE NEW TERM LOAN
INTERCREDITOR AGREEMENT); PROVIDED, THAT, EACH OF THE FOLLOWING CONDITIONS IS
SATISFIED AS DETERMINED BY AGENT:


 

(I)            AGENT SHALL HAVE RECEIVED NOT LESS THAN THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE OF THE INTENTION OF BORROWERS AND GUARANTORS TO INCUR THE SUCH
INDEBTEDNESS, INCLUDING A DESCRIPTION OF THE TERMS OF SUCH INDEBTEDNESS;

 

(II)           THE AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS SHALL NOT
EXCEED $100,000,000, LESS THE AGGREGATE AMOUNT OF ALL REPAYMENTS, REPURCHASES OR
REDEMPTIONS, WHETHER OPTIONAL OR MANDATORY, IN RESPECT THEREOF, PLUS ANY
INTEREST IN ACCORDANCE WITH THE TERMS OF THE NEW TERM LOAN AGREEMENT (AS MAY BE
AMENDED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE NEW TERM LOAN
INTERCREDITOR AGREEMENT);

 

(III)          THE EXISTING TERM LOAN AND ALL OBLIGATIONS RELATING THERETO SHALL
HAVE BEEN INDEFEASIBLY PAID IN FULL IN IMMEDIATELY AVAILABLE FUNDS;

 

(IV)          AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT, THE NEW TERM LOAN INTERCREDITOR AGREEMENT, DULY
AUTHORIZED, EXECUTED AND DELIVERED BY NEW TERM LOAN AGENT AND ACKNOWLEDGED BY
BORROWERS AND GUARANTORS;

 

(V)           THE SECURITY INTERESTS AND LIENS AND OTHER TERMS THEREOF SHALL BE
SUBJECT TO THE TERMS OF THE NEW TERM LOAN INTERCREDITOR AGREEMENT TO THE EXTENT
PROVIDED FOR THEREIN;

 

(VI)          AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT, TRUE, CORRECT AND COMPLETE COPIES OF ALL OF THE NEW TERM LOAN DOCUMENTS
OR OTHER AGREEMENTS, DOCUMENTS, AND INSTRUMENTS EVIDENCING OR OTHERWISE RELATED
TO SUCH INDEBTEDNESS, EACH AS EXECUTED AND DELIVERED BY THE PARTIES THERETO;

 

(VII)         BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, MAKE
ANY PAYMENTS IN RESPECT OF SUCH INDEBTEDNESS, EXCEPT TO THE EXTENT PERMITTED BY
THE TERMS OF THE NEW TERM LOAN AGREEMENT;

 

(VIII)        BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY,

 

95

--------------------------------------------------------------------------------


 

amend, modify, alter or change the terms of such Indebtedness or any of the New
Term Loan Documents in any manner prohibited by the New Term Loan Intercreditor
Agreement; and

 

(IX)           BORROWERS AND GUARANTORS SHALL FURNISH TO AGENT ALL MATERIAL
NOTICES OR DEMANDS IN CONNECTION WITH SUCH INDEBTEDNESS EITHER RECEIVED BY
BORROWERS OR ON THEIR BEHALF PROMPTLY AFTER THE RECEIPT THEREOF, OR SENT BY ANY
BORROWER OR GUARANTOR OR ON ITS BEHALF CONCURRENTLY WITH THE SENDING THEREOF, AS
THE CASE MAY BE; AND

 


(J)            THE GUARANTEE BY GUARANTORS OF THE INDEBTEDNESS UNDER THE TERM
LOAN DOCUMENTS TO THE EXTENT PERMITTED BY SECTION 9.9(I) HEREOF.


 


9.10         PREPAYMENTS AND AMENDMENTS; LOANS, INVESTMENTS, ETC.


 


(A)           NO BORROWER OR GUARANTOR SHALL, NOR PERMIT ANY OF ITS RESPECTIVE
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, PREPAY, REDEEM, DEFEASE, PURCHASE OR
OTHERWISE ACQUIRE: (I) THE OBLIGATIONS EXCEPT IN ACCORDANCE WITH THIS AGREEMENT;
AND (II) ANY INDEBTEDNESS WHICH HAS BEEN SUBORDINATED TO THE OBLIGATIONS EXCEPT
IN ACCORDANCE WITH THE TERMS OF SUCH SUBORDINATION.


 


(B)           NO BORROWER OR GUARANTOR SHALL, NOR SHALL ANY BORROWER OR
GUARANTOR PERMIT ANY OF ITS RESPECTIVE SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY,
MAKE ANY LOANS OR ADVANCE MONEY OR PROPERTY TO ANY PERSON, OR INVEST IN (BY
CAPITAL CONTRIBUTION, DIVIDEND OR OTHERWISE) OR PURCHASE OR REPURCHASE THE
CAPITAL STOCK OR INDEBTEDNESS OR ALL OR A SUBSTANTIAL PART OF THE ASSETS OR
PROPERTY OF ANY PERSON, OR FORM OR ACQUIRE ANY SUBSIDIARIES, OR AGREE TO DO ANY
OF THE FOREGOING, EXCEPT:


 

(I)            THE ENDORSEMENT OF INSTRUMENTS FOR COLLECTION OR DEPOSIT IN THE
ORDINARY COURSE OF BUSINESS;

 

(II)           INVESTMENTS IN CASH OR CASH EQUIVALENTS, PROVIDED, THAT, (I) NO
REVOLVING LOANS ARE THEN OUTSTANDING AND (II) THE TERMS AND CONDITIONS OF
SECTION 5.2 HEREOF SHALL HAVE BEEN SATISFIED WITH RESPECT TO THE DEPOSIT
ACCOUNT, INVESTMENT ACCOUNT OR OTHER ACCOUNT IN WHICH SUCH CASH OR CASH
EQUIVALENTS ARE HELD;

 

(III)          THE EQUITY INVESTMENTS OF SUCH BORROWER OR GUARANTOR IN ITS
SUBSIDIARIES EXISTING AS OF THE DATE HEREOF OR OTHERWISE PERMITTED TO BE MADE
HEREUNDER, PROVIDED, THAT, SUCH BORROWER OR GUARANTOR SHALL NOT HAVE ANY FURTHER
OBLIGATIONS OR LIABILITIES TO MAKE ANY CAPITAL CONTRIBUTIONS OR OTHER ADDITIONAL
INVESTMENTS IN OR FOR THE BENEFIT OF ANY OF SUCH SUBSIDIARIES;

 

(IV)          LOANS AND ADVANCES BY SUCH BORROWER OR GUARANTOR TO EMPLOYEES OF
SUCH BORROWER OR GUARANTOR NOT TO EXCEED THE PRINCIPAL AMOUNT OF $2,000,000 IN
THE AGGREGATE FOR ALL BORROWERS AND GUARANTORS AT ANY TIME OUTSTANDING FOR:  (I)
REASONABLY AND NECESSARY WORK-RELATED TRAVEL OR OTHER ORDINARY BUSINESS EXPENSES
TO BE INCURRED BY SUCH EMPLOYEE IN CONNECTION WITH THEIR WORK FOR SUCH BORROWER
OR GUARANTOR AND (II) REASONABLE AND NECESSARY RELOCATION EXPENSES OF SUCH
EMPLOYEES (INCLUDING HOME MORTGAGE FINANCING FOR RELOCATED EMPLOYEES);

 

(V)           STOCK OR OBLIGATIONS ISSUED TO SUCH BORROWER OR GUARANTOR

 

96

--------------------------------------------------------------------------------


 

by any Person (or the representative of such Person) in respect of Indebtedness
of such Person owing to such Borrower or Guarantor in connection with the
insolvency, bankruptcy, receivership or reorganization of such Person or a
composition or readjustment of the debts of such Person; provided, that, the
original of any such stock or instrument evidencing such obligations shall be
promptly delivered to Agent, upon Agent’s request, together with such stock
power, assignment or endorsement by such Borrower or Guarantor as Agent may
request;

 

(VI)          OBLIGATIONS OF ACCOUNT DEBTORS TO SUCH BORROWER OR GUARANTOR
ARISING FROM ACCOUNTS WHICH ARE PAST DUE EVIDENCED BY A PROMISSORY NOTE MADE BY
SUCH ACCOUNT DEBTOR PAYABLE TO SUCH BORROWER OR GUARANTOR; PROVIDED, THAT,
PROMPTLY UPON THE RECEIPT OF THE ORIGINAL OF ANY SUCH PROMISSORY NOTE BY SUCH
BORROWER OR GUARANTOR, SUCH PROMISSORY NOTE SHALL BE ENDORSED TO THE ORDER OF
AGENT BY SUCH BORROWER OR GUARANTOR AND PROMPTLY DELIVERED TO AGENT AS SO
ENDORSED;

 

(VII)         THE LOANS AND ADVANCES SET FORTH ON SCHEDULE 9.10 HERETO;
PROVIDED, THAT, AS TO SUCH LOANS AND ADVANCES, (I) SUCH BORROWER OR GUARANTOR
SHALL NOT, DIRECTLY OR INDIRECTLY, AMEND, MODIFY, ALTER OR CHANGE THE TERMS OF
SUCH LOANS AND ADVANCES OR ANY AGREEMENT, DOCUMENT OR INSTRUMENT RELATED THERETO
AND (II) SUCH BORROWER OR GUARANTOR SHALL FURNISH TO AGENT ALL NOTICES OR
DEMANDS IN CONNECTION WITH SUCH LOANS AND ADVANCES EITHER RECEIVED BY SUCH
BORROWER OR GUARANTOR OR ON ITS BEHALF, PROMPTLY AFTER THE RECEIPT THEREOF, OR
SENT BY SUCH BORROWER OR GUARANTOR OR ON ITS BEHALF, CONCURRENTLY WITH THE
SENDING THEREOF, AS THE CASE MAY BE;

 

(VIII)        INVESTMENTS MADE BY SUCH BORROWER OR GUARANTOR IN CONNECTION WITH
THE PURCHASE OF ASSETS OR CAPITAL STOCK OF A PERSON ENGAGED IN SUBSTANTIALLY THE
SAME OR A RELATED BUSINESS AS SUCH BORROWER OR GUARANTOR SO LONG AS (A) NO EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, (B) BORROWERS HAVE EXCESS
AVAILABILITY PLUS QUALIFIED CASH OF AT LEAST THE SPECIFIED EXCESS AVAILABILITY
AMOUNT AFTER GIVING EFFECT TO SUCH INVESTMENT, (C) SUCH PERSON SHALL HAVE
EXECUTED AND DELIVERED A GUARANTEE TO AGENT, FOR ITSELF AND THE RATABLE BENEFIT
OF THE LENDERS AND THE BANK PRODUCT PROVIDERS, AND (D) THE ASSETS OF SUCH PERSON
SHALL NOT BE INCLUDED IN THE CALCULATION OF THE BORROWING BASE;

 

(IX)           LOANS OR ADVANCES FROM (A) ONE BORROWER TO ANOTHER, (B) FROM A
GUARANTOR TO A BORROWER OR ANOTHER GUARANTOR SO LONG AS SUCH GUARANTORS ARE
PARTIES TO THE INTERCOMPANY SUBORDINATION AGREEMENT, OR (C) FROM ANY BORROWER TO
ANY GUARANTOR SO LONG AS (1) SUCH LOANS OR ADVANCES ARE MADE ON A NON-CASH BASIS
AS BALANCE SHEET ENTRIES AND (2) SUCH GUARANTOR IS A PARTY TO THE INTERCOMPANY
SUBORDINATION AGREEMENT; AND

 

(X)            NY&CO MAY REPURCHASE SHARES OF CAPITAL STOCK FROM ITS
SHAREHOLDERS; PROVIDED, THAT  (A) FOR EACH OF THE THIRTY (30) DAYS IMMEDIATELY
PRIOR TO THE DATE OF SUCH REPURCHASE, EXCESS AVAILABILITY PLUS QUALIFIED CASH
SHALL HAVE BEEN NOT LESS THAN THE SPECIFIED EXCESS AVAILABILITY AMOUNT, AND AS
OF THE DATE OF ANY SUCH REPURCHASE AND AFTER GIVING EFFECT THERETO, EXCESS
AVAILABILITY PLUS QUALIFIED CASH SHALL NOT BE LESS THAN THE SPECIFIED EXCESS
AVAILABILITY AMOUNT, (B) ANY SUCH REPURCHASE BY NY&CO SHALL NOT CONTRAVENE ITS
CERTIFICATE OF INCORPORATION AND BY-LAWS AND SHALL COMPLY WITH ALL APPLICABLE
PROVISIONS OF STATE AND FEDERAL LAW AND (C) AS OF THE DATE OF ANY SUCH
REPURCHASE AND AFTER GIVING EFFECT THERETO, NO EVENT OF DEFAULT SHALL EXIST OR
SHALL HAVE OCCURRED AND BE CONTINUING.

 

97

--------------------------------------------------------------------------------


 


9.11         DIVIDENDS AND REDEMPTIONS.


 

No Borrower or Guarantor shall, directly or indirectly, declare or pay any
dividends on account of any shares of class of any Capital Stock of such
Borrower or Guarantor now or hereafter outstanding, or set aside or otherwise
deposit or invest any sums for such purpose, or redeem, retire, defease,
purchase or otherwise acquire any shares of any class of Capital Stock (or set
aside or otherwise deposit or invest any sums for such purpose) for any
consideration or apply or set apart any sum, or make any other distribution (by
reduction of capital or otherwise) in respect of any such shares or agree to do
any of the foregoing, except that:

 


(A)           ANY BORROWER OR GUARANTOR MAY DECLARE AND PAY SUCH DIVIDENDS OR
REDEEM, RETIRE, DEFEASE, PURCHASE OR OTHERWISE ACQUIRE ANY SHARES OF ANY CLASS
OF CAPITAL STOCK FOR CONSIDERATION IN THE FORM OF SHARES OF COMMON STOCK (SO
LONG AS AFTER GIVING EFFECT THERETO NO CHANGE OF CONTROL OR OTHER DEFAULT OR
EVENT OF DEFAULT SHALL EXIST OR OCCUR);


 


(B)           ANY BORROWER MAY PAY DIVIDENDS TO ANY OTHER BORROWER AND ANY
GUARANTOR MAY PAY DIVIDENDS TO ANY BORROWER;


 


(C)           BORROWERS AND GUARANTORS MAY PAY (DIRECTLY OR INDIRECTLY)
DIVIDENDS TO NY&CO TO THE EXTENT REQUIRED TO PERMIT NY&CO TO REPURCHASE CAPITAL
STOCK CONSISTING OF COMMON OR PREFERRED STOCK HELD BY EMPLOYEES PURSUANT TO ANY
EMPLOYEE STOCK OWNERSHIP PLAN THEREOF UPON THE TERMINATION, RETIREMENT OR DEATH
OF ANY SUCH EMPLOYEE IN ACCORDANCE WITH THE PROVISIONS OF SUCH PLAN; PROVIDED,
THAT, AS TO ANY SUCH REPURCHASE, EACH OF THE FOLLOWING CONDITIONS IS SATISFIED:
(A) AS OF THE DATE OF THE PAYMENT FOR SUCH REPURCHASE AND AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE
CONTINUING, (B) SUCH REPURCHASE SHALL BE PAID WITH FUNDS LEGALLY AVAILABLE
THEREFOR, AND (C) SUCH REPURCHASE SHALL NOT VIOLATE ANY LAW OR REGULATION OR THE
TERMS OF ANY INDENTURE, AGREEMENT OR UNDERTAKING TO WHICH LERNER IS A PARTY OR
BY WHICH LERNER OR ITS PROPERTIES ARE BOUND, AND (D) BORROWERS HAVE EXCESS
AVAILABILITY PLUS QUALIFIED CASH OF AT LEAST THE SPECIFIED EXCESS AVAILABILITY
AMOUNT AFTER GIVING EFFECT TO SUCH PAYMENTS;


 


(D)           BORROWERS AND GUARANTORS MAY PAY DIVIDENDS (DIRECTLY OR
INDIRECTLY) TO NY&CO FOR ANNUAL MANAGEMENT FEES AND COST REIMBURSEMENT PAYABLE
TO BEAR STEARNS MERCHANT MANAGER II, LLC, PURSUANT TO THE TERMS OF THE ADVISORY
SERVICES AGREEMENT DATED AS OF NOVEMBER 27, 2002, AS IN EFFECT ON THE DATE
HEREOF, SO LONG AS (I) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD RESULT THEREFROM AND (II) SUCH FEES DO NOT EXCEED AN AGGREGATE ANNUAL
AMOUNT OF UP TO THE GREATER OF $750,000 OR TWO AND ONE-HALF PERCENT (2.5%) OF
THE EBITDA FOR THE FISCAL YEAR TO WHICH SUCH FEES RELATE;


 


(E)           BORROWERS AND GUARANTORS MAY PAY DIVIDENDS (DIRECTLY OR
INDIRECTLY) TO NY&CO FOR INVESTMENTS MADE BY NY&CO IN CONNECTION WITH THE
PURCHASE OF ASSETS OR CAPITAL STOCK OF A PERSON ENGAGED IN A BUSINESS ACTIVITY
SIMILAR TO OR RELATED TO THE BUSINESS OF BORROWERS AND GUARANTORS, SO LONG AS
(I) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT
THEREFROM, (II) BORROWERS HAVE EXCESS AVAILABILITY PLUS QUALIFIED CASH OF AT
LEAST THE SPECIFIED EXCESS AVAILABILITY AMOUNT AFTER GIVING EFFECT TO SUCH
PAYMENT OF DIVIDEND AND (III) BORROWERS’ TRAILING AVERAGE COMPLIANCE EXCESS
AVAILABILITY PLUS QUALIFIED CASH FOR THE FISCAL QUARTER PRECEDING THE DATE OF
ANY SUCH INVESTMENT IS GREATER THAN SPECIFIED EXCESS AVAILABILITY AMOUNT;

 

98

--------------------------------------------------------------------------------


 


(F)            BORROWERS AND GUARANTORS MAY PAY DIVIDENDS (DIRECTLY OR
INDIRECTLY) TO NY&CO, OR ANY OTHER CORPORATION THAT IS THE PARENT OF ANY
AFFILIATED, CONSOLIDATED, COMBINED OR UNITARY GROUP OF CORPORATIONS OF WHICH
BORROWERS AND GUARANTORS ARE MEMBERS, IN AN AMOUNT EQUAL TO THE SUM OF (I) THE
FEDERAL, STATE AND LOCAL INCOME TAX LIABILITY OF SUCH GROUP THAT IS ATTRIBUTABLE
TO BORROWERS AND GUARANTORS AND THEIR RESPECTIVE SUBSIDIARIES AND (II) AMOUNTS
OWED BY NY&CO TO THE INDEPENDENT TRADE CREDITORS, SERVICE PROVIDERS, EMPLOYEES
AND INDEPENDENT DIRECTORS OF NY&CO (OTHER THAN BEAR STEARNS MERCHANT MANAGER II,
LLC), FOR THE SERVICES OR GOODS (OF THE TYPES SET FORTH ON SCHEDULE 9.11(F))
HERETO SUPPLIED BY SUCH INDEPENDENT TRADE CREDITORS, SERVICE PROVIDERS,
EMPLOYEES AND INDEPENDENT DIRECTORS WHICH HAVE CONFERRED A DIRECT BENEFIT TO
BORROWERS, GUARANTORS AND/OR THEIR RESPECTIVE SUBSIDIARIES, PLUS AN ARMS-LENGTH
COST PLUS FEES (NOT TO EXCEED ONE AND THREE-QUARTERS OF ONE PERCENT (1.75%) OF
THE AMOUNTS PAYABLE THEREOF) TO NY&CO FOR ITS SERVICES RENDERED IN ARRANGING AND
PROCESSING PAYMENTS FOR THOSE GOODS AND SERVICES; AND


 


(G)           BORROWERS AND GUARANTORS MAY PAY DIVIDENDS (DIRECTLY OR
INDIRECTLY) TO NY&CO SO LONG AS (I) NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS
OR WOULD OCCUR AFTER GIVING EFFECT TO SUCH DIVIDEND, (II) EXCESS AVAILABILITY
PLUS QUALIFIED CASH DURING THE ONE HUNDRED TWENTY (120) CONSECUTIVE DAY PERIOD
IMMEDIATELY PRECEDING SUCH DIVIDEND EQUALS OR EXCEEDS THE SPECIFIED EXCESS
AVAILABILITY AMOUNT; AND (III) THE EXISTING TERM LOAN AND ALL OBLIGATIONS
RELATED THERETO HAVE BEEN PAID IN FULL.


 


9.12         TRANSACTIONS WITH AFFILIATES.  NO BORROWER OR GUARANTOR SHALL,
DIRECTLY OR INDIRECTLY:

 


(A)           EXCEPT AS PROVIDED IN SUBSECTION (B) BELOW, PURCHASE, ACQUIRE OR
LEASE ANY PROPERTY FROM, OR SELL, TRANSFER OR LEASE ANY PROPERTY TO, ANY
OFFICER, DIRECTOR OR OTHER AFFILIATE OF A BORROWER OR GUARANTOR (OTHER THAN
ANOTHER BORROWER OR GUARANTOR), EXCEPT IN THE ORDINARY COURSE OF AND PURSUANT TO
THE REASONABLE REQUIREMENTS OF SUCH BORROWER’S OR GUARANTOR’S BUSINESS (AS THE
CASE MAY BE) AND UPON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO SUCH
BORROWER OR GUARANTOR THAN SUCH BORROWER OR GUARANTOR WOULD OBTAIN IN A
COMPARABLE ARM’S LENGTH TRANSACTION WITH AN UNAFFILIATED PERSON; OR


 


(B)           MAKE ANY PAYMENTS (WHETHER BY DIVIDEND, LOAN OR OTHERWISE) OF
MANAGEMENT, CONSULTING OR OTHER FEES FOR MANAGEMENT OR SIMILAR SERVICES, OR OF
ANY INDEBTEDNESS OWING TO ANY OFFICER, EMPLOYEE, SHAREHOLDER, DIRECTOR OR ANY
OTHER AFFILIATE OF ANY BORROWER OR GUARANTOR, EXCEPT


 

(I)            REASONABLE CURRENT OR DEFERRED COMPENSATION TO OFFICERS,
EMPLOYEES AND DIRECTORS FOR SERVICES RENDERED TO BORROWERS AND GUARANTORS IN THE
ORDINARY COURSE OF BUSINESS, AND

 

(II)           AS PERMITTED UNDER SECTION 9.11 HEREOF.

 


9.13         COMPLIANCE WITH ERISA.  EXCEPT AS COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, EACH BORROWER AND GUARANTOR SHALL, AND SHALL
WITH RESPECT TO ANY PENSION PLAN CAUSE EACH OF ITS ERISA AFFILIATES, TO:  (A)
MAINTAIN EACH PLAN IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL AND STATE

 

99

--------------------------------------------------------------------------------

 

law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (c) not terminate any Pension Plan so as to incur
any material liability to the Pension Benefit Guaranty Corporation; (d) not
allow or suffer to exist any non-exempt prohibited transaction which would be
reasonably likely to subject any Borrower or Guarantor or any ERISA Affiliate to
a material tax or penalty or other liability on prohibited transactions imposed
under Section 4975 of the Code or ERISA; (e) make all required contributions to
any Pension Plan under Section 302 of ERISA, Section 412 of the Code or the
terms of such Pension Plan; (f) not allow or suffer to exist any accumulated
funding deficiency, whether or not waived, with respect to any Pension Plan; or
(g) allow or suffer to exist any occurrence of a reportable event or any other
event or condition which presents a material risk of termination by the Pension
Benefit Guaranty Corporation of any Pension Plan that is a single employer plan,
which termination could result in any material liability to any Borrower or
Guarantor.

 


9.14         END OF FISCAL YEARS; FISCAL QUARTERS.  NY&CO SHALL, FOR FINANCIAL
REPORTING PURPOSES, CAUSE ITS AND ITS SUBSIDIARIES’ (A) FISCAL YEARS TO END ON
THE FISCAL YEAR-END OF EACH YEAR, (B) FISCAL QUARTERS TO END ON FIRST
QUARTER-END, SECOND QUARTER-END, THIRD QUARTER-END, AND FOURTH QUARTER-END OF
EACH YEAR AND (C) FISCAL MONTHS TO END ON THE FISCAL MONTH-END SET FORTH ON
EXHIBIT F HERETO.

 


9.15         CHANGE IN BUSINESS.  NO BORROWER OR GUARANTOR SHALL, NOR SHALL IT
PERMIT ITS SUBSIDIARIES TO, ENGAGE IN ANY BUSINESS OTHER THAN THE BUSINESS OF
BORROWERS AND GUARANTORS ON THE DATE HEREOF AND ANY BUSINESS REASONABLY RELATED,
ANCILLARY OR COMPLIMENTARY TO THE BUSINESS IN WHICH LERNER WAS ENGAGED AS OF THE
DATE HEREOF.

 


9.16         LIMITATION OF RESTRICTIONS AFFECTING SUBSIDIARIES.  NO BORROWER OR
GUARANTOR SHALL, DIRECTLY OR INDIRECTLY, CREATE OR OTHERWISE CAUSE OR SUFFER TO
EXIST ANY ENCUMBRANCE OR RESTRICTION WHICH PROHIBITS OR LIMITS THE ABILITY OF
ANY SUBSIDIARY OF ANY BORROWER OR GUARANTOR TO (A) PAY DIVIDENDS OR MAKE OTHER
DISTRIBUTIONS OR PAY ANY INDEBTEDNESS OWED TO SUCH BORROWER OR GUARANTOR OR ANY
OF ITS SUBSIDIARIES; (B) MAKE LOANS OR ADVANCES TO SUCH BORROWER OR GUARANTOR OR
ANY OF ITS SUBSIDIARIES, (C) TRANSFER ANY OF ITS PROPERTIES OR ASSETS TO SUCH
BORROWER OR GUARANTOR OR ANY OF ITS SUBSIDIARIES; OR (D) CREATE, INCUR, ASSUME
OR SUFFER TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY, ASSETS OR REVENUES,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OTHER THAN ENCUMBRANCES AND
RESTRICTIONS ARISING UNDER (I) APPLICABLE LAW, (II) THIS AGREEMENT, (III)
CUSTOMARY PROVISIONS RESTRICTING SUBLETTING OR ASSIGNMENT OF ANY LEASE GOVERNING
A LEASEHOLD INTEREST OF SUCH BORROWER OR GUARANTOR OR ANY OF ITS SUBSIDIARIES,
(IV) CUSTOMARY RESTRICTIONS ON DISPOSITIONS OF REAL PROPERTY INTERESTS FOUND IN
RECIPROCAL EASEMENT AGREEMENTS OF SUCH BORROWER OR GUARANTOR OR ANY OF ITS
SUBSIDIARIES, (V) ANY AGREEMENT RELATING TO INDEBTEDNESS INCURRED BY A
SUBSIDIARY OF SUCH BORROWER OR GUARANTOR PRIOR TO THE DATE ON WHICH SUCH
SUBSIDIARY WAS ACQUIRED BY SUCH BORROWER OR GUARANTOR AND OUTSTANDING ON SUCH
ACQUISITION DATE THAT IS PERMITTED UNDER THE TERMS OF THIS AGREEMENT, (VI) THE
EXTENSION OR CONTINUATION OF CONTRACTUAL OBLIGATIONS IN EXISTENCE ON THE DATE
HEREOF, OR (VII) ANY AGREEMENT RELATING TO A REFINANCING OF INDEBTEDNESS
PERMITTED UNDER THE TERMS OF THIS AGREEMENT; PROVIDED, THAT, ANY SUCH
ENCUMBRANCES OR RESTRICTIONS CONTAINED IN SUCH EXTENSION OR CONTINUATION ARE NO
LESS FAVORABLE TO AGENT AND LENDERS THAN THOSE ENCUMBRANCES AND RESTRICTIONS
UNDER OR PURSUANT TO THE CONTRACTUAL OBLIGATIONS SO EXTENDED OR CONTINUED.

 


9.17         MINIMUM EXCESS AVAILABILITY.  BORROWERS SHALL MAINTAIN EXCESS

 

100

--------------------------------------------------------------------------------


 

Availability of at least $7,500,000, subject to adjustment pursuant to Section
2.3(g) hereof.

 


9.18         FINANCIAL COVENANTS.


 


(A)           UNTIL SUCH TIME AS THE EXISTING TERM LOAN AND ALL OBLIGATIONS
RELATED THERETO ARE INDEFEASIBLY PAID AND SATISFIED IN FULL IN IMMEDIATELY
AVAILABLE FUNDS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT:


 

(I)            SUBJECT TO SECTION 9.18(A)(II) HEREOF, IF THE SUM OF EXCESS
AVAILABILITY PLUS QUALIFIED CASH IS GREATER THAN $30,000,000,

 

(A)          BORROWERS SHALL BE REQUIRED TO MAINTAIN A LEVERAGE RATIO OF NOT
GREATER THAN 2.75:1.00 WHEN MEASURED AS OF EACH FISCAL QUARTER END; AND

 

(B)           BORROWERS SHALL BE REQUIRED TO MAINTAIN A FIXED CHARGE COVERAGE
RATIO OF NOT LESS THAN 1.0:1.0 CALCULATED ON A TRAILING TWELVE (12) MONTH BASIS
WHEN MEASURED AS OF AS OF EACH FISCAL QUARTER END.

 

(II)           IF THE SUM OF EXCESS AVAILABILITY PLUS QUALIFIED CASH IS EQUAL TO
OR LESS THAN $30,000,000,

 

(A)          BORROWERS SHALL BE REQUIRED TO MAINTAIN A LEVERAGE RATIO OF NOT
GREATER THAN 2.75:1.00 WHEN MEASURED AS OF THE END OF EACH FISCAL MONTH; AND

 

(B)           BORROWERS SHALL BE REQUIRED TO MAINTAIN A FIXED CHARGE COVERAGE
RATIO OF NOT LESS THAN 1.0:1.0 CALCULATED ON A TRAILING TWELVE (12) MONTH BASIS
WHEN MEASURED AS OF THE END OF EACH FISCAL MONTH.

 


(B)           UPON THE INDEFEASIBLE PAYMENT AND SATISFACTION IN FULL OF THE
EXISTING TERM LOAN AND ALL OBLIGATIONS RELATED THERETO IN IMMEDIATELY AVAILABLE
FUNDS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, IF AS OF THE END OF ANY
FISCAL MONTH OF THE BORROWERS THE AVERAGE AMOUNT OF BORROWERS’ EXCESS
AVAILABILITY IS LESS THAN $10,000,000, BORROWERS SHALL BE REQUIRED TO MAINTAIN A
FIXED CHARGE COVERAGE RATIO OF NOT LESS THAN 1.0:1.0 CALCULATED ON A TRAILING
TWELVE (12) MONTH BASIS WHEN MEASURED AS OF THE END OF EACH FISCAL MONTH.


 


9.19         LICENSE AGREEMENTS.


 


(A)           EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, EACH BORROWER AND GUARANTOR SHALL (I) PROMPTLY AND FAITHFULLY
OBSERVE AND PERFORM ALL OF THE MATERIAL TERMS, COVENANTS, CONDITIONS AND
PROVISIONS OF THE MATERIAL LICENSE AGREEMENTS TO WHICH IT IS A PARTY TO BE
OBSERVED AND PERFORMED BY IT, AT THE TIMES SET FORTH THEREIN, IF ANY, (II) NOT
DO, PERMIT, SUFFER OR REFRAIN FROM DOING ANYTHING THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A DEFAULT UNDER OR BREACH OF ANY OF THE TERMS OF ANY
MATERIAL LICENSE AGREEMENT, (III) NOT CANCEL, SURRENDER, MODIFY, AMEND, WAIVE OR
RELEASE ANY MATERIAL LICENSE AGREEMENT IN ANY MATERIAL RESPECT OR ANY TERM,
PROVISION OR RIGHT OF THE LICENSEE THEREUNDER IN ANY MATERIAL RESPECT, OR
CONSENT TO ANY OF THE FOREGOING; EXCEPT, SUBJECT TO SECTION 9.19(B)(I) BELOW, A
BORROWER OR GUARANTOR MAY CANCEL, SURRENDER OR RELEASE ANY MATERIAL LICENSE

 

101

--------------------------------------------------------------------------------


 

Agreement in the ordinary course of the business of such Borrower or Guarantor;
provided, that, such Borrower or Guarantor shall give Agent not less than thirty
(30) days prior written notice of its intention to so cancel, surrender and
release any such material License Agreement, (iv) give Agent prompt written
notice of any material License Agreement entered into by such Borrower or
Guarantor after the date hereof, together with a true, correct and complete copy
thereof and such other information with respect thereto as Agent may request
(subject to any obligation of confidentiality contained therein), (v) give Agent
prompt written notice of any notice of default sent to another party to a
material License Agreement by such Borrower or Guarantor of any material breach
of any obligation, or any default, by such party under any material License
Agreement, and deliver to Agent (promptly upon the receipt thereof by such
Borrower or Guarantor in the case of a notice to such Borrower or Guarantor and
concurrently with the sending thereof in the case of a notice from such Borrower
or Guarantor) a copy of each notice of default and every other notice and other
communication received or delivered by such Borrower or Guarantor in connection
with any material License Agreement which relates to the right of such Borrower
or Guarantor to continue to use the property subject to such License Agreement,
and (vi) furnish to Agent, promptly upon the request of Agent, such information
and evidence as Agent may reasonably require from time to time concerning the
observance, performance and compliance by such Borrower or Guarantor or the
other party or parties thereto with the material terms, covenants or provisions
of any material License Agreement.


 


(B)           EACH BORROWER OR GUARANTOR WILL EITHER EXERCISE ANY OPTION TO
RENEW OR EXTEND THE TERM OF EACH MATERIAL LICENSE AGREEMENT TO WHICH IT IS A
PARTY IN SUCH MANNER AS WILL CAUSE THE TERM OF SUCH MATERIAL LICENSE AGREEMENT
TO BE EFFECTIVELY RENEWED OR EXTENDED FOR THE PERIOD PROVIDED BY SUCH OPTION AND
GIVE PROMPT WRITTEN NOTICE THEREOF TO AGENT OR GIVE AGENT PRIOR WRITTEN NOTICE
THAT SUCH BORROWER OR GUARANTOR DOES NOT INTEND TO RENEW OR EXTEND THE TERM OF
ANY SUCH MATERIAL LICENSE AGREEMENT, NOT LESS THAN SIXTY (60) DAYS PRIOR TO THE
DATE OF ANY SUCH NON-RENEWAL OR EXPIRATION. IN THE EVENT OF THE FAILURE OF ANY
BORROWER OR GUARANTOR TO EXTEND OR RENEW ANY MATERIAL LICENSE AGREEMENT TO WHICH
IT IS A PARTY FOR REASONS WHICH ARE COMMERCIALLY UNREASONABLE, AGENT SHALL HAVE,
AND IS HEREBY GRANTED, THE IRREVOCABLE RIGHT AND AUTHORITY, AT ITS OPTION, TO
RENEW OR EXTEND THE TERM OF SUCH MATERIAL LICENSE AGREEMENT, WHETHER IN ITS OWN
NAME AND BEHALF, OR IN THE NAME AND BEHALF OF A DESIGNEE OR NOMINEE OF AGENT OR
IN THE NAME AND BEHALF OF SUCH BORROWER OR GUARANTOR, AS AGENT SHALL DETERMINE
AT ANY TIME THAT AN EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE
CONTINUING. AGENT MAY, BUT SHALL NOT BE REQUIRED TO, PERFORM ANY OR ALL OF SUCH
OBLIGATIONS OF SUCH BORROWER OR GUARANTOR UNDER ANY OF THE LICENSE AGREEMENTS,
INCLUDING, BUT NOT LIMITED TO, THE PAYMENT OF ANY OR ALL SUMS DUE FROM SUCH
BORROWER OR GUARANTOR THEREUNDER, EXCEPT FOR AMOUNT DUE TO ANOTHER BORROWER OR
GUARANTOR. ANY SUMS SO PAID BY AGENT SHALL CONSTITUTE PART OF THE OBLIGATIONS.


 


9.20         AFTER ACQUIRED REAL PROPERTY.  IF ANY BORROWER OR GUARANTOR
HEREAFTER ACQUIRES ANY REAL PROPERTY, FIXTURES OR ANY OTHER PROPERTY, THEN IF
SUCH REAL PROPERTY, FIXTURES OR OTHER PROPERTY AT ANY LOCATION (OR SERIES OF
ADJACENT, CONTIGUOUS OR RELATED LOCATIONS, AND REGARDLESS OF THE NUMBER OF
PARCELS) HAS A FAIR MARKET VALUE IN AN AMOUNT EQUAL TO OR GREATER THAN
$3,000,000 (OR IF A DEFAULT OR EVENT OF DEFAULT EXISTS, THEN REGARDLESS OF THE
FAIR MARKET VALUE OF SUCH ASSETS), WITHOUT LIMITING ANY OTHER RIGHTS OF AGENT OR
ANY LENDER, OR DUTIES OR OBLIGATIONS OF ANY BORROWER OR GUARANTOR, PROMPTLY UPON
AGENT’S REQUEST, SUCH BORROWER OR GUARANTOR SHALL EXECUTE AND DELIVER TO AGENT A
MORTGAGE, DEED OF TRUST OR DEED TO SECURE DEBT, AS AGENT MAY

 

102

--------------------------------------------------------------------------------


 

determine, in form and substance satisfactory to Agent and as to any provisions
relating to specific state laws satisfactory to Agent and in form appropriate
for recording in the real estate records of the jurisdiction in which such Real
Property or other property is located granting to Agent a first and only lien
and mortgage on and security interest in such Real Property, fixtures or other
property (except as such Borrower or Guarantor would otherwise be permitted to
incur hereunder or under its Guaranty, as applicable, or as otherwise consented
to in writing by Agent ) and such other agreements, documents and instruments as
Agent may reasonable require in connection therewith. Notwithstanding any
provisions to the contrary herein, no Borrower or Guarantor shall be required to
deliver to Agent a mortgage, deed of trust or deed to secure debt if the Real
Property to be secured thereby is a leasehold interest, and the granting of such
security interest is prohibited under the lease and the landlord has withheld
its consent to such security interest. Except as provided in Section 9.8 hereof
or if Agent’s prior written consent shall have been obtained, no Borrower shall
grant to any Person other than Agent a lien on or security interest in the Real
Property located on 466-472 53rd Street, Brooklyn, New York.

 


9.21         COSTS AND EXPENSES.  BORROWERS SHALL PAY TO AGENT ON DEMAND ALL
COSTS, EXPENSES, FILING FEES AND TAXES PAID OR PAYABLE IN CONNECTION WITH THE
PREPARATION, NEGOTIATION, EXECUTION, DELIVERY, RECORDING, ADMINISTRATION,
COLLECTION, LIQUIDATION, ENFORCEMENT AND DEFENSE OF THE OBLIGATIONS, AGENT’S
RIGHTS IN THE COLLATERAL, THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS AND ALL
OTHER DOCUMENTS RELATED HERETO OR THERETO, INCLUDING ANY AMENDMENTS, SUPPLEMENTS
OR CONSENTS WHICH MAY HEREAFTER BE CONTEMPLATED (WHETHER OR NOT EXECUTED) OR
ENTERED INTO IN RESPECT HEREOF AND THEREOF, INCLUDING:  (A) ALL COSTS AND
EXPENSES OF FILING OR RECORDING (INCLUDING UNIFORM COMMERCIAL CODE FINANCING
STATEMENT FILING TAXES AND FEES, DOCUMENTARY TAXES, INTANGIBLES TAXES AND
MORTGAGE RECORDING TAXES AND FEES, IF APPLICABLE); (B) COSTS AND EXPENSES AND
FEES FOR INSURANCE PREMIUMS, APPRAISAL FEES AND SEARCH FEES, COSTS AND EXPENSES
OF REMITTING LOAN PROCEEDS, COLLECTING CHECKS AND OTHER ITEMS OF PAYMENT, AND
ESTABLISHING AND MAINTAINING THE BLOCKED ACCOUNTS, TOGETHER WITH AGENT’S
CUSTOMARY CHARGES AND FEES WITH RESPECT THERETO; (C) CHARGES, FEES OR EXPENSES
CHARGED BY ANY BANK OR ISSUER IN CONNECTION WITH THE LETTER OF CREDIT
ACCOMMODATIONS; (D) COSTS AND EXPENSES OF PRESERVING AND PROTECTING THE
COLLATERAL; (E) COSTS AND EXPENSES PAID OR INCURRED IN CONNECTION WITH OBTAINING
PAYMENT OF THE OBLIGATIONS, ENFORCING THE SECURITY INTERESTS AND LIENS OF AGENT,
SELLING OR OTHERWISE REALIZING UPON THE COLLATERAL, AND OTHERWISE ENFORCING THE
PROVISIONS OF THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS OR DEFENDING ANY
CLAIMS MADE OR THREATENED AGAINST AGENT OR ANY LENDER ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING PREPARATIONS FOR AND
CONSULTATIONS CONCERNING ANY SUCH MATTERS); (F) ALL REASONABLE OUT-OF-POCKET
EXPENSES AND COSTS INCURRED BY AGENT DURING THE COURSE OF PERIODIC FIELD
EXAMINATIONS OF THE COLLATERAL AND BORROWERS’ OPERATIONS, PLUS A PER DIEM CHARGE
AT THE THEN STANDARD RATE FOR AGENT’S FIELD EXAMINERS IN THE FIELD AND OFFICE
(WHICH RATE AS OF THE DATE HEREOF IS OF $800 PER PERSON PER DAY); PROVIDED,
HOWEVER, THAT SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND
NO ADDITIONAL APPRAISAL/FIELD EXAM PERIOD EXISTS, BORROWERS SHALL NOT BE
OBLIGATED TO REIMBURSE THE AGENT FOR MORE THAN ONE (1) FIELD EXAMINATION OF THE
COLLATERAL IN ANY TWELVE (12) CONSECUTIVE MONTH PERIOD; AND (G) THE FEES AND
DISBURSEMENTS OF COUNSEL (INCLUDING LEGAL ASSISTANTS) TO AGENT IN CONNECTION
WITH ANY OF THE FOREGOING.

 


9.22         CREDIT CARD AGREEMENTS.  EACH BORROWER AND GUARANTOR SHALL (A)
OBSERVE AND PERFORM ALL MATERIAL TERMS, COVENANTS, CONDITIONS AND PROVISIONS OF
THE CREDIT CARD AGREEMENTS TO BE OBSERVED AND PERFORMED BY IT AT THE TIMES SET
FORTH THEREIN; (B) NOT DO, PERMIT,

 

103

--------------------------------------------------------------------------------


 

suffer or refrain from doing anything, as a result of which there could be a
default under or breach of any of the terms of any of the Credit Card Agreements
and at all times maintain in full force and effect the Credit Card Agreements
and not terminate, cancel, surrender, modify, amend, waive or release any of the
Credit Card Agreements, or consent to or permit to occur any of the foregoing;
except, that, any Borrower or Guarantor may terminate or cancel any of the
Credit Card Agreements in the ordinary course of the business of such Borrower
or Guarantor; provided, that, such Borrower or Guarantor shall give Agent not
less than ten (10) Business Days prior written notice of its intention to so
terminate or cancel any of the Credit Card Agreements; (c) not enter into any
new Credit Card Agreements with any new Credit Card Issuer unless Agent shall
have received not less than ten (10) Business Days prior written notice of the
intention of such Borrower or Guarantor to enter into such agreement (together
with such other information with respect thereto as Agent may request) and such
Borrower or Guarantor delivers, or causes to be delivered to Agent, a Credit
Card Acknowledgment in favor of Agent; (d) give Agent immediate written notice
of any Credit Card Agreement entered into by such Borrower or Guarantor after
the date hereof, together with a true, correct and complete copy thereof and
such other information with respect thereto as Agent may reasonably request; (e)
furnish to Agent, promptly upon the request of Agent, such information and
evidence as Agent may require from time to time concerning the observance,
performance and compliance by such Borrower or Guarantor or the other party or
parties thereto with the terms, covenants or provisions of the Credit Card
Agreements; and (f) not modify any instructions given by Agent to any Credit
Card Issuer or Credit Card Processor provided for in any Credit Card
Acknowledgement or otherwise direct the remittance of payments under any Credit
Card Agreement to any account other than the Blocked Account.

 


9.23         FURTHER ASSURANCES.  AT THE REQUEST OF AGENT AT ANY TIME AND FROM
TIME TO TIME, BORROWERS AND GUARANTORS SHALL, AT THEIR EXPENSE, DULY EXECUTE AND
DELIVER, OR CAUSE TO BE DULY EXECUTED AND DELIVERED, SUCH FURTHER AGREEMENTS,
DOCUMENTS AND INSTRUMENTS, AND DO OR CAUSE TO BE DONE SUCH FURTHER ACTS AS MAY
BE NECESSARY OR PROPER TO EVIDENCE, PERFECT, MAINTAIN AND ENFORCE THE SECURITY
INTERESTS AND THE PRIORITY THEREOF IN THE COLLATERAL AND TO OTHERWISE EFFECTUATE
THE PROVISIONS OR PURPOSES OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS. UPON ANY BORROWER’S REQUEST FOR A LOAN OR A LETTER OF CREDIT
ACCOMMODATION IN ACCORDANCE WITH THE PROVISIONS OF SECTION 6.5 HEREOF, AGENT MAY
REQUEST A CERTIFICATE FROM AN OFFICER OF EACH BORROWER REPRESENTING THAT ALL
CONDITIONS PRECEDENT TO THE MAKING OF LOANS AND PROVIDING LETTER OF CREDIT
ACCOMMODATIONS CONTAINED HEREIN ARE SATISFIED. IN THE EVENT OF SUCH REQUEST BY
AGENT, AGENT AND LENDERS MAY, AT AGENT’S OPTION, CEASE TO MAKE ANY FURTHER LOANS
OR PROVIDE ANY FURTHER LETTER OF CREDIT ACCOMMODATIONS UNTIL AGENT HAS RECEIVED
SUCH CERTIFICATE AND, IN ADDITION, AGENT HAS DETERMINED THAT SUCH CONDITIONS ARE
SATISFIED.

 


9.24         PRIVATE LABEL CREDIT CARDS.  IN THE EVENT AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND UPON AGENT’S WRITTEN NOTICE TO BORROWERS,
BORROWERS AND GUARANTORS WILL CEASE TO RECEIVE ANY IN STORE PAYMENTS. UPON AN
ACCELERATION OF THE OBLIGATIONS FOLLOWING AN EVENT OF DEFAULT, BORROWERS AND
GUARANTORS WILL CEASE TO ACCEPT ANY CUSTOMER PAYMENTS MADE THROUGH ANY
BORROWER’S OR GUARANTOR’S PRIVATE LABEL CREDIT CARDS.

 


9.25         TERMINATION OF TRANSITION SERVICES AGREEMENT.  BORROWERS SHALL GIVE
AGENT WRITTEN NOTICE OF THE TERMINATION OF THE TRANSITION SERVICES AGREEMENT
THIRTY (30) DAYS PRIOR TO THE DATE OF SUCH TERMINATION.

 

104

--------------------------------------------------------------------------------


 


9.26         CASH COLLATERAL ACCOUNT. BORROWERS SHALL:


 


(A)           CONTINUE TO MAINTAIN THE CASH COLLATERAL ACCOUNT AT THEIR SOLE
EXPENSE;


 


(B)           ENSURE THAT AT ALL TIMES THE CASH COLLATERAL ACCOUNT CONTROL
AGREEMENT IS IN EFFECT WITH RESPECT TO THE CASH COLLATERAL ACCOUNT;


 


(C)           NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT, CLOSE OR TRANSFER
THE CASH COLLATERAL ACCOUNT OR TAKE ANY OTHER ACTION WITH RESPECT TO THE CASH
COLLATERAL ACCOUNT THAT IS NOT EXPRESSLY AUTHORIZED BY THIS AGREEMENT;


 


(D)           PROVIDE TO AGENT, AS AND WHEN RECEIVED BY BORROWERS, COPIES OF ALL
STATEMENTS RECEIVED BY BORROWERS WITH RESPECT TO THE CASH COLLATERAL ACCOUNT TO
THE EXTENT THAT THE FINANCIAL INSTITUTION OR OTHER PERSON WITH WHOM SUCH ACCOUNT
IS MAINTAINED HAS NOT PROVIDED SUCH STATEMENTS DIRECTLY TO AGENT;


 


(E)           IN THE EVENT THE AVAILABLE BALANCE OF THE CASH COLLATERAL ACCOUNT
IS AT ANY TIME LESS THAN AN AMOUNT SUFFICIENT TO SUPPORT THE ADVANCES THEN
OUTSTANDING PURSUANT TO CLAUSE (A)(I)(D) OF THE DEFINITION OF BORROWING BASE,
IMMEDIATELY REPORT SUCH EVENT TO AGENT AND IMMEDIATELY, BUT IN ANY EVENT WITHIN
TWO (2) BUSINESS DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM AGENT OF SUCH EVENT,
DEPOSIT READILY AVAILABLE FUNDS INTO THE CASH COLLATERAL ACCOUNT SUFFICIENT TO
CAUSE SUCH BALANCE TO SUPPORT THE FULL AMOUNT OF ALL ADVANCES THEN OUTSTANDING
PURSUANT TO CLAUSE (A)(I)(D) OF THE DEFINITION OF BORROWING BASE; AND


 


(F)            NOT MAKE ANY WITHDRAWALS OR TRANSFERS FROM THE CASH COLLATERAL
ACCOUNT WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD TO THE EXTENT THAT BOTH BEFORE AND AFTER GIVING EFFECT TO
SUCH WITHDRAWAL OR TRANSFER, (I) NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS AND
(II) THE THEN OUTSTANDING BALANCE OF THE REVOLVING LOANS MADE AGAINST THE
AVAILABLE BALANCE OF THE CASH COLLATERAL ACCOUNT IS GREATER THAN OR EQUAL TO ONE
HUNDRED PERCENT (100%) OF THE AVAILABLE BALANCE OF THE CASH COLLATERAL ACCOUNT.


 


9.27         FOREIGN ASSETS CONTROL REGULATIONS, ETC.  NONE OF THE REQUESTING OR
BORROWING OF THE LOANS OR THE REQUESTING OR ISSUANCE, EXTENSION OR RENEWAL OF
LETTER OF CREDIT ACCOMMODATION OR THE USE OF THE PROCEEDS OF ANY THEREOF WILL
VIOLATE THE TRADING WITH THE ENEMY ACT (50 U.S.C. §1 ET SEQ., AS AMENDED) (THE
“TRADING WITH THE ENEMY ACT”) OR ANY OF THE FOREIGN ASSETS CONTROL REGULATIONS
OF THE UNITED STATES TREASURY DEPARTMENT (31 C.F.R., SUBTITLE B, CHAPTER V, AS
AMENDED) (THE “FOREIGN ASSETS CONTROL REGULATIONS”) OR ANY ENABLING LEGISLATION
OR EXECUTIVE ORDER RELATING THERETO (INCLUDING, BUT NOT LIMITED TO (A) EXECUTIVE
ORDER 13224 OF SEPTEMBER 21, 2001 BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS
WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT TERRORISM (66 FED. REG.
49079 (2001)) (THE “EXECUTIVE ORDER”) AND (B) THE UNITING AND STRENGTHENING
AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT
TERRORISM ACT OF 2001 (PUBLIC LAW 107-56). NONE OF BORROWERS OR ANY OF THEIR
SUBSIDIARIES OR OTHER AFFILIATES IS OR WILL BECOME A “BLOCKED PERSON” AS
DESCRIBED IN THE EXECUTIVE ORDER, THE TRADING WITH THE ENEMY ACT OR THE FOREIGN
ASSETS CONTROL REGULATIONS OR ENGAGES OR WILL ENGAGE IN ANY DEALINGS OR
TRANSACTIONS, OR BE OTHERWISE ASSOCIATED, WITH ANY SUCH “BLOCKED PERSON”.

 

105

--------------------------------------------------------------------------------


 


10.                                 EVENTS OF DEFAULT AND REMEDIES


 


10.1         EVENTS OF DEFAULT.  THE OCCURRENCE OR EXISTENCE OF ANY ONE OR MORE
OF THE FOLLOWING EVENTS ARE REFERRED TO HEREIN INDIVIDUALLY AS AN “EVENT OF
DEFAULT”, AND COLLECTIVELY AS “EVENTS OF DEFAULT”:

 


(A)           ANY BORROWER FAILS TO MAKE ANY PRINCIPAL PAYMENT AFTER THE SAME
BECOMES DUE AND PAYABLE, OR ANY BORROWER FAILS TO PAY ANY OF THE OTHER
OBLIGATIONS (OTHER THAN WITH RESPECT TO PRINCIPAL PAYMENTS) WITHIN TWO (2)
BUSINESS DAYS AFTER THE SAME BECOMES DUE AND PAYABLE OR (II) ANY BORROWER OR
GUARANTOR FAILS TO PERFORM ANY OF THE COVENANTS CONTAINED IN SECTIONS 9.1(A),
9.2, 9.3, 9.4, 9.5, 9.7, 9.11, 9.13, 9.15, 9.16, 9.17, 9.18, 9.21, 9.25, 9.26
AND 9.27 OF THIS AGREEMENT AND SUCH FAILURE SHALL CONTINUE FOR FIFTEEN (15)
BUSINESS DAYS; PROVIDED, THAT, SUCH FIFTEEN (15) BUSINESS DAY PERIOD SHALL NOT
APPLY IN THE CASE OF: (A) ANY FAILURE TO OBSERVE ANY SUCH COVENANT WHICH IS NOT
CAPABLE OF BEING CURED AT ALL OR WITHIN SUCH FIFTEEN (15) BUSINESS DAY PERIOD OR
WHICH HAS BEEN THE SUBJECT OF A PRIOR FAILURE WITHIN A SIX (6) MONTH PERIOD OR
(B) AN INTENTIONAL BREACH BY BORROWER OR ANY GUARANTOR OF ANY SUCH COVENANT OR
(III) ANY BORROWER OR GUARANTOR FAILS TO PERFORM ANY OF THE TERMS, COVENANTS,
CONDITIONS OR PROVISIONS CONTAINED IN THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS OTHER THAN THOSE DESCRIBED IN SECTIONS 10.1(A)(I) AND
10.1(A)(II) ABOVE AND SUCH FAILURE SHALL CONTINUE FOR THIRTY (30) BUSINESS DAYS;
PROVIDED, THAT, SUCH THIRTY (30) BUSINESS DAY PERIOD SHALL NOT APPLY IN THE CASE
OF: (A) ANY FAILURE TO OBSERVE ANY SUCH COVENANT WHICH IS NOT CAPABLE OF BEING
CURED AT ALL OR WITHIN SUCH THIRTY (30) BUSINESS DAY PERIOD OR WHICH HAS BEEN
THE SUBJECT OF A PRIOR FAILURE WITHIN A SIX (6) MONTH PERIOD OR (B) AN
INTENTIONAL BREACH BY ANY BORROWER OR SUCH GUARANTOR OF ANY SUCH COVENANT;


 


(B)           ANY REPRESENTATION, WARRANTY OR STATEMENT OF FACT MADE BY ANY
BORROWER OR GUARANTOR IN THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS OR ANY
OTHER WRITTEN AGREEMENT, SCHEDULE, CONFIRMATORY ASSIGNMENT OR OTHERWISE SHALL
WHEN MADE OR DEEMED MADE BE FALSE OR MISLEADING IN ANY MATERIAL RESPECT;


 


(C)           ANY GUARANTOR REVOKES OR TERMINATES, OR FAILS TO PERFORM ANY OF
THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS OF ANY GUARANTEE IN FAVOR OF
AGENT OR ANY LENDER;


 


(D)           ANY (I) JUDGMENT FOR THE PAYMENT OF MONEY IS RENDERED AGAINST ANY
BORROWER OR ANY OBLIGOR IN EXCESS OF $4,000,000 IN ANY ONE CASE OR IN EXCESS OF
$8,000,000 IN THE AGGREGATE FOR BORROWERS AND OBLIGORS (TO THE EXTENT NOT
COVERED BY INSURANCE WHERE THE INSURER HAS ASSUMED RESPONSIBILITY IN WRITING FOR
SUCH JUDGMENT) AND SHALL REMAIN UNDISCHARGED OR UNVACATED FOR A PERIOD IN EXCESS
OF THIRTY (30) DAYS OR EXECUTION SHALL AT ANY TIME NOT BE EFFECTIVELY STAYED, OR
ANY JUDGMENT OTHER THAN FOR THE PAYMENT OF MONEY, OR INJUNCTION, ATTACHMENT,
GARNISHMENT OR EXECUTION IS RENDERED AGAINST ANY BORROWER OR ANY OBLIGOR OR ANY
OF THE COLLATERAL HAVING A VALUE IN EXCESS OF $4,000,000 OR (II) UNLESS
CONSENTED TO BY AGENT, ANY SETTLEMENT OF A LEGAL ACTION OR LITIGATED CLAIM OR
CONTROVERSY IS MADE BY ANY BORROWER OR ANY OBLIGOR IN AN AMOUNT IN EXCESS OF
$8,000,000 (TO THE EXTENT NOT COVERED BY INSURANCE WHERE THE INSURER HAS ASSUMED
RESPONSIBILITY IN WRITING FOR SUCH SETTLEMENT) IF (A) ANY PORTION OF THE
EXISTING TERM LOAN IS OUTSTANDING AND (B) AFTER GIVING PRO FORMA EFFECT TO SUCH
PAYMENT AS OF THE LAST DAY OF THE LATEST FISCAL MONTH ENDED PRIOR TO THE DATE OF
SUCH PAYMENT, THE BORROWERS WOULD HAVE SATISFIED THE COVENANTS SET FORTH IN
SECTION 9.18(A) HEREOF FOR SUCH PRIOR FISCAL MONTH;

 

106

--------------------------------------------------------------------------------


 


E)             EXCEPT AS PERMITTED BY SECTION 9.7 HEREOF, ANY BORROWER OR
GUARANTOR DISSOLVES OR ANY BORROWER SUSPENDS OR DISCONTINUES DOING BUSINESS;


 


(F)            ANY BORROWER OR ANY OBLIGOR MAKES AN ASSIGNMENT FOR THE BENEFIT
OF CREDITORS, MAKES OR SENDS NOTICE OF A BULK TRANSFER OR CALLS A MEETING OF ITS
CREDITORS OR PRINCIPAL CREDITORS IN CONNECTION WITH A MORATORIUM OR ADJUSTMENT
OF THE INDEBTEDNESS DUE TO THEM;


 


(G)           A CASE OR PROCEEDING UNDER THE BANKRUPTCY LAWS OF THE UNITED
STATES OF AMERICA NOW OR HEREAFTER IN EFFECT OR UNDER ANY INSOLVENCY,
REORGANIZATION, RECEIVERSHIP, READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION
LAW OR STATUTE OF ANY JURISDICTION NOW OR HEREAFTER IN EFFECT (WHETHER AT LAW OR
IN EQUITY) IS FILED AGAINST ANY BORROWER, ANY OBLIGOR OR ALL OR ANY PART OF ANY
SUCH PERSON’S PROPERTIES AND SUCH PETITION OR APPLICATION IS NOT DISMISSED
WITHIN THIRTY (30) DAYS AFTER THE DATE OF ITS FILING OR ANY BORROWER OR ANY
OBLIGOR SHALL FILE ANY ANSWER ADMITTING OR NOT CONTESTING SUCH PETITION OR
APPLICATION OR INDICATES ITS CONSENT TO, ACQUIESCENCE IN OR APPROVAL OF, ANY
SUCH ACTION OR PROCEEDING OR THE RELIEF REQUESTED IS GRANTED SOONER;


 


(H)           A CASE OR PROCEEDING UNDER THE BANKRUPTCY LAWS OF THE UNITED
STATES OF AMERICA NOW OR HEREAFTER IN EFFECT OR UNDER ANY INSOLVENCY,
REORGANIZATION, RECEIVERSHIP, READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION
LAW OR STATUTE OF ANY JURISDICTION NOW OR HEREAFTER IN EFFECT (WHETHER AT A LAW
OR EQUITY) IS FILED BY ANY BORROWER OR ANY OBLIGOR OR FOR ALL OR ANY PART OF ITS
PROPERTY;


 


(I)            ANY DEFAULT IN RESPECT OF ANY INDEBTEDNESS OF ANY BORROWER OR
OBLIGOR (OTHER THAN INDEBTEDNESS OWING TO AGENT AND LENDERS HEREUNDER), IN ANY
CASE IN AN AMOUNT IN EXCESS OF $25,000,000, WHICH DEFAULT CONTINUES BEYOND ANY
CURE PERIOD APPLICABLE THERETO, IF ANY, WITH RESPECT TO SUCH INDEBTEDNESS, OR
ANY DEFAULT BY ANY BORROWER OR OBLIGOR UNDER ANY MATERIAL CONTRACT (OTHER THAN A
CREDIT CARD AGREEMENT), WHICH DEFAULT CONTINUES BEYOND ANY CURE PERIOD
APPLICABLE THERETO, IF ANY, AND/OR IS NOT WAIVED IN WRITING BY THE OTHER PARTIES
THERETO;


 


(J)            ANY CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR: (I) SHALL SEND
NOTICE TO ANY BORROWER OR GUARANTOR THAT IT IS CEASING TO MAKE OR SUSPENDING
PAYMENTS TO SUCH BORROWER OR GUARANTOR OF AMOUNTS DUE OR TO BECOME DUE TO SUCH
BORROWER OR GUARANTOR OR SHALL CEASE OR SUSPEND SUCH PAYMENTS, (II) SHALL SEND
NOTICE TO ANY BORROWER OR GUARANTOR THAT IT IS TERMINATING ITS ARRANGEMENTS WITH
SUCH BORROWER OR GUARANTOR OR SUCH ARRANGEMENTS SHALL TERMINATE AS A RESULT OF
ANY EVENT OF DEFAULT UNDER SUCH ARRANGEMENTS, EXCEPT WHERE (A) THE LOSS OF
SERVICES BY A CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR WOULD NOT RESULT IN
NON-PAYMENT OF AMOUNTS DUE TO ANY BORROWER OR GUARANTOR OR COULD NOT REASONABLY
BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT OR (B) SUCH BORROWER OR GUARANTOR
SHALL HAVE ENTERED INTO ARRANGEMENTS WITH ANOTHER CREDIT CARD ISSUER OR CREDIT
CARD PROCESSOR, AS THE CASE MAY BE, WITHIN FORTY-FIVE (45) DAYS AFTER THE DATE
OF ANY SUCH NOTICE, (III) WITHHOLDS PAYMENT OF AMOUNTS OTHERWISE PAYABLE TO ANY
BORROWER OR GUARANTOR TO FUND A RESERVE ACCOUNT OR OTHERWISE HOLD AS COLLATERAL,
OR SHALL REQUIRE ANY BORROWER OR GUARANTOR TO PAY FUNDS INTO A RESERVE ACCOUNT
OR FOR SUCH CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR TO OTHERWISE HOLD AS
COLLATERAL, OR ANY BORROWER OR GUARANTOR SHALL PROVIDE A LETTER OF CREDIT,
GUARANTEE, INDEMNITY OR SIMILAR INSTRUMENT TO OR IN FAVOR OF SUCH

 

107

--------------------------------------------------------------------------------


 

Credit Card Issuer or Credit Card Processor such that in the aggregate all of
such funds in the reserve account, other amounts held as collateral and the
amount of such letters of credit, guarantees, indemnities or similar instruments
shall exceed an aggregate for Borrowers and Guarantors of $5,000,000 at any one
time or (iv) debits or deducts any amounts from any deposit account of any
Borrower or Guarantor;


 


(K)           ANY MATERIAL PROVISION HEREOF OR OF ANY OF THE OTHER FINANCING
AGREEMENTS SHALL FOR ANY REASON CEASE TO BE VALID, BINDING AND ENFORCEABLE WITH
RESPECT TO ANY PARTY HERETO OR THERETO (OTHER THAN AGENT) IN ACCORDANCE WITH ITS
TERMS, OR ANY SUCH PARTY SHALL CHALLENGE THE ENFORCEABILITY HEREOF OR THEREOF,
OR SHALL ASSERT IN WRITING, OR TAKE ANY ACTION OR FAIL TO TAKE ANY ACTION BASED
ON THE ASSERTION THAT ANY PROVISION HEREOF OR OF ANY OF THE OTHER FINANCING
AGREEMENTS HAS CEASED TO BE OR IS OTHERWISE NOT VALID, BINDING OR ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, OR ANY SECURITY INTEREST PROVIDED FOR HEREIN OR IN
ANY OF THE OTHER FINANCING AGREEMENTS SHALL CEASE TO BE A VALID AND PERFECTED
FIRST PRIORITY SECURITY INTEREST IN ANY OF THE COLLATERAL PURPORTED TO BE
SUBJECT THERETO (EXCEPT AS OTHERWISE PERMITTED HEREIN OR THEREIN);


 


(L)            AN ERISA EVENT SHALL OCCUR WHICH RESULTS IN OR COULD REASONABLY
BE EXPECTED TO RESULT IN LIABILITY OF ANY BORROWER OR GUARANTOR IN AN AMOUNT
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(M)          ANY CHANGE OF CONTROL;


 


(N)           THE INDICTMENT BY ANY GOVERNMENTAL AUTHORITY, OR AS AGENT MAY
REASONABLY AND IN GOOD FAITH DETERMINE, THE THREATENED INDICTMENT BY ANY
GOVERNMENTAL AUTHORITY OF ANY BORROWER OR ANY OBLIGOR OF WHICH SUCH BORROWER,
SUCH OBLIGOR OR AGENT RECEIVES NOTICE, IN EITHER CASE, AS TO WHICH THERE IS A
REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION, IN THE GOOD FAITH
DETERMINATION OF AGENT, UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT OR
THREATENED COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDINGS AGAINST ANY BORROWER OR
ANY OBLIGOR, PURSUANT TO WHICH STATUTE OR PROCEEDINGS THE PENALTIES OR REMEDIES
SOUGHT OR AVAILABLE INCLUDE FORFEITURE OF (I) ANY OF THE COLLATERAL HAVING A
VALUE IN EXCESS OF $2,500,000 OR (II) ANY OTHER PROPERTY OF ANY BORROWER OR
GUARANTOR WHICH IS NECESSARY OR MATERIAL TO THE CONDUCT OF ITS BUSINESS, AND
WHICH INDICTMENT OR PROCEEDING, IN THE AGENT’S REASONABLE JUDGMENT, HAS HAD, OR
COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT; OR


 


(O)           ANY EVENT OCCURS THAT GIVES RISE TO AN ACTUAL TERMINATION OF THE
LOGISTICS AND OTHER INVENTORY HANDLING SERVICES BEING PROVIDED PURSUANT TO THE
TRANSITION SERVICES AGREEMENT AS OF THE DATE HEREOF AND SUCH SERVICES HAVE NOT
BEEN ADEQUATELY REPLACED BY ANOTHER SERVICE PROVIDER OR ASSUMED BY A BORROWER OR
AN OBLIGOR.


 


10.2         REMEDIES.


 


(A)           AT ANY TIME AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING, AGENT AND LENDERS SHALL HAVE ALL RIGHTS AND REMEDIES PROVIDED IN
THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS, THE UCC AND OTHER APPLICABLE
LAW, ALL OF WHICH RIGHTS AND REMEDIES MAY BE EXERCISED WITHOUT NOTICE TO OR
CONSENT BY ANY BORROWER OR ANY OBLIGOR, EXCEPT AS SUCH NOTICE OR CONSENT IS
EXPRESSLY PROVIDED FOR HEREUNDER OR REQUIRED BY APPLICABLE LAW. ALL RIGHTS,

 

108

--------------------------------------------------------------------------------


 

remedies and powers granted to Agent and Lenders hereunder, under any of the
other Financing Agreements, the UCC or other applicable law, are cumulative, not
exclusive and enforceable, in Agent’s discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Borrower or any Obligor of this
Agreement or any of the other Financing Agreements. Subject to Section 12
hereof, Agent may, and at the direction of the Required Lenders shall, at any
time or times, proceed directly against any Borrower or any Obligor to collect
the Obligations without prior recourse to the Collateral.


 


(B)           WITHOUT LIMITING THE FOREGOING, AT ANY TIME AN EVENT OF DEFAULT
EXISTS OR HAS OCCURRED AND IS CONTINUING, AGENT MAY, IN ITS DISCRETION, AND UPON
THE DIRECTION OF THE REQUIRED LENDERS, SHALL (I) ACCELERATE THE PAYMENT OF ALL
OBLIGATIONS AND DEMAND IMMEDIATE PAYMENT THEREOF TO AGENT, FOR ITSELF AND THE
RATABLE BENEFIT OF THE LENDERS AND THE BANK PRODUCT PROVIDERS (PROVIDED, THAT,
UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT DESCRIBED IN SECTIONS 10.1(G) AND
10.1(H), ALL OBLIGATIONS SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND
PAYABLE), (II) MAKE RESERVES FOR ALL SALES, EXCISE OR SIMILAR TAXES THAT ARE
PAST DUE, (III) WITH OR WITHOUT JUDICIAL PROCESS OR THE AID OR ASSISTANCE OF
OTHERS, ENTER UPON ANY PREMISES ON OR IN WHICH ANY OF THE COLLATERAL MAY BE
LOCATED AND TAKE POSSESSION OF THE COLLATERAL OR COMPLETE PROCESSING,
MANUFACTURING AND REPAIR OF ALL OR ANY PORTION OF THE COLLATERAL, (IV) REQUIRE
BORROWERS OR ANY OBLIGOR, AT BORROWERS’ EXPENSE, TO ASSEMBLE AND MAKE AVAILABLE
TO AGENT ANY PART OR ALL OF THE COLLATERAL AT ANY PLACE AND TIME DESIGNATED BY
AGENT, (V) COLLECT, FORECLOSE, RECEIVE, APPROPRIATE, SETOFF AND REALIZE UPON ANY
AND ALL COLLATERAL, (VI) REMOVE ANY OR ALL OF THE COLLATERAL FROM ANY PREMISES
ON OR IN WHICH THE SAME MAY BE LOCATED FOR THE PURPOSE OF EFFECTING THE SALE,
FORECLOSURE OR OTHER DISPOSITION THEREOF OR FOR ANY OTHER PURPOSE, (VII) SELL,
LEASE, TRANSFER, ASSIGN, DELIVER OR OTHERWISE DISPOSE OF ANY AND ALL COLLATERAL
(INCLUDING ENTERING INTO CONTRACTS WITH RESPECT THERETO, PUBLIC OR PRIVATE SALES
AT ANY EXCHANGE, BROKER’S BOARD, AT ANY OFFICE OF AGENT OR ELSEWHERE) AT SUCH
PRICES OR TERMS AS AGENT MAY DEEM REASONABLE, FOR CASH, UPON CREDIT OR FOR
FUTURE DELIVERY, WITH THE AGENT HAVING THE RIGHT TO PURCHASE THE WHOLE OR ANY
PART OF THE COLLATERAL AT ANY SUCH PUBLIC SALE, ALL OF THE FOREGOING BEING FREE
FROM ANY RIGHT OR EQUITY OF REDEMPTION OF ANY BORROWER OR ANY OBLIGOR, WHICH
RIGHT OR EQUITY OF REDEMPTION IS HEREBY EXPRESSLY WAIVED AND RELEASED BY EACH
BORROWER AND OBLIGORS AND/OR (VIII) TERMINATE THIS AGREEMENT. IF ANY OF THE
COLLATERAL IS SOLD OR LEASED BY AGENT UPON CREDIT TERMS OR FOR FUTURE DELIVERY,
THE OBLIGATIONS SHALL NOT BE REDUCED AS A RESULT THEREOF UNTIL PAYMENT THEREFOR
IS FINALLY COLLECTED BY AGENT. IF NOTICE OF DISPOSITION OF COLLATERAL IS
REQUIRED BY LAW, TEN (10) DAYS PRIOR NOTICE BY AGENT TO BORROWERS DESIGNATING
THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY PRIVATE SALE
OR OTHER INTENDED DISPOSITION OF COLLATERAL IS TO BE MADE, SHALL BE DEEMED TO BE
REASONABLE NOTICE THEREOF AND BORROWERS WAIVE ANY OTHER NOTICE. IN THE EVENT
AGENT INSTITUTES AN ACTION TO RECOVER ANY COLLATERAL OR SEEKS RECOVERY OF ANY
COLLATERAL BY WAY OF PREJUDGMENT REMEDY, BORROWERS WAIVE THE POSTING OF ANY BOND
WHICH MIGHT OTHERWISE BE REQUIRED. AT ANY TIME AN EVENT OF DEFAULT EXISTS OR HAS
OCCURRED AND IS CONTINUING, UPON AGENT’S REQUEST, BORROWERS WILL EITHER, AS
AGENT SHALL SPECIFY, FURNISH CASH COLLATERAL TO THE ISSUER TO BE USED TO SECURE
AND FUND AGENT’S REIMBURSEMENT OBLIGATIONS TO THE ISSUER IN CONNECTION WITH ANY
LETTER OF CREDIT ACCOMMODATIONS OR FURNISH CASH COLLATERAL TO AGENT FOR THE
LETTER OF CREDIT ACCOMMODATIONS. SUCH CASH COLLATERAL SHALL BE IN THE AMOUNT
EQUAL TO ONE HUNDRED FIVE PERCENT (105%) OF THE AMOUNT OF THE LETTER OF CREDIT
ACCOMMODATIONS PLUS THE AMOUNT OF ANY FEES AND EXPENSES PAYABLE IN CONNECTION
THEREWITH THROUGH THE END OF THE LATEST EXPIRATION DATE OF SUCH LETTER OF CREDIT
ACCOMMODATIONS.

 

109

--------------------------------------------------------------------------------


 


(C)           AT ANY TIME OR TIMES THAT AN EVENT OF DEFAULT EXISTS OR HAS
OCCURRED AND IS CONTINUING, AGENT MAY, IN ITS DISCRETION, AND UPON THE DIRECTION
OF THE REQUIRED LENDERS, AGENT SHALL, ENFORCE THE RIGHTS OF ANY BORROWER OR ANY
OBLIGOR AGAINST ANY ACCOUNT DEBTOR, SECONDARY OBLIGOR OR OTHER OBLIGOR IN
RESPECT OF ANY OF THE ACCOUNTS OR OTHER RECEIVABLES. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, AGENT MAY, IN ITS DISCRETION, AND UPON THE
DIRECTION OF THE REQUIRED LENDERS, AGENT SHALL, AT SUCH TIME OR TIMES (I) NOTIFY
ANY OR ALL ACCOUNT DEBTORS (INCLUDING CREDIT CARD ISSUERS AND CREDIT CARD
PROCESSORS), SECONDARY OBLIGORS OR OTHER OBLIGORS IN RESPECT THEREOF THAT THE
RECEIVABLES HAVE BEEN ASSIGNED TO AGENT AND THAT AGENT HAS A SECURITY INTEREST
THEREIN AND AGENT MAY DIRECT ANY OR ALL ACCOUNTS DEBTORS (INCLUDING CREDIT CARD
ISSUERS AND CREDIT CARD PROCESSORS), SECONDARY OBLIGORS AND OTHER OBLIGORS TO
MAKE PAYMENT OF RECEIVABLES DIRECTLY TO AGENT, (II) EXTEND THE TIME OF PAYMENT
OF, COMPROMISE, SETTLE OR ADJUST FOR CASH, CREDIT, RETURN OF MERCHANDISE OR
OTHERWISE, AND UPON ANY TERMS OR CONDITIONS, ANY AND ALL RECEIVABLES OR OTHER
OBLIGATIONS INCLUDED IN THE COLLATERAL AND THEREBY DISCHARGE OR RELEASE THE
ACCOUNT DEBTOR OR ANY SECONDARY OBLIGORS OR OTHER OBLIGORS IN RESPECT THEREOF
WITHOUT AFFECTING ANY OF THE OBLIGATIONS, (III) DEMAND, COLLECT OR ENFORCE
PAYMENT OF ANY RECEIVABLES OR SUCH OTHER OBLIGATIONS, BUT WITHOUT ANY DUTY TO DO
SO, AND AGENT AND LENDERS SHALL NOT BE LIABLE FOR ANY FAILURE TO COLLECT OR
ENFORCE THE PAYMENT THEREOF NOR FOR THE NEGLIGENCE OF ITS AGENTS OR ATTORNEYS
WITH RESPECT THERETO, AND (IV) TAKE WHATEVER OTHER ACTION AGENT MAY DEEM
NECESSARY OR DESIRABLE FOR THE PROTECTION OF ITS INTERESTS AND THE INTERESTS OF
LENDERS. AT ANY TIME THAT AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING, AT AGENT’S REQUEST, ALL INVOICES AND STATEMENTS SENT TO ANY ACCOUNT
DEBTOR SHALL STATE THAT THE ACCOUNTS AND SUCH OTHER OBLIGATIONS HAVE BEEN
ASSIGNED TO AGENT AND ARE PAYABLE DIRECTLY AND ONLY TO AGENT AND BORROWERS AND
OBLIGORS SHALL DELIVER TO AGENT SUCH ORIGINALS OF DOCUMENTS EVIDENCING THE SALE
AND DELIVERY OF GOODS OR THE PERFORMANCE OF SERVICES GIVING RISE TO ANY ACCOUNTS
AS AGENT MAY REQUIRE. IN THE EVENT ANY ACCOUNT DEBTOR RETURNS INVENTORY WHEN AN
EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING, BORROWERS SHALL, UPON
AGENT’S REQUEST, HOLD THE RETURNED INVENTORY IN TRUST FOR AGENT, SEGREGATE ALL
RETURNED INVENTORY FROM ALL OF ITS OTHER PROPERTY, DISPOSE OF THE RETURNED
INVENTORY SOLELY ACCORDING TO AGENT’S INSTRUCTIONS, AND NOT ISSUE ANY CREDITS,
DISCOUNTS OR ALLOWANCES WITH RESPECT THERETO WITHOUT AGENT’S PRIOR WRITTEN
CONSENT.


 


(D)           IF AGENT DETERMINES AT ANY TIME THAT ANY AMOUNT RECEIVED BY AGENT
MUST BE RETURNED TO ANY BORROWER OR ANY OBLIGOR OR PAID TO ANY OTHER PERSON
PURSUANT TO ANY INSOLVENCY LAW OR OTHERWISE, THEN, NOTWITHSTANDING ANY OTHER
TERM OR CONDITION OF THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT, AGENT WILL
NOT BE REQUIRED TO DISTRIBUTE ANY PORTION THEREOF TO ANY LENDER. IN ADDITION,
EACH LENDER WILL REPAY TO AGENT ON DEMAND ANY PORTION OF SUCH AMOUNT THAT AGENT
HAS DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST AT SUCH RATE, IF ANY,
THAT AGENT IS REQUIRED TO PAY TO ANY BORROWER OR ANY OBLIGOR OR SUCH OTHER
PERSON (WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND).


 


(E)           ANYTHING IN THIS AGREEMENT, ANY FINANCING AGREEMENT OR ANY OTHER
AGREEMENTS OR DOCUMENT RELATED HERETO TO THE CONTRARY NOTWITHSTANDING, EACH
LENDER HEREBY AGREES WITH EACH OTHER LENDER THAT NO LENDER SHALL TAKE ANY ACTION
(OTHER THAN ACTIONS AGAINST AGENT FOR VIOLATING ITS OBLIGATIONS UNDER THIS
AGREEMENT) TO PROTECT OR ENFORCE ITS RIGHTS ARISING OUT OF THIS AGREEMENT OR ONE
OR MORE FINANCING AGREEMENTS WITHOUT FIRST OBTAINING THE PRIOR WRITTEN CONSENT
OF AGENT, IT BEING THE INTENT OF LENDERS THAT ANY SUCH ACTION TO PROTECT OR
ENFORCE RIGHTS UNDER THIS AGREEMENT OR ONE OR MORE FINANCING AGREEMENTS SHALL BE
TAKEN IN CONCERT AND AT THE DIRECTION OR WITH THE CONSENT OF AGENT. EACH LENDER
AGREES AND ACKNOWLEDGES

 

110

--------------------------------------------------------------------------------


 

that Agent may exercise all rights and remedies provided to Agent under, and in
accordance with, the terms of the Financing Agreements and applicable law
(including, without limitation, with respect to the liens granted to Agent).


 


(F)            TO THE EXTENT THAT APPLICABLE LAW IMPOSES DUTIES ON AGENT OR ANY
LENDER TO EXERCISE REMEDIES IN A COMMERCIALLY REASONABLE MANNER (WHICH DUTIES
CANNOT BE WAIVED UNDER SUCH LAW), EACH BORROWER AND GUARANTOR ACKNOWLEDGES AND
AGREES THAT IT IS NOT COMMERCIALLY UNREASONABLE FOR AGENT OR ANY LENDER (I) TO
FAIL TO INCUR EXPENSES REASONABLY DEEMED SIGNIFICANT BY AGENT OR ANY LENDER TO
PREPARE COLLATERAL FOR DISPOSITION OR OTHERWISE TO COMPLETE RAW MATERIAL OR WORK
IN PROCESS INTO FINISHED GOODS OR OTHER FINISHED PRODUCTS FOR DISPOSITION, (II)
TO FAIL TO OBTAIN THIRD PARTY CONSENTS FOR ACCESS TO COLLATERAL TO BE DISPOSED
OF, OR TO OBTAIN OR, IF NOT REQUIRED BY OTHER LAW, TO FAIL TO OBTAIN CONSENTS OF
ANY GOVERNMENTAL AUTHORITY OR OTHER THIRD PARTY FOR THE COLLECTION OR
DISPOSITION OF COLLATERAL TO BE COLLECTED OR DISPOSED OF, (III) TO FAIL TO
EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT DEBTORS, SECONDARY OBLIGORS OR
OTHER PERSONS OBLIGATED ON COLLATERAL OR TO REMOVE LIENS OR ENCUMBRANCES ON OR
ANY ADVERSE CLAIMS AGAINST COLLATERAL, (IV) TO EXERCISE COLLECTION REMEDIES
AGAINST ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED ON COLLATERAL DIRECTLY OR
THROUGH THE USE OF COLLECTION AGENCIES AND OTHER COLLECTION SPECIALISTS, (V) TO
ADVERTISE DISPOSITIONS OF COLLATERAL THROUGH PUBLICATIONS OR MEDIA OF GENERAL
CIRCULATION, WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (VI) TO
CONTACT OTHER PERSONS, WHETHER OR NOT IN THE SAME BUSINESS AS BORROWERS AND
GUARANTORS, FOR EXPRESSIONS OF INTEREST IN ACQUIRING ALL OR ANY PORTION OF THE
COLLATERAL, (VII) TO HIRE ONE OR MORE PROFESSIONAL AUCTIONEERS TO ASSIST IN THE
DISPOSITION OF COLLATERAL, WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED
NATURE, (VIII) TO DISPOSE OF COLLATERAL BY UTILIZING INTERNET SITES THAT PROVIDE
FOR THE AUCTION OF ASSETS OF THE TYPES INCLUDED IN THE COLLATERAL OR THAT HAVE
THE REASONABLE CAPABILITY OF DOING SO, OR THAT MATCH BUYERS AND SELLERS OF
ASSETS, (IX) TO DISPOSE OF ASSETS IN WHOLESALE RATHER THAN RETAIL MARKETS, (X)
TO DISCLAIM DISPOSITION WARRANTIES, (XI) TO PURCHASE INSURANCE OR CREDIT
ENHANCEMENTS TO INSURE AGENT OR LENDERS AGAINST RISKS OF LOSS, COLLECTION OR
DISPOSITION OF COLLATERAL OR TO PROVIDE TO AGENT OR LENDERS A GUARANTEED RETURN
FROM THE COLLECTION OR DISPOSITION OF COLLATERAL, OR (XII) TO THE EXTENT DEEMED
APPROPRIATE BY AGENT, TO OBTAIN THE SERVICES OF OTHER BROKERS, INVESTMENT
BANKERS, CONSULTANTS AND OTHER PROFESSIONALS TO ASSIST AGENT IN THE COLLECTION
OR DISPOSITION OF ANY OF THE COLLATERAL. EACH BORROWER AND GUARANTOR
ACKNOWLEDGES THAT THE PURPOSE OF THIS SECTION IS TO PROVIDE NON-EXHAUSTIVE
INDICATIONS OF WHAT ACTIONS OR OMISSIONS BY AGENT OR ANY LENDER WOULD NOT BE
COMMERCIALLY UNREASONABLE IN THE EXERCISE BY AGENT OR ANY LENDER OF REMEDIES
AGAINST THE COLLATERAL AND THAT OTHER ACTIONS OR OMISSIONS BY AGENT OR ANY
LENDER SHALL NOT BE DEEMED COMMERCIALLY UNREASONABLE SOLELY ON ACCOUNT OF NOT
BEING INDICATED IN THIS SECTION. WITHOUT LIMITATION OF THE FOREGOING, NOTHING
CONTAINED IN THIS SECTION SHALL BE CONSTRUED TO GRANT ANY RIGHTS TO ANY BORROWER
OR GUARANTOR OR TO IMPOSE ANY DUTIES ON AGENT OR LENDERS THAT WOULD NOT HAVE
BEEN GRANTED OR IMPOSED BY THIS AGREEMENT OR BY APPLICABLE LAW IN THE ABSENCE OF
THIS SECTION.


 


(G)           FOR THE PURPOSE OF ENABLING AGENT TO EXERCISE THE RIGHTS AND
REMEDIES HEREUNDER, EACH BORROWER AND GUARANTOR HEREBY GRANTS TO AGENT, TO THE
EXTENT ASSIGNABLE AND TO THE EXTENT THAT THE SAME WOULD NOT CONFLICT WITH OR,
UNDER APPLICABLE LAW AND THE TERMS OF SUCH AGREEMENT, RESULT IN THE INVALIDITY
OR BREACH OF ANY AGREEMENTS (OTHER THAN ANY AGREEMENT BETWEEN ANY BORROWER OR
GUARANTOR AND ANY OTHER BORROWER OR GUARANTOR) OR OTHERWISE RESULT IN THE
REVOCATION, INFRINGEMENT, UNENFORCEABILITY, MISAPPROPRIATION OR DILUTION OF ANY
RIGHTS IN ANY INTELLECTUAL PROPERTY FORMING THE SUBJECT THEREOF, AN IRREVOCABLE,
NON-EXCLUSIVE

 

111

--------------------------------------------------------------------------------


 

license (exercisable upon the occurrence of and during the continuation of an
Event of Default) without payment of royalty or other compensation to any
Borrower or Guarantor, to use, assign, license or sublicense any of the
trademarks, service-marks, trade names, business names, trade styles, designs,
logos and other source of business identifiers and other Intellectual Property
and general intangibles now owned or hereafter acquired by such Borrower,
wherever the same maybe located, including in such license reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof.


 


(H)           AGENT MAY APPLY THE CASH PROCEEDS OF COLLATERAL ACTUALLY RECEIVED
BY AGENT FROM ANY SALE, LEASE, FORECLOSURE OR OTHER DISPOSITION OF THE
COLLATERAL TO PAYMENT OF THE OBLIGATIONS, IN WHOLE OR IN PART AND IN SUCH ORDER
AS AGENT MAY ELECT, WHETHER OR NOT THEN DUE. BORROWERS AND GUARANTORS SHALL
REMAIN LIABLE TO AGENT AND LENDERS FOR THE PAYMENT OF ANY DEFICIENCY WITH
INTEREST AT THE HIGHEST RATE PROVIDED FOR HEREIN AND ALL COSTS AND EXPENSES OF
COLLECTION OR ENFORCEMENT, INCLUDING ATTORNEYS’ FEES AND EXPENSES.


 


(I)            WITHOUT LIMITING THE FOREGOING, UPON THE OCCURRENCE OF A DEFAULT
OR AN EVENT OF DEFAULT, (I) AGENT AND LENDERS MAY, AT AGENT’S OPTION, AND UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT, AT THE DIRECTION OF THE REQUIRED LENDERS,
AGENT AND LENDERS SHALL, WITHOUT NOTICE, (A) CEASE MAKING LOANS OR ARRANGING FOR
LETTER OF CREDIT ACCOMMODATIONS OR REDUCE THE LENDING FORMULAS OR AMOUNTS OF
LOANS AND LETTER OF CREDIT ACCOMMODATIONS AVAILABLE TO BORROWERS AND/OR (B)
TERMINATE ANY PROVISION OF THIS AGREEMENT PROVIDING FOR ANY FUTURE LOANS OR
LETTER OF CREDIT ACCOMMODATIONS TO BE MADE BY AGENT AND LENDERS TO BORROWERS,
AND (II) AGENT MAY, AT ITS OPTION, ESTABLISH SUCH RESERVES AS AGENT DETERMINES
WITHOUT LIMITATION OR RESTRICTION, NOTWITHSTANDING ANYTHING TO THE CONTRARY
PROVIDED HEREIN.


 


11.                                 JURY TRIAL WAIVER; OTHER WAIVERS AND
CONSENTS; GOVERNING LAW.


 


11.1         GOVERNING LAW; CHOICE OF FORUM; SERVICE OF PROCESS; JURY TRIAL
WAIVER.


 


(A)           THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT AND
THE OTHER FINANCING AGREEMENTS AND ANY DISPUTE ARISING OUT OF THE RELATIONSHIP
BETWEEN THE PARTIES HERETO, WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE,
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK BUT EXCLUDING
ANY PRINCIPLES OF CONFLICTS OF LAW OR OTHER RULE OF LAW THAT WOULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE OF
NEW YORK.


 


(B)           BORROWERS, GUARANTORS, AGENT AND LENDERS IRREVOCABLY CONSENT AND
SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF
NEW YORK FOR NEW YORK COUNTY AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, WHICHEVER AGENT MAY ELECT, AND WAIVE ANY
OBJECTION BASED ON VENUE OR FORUM NON CONVENIENS WITH RESPECT TO ANY ACTION
INSTITUTED THEREIN ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE, AND AGREE THAT ANY DISPUTE WITH RESPECT TO ANY SUCH

 

112

--------------------------------------------------------------------------------


 

matters shall be heard only in the courts described above (except that Agent and
Lenders shall have the right to bring any action or proceeding against any
Borrower or Guarantor or its or their property in the courts of any other
jurisdiction which Agent deems necessary or appropriate in order to realize on
the Collateral or to otherwise enforce its rights against any Borrower or
Guarantor or its or their property).


 


(C)           EACH BORROWER AND GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE
MADE BY CERTIFIED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO ITS ADDRESS SET
FORTH HEREIN AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS, OR, AT AGENT’S
OPTION, BY SERVICE UPON SUCH BORROWER OR GUARANTOR IN ANY OTHER MANNER PROVIDED
UNDER THE RULES OF ANY SUCH COURTS. WITHIN THIRTY (30) DAYS AFTER SUCH SERVICE,
SUCH BORROWER OR GUARANTOR SHALL APPEAR IN ANSWER TO SUCH PROCESS, FAILING WHICH
SUCH BORROWER OR GUARANTOR SHALL BE DEEMED IN DEFAULT AND JUDGMENT MAY BE
ENTERED BY AGENT AGAINST SUCH BORROWER OR GUARANTOR FOR THE AMOUNT OF THE CLAIM
AND OTHER RELIEF REQUESTED.


 


(D)           BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY WAIVE ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I)
ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.
BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR, AGENT OR ANY LENDER MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.


 


(E)           AGENT AND LENDERS SHALL NOT HAVE ANY LIABILITY TO ANY BORROWER OR
ANY GUARANTOR (WHETHER IN TORT, CONTRACT, EQUITY OR OTHERWISE) FOR LOSSES
SUFFERED BY SUCH BORROWER OR GUARANTOR IN CONNECTION WITH, ARISING OUT OF, OR IN
ANY WAY RELATED TO THE TRANSACTIONS OR RELATIONSHIPS CONTEMPLATED BY THIS
AGREEMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION HEREWITH,
UNLESS IT IS DETERMINED BY A FINAL AND NON-APPEALABLE JUDGMENT OR COURT ORDER
BINDING ON AGENT AND SUCH LENDER, THAT THE LOSSES WERE THE RESULT OF ACTS OR
OMISSIONS CONSTITUTING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AGENT AND/OR
SUCH LENDERS. IN ANY SUCH LITIGATION, AGENT AND LENDERS SHALL BE ENTITLED TO THE
BENEFIT OF THE REBUTTABLE PRESUMPTION THAT IT ACTED IN GOOD FAITH AND WITH THE
EXERCISE OF ORDINARY CARE IN THE PERFORMANCE BY IT OF THE TERMS OF THIS
AGREEMENT. EACH BORROWER AND GUARANTOR: (I) CERTIFIES THAT NEITHER AGENT, ANY
LENDER NOR ANY REPRESENTATIVE, AGENT OR ATTORNEY ACTING FOR OR ON BEHALF OF
AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT AND
LENDERS WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE ANY OF THE
WAIVERS PROVIDED FOR IN THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS
AND (II) ACKNOWLEDGES THAT IN ENTERING INTO THIS AGREEMENT AND THE OTHER
FINANCING AGREEMENTS, AGENT AND LENDERS ARE RELYING UPON, AMONG OTHER THINGS,
THE

 

113

--------------------------------------------------------------------------------


 

waivers and certifications set forth in this Section 11.1 and elsewhere herein
and therein.


 


11.2         WAIVER OF NOTICES.  EACH BORROWER AND GUARANTOR HEREBY EXPRESSLY
WAIVES DEMAND, PRESENTMENT, PROTEST AND NOTICE OF PROTEST AND NOTICE OF DISHONOR
WITH RESPECT TO ANY AND ALL INSTRUMENTS AND CHATTEL PAPER, INCLUDED IN OR
EVIDENCING ANY OF THE OBLIGATIONS OR THE COLLATERAL, AND ANY AND ALL OTHER
DEMANDS AND NOTICES OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO THE
OBLIGATIONS, THE COLLATERAL AND THIS AGREEMENT, EXCEPT SUCH AS ARE EXPRESSLY
PROVIDED FOR HEREIN. NO NOTICE TO OR DEMAND ON ANY BORROWER OR GUARANTOR WHICH
AGENT OR ANY LENDER MAY ELECT TO GIVE SHALL ENTITLE ANY BORROWER OR GUARANTOR TO
ANY OTHER OR FURTHER NOTICE OR DEMAND IN THE SAME, SIMILAR OR OTHER
CIRCUMSTANCES.

 


11.3         AMENDMENTS AND WAIVERS.

 


(A)           NEITHER THIS AGREEMENT NOR ANY OTHER FINANCING AGREEMENT NOR ANY
TERMS HEREOF OR THEREOF MAY BE AMENDED, WAIVED, DISCHARGED OR TERMINATED UNLESS
SUCH AMENDMENT, WAIVER, DISCHARGE OR TERMINATION IS IN WRITING SIGNED BY AGENT
AND THE REQUIRED LENDERS OR AT AGENT’S OPTION, BY AGENT WITH THE AUTHORIZATION
OF THE REQUIRED LENDERS, AND AS TO AMENDMENTS TO ANY OF THE FINANCING AGREEMENTS
(OTHER THAN WITH RESPECT TO ANY PROVISION OF SECTION 12 HEREOF), BY BORROWERS;
EXCEPT, THAT:


 

(I)            WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND EACH LENDER, NO
SUCH AMENDMENT, WAIVER, DISCHARGE OR TERMINATION SHALL:

 

(A)          AMEND, MODIFY OR WAIVE ANY OF THE PROVISIONS OF THE INTRODUCTORY
PARAGRAPH OF THIS SECTION 11.3(A) OR ANY OF THE PROVISIONS OF THIS SECTION
11.3(A)(I);

 

(B)           REDUCE ANY PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED
LENDERS OR AMEND, MODIFY OR WAIVE ANY PROVISION OF THE DEFINITION OF PRO RATA
SHARE;

 

(C)           RELEASE ANY COLLATERAL (EXCEPT AS EXPRESSLY REQUIRED HEREUNDER OR
UNDER ANY OF THE OTHER FINANCING AGREEMENTS OR APPLICABLE LAW AND EXCEPT AS
PERMITTED UNDER SECTION 12.11(B) HEREOF);

 

(D)          CONSENT TO THE ASSIGNMENT OR TRANSFER BY ANY BORROWER OR ANY
GUARANTOR OF ANY OF THEIR RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT;

 

(E)           INCREASE (1) THE ADVANCE RATES SET FORTH IN THE DEFINITION OF
BORROWING BASE, (2) THE REVOLVING LOAN LIMIT, (3) THE MAXIMUM CREDIT OR (4) THE
AMOUNT OF REVOLVING LOANS, THE EXISTING TERM LOAN OR LETTER OF CREDIT
ACCOMMODATIONS AVAILABLE TO BORROWERS AT ANY TIME;

 

(F)           AMEND, MODIFY OR WAIVE ANY OF THE PROVISIONS OF THE DEFINITION OF
BORROWING BASE OR OF ANY OF THE DEFINED TERMS REFERRED TO IN THE DEFINITION OF
BORROWING BASE IF THE EFFECT THEREOF INCREASES THE AMOUNT OF THE BORROWING BASE;

 

(G)           REDUCE THE AMOUNT OF EXCESS AVAILABILITY REQUIRED IN SECTION
4.2(D) OR SECTION 9.17 HEREOF;

 

114

--------------------------------------------------------------------------------

 

(H)          AMEND, MODIFY, OR WAIVE THE PROVISIONS OF SECTIONS 9.17 OR 9.18
HEREOF, OR ANY DEFINITION OF ANY TERM RELATING TO THE FINANCIAL TERMS USED IN
SUCH SECTION, IF SUCH AMENDMENT, MODIFICATION OR WAIVER MAKES THE COVENANTS
CONTAINED THEREIN LESS RESTRICTIVE; OR

 

(I)            AMEND, MODIFY OR WAIVE ANY PROVISION OF THE DEFINITIONS OF
AVAILABILITY COMPLIANCE PERIOD, EXCESS AVAILABILITY, SPECIFIED EXCESS
AVAILABILITY AMOUNT OR ADDITIONAL APPRAISAL/FIELD EXAM PERIOD;

 

(II)           WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND EACH REVOLVING
LOAN LENDER DIRECTLY AFFECTED THEREBY, NO SUCH AMENDMENT, WAIVER, DISCHARGE OR
TERMINATION SHALL:

 

(A)          AMEND, MODIFY OR WAIVE ANY OF THE PROVISIONS OF THIS SECTION
11.3(A)(II);

 

(B)           REDUCE ANY PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED
REVOLVING LOAN LENDERS;

 

(C)           REDUCE THE REVOLVING LOAN INTEREST RATE OR ANY FEES OR INDEMNITIES
RELATED TO THE REVOLVING LOANS OR LETTER OF CREDIT ACCOMMODATIONS, AMEND, MODIFY
OR WAIVE THE PROVISIONS OF SECTION 14.1(B) HEREOF OR OTHERWISE EXTEND THE TIME
OF PAYMENT OF PRINCIPAL OF THE REVOLVING LOANS, EXTEND THE TIME OF PAYMENT OF
INTEREST OR ANY FEES RELATED TO THE REVOLVING LOANS OR REDUCE THE PRINCIPAL
AMOUNT OF ANY REVOLVING LOANS OR LETTER OF CREDIT ACCOMMODATIONS; OR

 

(D)          INCREASE THE TOTAL AMOUNT OF REVOLVING LOAN COMMITMENTS OR THE
REVOLVING LOAN COMMITMENT OF ANY REVOLVING LOAN LENDER OVER THE AMOUNT THEREOF
THEN IN EFFECT OR PROVIDED HEREUNDER;

 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION
11.3(A) ABOVE, AGENT MAY, IN ITS DISCRETION AND WITHOUT THE CONSENT OF THE
LENDERS, AMEND OR OTHERWISE MODIFY THE BORROWING BASE, THE RESERVES OR ANY OF
THEIR RESPECTIVE COMPONENTS WHICH AMENDMENTS OR MODIFICATIONS HAVE THE EFFECT OF
INCREASING THE BORROWING BASE, DECREASING THE RESERVES OR OTHERWISE INCREASING
THE AMOUNTS AVAILABLE FOR BORROWING HEREUNDER TO THE EXTENT THAT SUCH AMENDMENT
OR MODIFICATION IS MADE TO RESTORE THE BORROWING BASE, RESERVES OR OTHER
COMPONENTS THEREOF IF THE REASON FOR SUCH REDUCTION OR INCREASE NO LONGER
EXISTS, AS DETERMINED BY AGENT.


 


(C)           AGENT AND LENDERS SHALL NOT, BY ANY ACT, DELAY, OMISSION OR
OTHERWISE BE DEEMED TO HAVE EXPRESSLY OR IMPLIEDLY WAIVED ANY OF ITS OR THEIR
RIGHTS, POWERS AND/OR REMEDIES UNLESS SUCH WAIVER SHALL BE IN WRITING AND SIGNED
AS PROVIDED HEREIN. ANY SUCH WAIVER SHALL BE ENFORCEABLE ONLY TO THE EXTENT
SPECIFICALLY SET FORTH THEREIN. A WAIVER BY AGENT OR ANY LENDER OF ANY RIGHT,
POWER AND/OR REMEDY ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO OR
WAIVER OF ANY SUCH RIGHT, POWER AND/OR REMEDY WHICH AGENT OR ANY LENDER WOULD
OTHERWISE HAVE ON ANY FUTURE OCCASION, WHETHER SIMILAR IN KIND OR OTHERWISE.


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION
11.3(A)

 

115

--------------------------------------------------------------------------------


 

above, in connection with any amendment, waiver, discharge or termination, in
the event that any Lender whose consent thereto is required shall fail to
consent or fail to consent in a timely manner (such Lender being referred to
herein as a “Non-Consenting Lender”), but the consent of any other Lenders to
such amendment, waiver, discharge or termination that is required is obtained,
if any, then Wachovia shall have the right, but not the obligation, at any time
thereafter, and upon the exercise by Wachovia of such right, such Non-Consenting
Lender shall have the obligation, to sell, assign and transfer to Wachovia or
such Eligible Transferee as Wachovia may specify, the Total Commitment of such
Non-Consenting Lender and all rights and interests of such Non-Consenting Lender
pursuant thereto. Wachovia shall provide the Non-Consenting Lender with prior
written notice of its intent to exercise its right under this Section, which
notice shall specify on the date on which such purchase and sale shall occur.
Such purchase and sale shall be pursuant to the terms of an Assignment and
Acceptance (whether or not executed by the Non-Consenting Lender), except that
on the date of such purchase and sale, Wachovia, or such Eligible Transferee
specified by Wachovia, shall pay to the Non-Consenting Lender the amount equal
to: (i) the principal balance of the Loans held by the Non-Consenting Lender
outstanding as of the close of business on the business day immediately
preceding the effective date of such purchase and sale, plus (ii) amounts
accrued and unpaid in respect of interest and fees payable to the Non-Consenting
Lender to the effective date of the purchase, minus (iii) if such Non-Consenting
Lender is a Revolving Loan Lender, the amount of any closing fee received by
such Non-Consenting Lender in connection with the Existing Loan Agreement and
any closing, consent or amendment fee received by such Non-Consenting Lender in
connection with this Agreement, multiplied by the fraction, the numerator of
which is the number of months remaining, in the then current term of the
Revolving Loan Facility and the denominator of which is the total number of
months in the then current term of the Revolving Loan Facility. Such purchase
and sale shall be effective on the date of the payment of such amount to the
Non-Consenting Lender and the Total Commitment of the Non-Consenting Lender
shall terminate on such date.


 


(E)           THE CONSENT OF AGENT SHALL BE REQUIRED FOR ANY AMENDMENT, WAIVER
OR CONSENT AFFECTING THE RIGHTS OR DUTIES OF AGENT HEREUNDER OR UNDER ANY OF THE
OTHER FINANCING AGREEMENTS, IN ADDITION TO THE CONSENT OF THE LENDERS OTHERWISE
REQUIRED BY THIS SECTION AND THE EXERCISE BY AGENT OF ANY OF ITS RIGHTS
HEREUNDER WITH RESPECT TO RESERVES, ELIGIBLE CREDIT CARD RECEIVABLES, ELIGIBLE
DAMAGED GOODS VENDORS RECEIVABLES, ELIGIBLE SELL-OFF VENDORS RECEIVABLES OR
ELIGIBLE INVENTORY SHALL NOT BE DEEMED AN AMENDMENT TO THE ADVANCE RATES
PROVIDED FOR IN THIS SECTION 11.3.


 


11.4         WAIVER OF COUNTERCLAIMS.  EACH BORROWER AND GUARANTOR WAIVES ALL
RIGHTS TO INTERPOSE ANY CLAIMS, DEDUCTIONS, SETOFFS OR COUNTERCLAIMS OF ANY
NATURE (OTHER THEN COMPULSORY COUNTERCLAIMS) IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT, THE OBLIGATIONS, THE COLLATERAL OR ANY MATTER ARISING
THEREFROM OR RELATING HERETO OR THERETO.

 


11.5         INDEMNIFICATION.  EACH BORROWER AND GUARANTOR SHALL INDEMNIFY AND
HOLD AGENT AND EACH LENDER, AND ITS RESPECTIVE OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, ADVISORS AND COUNSEL AND THEIR RESPECTIVE AFFILIATES (EACH SUCH
PERSON BEING AN “INDEMNITEE”), HARMLESS FROM AND AGAINST ANY AND ALL LOSSES,
CLAIMS, DAMAGES, LIABILITIES, COSTS OR EXPENSES (INCLUDING ATTORNEYS’ FEES AND
EXPENSES) IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY OF THEM IN CONNECTION
WITH ANY LITIGATION, INVESTIGATION, CLAIM OR PROCEEDING COMMENCED OR THREATENED

 

116

--------------------------------------------------------------------------------


 

related to the negotiation, preparation, execution, delivery, enforcement,
performance or administration of this Agreement, any other Financing Agreements,
or any undertaking or proceeding related to any of the transactions contemplated
hereby or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the fees and expenses of
counsel except that no Borrower or Guarantor shall not have any obligation under
this Section 11.5 to indemnify an Indemnitee with respect to a matter covered
hereby resulting from the gross negligence or willful misconduct of such
Indemnitee as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction (but without limiting the obligations of any Borrower or
Guarantor as to any other Indemnitee). To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section may be unenforceable
because it violates any law or public policy, Borrowers and Guarantors shall pay
the maximum portion which they are permitted to pay under applicable law to
Agent and Lenders in satisfaction of indemnified matters under this Section. To
the extent permitted by applicable law, no Borrower or Guarantor shall assert,
and each Borrower and Guarantor hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any of the other Financing Agreements
or any undertaking or transaction contemplated hereby. All amounts due under
this Section shall be payable upon demand. The foregoing indemnity shall survive
the payment of the Obligations and the termination or non-renewal of this
Agreement.

 


12.           THE AGENT


 


12.1         APPOINTMENT, POWERS AND IMMUNITIES.  EACH LENDER IRREVOCABLY
DESIGNATES, APPOINTS AND AUTHORIZES WACHOVIA TO ACT AS AGENT HEREUNDER AND UNDER
THE OTHER FINANCING AGREEMENTS WITH SUCH POWERS AS ARE SPECIFICALLY DELEGATED TO
AGENT BY THE TERMS OF THIS AGREEMENT AND OF THE OTHER FINANCING AGREEMENTS,
TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO. AGENT (A)
SHALL HAVE NO DUTIES OR RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN
THIS AGREEMENT AND IN THE OTHER FINANCING AGREEMENTS, AND SHALL NOT BY REASON OF
THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT BE A TRUSTEE OR FIDUCIARY FOR
ANY LENDER; (B) SHALL NOT BE RESPONSIBLE TO LENDERS FOR ANY RECITALS,
STATEMENTS, REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS AGREEMENT OR IN ANY
OF THE OTHER FINANCING AGREEMENTS, OR IN ANY CERTIFICATE OR OTHER DOCUMENT
REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY ANY OF THEM UNDER, THIS AGREEMENT
OR ANY OTHER FINANCING AGREEMENT, OR FOR THE VALUE, VALIDITY, EFFECTIVENESS,
GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER
FINANCING AGREEMENT OR ANY OTHER DOCUMENT REFERRED TO OR PROVIDED FOR HEREIN OR
THEREIN OR FOR ANY FAILURE BY ANY BORROWER OR ANY GUARANTOR OR ANY OTHER PERSON
TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER OR THEREUNDER; AND (C) SHALL NOT BE
RESPONSIBLE TO LENDERS FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT
HEREUNDER OR UNDER ANY OTHER FINANCING AGREEMENT OR UNDER ANY OTHER DOCUMENT OR
INSTRUMENT REFERRED TO OR PROVIDED FOR HEREIN OR THEREIN OR IN CONNECTION
HEREWITH OR THEREWITH, EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION. AGENT MAY EMPLOY AGENTS AND ATTORNEYS IN FACT AND SHALL NOT BE
RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY SUCH AGENTS OR ATTORNEYS IN
FACT SELECTED BY IT IN GOOD FAITH. AGENT MAY DEEM AND TREAT THE PAYEE OF ANY
NOTE AS THE HOLDER THEREOF FOR ALL PURPOSES HEREOF UNLESS AND UNTIL THE
ASSIGNMENT THEREOF PURSUANT TO AN AGREEMENT (IF AND TO THE EXTENT PERMITTED
HEREIN) IN FORM AND SUBSTANCE SATISFACTORY TO AGENT SHALL HAVE BEEN DELIVERED TO
AND ACKNOWLEDGED BY AGENT.

 

117

--------------------------------------------------------------------------------


 


12.2         RELIANCE BY AGENT.  AGENT SHALL BE ENTITLED TO RELY UPON ANY
CERTIFICATION, NOTICE OR OTHER COMMUNICATION (INCLUDING ANY THEREOF BY
TELEPHONE, TELECOPY, TELEX, TELEGRAM OR CABLE) BELIEVED BY IT TO BE GENUINE AND
CORRECT AND TO HAVE BEEN SIGNED OR SENT BY OR ON BEHALF OF THE PROPER PERSON OR
PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL, INDEPENDENT
ACCOUNTANTS AND OTHER EXPERTS SELECTED BY AGENT. AS TO ANY MATTERS NOT EXPRESSLY
PROVIDED FOR BY THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT, AGENT SHALL IN
ALL CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, HEREUNDER
OR THEREUNDER IN ACCORDANCE WITH INSTRUCTIONS GIVEN BY THE REQUIRED LENDERS OR
ALL OF LENDERS AS IS REQUIRED IN SUCH CIRCUMSTANCE, AND SUCH INSTRUCTIONS OF
SUCH AGENTS AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE
BINDING ON ALL LENDERS.

 


12.3         EVENTS OF DEFAULT.


 


(A)           AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE
OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT OR OTHER FAILURE OF A CONDITION
PRECEDENT TO THE LOANS AND LETTER OF CREDIT ACCOMMODATIONS HEREUNDER, UNLESS AND
UNTIL AGENT HAS RECEIVED WRITTEN NOTICE FROM A LENDER, OR A BORROWER SPECIFYING
SUCH EVENT OF DEFAULT OR ANY UNFULFILLED CONDITION PRECEDENT, AND STATING THAT
SUCH NOTICE IS A “NOTICE OF DEFAULT OR FAILURE OF CONDITION” (EACH A “NOTICE OF
DEFAULT OR FAILURE OF CONDITION”). IN THE EVENT THAT AGENT RECEIVES SUCH A
NOTICE OF DEFAULT OR FAILURE OF CONDITION, AGENT SHALL GIVE PROMPT NOTICE
THEREOF TO THE LENDERS. AGENT SHALL (SUBJECT TO SECTION 12.7 HEREOF) TAKE SUCH
ACTION WITH RESPECT TO ANY SUCH EVENT OF DEFAULT OR FAILURE OF CONDITION
PRECEDENT AS SHALL BE DIRECTED BY THE REQUIRED LENDERS; PROVIDED, THAT, UNLESS
AND UNTIL AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS, AGENT MAY (BUT SHALL NOT BE
OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT
TO OR BY REASON OF SUCH EVENT OF DEFAULT OR FAILURE OF CONDITION PRECEDENT, AS
IT SHALL DEEM ADVISABLE IN THE BEST INTEREST OF LENDERS. WITHOUT LIMITING THE
FOREGOING, AND NOTWITHSTANDING THE EXISTENCE OR OCCURRENCE AND CONTINUANCE OF AN
EVENT OF DEFAULT OR ANY OTHER FAILURE TO SATISFY ANY OF THE CONDITIONS PRECEDENT
SET FORTH IN SECTION 4 OF THIS AGREEMENT TO THE CONTRARY, SUBJECT TO THE
LIMITATIONS SET FORTH IN SECTION 12.8 HEREOF, AGENT MAY, BUT SHALL HAVE NO
OBLIGATION TO, MAKE LOANS AND ISSUE OR CAUSE TO BE ISSUED LETTER OF CREDIT
ACCOMMODATIONS FOR THE RATABLE ACCOUNT AND RISK OF LENDERS FROM TIME TO TIME IF
AGENT REASONABLY AND IN GOOD FAITH BELIEVES MAKING SUCH LOANS OR ISSUING OR
CAUSING TO BE ISSUED SUCH LETTER OF CREDIT ACCOMMODATIONS IS IN THE BEST
INTEREST OF LENDERS.


 


(B)           EXCEPT WITH THE PRIOR WRITTEN CONSENT OF AGENT, NO LENDER MAY
ASSERT OR EXERCISE ANY ENFORCEMENT RIGHT OR REMEDY IN RESPECT OF THE LOANS,
LETTER OF CREDIT ACCOMMODATIONS OR OTHER OBLIGATIONS, AS AGAINST ANY BORROWER OR
ANY GUARANTOR OR ANY OF THE COLLATERAL OR OTHER PROPERTY OF ANY BORROWER OR
GUARANTOR.


 


12.4         WACHOVIA IN ITS INDIVIDUAL CAPACITY.  WITH RESPECT TO ITS TOTAL
COMMITMENT AND THE LOANS MADE AND LETTER OF CREDIT ACCOMMODATIONS ISSUED OR
CAUSED TO BE ISSUED BY IT (AND ANY SUCCESSOR ACTING AS AGENT), SO LONG AS
WACHOVIA SHALL BE A LENDER HEREUNDER, IT SHALL HAVE THE SAME RIGHTS AND POWERS
HEREUNDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT
ACTING AS AGENT, AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS THE CONTEXT
OTHERWISE INDICATES, INCLUDE WACHOVIA IN ITS INDIVIDUAL CAPACITY AS LENDER
HEREUNDER. WACHOVIA (AND ANY SUCCESSOR ACTING AS AGENT) AND ITS AFFILIATES MAY
(WITHOUT HAVING TO ACCOUNT THEREFOR TO ANY LENDER) LEND MONEY TO, MAKE
INVESTMENTS IN AND

 

118

--------------------------------------------------------------------------------


 

generally engage in any kind of business with any Borrower or Guarantor (and any
of its Subsidiaries or Affiliates) as if it were not acting as Agent, and
Wachovia and its Affiliates may accept fees and other consideration from any
Borrower or any Guarantor and any of its Subsidiaries and Affiliates for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

 


12.5         INDEMNIFICATION.  LENDERS AGREE TO INDEMNIFY AGENT (TO THE EXTENT
NOT REIMBURSED BY BORROWERS OR GUARANTORS HEREUNDER AND WITHOUT LIMITING ANY
OBLIGATIONS OF BORROWERS OR GUARANTORS HEREUNDER) RATABLY, IN ACCORDANCE WITH
THEIR PRO RATA SHARES, FOR ANY AND ALL CLAIMS OF ANY KIND AND NATURE WHATSOEVER
THAT MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST AGENT ARISING OUT OF OR
BY REASON OF ANY INVESTIGATION IN OR IN ANY WAY RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT OR ANY OTHER DOCUMENTS
CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (INCLUDING THE COSTS AND EXPENSES THAT AGENT IS
OBLIGATED TO PAY HEREUNDER) OR THE ENFORCEMENT OF ANY OF THE TERMS HEREOF OR
THEREOF OR OF ANY SUCH OTHER DOCUMENTS, PROVIDED, THAT, NO LENDER SHALL BE
LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT IT ARISES FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY TO BE INDEMNIFIED AS DETERMINED BY
A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION. THE
FOREGOING INDEMNITY SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS AND THE
TERMINATION OR NON-RENEWAL OF THIS AGREEMENT.

 


12.6         NON RELIANCE ON AGENT AND OTHER LENDERS.  EACH LENDER AGREES THAT
IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE ON AGENT OR OTHER LENDER, AND BASED
ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
CREDIT ANALYSIS OF BORROWERS AND GUARANTORS AND HAS MADE ITS OWN DECISION TO
ENTER INTO THIS AGREEMENT AND THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE
UPON AGENT OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS
IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN ANALYSIS AND
DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS. AGENT SHALL NOT BE REQUIRED TO KEEP ITSELF INFORMED
AS TO THE PERFORMANCE OR OBSERVANCE BY BORROWERS OR GUARANTORS OF ANY TERM OR
PROVISION OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR ANY
OTHER DOCUMENT REFERRED TO OR PROVIDED FOR HEREIN OR THEREIN OR TO INSPECT THE
PROPERTIES OR BOOKS OF ANY BORROWER OR GUARANTOR. AGENT WILL USE REASONABLE
EFFORTS TO PROVIDE LENDERS WITH ANY INFORMATION RECEIVED BY AGENT FROM ANY
BORROWER OR GUARANTOR WHICH IS REQUIRED TO BE PROVIDED TO LENDERS OR WHICH IS
DEEMED TO BE REQUESTED BY LENDERS HEREUNDER AND WITH A COPY OF ANY NOTICE OF
DEFAULT OR FAILURE OF CONDITION RECEIVED BY AGENT FROM ANY BORROWER OR
GUARANTOR; PROVIDED, THAT, AGENT SHALL NOT BE LIABLE TO ANY LENDER FOR ANY
FAILURE TO DO SO, EXCEPT TO THE EXTENT THAT SUCH FAILURE IS ATTRIBUTABLE TO
AGENT’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL
NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION. EXCEPT FOR
NOTICES, REPORTS AND OTHER DOCUMENTS EXPRESSLY REQUIRED TO BE FURNISHED TO
LENDERS BY AGENT HEREUNDER, AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO
PROVIDE ANY LENDER WITH ANY OTHER CREDIT OR OTHER INFORMATION CONCERNING THE
AFFAIRS, FINANCIAL CONDITION OR BUSINESS OF ANY BORROWER OR GUARANTOR THAT MAY
COME INTO THE POSSESSION OF AGENT.

 


12.7         FAILURE TO ACT.  EXCEPT FOR ACTION EXPRESSLY REQUIRED OF AGENT
HEREUNDER AND UNDER THE OTHER FINANCING AGREEMENTS, AGENT SHALL IN ALL CASES BE
FULLY JUSTIFIED IN FAILING OR REFUSING TO ACT HEREUNDER AND THEREUNDER UNLESS IT
SHALL RECEIVE FURTHER ASSURANCES TO ITS SATISFACTION FROM LENDERS OF THEIR
INDEMNIFICATION OBLIGATIONS UNDER SECTION 12.5 HEREOF AGAINST

 

119

--------------------------------------------------------------------------------


 

any and all liability and expense that may be incurred by it by reason of taking
or continuing to take any such action.

 


12.8         ADDITIONAL REVOLVING LOANS.  AGENT SHALL NOT MAKE ANY REVOLVING
LOANS OR PROVIDE ANY LETTER OF CREDIT ACCOMMODATIONS TO BORROWERS ON BEHALF OF
LENDERS INTENTIONALLY AND WITH ACTUAL KNOWLEDGE THAT SUCH REVOLVING LOANS OR
LETTER OF CREDIT ACCOMMODATIONS WOULD CAUSE THE AGGREGATE AMOUNT OF THE TOTAL
OUTSTANDING REVOLVING LOANS AND LETTER OF CREDIT ACCOMMODATIONS TO BORROWERS TO
EXCEED THE BORROWING BASE, WITHOUT THE PRIOR CONSENT OF ALL LENDERS, PROVIDED,
THAT NOTWITHSTANDING ANY PROVISION TO THE CONTRARY, AGENT MAY MAKE ANY SUCH
ADDITIONAL REVOLVING LOAN OR LETTER OF CREDIT ACCOMMODATION SO LONG AS:  (A) THE
TOTAL PRINCIPAL AMOUNT OF SUCH ADDITIONAL REVOLVING LOANS OR SUCH ADDITIONAL
LETTER OF CREDIT ACCOMMODATIONS TOGETHER WITH THE PRINCIPAL AMOUNT OF SPECIAL
AGENT ADVANCES MADE PURSUANT TO SECTION 12.11 HEREOF, SHALL NOT EXCEED THE LEAST
OF (I) $7,500,000, (II)THE SUM OF (X) THE AMOUNT WHICH, WHEN ADDED TO ALL OTHER
REVOLVING LOANS, LETTER OF CREDIT ACCOMMODATIONS AND SPECIAL AGENT ADVANCES,
WOULD NOT CAUSE THE PRINCIPAL AMOUNT OF ALL OUTSTANDING REVOLVING LOANS, LETTER
OF CREDIT ACCOMMODATIONS AND SPECIAL AGENT ADVANCES TO EXCEED THE BORROWING BASE
AND (Y) IF APPLICABLE, AN AMOUNT EQUAL TO ANY REDUCTION, MADE WITH THE CONSENT
OF ALL LENDERS, OF THE EXCESS AVAILABILITY REQUIRED BY SECTION 9.17 HEREOF, AND
(III) THE AMOUNT WHICH WOULD NOT CAUSE THE TOTAL PRINCIPAL AMOUNT OF ALL
REVOLVING LOANS, LETTER OF CREDIT ACCOMMODATIONS AND SPECIAL AGENT ADVANCES TO
EXCEED THE REVOLVING LOAN LIMIT, AND (B) NO SUCH ADDITIONAL REVOLVING LOANS OR
LETTER OF CREDIT ACCOMMODATIONS SHALL BE OUTSTANDING MORE THAN NINETY (90) DAYS
AFTER THE DATE SUCH ADDITIONAL REVOLVING LOAN OR LETTER OF CREDIT ACCOMMODATION
IS MADE OR ISSUED (AS THE CASE MAY BE), EXCEPT AS THE REQUIRED LENDERS MAY
OTHERWISE AGREE. EACH LENDER SHALL BE OBLIGATED TO PAY AGENT THE AMOUNT OF ITS
PRO RATA SHARE OF ANY SUCH ADDITIONAL REVOLVING LOANS OR LETTER OF CREDIT
ACCOMMODATIONS.

 


12.9         CONCERNING THE COLLATERAL AND THE RELATED FINANCING AGREEMENTS. 
EACH LENDER AUTHORIZES AND DIRECTS AGENT TO ENTER INTO THIS AGREEMENT AND THE
OTHER FINANCING AGREEMENTS. EACH LENDER AGREES THAT ANY ACTION TAKEN BY AGENT OR
REQUIRED LENDERS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR THE OTHER
FINANCING AGREEMENTS AND THE EXERCISE BY AGENT OR REQUIRED LENDERS OF THEIR
RESPECTIVE POWERS SET FORTH THEREIN OR HEREIN, TOGETHER WITH SUCH OTHER POWERS
THAT ARE REASONABLY INCIDENTAL THERETO, SHALL BE BINDING UPON ALL OF THE
LENDERS.

 


12.10       FIELD AUDIT, EXAMINATION REPORTS AND OTHER INFORMATION; DISCLAIMER
BY LENDERS. BY SIGNING THIS AGREEMENT, EACH LENDER:

 


(A)           IS DEEMED TO HAVE REQUESTED THAT AGENT FURNISH SUCH LENDER,
PROMPTLY AFTER IT BECOMES AVAILABLE, A COPY OF EACH FIELD AUDIT OR EXAMINATION
REPORT AND A MONTHLY OR WEEKLY BORROWING BASE CERTIFICATE, AS THE CASE MAY BE,
PURSUANT TO SECTION 7.1(A)(I)(C) HEREOF, PREPARED BY AGENT (EACH FIELD AUDIT OR
EXAMINATION REPORT AND MONTHLY OR WEEKLY REPORT WITH RESPECT TO THE BORROWING
BASE BEING REFERRED TO HEREIN AS A “REPORT” AND COLLECTIVELY, “REPORTS”);


 


(B)           EXPRESSLY AGREES AND ACKNOWLEDGES THAT AGENT (A) DOES NOT MAKE ANY
REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF ANY REPORT, OR (B) SHALL NOT BE
LIABLE FOR ANY INFORMATION CONTAINED IN ANY REPORT;

 

120

--------------------------------------------------------------------------------


 


(C)           EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE REPORTS ARE NOT
COMPREHENSIVE AUDITS OR EXAMINATIONS, THAT AGENT OR ANY OTHER PARTY PERFORMING
ANY AUDIT OR EXAMINATION WILL INSPECT ONLY SPECIFIC INFORMATION REGARDING ANY
BORROWER AND ANY GUARANTOR AND WILL RELY SIGNIFICANTLY UPON SUCH BORROWER’S AND
GUARANTOR’S BOOKS AND RECORDS, AS WELL AS ON REPRESENTATIONS OF SUCH BORROWER’S
AND GUARANTOR’S PERSONNEL; AND


 


(D)           AGREES TO KEEP ALL REPORTS CONFIDENTIAL AND STRICTLY FOR ITS
INTERNAL USE IN ACCORDANCE WITH THE TERMS OF SECTION 14.5 HEREOF, AND NOT TO
DISTRIBUTE OR USE ANY REPORT IN ANY OTHER MANNER.


 


12.11       COLLATERAL MATTERS.


 


(A)           SUBJECT TO THE LIMITATIONS IN SECTION 12.8 HEREOF, AGENT MAY, AT
ITS OPTION, FROM TIME TO TIME, AT ANY TIME ON OR AFTER AN EVENT OF DEFAULT AND
FOR SO LONG AS THE SAME IS CONTINUING OR UPON ANY OTHER FAILURE OF A CONDITION
PRECEDENT TO THE REVOLVING LOANS AND LETTER OF CREDIT ACCOMMODATIONS HEREUNDER,
MAKE SUCH DISBURSEMENTS AND ADVANCES (“SPECIAL AGENT ADVANCES”) WHICH AGENT, IN
ITS SOLE DISCRETION, DEEMS NECESSARY OR DESIRABLE EITHER (I) TO PRESERVE OR
PROTECT THE COLLATERAL OR ANY PORTION THEREOF OR (II) TO ENHANCE THE LIKELIHOOD
OR MAXIMIZE THE AMOUNT OF REPAYMENT BY BORROWERS OF THE LOANS AND OTHER
OBLIGATIONS, OR (III) TO PAY ANY OTHER AMOUNT CHARGEABLE TO BORROWERS OR
OBLIGORS PURSUANT TO THE TERMS OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS CONSISTING OF (A) COSTS, FEES AND EXPENSES AND (B) PAYMENTS TO ANY
ISSUER OF LETTER OF CREDIT ACCOMMODATIONS; PROVIDED, THAT NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY, AGENT MAY MAKE ANY SUCH SPECIAL AGENT ADVANCES SO
LONG AS:  (A) THE TOTAL PRINCIPAL AMOUNT OF SUCH SPECIAL AGENT ADVANCES TOGETHER
WITH THE PRINCIPAL AMOUNT OF THE ADDITIONAL REVOLVING LOANS AND ADDITIONAL
LETTER OF CREDIT ACCOMMODATIONS MADE PURSUANT TO SECTION 12.11 HEREOF, SHALL NOT
EXCEED THE LEAST OF (I) $7,500,000, (II) THE SUM OF (X) THE AMOUNT WHICH, WHEN
ADDED TO ALL OTHER SPECIAL AGENT ADVANCES, REVOLVING LOANS AND LETTER OF CREDIT
ACCOMMODATIONS, WOULD NOT CAUSE THE PRINCIPAL AMOUNT OF ALL OUTSTANDING SPECIAL
AGENT ADVANCES, REVOLVING LOANS AND LETTER OF CREDIT ACCOMMODATIONS TO EXCEED
THE BORROWING BASE AND (Y) IF APPLICABLE, AN AMOUNT EQUAL TO ANY REDUCTION, MADE
WITH THE CONSENT OF ALL LENDERS, OF THE EXCESS AVAILABILITY REQUIRED BY SECTION
9.17 HEREOF, AND (III) THE AMOUNT WHICH WOULD NOT CAUSE THE TOTAL PRINCIPAL
AMOUNT OF ALL REVOLVING LOANS, LETTER OF CREDIT ACCOMMODATIONS AND SPECIAL AGENT
ADVANCES TO EXCEED THE REVOLVING LOAN LIMIT. SPECIAL AGENT ADVANCES SHALL BE
REPAYABLE ON DEMAND AND BE SECURED BY THE COLLATERAL. SPECIAL AGENT ADVANCES
SHALL NOT CONSTITUTE REVOLVING LOANS BUT SHALL OTHERWISE CONSTITUTE OBLIGATIONS
HEREUNDER. AGENT SHALL NOTIFY LENDERS AND BORROWERS IN WRITING OF EACH SUCH
SPECIAL AGENT ADVANCE, WHICH NOTICE SHALL INCLUDE A DESCRIPTION OF THE PURPOSE
OF SUCH SPECIAL AGENT ADVANCE. WITHOUT LIMITATION OF ITS OBLIGATIONS PURSUANT TO
SECTION 6.10 HEREOF, EACH LENDER AGREES THAT IT SHALL MAKE AVAILABLE TO AGENT,
UPON AGENT’S DEMAND, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT EQUAL TO SUCH
LENDER’S PRO RATA SHARE OF EACH SUCH SPECIAL AGENT ADVANCE. IF SUCH FUNDS ARE
NOT MADE AVAILABLE TO AGENT BY SUCH LENDER, THEN SUCH LENDER SHALL BE DEEMED A
DEFAULTING LENDER AND AGENT SHALL BE ENTITLED TO RECOVER SUCH FUNDS, ON DEMAND
FROM SUCH LENDER TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM THE DATE SUCH
PAYMENT WAS DUE UNTIL THE DATE SUCH AMOUNT IS PAID TO AGENT AT THE FEDERAL FUNDS
RATE FOR EACH DAY DURING SUCH PERIOD (AS PUBLISHED BY THE FEDERAL RESERVE BANK
OF NEW YORK OR AT AGENT’S OPTION BASED ON THE ARITHMETIC MEAN DETERMINED BY
AGENT OF THE RATES FOR THE LAST TRANSACTION IN OVERNIGHT FEDERAL FUNDS ARRANGED
PRIOR TO 9:00 A.M. (NEW YORK CITY TIME) ON THAT

 

121

--------------------------------------------------------------------------------


 

day by each of the three leading brokers of Federal funds transactions in New
York City selected by Agent) and if such amounts are not paid within three (3)
days of Agent’s demand, at the highest Revolving Loan Interest Rate provided for
in Section 3.1 hereof applicable to Prime Rate Loans.


 


(B)           LENDERS HEREBY IRREVOCABLY AUTHORIZE AGENT, AT ITS OPTION AND IN
ITS DISCRETION TO RELEASE ANY SECURITY INTEREST IN, MORTGAGE OR LIEN UPON, ANY
OF THE COLLATERAL (I) UPON TERMINATION OF ALL OF THE TOTAL COMMITMENTS OF ALL
LENDERS AND PAYMENT AND SATISFACTION OF ALL OF THE OBLIGATIONS AND DELIVERY OF
CASH COLLATERAL TO THE EXTENT REQUIRED UNDER SECTION 14.1 BELOW, OR (II)
CONSTITUTING PROPERTY BEING SOLD OR DISPOSED OF IF THE APPLICABLE BORROWER OR
GUARANTOR CERTIFIES TO AGENT THAT THE SALE OR DISPOSITION IS MADE IN COMPLIANCE
WITH SECTION 9.7 HEREOF (AND AGENT MAY RELY CONCLUSIVELY ON ANY SUCH
CERTIFICATE, WITHOUT FURTHER INQUIRY), OR (III) CONSTITUTING PROPERTY IN WHICH
NO BORROWER OR GUARANTOR OWNED AN INTEREST AT THE TIME THE SECURITY INTEREST,
MORTGAGE OR LIEN WAS GRANTED OR AT ANY TIME THEREAFTER, OR (IV) HAVING A VALUE
IN THE AGGREGATE IN ANY TWELVE (12) MONTH PERIOD OF LESS THAN $1,000,000 OR (V)
IF REQUIRED OR PERMITTED UNDER THE TERMS OF ANY OF THE OTHER FINANCING
AGREEMENTS, INCLUDING ANY INTERCREDITOR AGREEMENT, OR (VI) IF APPROVED,
AUTHORIZED OR RATIFIED IN WRITING BY ALL OF LENDERS. EXCEPT AS PROVIDED ABOVE,
AGENT WILL NOT RELEASE ANY SECURITY INTEREST IN, MORTGAGE OR LIEN UPON, ANY OF
THE COLLATERAL WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF ALL OF LENDERS. UPON
REQUEST BY AGENT AT ANY TIME, LENDERS WILL PROMPTLY CONFIRM IN WRITING AGENT’S
AUTHORITY TO RELEASE PARTICULAR TYPES OR ITEMS OF COLLATERAL PURSUANT TO THIS
SECTION.


 


(C)           WITHOUT ANY MANNER LIMITING AGENT’S AUTHORITY TO ACT WITHOUT ANY
SPECIFIC OR FURTHER AUTHORIZATION OR CONSENT BY THE REQUIRED LENDERS, EACH
LENDER AGREES TO CONFIRM IN WRITING, UPON REQUEST BY AGENT, THE AUTHORITY TO
RELEASE COLLATERAL CONFERRED UPON AGENT UNDER THIS SECTION. AGENT SHALL (AND IS
HEREBY IRREVOCABLY AUTHORIZED BY LENDERS TO) EXECUTE SUCH DOCUMENTS AS MAY BE
NECESSARY TO EVIDENCE THE RELEASE OF THE SECURITY INTEREST, MORTGAGE OR LIENS
GRANTED TO AGENT UPON ANY COLLATERAL TO THE EXTENT SET FORTH ABOVE; PROVIDED,
THAT, (I) AGENT SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS
WHICH, IN AGENT’S OPINION, WOULD EXPOSE AGENT TO LIABILITY OR CREATE ANY
OBLIGATIONS OR ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH SECURITY
INTEREST, MORTGAGE OR LIENS WITHOUT RECOURSE OR WARRANTY AND (II) SUCH RELEASE
SHALL NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY
SECURITY INTEREST, MORTGAGE OR LIEN UPON (OR OBLIGATIONS OF ANY BORROWER OR ANY
GUARANTOR IN RESPECT OF) THE COLLATERAL RETAINED BY SUCH BORROWER OR SUCH
GUARANTOR.


 


(D)           AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO ANY LENDER OR ANY
OTHER PERSON TO INVESTIGATE, CONFIRM OR ASSURE THAT THE COLLATERAL EXISTS OR IS
OWNED BY ANY BORROWER OR GUARANTOR OR IS CARED FOR, PROTECTED OR INSURED OR HAS
BEEN ENCUMBERED, OR THAT ANY PARTICULAR ITEMS OF COLLATERAL MEET THE ELIGIBILITY
CRITERIA APPLICABLE IN RESPECT OF THE LOANS OR LETTER OF CREDIT ACCOMMODATIONS
HEREUNDER, OR WHETHER ANY PARTICULAR RESERVES ARE APPROPRIATE, OR THAT THE LIENS
AND SECURITY INTERESTS GRANTED TO AGENT PURSUANT HERETO OR ANY OF THE FINANCING
AGREEMENTS OR OTHERWISE HAVE BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED,
PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR
TO EXERCISE AT ALL OR IN ANY PARTICULAR MANNER OR UNDER ANY DUTY OF CARE,
DISCLOSURE OR FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE RIGHTS,
AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO AGENT IN THIS AGREEMENT OR IN ANY
OF THE OTHER FINANCING AGREEMENTS, IT BEING UNDERSTOOD AND AGREED THAT IN
RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION OR EVENT RELATED THERETO, AGENT
MAY ACT IN ANY MANNER IT MAY DEEM

 

122

--------------------------------------------------------------------------------


 

appropriate, in its discretion, given Agent’s own interest in the Collateral as
a Lender and that Agent shall have no duty or liability whatsoever to any other
Lender.


 


12.12       AGENCY FOR PERFECTION.  EACH LENDER HEREBY APPOINTS AGENT AND EACH
OTHER LENDER AS AGENT AND BAILEE FOR THE PURPOSE OF PERFECTING THE SECURITY
INTERESTS IN AND LIENS UPON THE COLLATERAL OF AGENT IN ASSETS WHICH, IN
ACCORDANCE WITH ARTICLE 9 OF THE UCC CAN BE PERFECTED ONLY BY POSSESSION (OR
WHERE THE SECURITY INTEREST OF A SECURED PARTY WITH POSSESSION HAS PRIORITY OVER
THE SECURITY INTEREST OF ANOTHER SECURED PARTY) AND AGENT AND EACH LENDER HEREBY
ACKNOWLEDGES THAT IT HOLDS POSSESSION OF ANY SUCH COLLATERAL FOR THE BENEFIT OF
AGENT, THE OTHER LENDERS AND THE BANK PRODUCT PROVIDERS AS SECURED PARTY. SHOULD
ANY LENDER OBTAIN POSSESSION OF ANY SUCH COLLATERAL, SUCH LENDER SHALL NOTIFY
AGENT THEREOF, AND, PROMPTLY UPON AGENT’S REQUEST THEREFOR SHALL DELIVER SUCH
COLLATERAL TO AGENT OR IN ACCORDANCE WITH AGENT’S INSTRUCTIONS.

 


12.13       SUCCESSOR AGENT.  AGENT MAY RESIGN AS AGENT UPON THIRTY (30) DAYS’
NOTICE TO LENDERS AND BORROWERS. IF AGENT RESIGNS UNDER THIS AGREEMENT, THE
REQUIRED LENDERS SHALL APPOINT FROM AMONG THE LENDERS A SUCCESSOR AGENT FOR
LENDERS. IF NO SUCCESSOR AGENT IS APPOINTED PRIOR TO THE EFFECTIVE DATE OF THE
RESIGNATION OF AGENT, AGENT MAY APPOINT, AFTER CONSULTING WITH LENDERS AND
BORROWERS, A SUCCESSOR AGENT FROM AMONG LENDERS. UPON THE ACCEPTANCE BY THE
LENDER SO SELECTED OF ITS APPOINTMENT AS SUCCESSOR AGENT HEREUNDER, SUCH
SUCCESSOR AGENT SHALL SUCCEED TO ALL OF THE RIGHTS, POWERS AND DUTIES OF THE
RETIRING AGENT AND THE TERM “AGENT” AS USED HEREIN AND IN THE OTHER FINANCING
AGREEMENTS SHALL MEAN SUCH SUCCESSOR AGENT AND THE RETIRING AGENT’S APPOINTMENT,
POWERS AND DUTIES AS AGENT SHALL BE TERMINATED. AFTER ANY RETIRING AGENT’S
RESIGNATION HEREUNDER AS AGENT, THE PROVISIONS OF THIS SECTION 12 SHALL INURE TO
ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED BY IT WHILE IT WAS AGENT UNDER
THIS AGREEMENT. IF NO SUCCESSOR AGENT HAS ACCEPTED APPOINTMENT AS AGENT BY THE
DATE WHICH IS THIRTY (30) DAYS AFTER THE DATE OF A RETIRING AGENT’S NOTICE OF
RESIGNATION, THE RETIRING AGENT’S RESIGNATION SHALL NONETHELESS THEREUPON BECOME
EFFECTIVE AND LENDERS SHALL PERFORM ALL OF THE DUTIES OF AGENT HEREUNDER UNTIL
SUCH TIME, IF ANY, AS THE REQUIRED LENDERS APPOINT A SUCCESSOR AGENT AS PROVIDED
FOR ABOVE.

 


13.           JOINT AND SEVERAL LIABILITY; SURETYSHIP WAIVERS.


 


13.1         INDEPENDENT OBLIGATIONS; SUBROGATION.  THE OBLIGATIONS OF EACH
BORROWER AND OF EACH GUARANTOR HEREUNDER ARE JOINT AND SEVERAL. TO THE MAXIMUM
EXTENT PERMITTED BY LAW, EACH BORROWER AND GUARANTOR HEREBY WAIVES ANY CLAIM,
RIGHT OR REMEDY WHICH SUCH BORROWER OR GUARANTOR NOW HAS OR HEREAFTER ACQUIRES
AGAINST ANY OTHER BORROWER OR GUARANTOR THAT ARISES HEREUNDER INCLUDING, WITHOUT
LIMITATION, ANY CLAIM, REMEDY OR RIGHT OF SUBROGATION, REIMBURSEMENT,
EXONERATION, CONTRIBUTION, INDEMNIFICATION, OR PARTICIPATION IN ANY CLAIM, RIGHT
OR REMEDY OF AGENT OR ANY LENDER AGAINST ANY BORROWER OR GUARANTOR OR ANY
COLLATERAL WHICH AGENT OR ANY LENDER NOW HAS OR HEREAFTER ACQUIRES, WHETHER OR
NOT SUCH CLAIM, RIGHT OR REMEDY ARISES IN EQUITY, UNDER CONTRACT, BY STATUTE,
UNDER COMMON LAW OR OTHERWISE UNTIL THE OBLIGATIONS ARE FULLY PAID AND FINALLY
DISCHARGED. IN ADDITION, EACH BORROWER AND GUARANTOR HEREBY WAIVES ANY RIGHT TO
PROCEED AGAINST THE OTHER BORROWERS AND GUARANTORS, NOW OR HEREAFTER, FOR
CONTRIBUTION, INDEMNITY, REIMBURSEMENT, AND ANY OTHER SURETYSHIP RIGHTS AND
CLAIMS, WHETHER DIRECT OR INDIRECT, LIQUIDATED OR CONTINGENT, WHETHER ARISING
UNDER EXPRESS OR IMPLIED CONTRACT OR BY OPERATION OF LAW, WHICH ANY BORROWER OR
GUARANTOR MAY NOW HAVE OR HEREAFTER HAVE AS

 

123

--------------------------------------------------------------------------------


 

against the other Borrowers and Guarantors with respect to the Obligations until
the Obligations are fully paid and finally discharged. Each Borrower and
Guarantor also hereby waives any rights of recourse to or with respect to any
asset of the other Borrowers and Guarantors until the Obligations are fully paid
and finally discharged.

 


13.2         AUTHORITY TO MODIFY OBLIGATIONS AND SECURITY.  EACH BORROWER AND
GUARANTOR ACKNOWLEDGES THAT ANY ACTION TAKEN BY AGENT AND/OR LENDERS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND APPLICABLE LAW TO: (A) RENEW,
EXTEND, ACCELERATE, OR OTHERWISE CHANGE THE TIME FOR PAYMENT OF, OR OTHERWISE
CHANGE ANY OTHER TERM OR CONDITION OF, ANY DOCUMENT OR AGREEMENT EVIDENCING OR
RELATING TO ANY OBLIGATIONS AS SUCH OBLIGATIONS RELATE TO THE OTHER BORROWERS
AND GUARANTORS, INCLUDING, WITHOUT LIMITATION, TO INCREASE OR DECREASE THE RATE
OF INTEREST THEREON; (B) ACCEPT, SUBSTITUTE, WAIVE, DEFEASE, INCREASE, RELEASE,
EXCHANGE OR OTHERWISE ALTER ANY COLLATERAL, IN WHOLE OR IN PART, SECURING THE
OBLIGATIONS OF EACH OTHER BORROWER OR GUARANTOR; (C) APPLY ANY AND ALL SUCH
COLLATERAL AND DIRECT THE ORDER OR MANNER OF SALE THEREOF AS AGENT AND LENDERS,
IN THEIR SOLE DISCRETION, MAY DETERMINE; (D) DEAL WITH THE OTHER BORROWERS AND
GUARANTORS AS AGENT OR ANY LENDER MAY ELECT; (E) IN AGENT’S AND LENDERS’ SOLE
DISCRETION, SETTLE, RELEASE ON TERMS SATISFACTORY TO THEM, OR BY OPERATION OF
LAW OR OTHERWISE, COMPOUND, COMPROMISE, COLLECT OR OTHERWISE LIQUIDATE ANY
OBLIGATIONS OF ANY OTHER BORROWER OR GUARANTOR AND/OR ANY OF THE COLLATERAL IN
ANY MANNER, AND BID AND PURCHASE ANY OF THE COLLATERAL AT ANY SALE THEREOF; (F)
APPLY ANY AND ALL PAYMENTS OR RECOVERIES FROM THE OTHER BORROWERS AND GUARANTORS
AS AGENT OR LENDERS, IN THEIR SOLE DISCRETION, MAY DETERMINE, WHETHER OR NOT
SUCH INDEBTEDNESS RELATES TO THE OBLIGATIONS; ALL WHETHER SUCH OBLIGATIONS ARE
SECURED OR UNSECURED OR GUARANTEED OR NOT GUARANTEED BY OTHERS; AND (G) APPLY
ANY SUMS REALIZED FROM COLLATERAL FURNISHED BY THE OTHER BORROWERS AND
GUARANTORS UPON ANY OF ITS INDEBTEDNESS OR OBLIGATIONS TO AGENT OR LENDERS AS
THEY IN THEIR SOLE DISCRETION, MAY DETERMINE, WHETHER OR NOT SUCH INDEBTEDNESS
RELATES TO THE OBLIGATIONS; SHALL NOT IN ANY WAY DIMINISH, RELEASE OR DISCHARGE
THE LIABILITY OF ANY BORROWER OR GUARANTOR HEREUNDER (EXCEPT TO THE EXTENT THAT
THE OBLIGATIONS ARE IN FACT REPAID AS A RESULT OF SUCH ACTION).

 


13.3         WAIVER OF DEFENSES.  UPON AN EVENT OF DEFAULT BY ANY BORROWER OR
GUARANTOR IN RESPECT OF ANY OBLIGATIONS, AGENT AND LENDERS MAY, AT THEIR OPTION
AND WITHOUT NOTICE TO ANY BORROWER OR GUARANTOR, PROCEED DIRECTLY AGAINST ANY
BORROWER OR GUARANTOR TO COLLECT AND RECOVER THE FULL AMOUNT OF THE LIABILITY
HEREUNDER, OR ANY PORTION THEREOF, AND EACH BORROWER AND GUARANTOR WAIVES ANY
RIGHT TO REQUIRE AGENT OR ANY LENDER TO: (A) PROCEED AGAINST THE OTHER BORROWERS
AND GUARANTORS OR ANY OTHER PERSON WHOMSOEVER; (B) PROCEED AGAINST OR EXHAUST
ANY COLLATERAL GIVEN TO OR HELD BY AGENT OR ANY LENDER IN CONNECTION WITH THE
OBLIGATIONS; (C) GIVE NOTICE OF THE TERMS, TIME AND PLACE OF ANY PUBLIC OR
PRIVATE SALE OF ANY OF THE COLLATERAL EXCEPT AS OTHERWISE PROVIDED HEREIN; OR
(D) PURSUE ANY OTHER REMEDY IN AGENT’S OR ANY LENDER’S POWER WHATSOEVER. A
SEPARATE ACTION OR ACTIONS MAY BE BROUGHT AND PROSECUTED AGAINST ANY BORROWER OR
GUARANTOR WHETHER OR NOT ACTION IS BROUGHT AGAINST THE OTHER BORROWERS AND
GUARANTORS AND WHETHER THE OTHER BORROWERS AND GUARANTORS BE JOINED IN ANY SUCH
ACTION OR ACTIONS; AND EACH BORROWER AND GUARANTOR WAIVES THE BENEFIT OF ANY
STATUTE OF LIMITATIONS AFFECTING THE LIABILITY HEREUNDER OR THE ENFORCEMENT
HEREOF, AND AGREES THAT ANY PAYMENT OF ANY OBLIGATIONS OR OTHER ACT WHICH SHALL
TOLL ANY STATUTE OF LIMITATIONS APPLICABLE THERETO SHALL SIMILARLY OPERATE TO
TOLL SUCH STATUTE OF LIMITATIONS APPLICABLE TO THE LIABILITY HEREUNDER.

 


13.4         EXERCISE OF AGENT’S AND LENDERS’ RIGHTS.  EACH BORROWER AND
GUARANTOR

 

124

--------------------------------------------------------------------------------

 

hereby authorizes and empowers Agent and Lenders in their sole discretion,
without any notice or demand to such Borrower or Guarantor whatsoever and
without affecting the liability of such Borrower or Guarantor hereunder, to
exercise any right or remedy which Agent or any Lender may have available to
them against the other Borrowers and Guarantors.

 


13.5         ADDITIONAL WAIVERS.  EACH BORROWER AND GUARANTOR WAIVES ANY DEFENSE
ARISING BY REASON OF ANY DISABILITY OR OTHER DEFENSE OF THE OTHER BORROWERS AND
GUARANTORS OR BY REASON OF THE CESSATION FROM ANY CAUSE WHATSOEVER OF THE
LIABILITY OF ANY OTHER BORROWERS OR GUARANTORS OR BY REASON OF ANY ACT OR
OMISSION OF AGENT OR ANY LENDER OR OTHERS WHICH DIRECTLY OR INDIRECTLY RESULTS
IN OR AIDS THE DISCHARGE OR RELEASE OF ANY OTHER BORROWERS OR GUARANTORS OR ANY
OBLIGATIONS OR ANY COLLATERAL BY OPERATION OF LAW OR OTHERWISE. THE OBLIGATIONS
SHALL BE ENFORCEABLE AGAINST EACH BORROWER AND GUARANTOR WITHOUT REGARD TO THE
VALIDITY, REGULARITY OR ENFORCEABILITY OF ANY OF THE OBLIGATIONS WITH RESPECT TO
ANY OTHER BORROWERS OR GUARANTORS OR ANY OF THE DOCUMENTS RELATED THERETO OR ANY
COLLATERAL SECURITY DOCUMENTS SECURING ANY OF THE OBLIGATIONS. NO EXERCISE BY
AGENT OR ANY LENDER OF, AND NO OMISSION OF AGENT OR ANY LENDER TO EXERCISE, ANY
POWER OR AUTHORITY RECOGNIZED HEREIN AND NO IMPAIRMENT OR SUSPENSION OF ANY
RIGHT OR REMEDY OF AGENT OR ANY LENDER AGAINST ANY BORROWER OR GUARANTOR OR ANY
COLLATERAL SHALL IN ANY WAY SUSPEND, DISCHARGE, RELEASE, EXONERATE OR OTHERWISE
AFFECT ANY OF THE OBLIGATIONS OR ANY COLLATERAL FURNISHED BY BORROWERS OR
GUARANTORS OR GIVE TO BORROWERS OR GUARANTORS ANY RIGHT OF RECOURSE AGAINST
AGENT OR ANY LENDER. EACH BORROWER AND GUARANTOR SPECIFICALLY AGREES THAT THE
FAILURE OF AGENT OR ANY LENDER: (A) TO PERFECT ANY LIEN ON OR SECURITY INTEREST
IN ANY PROPERTY HERETOFORE OR HEREAFTER GIVEN ANY BORROWER OR GUARANTOR TO
SECURE PAYMENT OF THE OBLIGATIONS, OR TO RECORD OR FILE ANY DOCUMENT RELATING
THERETO OR (B) TO FILE OR ENFORCE A CLAIM AGAINST THE ESTATE (EITHER IN
ADMINISTRATION, BANKRUPTCY OR OTHER PROCEEDING) OF ANY BORROWER OR GUARANTOR
SHALL NOT IN ANY MANNER WHATSOEVER TERMINATE, DIMINISH, EXONERATE OR OTHERWISE
AFFECT THE LIABILITY OF ANY BORROWER OR GUARANTOR HEREUNDER.

 


13.6         ADDITIONAL INDEBTEDNESS .  ADDITIONAL OBLIGATIONS MAY BE CREATED
FROM TIME TO TIME AT THE REQUEST OF ANY BORROWER OR GUARANTOR AND WITHOUT
FURTHER AUTHORIZATION FROM OR NOTICE TO ANY OTHER BORROWER OR GUARANTOR EVEN
THOUGH THE BORROWING BORROWER’S OR GUARANTOR’S FINANCIAL CONDITION MAY
DETERIORATE SINCE THE DATE HEREOF. EACH BORROWER AND GUARANTOR WAIVES THE RIGHT,
IF ANY, TO REQUIRE AGENT OR ANY LENDER TO DISCLOSE TO SUCH BORROWER OR GUARANTOR
ANY INFORMATION IT MAY NOW HAVE OR HEREAFTER ACQUIRE CONCERNING ANY OTHER
BORROWER’S OR GUARANTOR’S CHARACTER, CREDIT, COLLATERAL, FINANCIAL CONDITION OR
OTHER MATTERS. EACH BORROWER AND GUARANTOR HAS ESTABLISHED ADEQUATE MEANS TO
OBTAIN FROM EACH OTHER BORROWER AND GUARANTOR, ON A CONTINUING BASIS, FINANCIAL
AND OTHER INFORMATION PERTAINING TO SUCH BORROWER’S OR GUARANTOR’S BUSINESS AND
AFFAIRS, AND ASSUMES THE RESPONSIBILITY FOR BEING AND KEEPING INFORMED OF THE
FINANCIAL AND OTHER CONDITIONS OF THE OTHER BORROWERS AND GUARANTORS AND OF ALL
CIRCUMSTANCES BEARING UPON THE RISK OF NONPAYMENT OF THE OBLIGATIONS WHICH
DILIGENT INQUIRY WOULD REVEAL. NEITHER AGENT NOR ANY LENDER NEED INQUIRE INTO
THE POWERS OF ANY BORROWER OR GUARANTOR OR THE AUTHORITY OF ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, PARTNERS OR AGENTS ACTING OR PURPORTING TO ACT
IN THEIR BEHALF, AND ANY OBLIGATIONS CREATED IN RELIANCE UPON THE PURPORTED
EXERCISE OF SUCH POWER OR AUTHORITY IS HEREBY GUARANTEED. ALL OBLIGATIONS OF
EACH BORROWER AND GUARANTOR TO AGENT AND LENDERS HERETOFORE, NOW OR HEREAFTER
CREATED SHALL BE DEEMED TO HAVE BEEN GRANTED AT EACH BORROWER’S AND GUARANTOR’S
SPECIAL INSISTENCE AND REQUEST AND IN CONSIDERATION OF AND IN RELIANCE UPON THIS
AGREEMENT.

 

125

--------------------------------------------------------------------------------


 


13.7         NOTICES, DEMANDS, ETC.  EXCEPT AS EXPRESSLY PROVIDED BY THIS
AGREEMENT, NEITHER AGENT NOR ANY LENDER SHALL BE UNDER ANY OBLIGATION WHATSOEVER
TO MAKE OR GIVE TO ANY BORROWER OR GUARANTOR, AND EACH BORROWER AND GUARANTOR
HEREBY WAIVES DILIGENCE, ALL RIGHTS OF SETOFF AND COUNTERCLAIM AGAINST AGENT OR
ANY LENDER, ALL DEMANDS, PRESENTMENTS, PROTESTS, NOTICES OF PROTESTS, NOTICES OF
PROTESTS, NOTICES OF NONPERFORMANCE, NOTICES OF DISHONOR, AND ALL OTHER NOTICES
OF EVERY KIND OR NATURE, INCLUDING NOTICE OF THE EXISTENCE, CREATION OR
INCURRING OF ANY NEW OR ADDITIONAL OBLIGATIONS.

 


13.8         REVIVAL.  IF ANY PAYMENTS OF MONEY OR TRANSFERS OF PROPERTY MADE TO
AGENT OR ANY LENDER BY ANY BORROWER OR GUARANTOR SHOULD FOR ANY REASON
SUBSEQUENTLY BE DECLARED TO BE, OR IN AGENT’S COUNSEL’S GOOD FAITH OPINION BE
DETERMINED TO BE, FRAUDULENT (WITHIN THE MEANING OF ANY STATE OR FEDERAL LAW
RELATING TO FRAUDULENT CONVEYANCES), PREFERENTIAL OR OTHERWISE VOIDABLE OR
RECOVERABLE IN WHOLE OR IN PART FOR ANY REASON (HEREINAFTER COLLECTIVELY CALLED
“VOIDABLE TRANSFERS”) UNDER THE BANKRUPTCY CODE OR ANY OTHER FEDERAL OR STATE
LAW AND AGENT OR ANY LENDER IS REQUIRED TO REPAY OR RESTORE, OR IN AGENT’S
COUNSEL’S GOOD FAITH OPINION MAY BE SO LIABLE TO REPAY OR RESTORE, ANY SUCH
VOIDABLE TRANSFER, OR THE AMOUNT OR ANY PORTION THEREOF, THEN AS TO ANY SUCH
VOIDABLE TRANSFER OR THE AMOUNT REPAID OR RESTORED AND ALL REASONABLE COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF AGENT OR ANY LENDER RELATED
THERETO, SUCH BORROWER’S AND GUARANTOR’S LIABILITY HEREUNDER SHALL AUTOMATICALLY
BE REVIVED, REINSTATED AND RESTORED AND SHALL EXIST AS THOUGH SUCH VOIDABLE
TRANSFER HAD NEVER BEEN MADE TO AGENT OR SUCH LENDER.

 


13.9         UNDERSTANDING OF WAIVERS .  EACH BORROWER AND GUARANTOR WARRANTS
AND AGREES THAT THE WAIVERS SET FORTH IN THIS SECTION 13 ARE MADE WITH FULL
KNOWLEDGE OF THEIR SIGNIFICANCE AND CONSEQUENCES. IF ANY OF SUCH WAIVERS ARE
DETERMINED TO BE CONTRARY TO ANY APPLICABLE LAW OR PUBLIC POLICY, SUCH WAIVERS
SHALL BE EFFECTIVE ONLY TO THE MAXIMUM EXTENT PERMITTED BY LAW.

 


14.                                 TERM; MISCELLANEOUS.


 


14.1         TERM.


 


(A)           THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS SHALL BECOME
EFFECTIVE AS OF THE DATE SET FORTH ON THE FIRST PAGE HEREOF AND SHALL CONTINUE
IN FULL FORCE AND EFFECT FOR A TERM ENDING ON MARCH 17, 2012 (THE “RENEWAL
DATE”), AND FROM YEAR TO YEAR THEREAFTER, UNLESS SOONER TERMINATED PURSUANT TO
THE TERMS HEREOF. NOTWITHSTANDING THE FOREGOING, THE ENTIRE UNPAID PRINCIPAL
AMOUNT OF THE EXISTING TERM LOAN, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST
THEREON AND ALL OTHER OBLIGATIONS WITH RESPECT THERETO, SHALL BE DUE AND PAYABLE
ON THE EXISTING TERM LOAN MATURITY DATE, UNLESS THIS AGREEMENT AND THE OTHER
FINANCING AGREEMENTS ARE SOONER TERMINATED PURSUANT TO THE TERMS HEREOF. AGENT
MAY, AT ITS OPTION (OR SHALL AT THE DIRECTION OF ANY REVOLVING LOAN LENDER IN
WRITING RECEIVED BY AGENT AT LEAST SIXTY (60) DAYS PRIOR TO THE RENEWAL DATE OR
THE ANNIVERSARY OF ANY RENEWAL DATE, AS THE CASE MAY BE), TERMINATE THIS
AGREEMENT AND THE OTHER FINANCING AGREEMENTS, OR BORROWERS MAY TERMINATE THIS
AGREEMENT AND THE OTHER FINANCING AGREEMENTS, IN EACH CASE, EFFECTIVE ON THE
RENEWAL DATE OR ON THE ANNIVERSARY OF THE RENEWAL DATE IN ANY YEAR BY GIVING TO
THE OTHER PARTY AT LEAST SIXTY (60) DAYS PRIOR WRITTEN NOTICE; PROVIDED, THAT,
THIS AGREEMENT AND ALL OTHER FINANCING AGREEMENTS STILL IN EFFECT ON SUCH DATE,
IF ANY, MUST BE TERMINATED SIMULTANEOUSLY. IN ADDITION, BORROWERS MAY TERMINATE
THIS AGREEMENT

 

126

--------------------------------------------------------------------------------


 

at any time upon ten (10) days prior written notice to Agent (which notice shall
be irrevocable) and Agent may, at its option, and shall at the direction of
Required Revolving Loan Lenders, terminate this Agreement at any time on or
after the occurrence and during the continuance of an Event of Default, subject
to any cure periods specified in Section 10.1 hereof. Upon the Renewal Date or
any other effective date of termination of the Financing Agreements, Borrowers
shall pay to Agent all outstanding and unpaid Obligations (other than contingent
indemnification obligations and other contingent Obligations which expressly
survive the termination of this Agreement and the other Financing Agreements)
and shall furnish cash collateral to Agent (or at Agent’s option, a letter of
credit issued for the account of Borrowers and at Borrowers’ expense, in form
and substance satisfactory to Agent, by an issuer acceptable to Agent and
payable to Agent as beneficiary) in such amounts as Agent determines are
reasonably necessary to secure Agent, Lenders and any Revolving Lender that is
an issuing bank from loss, cost, damage or expense, including attorneys’ fees
and expenses, in connection with any contingent Obligations, including issued
and outstanding Letter of Credit Accommodations and checks or other payments
provisionally credited to the Obligations and/or as to which Agent or any Lender
has not yet received final payment and any continuing obligations of Agent or
any Lender pursuant to any Deposit Account Control Agreement. The amount of such
cash collateral (or letter of credit, as Agent may determine) as to any Letter
of Credit Accommodations shall be in the amount equal to one hundred five 
(105%) percent of the amount of the Letter of Credit Accommodations plus the
amount of any fees and expenses payable in connection therewith through the end
of the latest expiration date of the letters of credit giving rise to such
Letter of Credit Accommodations. Such payments in respect of the Obligations and
cash collateral shall be remitted by wire transfer in Federal funds to the Agent
Payment Account or such other bank account of Agent, as Agent may, in its
discretion, designate in writing to Borrowers for such purpose. Interest shall
be due until and including the next Business Day, if the amounts so paid by
Borrowers to the Agent Payment Account or other bank account designated by Agent
are received in such bank account later than 12:00 noon, New York time.


 


(B)           NO TERMINATION OF THE REVOLVING LOAN FACILITY, THIS AGREEMENT OR
THE OTHER FINANCING AGREEMENTS SHALL RELIEVE OR DISCHARGE ANY BORROWER OR ANY
BORROWER OF ITS RESPECTIVE DUTIES, OBLIGATIONS AND COVENANTS UNDER THIS
AGREEMENT OR THE OTHER FINANCING AGREEMENTS UNTIL ALL OBLIGATIONS HAVE BEEN
FULLY AND FINALLY DISCHARGED AND PAID, AND AGENT’S CONTINUING SECURITY INTEREST
IN THE COLLATERAL AND THE RIGHTS AND REMEDIES OF AGENT AND LENDERS HEREUNDER,
UNDER THE OTHER FINANCING AGREEMENTS AND APPLICABLE LAW, SHALL REMAIN IN EFFECT
UNTIL ALL SUCH OBLIGATIONS HAVE BEEN FULLY AND FINALLY DISCHARGED AND PAID AND
LENDERS HAVE NO FURTHER OBLIGATIONS HEREUNDER (FOLLOWING WHICH ALL SECURING
INTERESTS, LIENS AND THE LIKE SHALL BE RELEASED). ACCORDINGLY, EACH BORROWER AND
GUARANTOR WAIVES ANY RIGHTS IT MAY HAVE UNDER THE UCC TO DEMAND THE FILING OF
TERMINATION STATEMENTS WITH RESPECT TO THE COLLATERAL AND AGENT SHALL NOT BE
REQUIRED TO SEND SUCH TERMINATION STATEMENTS TO ANY BORROWER OR GUARANTOR, OR TO
FILE THEM WITH ANY FILING OFFICE, UNLESS AND UNTIL THIS AGREEMENT AND ALL TOTAL
COMMITMENTS OF ALL LENDERS SHALL HAVE BEEN TERMINATED IN ACCORDANCE WITH ITS
TERMS AND ALL OBLIGATIONS PAID AND SATISFIED IN FULL IN IMMEDIATELY AVAILABLE
FUNDS.


 


14.2         INTERPRETATIVE PROVISIONS.


 


(A)           ALL TERMS USED HEREIN WHICH ARE DEFINED IN ARTICLE 1, ARTICLE 8 OR
ARTICLE 9 OF THE UCC SHALL HAVE THE MEANINGS GIVEN THEREIN UNLESS OTHERWISE
DEFINED IN THIS

 

127

--------------------------------------------------------------------------------


 

Agreement.


 


(B)           ALL REFERENCES TO THE PLURAL HEREIN SHALL ALSO MEAN THE SINGULAR
AND TO THE SINGULAR SHALL ALSO MEAN THE PLURAL UNLESS THE CONTEXT OTHERWISE
REQUIRES.


 


(C)           ALL REFERENCES TO ANY BORROWER, ANY GUARANTOR, ANY OBLIGOR, AGENT
AND ANY LENDER PURSUANT TO THE DEFINITIONS SET FORTH IN THE RECITALS HERETO, OR
TO ANY OTHER PERSON HEREIN, SHALL INCLUDE THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


(D)           THE WORDS “HEREOF”, “HEREIN”, “HEREUNDER”, “THIS AGREEMENT” AND
WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT AND ANY OF THE OTHER
FINANCING AGREEMENTS SHALL REFER TO THIS AGREEMENT AND SUCH FINANCING AGREEMENT
AS A WHOLE AND NOT ANY PARTICULAR PROVISION HEREOF OR THEREOF AND AS THIS
AGREEMENT OR SUCH FINANCING AGREEMENTS NOW EXIST OR MAY HEREAFTER BE AMENDED,
MODIFIED, SUPPLEMENTED, EXTENDED, RENEWED, RESTATED OR REPLACED.


 


(E)           THE WORD “INCLUDING” WHEN USED IN THIS AGREEMENT SHALL MEAN
“INCLUDING, WITHOUT LIMITATION”.


 


(F)            AN EVENT OF DEFAULT SHALL EXIST OR CONTINUE OR BE CONTINUING
UNTIL SUCH EVENT OF DEFAULT IS WAIVED IN ACCORDANCE WITH SECTION 11.3 HEREOF OR
IS CURED IN A MANNER SATISFACTORY TO AGENT, IF SUCH EVENT OF DEFAULT IS CAPABLE
OF BEING CURED AS DETERMINED BY AGENT.


 


(G)           ALL REFERENCES TO THE TERM “GOOD FAITH” USED HEREIN WHEN
APPLICABLE TO AGENT OR ANY LENDER SHALL MEAN, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN OR IN THE UCC, HONESTY IN FACT IN THE CONDUCT OR
TRANSACTION CONCERNED. BORROWERS SHALL HAVE THE BURDEN OF PROVING ANY LACK OF
GOOD FAITH ON THE PART OF AGENT OR ANY LENDER ALLEGED BY BORROWERS AT ANY TIME.


 


(H)           ANY ACCOUNTING TERM USED IN THIS AGREEMENT SHALL HAVE, UNLESS
OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE MEANING CUSTOMARILY GIVEN IN
ACCORDANCE WITH GAAP, AND ALL FINANCIAL COMPUTATIONS HEREUNDER SHALL BE COMPUTED
UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, IN ACCORDANCE WITH GAAP AS
CONSISTENTLY APPLIED AND USING THE SAME METHOD FOR INVENTORY VALUATION AS USED
IN THE PREPARATION OF THE FINANCIAL STATEMENTS OF BORROWERS AND GUARANTORS MOST
RECENTLY RECEIVED BY AGENT PRIOR TO THE DATE HEREOF.


 


(I)            IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING”, THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING”.


 


(J)            UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, (I) REFERENCES HEREIN
TO ANY AGREEMENT, DOCUMENT OR INSTRUMENT IN THIS AGREEMENT SHALL BE DEEMED TO
INCLUDE ALL SUBSEQUENT AMENDMENTS, MODIFICATIONS, SUPPLEMENTS, EXTENSIONS,
RENEWALS, RESTATEMENTS OR REPLACEMENTS WITH RESPECT THERETO, BUT ONLY TO THE
EXTENT THE SAME ARE NOT PROHIBITED BY THE TERMS HEREOF OR OF ANY OTHER FINANCING
AGREEMENT, AND (II) REFERENCES TO ANY STATUTE OR REGULATION ARE TO BE CONSTRUED
AS INCLUDING ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING,
REPLACING, RECODIFYING, SUPPLEMENTING OR INTERPRETING THE STATUTE OR REGULATION.


 


(K)           THE CAPTIONS AND HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE

 

128

--------------------------------------------------------------------------------


 

of reference only and shall not affect the interpretation of this Agreement.


 


(L)            THIS AGREEMENT AND OTHER FINANCING AGREEMENTS MAY USE SEVERAL
DIFFERENT LIMITATIONS, TESTS OR MEASUREMENTS TO REGULATE THE SAME OR SIMILAR
MATTERS. ALL SUCH LIMITATIONS, TESTS AND MEASUREMENTS ARE CUMULATIVE AND SHALL
EACH BE PERFORMED IN ACCORDANCE WITH THEIR TERMS.


 


(M)          THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS ARE THE RESULT OF
NEGOTIATIONS AMONG AND HAVE BEEN REVIEWED BY COUNSEL TO AGENT AND THE OTHER
PARTIES, AND ARE THE PRODUCTS OF ALL PARTIES. ACCORDINGLY, THIS AGREEMENT AND
THE OTHER FINANCING AGREEMENTS SHALL NOT BE CONSTRUED AGAINST AGENT OR LENDERS
MERELY BECAUSE OF AGENT’S OR ANY LENDER’S INVOLVEMENT IN THEIR PREPARATION.


 


14.3         NOTICES.  EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL NOTICES,
REQUESTS AND DEMANDS HEREUNDER SHALL BE IN WRITING AND DEEMED TO HAVE BEEN GIVEN
OR MADE:  IF DELIVERED IN PERSON, IMMEDIATELY UPON DELIVERY; IF BY TELEX,
TELEGRAM OR FACSIMILE TRANSMISSION, IMMEDIATELY UPON SENDING AND UPON
CONFIRMATION OF RECEIPT; IF BY NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE
WITH INSTRUCTIONS TO DELIVER THE NEXT BUSINESS DAY, ONE (1) BUSINESS DAY AFTER
SENDING; AND IF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, FIVE (5) DAYS AFTER
MAILING. ALL NOTICES, REQUESTS AND DEMANDS UPON THE PARTIES ARE TO BE GIVEN TO
THE FOLLOWING ADDRESSES (OR TO SUCH OTHER ADDRESS AS ANY PARTY MAY DESIGNATE BY
NOTICE IN ACCORDANCE WITH THIS SECTION):

 

 

If to any Borrower or Guarantor:

 

Lerner New York, Inc.

 

 

 

 

 

450 West 33rd Street

 

 

 

 

New York, NY 10001

 

 

 

 

Attention: Chief Financial Officer

 

 

 

 

Telephone No.: (212) 884-2110

 

 

 

 

Telecopy No.: (212) 884-2103

 

 

 

 

 

 

 

with a copy to:

 

Kirkland & Ellis LLP

 

 

 

 

Citigroup Center

 

 

 

 

153 East 53rd Street

 

 

 

 

New York, NY 10022

 

 

 

 

Attention: Binta Niambi Brown, Esq.

 

 

 

 

Telephone No.: (212) 446-4800

 

 

 

 

Telecopy No.: (212) 446-4900

 

 

 

 

 

 

 

If to Agent:

 

Wachovia Bank, National Association, as Agent

 

 

 

 

1133 Avenue of the Americas

 

 

 

 

New York, New York 10036

 

 

 

 

Attention:Portfolio Manager-Lerner New York, Inc.

 

 

 

 

Telephone No.: (212) 545-4280

 

 

 

 

Telecopy No.: (212) 545-4283

 


14.4         PARTIAL INVALIDITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO
BE INVALID OR UNENFORCEABLE, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT
INVALIDATE THIS AGREEMENT AS A WHOLE, BUT THIS AGREEMENT SHALL BE CONSTRUED AS
THOUGH IT DID NOT CONTAIN THE PARTICULAR PROVISION

 

129

--------------------------------------------------------------------------------


 

held to be invalid or unenforceable and the rights and obligations of the
parties shall be construed and enforced only to such extent as shall be
permitted by applicable law.

 


14.5         CONFIDENTIALITY.


 


(A)           AGENT AND EACH LENDER SHALL USE ALL REASONABLE EFFORTS TO KEEP
CONFIDENTIAL, IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES FOR HANDLING
CONFIDENTIAL INFORMATION AND SAFE AND SOUND LENDING PRACTICES, ANY NON-PUBLIC
INFORMATION SUPPLIED TO IT BY ANY BORROWER OR GUARANTOR PURSUANT TO THIS
AGREEMENT WHICH IS CLEARLY AND CONSPICUOUSLY MARKED AS CONFIDENTIAL AT THE TIME
SUCH INFORMATION IS FURNISHED BY ANY BORROWER OR GUARANTOR TO AGENT OR SUCH
LENDER, PROVIDED, THAT, NOTHING CONTAINED HEREIN SHALL LIMIT THE DISCLOSURE OF
ANY SUCH INFORMATION: (I) TO THE EXTENT REQUIRED BY STATUTE, RULE, REGULATION,
SUBPOENA OR COURT ORDER, (II) TO BANK EXAMINERS AND OTHER REGULATORS, AUDITORS
AND/OR ACCOUNTANTS, IN CONNECTION WITH ANY LITIGATION TO WHICH AGENT OR SUCH
LENDER IS A PARTY, (III) TO ANY LENDER OR PARTICIPANT (OR PROSPECTIVE LENDER OR
PARTICIPANT) OR TO ANY AFFILIATE OF ANY LENDER SO LONG AS SUCH LENDER OR
PARTICIPANT (OR PROSPECTIVE LENDER OR PARTICIPANT) OR AFFILIATE SHALL HAVE BEEN
INSTRUCTED TO TREAT SUCH INFORMATION AS CONFIDENTIAL IN ACCORDANCE WITH THIS
SECTION 14.5, OR (IV) TO COUNSEL FOR AGENT OR ANY LENDER OR PARTICIPANT (OR
PROSPECTIVE LENDER OR PARTICIPANT).


 


(B)           IN THE EVENT THAT AGENT OR ANY LENDER RECEIVES A REQUEST OR DEMAND
TO DISCLOSE ANY CONFIDENTIAL INFORMATION PURSUANT TO ANY SUBPOENA OR COURT
ORDER, AGENT OR SUCH LENDER, AS THE CASE MAY BE, AGREES (I) TO THE EXTENT
PERMITTED BY APPLICABLE LAW OR IF PERMITTED BY APPLICABLE LAW, TO THE EXTENT
AGENT OR SUCH LENDER DETERMINES IN GOOD FAITH THAT IT WILL NOT CREATE ANY RISK
OF LIABILITY TO AGENT OR SUCH LENDER, AGENT OR SUCH LENDER WILL PROMPTLY NOTIFY
BORROWERS OF SUCH REQUEST SO THAT BORROWERS MAY SEEK A PROTECTIVE ORDER OR OTHER
APPROPRIATE RELIEF OR REMEDY AND (II) IF DISCLOSURE OF SUCH INFORMATION IS
REQUIRED, DISCLOSE SUCH INFORMATION AND, SUBJECT TO REIMBURSEMENT BY BORROWERS
OF AGENT’S OR SUCH LENDER’S EXPENSES, COOPERATE WITH BORROWERS IN THE REASONABLE
EFFORTS TO OBTAIN AN ORDER OR OTHER RELIABLE ASSURANCE THAT CONFIDENTIAL
TREATMENT WILL BE ACCORDED TO SUCH PORTION OF THE DISCLOSED INFORMATION WHICH
BORROWERS SO DESIGNATE, TO THE EXTENT PERMITTED BY APPLICABLE LAW OR IF
PERMITTED BY APPLICABLE LAW, TO THE EXTENT AGENT OR SUCH LENDER DETERMINES IN
GOOD FAITH THAT IT WILL NOT CREATE ANY RISK OF LIABILITY TO AGENT OR SUCH
LENDER.


 


(C)           IN NO EVENT SHALL THIS SECTION 14.5 OR ANY OTHER PROVISION OF THIS
AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR APPLICABLE LAW BE DEEMED:
(I) TO APPLY TO OR RESTRICT DISCLOSURE OF INFORMATION THAT HAS BEEN OR IS MADE
PUBLIC BY ANY BORROWER OR GUARANTOR OR ANY THIRD PARTY OR OTHERWISE BECOMES
GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A DISCLOSURE IN
VIOLATION HEREOF, (II) TO APPLY TO OR RESTRICT DISCLOSURE OF INFORMATION THAT
WAS OR BECOMES AVAILABLE TO AGENT OR ANY LENDER (OR ANY AFFILIATE OF ANY LENDER)
ON A NON-CONFIDENTIAL BASIS FROM A PERSON OTHER THAN A BORROWER OR GUARANTOR,
(III) TO REQUIRE AGENT OR ANY LENDER TO RETURN ANY MATERIALS FURNISHED BY ANY
BORROWER OR GUARANTOR TO AGENT OR A LENDER OR PREVENT AGENT OR A LENDER FROM
RESPONDING TO ROUTINE INFORMATIONAL REQUESTS IN ACCORDANCE WITH THE CODE OF
ETHICS FOR THE EXCHANGE OF CREDIT INFORMATION PROMULGATED BY THE ROBERT MORRIS
ASSOCIATES OR OTHER APPLICABLE INDUSTRY STANDARDS RELATING TO THE EXCHANGE OF
CREDIT INFORMATION. THE OBLIGATIONS OF AGENT AND LENDERS UNDER THIS SECTION 14.5
SHALL SUPERSEDE AND REPLACE THE OBLIGATIONS OF AGENT AND LENDERS UNDER ANY
CONFIDENTIALITY LETTER SIGNED PRIOR TO THE DATE HEREOF.

 

130

--------------------------------------------------------------------------------


 


14.6         SUCCESSORS.  THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS AND ANY
OTHER DOCUMENT REFERRED TO HEREIN OR THEREIN SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY AGENT, LENDERS, BANK PRODUCT PROVIDERS,
BORROWERS, GUARANTORS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT
NO BORROWER OR GUARANTOR MAY ASSIGN ITS RIGHTS UNDER THIS AGREEMENT, THE OTHER
FINANCING AGREEMENTS AND ANY OTHER DOCUMENT REFERRED TO HEREIN OR THEREIN
WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND LENDERS. ANY SUCH PURPORTED
ASSIGNMENT WITHOUT SUCH EXPRESS PRIOR WRITTEN CONSENT SHALL BE VOID. NO LENDER
MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF AGENT, EXCEPT AS PROVIDED IN SECTION 14.7 BELOW. THE TERMS
AND PROVISIONS OF THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS ARE FOR THE
PURPOSE OF DEFINING THE RELATIVE RIGHTS AND OBLIGATIONS OF BORROWERS,
GUARANTORS, AGENT AND LENDERS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY AND THERE SHALL BE NO THIRD PARTY BENEFICIARIES OF ANY OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS.

 


14.7         ASSIGNMENTS; PARTICIPATIONS.


 


(A)           EACH LENDER MAY, WITH THE PRIOR WRITTEN CONSENT OF AGENT, ASSIGN
ALL OR, IF LESS THAN ALL, A PORTION EQUAL TO AT LEAST $10,000,000 IN THE
AGGREGATE FOR THE ASSIGNING LENDER, OF SUCH RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO ONE OR MORE ELIGIBLE TRANSFEREES OR APPROVED FUNDS (BUT NOT
INCLUDING FOR THIS PURPOSE ANY ASSIGNMENTS IN THE FORM OF A PARTICIPATION), EACH
OF WHICH ASSIGNEES SHALL BECOME A PARTY TO THIS AGREEMENT AS A LENDER BY
EXECUTION OF AN ASSIGNMENT AND ACCEPTANCE; PROVIDED, THAT, SUCH TRANSFER OR
ASSIGNMENT WILL NOT BE EFFECTIVE UNTIL:  (I) IT IS RECORDED BY AGENT ON THE
REGISTER; AND (II) AGENT SHALL HAVE RECEIVED FOR ITS SOLE ACCOUNT PAYMENT OF A
PROCESSING FEE FROM THE ASSIGNING LENDER OR THE ASSIGNEE IN THE AMOUNT OF
$5,000. ANYTHING CONTAINED IN THIS SECTION 14.7 HEREOF TO THE CONTRARY
NOTWITHSTANDING, THE CONSENT OF BORROWERS OR AGENT SHALL NOT BE REQUIRED, THE
MINIMUM ASSIGNMENT AMOUNT SHALL NOT BE APPLICABLE, AN ASSIGNMENT AND ACCEPTANCE
SHALL NOT BE REQUIRED TO BE DELIVERED TO, ACCEPTED BY OR RECORDED BY AGENT ON
THE REGISTER IN ORDER TO BE EFFECTIVE, VALID, BINDING AND ENFORCEABLE AND
PAYMENTS OF THE PROCESSING FEE SHALL NOT BE REQUIRED IF (X) SUCH ASSIGNMENT IS
IN CONNECTION WITH ANY MERGER, CONSOLIDATION, SALE, TRANSFER, OR OTHER
DISPOSITION OF ALL OR ANY SUBSTANTIAL PORTION OF THE BUSINESS OR LOAN PORTFOLIO
OF A LENDER OR (Y) SUCH ASSIGNMENT IS MADE BY EXISTING TERM LOAN LENDER WITH
REGARD TO ALL OR ANY PORTION OF ITS EXISTING TERM LOAN COMMITMENT; PROVIDED,
HOWEVER, THAT BORROWERS AND AGENT MAY CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
THE ASSIGNING LENDER IN CONNECTION WITH THE INTEREST SO ASSIGNED UNTIL SUCH TIME
AS WRITTEN NOTICE OF SUCH ASSIGNMENT SHALL HAVE BEEN DELIVERED BY THE ASSIGNING
LENDER OR THE ASSIGNEE TO AGENT.


 


(B)           AGENT, ACTING FOR THIS PURPOSE ONLY AS AGENT OF BORROWERS, SHALL
MAINTAIN A REGISTER OF THE NAMES AND ADDRESSES OF LENDERS, THEIR TOTAL
COMMITMENTS AND THE PRINCIPAL AMOUNT OF THEIR LOANS (THE “REGISTER”); PROVIDED,
THAT, IN THE CASE OF AN ASSIGNMENT OR DELEGATION COVERED BY SECTION 14.7(A)
HEREOF, WHICH IS NOT REFLECTED IN THE REGISTER, THE ASSIGNING LENDER SHALL
MAINTAIN A COMPARABLE REGISTER (THE “LENDER REGISTER”) ON BEHALF OF BORROWERS.
AGENT SHALL ALSO MAINTAIN A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO
AND ACCEPTED BY IT AND SHALL MODIFY THE REGISTER TO GIVE EFFECT TO EACH
ASSIGNMENT AND ACCEPTANCE. THE ENTRIES IN THE REGISTER AND LENDER REGISTER SHALL
BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND
BORROWERS, GUARANTORS, AGENT AND LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER OR LENDER REGISTER AS A LENDER HEREUNDER FOR ALL

 

131

--------------------------------------------------------------------------------


 

purposes of this Agreement. The Register and Lender Register shall be available
for inspection by Borrowers and any Lender at any reasonable time and from time
to time upon reasonable prior notice.


 


(C)           IF REQUIRED UNDER SECTION 14.7 HEREOF, UPON SUCH EXECUTION,
DELIVERY, ACCEPTANCE AND RECORDING, AND OTHERWISE FROM AND AFTER THE EFFECTIVE
DATE SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE, (I) THE ASSIGNEE THEREUNDER
SHALL BE A PARTY HERETO AND TO THE OTHER FINANCING AGREEMENTS AND, TO THE EXTENT
THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH
ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS (INCLUDING, WITHOUT
LIMITATION, THE OBLIGATION TO PARTICIPATE IN LETTER OF CREDIT ACCOMMODATIONS) OF
A LENDER HEREUNDER AND THEREUNDER AND (II) THE ASSIGNING LENDER SHALL, TO THE
EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY IT PURSUANT
TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS AND BE RELEASED FROM
ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(D)           BY EXECUTION AND DELIVERY TO EACH OTHER OF AN ASSIGNMENT AND
ACCEPTANCE, THE ASSIGNOR AND ASSIGNEE THEREUNDER CONFIRM TO AND AGREE WITH EACH
OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) OTHER THAN AS PROVIDED IN
SUCH ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING LENDER MAKES NO REPRESENTATION OR
WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS,
WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OF THE OTHER FINANCING AGREEMENTS OR THE EXECUTION, LEGALITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT OR ANY OF
THE OTHER FINANCING AGREEMENTS FURNISHED PURSUANT HERETO, (II) THE ASSIGNING
LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH
RESPECT TO THE FINANCIAL CONDITION OF ANY BORROWER, ANY GUARANTOR OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES OR THE PERFORMANCE OR OBSERVANCE BY ANY BORROWER
OR ANY GUARANTOR OF ANY OF THE OBLIGATIONS; (III) SUCH ASSIGNEE CONFIRMS THAT IT
HAS RECEIVED A COPY OF THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS,
TOGETHER WITH SUCH OTHER DOCUMENTS AND INFORMATION IT HAS DEEMED APPROPRIATE TO
MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND
ACCEPTANCE, (IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ASSIGNING LENDER, AGENT AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL
DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT AND THE OTHER FINANCING
AGREEMENTS, (V) SUCH ASSIGNEE APPOINTS AND AUTHORIZES AGENT TO TAKE SUCH ACTION
AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AND THE
OTHER FINANCING AGREEMENTS AS ARE DELEGATED TO AGENT BY THE TERMS HEREOF AND
THEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO, AND
(VI) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS
ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THIS AGREEMENT AND THE OTHER
FINANCING AGREEMENTS ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER. AGENT AND
LENDERS MAY FURNISH ANY INFORMATION CONCERNING ANY BORROWER OR ANY GUARANTOR IN
THE POSSESSION OF AGENT OR ANY LENDER FROM TIME TO TIME TO ASSIGNEES AND
PARTICIPANTS.


 


(E)           EACH LENDER MAY SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER
ENTITIES IN OR TO ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER FINANCING AGREEMENTS (INCLUDING, WITHOUT LIMITATION, ALL
OR A PORTION OF ITS TOTAL COMMITMENT AND THE LOANS OWING TO IT AND ITS
PARTICIPATION IN THE LETTER OF CREDIT ACCOMMODATIONS, WITHOUT THE CONSENT OF
AGENT OR THE OTHER LENDERS); PROVIDED, THAT, (I) SUCH LENDER’S OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ITS TOTAL COMMITMENT HEREUNDER)
AND THE OTHER FINANCING AGREEMENTS SHALL REMAIN UNCHANGED, (II) SUCH LENDER
SHALL REMAIN SOLELY RESPONSIBLE

 

132

--------------------------------------------------------------------------------


 

to the other parties hereto for the performance of such obligations, and
Borrowers, the other Lenders and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements, (iii) the
Participant shall not have any rights under this Agreement or any of the other
Financing Agreements (the Participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto) and all amounts payable by
Borrowers or any Guarantor hereunder (including any amounts payable under
Sections 3.3 or 6.4(d) hereof) shall be determined as if such Lender had not
sold such participation.


 


(F)            NOTHING IN THIS AGREEMENT SHALL PREVENT OR PROHIBIT ANY LENDER
FROM PLEDGING ITS LOANS HEREUNDER TO A FEDERAL RESERVE BANK IN SUPPORT OF
BORROWINGS MADE BY SUCH LENDERS FROM SUCH FEDERAL RESERVE BANK. BORROWERS HEREBY
ACKNOWLEDGE THAT THE LENDERS AND THEIR AFFILIATES MAY SELL OR SECURITIZE THE
LOANS (A “SECURITIZATION”) THROUGH THE PLEDGE OF THE LOANS AS COLLATERAL
SECURITY FOR LOANS TO THE LENDERS OR THEIR AFFILIATES OR THROUGH THE SALE OF THE
LOANS OR THE ISSUANCE OF DIRECT OR INDIRECT INTERESTS IN THE LOANS, WHICH LOANS
TO THE LENDERS OR THEIR AFFILIATES OR DIRECT OR INDIRECT INTERESTS WILL BE RATED
BY MOODY’S, STANDARD & POOR’S OR ONE OR MORE OTHER RATING AGENCIES (THE “RATING
AGENCIES”). BORROWERS SHALL COOPERATE WITH THE LENDERS AND THEIR AFFILIATES TO
EFFECT THE SECURITIZATION INCLUDING, WITHOUT LIMITATION, BY (A) AMENDING THIS
AGREEMENT AND THE OTHER FINANCING AGREEMENTS, AND EXECUTING SUCH ADDITIONAL
DOCUMENTS, AS REASONABLY REQUESTED BY THE LENDERS IN CONNECTION WITH THE
SECURITIZATION, PROVIDED THAT (I) ANY SUCH AMENDMENT OR ADDITIONAL DOCUMENTATION
DOES NOT IMPOSE MATERIAL ADDITIONAL COSTS ON THE BORROWERS AND (II) ANY SUCH
AMENDMENT OR ADDITIONAL DOCUMENTATION DOES NOT MATERIALLY ADVERSELY AFFECT THE
RIGHTS, OR MATERIALLY INCREASE THE OBLIGATIONS, OF THE BORROWERS UNDER THE
FINANCING AGREEMENTS OR CHANGE OR AFFECT IN A MANNER ADVERSE TO THE BORROWERS
THE FINANCIAL TERMS OF THE LOANS, (B) PROVIDING SUCH INFORMATION AS MAY BE
REASONABLY REQUESTED BY THE LENDERS IN CONNECTION WITH THE RATING OF THE LOANS
OR THE SECURITIZATION, AND (C) PROVIDING IN CONNECTION WITH ANY RATING OF THE
LOANS A CERTIFICATE (I) AGREEING TO INDEMNIFY THE LENDERS AND THEIR AFFILIATES,
ANY OF THE RATING AGENCIES, OR ANY PARTY PROVIDING CREDIT SUPPORT OR OTHERWISE
PARTICIPATING IN THE SECURITIZATION (COLLECTIVELY, THE “SECURITIZATION PARTIES”)
FOR ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES (THE “LIABILITIES”) TO WHICH THE
LENDERS, THEIR AFFILIATES OR SUCH SECURITIZATION PARTIES MAY BECOME SUBJECT
INSOFAR AS THE LIABILITIES ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT
OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY FINANCING
AGREEMENT OR IN ANY WRITING DELIVERED BY OR ON BEHALF OF ANY BORROWER OR
GUARANTOR TO THE LENDERS IN CONNECTION WITH ANY LOAN DOCUMENT OR ARISE OUT OF OR
ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN, OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, AND SUCH INDEMNITY SHALL SURVIVE ANY TRANSFER BY THE LENDERS OR
THEIR SUCCESSORS OR ASSIGNS OF THE LOANS AND (II) AGREEING TO REIMBURSE THE
LENDERS AND THEIR AFFILIATES FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED
BY SUCH PERSONS IN CONNECTION WITH DEFENDING THE LIABILITIES.


 


(G)           BORROWERS SHALL ASSIST AGENT OR ANY LENDER PERMITTED TO SELL
ASSIGNMENTS OR PARTICIPATIONS UNDER THIS SECTION 14.7 IN WHATEVER MANNER
REASONABLY NECESSARY IN ORDER TO ENABLE OR EFFECT ANY SUCH ASSIGNMENT OR
PARTICIPATION, INCLUDING (BUT NOT LIMITED TO) THE EXECUTION AND DELIVERY OF ANY
AND ALL AGREEMENTS, NOTES AND OTHER DOCUMENTS AND INSTRUMENTS AS SHALL BE
REQUESTED AND THE DELIVERY OF INFORMATIONAL MATERIALS, APPRAISALS OR OTHER
DOCUMENTS

 

133

--------------------------------------------------------------------------------


 

for, and the participation of relevant management in meetings and conference
calls with, potential Lenders or Participants. Borrowers shall certify the
correctness, completeness and accuracy, in all material respects, of all
descriptions of Borrowers and their affairs provided, prepared or reviewed by
Borrowers that are contained in any selling materials and all other information
provided by it and included in such materials.


 


14.8         ENTIRE AGREEMENT.  THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS,
ANY SUPPLEMENTS HERETO OR THERETO, AND ANY INSTRUMENTS OR DOCUMENTS DELIVERED OR
TO BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH REPRESENTS THE ENTIRE
AGREEMENT AND UNDERSTANDING CONCERNING THE SUBJECT MATTER HEREOF AND THEREOF
BETWEEN THE PARTIES HERETO, AND SUPERSEDE ALL OTHER PRIOR AGREEMENTS,
UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS, REPRESENTATIONS, WARRANTIES,
COMMITMENTS, PROPOSALS, OFFERS AND CONTRACTS CONCERNING THE SUBJECT MATTER
HEREOF, WHETHER ORAL OR WRITTEN. IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
TERMS OF THIS AGREEMENT AND ANY SCHEDULE OR EXHIBIT HERETO, THE TERMS OF THIS
AGREEMENT SHALL GOVERN.

 


14.9         USA PATRIOT ACT.  EACH LENDER SUBJECT TO THE USA PATRIOT ACT (TITLE
III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001) (THE “ACT”) HEREBY
NOTIFIES BORROWERS AND GUARANTORS THAT PURSUANT TO THE REQUIREMENTS OF THE ACT,
IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH
PERSON OR CORPORATION WHO OPENS AN ACCOUNT AND/OR ENTERS INTO A BUSINESS
RELATIONSHIP WITH IT, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
BORROWERS AND GUARANTORS AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO
IDENTIFY SUCH PERSON IN ACCORDANCE WITH THE ACT AND ANY OTHER APPLICABLE LAW.
BORROWERS AND GUARANTORS ARE HEREBY ADVISED THAT ANY LOANS OR LETTER OF CREDIT
ACCOMMODATIONS HEREUNDER ARE SUBJECT TO SATISFACTORY RESULTS OF SUCH
VERIFICATION.

 


14.10       COUNTERPARTS, ETC.  THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE
AN ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT. DELIVERY OF AN EXECUTED COUNTERPART OF THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS BY TELEFACSIMILE SHALL HAVE THE SAME FORCE AND EFFECT
AS THE DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS AGREEMENT OR ANY OF
SUCH OTHER FINANCING AGREEMENTS. ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF
ANY SUCH AGREEMENT BY TELEFACSIMILE SHALL ALSO DELIVER AN ORIGINAL EXECUTED
COUNTERPART, BUT THE FAILURE TO DO SO SHALL NOT AFFECT THE VALIDITY,
ENFORCEABILITY OR BINDING EFFECT OF SUCH AGREEMENT.

 


15.                                 ACKNOWLEDGMENT AND RESTATEMENT


 


15.1         EXISTING OBLIGATIONS.  EACH BORROWER AND GUARANTOR HEREBY
ACKNOWLEDGES, CONFIRMS AND AGREES THAT, AS OF THE CLOSE OF BUSINESS ON AUGUST
   , 2007, BORROWERS ARE INDEBTED TO AGENT AND LENDERS IN RESPECT OF LOANS UNDER
THE EXISTING LOAN AGREEMENT IN THE AGGREGATE PRINCIPAL AMOUNT OF $28,500,000 AND
LETTER OF CREDIT ACCOMMODATIONS UNDER THE EXISTING LOAN AGREEMENT IN THE
AGGREGATE PRINCIPAL AMOUNT OF $6,910,000, IN EACH CASE TOGETHER WITH ALL
INTEREST ACCRUED AND ACCRUING THEREON (TO THE EXTENT APPLICABLE), AND ALL FEES,
COSTS, EXPENSES AND OTHER CHARGES RELATING THERETO, ALL OF WHICH ARE
UNCONDITIONALLY OWING BY BORROWERS AND GUARANTORS TO AGENT AND LENDERS, WITHOUT
OFFSET, DEFENSE OR COUNTERCLAIM OF ANY KIND, NATURE OR DESCRIPTION WHATSOEVER.

 

134

--------------------------------------------------------------------------------


 


15.2         ACKNOWLEDGMENT OF SECURITY INTERESTS.  EACH BORROWER AND GUARANTOR
HEREBY ACKNOWLEDGES, CONFIRMS AND AGREES THAT AGENT, FOR ITSELF AND THE RATABLE
BENEFIT OF THE LENDERS AND THE BANK PRODUCT PROVIDERS, SHALL CONTINUE TO HAVE A
SECURITY INTEREST IN AND LIEN UPON THE COLLATERAL HERETOFORE GRANTED TO AGENT
PURSUANT TO THE EXISTING FINANCING AGREEMENTS TO SECURE THE OBLIGATIONS, AS WELL
AS ANY COLLATERAL GRANTED TO AGENT UNDER THIS AGREEMENT OR UNDER ANY OF THE
OTHER FINANCING AGREEMENTS OR OTHERWISE GRANTED TO OR HELD BY AGENT OR ANY
LENDER. THE LIENS AND SECURITY INTERESTS OF AGENT IN THE COLLATERAL SHALL BE
DEEMED TO BE CONTINUOUSLY GRANTED AND PERFECTED FROM THE EARLIEST DATE OF THE
GRANTING AND PERFECTION OF SUCH LIENS AND SECURITY INTERESTS TO AGENT, WHETHER
UNDER THE EXISTING FINANCING AGREEMENTS, THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS.

 


15.3         ACKNOWLEDGMENT OF SECURITY INTERESTS.  EACH BORROWER AND GUARANTOR
HEREBY ACKNOWLEDGES, CONFIRMS AND AGREES THAT AGENT, FOR ITSELF AND THE RATABLE
BENEFIT OF THE LENDERS AND THE BANK PRODUCT PROVIDERS.

 


15.4         EXISTING FINANCING AGREEMENTS.  EACH BORROWER AND GUARANTOR HEREBY
ACKNOWLEDGES, CONFIRMS AND AGREES THAT: (A) THE EXISTING FINANCING AGREEMENTS
HAVE BEEN DULY EXECUTED AND DELIVERED BY SUCH BORROWER AND GUARANTOR AND ARE IN
FULL FORCE AND EFFECT AS OF THE DATE HEREOF AND (B) THE AGREEMENTS AND
OBLIGATIONS OF SUCH BORROWER AND GUARANTOR CONTAINED IN THE EXISTING FINANCING
AGREEMENTS CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH BORROWER
AND GUARANTOR ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS AND SUCH BORROWER AND GUARANTOR HAS NO VALID DEFENSE TO THE
ENFORCEMENT OF SUCH OBLIGATIONS AND (C) AGENT, ON BEHALF OF LENDERS AND BANK
PRODUCT PROVIDERS, IS ENTITLED TO ALL OF THE RIGHTS AND REMEDIES PROVIDED FOR IN
FAVOR OF AGENT, LENDERS AND BANK PRODUCT PROVIDERS IN THE EXISTING FINANCING
AGREEMENTS, AS AMENDED AND RESTATED BY THIS AGREEMENT.

 


15.5         RESTATEMENT.  EXCEPT AS OTHERWISE STATED IN SECTION 15.2 HEREOF AND
THIS SECTION 15.5, AS OF THE DATE HEREOF, THE TERMS, CONDITIONS, AGREEMENTS,
COVENANTS, REPRESENTATIONS AND WARRANTIES SET FORTH IN THE EXISTING FINANCING
AGREEMENTS ARE HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY, AND AS SO AMENDED
AND RESTATED, REPLACED AND SUPERSEDED, BY THE TERMS, CONDITIONS, AGREEMENTS,
COVENANTS, REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT AND THE
OTHER FINANCING AGREEMENTS. THE AMENDMENT AND RESTATEMENT CONTAINED HEREIN SHALL
NOT, IN ANY MANNER, BE CONSTRUED TO CONSTITUTE PAYMENT OF, OR IMPAIR, LIMIT,
CANCEL OR EXTINGUISH, OR CONSTITUTE A NOVATION IN RESPECT OF, THE INDEBTEDNESS
AND OTHER OBLIGATIONS AND LIABILITIES OF BORROWERS OR GUARANTORS EVIDENCED BY OR
ARISING UNDER THE EXISTING FINANCING AGREEMENTS, AND THE LIENS AND SECURITY
INTERESTS OF AGENT, FOR ITSELF AND THE RATABLE BENEFIT OF THE LENDERS AND THE
BANK PRODUCT PROVIDERS, IN THE COLLATERAL (AS SUCH TERM IS DEFINED HEREIN)
SECURING SUCH INDEBTEDNESS AND OTHER OBLIGATIONS AND LIABILITIES, WHICH SHALL
NOT IN ANY MANNER BE IMPAIRED, LIMITED, TERMINATED, WAIVED OR RELEASED, BUT
SHALL CONTINUE IN FULL FORCE AND EFFECT IN FAVOR OF AGENT, FOR ITSELF AND THE
RATABLE BENEFIT OF THE LENDERS AND THE BANK PRODUCT PROVIDERS. THE PRINCIPAL
AMOUNT OF THE LOANS AND THE AMOUNT OF THE LETTERS OF CREDIT ACCOMMODATIONS
OUTSTANDING AS OF THE DATE HEREOF UNDER THE EXISTING FINANCING AGREEMENTS SHALL
BE ALLOCATED TO THE LOANS AND LETTER OF CREDIT ACCOMMODATIONS HEREUNDER IN SUCH
MANNER AND IN SUCH AMOUNTS AS AGENT SHALL DETERMINE.

 


15.6         RELEASE.  EACH BORROWER AND GUARANTOR, FOR ITSELF AND ITS
SUCCESSORS AND ASSIGNS, DOES HEREBY REMISE, RELEASE, DISCHARGE AND HOLD AGENT,
LENDERS, BANK PRODUCT

 

135

--------------------------------------------------------------------------------


 

Providers, and their respective officers, directors, agents and employees and
their respective predecessors, successors and assigns harmless from all claims,
demands, debts, sums of money, accounts, damages, judgments, financial
obligations, actions, causes of action, suits at law or in equity, of any kind
or nature whatsoever, whether or not now existing or known, which any Borrower,
any Guarantor or their respective successors or assigns has had or may now or
hereafter claim to have against Agent, any Lender, any Bank Product Provider or
their respective officers, directors, agents and employees and their respective
predecessors, successors and assigns in any way arising from or connected with
the Existing Financing Agreements or the arrangements set forth therein or
transactions thereunder up to and including the date hereof, except to the
extent Borrowers shall notify Agent in writing of any specific exceptions to
charges for interest, fees, costs and expenses set forth in the most recent
monthly statement of Borrowers’ loan accounts sent by Agent to Borrowers prior
to the date hereof pursuant to the Existing Financing Agreements within thirty
(30) days after the date hereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

136

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

BORROWERS

 

 

 

 

 

 

 

LERNER NEW YORK, INC.

 

 

 

 

By:

/s/Ronald W. Ristau

 

 

 

 

 

Title:

 President, Chief Financial Officer and Secretary

 

 

 

 

 

 

 

 

LERNCO, INC.

 

 

 

 

By:

/s/Ronald W. Ristau

 

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

JASMINE COMPANY, INC.

 

 

 

 

By:

/s/Ronald W. Ristau

 

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

GUARANTORS

 

 

 

 

 

 

 

NEW YORK & COMPANY, INC.

 

 

 

 

By:

/s/Ronald W. Ristau

 

 

 

 

 

Title:

President, Chief Financial Officer and Secretary

 

 

 

 

 

 

 

 

NEVADA RECEIVABLE FACTORING, INC.

 

 

 

 

By:

/s/Ronald W. Ristau

 

 

 

 

 

Title:

Secretary

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Signature Page to Second Amended and
Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

LERNER NEW YORK HOLDING, INC.

 

 

 

 

By:

/s/Ronald W. Ristau

 

 

 

 

 

Title:

President, Chief Financial Officer and Secretary

 

 

 

 

 

 

 

 

LERNER NEW YORK GC, LLC

 

 

 

 

By:

/s/Ronald W. Ristau

 

 

 

 

 

Title:

President

 

 

 

 

 

ASSOCIATED LERNER SHOPS OF
AMERICA, INC.

 

 

 

 

By:

/s/Ronald W. Ristau

 

 

 

 

 

Title:

Secretary

 

 

 

 

AGENT

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent

 

 

 

 

 

By:

/s/ Larry Forte

 

 

 

 

 

 

Title:

 Managing Director

 

 

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Signature Page to Second Amended and
Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

LENDERS

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

By:

 /s/ Larry Forte

 

 

Title:

 Managing Director

 

 

 

 

LASALLE RETAIL FINANCE, a division of
LaSalle Business Credit, LLC, as agent for
LaSalle Bank Midwest, National Association

 

By:

/s/ Steven Friedlander

 

 

Title:

 Senior Vice President

 

 

 

 

Signature Page to Second Amended and
Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Form of Revolving Loan Lender

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and  Acceptance”)
dated as of             , 200   is made between                              
(the “Assignor”) and                 (the “Assignee”). Initially capitalized
terms used herein without definitions shall have the meanings given in the Loan
Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Wachovia Bank, National Association, as arranger, Wachovia Bank
National Association, in its capacity as agent pursuant to the Loan Agreement
(as hereinafter defined) acting for and on behalf of the Persons which are
parties thereto as lenders (in such capacity, “Agent”), and the Persons which
are parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”) have entered or are about to enter into financing
arrangements pursuant to which Agent and Lenders may make loans and, with regard
to Revolving Loan Lenders only, provide other financial accommodations to Lerner
New York, Inc. (“Lerner”), Lernco, Inc. (“Lernco”), and Jasmine Company, Inc.
(“Jasmine” and together with Lerner, “Borrowers” and individually each a
“Borrower”) as set forth in that certain Second Amended and Restated Loan and
Security Agreement, dated                , 2007, by and among Borrowers, certain
of their affiliates, Agent, and Lenders (as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”), and the other agreements, documents and instruments referred
to therein or at any time executed and/or delivered in connection therewith or
related thereto (all of the foregoing, together with the Loan Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”);

 

WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Revolving Loans (the “Committed Revolving Loans”) to Borrowers in an aggregate
amount not to exceed                               Dollars ($          ) (the
“Commitment”);

 

WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $                        (the “Assigned Commitment Amount”)
on the terms and subject to the conditions set forth herein and Assignee wishes
to accept assignment of such rights and to assume such obligations from Assignor
on such terms and subject to such conditions;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements

 

A-1-1

--------------------------------------------------------------------------------


 

contained herein, the parties hereto agree as follows:

 

1.             Assignment and Acceptance.

 

(a)           Subject to the terms and conditions of this Assignment and
Acceptance, Assignor hereby sells, transfers and assigns to Assignee, and
Assignee hereby purchases, assumes and undertakes from Assignor, without
recourse and without representation or warranty (except as provided in this
Assignment and Acceptance) an interest in (i) the Commitment and each of the
Committed Revolving Loans of Assignor and (ii) all related rights, benefits,
obligations, liabilities and indemnities of the Assignor under and in connection
with the Loan Agreement and the other Financing Agreements, so that after giving
effect thereto, the Commitment of Assignee shall be as set forth below and the
Pro Rata Share of Assignee shall be                        (  %).

 

(b)           With effect on and after the Effective Date (as defined in
Section 5 hereof), Assignee shall be a party to the Loan Agreement and succeed
to all of the rights and be obligated to perform all of the obligations of a
Lender under the Loan Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount equal to the Assigned Commitment Amount. Assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of Assignor shall, as of the
Effective Date, be reduced by an amount equal to the Assigned Commitment Amount
and Assignor shall relinquish its rights and be released from its obligations
under the Loan Agreement to the extent such obligations have been assumed by
Assignee; provided, that, Assignor shall not relinquish its rights under
Sections 2.1, 6.4, 6.8 and 6.9 of the Loan Agreement to the extent such rights
relate to the time prior to the Effective Date.

 

(c)           After giving effect to the assignment and assumption set forth
herein, on the Effective Date Assignee’s Commitment will be              
Dollars ($             ).

 

(d)           After giving effect to the assignment and assumption set forth
herein, on the Effective Date Assignor’s Commitment will be              
Dollars ($             ) (as such amount may be further reduced by any other
assignment by Assignor on or after the date hereof).

 

2.             Payments.

 

(a)           As consideration for the sale, assignment and transfer
contemplated in Section 1 hereof, Assignee shall pay to Assignor on the
Effective Date in immediately available funds an amount equal to              
Dollars ($             ), representing Assignee’s Pro Rata Share of the amount
owed by Borrowers with respect to the Committed Revolving Loans assigned
hereunder.

 

(b)           Assignee shall pay to Agent the processing fee in the amount
specified in Section 14.7(a) of the Loan Agreement.

 

A-1-2

--------------------------------------------------------------------------------


 

3.           Reallocation of Payments. Any interest, fees and other payments
accrued to the Effective Date with respect to the Commitment, Committed
Revolving Loans and outstanding Letter of Credit Accommodations shall be for the
account of Assignor. Any interest, fees and other payments accrued on and after
the Effective Date with respect to the Assigned Commitment Amount shall be for
the account of Assignee. Each of Assignor and Assignee agrees that it will hold
in trust for the other party any interest, fees and other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and pay to the other party any such amounts which it may receive promptly upon
receipt.

 

4.           Independent Credit Decision. Assignee acknowledges that it has
received a copy of the Loan Agreement and the Schedules and Exhibits thereto,
together with copies of the most recent financial statements of the Borrowers
and their Subsidiaries, and such other documents and information as it has
deemed appropriate to make its own credit and legal analysis and decision to
enter into this Assignment and Acceptance and agrees that it will, independently
and without reliance upon Assignor, Agent or any Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit and legal decisions in taking or not taking action under the
Loan Agreement.

 

5.           Effective Date; Notices.

 

(a)           As between Assignor and Assignee, the effective date for this
Assignment and Acceptance shall be                             , 200   (the
“Effective Date”); provided, that, the following conditions precedent have been
satisfied on or before the Effective Date:

 

(i)           this Assignment and Acceptance shall be executed and delivered by
Assignor and Assignee;

 

(ii)          (ii) the consent of Agent as required for an effective assignment
of the Assigned Commitment Amount by Assignor to Assignee shall have been duly
obtained and shall be in full force and effect as of the Effective Date;

 

(iii)         written notice of such assignment, together with payment
instructions, addresses and related information with respect to Assignee, shall
have been given to Borrowers and Agent;

 

(iv)        Assignee shall pay to Assignor all amounts due to Assignor under
this Assignment and Acceptance; and

 

(v)         the processing fee referred to in Section 2(b) hereof shall have
been paid to Agent.

 

(b)           Promptly following the execution of this Assignment and
Acceptance, Assignor shall deliver to Borrowers and Agent for acknowledgment by
Agent, a Notice of Assignment in the form attached hereto as Schedule 1.

 

A-1-3

--------------------------------------------------------------------------------


 

6.  Agent.[INCLUDE ONLY IF ASSIGNOR IS AN AGENT]

 

(a)           Assignee hereby appoints and authorizes Wachovia Bank, National
Association in its capacity as Agent to take such action as agent on its behalf
to exercise such powers under the Loan Agreement as are delegated to Agent by
Lenders pursuant to the terms of the Loan Agreement.

 

(b)           Assignee shall assume no duties or obligations held by Assignor in
its capacity as [Agent] [Documentation Agent] under the Loan Agreement.]

 

7.           Withholding Tax. Assignee (a) represents and warrants to Assignor,
Agent and Borrowers that under applicable law and treaties no tax will be
required to be withheld by Assignee, Agent or Borrowers with respect to any
payments to be made to Assignee hereunder or under any of the Financing
Agreements, (b) agrees to furnish (if it is organized under the laws of any
jurisdiction other than the United States or any State thereof) to Agent and
Borrowers prior to the time that Agent or Borrowers are required to make any
payment of principal, interest or fees hereunder, duplicate executed originals
of either U.S. Internal Revenue Service Form 4224 or U.S. Internal Revenue
Service Form 1001 (wherein Assignee claims entitlement to the benefits of a tax
treaty that provides for a complete exemption from U.S. federal income
withholding tax on all payments hereunder) and agrees to provide new Forms 4224
or 1001 upon the expiration of any previously delivered form or comparable
statements in accordance with applicable U.S. law and regulations and amendments
thereto, duly executed and completed by Assignee, and (c) agrees to comply with
all applicable U.S. laws and regulations with regard to such withholding tax
exemption.

 

8.           Representations and Warranties.

 

(a)           Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any security interest, lien, encumbrance or other
adverse claim, (ii) it is duly organized and existing and it has the full power
and authority to take, and has taken, all action necessary to execute and
deliver this Assignment and Acceptance and any other documents required or
permitted to be executed or delivered by it in connection with this Assignment
and Acceptance and to fulfill its obligations hereunder, (iii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Assignment and Acceptance, and apart from any agreements or undertakings
or filings required by the Loan Agreement, no further action by, or notice to,
or filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

 

(b)           Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in

 

A-1-4

--------------------------------------------------------------------------------


 

connection with the Loan Agreement or any of the other Financing Agreements or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Agreement or any other instrument or document furnished
pursuant thereto. Assignor makes no representation or warranty in connection
with, and assumes no responsibility with respect to, the solvency, financial
condition or statements of Borrowers, or the performance or observance by
Borrowers or any other Person, of any of its respective obligations under the
Loan Agreement or any other instrument or document furnished in connection
therewith.

 

(c)           Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder,
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance, and apart from any
agreements or undertakings or filings required by the Loan Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery or performance; and (v) this Assignment and Acceptance has
been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of Assignee, enforceable against Assignee in accordance with
the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application relating to or
affecting creditors’ rights to general equitable principles.

 

9.             Further Assurances. Assignor and Assignee each hereby agree to
execute and deliver such other instruments, and take such other action, as
either party may reasonably request in connection with the transactions
contemplated by this Assignment and Acceptance, including the delivery of any
notices or other documents or instruments to Borrowers or Agent, which may be
required in connection with the assignment and assumption contemplated hereby.

 

10.           Miscellaneous.

 

(a)           Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other for further breach thereof.

 

(b)           All payments made hereunder shall be made without any set-off or
counterclaim.

 

(c)           Assignor and Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

 

(d)           This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the

 

A-1-5

--------------------------------------------------------------------------------


 

same instrument.

 

(e)           THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. Assignor and Assignee each
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in New York County, New York over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State or Federal court. Each party to this
Assignment and Acceptance hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.

 

(f)            ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING
AGREEMENTS OR ANY RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, OR STATEMENTS (WHETHER ORAL OR WRITTEN).

 

A-1-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

A-1-7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

NOTICE OF ASSIGNMENT AND ACCEPTANCE

 

                           , 20  

 

Wachovia Bank, National Association

1133 Avenue of the Americas

New York, New York 10036

Attn.: Portfolio Manager

 

Ladies and Gentlemen:

 

Wachovia Bank, National Association, as arranger, Wachovia Financial
Corporation, in its capacity as agent pursuant to the Loan Agreement (as
hereinafter defined) acting for and on behalf of the Persons which are parties
thereto as lenders (in such capacity, “Agent”), LaSalle Retail Finance, a
division of LaSalle Business Credit, LLC, as agent for LaSalle Bank Midwest,
National Association, as documentation agent (in such capacity, “Documentation
Agent”), and the Persons which are parties to the Loan Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”) have entered or are
about to enter into financing arrangements pursuant to which Agent and Lenders
may make loans and, with regard to Revolving Loan Lenders only, provide other
financial accommodations, to Lerner New York, Inc. (“Lerner”), Lernco, Inc.
(“Lernco”), and Jasmine Company, Inc. (“Jasmine” and together with Lerner,
“Borrowers” and individually each a “Borrower”) as set forth in that certain
Second Amended and Restated Loan and Security Agreement, dated
                             , 2007, by and among Borrowers, certain of their
affiliates, Agent and Lenders (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”), and the other agreements, documents and instruments referred
to therein or at any time executed and/or delivered in connection therewith or
related thereto (all of the foregoing, together with the Loan Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”). Capitalized terms not otherwise defined herein shall
have the respective meanings ascribed thereto in the Loan Agreement.

 

We hereby give you notice of, and request your consent to, the assignment by
                                               (the “Assignor”) to
                                               (the “Assignee”) such that after
giving effect to the assignment Assignee shall have an interest equal to
                 (   %) of the total Commitments pursuant to the Assignment and
Acceptance Agreement attached hereto (the “Assignment and Acceptance”). We
understand that the Assignor’s Commitment shall be reduced by              
Dollars ($               ), as the same may be further reduced by other
assignments on or after the date hereof.

 

Assignee agrees that, upon receiving the consent of Agent to such assignment,
Assignee will be bound by the terms of the Loan Agreement as fully and to the
same extent as if the Assignee were the Lender originally holding such interest
under the Loan Agreement.

 

A-1-8

--------------------------------------------------------------------------------


 

The following administrative details apply to Assignee:

 

(A)

Notice address:

 

 

 

 

 

Assignee name:                                    

 

 

Address:                                               

 

 

Attention:                                             

 

 

Telephone:                                           

 

 

Telecopier:                                          

 

 

 

 

(B)

Payment instructions:

 

 

 

 

 

Account No.:                                      

 

 

At:                                                      

 

 

Reference:                                         

 

 

Attention:                                          

 

 

You are entitled to rely upon the representations, warranties and covenants of
each of Assignor and Assignee contained in the Assignment and Acceptance.

 

A-1-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO:

 

 

 

 

 

WACHOVIA FINANCIAL CORPORATION,

 

 

as Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

A-1-10

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Form of Existing Term Loan Lender

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and  Acceptance”)
dated as of                   , 200   is made between
                                      (the “Assignor”) and
                                (the “Assignee”). Initially capitalized terms
used herein without definitions shall have the meanings given in the Loan
Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Wachovia Bank, National Association, as arranger, Wachovia Bank,
National Association, in its capacity as agent pursuant to the Loan Agreement
(as hereinafter defined) acting for and on behalf of the Persons which are
parties thereto as lenders (in such capacity, “Agent”), and the Persons which
are parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”) have entered or are about to enter into financing
arrangements pursuant to which Agent and Lenders may make loans and, with regard
to Revolving Loan Lenders only, provide other financial accommodations to Lerner
New York, Inc. (“Lerner”), Lernco, Inc. (“Lernco”), and Jasmine Company, Inc.
(“Jasmine” and together with Lerner, “Borrowers” and individually each a
“Borrower”) as set forth in that certain Second Amended and Restated Loan and
Security Agreement, dated                      , 2007, by and among Borrowers,
certain of their affiliates, Agent, Documentation Agent and Lenders (as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”), and the other agreements,
documents and instruments referred to therein or at any time executed and/or
delivered in connection therewith or related thereto (all of the foregoing,
together with the Loan Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”);

 

WHEREAS, as provided under the Loan Agreement, Assignor has made a term loan to
Borrowers (the “Commitment”);

 

WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $                (the “Assigned Commitment Amount”) on the
terms and subject to the conditions set forth herein and Assignee wishes to
accept assignment of such rights and to assume such obligations from Assignor on
such terms and subject to such conditions;

 

A-2-1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1.             Assignment and Acceptance.

 

(a)       Subject to the terms and conditions of this Assignment and Acceptance,
Assignor hereby sells, transfers and assigns to Assignee, and Assignee hereby
purchases, assumes and undertakes from Assignor, without recourse and without
representation or warranty (except as provided in this Assignment and
Acceptance) an interest in (i) the Commitment of Assignor and (ii) all related
rights, benefits, obligations, liabilities and indemnities of the Assignor under
and in connection with the Loan Agreement and the other Financing Agreements, so
that after giving effect thereto, the Commitment of Assignee shall be as set
forth below and the Pro Rata Share of Assignee shall be                (    %).

 

(b)       With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a Commitment in an amount equal to the
Assigned Commitment Amount. Assignee agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
are required to be performed by it as a Lender. It is the intent of the parties
hereto that the Commitment of Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Commitment Amount and Assignor shall
relinquish its rights and be released from its obligations under the Loan
Agreement to the extent such obligations have been assumed by Assignee;
provided, that, Assignor shall not relinquish its rights under Sections 2.3,
6.4, 6.8 and 6.9 of the Loan Agreement to the extent such rights relate to the
time prior to the Effective Date.

 

(c)       After giving effect to the assignment and assumption set forth herein,
on the Effective Date Assignee’s Commitment will be                           
Dollars ($               ).

 

2.             Payments. As consideration for the sale, assignment and transfer
contemplated in Section 1 hereof, Assignee shall pay to Assignor on the
Effective Date in immediately available funds an amount equal to
                        Dollars ($         ), representing Assignee’s Pro Rata
Share of the amount owed by Borrowers with respect to the Commitment assigned
hereunder.

 

3.             Real location of Payments. Any interest, fees and other payments
accrued to the Effective Date with respect to the Commitment shall be for the
account of Assignor. Any interest, fees and other payments accrued on and after
the Effective Date with respect to the Assigned Commitment Amount shall be for
the account of Assignee. Each of Assignor and Assignee agrees that it will hold
in trust for the other party any interest, fees and other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and pay to the other party any such amounts which it may receive promptly upon
receipt.

 

4.             Independent Credit Decision. Assignee acknowledges that it has
received a copy of the Loan Agreement and the Schedules and Exhibits thereto,
together with copies of the most recent financial statements of the Borrowers
and their Subsidiaries, and such other documents

 

A-2-2

--------------------------------------------------------------------------------


 

and information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Assignment and Acceptance and agrees
that it will, independently and without reliance upon Assignor, Agent or any
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit and legal decisions in taking or
not taking action under the Loan Agreement.

 

5.             Effective Date.

 

(a)       As between Assignor and Assignee, the effective date for this
Assignment and Acceptance shall be                        , 200    (the
“Effective Date”); provided, that, the following conditions precedent have been
satisfied on or before the Effective Date:

 

(i)            this Assignment and Acceptance shall be executed and delivered by
Assignor and Assignee;

 

(ii)           Assignee shall pay to Assignor all amounts due to Assignor under
this Assignment and Acceptance; and

 

6.             Agent. Assignee hereby appoints and authorizes Wachovia Bank,
National Association in its capacity as Agent to take such action as agent on
its behalf to exercise such powers under the Loan Agreement as are delegated to
Agent by Lenders pursuant to the terms of the Loan Agreement.

 

7.             Withholding Tax. Assignee (a) represents and warrants to
Assignor, Agent and Borrowers that under applicable law and treaties no tax will
be required to be withheld by Assignee, Agent or Borrowers with respect to any
payments to be made to Assignee hereunder or under any of the Financing
Agreements, (b) agrees to furnish (if it is organized under the laws of any
jurisdiction other than the United States or any State thereof) to Agent and
Borrowers prior to the time that Agent or Borrowers are required to make any
payment of principal, interest or fees hereunder, duplicate executed originals
of either U.S. Internal Revenue Service Form 4224 or U.S. Internal Revenue
Service Form 1001 (wherein Assignee claims entitlement to the benefits of a tax
treaty that provides for a complete exemption from U.S. federal income
withholding tax on all payments hereunder) and agrees to provide new Forms 4224
or 1001 upon the expiration of any previously delivered form or comparable
statements in accordance with applicable U.S. law and regulations and amendments
thereto, duly executed and completed by Assignee, and (c) agrees to comply with
all applicable U.S. laws and regulations with regard to such withholding tax
exemption.

 

8.             Representations and Warranties.

 

(a)        Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any security interest, lien, encumbrance or other
adverse claim, (ii) it is duly organized and existing and it has the full power
and authority to take, and has taken, all action necessary to execute and
deliver this Assignment and Acceptance and any other documents required or
permitted to be executed or delivered by it in connection with this Assignment
and Acceptance and to fulfill its obligations hereunder, (iii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and

 

A-2-3

--------------------------------------------------------------------------------


 

performance of this Assignment and Acceptance, and apart from any agreements or
undertakings or filings required by the Loan Agreement, no further action by, or
notice to, or filing with, any Person is required of it for such execution,
delivery or performance, and (iv) this Assignment and Acceptance has been duly
executed and delivered by it and constitutes the legal, valid and binding
obligation of Assignor, enforceable against Assignor in accordance with the
terms hereof, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

 

(b)      Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any of the other Financing
Agreements or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto. Assignor makes no representation or warranty in
connection with, and assumes no responsibility with respect to, the solvency,
financial condition or statements of Borrowers, or the performance or observance
by Borrowers or any other Person, of any of its respective obligations under the
Loan Agreement or any other instrument or document furnished in connection
therewith.

 

(c)      Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder,
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance, and apart from any
agreements or undertakings or filings required by the Loan Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery or performance; and (v) this Assignment and Acceptance has
been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of Assignee, enforceable against Assignee in accordance with
the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application relating to or
affecting creditors’ rights to general equitable principles.

 

9.           Further Assurances. Assignor and Assignee each hereby agree to
execute and deliver such other instruments, and take such other action, as
either party may reasonably request in connection with the transactions
contemplated by this Assignment and Acceptance, including the delivery of any
notices or other documents or instruments to Borrowers or Agent, which may be
required in connection with the assignment and assumption contemplated hereby.

 

10.         Miscellaneous.

 

(a)        Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other for further breach thereof.

 

A-2-4

--------------------------------------------------------------------------------


 

(b)        All payments made hereunder shall be made without any set-off or
counterclaim.

 

(c)        Assignor and Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

 

(d)        This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

(e)        THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. Assignor and Assignee each
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in New York County, New York over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State or Federal court. Each party to this
Assignment and Acceptance hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.

 

(f)         ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING
AGREEMENTS OR ANY RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, OR STATEMENTS (WHETHER ORAL OR WRITTEN).

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

 

 

[ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

 

[ASSIGNEE]

 

 

 

By:

 

 

Title:

 

 

A-2-5

--------------------------------------------------------------------------------


 

EXHIBIT B
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Form of Borrowing Base Certificate

 

See attached.

 

B-1

--------------------------------------------------------------------------------

 

Lerner New York, Inc, Lernco, Inc, and Jasmine Company, Inc

Second Amended and Restated Loan and Security Agreement - Borrowing Base
Calculation under Section 7.1(a)(i)(C)
June 2007 (Balances as of 7/7/2007) = SEASONAL ADVANCE PERIOD

 

Eligible Sell-Off Vendors and Damaged Goods Vendors Receivables

 

(x) Total Eligible Sell-Off Vendors Receivables

(y) Total Eligible Damaged Goods Vendors Receivables

 

Total Eligible Sell-Off Vendors and Damaged Goods Vendors Receivables

 

(a)   90% of Net Amount of Eligible Sell-Off Vendors and Damaged Goods Vendors
Receivables (7) [85% so long as Existing Term Loan is outstanding]

(b)   Cap of $4.0M

 

A.    The lesser of (a) or (b)

 

Eligible Credit Card Receivables

 

MasterCard-Visa Chase Merchants

Discover Charges

Amounts unpaid more than 10 days

 

Eligible Credit Card Receivables

 

B.    90% of Net Amount of Eligible Credit Card Receivables (7) [85% so long as
Existing Term Loan is outstanding]

 

Eligible Landed Inventory - Lerner and Lernco

 

Landed Inventory

  Exclusions:

 

(a)   Work-in-progress

(b)   Raw materials

(c)   Spare parts for equipment

(d)   Packaging and shipping materials

(e)   Supplies used or consumed in Borrower’s business

(f)    Inventory subject to a perfected security interest or lien in favor of
any person other than Agent

(g)   Bill and hold goods

(h)   Obsolete, out-of-season or slow moving Inventory

(i)    Damaged and/or defective Inventory

(j)    Inventory returned by customers and not held for resale

(k)   Inventory consisting of samples or displays

(l)    Inventory held for return to vendors

(m)  Inventory purchased or sold on consignment

 

Reserves:

 

(a)   Reserve for Inventory located in states with liens against Borrower

(b)   Reserves for shrinkage and/or material variances in Inventory counts

 

Eligible Landed Inventory

 

(i)    90% of Eligible Landed Inventory of Lerner and Lernco (7) [85% so long as
Existing Term Loan is outstanding]

 

Eligible Landed Inventory - Jasmine

 

Landed Inventory

  Exclusions:

 

(a)   Work-in-progress

(b)   Raw Materials

(c)   Spare parts for equipment

(d)   Packaging and shipping materials

(e)   Supplies used or consumed in Borrower’s business

(f)    Inventory subject to a perfected security interest or lien in favor of
any person other than Agent

(g)   Bill and hold goods

(h)   Obsolete, out-of-season or slow moving Inventory

(i)    Damaged and/or defective Inventory

(j)    Inventory returned by customers and not held for resale

(k)   Inventory consisting of samples or displays

(l)    Inventory held for return to vendors

(m)  Inventory purchased or sold on consignment

 

Reserves:

 

(a)   Reserve for Inventory located in states with liens against Borrower

(b)   Reserves for shrinkage and/or material variances in Inventory counts

 

Eligible Landed Inventory

 

(ii)   75% of Eligible Landed Inventory of Jasmine (7) [70% so long as Existing
Term Loan is outstanding]

 

Eligible in-Transit Inventory and in-Transit Inventory subject to Letter of
Credit

 

Eligible In-Transit Inventory of Lerner and Lernco (1)

 

(I)            90% of Value of the Eligible In-Transit Inventory of Lerner and
Lernco (7) [85% so long as Existing Term Loan is outstanding]

 

Eligible In-Transit Inventory of Jasmine (1)

 

(II)   75% of Value of the Eligible In-Transit Inventory of Jasmine (7) [70% so
long as Existing Term Loan is outstanding]

 

In-Transit Inventory of Lerner and Lernco subject to L/C Accommodation (1)

 

(III)    90% of the Value of the Eligible In-Transit Inventory of Lerner and
Lernco subject to L/C (7) [85% so long as Existing Term Loan is outstanding]

 

In-Transit Inventory of Jasmine subject to L/C Accommodation (1)

 

(IV)    75% of the Value of the Eligible In-Transit Inventory of Jasmine subject
to L/C (7) [70% so long as Existing Term Loan is outstanding]

 

(aa)    \Sum of Eligible In-Transit Inventory & In-Transit L/C [(I) + (II) +
(III) + (IV)]

(bb)  Cap of $30M

 

(iii)       The lesser of (aa) or (bb)

 

(y)         Sum of Eligible Landed Inventory, In-Transit and In-Transit L/C [(I)
+ (II) + (III)]

 

Eligible Inventory (Elig.Landed + Elig.In-Transit + Elig. In-Transit L/C) of
Lerner and Lernco

Net Recovery Percentage of Lerner and Lernco (2)

Net Recovery Value of Lerner and Lernco Inventory

92.5% of Net Recovery Value of Lerner and Lernco (90.0% in Non-Seasonal Advance
Period) (7) [87.5%/85% so long as Existing Term Loan is outstanding]

 

Eligible Inventory (Elig.Landed + Elig.In-Transit + Elig. In-Transit L/C) of
Jasmine

Net Recovery Percentage of Jasmine (2)

Net Recovery Value of Jasmine Inventory

90% of Net Recovery Value of Jasmine (7) [85% so long as Existing Term Loan is
outstanding]

 

(z)    Sum of Net Recovery Values of Lerner, Larnco and Jasmine

 

(a)   Inventory Loan Limit

(b)   The lesser of (y) or (z)

C.    The lesser of (a) or (b)

 

17

--------------------------------------------------------------------------------


 

 

Lerner New York, Inc, Lernco, Inc, and Jasmine Company, Inc

Second Amended and Restated Loan and Security Agreement - Borrowing Base
Calculation under Section 7.1(a)(i)(C)
June 2007 (Balances as of 7/7/2007) = SEASONAL ADVANCE PERIOD

 

Cash Collateral Account

 

D.

100% of Eligible Cash Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

the lesser of either the Base for Collateral or the Revolving Loan Limit

 

 

 

 

 

 

 

(I)

Base for Collateral (A+B+C+D)

 

 

 

 

 

 

 

(II)

Revolving Loan Limit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Borrowing Base before Reserves (The lesser of I or II)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L/C Face Value

 

Reserve %

 

Reserve $

 

 

 

 

 

 

 

 

 

 

(b)

Minus the sum of the Reserves:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)   Collateral Reserve (3)

 

 

 

 

 

 

 

 

 Gift Certificate and Store Credit Reserve

 

 

 

 

 

 

 

 

Gift Cards Liability (less gift card breakage reserve)

 

 

 

 

 

 

 

 

Paper Gift Certificates and Store Credit Liability

 

 

 

 

 

 

 

 

Total Gift Certificates and Store Credit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)   Gift Certificate and Store Credit Reserve: 51% of outstanding Gift
Certificates and Store Credit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)   Reserve for sales, excise or similar taxes past due, not being contested
and not subject to liens

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L/C Face Value

 

Reserve Rate

 

Reserve $

 

 

 

 

 

 

 

 

 

 

 

Letters of Credit Accommodations and Revolving Loans attributed to Eligible
Inventory:

 

 

 

 

 

 

 

 

L/Cs on Eligible In-Transit Inventory (100%)

 

 

 

 

 

 

 

 

L/Cs on Eligible Landed Inventory (100%)

 

 

 

 

 

 

 

 

L/Cs for Goods In Progress (20%/25% in NonSeas.Adv.Period, 100% if Non L/C Res.
of 80%/75% > cap of $20M) (4)

 

 

 

 

 

 

 

 

L/Cs for Other than Inventory (100%)

 

 

 

 

 

 

 

 

Total Letter of Credit Accommodations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)   Reserve for Letter of Credit Accommodations and Revolving Loans attributed
to Eligible Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)   Reserve for payments owed by Borrower in bailees, custom brokers or
freight forwarders (not to exceed $1M on Merchandise L/Cs)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reserve for freight, customs, taxes and duty and other amounts in connection
with Eligible Inventory (5):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reserve for freight

 

 

 

 

 

 

 

 

L/Cs on Eligible In-Transit Inventory (at 7.54%)

 

 

 

 

 

 

 

 

L/Cs on Eligible Landed Inventory (at 7.54%)

 

 

 

 

 

 

 

 

L/Cs for Goods in Progress (at 7.54%)

 

 

 

 

 

 

 

 

Total Letter of Credit Accommodations

 

 

 

 

 

 

 

 

Total Reserve for freight

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reserve for taxes & other amounts

 

 

 

 

 

 

 

 

L/Cs on Eligible In-Transit Inventory (at 5.04%)

 

 

 

 

 

 

 

 

L/Cs on Eligible Landed Inventory (at 5.04%)

 

 

 

 

 

 

 

 

L/C for Goods in Progress (at 5.04%)

 

 

 

 

 

 

 

 

Total Letter of Credit Accommodations

 

 

 

 

 

 

 

 

Total Reserve for taxes & other amounts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reserve for customs & duty

 

 

 

 

 

 

 

 

L/Cs on Eligible In-Transit Inventory (at 17.39%)

 

 

 

 

 

 

 

 

L/Cs on Eligible Landed Inventory (at 17.39%)

 

 

 

 

 

 

 

 

L/C for Goods in Progress (at 17.39%)

 

 

 

 

 

 

 

 

Total Letter of Credit Accommodations

 

 

 

 

 

 

 

 

Sum of Reserve for customs & duty on L/Cs

 

 

 

 

 

 

 

 

Offset of $2M Customs Standby L/C (6)

 

 

 

 

 

 

 

 

Total Reserve for customs & duty

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f)    Reserve for freight, customs, taxes and duty and other amounts in
connection with Eligible Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g)   Reserve upon Event of Default or if Borrower’s Compliance Excess
Availability is less than $10M, for Service Costs owed to Limited Brands

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Reserves

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Borrowing Base

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Footnotes

 

(1)

Eligible In-Transit Inventory excludes Domestic In-Transit Inventory in-transit
more than 14 days and all other in-transit inventory in-transit more than 75
days.

 

 

Eligible In-Transit inventory is on a Landed Duties Paid basis vs. Letters of
Credits for purchase of Eligible Inventory which reflects only First Cost.

 

 

L/C Face Value is determined as 23.24% less than the Landed Cost vs. Eligible
In-Transit Inventory is 30.28% above the L/C Face Value

 

(2)

Per GB Asset Advisors, LLC, the most recent inventory valuation report as of
February 3, 2007 estimates Net Recovery Percentage at 94.0 Lerner/Lernco and
80.5 for Jasmine%.

 

(3)

3 months rent reserve for States with priority landlord liens. Based on straight
line minimum rent, plus percent rent and excess rent for the month. The stores
included in the rent reserve are in accordance with individual state statutory
landlord lien laws.

 

(4)

Reserve rate for L/C Accommodations determined as the inverse of the advance
rate.

 

(5)

Starting in March 2007, the reserve for freight, customs, taxes and duty and
other amounts on L/C Value are calculated based on rates established from 2006
fees.

 

(6)

The Surety L/C is used to offset reserves for customs and duty as it represents
a $2M Surety Bond by Letter of Credit to cover all payments to Customs of
customs & duty.

 

(7)

Rate reflects a 5% reduction so long as the the existing term loan obligation is
outstanding per section 1.20 of the Second Amended & Restated Loan and Security
Agreement.

 

(8)

As to Jasmine, in no event will the amount of Revolving Loans available exceed
$7,500,000; provided, that if, Jasmine delivers an opinion of Massachusetts
counsel, in form and substance acceptable to Agent, with respect to such matters
as Agent may reasonably require, such $7,500,000 sublimit shall no longer be
effective.

 

 

As of the date of this Certificate, no Event of Default exists or has occurred
and is continuing. Borrower acknowledges that the Loans and Letter of Credit
Accommodations by Lender to Borrower are based upon Lender’s reliance on the
information contained herein and all representations and warranties with respect
to Accounts and Inventory in the Loan Agreement are applicable to the Accounts
and Inventory included in this Certificate.  The reliance by Lender on this
Certificate should not be deemed to limit the right of Lender to establish or
revise criteria of eligibility or Availability Reserves or otherwise limit,
impair, or affect in any manner the rights of Lender under the Loan Agreement.
In the event of any conflict between the determination of Lender of the amount
of the Loans and Letter of Credit Accommodations available to Borrower in
accordance with the terms of the Loan Agreement and the determination by
Borrower of such amounts, the determination of the Lender shall govern. All
capitalized terms used in this Certificates shall have the meaning assigned to
them in the Loan Agreement.

 

 

Prepared by:

 

Certified by:

 

 

 

 

 

 

 

 

 

Name

 

Name

mm/dd/yyyy

Senior Banking Analyst

 

Senior Vice President and Chief Accounting Officer

 

18

--------------------------------------------------------------------------------


 

Lerner New York, Inc, Lernco, Inc and Jasmine Company, Inc.

Second Amended and Restated Loan and Security Agreement - Compliance & Excess
Availability

June 2007 (Balances as of 7/7/2007) = SEASONAL ADVANCE PERIOD

 

Borrowing Base

 

Compliance Excess Availability - Section 1.36

 

Shall mean the amount, as determined by Agent, calculated at any date, equal to:

 

(a)   the lesser of:

 

(i)    the sum of:

Borrowing Base

Add back: Total LC Reserve

Borrowing Base without Reserves established in respect of Letter of Credit
Accommodations

 

(ii)           Revolving Loan Limit

 

The lesser of (i) and (ii)

 

(b)   minus the sum of:

 

(i)             Amount of all then outstanding and unpaid Obligations (not
including the then outstanding) Letter of Credit Accommodations), which may be a
credit balance for overpayment of Obligations (1)

(ii)          L/C Reserve Amount

 

The sum of (i)+(ii)

 

Compliance Excess Availability

 

Cash Balance

Revolving Loan outstanding

If Cash Balance exceeds $50M and the Revolving Loan outstanding is less than
$10M, then the Compliance Excess Availability Limit is $10M pursuant to
Section 1.13

Compliance Excess Availability Limit

Compliance Excess Availability Variance vs. Compliance Excess Availability Limit

 

Total Excess Availability - Section 1.67

 

Shall mean the amount, as determined by Agent, calculated at any date, equal to:

 

(a)   Borrowing Base without Reserves established in respect of Letter of Credit
Accommodations

 

minus the sum of:

 

(i)             Amount of all then outstanding and unpaid Obligations (not
including the then outstanding Letter of Credit Accommodations), which may be a
credit balance for overpayment of Obligations (1)

(ii)          L/C Reserve Amount

(iii)       Aggregate of outstanding and unpaid trade payables and other
obligations outstanding more than 45 days past due excluding trade payables or
obligations being contested or disputed by Borrower in good faith

(iv)      Checks issued by Borrower to pay trade payables and other obligations
which are more than 45 days past due excluding trade payables or obligations
being contested or disputed

 

(b)   The sum of (i)+(ii)+(iii)+(iv)

 

Total Excess Availability

 

Excess Availability Limit - Section 9.17

Excess Availability Variance vs. Excess Availability Limit

 

Limit for outstanding Letter of Credit Accommodations - Section 1.112 and 2.2(e)

 

Shall mean that except with the consent of all lenders, the amount shall not
exceed:

 

(a)          Outstanding Letter of Credit Accommodations

(b)         Sub limit for outstanding Letter of Credit Accommodations

Variance of Outstanding Letter of Credit Accommodations vs. Sub limit

 

Amount exceeding Sub limit for outstanding Letter of Credit Accommodations

 

(a)          Outstanding Letter of Credit Accommodations for Goods in Progress
Inventory not consisting of finished goods after giving effect to the Reserves
is not to exceed $20M

(b)         Sub limit for outstanding Letter of Credit Accommodations

Variance of Outstanding Letter of Credit Accommodations vs. Sub limit

 

Amount exceeding Sub limit for outstanding Letter of Credit Accommodations not
on finished goods

 

--------------------------------------------------------------------------------

Footnotes

 

None

 

 

19

--------------------------------------------------------------------------------


 

Lerner New York, Inc, Lernco, Inc and Jasmine Company, Inc.
Second Amended and Restated Loan and Security Agreement - Credit Facilities on
Revolving Loans
June 2007 (Balances as of 7/7/2007) = SEASONAL ADVANCE PERIOD

 

Borrowing Base

 

Revolving Loans - Section 2.1(a)

 

Each Lender severally agrees to fund its Pro Rata Share of Revolving Loans to
Borrower from time to time in amounts requested by Borrower up to the amount at
any time equal to the Borrowing Base.

 

Loans - Section 2.1(c)

 

Except with the consent of all Lenders.

 

(i)             Aggregate amount of Loans outstanding at any time shall not
exceed the Maximum Credit

 

Revolving Loan outstanding

Letter of Credit Accommodations outstanding

Existing Term Loan outstanding

Aggregate amount of Loans outstanding

Maximum Credit

 

Aggregate (i) amount exceeding Maximum Credit:

 

(ii)          Aggregate principal amount of the Revolving Loans and Letter of
Credit Accommodations outstanding at any time shall not exceed the Borrowing
Base

 

Revolving Loan outstanding

Letter of Credit Accommodations outstanding

(a)  Aggregate amount of the Revolving Loans and Letter of Credit Accommodations
outstanding

 

(b) Borrowing Base

 

Aggregate amount (ii) exceeding the Borrowing Base:

 

(iii)       Aggregate principal amount of the Revolving Loans based on Eligible
Inventory shall not exceed the Inventory Loan Limit

 

Revolving Loans based on Eligible Inventory

Inventory Loan Limit

 

Aggregate amount (iii) exceeding Inventory Loan Limit:

 

Sub Limit for outstanding Letter of Credit Accommodations - Section 2.2(e)

 

Shall mean that except with the consent of all Lenders, the amount shall not
exceed the sub limit:

 

Aggregate amount of outstanding Letter of Credit Accommodations

Sub limit of Letter of Credit Accommodations as set forth in Section 2.2(e)

 

Aggregate amount of outstanding Letter of Credit Accommodations exceeding Sub
Limit:

 

Revolving Loans - Section 2.1(d)

 

In the event that any of the cases as outlined in Section 2.1(c) or
Section 2.2(e), such event shall not limit, waive or otherwise affect any rights
of Agent or Lenders in such circumstances or on any future occasions and
Borrower shall immediately repay to Agent the entire amount of any such
excesses.

 

Section 2.1(c)(i)

Aggregate amount of Loans outstanding exceeding Maximum Credit:

 

Section 2.1(c)(ii)

Aggregate principal amount of the Revolving Loans and Letter of Credit
Accommodations outstanding exceeding the Borrowing Base

 

Section 2.1(c)(iii)

Aggregate principal amount of the Revolving Loans based on Eligible Inventory
exceeding Inventory Loan Limit:

 

Section 2.2(e)

Aggregate amount of outstanding Letter of Credit Accommodations exceeding Sub
Limit:

 

Amount of Excesses to repay to Agent

 

20

--------------------------------------------------------------------------------


 

Lerner New York, Inc.

Second Amended and Restated Loan and Security Agreement

Financial Covenants pursuant to Sections 9.17 and 9.18

June 2007

 

(in millions)

Minimum Excess Availability - Section 9.17

 

Excess Availability at July 7, 2007

Minimum requirement pursuant to Section 9.17

Amount in excess of Minimum Requirement pursuant to Section 9.17

 

Financial Covenants - Section 9.18

 

Pursuant to Section 9.18(a), until such time as the Existing Term Loan and all
Obligations related thereto are indefeasibly paid and satisfied full in
immediately available funds in accordance with the terms of the Second Amended
and Restated Loan and Security Agreement:

 

(i)             If the sum of Excess Availability plus Qualified Cash is greater
than $30,000,000, (A) Borrowers shall be required to maintain a Leverage Ratio
of not greater than 2.75 to 1.00 when measured as of each Fiscal Quarter End;
and (B) Borrowers shall be required to maintain a Fixed Charge Coverage Ratio of
not less than 1.0 to 1.0 calculated on a trailing twelve month basis when
measured as of each Fiscal Quarter End.

(ii)          If the sum of Excess Availability plus Qualified Cash is equal to
or less than $30,000,000, then the aforementioned ratios must be maintained
monthly.

 

Leverage Ratio calculated pursuant to Section 1.123:

 

Principal of Revolving Loan

L/C Accommodations

Existing Term Loan

Other Indebtedness

Total Indebtedness

 

EBITDA For Measurement Period (1)(2)

 

Leverage Ratio not to exceed

 

Total Leverage Ratio at July 7, 2007

 

Fixed Charge Coverage Ratio pursuant to Sections 1.81 and 1.82:

 

Cash Interest Expense, net of interest income

Required Principal on Existing Term Loan

Required Principal on Capital Leases

Income Taxes Paid

Capital Expenditures, net of tenant allowances

Total Fixed Charges

 

(A) EBITDA For Measurement Period (1)(2)

(B) Plus: Qualifed Cash

(i) Sum of (A) and (B)

 

Fixed Charge Coverage Ratio not less than

 

Total Fixed Charge Coverage Ratio at July 7, 2007

 

 

Pursuant to section 9.18(b), upon the indefeasible payment and satisfaction in
full of the Existing Term Loan and all Obligations related thereto in
immediately available funds, in accordance with the terms of the Agreement, as
of the end of any fiscal month of the Borrowers the average amount of Borrowers’
Excess Availability is less than $10,000,000, Borrowers shall be required to
maintain a Fixed Charge Coverage Ratio of not less than 1.00 to 1.00 calculated
on a trailing twelve (12) month basis when measured as of the end of each fiscal
month.

 

Excess Availability at July 7, 2007

Excess Availability minimum requirement pursuant to Section 9.18(b)

Amount in excess of Minimum Requirement pursuant to Section 9.18(b)

 

--------------------------------------------------------------------------------

(1)          EBITDA calculated in accordance with the definition of EBITDA
pursuant to Section 1.49 and Schedule 1.49(a) of the Second Amended and Restated
Loan and Security Agreement.

 

(2)          Measurement Period as defined in Section 1.130 of the Second
Amended and Restated Loan and Security Agreement for the purposes of this
calculation is the twelve months ended July 7, 2007 taken as a single accounting
period.

 

13

--------------------------------------------------------------------------------


 

Lerner New York, Inc.

Second Amended and Restated Loan and Security Agreement

Financial Covenants pursuant to Section 2.3

June 2007

 

(in millions)

Optional Prepayment Compliance: Excess Availability - 2.3(d)(i)(A)

 

Excess Availability at July 7, 2007

Qualifed Cash at July 7, 2007

 

Borrowers’ Excess Availability plus Qualified Cash

 

Minimum requirement pursuant to Section 2.3(d)(i)(A)

Amount in excess of Minimum Requirement pursuant to Section 2.3(d)(i)(A) (3)

 

Optional Prepayment Compliance: Minimum EBITDA - 2.3(d)(i)(B)

 

EBITDA For Measurement Period (1)(2)

Minimum EBITDA Requirement

Amount in excess of Minimum Requirement pursuant to Section 2.3(d)(i)(B)

 

Mandatory Prepayment Compliance: Excess Availability - Section 2.3(g)(i)

 

Excess Availability at July 7, 2007

Qualified Cash at July 7, 2007

Borrowers’ Excess Availability plus Qualified Cash

 

Minimum requirement pursuant to Section 2.3(g)(i) 

Amount in excess of Minimum Requirement pursuant to Section 2.3(g)(i)

 

Mandatory Prepayment Compliance: Minimum EBITDA - Section 2.3(g)(ii)

 

EBITDA For Measurement Period (1)(2)

Minimum EBITDA Requirement

Amount in excess of Minimum Requirement pursuant to Section 2.3(g)(ii)

 

--------------------------------------------------------------------------------

(1)     EBITDA calculated in accordance with the definition of EBITDA pursuant
to Section 1.49 and Schedule 1.49(a) of the Second Amended and Restated Loan and
Security Agreement.

 

(2)     Measurement Period as defined in Section 1.130 of the Second Amended and
Restated Loan and Security Agreement for the purposes of this calculation is the
twelve months ended July 7, 2007 taken as a single accounting period.

 

(3)     Section 2.3(d)(i)(A) requires any contemplated payment of the Existing
Term Loan to be deducted from the Borrower’s Excess Availability in order to
test for the $40,000,000 minimum requirement.

 

14

--------------------------------------------------------------------------------

 

EXHIBIT C
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Form of Compliance Certificate

 

COMPLIANCE CERTIFICATE

 

To         Wachovia Bank, National Association
1133 Avenue of the Americas
New York, New York 10036

 

Ladies and Gentlemen:

 

Each of the undersigned hereby certifies to you pursuant to Section of the Loan
Agreement (as defined below) as follows:

 

1.              HE/SHE IS THE DULY ELECTED CHIEF FINANCIAL OFFICER OF EACH
BORROWER (AS DEFINED BELOW) WITH RESPECT TO WHICH SUCH PERSON HAS EXECUTED THIS
DOCUMENT. CAPITALIZED TERMS USED HEREIN WITHOUT DEFINITION SHALL HAVE THE
MEANINGS GIVEN TO SUCH TERMS IN THE SECOND AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT, DATED AUGUST      , 2007 (AS THE NOW EXISTS OR MAY HEREAFTER
BE AMENDED, MODIFIED, SUPPLEMENTED, EXTENDED, RENEWED, RESTATED OR REPLACED, THE
“LOAN AGREEMENT”), BY AND AMONG WACHOVIA BANK, NATIONAL ASSOCIATION, AS
ARRANGER, WACHOVIA BANK, NATIONAL ASSOCIATION AS AGENT FOR THE PERSONS PARTY
THERETO AS LENDERS (IN SUCH CAPACITY, “AGENT”), LASALLE RETAIL FINANCE, A
DIVISION OF LASALLE BUSINESS CREDIT, LLC, AS AGENT FOR LASALLE BANK MIDWEST,
NATIONAL ASSOCIATION, AS DOCUMENTATION AGENT, THE PERSONS PARTY THERETO AS
LENDERS (COLLECTIVELY, “LENDERS”), LERNER NEW YORK, INC. (“LERNER”), LERNCO,
INC. (“LERNCO”), AND JASMINE COMPANY, INC. (“JASMINE” AND TOGETHER WITH LERNER,
“BORROWERS” AND INDIVIDUALLY EACH A “BORROWER”).

 

2.               He/She has reviewed the terms of the Loan Agreement, and has
made, or has caused to be made under his/her supervision, a review in reasonable
detail of the transactions and the financial condition of Borrowers and their
Subsidiaries, during the immediately preceding fiscal month.

 

3.               The review described in Section 2 above did not disclose the
existence during or at the end of such fiscal month, and he/she has no knowledge
of the existence and continuance on the date hereof, of any condition or event
which constitutes a Default or an Event of Default, except as set forth on
Schedule I attached hereto. Described on Schedule I attached hereto are

 

C-1

--------------------------------------------------------------------------------


 

the exceptions, if any, to this Section 3 listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
Borrowers or any Obligor has taken, is taking, or proposes to take with respect
to such condition or event.

 

4.               He/She further certifies that, based on the review described in
Section 2 above, no Borrower or Guarantor has at any time during or at the end
of such fiscal month, except as specifically described on Schedule II attached
hereto or as permitted by the Loan Agreement, done any of the following:

 

(a)          Changed its corporate name, or transacted business under any trade
name, style, or fictitious name, other than those previously described to you
and set forth in the Financing Agreements.

 

(b)         Changed the location of its chief executive office, changed its
jurisdiction of incorporation, changed its type of organization or changed the
location of or disposed of any of its properties or assets (other than pursuant
to the sale of Inventory in the ordinary course of its business or as otherwise
permitted by Section of the Loan Agreement), or established any new asset
locations.

 

(c)          Materially changed the terms upon which it sells goods (including
sales on consignment) or provides services, nor has any vendor or trade supplier
to any Borrower or any Guarantor during or at the end of such period materially
adversely changed the terms upon which it supplies goods to such Borrower or
such Guarantor.

 

(d)         Permitted or suffered to exist any security interest in or liens on
any of its properties, whether real or personal, other than as specifically
permitted in the Financing Agreements.

 

(e)          Received any notice of, or obtained knowledge of any of the
following not previously disclosed to Agent: (i) the occurrence of any event
involving the release, spill or discharge of any Hazardous Material in violation
of applicable Environmental Law in a material respect or (ii) any investigation,
proceeding, complaint, order, directive, claims, citation or notice with respect
to: (A) any non-compliance with or violation of any applicable Environmental Law
by any Borrower or any Guarantor in any material respect or (B) the release,
spill or discharge of any Hazardous Material in violation of applicable
Environmental Law in a material respect or (C) the generation, use, storage,
treatment, transportation, manufacture, handling, production or disposal of any
Hazardous Materials in violation of applicable Environmental Laws in a material
respect or (D) any other environmental, health or safety matter, which has a
material adverse effect on any Borrower or any Guarantor or its business,
operations or assets or any properties at which such Borrower or such Guarantor
transported, stored or disposed of any Hazardous Materials.

 

(f)            Become aware of, obtained knowledge of, or received notification
of, any breach or violation of any material covenant contained in any instrument
or agreement in respect of Indebtedness for money borrowed by any Borrower or
any Guarantor.

 

5.               Attached hereto as Schedule III are the calculations used in
determining, as of the end of such fiscal month whether Borrowers are in
compliance with the covenants set forth in

 

C-2

--------------------------------------------------------------------------------


 

Section 9.17 and Section 9.18 of the Loan Agreement for such fiscal month.

 

C-3

--------------------------------------------------------------------------------


 

The foregoing certifications are made and delivered this day of
                           , 20    .

 

 

 

Very truly yours,

 

 

 

 

 

LERNER NEW YORK, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

LERNCO, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

JASMINE COMPANY, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title: Chief Financial Officer

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Information Certificates

 

See Attached.

 

D-1

--------------------------------------------------------------------------------


 

INFORMATION CERTIFICATE

 

OF

 

LERNER NEW YORK, INC.

 

Dated: August 22, 2007

 

Wachovia Bank, National Association, as Agent
1133 Avenue of the Americas
New York, NY 10036

 

In order to assist you in the evaluation of the financing you are considering of
Lerner New York, Inc. (the “Company”), pursuant to the Second Amended and
Restated Loan and Security Agreement, dated of even date herewith, Wachovia
Bank, National Association, as Agent (in such capacity “Agent” or “you”), for
the persons thereto as Lenders (collectively “Lenders” or “you”), the Company
certain affiliates of the Company (as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or registered, the “Loan
Agreement”), to expedite the preparation of required documentation, and to
induce you to provide financing to the Company, we represent and warrant to you
and the Lenders the following information about the Company, its organizational
structure and other matters of interest to you:

 

1.

 

The Company has been formed by filing the following document with the Secretary
of State of the Delaware:

 

 

 

 

 

x

Certificate/Articles of Incorporation

 

 

o

Certificate/Articles of Organization

 

 

o

Other [specify]

 

 

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was March 1, 1985.

 

 

 

2.

 

The Company was not formed by filing a document with any Secretary of State. The
Company is organized as a [specify type of organization, (e.g., general
partnership, sole proprietorship, etc.)]                   . The Company’s
governing document is a [name legal document, if one exists, (e.g., partnership
agreement, etc.) Not applicable

 

 

 

3.

 

The full and exact name of the Company as set forth in the document specified in
Item 1 or 2, or (if no document is specified in Item 1 or 2) the full and exact
legal name used in the Company’s business, is:

 

 

 

Lerner New York, Inc.

 

--------------------------------------------------------------------------------


 

4.

 

The Company uses and owns the following trade name(s) in the operation of its
business (e.g. billing, advertising, etc.; note: do not include names which are
product names only):

 

 

 

Lerner New York, New York & Company, Lerner Stores

 

 

 

[Check one of the boxes below.]

 

 

 

o

 

We have attached a blank sample of every invoice that uses a tradename.

x

 

We do not use any tradename other than the tradenames listed in Item 4 on any
invoices.

 

 

 

5.

 

The Company maintains offices, leases or owns real estate, has employees, pays
taxes, or otherwise conducts business in the following States (including the
State of its organization):

 

 

 

 

 

See Schedule 5.

 

 

 

6.

 

The Company has filed the necessary documents with the Secretary of State to
qualify as a foreign corporation in the following States:

 

 

 

 

 

See Schedule 6.

 

 

 

7.

 

The Company’s authority to do business has been revoked or suspended, or the
Company is otherwise not in good standing in the following States:

 

 

 

 

 

None.

 

 

 

8.

 

The Company and its subsidiaries have all licenses and permits necessary for the
operation of the business of the Company, as such business is being operated as
of the date hereof.

 

 

 

9.

 

In conducting its business activities, the Company is subject to regulation by
federal, state or local agencies or authorities (e.g., FDA, EPA, state or
municipal liquor licensing agencies, federal or state carrier commissions, etc.)
as follows:

 

 

 

 

 

Not applicable.

 

 

 

10.

 

The Company has never been involved in a bankruptcy or reorganization except:
[explain]

 

 

 

 

 

None since the Parent’s purchase of the company in 1985. We have no knowledge of
a bankruptcy or reorganization of the Company prior to that time.

 

 

 

11.

 

Between the date the Company was formed and now, the Company has used other
names as set forth below:

 

Period of Time

 

Prior Name

 

 

 

 

From

3/1/85 to 4/12/85

 

Milton Acquisition Corp.

From

4/12/85 to 9/13/90

 

Lerner Stores, Inc.

 

2

--------------------------------------------------------------------------------


 

 

 

From                  to                 

 

 

12.

 

Between the date the Company was formed and now, the Company has made or entered
into mergers or acquisitions with other companies as set forth below:

 

 

 

 

 

Acquired Jasmine Company, Inc. on July 19, 2005.

 

 

 

13.

 

The chief executive office of the Company is located at the street address set
forth below, which is in New York County, in the State of New York:

 

 

 

 

 

 

450 W. 33rd St.

 

 

 

 

New York, NY 10001

 

 

 

 

14.

 

The books and records of the Company pertaining to accounts, contract rights,
inventory, etc. are located at the following street address:

 

 

 

 

 

 

450 W. 33rd St.

 

 

 

 

New York, NY 10001

 

 

 

 

15.

 

In addition to the chief executive office, the Company has inventory, equipment
or other assets located at the addresses set forth below. In each case, we have
noted whether the location is owned, leased or operated by third parties and the
names and addresses of any mortgagee, lessor or third party operator:

 

 

 

 

 

Name and Address of Third

 

 

 

 

Party with Interest in Location

 

 

Company’s Interest

 

(e.g., mortgagee, lessor or

Street Address with County

 

(e.g., owner, lessee or bailee)

 

warehouseman)

 

 

 

 

 

See Exhibit E to Loan Agreement.

 

 

 

 

 

16.

 

In the course of its business, the Company’s inventory and/or other assets are
handled by the following customs brokers and/or freight forwarders:

 

Name

 

Address

 

Type of Service/Assets Handled

 

 

 

 

 

See Schedule 16.

 

 

 

 

 

17.

 

The places of business or other locations of any assets used by the Company
during the last four (4) months other than those listed above are as follows:

 

 

 

None.

 

 

 

18.

 

The Company is affiliated with, or has ownership in, the following entities
(including subsidiaries):

 

3

--------------------------------------------------------------------------------


 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
Incorporation

 

Ownership
Percentage or
Relationship

New York & Company, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Ultimate Parent / 100%

 

 

 

 

 

 

 

Lerner New York Holding, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Parent / 100%

 

 

 

 

 

 

 

Lernco, Inc.

 

1105 North Market Street
Wilmington, DE 19899

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Nevada Receivable Factoring, Inc.

 

3800 Howard Hughes
Parkway, 7th Floor
Las Vegas, Nevada

 

Nevada

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Associated Lerner Shops of America

 

450 West 33rd Street
New York, NY 10001

 

New York

 

Subsidiary / 100%

 

 

 

 

 

 

 

Lerner New York GC, LLC

 

10 West Broad Street,
Suite 2100
Columbus, Ohio 43215

 

Ohio

 

Subsidiary / 100%

 

 

 

 

 

 

 

Jasmine Company, Inc.

 

450 W. 33rd St. - 5th Floor
New York, NY 10001

 

Massachusetts

 

Subsidiary / 100%

 

19.

 

The Federal Employer Identification Number of the Company is 13-3262137

 

 

 

 

 

20.

 

Under the Company’s charter documents, and under the laws of the State in which
the Company is organized, the shareholders, members or other equity holders do
not have to consent in order for the Company to borrow money, incur debt or
obligations, pledge or mortgage the property of the Company, grant a security
interest in the property of the Company or guaranty the debt of obligations of
another person or entity.

 

 

 

 

 

 

 

x True

o

Incorrect [explain]:

 

 

 

 

 

 

 

 

 

 

 

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

 

 

21.

 

The officers of the Company (or people performing similar functions) and their
respective titles are as follows:

 

Title

 

Name

Richard P. Crystal

 

Chairman and CEO

Ronald W. Ristau

 

President, CFO and Secretary

Sandra Brooslin Viviano

 

Executive Vice President — Human Resources

John DeWolf

 

Executive Vice President — Real Estate

Steven Ellis

 

Executive Vice President — Planning &

 

4

--------------------------------------------------------------------------------

 

 

 

Allocation and Assistant Secretary

Kevin Finnegan

 

Executive Vice President – National Sales Leader

William Voit

 

Executive Vice President – Chief Information Officer

Sheamus Toal

 

Senior Vice President, Chief Accounting Officer and Treasurer

 

The following people will have signatory powers as to all your of transactions
with the Company:

 

The Officers authorized in the Company’s Board of Director resolutions

 

22.                                 With respect to the officers noted above,
such officers are affiliated with and hold a 5% or more beneficial ownership in
the following corporations (indicate name and address of affiliated companies,
type of operations, ownership percentage or other relationship):

 

None.

 

23.                                 The Company is governed by the Board of
Directors. The members of such governing body of the Company are:

 

Richard P. Crystal, Ronald W. Ristau, John D. Howard, Bodil M. Arlander, Philip
M. Carpenter III, David H. Edwab, Louis Lipschitz, Edward W. Moneypenny, Arthur
E. Reiner, Richard L. Perkal, Pamela Grunder Sheiffer

 

24.                                 The name of the stockholders, members,
partners or other equity holders of the Company and their equity holdings are as
follows (if equity interests are widely held indicate only equity owners with
10% or more of the equity interests):

 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

Lerner New York Holding, Inc.

 

100 Common Shares

 

100

%

 

25.                                 There are no judgments or litigation pending
by or against the Company, its subsidiaries and/or affiliates or any of its
officers/principals, except as follows:

 

5

--------------------------------------------------------------------------------


 

See Schedule 25.

 

26.                                 At the present time, there are no delinquent
taxes due (including, but not limited to, all payroll taxes, personal property
taxes, real estate taxes or income taxes) except as follows:

 

None.

 

27.                                 The Company’s assets are owned and held free
and clear of any security interests, liens or attachments, except as follows:

 

 

 

 

 

Amount of Debt

Lienholder

 

Assets Pledged

 

Secured

As set forth in Schedule 27.

 

 

 

 

 

28.                                 The Company has not guaranteed and is not
otherwise liable for the obligations of others, except as follows:

 

None.

 

29.                                 The Company does not own or license any
trademarks, patents, copyrights or other intellectual property, except as
follows (indicate type of intellectual property and whether owned or licensed,
registration number, date of registration, and, if licensed, the name and
address of the licensor):

 

 

 

Registration

 

 

 

Name and Address

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

Property

 

Registration

 

Licensed

 

Licensor

See Schedule 29.

 

 

 

 

 

 

 

30.                                 The Company owns or uses the following
materials (e.g., software, film footage, scripts, etc.) that are subject to
registration with the United States Copyright Office, though at present
copyright registrations have not been filed with respect to such materials:

 

None.

 

31.                                 The Company does not have any deposit or
investment accounts with any bank, savings and loan or other financial
institution, except as follows, for the purposes and of the types indicated:

 

 

 

Contact Person and

 

 

 

 

Bank Name and Branch Address

 

Phone Number

 

Account No.

 

Purpose/Type

See Schedule 31

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

32.                                 The Company has no processing arrangements
for credit card payments or payments made by check (e.g. Telecheck) except as
follows:

 

Bank Name and Branch
Address

 

Contact Person and Phone Number

 

Account No.

Chase

 

 

 

 

 

 

ADS

 

 

 

 

 

 

AMEX

 

 

 

 

 

 

Discover

 

 

 

 

 

 

SOLUTRAN

 

 

 

 

 

 

Telecheck

 

 

 

 

 

 

Check Plus

 

 

 

 

 

 

SVS

 

 

 

 

 

 

 

33.                                 The Company owns or has registered to it the
following motor vehicles, the original title certificates for which shall be
delivered to Lender prior to closing: None.

 

34.                                 With regard to any pension or profit sharing
plan:

 

35.                                 The Company’s fiscal year is a 52 or 53 week
year that ends on the Saturday closest to January 31. The results for fiscal
year 2006 represents the fifty-three week period ending February 3, 2007. The
results for fiscal years 2005, 2004, 2003 and 2002 represents the fifty-two week
period ending January 28, 2006, January 29, 2005, January 31, 2004 and
February 1, 2003, respectively.

 

36.                                 Certified Public Accountants for the Company
is the firm of:

 

Name:

 

Ernst & Young

Address:

 

5 Times Square

 

 

New York, NY 10036-6530

Telephone:

 

(212) 773-1181

Facsimile:

 

(212) 773-1275

E-Mail:

 

carmine.romano@ey.com

Partner Handling Relationship:

 

Carmine Romano

Were statements uncertified for any fiscal year?

 

Statements for year end 2006
(1/29/06-2/3/07) were certified

 

37.                                 The Company’s counsel with respect to the
proposed loan transaction is the firm of:

 

Name:

 

Kirkland & Ellis

Address:

 

Citigroup Center

 

 

153 East 53rd Street

 

 

New York, NY 10022

Telephone:

 

(212) 446-4800

Facsimile:

 

(212) 446-4900

 

7

--------------------------------------------------------------------------------


 

Facsimile:

 

(212) 446-4900

E-Mail:

 

medsall@kirkland.com

Partner Handling Relationship:

 

Michael Edsall

 

38.                                 The Company’s counsel with respect to
matters other than the proposed loan transaction, if different, is the firm of:

 

Name:

 

Same as above

Address:

 

 

Telephone:

 

 

Facsimile:

 

 

E-Mail:

 

 

Partner Handling Relationship:

 

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

 

Very truly yours,

 

 

 

LERNER NEW YORK, INC

 

 

 

 

 

By:

/s/ Ronald W. Ristau

 

 

Title:

President, Chief Financial Officer and Secretary

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Alabama

Arizona

Arkansas

California

Colorado

Connecticut

Delaware

District of Columbia

Florida

Georgia

Idaho

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Nebraska

Nevada

New Hampshire

New Jersey

New Mexico

New York

North Carolina

Ohio

Oklahoma

Pennsylvania

Rhode Island

South Carolina

South Dakota

Tennessee

Texas

Utah

Vermont

Virginia

Washington

 

9

--------------------------------------------------------------------------------


 

West Virginia

Wisconsin

Wyoming

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

Alabama

Arizona

Arkansas

California

Colorado

Connecticut

Delaware

District of Columbia

Florida

Georgia

Idaho

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Nebraska

Nevada

New Hampshire

New Jersey

New Mexico

New York

North Carolina

Ohio

Oklahoma

Pennsylvania

Rhode Island

South Carolina

South Dakota

Tennessee

Texas

Utah

Vermont

Virginia

Washington

West Virginia

 

11

--------------------------------------------------------------------------------


 

Wisconsin

Wyoming

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 16

 

AS OF 8/2/07

 

1. Custom Brokers

 

a) Barthco

 

COLUMBUS OFFICE

6431 Alum Creek Drive

Suite H

Groveport, OH 43125

Phone: 614-409-9460 Fax: 614-409-9540

 

CHICAGO OFFICE

1255-1285 Mark Street

Bensenville, IL 60106

Phone: 630-694-1250 Fax: 630-694-1407

 

NEW YORK OFFICE

JFK International Airport

390 Franklin Avenue

Franklin Square, NY 11010

Phone: 516-616-2900 Fax: 516-616-2999

 

MIAMI OFFICE

1825 NW 87 Ave

Miami, FL 33172

Phone: 305-471-0071 Fax: 305-471-1161

 

SEATTLE OFFICE

18900 8th Avenue South

Suite 400

SeaTac, WA 98148

Phone: 206-243-4004 Fax: 206-244-0378

 

b) Exel Global Logistics

 

COLUMBUS OFFICE

2144A John Glenn Avenue

Columbus, OH- 43217

Phone: 614-409-4500 Fax: 614-409-2701

 

CHICAGO OFICE

90 Division Street, Suite 105

Bensenville

 

13

--------------------------------------------------------------------------------


 

Illinois 60106

Phone: 630-616-6800 Fax: 630-595-2239

 

2. Freight Forwarders - OCEAN CARRIERS

 

a) Maersk Line

Elizabeth Hassert

Strategic Account Manager

Maersk, Inc.

2021 Spring Road Suite 500 Oak Brook, IL 60523-1859

PH: 630-645-3622

FX: 630-645-3667

 

b) Mitsui

Stephen J. Schoenhaus

Senior VP

Mitsui OSK Lines (America), Inc.

188 Industrial Drive

Suite 300

Elmhurst, IL 60126

PH: 630-592-7031

FX: 630-592-7402

 

c) P&O Nedlloyd (acquired by Maersk in 2004)

Chris Dombalis

Senior Vice President

Sales and Marketing, North America

P&O Nedlloyd Limited

One Meadowlands Plaza

East Rutherford, NJ 07073

PH: 201-896-6769

FX 201-896-6371

 

d) APL

Ann Hasse

Law Dept

111 Broadway

Oakland, CA 94607

PH: 510-272-7284

FX: 510-272-8932

 

e) NYK Lines

Gary Garback

NYK Line (North America) Inc.

377 East Butterfield Road

Fifth Floor

 

14

--------------------------------------------------------------------------------

 

Lombard, IL 60148

PH: 630-435-7803

FX: 630-435-3100

 

f) APL-Logistics (ocean consolidator)

Ann Hasse

Law Dept

APL-Logistics

1111 Broadway

Oakland, CA 94607

PH: 510-272-7284

FX: 510-272-8932

 

3. Freight Forwarders - AIRFREIGHT FORWARDERS

 

a) Morrison Express

Doug Haring

Vice President

USA Sales and marketing

Morrison Express Corp (USA)

2000 Hughes Way

El Segundo, CA 90245

PH: 310-322-8999 ext 230

FX: 310-322-6688

 

b) BAX Global

Brady Borycki

BAX Global

11101 Metro Airport Center Drive Ste. 108

Romulus, MI 48174

PH: 734-229-3349

FX: 734-955-2010

 

c) STAR Trans International Ltd

Anthony Chan

Star Airfreight Co. Ltd

149-35 177th Street

Jamaica, New York 11434

PH: 718-656 5360

FX: 718-656 2597

 

d) EGL — United States

Eagle Global Logistics

Attn: Ron Scott

6700 Port Road

Groveport, Ohio 43125

 

15

--------------------------------------------------------------------------------


 

PH: 614-489-5177

FX: 614-489-5171

 

e) FedEX Corporation

942 South Shady Grove Road

Memphis, TN 38120

PH: 901-369-3600

 

f) Panalpina

950 Tower Lane, Suite 1600

Foster City, CA 94404

PH: 650-653-6600

FX: 650-653-6735

Email: info.noram@panalpina.com

 

g) Sovereign

4348 Albany Post Road

Hyde Park, NY 12538

PH: 845-229-8808

FX: 845-229-8828

 

h) Expo

29, Josier Street, Nungambakkam,

Chennai 600 034

PH: + 91 44 28223458

FX: + 91 44 28223463

Email: cs@expofreight.com

 

i) Speedmark

1525 Adrian Road,

Burlingame, CA 94010

PH: 650-652-0288

FX: 650-652-0290

Email: info.uac@speedmark.com

 

j) Expeditors

1015 Third Avenue, 12th Floor

Seattle, WA 98104

PH: 206-674-3400

 

4. E-Commerce Warehouse

 

a) Accretive Commerce

Keith Bolt

EVP-CFO

13801 W. Rees Blvd

 

16

--------------------------------------------------------------------------------


 

Hunterville, NC 28078

PH: 704-370-5000

FX: 704-370-5050

 

17

--------------------------------------------------------------------------------


 

SCHEDULE 25

 

Litigation

 

ASSOCIATE
(TITLE AND LOCATION)

 

TYPE OF ACTION
AGENCY

 

DESCRIPTION

 

DATE
FILED

 

CURRENT STATUS

ACTIVE CASES

 

 

 

 

 

 

 

 

 

 

The litigation set forth on this Schedule is disclosed for informational
purposes and none of such litigation individually or in total if adversely
determined against any Borrower or Guarantor would have or could reasonably be
expected to have a Material Adverse Effect.

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 27

 

Permitted Liens

 

JURISDICTION

 

DEBTOR

 

SECURED PARTY

 

DATE
FILED

 

FILE NO.

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

SOS, New York

 

Lerner New York, Inc.
715 Broadway
New York, NY 10010

 

Copelco Capital Inc.
PO Box 728
Park Ridge, NJ 07656

 

5/19/99

 

100173

 

Canon Copier System

 

 

 

 

 

 

 

 

 

 

 

NY County, NY

 

Lerner New York, Inc.
715 Broadway
New York, NY 10010

 

Copelco Capital Inc.
PO Box 728
Park Ridge, NJ 07656

 

5/20/99

 

99PN27407

 

Canon Copier System

 

 

 

 

 

 

 

 

 

 

 

SOS, Delaware

 

Lerner New York, Inc.
460 West 33rd Street
New York, NY 10001

 

Lerner New York GC, LLC
360 West 33rd Street
New York, NY 10001

 

2/6/02

 

2054463 9

 

Consigned gift certificates and cards, merchandise credit certificates and cards

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 29

LIST OF TRADEMARKS

 

See Attached.

 

20

--------------------------------------------------------------------------------

 

Trademarks

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Canada

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12638

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

1,244,680

 

1/25/2005

 

 

 

 

 

 

 

No

12642

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

1,244,681

 

1/25/2005

 

 

 

 

 

 

 

No

11934

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

1,200,819

 

12/30/2003

 

 

 

 

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

China (People’s Republic of)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12664

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12673

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12655

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

France

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12665

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12674

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12656

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

Germany

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12666

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12675

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12657

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

 

1

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Guatemala

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12644

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

487-05

 

1/25/2005

 

138,693

 

10/28/2005

 

 

 

No

12643

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

486-05

 

1/25/2005

 

138,696

 

10/28/2005

 

 

 

No

12007

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

0320-04

 

1/20/2004

 

134,501

 

2/23/2005

 

 

 

No

1332

 

DAVID BENJAMIN

 

25

 

Lerner Stores, Inc.

 

 

 

8/13/1987

 

55,589

 

8/12/1988

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

Hong Kong

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12698

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

300359811

 

1/25/2005

 

300359811

 

6/15/2005

 

 

 

No

12697

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

300359802

 

1/25/2005

 

300359802

 

6/15/2005

 

 

 

No

11974

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

300135044

 

12/30/2003

 

300135044

 

6/2/2004

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

Indonesia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12878

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

D00-2005-04523-04561

 

2/17/2005

 

 

 

 

 

 

 

No

12877

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

D00-2005-04522-04560

 

2/17/2005

 

 

 

 

 

 

 

No

12031

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

D00-2004-00270-00271

 

1/7/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

Italy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12667

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12676

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12658

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

 

2

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Japan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12668

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12677

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12659

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

Macao

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12825

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

N/16028

 

2/7/2005

 

N/16028

 

6/8/2005

 

 

 

No

12826

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

N/16029

 

2/7/2005

 

N/16029

 

6/8/2005

 

 

 

No

12046

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

N/012906

 

1/12/2004

 

N/012906

 

5/11/2004

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

Mexico

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

13251

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

699,019

 

1/27/2005

 

 

 

 

 

 

 

No

13252

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

699,020

 

1/27/2005

 

875,034

 

3/31/2005

 

 

 

No

14907

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

851,073

 

4/26/2007

 

 

 

 

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

Nicaragua

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12972

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

2005/00625

 

2/28/2005

 

83,715

 

10/18/2005

 

 

 

No

12977

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

2005/00627

 

2/28/2005

 

83,655

 

10/18/2005

 

 

 

No

12973

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

2005/00626

 

2/28/2005

 

83,716

 

10/18/2005

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

Panama

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

1341

 

DAVID BENJAMIN

 

25

 

Lerner Stores, Inc.

 

 

 

3/13/1987

 

43,716

 

4/8/1988

 

 

 

No

1340

 

DAVID BENJAMIN

 

18

 

Lerner Stores, Inc.

 

 

 

3/12/1987

 

43,704

 

4/8/1988

 

 

 

No

1339

 

DAVID BENJAMIN

 

14

 

Lerner Stores, Inc.

 

 

 

3/12/1987

 

43,703

 

4/8/1988

 

 

 

No

 

3

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Philippines

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14182

 

CITY CREPE

 

 

 

Lerner New York, Inc.

 

4-2005-0000999

 

2/2/2005

 

 

 

 

 

 

 

No

14920

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

4-2005-000998

 

2/2/2005

 

4-2005-000998

 

4/28/2006

 

 

 

No

12073

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

4-2004-000206

 

1/9/2004

 

4-2004-000206

 

3/10/2006

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

Puerto Rico

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12981

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

64,560

 

3/8/2005

 

64,560

 

2/21/2006

 

 

 

No

12982

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

64,561

 

3/8/2005

 

64,561

 

2/21/2006

 

 

 

No

12052

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

60,138

 

2/2/2004

 

60,138

 

11/3/2005

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

South Korea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12669

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12678

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12660

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

Spain

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12670

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12679

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12661

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

 

4

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Sri Lanka

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12892

 

CITY CREPE’

 

25

 

Lerner New York, Inc.

 

123,755

 

2/8/2005

 

 

 

 

 

 

 

No

12893

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

123,753

 

2/8/2005

 

 

 

 

 

 

 

No

12891

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

123,754

 

2/8/2005

 

 

 

 

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

Taiwan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12730

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

94004484

 

1/28/2005

 

1,175,833

 

10/1/2005

 

 

 

No

12729

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

94004485

 

1/28/2005

 

1,175,834

 

10/1/2005

 

 

 

No

12731

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

94004482

 

1/28/2005

 

1,175,832

 

10/1/2005

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

United Kingdom

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12671

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12680

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12662

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

United States

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg.#

 

Reg. Dt

 

Allow. Dt

 

ITU

14894

 

CHELSEA CHIC

 

3

 

Lerner New York, Inc.

 

77/182,801

 

5/16/2007

 

 

 

 

 

 

 

Yes

14941

 

CITY BEAUTY

 

3

 

Lerner New York, Inc.

 

77/245,507

 

8/2/2007

 

 

 

 

 

 

 

Yes

11541

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

78/273,754

 

7/14/2003

 

2,862,833

 

7/13/2004

 

 

 

No

14713

 

CITY MOODS

 

3

 

Lerner New York, Inc.

 

77/006,335

 

9/25/2006

 

 

 

 

 

 

 

Yes

14898

 

CITY MOODS

 

4

 

Lerner New York, Inc.

 

77/179,195

 

5/11/2007

 

 

 

 

 

 

 

No

11544

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

78/273,779

 

7/14/2003

 

2,858,086

 

6/29/2004

 

 

 

No

11365

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

76/502,113

 

3/26/2003

 

2,912,135

 

12/21/2004

 

 

 

No

14762

 

CITY STYLE

 

14,25

 

Lerner New York, Inc.

 

77/045,359

 

11/16/2006

 

 

 

 

 

 

 

No

 

5

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

14905

 

DOWNTOWN DARLING

 

3

 

Lerner New York, Inc.

 

77/193,891

 

5/31/2007

 

 

 

 

 

 

 

Yes

14903

 

EMPIRE DREAM

 

3

 

Lerner New York, Inc.

 

77/193,888

 

5/31/2007

 

 

 

 

 

 

 

Yes

14897

 

FABULOUS ON FIFTH

 

3

 

Lerner New York, Inc.

 

77/183,988

 

5/17/2007

 

 

 

 

 

 

 

Yes

14901

 

GOTHAM GODDESS

 

3

 

Lerner New York, Inc.

 

77/182,820

 

5/16/2007

 

 

 

 

 

 

 

Yes

13442

 

GREAT STYLE. GREAT VALUE. ALWAYS SEXY.

 

35

 

Lerner New York, Inc.

 

78/672,385

 

7/18/2005

 

3,109,349

 

6/27/2006

 

 

 

No

14387

 

LEFT POCKET STITCHING DESIGN

 

25

 

Lerner New York, Inc.

 

78/847,060

 

3/27/2006

 

3,263,673

 

7/10/2007

 

 

 

No

14393

 

LEFT WAVE STITCHING DESIGN

 

25

 

Lerner New York, Inc.

 

78/849,251

 

3/29/2006

 

3,263,679

 

7/10/2007

 

 

 

No

14904

 

MANHATTAN MOMENT

 

3

 

Lerner New York, Inc.

 

77/193,876

 

5/31/2007

 

 

 

 

 

 

 

Yes

14902

 

MISS MANHATTAN

 

3

 

Lerner New York, Inc.

 

77/182,833

 

5/16/2007

 

 

 

 

 

 

 

Yes

6203

 

NEW YORK & COMPANY

 

35

 

Lerner New York, Inc.

 

75/648,424

 

2/23/1999

 

2,507,567

 

11/13/2001

 

 

 

Yes

4996

 

NEW YORK JEANS

 

25

 

Lerner New York, Inc.

 

74/641,983

 

3/3/1995

 

2,714,767

 

5/13/2003

 

 

 

Yes

6978

 

NY JEANS NEW YORK & COMPANY

 

25

 

Lerner New York, Inc.

 

720,617

 

6/3/1999

 

2,387,472

 

9/19/2000

 

 

 

No

9701

 

NY JEANS NEW YORK & COMPANY

 

25

 

Lerner New York, Inc.

 

78/034,551

 

11/9/2000

 

2,573,780

 

5/28/2002

 

 

 

Yes

14947

 

REFRESH, INDULGE & PAMPER

 

35

 

Lerner New York, Inc.

 

77/255,645

 

8/15/2007

 

 

 

 

 

 

 

Yes

14386

 

RIGHT POCKET STITCHING DESIGN

 

25

 

Lerner New York, Inc.

 

78/847,085

 

3/27/2006

 

3,263,674

 

7/10/2007

 

 

 

No

14394

 

RIGHT WAVE STITCHING DESIGN

 

25

 

Lerner New York, Inc.

 

78/849,306

 

3/29/2006

 

3,263,680

 

7/10/2007

 

 

 

No

14896

 

UPTOWN ANGEL

 

3

 

Lerner New York, Inc.

 

77/182,846

 

5/16/2007

 

 

 

 

 

 

 

Yes

 

Country:

 

Vietnam

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12834

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

4-2005-01222

 

1/31/2005

 

75,950

 

10/10/2006

 

 

 

No

12835

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

4-2005-01223

 

1/31/2005

 

75,951

 

10/10/2006

 

 

 

No

11976

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

4-2004-00110

 

1/5/2004

 

62,940

 

5/23/2005

 

 

 

No

 

6

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

WIPO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12663

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12672

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12654

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

 

7

--------------------------------------------------------------------------------

 

SCHEDULE 31

Bank Account Information

 

Bank Account Contact Information

 

CORPORATE BANK ACCOUNTS

 

Bank Name

 

Bank Address

 

Contact Person

 

Phone Number

 

Account
Number

 

Type of Account

 

 

 

 

 

 

 

 

 

 

 

The Bank of New York

 

 

 

 

 

 

 

 

 

Lerner New York Accounts Payable

 

 

 

 

 

 

 

 

 

 

 

The Bank of New York

 

 

 

 

 

 

 

 

 

Lerner New York Payroll

 

 

 

 

 

 

 

 

 

 

 

The Bank of New York

 

 

 

 

 

 

 

 

 

NY&CO Group Payroll

 

 

 

 

 

 

 

 

 

 

 

The Bank of New York

 

 

 

 

 

 

 

 

 

NY&CO Group Account Payable

 

 

 

 

 

 

 

 

 

 

 

The Bank of New York

 

 

 

 

 

 

 

 

 

NY&CO Group Master Account

 

 

 

 

 

 

 

 

 

 

 

The Bank of New York

 

 

 

 

 

 

 

 

 

Jasmine Group Master Account

 

 

 

 

 

 

 

 

 

 

 

The Bank of New York

 

 

 

 

 

 

 

 

 

Jasmine Payroll

 

 

 

 

 

 

 

 

 

 

 

The Bank of New York

 

 

 

 

 

 

 

 

 

Jasmine Accounts Payable

 

 

 

 

 

 

 

 

 

 

 

Citibank

 

 

 

 

 

 

 

 

 

Lerner New York Collection

 

 

 

 

 

 

 

 

 

 

 

Huntington

 

 

 

 

 

 

 

 

 

Tax Payment

 

 

 

 

 

 

 

 

 

 

 

Fleet Bank

 

 

 

 

 

 

 

 

 

UnitedHealth Medical Claims Escrow Account

 

 

 

 

 

 

 

 

 

 

 

Fleet Bank

 

 

 

 

 

 

 

 

 

UnitedHealth FSA/CERA Escrow Account

 

 

 

 

 

 

 

 

 

 

 

Chase Metlife

 

 

 

 

 

 

 

 

 

Metlife Dental Medical Claims Escrow Account

 

 

 

 

 

 

 

 

 

 

 

JP Morgan Chase

 

 

 

 

 

 

 

 

 

Restrictive Cash

 

 

 

 

 

 

 

 

 

 

 

Farmers State Bank

 

 

 

 

 

 

 

 

 

Solutran RCK

 

22

--------------------------------------------------------------------------------

 

STORE DEPOSITORY ACCOUNTS

 

Amsouth

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Bank of America

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Bank of America

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Bank of America / Fleet

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

JP Morgan Chase

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Citizens

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Comerica

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Fifth Third

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

First Tennessee

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Wachovia

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

HSBC

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Huntington

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

IBC

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Key Bank

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

National City

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

National City

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

National City

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

National City

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

National City

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

PNC

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Regions

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Suntrust

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Suntrust

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Suntrust

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Suntrust

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Suntrust

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

US Bank

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

SOVEREIGN BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

ASTORIA FEDERAL SAVINGS

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

VALLEY NATIONAL BANK

 

 

 

 

 

 

 

 

 

Outlier

 

23

--------------------------------------------------------------------------------

 

PROVIDENT BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

UNITED NATIONAL BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

M&T BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

Hudson United Bank - Bank of America

 

 

 

 

 

 

 

 

 

Consolidated

 

 

 

 

 

 

 

 

 

 

 

SALEM FIVE CENTS SAVINGS BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

Charter One

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

CAPITAL ONE

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

STERLING BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

CTIZENS NATIONAL BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

BANK CHAMPAIGN

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

BANK NORTH

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

COLE TAYLOR BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

M&T Bank

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

Hancock Bank

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

PLAZA BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

LaSalle Bank N.A.

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

ASTORIA FEDERAL

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

BANK NORTH

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

UNITED NATIONAL BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

CHEVY CHASE BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

Sovereign Bank

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

Washington Mutual Bank, FA

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

NORTHWEST BANK & TRUST

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

JP MORGAN

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

Webster Five

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

FIRST CITIZENS BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

LA SALLE BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

Washington Mutual Bank, FA

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

FIRST GUARANTY BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

Highland Bank

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

UMB Bank, N.A.

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

FIRST AMERICAN BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

SKI BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

MB Financial Bank

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

UNITED NATIONAL BANK

 

 

 

 

 

 

 

 

 

Outlier

 

24

--------------------------------------------------------------------------------

 

HUNTINGTON FEDERAL SAVINGS BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

CHEVY CHASE BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

CAPITAL ONE

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

LA SALLE BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

UNIVEST NATIONAL BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

Wayne Bank

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

NBT BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

LA SALLE BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

FIRST AMERICAN BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

LA SALLE BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

FRUST NATIONAL BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

LIBERTY BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

SKI BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

BANK FINANCIAL

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

AMERICAN BANK OF TEXAS

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

FIRSTMERIT BANK, N.A.

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

MERCANTILE-SAFE DEPOSIT AND TRUST CO

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

Republic Bank

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

OAK BROOK BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

TRUSTMARK NATIONAL BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

BOONE COUNTY NATIONAL BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

LA SALLE BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

BANCORP SOUTH

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

First National Bank of Colorado Bank Financial

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

MARSHALL & ILSLEY BANK PRINCIPAL BANK TD BANKNORTH ARVEST BANK

 

 

 

 

 

 

 

 

 

Outlier
Outlier
Outlier
Outlier

 

25

--------------------------------------------------------------------------------

 

NORTHWEST SAVINGS BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

WASHINGTON MUTUAL

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

FIRST NATIONAL BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

UMB BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

HEARTLAND BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

METROPOLITAN NATIONAL BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

SOUTH BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

CITIBANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

FIRST NATIONAL BANK

 

 

 

 

 

 

 

 

 

Outlier

 

 

 

 

 

 

 

 

 

 

 

BM&T

 

 

 

 

 

 

 

 

 

Outlier

 

26

--------------------------------------------------------------------------------

 

INFORMATION CERTIFICATE

 

OF

 

LERNCO, INC.

 

Dated: August 22, 2007

 

Wachovia Bank, National Association, as Agent

1133 Avenue of the Americas

New York, NY 10036

 

In order to assist you in the evaluation of the financing you are considering of
Lernco, Inc. (the “Company”), pursuant to the Second Amended and Restated Loan
and Security Agreement, dated of even date herewith, Wachovia Bank, National
Association, as Agent (in such capacity “Agent” or “you”), for the persons
thereto as Lenders (collectively “Lenders” or “you”), the Company certain
affiliates of the Company (as the same now exists or may hereafter be amended,
modified, supplemented, renewed, restated or registered, the “Loan Agreement”),
to expedite the preparation of required documentation, and to induce you to
provide financing to the Company, we represent and warrant to you and the
Lenders the following information about the Company, its organizational
structure and other matters of interest to you:

 

1.                                       The Company has been formed by filing
the following document with the Secretary of State of Delaware:

 

x              Certificate/Articles of Incorporation

o              Certificate/Articles of Organization

o              Other [specify]

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was May 2, 1985.

 

2.                                       The Company was not formed by filing a
document with any Secretary of State. The Company is organized as a [specify
type of organization, (e.g., general partnership, sole proprietorship, etc.)]
                                . The Company’s governing document is a [name
legal document, if one exists, (e.g., partnership agreement, etc.) Not
applicable

 

3.                                       The full and exact name of the Company
as set forth in the document specified in Item 1 or 2, or (if no document is
specified in Item 1 or 2) the full and exact legal name used in the Company’s
business, is:

 

Lernco, Inc.

 

4.                                       The Company uses and owns the following
trade name(s) in the operation of its business (e.g. billing, advertising, etc.;
note: do not include names which are product names only):

 

--------------------------------------------------------------------------------


 

None.

 

[Check one of the boxes below.]

 

o           We have attached a blank sample of every invoice that uses a
tradename.

x           We do not use any tradename other than the tradenames listed in Item
4 on any invoices.

 

5.                                       The Company maintains offices, leases
or owns real estate, has employees, pays taxes, or otherwise conducts business
in the following States (including the State of its organization):

 

Delaware.

 

6.                                       The Company has filed the necessary
documents with the Secretary of State to qualify as a foreign corporation in the
following States:

 

Delaware.

 

7.                                       The Company’s authority to do business
has been revoked or suspended, or the Company is otherwise not in good standing
in the following States:

 

None.

 

8.                                       The Company and its subsidiaries have
all licenses and permits necessary for the operation of the business of the
Company, as such business is being operated as of the date hereof.

 

9.                                       In conducting its business activities,
the Company is subject to regulation by federal, state or local agencies or
authorities (e.g., FDA, EPA, state or municipal liquor licensing agencies,
federal or state carrier commissions, etc.) as follows:

 

Not applicable

 

10.                                 The Company has never been involved in a
bankruptcy or reorganization except: [explain]

 

None.

 

11.                                 Between the date the Company was formed and
now, the Company has used other names as set forth below:

 

Period of Time

 

Prior Name

 

 

 

None.

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

12.                                 Between the date the Company was formed and
now, the Company has made or entered into mergers or acquisitions with other
companies as set forth below:

 

None other than mergers and reorganizations of internal companies in the
ordinary course of business.

 

13.                                 The chief executive office of the Company is
located at the street address set forth below::

 

1105 North Market Street, Suite 1056

Wilmington, DE 19801

 

14.                                 The books and records of the Company
pertaining to accounts, contract rights, inventory, etc. are located at the
following street address:

 

1105 North Market Street, Suite 1056

Wilmington, DE 19801

 

15.                                 In addition to the chief executive office,
the Company has inventory, equipment or other assets located at the addresses
set forth below. In each case, we have noted whether the location is owned,
leased or operated by third parties and the names and addresses of any
mortgagee, lessor or third party operator:

 

 

 

 

 

Name and Address of Third

 

 

 

 

Party with Interest in Location

 

 

Company’s Interest

 

(e.g., mortgagee, lessor or

Street Address with County

 

(e.g., owner, lessee or bailee)

 

warehouseman)

 

 

 

 

 

Exhibit E to the Loan Agreement.

 

 

 

 

 

16.                                 In the course of its business, the Company’s
inventory and/or other assets are handled by the following customs brokers
and/or freight forwarders:

 

Name

 

Address

 

Type of Service/Assets Handled

 

 

 

 

 

None.

 

 

 

 

 

17.                                 The places of business or other locations of
any assets used by the Company during the last four (4) months other than those
listed above are as follows:

 

None.

 

18.                                 The Company is affiliated with, or has
ownership in, the following entities (including subsidiaries):

 

3

--------------------------------------------------------------------------------


 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
Incorporation

 

Ownership
Percentage or
Relationship

 

 

 

 

 

 

 

New York & Company, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Ultimate Parent / 100%

 

 

 

 

 

 

 

Lerner New York Holding, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Parent / 100%

 

 

 

 

 

 

 

Lerner New York, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Nevada Receivable Factoring, Inc.

 

3800 Howard Hughes
Parkway, 7th Floor
Las Vegas, Nevada

 

Nevada

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Associated Lerner Shops of America

 

450 West 33rd Street
New York, NY 10001

 

New York

 

Subsidiary / 100%

 

 

 

 

 

 

 

Lerner New York GC, LLC

 

10 West Broad Street, Suite 2100
Columbus, Ohio 43215

 

Ohio

 

Subsidiary / 100%

 

 

 

 

 

 

 

Jasmine Company, Inc.

 

450 W. 33rd St. –
5th Floor
New York, NY 10001

 

Massachusetts

 

Subsidiary / 100%

 

19.                                 The Federal Employer Identification Number
of the Company is 51-0284787

 

20.                                 Under the Company’s charter documents, and
under the laws of the State in which the Company is organized, the shareholders,
members or other equity holders do not have to consent in order for the Company
to borrow money, incur debt or obligations, pledge or mortgage the property of
the Company, grant a security interest in the property of the Company or
guaranty the debt of obligations of another person or entity.

 

x
True                                                                                     
o Incorrect [explain]:

 

 

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

21.                                 The officers of the Company (or people
performing similar functions) and their respective titles are as follows:

 

Title

 

Name

 

 

 

Ronald W. Ristau

 

President

John Gargano

 

Vice President

Chris Consi

 

Treasurer

William Bechstein

 

Secretary

Sheamus Toal

 

Assistant Treasurer

William K. Langan

 

Assistant Secretary

 

4

--------------------------------------------------------------------------------


 

The following people will have signatory powers as to all your of transactions
with the Company:

 

The Officers authorized in the Company’s Board of Director resolutions

 

22.                                 With respect to the officers noted above,
such officers are affiliated with and hold a 5% or more beneficial ownership in
the following corporations (indicate name and address of affiliated companies,
type of operations, ownership percentage or other relationship):

 

None.

 

23.                                 The Company is governed by the Board of
Directors. The members of such governing body of the Company are:

 

Ronald W. Ristau, Philip M. Carpenter III, Chris Consi, William Bechstein, John
Gargano, Sheamus Toal, William K. Langan Ryan A. Schreiber

 

24.                                 The name of the stockholders, members,
partners or other equity holders of the Company and their equity holdings are as
follows (if equity interests are widely held indicate only equity owners with
10% or more of the equity interests):

 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

 

 

 

 

 

 

Lerner New York Holding, Inc.

 

100 Common shares

 

100

%

 

25.                                 There are no judgments or litigation pending
by or against the Company, its subsidiaries and/or affiliates or any of its
officers/principals, except as follows:

 

None.

 

26.                                 At the present time, there are no delinquent
taxes due (including, but not limited to, all payroll taxes, personal property
taxes, real estate taxes or income taxes) except as follows:

 

5

--------------------------------------------------------------------------------


 

None.

 

27.                                 The Company’s assets are owned and held free
and clear of any security interests, liens or attachments, except as follows:

 

 

 

 

 

Amount of Debt

Lienholder

 

Assets Pledged

 

Secured

 

 

 

 

 

None.

 

 

 

 

 

28.                                 The Company has not guaranteed and is not
otherwise liable for the obligations of others, except as follows:

 

None.

 

29.                                 The Company does not own or license any
trademarks, patents, copyrights or other intellectual property, except as
follows (indicate type of intellectual property and whether owned or licensed,
registration number, date of registration, and, if licensed, the name and
address of the licensor):

 

 

 

Registration

 

 

 

Name and Address

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

Property

 

Registration

 

Licensed

 

Licensor

See Schedule 29

 

 

 

 

 

 

 

30.                                 The Company owns or uses the following
materials (e.g., software, film footage, scripts, etc.) that are subject to
registration with the United States Copyright Office, though at present
copyright registrations have not been filed with respect to such materials:

 

None.

 

31.                                 The Company does not have any deposit or
investment accounts with any bank, savings and loan or other financial
institution, except as follows, for the purposes and of the types indicated:

 

Bank Name and Branch Address

 

Contact Person and
Phone Number

 

Account No.

 

Purpose/Type

Wilmington Trust

 

 

 

 

 

Checking

Wilmington Trust

 

 

 

 

 

Customary Acct.

 

32.                                 The Company has no processing arrangements
for credit card payments or payments made by check (e.g. Telecheck) except as
follows:

 

Bank Name and Branch 
Address

 

Contact Person and Phone Number

 

Account No.

None.

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

33.                                 The Company owns or has registered to it the
following motor vehicles, the original title certificates for which shall be
delivered to Lender prior to closing: None.

 

34.                                 With regard to any pension or profit sharing
plan:

 

None.

 

35.                                 The Company’s fiscal year is a 52 or 53 week
year that ends on the Saturday closest to January 31. The results for fiscal
year 2006 represents the fifty-three week period ending February 3, 2007. The
results for fiscal years 2005, 2004, 2003 and 2002 represents the fifty-two week
period ending January 28, 2006, January 29, 2005, January 31, 2004 and
February 1, 2003, respectively.

 

36.                                 Certified Public Accountants for the Company
is the firm of:

 

Name:

 

Ernst & Young

Address:

 

5 Times Square

 

 

New York, NY 10036-6530

Telephone:

 

(212) 773-1181

Facsimile:

 

(212) 773-1275

E-Mail:

 

carmine.romano@ey.com

Partner Handling Relationship:

 

Carmine Romano

Were statements uncertified for any fiscal year?

 

Statements for year end 2006 (1/29/06-2/3/07) were certified

 

37.                                 The Company’s counsel with respect to the
proposed loan, transaction is the firm of:

 

Name:

 

Kirkland & Ellis

Address:

 

Citigroup Center

 

 

153 East 53rd Street

 

 

New York, NY 10022

Telephone:

 

(212) 446-4800

Facsimile:

 

(212) 446-4900

E-Mail:

 

medsall@kirkland.com

Partner Handling Relationship:

 

Michael Edsall

 

38.                                 The Company’s counsel with respect to
matters other than the proposed loan transaction, if different, is the firm of:

 

7

--------------------------------------------------------------------------------


 

Partner Handling Relationship:

 

Michael Edsall

 

38.                                 The Company’s counsel with respect to
matters other than the proposed loan transaction, if different, is the firm of:

 

Name:

 

Same as above

Address:

 

 

Telephone:

 

 

Facsimile:

 

 

E-Mail:

 

 

Partner Handling Relationship:

 

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

 

Very truly yours,

 

 

 

LERNCO INC

 

 

 

 

 

By:

/s/ Ronald W. Ristau

 

 

Title:  President

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 29

Lernco, Inc. Trademarks

 

See Attached.

 

9

--------------------------------------------------------------------------------

 

 

Trademarks

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Andorra

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

6006

 

LERNER NEW YORK

 

3, 14, 18, 25, 35, 39

 

Lernco, Inc.

 

7,236

 

7/4/1997

 

6,876

 

7/4/1997

 

 

 

No

8292

 

NY & CO AND DESIGN

 

3, 25, 35, 39

 

Lernco, Inc.

 

14,355

 

3/24/2000

 

14,355

 

4/6/2000

 

 

 

No

 

Country:

 

Argentina

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4321

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

1,923,128

 

6/6/1994

 

1,683,033

 

8/25/1998

 

 

 

No

4322

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

1,923,129

 

6/6/1994

 

1,683,036

 

8/25/1998

 

 

 

No

7968

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2,275,343

 

3/21/2000

 

1,884,659

 

9/11/2002

 

 

 

No

7967

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2,275,342

 

3/21/2000

 

1,841,389

 

8/24/2001

 

 

 

No

7966

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2,275,341

 

3/21/2000

 

 

 

 

 

 

 

No

 

Country:

 

Aruba

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4637

 

LERNER NEW YORK

 

25, 42

 

Lernco, Inc.

 

94,062,322

 

6/23/1994

 

16,816

 

7/11/1994

 

 

 

No

7948

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

IM-2000/0316.18

 

3/16/2000

 

20,455

 

4/11/2000

 

 

 

No

 

Country:

 

Australia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2295

 

LERNER

 

25

 

Lernco, Inc.

 

443,663

 

4/11/1986

 

B443,663

 

7/4/1990

 

 

 

No

2296

 

LERNER

 

42

 

Lernco, Inc.

 

443,665

 

4/11/1986

 

B443,665

 

7/4/1990

 

 

 

No

14783

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7931

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

826,6727

 

3/7/2000

 

A826,672

 

4/5/2001

 

 

 

No

 

Country:

 

Austria

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4444

 

LERNER NEW YORK

 

25, 39, 42

 

Lernco, Inc.

 

AM 3638/94

 

7/21/1994

 

155,919

 

12/22/1994

 

 

 

No

14784

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8288

 

NY & CO AND DESIGN

 

3, 25, 39, 42

 

Lernco, Inc.

 

AM 1734/2000

 

3/13/2000

 

189,173

 

6/15/2000

 

 

 

No

 

1

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country

 

Bahamas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

5036

 

LERNER

 

38

 

Lernco, Inc.

 

16,594

 

7/15/1994

 

16,594

 

12/7/1995

 

 

 

No

4549

 

LERNER NEW YORK

 

38

 

Lernco, Inc.

 

16,594

 

7/15/1994

 

16,594

 

12/7/1995

 

 

 

No

8616

 

NY & CO AND DESIGN

 

39

 

Lernco, Inc.

 

22,701

 

5/11/2000

 

22,701

 

2/4/2003

 

 

 

No

8617

 

NY & CO AND DESIGN

 

38

 

Lernco, Inc.

 

22,702

 

5/11/2000

 

22,702

 

2/17/2003

 

 

 

No

8618

 

NY & CO AND DESIGN

 

48

 

Lernco, Inc.

 

22,703

 

 

 

 

 

 

 

 

 

No

 

Country

 

Bahrain

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8370

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

1112/2000

 

5/15/2000

 

27,598

 

4/7/2003

 

 

 

No

8371

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

1110/2000

 

5/15/2000

 

SM3627

 

11/19/2001

 

 

 

No

8328

 

NY & CO. AND RECTANGULAR DESIGN

 

25

 

Lernco, Inc.

 

1111/2000

 

5/15/2000

 

27,599

 

4/7/2003

 

 

 

No

 

Country

 

Bangladesh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3985

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

40,456

 

4/27/1994

 

40,456

 

9/23/2003

 

 

 

No

8121

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

64,231

 

4/2/2000

 

 

 

 

 

 

 

No

8122

 

NY & CO AND DESIGN

 

16

 

Lernco, Inc.

 

64,232

 

4/2/2000

 

 

 

 

 

 

 

No

8123

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

64,227

 

4/2/2000

 

 

 

 

 

 

 

No

 

Country

 

Barbados

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8435

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

 

 

3/24/2000

 

81/15098

 

11/27/2000

 

 

 

No

8436

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

 

 

3/24/2000

 

81/15099

 

11/27/2000

 

 

 

No

8437

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

 

 

3/24/2000

 

81/15100

 

11/27/2000

 

 

 

No

 

Country

 

Benelux

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2301

 

LERNER

 

40, 41, 42

 

Lernco, Inc.

 

 

 

1/7/1987

 

424,555

 

1/7/1987

 

 

 

No

2300

 

LERNER

 

25

 

Lernco, Inc.

 

684,304

 

6/3/1986

 

418,590

 

6/3/1986

 

 

 

No

14785

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8103

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

961,522

 

4/4/2000

 

682,310

 

8/1/2001

 

 

 

No

 

Country:

 

Bermuda

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7943

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

31,617

 

3/23/2000

 

31,617

 

1/30/2002

 

 

 

No

7945

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

31,619

 

3/23/2000

 

31,619

 

1/30/2002

 

 

 

No

7944

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

31,618

 

3/23/2000

 

31,618

 

1/30/2002

 

 

 

No

 

2

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country

 

Bolivia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2297

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

4/9/1986

 

A-51,353

 

6/23/1987

 

 

 

No

2298

 

LERNER

 

42

 

Lernco, Inc.

 

 

 

4/9/1986

 

A-51,354

 

6/23/1987

 

 

 

No

8396

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

 

 

4/18/2000

 

83,886-C

 

3/27/2001

 

 

 

No

8394

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

 

 

4/18/2000

 

83,896-C

 

3/27/2001

 

 

 

No

8395

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

 

 

4/18/2000

 

83,887-C

 

3/27/2001

 

 

 

No

 

Country:

 

Brazil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

5585

 

LERNER

 

25,10

 

Lernco, Inc.

 

812,694,376

 

7/10/1986

 

812,694,376

 

2/25/1997

 

 

 

No

5327

 

LERNER

 

25,10

 

Lernco, Inc.

 

819,174,602

 

4/15/1996

 

819,174,602

 

10/6/1998

 

 

 

No

2299

 

LERNER

 

42

 

Lernco, Inc.

 

812,694,384

 

7/10/1986

 

812,694,384

 

10/30/1990

 

 

 

No

7857

 

NY & CO

 

35

 

Lernco, Inc.

 

822,421,763

 

1/28/2000

 

822,421,763

 

12/6/2005

 

 

 

No

7856

 

NY & CO

 

25

 

Lernco, Inc.

 

822,421,755

 

1/28/2000

 

 

 

 

 

 

 

No

7855

 

NY & CO

 

3

 

Lernco, Inc.

 

822,421,747

 

1/28/2000

 

 

 

 

 

 

 

No

 

Country

 

Bulgaria

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4038

 

LERNER NEW YORK

 

3, 14, 18, 25

 

Lernco, Inc.

 

26,937

 

4/13/1994

 

26,627

 

8/24/1995

 

 

 

No

4060

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

26,938

 

4/13/1994

 

4,341

 

8/24/1995

 

 

 

No

14786

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8085

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

49,225

 

3/14/2000

 

40,296

 

7/25/2001

 

 

 

No

 

Country

 

Cambodia (Kampuchea)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12131

 

LERNER

 

3

 

Lernco, Inc.

 

19932/04

 

1/13/2004

 

19380/04

 

3/2/2004

 

 

 

No

12132

 

LERNER

 

25

 

Lernco, Inc.

 

19933/04

 

1/13/2004

 

19381/04

 

3/2/2004

 

 

 

No

12133

 

LERNER

 

35

 

Lernco, Inc.

 

19934/04

 

1/13/2004

 

19382/04

 

3/2/2004

 

 

 

No

12135

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

19938/04

 

1/19/2004

 

20237/04

 

9/9/2004

 

 

 

No

12136

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

19939/04

 

1/19/2004

 

20238/04

 

9/9/2004

 

 

 

No

12137

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

19940/04

 

1/19/2004

 

20239/04

 

9/9/2004

 

 

 

No

 

Country:

 

Canada

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2302

 

LERNER

 

25

 

Lernco, Inc.

 

423,797

 

4/21/1978

 

262,235

 

9/4/1981

 

 

 

No

2303

 

LERNER

 

42

 

Lernco, Inc.

 

423,798

 

4/21/1978

 

262,236

 

9/4/1981

 

 

 

No

12334

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

1,217,425

 

5/19/2004

 

 

 

 

 

 

 

No

7908

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

1,050,520

 

3/13/2000

 

 

 

 

 

 

 

No

 

3

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Chile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

1362

 

LERNER

 

42

 

Lernco, Inc.

 

347,474

 

6/19/1986

 

778,705

 

10/7/1996

 

 

 

No

2305

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

6/19/1986

 

777,132

 

10/7/1996

 

 

 

No

2306

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

1/7/1987

 

487,211

 

4/9/1987

 

 

 

No

8548

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

488,773

 

6/2/2000

 

 

 

 

 

 

 

No

8547

 

NY & CO AND DESIGN

 

3,25

 

Lernco, Inc.

 

489,690

 

6/9/2000

 

673,571

 

9/16/2003

 

 

 

No

8549

 

NY & CO AND DESIGN

 

3,25

 

Lernco, Inc.

 

488,772

 

6/2/2000

 

670,610

 

8/8/2003

 

 

 

No

 

Country:

 

China (People’s Republic of)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2307

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

10/7/1986

 

288,874

 

5/30/1987

 

 

 

No

3673

 

LERNER

 

42

 

Lernco, Inc.

 

93/068,880

 

8/14/1993

 

776,376

 

1/21/1995

 

 

 

No

14787

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8094

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2000047617

 

4/13/2000

 

1,595,953

 

6/28/2001

 

 

 

No

8096

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2000047615

 

4/13/2000

 

1,596,375

 

7/7/2001

 

 

 

No

8095

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000047616

 

4/13/2000

 

1,589,200

 

6/21/2001

 

 

 

No

 

Country:

 

Colombia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2308

 

LERNER

 

25

 

Lernco, Inc.

 

255,743

 

4/29/1986

 

127,086

 

12/14/1989

 

 

 

No

4365

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

024,439

 

6/7/1994

 

173,073

 

1/25/1995

 

 

 

No

8132

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

26583

 

4/11/2000

 

233,703

 

3/29/2001

 

 

 

No

8072

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

26,584

 

4/11/2000

 

233,704

 

3/29/2001

 

 

 

No

8100

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

26582

 

4/11/2000

 

233,702

 

3/29/2001

 

 

 

No

 

Country:

 

Costa Rica

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

692

 

LERNER

 

25

 

Lernco, Inc.

 

89,911

 

8/22/1994

 

90,099

 

2/6/1995

 

 

 

No

681

 

LERNER NEW YORK AND DESIGN

 

42

 

Lernco, Inc.

 

89,970

 

8/22/1994

 

90,104

 

2/6/1995

 

 

 

No

13458

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2002-346

 

1/17/2002

 

 

 

 

 

 

 

No

 

Country:

 

Czech Republic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4695

 

LERNER NEW YORK

 

25, 39

 

Lernco, Inc.

 

94/91009

 

7/1/1994

 

192,038

 

7/24/1996

 

 

 

No

14788

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8254

 

NY & CO AND DESIGN

 

3, 25, 39

 

Lernco, Inc.

 

153,799

 

3/31/2000

 

234,336

 

6/25/2001

 

 

 

No

 

4

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Denmark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2310

 

LERNER

 

42

 

Lernco, Inc.

 

2709-1986

 

4/24/1986

 

1685-1988

 

4/25/1988

 

 

 

No

2311

 

LERNER

 

25

 

Lernco, Inc.

 

2887-1987

 

5/6/1987

 

2052-1989

 

5/5/1989

 

 

 

No

14789

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7982

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

VA200001315

 

3/23/2000

 

VR2000 02381

 

5/31/2000

 

 

 

No

 

Country:

 

Dominican Republic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4598

 

LERNER NEW YORK

 

44

 

Lernco, Inc.

 

26,326

 

7/7/1994

 

74,353

 

10/15/1994

 

 

 

No

14883

 

NEW YORK & COMPANY

 

3, 14, 18, 25, 35

 

Lernco, Inc.

 

2007-22845

 

4/9/2007

 

 

 

 

 

 

 

No

8130

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

19,085

 

4/12/2000

 

114,278

 

8/15/2000

 

 

 

No

8131

 

NY & CO AND DESIGN

 

16

 

Lernco, Inc.

 

19,086

 

4/12/2000

 

114,334

 

8/30/2000

 

 

 

No

8129

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

19,087

 

4/12/2000

 

114,250

 

8/15/2000

 

 

 

No

 

Country:

 

Ecuador

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4413

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

48,349

 

6/17/1994

 

705-IEPI

 

11/16/1995

 

 

 

No

4412

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

48,351

 

6/17/1994

 

699-IEPI

 

11/10/1995

 

 

 

No

8273

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

103,585

 

4/28/2000

 

5481-00

 

8/28/2000

 

 

 

No

8275

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

103,584

 

4/28/2000

 

1703-00

 

8/10/2000

 

 

 

No

8274

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

103,586

 

4/28/2000

 

5482-00

 

8/28/2000

 

 

 

No

 

Country:

 

Egypt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4533

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

91,363

 

6/23/1994

 

91,363

 

2/27/2000

 

 

 

No

10253

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

144,516

 

8/13/2001

 

144,516

 

10/10/2006

 

 

 

No

14926

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

203,434

 

7/1/2007

 

 

 

 

 

 

 

No

14819

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

195,562

 

1/10/2007

 

 

 

 

 

 

 

No

14818

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

195,561

 

1/10/2007

 

 

 

 

 

 

 

No

14925

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

203,433

 

7/1/2007

 

 

 

 

 

 

 

No

8445

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

132,741

 

5/10/2000

 

 

 

 

 

 

 

No

8446

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

132,739

 

5/10/2000

 

132,739

 

1/15/2005

 

 

 

No

8447

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

132,740

 

5/10/2000

 

132,740

 

12/12/2004

 

 

 

No

 

5

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

EI Salvador

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4131

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

1567/94

 

5/2/1994

 

237 Book 104 P 475-6

 

5/25/2000

 

 

 

No

4130

 

LERNER NEW YORK

 

18

 

Lernco, Inc.

 

1568/94

 

5/2/1994

 

3 Book 49 Pages

 

2/17/1997

 

 

 

No

4132

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

1564/94

 

5/2/1994

 

105 Book 104 P211-212

 

5/16/2000

 

 

 

No

4129

 

LERNER NEW YORK

 

14

 

Lernco, Inc.

 

1566/94

 

5/2/1994

 

69 Book 107 P139-40

 

6/23/2000

 

 

 

No

4128

 

LERNER NEW YORK

 

3

 

Lernco, Inc.

 

19887/2001

 

5/2/1994

 

79 Book 170 P159-160

 

3/21/2003

 

 

 

No

8114

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2306/2000

 

3/28/2000

 

109 Book 187 P223-4

 

10/13/2004

 

 

 

No

8118

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2305/2000

 

3/28/2000

 

 

 

 

 

 

 

No

8119

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2304/2000

 

3/28/2000

 

108 Book 187 P221-2

 

10/13/2004

 

 

 

No

8120

 

NY & CO AND DESIGN

 

42

 

Lemco, Inc.

 

2303/2000

 

3/28/2000

 

 

 

 

 

 

 

No

 

Country:

 

European Union

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7174

 

LERNER NEW YORK

 

3, 25, 42

 

Lernco, Inc.

 

325,431

 

8/13/1996

 

325,431

 

12/4/1998

 

 

 

No

14790

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

Country:

 

Finland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4451

 

LERNER NEW YORK

 

25, 35, 42

 

Lernco, Inc.

 

3154/94

 

6/21/1994

 

140,801

 

11/20/1995

 

 

 

No

14791

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7932

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

T200000859

 

3/14/2000

 

219,910

 

12/29/2000

 

 

 

No

 

Country:

 

France

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2313

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

5/22/1986

 

1,355,689

 

5/22/1986

 

 

 

No

2314

 

LERNER

 

35

 

Lernco, Inc.

 

 

 

7/21/1986

 

1,386,464

 

7/21/1986

 

 

 

No

14792

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8148

 

NY & CO AND DESIGN

 

3, 16, 25

 

Lernco, Inc.

 

00 3015839

 

3/21/2000

 

00 3015839

 

3/21/2000

 

 

 

No

 

6

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Gaza District

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7161

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

4,904

 

7/24/1997

 

4,904

 

6/3/1998

 

 

 

No

7160

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

4,903

 

7/24/1997

 

4,903

 

6/3/1998

 

 

 

No

8078

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

6,992

 

3/30/2000

 

6,992

 

8/4/2001

 

 

 

No

8079

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

6,993

 

3/30/2000

 

6,993

 

8/4/2001

 

 

 

No

8077

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

6,991

 

3/30/2000

 

6,991

 

8/4/2001

 

 

 

No

 

Country:

 

Germany

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2309

 

LERNER

 

25

 

Lernco, Inc.

 

L 29287/25 Wz

 

7/28/1986

 

1,103,100

 

4/3/1987

 

 

 

No

5244

 

LERNER NEW YORK

 

35,42

 

Lernco, Inc.

 

395 46 914.7

 

11/17/1995

 

395 46 914

 

7/3/1996

 

 

 

No

14793

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8141

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

300 19 077.8/03

 

3/13/2000

 

300 19 077

 

10/16/2000

 

 

 

No

 

Country:

 

Greece

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2315

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

7/2/1986

 

83,091

 

4/18/1989

 

 

 

No

14794

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

Country:

 

Guatemala

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

11043

 

LERNER

 

42

 

Lernco, Inc.

 

 

 

 

 

115,671

 

2/21/2002

 

 

 

No

3907

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

 

 

4/21/1994

 

 

 

 

 

 

 

No

3908

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

 

 

4/21/1994

 

78,737

 

4/30/1996

 

 

 

No

14854

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

2245-07

 

3/15/2007

 

 

 

 

 

 

 

No

14855

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

2244-07

 

3/15/2007

 

 

 

 

 

 

 

No

9437

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

 

 

 

 

108,906

 

1/22/2001

 

 

 

No

9438

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

 

 

 

 

108,908

 

1/22/2001

 

 

 

No

9436

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

 

 

 

 

108,877

 

1/19/2001

 

 

 

No

 

Country:

 

Haiti

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4401

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

 

 

6/17/1994

 

178/105

 

10/15/1996

 

 

 

No

4402

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

 

 

6/17/1994

 

179/105

 

10/29/1996

 

 

 

No

8431

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

316-V

 

3/24/2000

 

121/127

 

1/30/2001

 

 

 

No

8433

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

3I5-V

 

3/24/2000

 

120/127

 

1/30/2001

 

 

 

No

8432

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

322-V

 

3/24/2000

 

119/127

 

1/30/2001

 

 

 

No

 

7

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Honduras

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3949

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

2771/94

 

4/13/1994

 

1,935

 

1/12/1995

 

 

 

No

3948

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

2770/94

 

4/13/1994

 

61,511

 

5/12/1995

 

 

 

No

8126

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

5726/2000

 

4/10/2000

 

80,240

 

12/27/2000

 

 

 

No

8127

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

5725/2000

 

4/10/2000

 

80,064

 

12/13/2000

 

 

 

No

8128

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

5724/2000

 

4/10/2000

 

7,341

 

12/27/2000

 

 

 

No

 

Country:

 

Hong Kong

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3623

 

LEARNER

 

25

 

Lernco, Inc.

 

 

 

9/30/1987

 

B781 of 1989

 

3/17/1989

 

 

 

No

966

 

LEARNER

 

42

 

Lernco, Inc.

 

12445/1995

 

10/4/1995

 

B10848/1997

 

11/5/1997

 

 

 

No

14820

 

NEW YORK & COMPANY

 

3, 14, 18, 25, 35

 

Lernco, Inc.

 

300790885

 

1/4/2007

 

 

 

 

 

 

 

No

7979

 

NY & CO AND DESIGN

 

3, 25,35

 

Lernco, Inc.

 

5222/2000

 

4/4/2003

 

300126116A A

 

12/29/2003

 

 

 

No

 

Country:

 

Hungary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2316

 

LERNER

 

25,42

 

Lernco, Inc.

 

 

 

5/26/1986

 

126,001

 

2/6/1987

 

 

 

No

14795

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8107

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

M000I545

 

3/17/2000

 

172,142

 

9/23/2002

 

 

 

No

 

Country:

 

India

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3903

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

625,620

 

4/19/1994

 

625,620

 

7/15/2003

 

 

 

No

11759

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

1,236,592

 

9/15/2003

 

1,236,592

 

12/26/2005

 

 

 

No

14822

 

NEW YORK & COMPANY

 

3, 14, 18, 25, 35

 

Lernco, Inc.

 

1,523,588

 

1/15/2007

 

 

 

 

 

 

 

No

13482

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

1,250,055

 

11/17/2003

 

1,250,055

 

12/29/2005

 

 

 

No

8498

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

912,079

 

3/24/2000

 

 

 

 

 

 

 

No

8499

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

912,077

 

3/24/2000

 

912,077

 

10/21/2005

 

 

 

No

8500

 

NY & CO AND DESIGN

 

16

 

Lernco, Inc.

 

912,078

 

3/24/2000

 

912,078

 

2/2/2006

 

 

 

No

 

8

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Indonesia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7599

 

LERNER

 

25

 

Lernco, Inc.

 

D96-9111

 

5/7/1996

 

380,327

 

8/15/1997

 

 

 

No

12186

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

J00-2004-05091-05134

 

3/1/2004

 

IDM000050 333

 

9/14/2005

 

 

 

No

14861

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

J00-2007-001249

 

1/15/2007

 

 

 

 

 

 

 

No

14862

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

D00-2007-001248

 

1/15/2007

 

 

 

 

 

 

 

No

8147

 

NY & CO and Design

 

35

 

Lernco, Inc.

 

J00-5127

 

5/29/2000

 

477,684

 

5/25/2001

 

 

 

No

8125

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

D00.5126

 

5/29/2000

 

477,683

 

5/25/2001

 

 

 

No

8113

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

DOO-5125

 

5/29/2000

 

481,085

 

6/21/2001

 

 

 

No

 

Country:

 

Ireland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4456

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

94/3591

 

6/14/1994

 

161,697

 

11/23/1995

 

 

 

No

7346

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

95/3611

 

7/1/1996

 

205,951

 

7/7/1999

 

 

 

No

7348

 

LERNER NEW YORK

 

16,41

 

Lernco, Inc.

 

98/3073

 

7/28/1998

 

210,091

 

4/27/2000

 

 

 

No

14796

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7952

 

NY & CO AND DESIGN

 

3, 25, 35, 39

 

Lernco, Inc.

 

2000/00926

 

3/20/2000

 

222,496

 

9/11/2002

 

 

 

No

 

Country:

 

Israel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3918

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

92,118

 

4/12/1994

 

92,118

 

5/1/1996

 

 

 

No

3919

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

92,119

 

4/12/1994

 

92,119

 

5/1/1996

 

 

 

No

8222

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

136,076

 

3/21/2000

 

136,076

 

9/5/2001

 

 

 

No

8221

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

136,075

 

3/21/2000

 

136,075

 

9/5/2001

 

 

 

No

8223

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

136,077

 

3/21/2000

 

136,077

 

9/5/2001

 

 

 

No

 

Country:

 

Italy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2318

 

LERNER

 

25,42

 

Lernco, Inc.

 

 

 

7/4/1986

 

762,332

 

3/18/1987

 

 

 

No

14797

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7974

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

MI2000C003247

 

3/21/2000

 

 

 

 

 

 

 

No

 

Country:

 

Jamaica

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

10497

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

41,390

 

10/12/2001

 

41,390

 

5/16/2003

 

 

 

No

8143

 

NY & CO and Design

 

16

 

Lernco, Inc.

 

16/3001

 

3/16/2000

 

38,708

 

5/15/2002

 

 

 

No

8144

 

NY & CO and Design

 

25

 

Lernco, Inc.

 

25/2269

 

3/16/2000

 

38,769

 

6/11/2002

 

 

 

No

8142

 

NY & CO and Design

 

3

 

Lernco, Inc.

 

3/4078

 

3/16/2000

 

38,732

 

5/14/2002

 

 

 

No

 

9

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Japan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2319

 

LERNER

 

17

 

Lernco, Inc.

 

 

 

5/15/1986

 

2,114,688

 

2/21/1989

 

 

 

No

1216

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

73507/94

 

7/20/1994

 

3,357,873

 

11/7/1997

 

 

 

No

4484

 

LERNER NEW YORK

 

39

 

Lernco, Inc.

 

73508/94

 

7/20/1994

 

3,352,532

 

10/17/1997

 

 

 

No

14798

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7986

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2000-038466

 

3/22/2000

 

4,477,894

 

5/25/2001

 

 

 

No

7987

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000-038465

 

3/22/2000

 

4,446,389

 

1/19/2001

 

 

 

No

 

Country:

 

Jordan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4518

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

35,872

 

8/15/1994

 

35,872

 

6/29/1995

 

 

 

No

8434

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

61,905

 

5/11/2000

 

61,905

 

10/27/2002

 

 

 

No

14945

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

 

 

7/19/2007

 

 

 

 

 

 

 

No

14942

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

 

 

7/19/2007

 

 

 

 

 

 

 

No

14943

 

NEW YORK & COMPANY

 

42

 

Lernco, Inc.

 

 

 

7/19/2007

 

 

 

 

 

 

 

No

14944

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

 

 

7/19/2007

 

 

 

 

 

 

 

No

8488

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

61,448

 

5/11/2000

 

61,448

 

9/15/2002

 

 

 

No

8489

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

57,894

 

5/11/2000

 

57,894

 

12/10/2001

 

 

 

No

8490

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

57,893

 

5/11/2000

 

57,893

 

12/10/2001

 

 

 

No

 

Country:

 

Kenya

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14799

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

Country:

 

Kuwait

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4656

 

LERNER

 

25

 

Lernco, Inc.

 

29,447

 

9/26/1994

 

27,144

 

12/16/1997

 

 

 

No

11050

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

47,028

 

6/21/2000

 

44,249

 

5/7/2003

 

 

 

No

11051

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

47,029

 

6/21/2000

 

44,248

 

5/7/2003

 

 

 

No

8458

 

NY & CO. AND RECTANGULAR DESIGN

 

25

 

Lernco, Inc.

 

47,030

 

6/21/2000

 

44,247

 

5/5/2003

 

 

 

No

 

10

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Lesotho

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

13016

 

LERNER

 

3, 25, 35

 

Lernco, Inc.

 

LS/M/04/00157

 

1/21/2004

 

LS/M/04/00 157

 

7/19/2005

 

 

 

No

12696

 

NEW YORK & COMPANY

 

3, 25, 35

 

Lernco, Inc.

 

LS/M/04/00156

 

1/21/2004

 

LS/M/04/00 156

 

7/19/2005

 

 

 

No

 

Country:

 

Macao

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3994

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

13.527-M

 

4/18/1994

 

13.527-M

 

4/12/1995

 

 

 

No

3993

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

13.526-M

 

4/18/1994

 

13.526-M

 

4/12/1995

 

 

 

No

 

Country:

 

Madagascar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12028

 

LERNER

 

3, 25, 35

 

Lernco, Inc.

 

2004/0058

 

2/13/2004

 

6,210

 

1/3/2005

 

 

 

No

12029

 

NEW YORK & COMPANY

 

3, 25, 35

 

Lernco, Inc.

 

2004/0059

 

2/13/2004

 

6,209

 

1/3/2005

 

 

 

No

 

Country:

 

Malaysia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7008

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

97/18386

 

12/1/1997

 

97018386

 

3/30/2002

 

 

 

No

4009

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

94/07748

 

8/27/1994

 

94/07748

 

10/11/1996

 

 

 

No

3335

 

LERNER NEW YORK

 

3

 

Lernco, Inc.

 

97/09744

 

7/18/1997

 

 

 

 

 

 

 

No

8510

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2000/05121

 

4/25/2000

 

 

 

 

 

 

 

No

8511

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000/05122

 

4/25/2000

 

 

 

 

 

 

 

No

8512

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2000/05123

 

4/25/2000

 

 

 

 

 

 

 

No

 

Country:

 

Mauritius

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2324

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

6/19/1986

 

A/27 No. 112

 

10/30/1986

 

 

 

No

10756

 

NY & CO AND DESIGN

 

3, 16, 25

 

Lernco, Inc.

 

 

 

4/6/2000

 

A/47 No. 235

 

2/25/2002

 

 

 

No

 

11

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Mexico

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14627

 

LERNER

 

35

 

Lernco, Inc.

 

790,485

 

6/23/2006

 

957,595

 

10/13/2006

 

 

 

No

14628

 

LERNER

 

25

 

Lernco, Inc.

 

790,486

 

6/23/2006

 

946,937

 

7/31/2006

 

 

 

No

14860

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

835,242

 

2/9/2007

 

976,631

 

3/14/2007

 

 

 

No

14859

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

835,240

 

2/9/2007

 

 

 

 

 

 

 

No

8145

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

419,339

 

4/4/2000

 

665,781

 

7/27/2000

 

 

 

No

8101

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

419,324

 

4/4/2000

 

658,030

 

5/31/2000

 

 

 

No

11503

 

NY & CO NEW YORK & COMPANY AND DESIGN

 

25

 

Lernco, Inc.

 

602,178

 

5/23/2003

 

 

 

 

 

 

 

No

11534

 

NY & CO NEW YORK & COMPANY AND DESIGN

 

3

 

Lernco, Inc.

 

604,054

 

6/5/2003

 

801,098

 

7/23/2003

 

 

 

No

 

Country:

 

Monaco

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4562

 

LERNER NEW YORK

 

25,35

 

Lernco, Inc.

 

15,598

 

7/13/1994

 

R94-15547

 

9/15/1994

 

 

 

No

8204

 

NY & CO AND DESIGN

 

3, 16, 25

 

Lernco, Inc.

 

21707

 

4/25/2000

 

00.21473

 

6/20/2000

 

 

 

No

 

Country:

 

Mongolia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12001

 

LERNER

 

3, 25, 35

 

Lernco, Inc.

 

4,922

 

1/16/2004

 

4,557

 

1/16/2004

 

 

 

No

12002

 

NEW YORK & COMPANY

 

3, 25, 35

 

Lernco, Inc.

 

4,923

 

1/16/2004

 

4,870

 

1/16/2004

 

 

 

No

 

Country:

 

Morocco

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4509

 

LERNER NEW YORK

 

25,42

 

Lernco, Inc.

 

 

 

7/25/1994

 

54,393

 

7/25/1994

 

 

 

No

14800

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7936

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

72,818

 

3/20/2000

 

72,818

 

6/28/2000

 

 

 

No

 

Country:

 

Nepal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

5444

 

LERNER NEW YORK

 

 

 

Lernco, Inc.

 

 

 

 

 

11520/052

 

4/11/1996

 

 

 

No

5443

 

LERNER NEW YORK

 

 

 

Lernco, Inc.

 

 

 

 

 

11519/052

 

4/11/1996

 

 

 

No

5442

 

LERNER NEW YORK

 

 

 

Lernco, Inc.

 

 

 

 

 

11518/052

 

4/11/1996

 

 

 

No

1287

 

LERNER NEW YORK

 

 

 

Lernco, Inc.

 

 

 

 

 

11377/052

 

2/16/1996

 

 

 

No

9090

 

NY AND CO.

 

25

 

Lernco, Inc.

 

 

 

 

 

15414/057

 

6/15/2000

 

 

 

No

 

12

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

New Zealand

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4608

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

238,130

 

6/21/1994

 

238,130

 

4/15/1997

 

 

 

No

4609

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

238,131

 

6/21/1994

 

238,131

 

4/15/1997

 

 

 

No

8053

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

610,336

 

3/14/2000

 

610,336

 

9/14/2000

 

 

 

No

8054

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

610,337

 

3/14/2000

 

610,337

 

9/14/2000

 

 

 

No

8055

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

610,338

 

3/14/2000

 

610,338

 

9/14/2000

 

 

 

No

 

Country:

 

Nicaragua

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4676

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

10/3/1994

 

27,890

 

3/7/1995

 

 

 

No

4677

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

 

 

10/3/1994

 

28,498

 

5/4/1995

 

 

 

No

8198

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000/01852

 

4/27/2000

 

51,053

 

9/11/2001

 

 

 

No

8203

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

2000/01853

 

4/27/2000

 

51,052

 

9/11/2001

 

 

 

No

8201

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2000/01851

 

4/27/2000

 

51,054

 

9/11/2001

 

 

 

No

 

Country:

 

Norway

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2327

 

LERNER

 

25,42

 

Lernco, Inc.

 

 

 

4/11/1986

 

129,602

 

7/23/1987

 

 

 

No

14801

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8139

 

NY & CO AND DESIGN

 

3, 25, 35, 39

 

Lernco, Inc.

 

2000 03114

 

3/15/2000

 

206,761

 

2/1/2001

 

 

 

No

 

Country:

 

Oman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8268

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

22,476

 

5/15/2000

 

22,476

 

6/12/2004

 

 

 

No

8271

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

22,479

 

5/15/2000

 

22,479

 

6/12/2004

 

 

 

No

8270

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

22,478

 

5/15/2000

 

22,478

 

6/12/2004

 

 

 

No

8269

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

22,477

 

5/15/2000

 

22,477

 

8/1/2004

 

 

 

No

 

Country:

 

Pakistan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8138

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

161,735

 

3/21/2000

 

 

 

 

 

 

 

No

12469

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

201,229

 

9/21/2004

 

 

 

 

 

 

 

No

8133

 

NY & CO AND DESIGN

 

16

 

Lernco, Inc.

 

162,207

 

4/13/2000

 

162,207

 

12/28/2006

 

 

 

No

8137

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

161,736

 

3/21/2000

 

 

 

 

 

 

 

No

 

13

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

Panama

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2328

 

LERNER

 

42

 

Lernco, Inc.

 

 

 

3/10/1987

 

43,689

 

11/24/1987

 

 

 

No

2331

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

3/11/1987

 

43,695

 

11/24/1987

 

 

 

No

2330

 

LERNER

 

18

 

Lernco, Inc.

 

 

 

3/10/1987

 

43,691

 

11/24/1987

 

 

 

No

2329

 

LERNER

 

14

 

Lernco, Inc.

 

 

 

3/10/1987

 

43,690

 

11/24/1987

 

 

 

No

8880

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

109,369

 

8/11/2000

 

109,369

 

10/15/2001

 

 

 

No

8881

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

109,370

 

8/11/2000

 

109,370

 

3/22/2005

 

 

 

No

8882

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

109,371

 

8/11/2000

 

109,371

 

10/15/2001

 

 

 

No

 

Country:

 

Paraguay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2339

 

LERNER

 

35

 

Lernco, Inc.

 

 

 

6/19/1986

 

292,153

 

10/28/1986

 

 

 

No

2340

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

6/19/1986

 

292,154

 

10/28/1986

 

 

 

No

8212

 

NY & CO and Design

 

25

 

Lernco, Inc.

 

8506-2000

 

4/13/2000

 

239,104

 

9/10/2001

 

 

 

No

8211

 

NY & CO and Design

 

3

 

Lernco, Inc.

 

8507-2000

 

4/13/2000

 

239,105

 

9/10/2001

 

 

 

No

8213

 

NY & CO and Design

 

42

 

Lernco, Inc.

 

8508-2000

 

4/13/2000

 

239,106

 

9/10/2001

 

 

 

No

 

Country:

 

Peru

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

1076

 

LERNER NEW YORK

 

39

 

Lernco, Inc.

 

250,581

 

9/13/1994

 

003,318

 

1/18/1995

 

 

 

No

4381

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

247,082

 

7/19/1994

 

11,223

 

11/3/1994

 

 

 

No

10143

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

136,777

 

10/22/2001

 

28,269

 

1/16/2002

 

 

 

No

14873

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

310,827

 

4/4/2007

 

 

 

 

 

 

 

No

14874

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

310,828

 

4/4/2007

 

 

 

 

 

 

 

No

8169

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

105,816

 

5/9/2000

 

66,068

 

9/8/2000

 

 

 

No

8205

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

106505-2000

 

5/18/2000

 

78,796

 

3/11/2002

 

 

 

No

 

Country:

 

Philippines

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg.  #

 

Reg. Dt

 

Allow. Dt

 

ITU

12607

 

LERNER

 

18

 

Lernco, Inc.

 

4-2004-010623

 

11/9/2004

 

 

 

 

 

 

 

No

12788

 

LERNER

 

25

 

Lernco, Inc.

 

4-2005-000322

 

1/11/2005

 

 

 

 

 

 

 

No

12789

 

LERNER

 

42

 

Lernco, Inc.

 

4-2005-000323

 

1/11/2005

 

 

 

 

 

 

 

No

12620

 

LERNER

 

14

 

Lernco, Inc.

 

4-2005-000321

 

1/11/2005

 

 

 

 

 

 

 

No

14885

 

NEW YORK & COMPANY

 

3, 14, 18, 25, 35

 

Lernco, Inc.

 

4-2007-000374

 

1/11/2007

 

 

 

 

 

 

 

No

14483

 

NY & CO AND DESIGN

 

3,35

 

Lernco, Inc.

 

4-2006-005756

 

5/31/2006

 

 

 

 

 

 

 

No

14593

 

NY & CO AND DESIGN

 

3,42

 

Lernco, Inc.

 

4-2006-005756

 

5/31/2006

 

 

 

 

 

 

 

No

8140

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

4-2000-002256

 

3/22/2000

 

4-2000-002256

 

4/28/2006

 

 

 

No

 

14

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Poland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4706

 

LERNER NEW YORK

 

25,39

 

Lernco, Inc.

 

 

 

7/29/1994

 

98,228

 

7/29/1994

 

 

 

No

14802

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8253

 

NY & CO AND DESIGN

 

3, 25, 35, 39

 

Lernco, Inc.

 

Z-216047

 

3/29/2000

 

149,292

 

12/15/2003

 

 

 

No

 

Country:

 

Portugal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2338

 

LERNER

 

25

 

Lernco, Inc.

 

234,715

 

5/5/1986

 

234,715

 

10/1/1991

 

 

 

No

2337

 

LERNER

 

42

 

Lernco, Inc.

 

234,716

 

5/5/1986

 

234,716

 

12/3/1991

 

 

 

No

14803

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

14910

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

N/28945

 

5/21/2007

 

 

 

 

 

 

 

No

14911

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

N/28944

 

5/21/2007

 

 

 

 

 

 

 

No

7996

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

344,857

 

3/17/2000

 

344,857

 

3/22/2001

 

 

 

No

 

Country:

 

Puerto Rico

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14529

 

LERNER

 

14

 

Lernco, Inc.

 

69,015

 

6/19/2006

 

 

 

 

 

 

 

No

14526

 

LERNER

 

16

 

Lernco, Inc.

 

69,017

 

6/19/2006

 

 

 

 

 

 

 

No

14525

 

LERNER

 

18

 

Lernco, Inc.

 

69,018

 

6/19/2006

 

 

 

 

 

 

 

No

14530

 

LERNER

 

25

 

Lernco, Inc.

 

69,019

 

6/19/2006

 

 

 

 

 

 

 

No

2335

 

LERNER

 

14

 

Lernco, Inc.

 

 

 

7/24/1986

 

27,285

 

12/23/1986

 

 

 

No

5189

 

LERNER

 

14, 18, 25

 

Lernco, Inc.

 

 

 

5/15/1990

 

7,507

 

3/10/1987

 

 

 

No

2336

 

LERNER

 

16

 

Lernco, Inc.

 

 

 

7/24/1986

 

27,286

 

12/23/1986

 

 

 

No

2334

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

8/28/1981

 

23,928-A

 

12/10/1981

 

 

 

No

11632

 

LERNER

 

35

 

Lernco, Inc.

 

 

 

6/24/2003

 

59,906

 

10/27/2004

 

 

 

No

10604

 

LERNER

 

42

 

Lernco, Inc.

 

 

 

 

 

7,158

 

4/15/1980

 

 

 

No

10330

 

LERNER

 

42

 

Lernco, Inc.

 

 

 

 

 

7,159

 

7/10/1979

 

 

 

No

11628

 

LERNER NEW YORK

 

3

 

Lernco, Inc.

 

 

 

6/24/2003

 

59,901

 

10/27/2004

 

 

 

No

11630

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

 

 

6/24/2003

 

59,902

 

10/27/2004

 

 

 

No

11631

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

 

 

6/24/2003

 

59,905

 

10/27/2004

 

 

 

No

11697

 

LERNER NY

 

3

 

Lernco, Inc.

 

 

 

8/29/2003

 

 

 

 

 

 

 

No

11696

 

LERNER NY

 

35

 

Lernco, Inc.

 

 

 

8/29/2003

 

60,275

 

10/27/2004

 

 

 

No

11695

 

LERNER NY

 

25

 

Lernco, Inc.

 

 

 

8/29/2003

 

60,274

 

10/27/2004

 

 

 

No

11490

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

 

 

5/8/2003

 

59,655

 

10/28/2004

 

 

 

No

11489

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

 

 

5/8/2003

 

59,656

 

10/27/2004

 

 

 

No

11488

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

 

 

5/8/2003

 

59,564

 

10/27/2004

 

 

 

No

 

15

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Qatar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14866

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

43,198

 

2/12/2007

 

 

 

 

 

 

 

No

14865

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

43,197

 

2/12/2007

 

 

 

 

 

 

 

No

8217

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

22,572

 

4/1/2000

 

 

 

 

 

 

 

No

8219

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

22,571

 

4/1/2000

 

 

 

 

 

 

 

No

8218

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

22,570

 

4/1/2000

 

 

 

 

 

 

 

No

 

Country:

 

Romania

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3275

 

LERNER NEW YORK

 

25,42

 

Lernco, Inc.

 

32,461

 

8/31/1994

 

24,183

 

8/31/1994

 

 

 

No

14804

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8369

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

M 2000 01204

 

3/14/2000

 

42,317

 

3/14/2000

 

 

 

No

 

Country:

 

Russian Federation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4070

 

LERNER NEW YORK

 

3, 14,18,25,42

 

Lernco, Inc.

 

94,019,044

 

6/1/1994

 

134,936

 

11/24/1995

 

 

 

No

14805

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8105

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

2000705692

 

3/15/2000

 

217,209

 

7/17/2002

 

 

 

No

 

Country:

 

Saudi Arabia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4580

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

28,302

 

2/1/1995

 

364/31

 

12/24/1995

 

 

 

No

4579

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

26,708

 

10/8/1994

 

341/66

 

5/29/1995

 

 

 

No

5009

 

LERNER NEW YORK

 

39

 

Lernco, Inc.

 

28,290

 

2/1/1995

 

364/30

 

12/24/1995

 

 

 

No

14928

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

119,240

 

7/4/2007

 

 

 

 

 

 

 

No

14929

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

119,241

 

7/4/2007

 

 

 

 

 

 

 

No

14927

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

119,239

 

7/4/2007

 

 

 

 

 

 

 

No

14930

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

119,242

 

7/4/2007

 

 

 

 

 

 

 

No

8367

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

64,048

 

4/26/2000

 

742/33

 

8/25/2004

 

 

 

No

8368

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

64,049

 

4/26/2000

 

742/34

 

8/25/2004

 

 

 

No

8366

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

64,157

 

5/1/2000

 

572/64

 

5/29/2001

 

 

 

No

 

16

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Serbia and Montenegro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2352

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

5/14/1986

 

32063-Z-368/86

 

9/5/1988

 

 

 

No

14806

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8042

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

Z-358/2000

 

4/14/2000

 

46,538

 

12/1/2003

 

 

 

No

 

Country:

 

Singapore

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3587

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

10330/96

 

9/26/1996

 

T96/10330G

 

9/26/1996

 

 

 

No

6620

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

T99/00470I

 

1/15/1999

 

T99/00470I

 

1/15/1999

 

 

 

No

3568

 

LERNER NEW YORK AND LADY DESIGN

 

42

 

Lernco, Inc.

 

448/97

 

1/15/1997

 

T97/00448E

 

1/15/1997

 

 

 

No

14807

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8005

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

T00/04986A

 

3/28/2000

 

T00/04986A

 

3/28/2000

 

 

 

No

8006

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

T00/04988H

 

3/28/2000

 

T00/04988H

 

2/13/2003

 

 

 

No

8004

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

TOO/04987Z

 

3/28/2000

 

T00/04987Z

 

10/28/2002

 

 

 

No

 

Country:

 

Republic Slovak

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14808

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8236

 

NY & CO AND DESIGN

 

3, 25, 35, 39

 

Lernco, Inc.

 

POZ 1318-2000

 

5/2/2000

 

196,141

 

7/16/2001

 

 

 

No

 

Country:

 

South Africa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8134

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2000/04509

 

3/14/2000

 

2000/04509

 

2/18/2005

 

 

 

No

8136

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2000/04511

 

3/14/2000

 

2000/04511

 

2/18/2005

 

 

 

No

8135

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000/04510

 

3/14/2000

 

2000/04510

 

2/18/2005

 

 

 

No

 

Country:

 

South Korea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2320

 

LERNER

 

36

 

Lernco, Inc.

 

86-734

 

5/14/1986

 

7,100

 

6/10/1987

 

 

 

No

2321

 

LERNER

 

45

 

Lernco, Inc.

 

86-8748

 

5/14/1986

 

143,701

 

7/30/1987

 

 

 

No

3567

 

LERNER NEW YORK

 

35,36,44,45

 

Lernco, Inc.

 

93-2091

 

4/20/1993

 

32,539

 

7/29/1996

 

 

 

No

14809

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7975

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

2000-1324

 

3/21/2000

 

5,471

 

5/28/2002

 

 

 

No

 

17

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Spain

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2312

 

LERNER

 

42

 

Lernco, Inc.

 

1,188,761

 

4/7/1987

 

1,188,761

 

10/2/1989

 

 

 

No

4431

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

1,910,655

 

6/27/1994

 

1,910,655

 

3/5/1995

 

 

 

No

14810

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7995

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2,302,983

 

3/24/2000

 

2,302,983

 

2/5/2001

 

 

 

No

7991

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2,302,982

 

3/24/2000

 

2,302,982

 

2/5/2001

 

 

 

No

8124

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2,302,984

 

3/24/2000

 

2,302,984

 

4/20/2001

 

 

 

No

 

Country:

 

Sri Lanka

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2323

 

LERNER

 

42

 

Lernco, Inc.

 

51,353

 

5/14/1986

 

51,353

 

9/10/1990

 

 

 

No

2322

 

LERNER

 

25

 

Lernco, Inc.

 

51,351

 

5/14/1986

 

51,351

 

3/19/1992

 

 

 

No

14823

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

137,090

 

1/12/2007

 

 

 

 

 

 

 

No

14824

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

137,091

 

1/12/2007

 

 

 

 

 

 

 

No

8044

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

96,998

 

3/23/2000

 

96,998

 

9/14/2004

 

 

 

No

8043

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

96,999

 

3/23/2000

 

96,999

 

4/28/2006

 

 

 

No

8045

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

96,996

 

3/23/2000

 

 

 

 

 

 

 

No

 

Country:

 

Sweden

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4468

 

LERNER NEW YORK

 

25, 35, 39

 

Lernco, Inc.

 

94-06793

 

6/29/1994

 

302,523

 

6/2/1995

 

 

 

No

14811

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8028

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

00-02356

 

3/23/2000

 

348,299

 

8/31/2001

 

 

 

No

 

Country:

 

Switzerland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2304

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

6/4/1986

 

P348,915

 

11/21/1986

 

 

 

No

3898

 

LERNER NEW YORK

 

35, 36, 39, 40, 41, 42

 

Lernco, Inc.

 

5319-1993.9

 

4/1/1993

 

409,696

 

5/24/1994

 

 

 

No

14812

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8214

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

02987/2000

 

3/14/2000

 

477,497

 

10/26/2000

 

 

 

No

 

18

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Taiwan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

1753

 

LERNER

 

25

 

Lernco, Inc.

 

85053969

 

10/23/1996

 

774,403

 

9/1/1997

 

 

 

No

1285

 

LERNER

 

18

 

Lernco, Inc.

 

85053968

 

10/23/1996

 

783,341

 

11/1/1997

 

 

 

No

2344

 

LERNER

 

5

 

Lernco, Inc.

 

78,021,889

 

 

 

492,681

 

8/1/1990

 

 

 

No

7883

 

LERNER

 

3

 

Lernco, Inc.

 

89007339

 

2/14/2000

 

942,268

 

6/1/2001

 

 

 

No

5295

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

84065884

 

12/30/1995

 

91,398

 

6/1/1997

 

 

 

No

14379

 

NEW YORK & COMPANY

 

3, 35

 

Lernco, Inc.

 

95011196

 

3/9/2006

 

 

 

 

 

 

 

No

14821

 

NEW YORK & COMPANY

 

3, 14, 18, 25, 35

 

Lernco, Inc.

 

96001392

 

1/10/2007

 

 

 

 

 

 

 

No

14909

 

NEW YORK & COMPANY

 

3, 35

 

Lernco, Inc.

 

 

 

3/9/2006

 

 

 

 

 

 

 

No

8117

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

89016388

 

3/27/2000

 

1,037,822

 

3/16/2003

 

 

 

No

8116

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

89016385

 

3/27/2000

 

150,290

 

10/16/2001

 

 

 

No

8115

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

89016393

 

3/27/2000

 

991,763

 

4/1/2002

 

 

 

No

 

Country:

 

Tangier

Zone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2408

 

LERNER NEW YORK

 

25, 42

 

Lernco, Inc.

 

 

 

8/18/1994

 

9,947

 

10/20/1994

 

 

 

No

 

Country:

 

Thailand

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2341

 

LERNER

 

25

 

Lernco, Inc.

 

309,914

 

6/13/1986

 

46,404

 

12/30/1986

 

 

 

No

14833

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

651,561

 

1/25/2007

 

 

 

 

 

 

 

No

14832

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

651,562

 

1/25/2007

 

 

 

 

 

 

 

No

8111

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

415,518

 

3/28/2000

 

148,214

 

11/22/2001

 

 

 

No

 

Country:

 

Turkey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2342

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

6/15/1987

 

100,004

 

6/15/1987

 

 

 

No

12104

 

LERNER

 

35

 

Lernco, Inc.

 

2004/01334

 

1/21/2004

 

2004/01334

 

1/21/2004

 

 

 

No

12090

 

NEW YORK & COMPANY

 

25, 35

 

Lernco, Inc.

 

2004/01330

 

1/21/2004

 

2004/01330

 

1/21/2004

 

 

 

No

 

19

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

Ukraine

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4491

 

LERNER NEW YORK

 

25, 42

 

Lernco, Inc.

 

94083022/T

 

8/23/1994

 

12,102

 

6/7/1999

 

 

 

No

14813

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8247

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

2000041478

 

4/11/2000

 

26,696

 

8/15/2002

 

 

 

No

 

Country:

 

United Arab Emirates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14938

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

97,122

 

7/5/2007

 

 

 

 

 

 

 

No

14935

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

97,119

 

7/5/2007

 

 

 

 

 

 

 

No

14936

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

97,120

 

7/5/2007

 

 

 

 

 

 

 

No

8501

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

36,973

 

6/18/2000

 

28,862

 

10/15/2001

 

 

 

No

8502

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

36,971

 

6/18/2000

 

28,860

 

10/15/2001

 

 

 

No

8503

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

36,972

 

6/18/2000

 

28,861

 

10/15/2001

 

 

 

No

 

Country:

 

United Kingdom

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3913

 

LERNER

 

25

 

Lernco, Inc.

 

1,568,311

 

10/31/1994

 

1,568,311

 

2/16/1996

 

 

 

No

3914

 

LERNER

 

42

 

Lernco, Inc.

 

1,568,723

 

10/31/1994

 

1,568,723

 

12/29/1995

 

 

 

No

1812

 

LERNER

 

16

 

Lernco, Inc.

 

2,025,502

 

6/29/1995

 

2,025,502

 

1/3/1997

 

 

 

No

14814

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7907

 

NY & CO AND DESIGN

 

3, 25

 

Lernco, Inc.

 

2,225,601

 

3/13/2000

 

2,225,601

 

8/25/2000

 

 

 

No

7906

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2,225,577

 

3/13/2000

 

2,225,577

 

7/28/2001

 

 

 

No

 

Country:

 

United States

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14867

 

LERNER

 

35

 

Lernco, Inc.

 

77/152,566

 

4/10/2007

 

 

 

 

 

 

 

Yes

2349

 

LERNER

 

14, 18, 25

 

Lernco, Inc.

 

608,444

 

7/8/1986

 

1,431,895

 

3/10/1987

 

 

 

No

2350

 

LERNER

 

42

 

Lernco, Inc.

 

156,600

 

1/26/1978

 

1,122,084

 

7/10/1979

 

 

 

No

2756

 

LERNER AND DESIGN

 

42

 

Lernco, Inc.

 

193,271

 

11/14/1978

 

1,133,390

 

4/15/1980

 

 

 

No

6206

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

474,151

 

4/24/1998

 

2,260,860

 

7/13/1999

 

 

 

No

1539

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

703,353

 

7/19/1995

 

1,987,113

 

7/16/1996

 

 

 

No

14893

 

LERNER WOMAN

 

18, 25, 35

 

Lernco, Inc.

 

77/187,934

 

5/23/2007

 

 

 

 

 

 

 

Yes

8337

 

NEW YORK & COMPANY

 

18, 25, 36

 

Lernco, Inc.

 

76/068,009

 

6/12/2000

 

2,629,986

 

10/8/2002

 

 

 

Yes

11925

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

78/349,358

 

1/8/2004

 

 

 

 

 

 

 

Yes

11936

 

NEW YORK & COMPANY

 

9, 14, 18, 20, 25, 26

 

Lernco, Inc.

 

78/349,339

 

1/8/2004

 

3,026,644

 

12/13/2005

 

 

 

No

 

20

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

14680

 

NEW YORK & COMPANY REWARDS CLUB

 

35

 

Lernco, Inc.

 

77/001,769

 

9/18/2006

 

 

 

 

 

 

 

Yes

12230

 

NY & C AND DESIGN

 

18, 25

 

Lernco, Inc.

 

78/402,450

 

4/15/2004

 

 

 

 

 

 

 

No

13267

 

NY & C PLATINUM

 

25

 

Lernco, Inc.

 

78/631,404

 

5/17/2005

 

 

 

 

 

 

 

Yes

14900

 

NY & C PLATINUM AND RECTANGLE DESIGN

 

18

 

Lernco, Inc.

 

77/181,232

 

5/15/2007

 

 

 

 

 

 

 

Yes

14388

 

NY POCKET STITCHING DESIGN

 

25

 

Lernco,Inc.

 

78/847,002

 

3/27/2006

 

 

 

 

 

 

 

No

 

Country:

 

Uruguay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2351

 

LERNER

 

25, 42

 

Lernco, Inc.

 

 

 

5/20/1986

 

297,612

 

10/13/1987

 

 

 

No

7956

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

321,188

 

3/14/2000

 

321,188

 

10/10/2000

 

 

 

No

 

Country:

 

Venezuela

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4353

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

7,936-94

 

6/3/1994

 

 

 

 

 

 

 

No

4352

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

1994-007935

 

6/16/1994

 

P-231269

 

9/10/1999

 

 

 

No

8001

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000-001738

 

2/7/2000

 

 

 

 

 

 

 

No

8355

 

NY & CO AND DESIGN

 

 

 

Lernco, Inc.

 

2000-001737

 

2/7/2000

 

 

 

 

 

 

 

No

8002

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2000-001739

 

2/7/2000

 

 

 

 

 

 

 

No

 

Country:

 

Vietnam

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3569

 

LERNER NEW YORK

 

3, 14, 18, 25, 42

 

Lernco, Inc.

 

12,936

 

4/24/1993

 

10,850

 

1/24/1994

 

 

 

No

14815

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8645

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

45,632

 

3/14/2000

 

37,733

 

7/11/2001

 

 

 

No

 

Country:

 

Virgin Islands (US)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7368

 

LERNER

 

42

 

Lernco, Inc.

 

 

 

 

 

6,783

 

4/2/1996

 

 

 

No

2761

 

LERNER

 

14, 18, 25

 

Lernco, Inc.

 

 

 

4/2/1996

 

6,379

 

4/2/1996

 

 

 

No

10732

 

LERNER AND DESIGN

 

42

 

Lernco, Inc.

 

 

 

 

 

6,784

 

3/17/1986

 

 

 

No

 

21

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 8/23/2007

 

Country:

 

West Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7154

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

5,510

 

8/30/1997

 

5,510

 

9/11/2001

 

 

 

No

7153

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

5,509

 

8/30/1997

 

5,509

 

9/11/2001

 

 

 

No

8725

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

8,057

 

4/5/2000

 

8,057

 

12/1/2004

 

 

 

No

8723

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

8,056

 

4/5/2000

 

8,056

 

12/1/2004

 

 

 

No

8724

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

8,058

 

4/5/2000

 

8,058

 

12/1/2004

 

 

 

No

 

Country:

 

WIPO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14782

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

Country:

 

Zimbabwe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8207

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

376/2000

 

3/28/2000

 

376/2000

 

10/7/2002

 

 

 

No

7950

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

375/2000

 

3/28/2000

 

375/2000

 

10/7/2002

 

 

 

No

8206

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

377/2000

 

3/28/2000

 

377/2000

 

10/7/2002

 

 

 

No

 

22

--------------------------------------------------------------------------------

 

INFORMATION CERTIFICATE

 

OF

 

JASMINE COMPANY, INC.

 

Dated: August 22, 2007

 

Wachovia Bank, National Association, as Agent

1133 Avenue of the Americas

New York, NY 10036

 

In order to assist you in the evaluation of the financing you are considering of
Jasmine Company, Inc. (the “Company”), pursuant to the Second Amended and
Restated Loan and Security Agreement, dated of even date herewith, Wachovia
Bank, National Association, as Agent (in such capacity “Agent” or “you”), for
the persons thereto as Lenders (collectively “Lenders” or “you”), the Company
certain affiliates of the Company (as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or registered, the “Loan
Agreement”), to expedite the preparation of required documentation, and to
induce you to provide financing to the Company, we represent and warrant to you
and the Lenders the following information about the Company, its organizational
structure and other matters of interest to you:

 

1.

 

The Company has been formed by filing the following document with the Secretary
of State of the Commonwealth of Massachusetts:

 

 

 

 

 

o

Certificate/Articles of Incorporation

 

 

x

Certificate/Articles of Organization

 

 

o

Other [specify]

 

 

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was July 2, 1973.

 

 

 

2.

 

The Company was not formed by filing a document with any Secretary of State. The
Company is organized as a [specify type of organization, (e.g., general
partnership, sole proprietorship, etc.)]                      . The Company’s
governing document is a [name legal document, if one exists, (e.g., partnership
agreement, etc.) Not applicable

 

 

 

3.

 

The full and exact name of the Company as set forth in the document specified in
Item 1 or 2, or (if no document is specified in Item 1 or 2) the full and exact
legal name used in the Company’s business, is:

 

--------------------------------------------------------------------------------


 

Jasmine Company, Inc.

 

 

 

4.

 

The Company uses and owns the following trade name(s) in the operation of its
business (e.g. billing, advertising, etc.; note: do not include names which are
product names only):

 

 

 

JasmineSola

 

 

 

[Check one of the boxes below.]

 

 

 

o

 

We have attached a blank sample of every invoice that uses a tradename.

o

 

We do not use any tradename other than the tradenames listed in Item 4 on any
invoices.

 

 

 

5.

 

The Company maintains offices, leases or owns real estate, has employees, pays
taxes, or otherwise conducts business in the following States (including the
State of its organization):

 

 

 

 

 

CT, FL, MA, NJ, NY, RI

 

 

 

6.

 

The Company has filed the necessary documents with the Secretary of State to
qualify as a foreign corporation in the following States:

 

 

 

 

 

CT, FL, MA, NJ, NY, RI

 

 

 

7.

 

The Company’s authority to do business has been revoked or suspended, or the
Company is otherwise not in good standing in the following States:

 

 

 

 

 

None.

 

 

 

8.

 

The Company and its subsidiaries have all licenses and permits necessary for the
operation of the business of the Company, as such business is being operated as
of the date hereof.

 

 

 

9.

 

In conducting its business activities, the Company is subject to regulation by
federal, state or local agencies or authorities (e.g., FDA, EPA, state or
municipal liquor licensing agencies, federal or state carrier commissions, etc.)
as follows:

 

 

 

 

 

None.

 

 

 

10.

 

The Company has never been involved in a bankruptcy or reorganization except:
[explain]

 

 

 

 

 

None.

 

 

 

11.

 

Between the date the Company was formed and now, the Company has used other
names as set forth below:

 

Period of Time

 

Prior Name

 

 

 

From NONE

 

 

From

 

 

From                    to                   

 

 

 

2

--------------------------------------------------------------------------------


 

12.

 

Between the date the Company was formed and now, the Company has made or entered
into mergers or acquisitions with other companies as set forth below:

 

 

 

 

 

Merged with Shoe-Shine, Inc. (7/1/94); Merged with Flirt, Inc. (12/10/04);
Acquired by Lerner New York Inc (7/19/05).

 

 

 

13.

 

The chief executive office of the Company is located at the street address set
forth below, which is in New York County, in the State of New York:

 

 

 

 

 

 

450 W. 33rd St. — 5th Floor

 

 

 

New York, NY 10001

 

 

 

14.

 

The books and records of the Company pertaining to accounts, contract rights,
inventory, etc. are located at the following street address:

 

 

 

 

 

 

450 W. 33rd St. — 5th Floor

 

 

 

New York, NY 10001

 

 

 

15.

 

In addition to the chief executive office, the Company has inventory, equipment
or other assets located at the addresses set forth below. In each case, we have
noted whether the location is owned, leased or operated by third parties and the
names and addresses of any mortgagee, lessor or third party operator:

 

 

 

 

 

Name and Address of Third

 

 

 

 

Party with Interest in Location

 

 

Company’s Interest

 

(e.g., mortgagee, lessor or

Street Address with County

 

(e.g., owner, lessee or bailee)

 

warehouseman)

 

 

 

 

 

See Exhibit E to Loan Agreement

 

 

 

 

 

16.

 

In the course of its business, the Company’s inventory and/or other assets are
handled by the following customs brokers and/or freight forwarders:

 

Name

 

Address

 

Type of Service/Assets Handled

 

 

 

 

 

None.

 

 

 

 

 

17.

 

The places of business or other locations of any assets used by the Company
during the last four (4) months other than those listed above are as follows:

 

 

 

None.

 

 

 

18.

 

The Company is affiliated with, or has ownership in, the following entities
(including subsidiaries):

 

3

--------------------------------------------------------------------------------


 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
Incorporation

 

Ownership
Percentage or
Relationship

New York & Company, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Ultimate Parent / 100%

 

 

 

 

 

 

 

Lerner New York Holding, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Parent / 100%

 

 

 

 

 

 

 

Lernco, Inc.

 

1105 North Market Street
Wilmington, DE 19899

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Nevada Receivable Factoring, Inc.

 

3800 Howard Hughes
Parkway, 7th Floor
Las Vegas, Nevada

 

Nevada

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Associated Lerner Shops of America

 

450 West 33rd Street
New York, NY 10001

 

New York

 

Subsidiary / 100%

 

 

 

 

 

 

 

Lerner New York GC, LLC

 

10 West Broad Street,
Suite 2100
Columbus, Ohio 43215

 

Ohio

 

Subsidiary / 100%

 

 

 

 

 

 

 

Lerner New York, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Subsidiary of Parent / 100%

 

19.

 

The Federal Employer Identification Number of the Company is 04-2526617

 

 

 

20.

 

Under the Company’s charter documents, and under the laws of the State in which
the Company is organized, the shareholders, members or other equity holders do
not have to consent in order for the Company to borrow money, incur debt or
obligations, pledge or mortgage the property of the Company, grant a security
interest in the property of the Company or guaranty the debt of obligations of
another person or entity.

 

 

 

 

 

x

True

o

Incorrect [explain]:

 

 

 

 

 

 

 

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

 

 

21.

 

The officers of the Company (or people performing similar functions) and their
respective titles are as follows:

 

Title

 

Name

 

 

 

Chief Executive Officer

 

Richard P. Crystal

President

 

Ronald W. Ristau

Treasurer

 

Sheamus Toal

 

 

 

The following people will have signatory powers as to all your of transactions
with the Company:

 

4

--------------------------------------------------------------------------------

 

 

 

The Officers authorized in the Company’s Board of Director resolutions

 

 

 

22.

 

With respect to the officers noted above, such officers are affiliated with and
hold a 5% or more beneficial ownership in the following corporations (indicate
name and address of affiliated companies, type of operations, ownership
percentage or other relationship):

 

 

 

 

 

None.

 

 

 

23.

 

The Company is governed by the Board of Directors. The members of such governing
body of the Company are:

 

 

 

 

 

Richard P. Crystal, Ronald W. Ristau, Sheamus Toal

 

 

 

24.

 

The name of the stockholders, members, partners or other equity holders of the
Company and their equity holdings are as follows (if equity interests are widely
held indicate only equity owners with 10% or more of the equity interests):

 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

 

 

 

 

 

 

Lerner New York, Inc.

 

100,300 Common Shares

 

100

%

 

25.

 

There are no judgments or litigation pending by or against the Company, its
subsidiaries and/or affiliates or any of its officers/principals, except as
follows:

 

 

 

 

 

None.

 

 

 

26.

 

At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) except as follows:

 

 

 

 

 

None.

 

5

--------------------------------------------------------------------------------


 

27.

 

The Company’s assets are owned and held free and clear of any security
interests, liens or attachments, except as follows:

 

Lienholder

 

Assets Pledged

 

Amount of Debt
Secured

 

 

 

 

 

None.

 

 

 

 

 

28.

 

The Company has not guaranteed and is not otherwise liable for the obligations
of others, except as follows:

 

 

 

 

 

None.

 

 

 

29.

 

The Company does not own or license any trademarks, patents, copyrights or other
intellectual property, except as follows (indicate type of intellectual property
and whether owned or licensed, registration number, date of registration, and,
if licensed, the name and address of the licensor):

 

 

 

Registration

 

 

 

Name and Address

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

Property

 

Registration

 

Licensed

 

Licensor

See schedule 29

 

 

 

 

 

 

 

30.

 

The Company owns or uses the following materials (e.g., software, film footage,
scripts, etc.) that are subject to registration with the United States Copyright
Office, though at present copyright registrations have not been filed with
respect to such materials:

 

 

 

None.

 

 

 

31.

 

The Company does not have any deposit or investment accounts with any bank,
savings and loan or other financial institution, except as follows, for the
purposes and of the types indicated:

 

Bank Name and Branch Address

 

Contact Person and
Phone Number

 

Account No.

 

Purpose/Type

Bank of America

 

 

 

 

 

Depository Account

Bank of America

 

 

 

 

 

Collection Account

Bank of New York

 

 

 

 

 

AP Disbursement Account

Bank of New York

 

 

 

 

 

Payroll Disbursement Account

 

6

--------------------------------------------------------------------------------


 

32.

 

The Company has no processing arrangements for credit card payments or payments
made by check (e.g. Telecheck) except as follows:

 

Bank Name and Branch
Address

 

Contact Person and Phone Number

 

Account No.

Chase

 

 

 

 

 

 

ADS

 

 

 

 

 

 

AMEX

 

 

 

 

 

 

Discover

 

 

 

 

 

 

SOLUTRAN

 

 

 

 

 

 

Telecheck

 

 

 

 

 

 

Check Plus

 

 

 

 

 

 

SVS

 

 

 

 

 

 

 

33.

 

The Company owns or has registered to it the following motor vehicles, the
original title certificates for which shall be delivered to Lender prior to
closing: None.

 

 

 

34.

 

With regard to any pension or profit sharing plan:

 

 

 

 

 

See Schedule 34

 

 

 

35.

 

The Company’s fiscal year is a 52 or 53 week year that ends on the Saturday
closest to January 31. The results for fiscal year 2006 represents the
fifty-three week period ending February 3, 2007. The results for fiscal years
2005, 2004, 2003 and 2002 represents the fifty-two week period ending
January 28, 2006, January 29, 2005, January 31, 2004 and February l, 2003,
respectively.

 

 

 

36.

 

Certified Public Accountants for the Company is the firm of:

 

Name:

 

Ernst & Young

Address:

 

5 Times Square

 

 

New York, NY 10036-6530

Telephone:

 

(212) 773-1181

Facsimile:

 

(212) 773-1275

E-Mail:

 

carmine.romano@ey.com

Partner Handling Relationship:

 

Carmine Romano

Were statements uncertified for any fiscal year?

 

Statements for year end 2006 (1/29/06-2/3/07) were certified

 

37.

 

The Company’s counsel with respect to the proposed loan transaction is the firm
of:

 

Name:

 

Kirkland & Ellis

Address:

 

Citigroup Center

 

 

153 East 53rd Street
New York, NY 10022

Telephone:

 

(212) 446-4800

 

7

--------------------------------------------------------------------------------


 

Address:

 

Citigroup Center
153 East 53rd Street
New York, NY 10022

Telephone:

 

(212) 446-4800

Facsimile:

 

(212) 446-4900

E-Mail:

 

medsall@kirkland.com

Partner Handling Relationship:

 

Michael Edsall

 

38.

 

The Company’s counsel with respect to matters other than the proposed loan
transaction, if different, is the firm of:

 

Name:

 

Same as above

Address:

 

 

Telephone:

 

 

Facsimile:

 

 

E-Mail:

 

 

Partner Handling Relationship:

 

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

 

 

Very truly yours,

 

 

 

 

 

JASMINE COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald W. Ristau

 

 

 

Title:   President

 

8

--------------------------------------------------------------------------------

 

SCHEDULE 29
List of Trademarks

 

See Attached.

 

9

--------------------------------------------------------------------------------


 

Trademarks

 

TM Rights (Grouped by country)

Report Date:

8/23/2007

 

Country:          United States

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14906

 

JASCLUB

 

35

 

Jasmine Company, Inc.

 

77/193,913

 

5/31/2007

 

 

 

 

 

 

 

Yes

14753

 

JASMINESOLA

 

3

 

Jasmine Company, Inc.

 

77/025,204

 

10/19/2006

 

 

 

 

 

 

 

Yes

14078

 

JASMINESOLA

 

35

 

Jasmine Company, Inc.

 

78/543,879

 

1/7/2005

 

3,111,420

 

7/4/2006

 

 

 

No

14080

 

JASMINESOLA

 

35

 

Jasmine Company, Inc.

 

78/547,849

 

1/14/2005

 

 

 

 

 

 

 

Yes

14079

 

JASMINESOLA

 

14, 18, 25

 

Jasmine Company, Inc.

 

78/547,059

 

1/13/2005

 

3,156,359

 

10/17/2006

 

 

 

No

14752

 

JASMINESOLA AND DESIGN

 

3

 

Jasmine Company, Inc.

 

77/025,225

 

10/19/2006

 

 

 

 

 

 

 

Yes

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 34

 

Employee Benefit Plans

 

a) Savings and Retirement Plan

 

The Company contributes to a defined contribution savings and retirement plan
(“the SARP”) qualifying under section 401(k) of the Internal Revenue Code.
Participation in the SARP is available to all associates, if not covered by the
pension plan discussed below, who have completed 1,000 or more hours of service
with the Company during certain twelve-month periods and have attained the age
of 21. Participants may contribute an aggregate of up to 15% of their pay to the
SARP, subject to the Internal Revenue Service (“IRS”) limits. The Company
matches 100% of the employee’s contribution up to a maximum of 4% of the
employee’s pay, subject to IRS limits. The Company match is immediately vested.
In addition, the Company makes a discretionary retirement contribution ranging
from 3% to 8% of each participant’s base salary depending on the length of
service, which is also subject to IRS limits. For retirement contributions made
prior to January 1, 2007, the Company’s retirement contribution vests 20% per
year, beginning in the third year of service. As a result of the adoption of new
pension plan legislation in 2006, beginning in 2007, the vesting period for new
contributions made by the Company will begin in the second year of service.

 

b) Pension Plan

 

The Company sponsors a single-employer defined benefit pension plan (“plan”)
covering substantially all union employees, representing approximately 10% of
the Company’s workforce at February 3, 2007. The plan provides retirement
benefits for union employees, consisting of non-management store associates, who
have attained the age of 18 and completed 425 hours of service in the
twelve-month period following the date of employment. The plan provides benefits
based on length of service. The Company’s funding policy for the pension plan is
to contribute annually the amount necessary to provide for benefits based on
accrued service.

 

10

--------------------------------------------------------------------------------


 

INFORMATION CERTIFICATE

 

OF

 

NEW YORK & COMPANY, INC.

 

Dated: August 22, 2007

 

Wachovia Bank, National Association, as Agent

1133 Avenue of the Americas

New York, NY 10036

 

In order to assist you in the evaluation of the financing you are considering of
New York & Company, Inc. (the “Company”), pursuant to the Second Amended and
Restated Loan and Security Agreement, dated of even date herewith, Wachovia
Bank, National Association, as Agent (in such capacity “Agent” or “you”), for
the persons thereto as Lenders (collectively “Lenders” or “you”), the Company
certain affiliates of the Company (as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or registered, the “Loan
Agreement”), to expedite the preparation of required documentation, and to
induce you to provide financing to the Company, we represent and warrant to you
and the Lenders the following information about the Company, its organizational
structure and other matters of interest to you:

 

1.

 

The Company has been formed by filing the following document with the Secretary
of State of Delaware:

 

 

 

 

 

x

Certificate/Articles of Incorporation

 

 

o

Certificate/Articles of Organization

 

 

o

Other [specify]

 

 

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was November 8, 2002.

 

 

 

2.

 

The Company was not formed by filing a document with any Secretary of State. The
Company is organized as a [specify type of organization, (e.g., general
partnership, sole proprietorship, etc.)]                   . The Company’s
governing document is a [name legal document, if one exists, (e.g., partnership
agreement, etc.) Not applicable

 

 

 

3.

 

The full and exact name of the Company as set forth in the document specified in
Item 1 or 2, or (if no document is specified in Item 1 or 2) the full and exact
legal name used in the Company’s business, is:

 

 

 

New York & Company, Inc.

 

--------------------------------------------------------------------------------


 

4.

 

The Company uses and owns the following trade name(s) in the operation of its
business (e.g. billing, advertising, etc.; note: do not include names which are
product names only):

 

 

 

 

 

None

 

 

 

o

 

We have attached a blank sample of every invoice that uses a tradename.

o

 

We do not use any tradename other than the tradenames listed in Item 4 on any
invoices.

 

 

 

5.

 

The Company maintains offices, leases or owns real estate, has employees, pays
taxes, or otherwise conducts business in the following States (including the
State of its organization):

 

 

 

 

 

Delaware.

 

 

 

6.

 

The Company has filed the necessary documents with the Secretary of State to
qualify as a foreign corporation in the following States:

 

 

 

 

 

Delaware.

 

 

 

7.

 

The Company’s authority to do business has been revoked or suspended, or the
Company is otherwise not in good standing in the following States:

 

 

 

 

 

None.

 

 

 

8.

 

The Company and its subsidiaries have all licenses and permits necessary for the
operation of the business of the Company, as such business is being operated as
of the date hereof.

 

 

 

9.

 

In conducting its business activities, the Company is subject to regulation by
federal, state or local agencies or authorities (e.g., FDA, EPA, state or
municipal liquor licensing agencies, federal or state carrier commissions, etc.)
as follows:

 

 

 

 

 

Not applicable.

 

 

 

10.

 

The Company has never been involved in a bankruptcy or reorganization except:
[explain]

 

 

 

 

 

None. Since the Parent’s purchase of the Company in 1985. We have no knowledge
of a bankruptcy or reorganization of the Company prior to that time.

 

 

 

11.

 

Between the date the Company was formed and now, the Company has used other
names as set forth below:

 

Period of Time

 

Prior Name

 

 

 

From 11/8/02 to 5/20/04

 

NY & CO GROUP, INC.

From              to             

 

 

From              to             

 

 

 

2

--------------------------------------------------------------------------------


 

12.

 

Between the date the Company was formed and now, the Company has made or entered
into mergers or acquisitions with other companies as set forth below:

 

 

 

 

 

None other than mergers and reorganizations of internal companies in the
ordinary course of business.

 

 

 

13.

 

The chief executive office of the Company is located at the street address set
forth below, which is in New York County, in the State of New York:

 

 

 

 

 

 

450 W. 33rd St.

 

 

 

New York, NY 10001

 

 

 

14.

 

The books and records of the Company pertaining to accounts, contract rights,
inventory, etc. are located at the following street address:

 

 

 

 

 

 

450 W. 33rd St.

 

 

 

New York, NY 10001

 

 

 

15.

 

In addition to the chief executive office, the Company has inventory, equipment
or other assets located at the addresses set forth below. In each case, we have
noted whether the location is owned, leased or operated by third parties and the
names and addresses of any mortgagee, lessor or third party operator:

 

 

 

 

 

Name and Address of Third

 

 

 

 

Party with Interest in Location

 

 

Company’s Interest

 

(e.g., mortgagee, lessor or

Street Address with County

 

(e.g., owner, lessee or bailee)

 

warehouseman)

 

 

 

 

 

None.

 

 

 

 

 

16.

 

In the course of its business, the Company’s inventory and/or other assets are
handled by the following customs brokers and/or freight forwarders:

 

Name

 

Address

 

Type of Service/Assets Handled

 

 

 

 

 

None.

 

 

 

 

 

17.

 

The places of business or other locations of any assets used by the Company
during the last four (4) months other than those listed above are as follows:

 

 

 

None.

 

 

 

18.

 

The Company is affiliated with, or has ownership in, the following entities
(including subsidiaries):

 

3

--------------------------------------------------------------------------------

 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
Incorporation

 

Ownership
Percentage or
Relationship

Lerner New York, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Subsidiary of Parent / 100%

Lerner New York Holding, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Parent / 100%

Lernco, Inc.

 

1105 North Market Street
Wilmington, DE 19899

 

Delaware

 

Subsidiary of Parent / 100%

Nevada Receivable Factoring, Inc.

 

3800 Howard Hughes
Parkway, 7th Floor
Las Vegas, Nevada

 

Nevada

 

Subsidiary of Parent / 100%

Associated Lerner Shops of America

 

450 West 33rd Street
New York, NY 10001

 

New York

 

Subsidiary / 100%

Lerner New York GC, LLC

 

10 West Broad Street,
Suite 2100
Columbus, Ohio 43215

 

Ohio

 

Subsidiary / 100%

Jasmine Company, Inc.

 

450 W. 33rd St. —
5th Floor
New York, NY 10001

 

Massachusetts

 

Subsidiary / 100%

 

19.           The Federal Employer Identification Number of the Company is
33-1031445

 

20.           Under the Company’s charter documents, and under the laws of the
State in which the Company is organized, the shareholders, members or other
equity holders do not have to consent in order for the Company to borrow money,
incur debt or obligations, pledge or mortgage the property of the Company, grant
a security interest in the property of the Company or guaranty the debt of
obligations of another person or entity.

 

x
True                                                                                     
o Incorrect [explain]:

 

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

21.           The officers of the Company (or people performing similar
functions) and their respective titles are as follows:

 

Title

 

Name

 

 

 

Richard P. Crystal

 

Chairman & CEO

Ronald W. Ristau

 

President, CFO and Secretary

Sandra Brooslin Viviano

 

Executive Vice President, Human Resources

John DeWolf

 

Executive Vice President, Real Estate

Sheamus Toal

 

Senior Vice President, Chief Accounting Officer, Treasurer & Assistant Secretary

 

4

--------------------------------------------------------------------------------


 

The following people will have signatory powers as to all your of transactions
with the Company:

 

The Officers authorized in the Company’s Board of Director resolutions

 

22.           With respect to the officers noted above, such officers are
affiliated with and hold a 5% or more beneficial ownership in the following
corporations (indicate name and address of affiliated companies, type of
operations, ownership percentage or other relationship):

 

None.

 

23.           The Company is governed by the Board of Directors. The members of
such governing body of the Company are:

 

Richard P. Crystal, Ronald W. Ristau, John D. Howard, Bodil M. Arlander, Philip
M. Carpenter III, David H. Edwab, Louis Lipschitz, Edward W. Moneypenny, Arthur
E. Reiner, Richard L. Perkal, Pamela Grunder Sheiffer

 

24.           The name of the stockholders, members, partners or other equity
holders of the Company and their equity holdings are as follows (if equity
interests are widely held indicate only equity owners with 10% or more of the
equity interests):

 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

 

 

 

 

 

 

Bear Sterns Merchant Banking

 

31,618,972

 

54.2

%

 

25.           There are no judgments or litigation pending by or against the
Company, its subsidiaries and/or affiliates or any of its officers/principals,
except as follows:

 

None.

 

5

--------------------------------------------------------------------------------


 

26.           At the present time, there are no delinquent taxes due (including,
but not limited to, all payroll taxes, personal property taxes, real estate
taxes or income taxes) except as follows:

 

None.

 

27.           The Company’s assets are owned and held free and clear of any
security interests, liens or attachments, except as follows:

 

 

 

 

 

Amount of Debt

 

Lienholder

 

Assets Pledged

 

Secured

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

28.           The Company has not guaranteed and is not otherwise liable for the
obligations of others, except as follows:

 

None.

 

29.           The Company does not own or license any trademarks, patents,
copyrights or other intellectual property, except as follows (indicate type of
intellectual property and whether owned or licensed, registration number, date
of registration, and, if licensed, the name and address of the licensor):

 

 

 

Registration

 

 

 

Name and Address

 

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

 

Property

 

Registration

 

Licensed

 

Licensor

 

None.

 

 

 

 

 

 

 

 

30.           The Company owns or uses the following materials (e.g., software,
film footage, scripts, etc.) that are subject to registration with the United
States Copyright Office, though at present copyright registrations have not been
filed with respect to such materials:

 

None.

 

31.           The Company does not have any deposit or investment accounts with
any bank, savings and loan or other financial institution, except as follows,
for the purposes and of the types indicated:

 

Bank Name and Branch Address

 

Contact Person and
Phone Number

 

Account No.

 

Purpose/Type

None.

 

 

 

 

 

 

 

32.           The Company has no processing arrangements for credit card
payments or payments made by check (e.g. Telecheck) except as follows:

 

6

--------------------------------------------------------------------------------


 

Bank Name

 

 

 

 

 

and Branch

 

 

 

 

 

Address

 

Contact Person and Phone Number

 

Account No.

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

33.           The Company owns or has registered to it the following motor
vehicles, the original title certificates for which shall be delivered to Lender
prior to closing: None.

 

34.           With regard to any pension or profit sharing plan:

 

None.

 

35.           The Company’s fiscal year is a 52 or 53 week year that ends on the
Saturday closest to January 31. The results for fiscal year 2006 represents the
fifty-three week period ending February 3, 2007. The results for fiscal years
2005, 2004, 2003 and 2002 represents the fifty-two week period ending
January 28, 2006, January 29, 2005, January 31, 2004 and February 1, 2003,
respectively.

 

36.           Certified Public Accountants for the Company is the firm of:

 

Name:

 

Ernst & Young

Address:

 

5 Times Square

 

 

New York, NY 10036-6530

Telephone:

 

(212) 773-1181

Facsimile:

 

(212) 773-1275

E-Mail:

 

carmine.romano@ey.com

Partner Handling Relationship:

 

Carmine Romano

Were statements uncertified for any fiscal year?

 

Statements for year end 2006 (1/29/06-2/3/07) were certified

 

37.           The Company’s counsel with respect to the proposed loan
transaction is the firm of:

 

Name:

 

Kirkland & Ellis

Address:

 

Citigroup Center

 

 

153 East 53rd Street

 

 

New York, NY 10022

Telephone:

 

(212) 446-4800

Facsimile:

 

(212) 446-4900

E-Mail:

 

medsall@kirkland.com

Partner Handling Relationship:

 

Michael Edsall

 

7

--------------------------------------------------------------------------------


 

Telephone:

 

(212) 446-4800

Facsimile:

 

(212) 446-4900

E-Mail:

 

medsall@kirkland.com

Partner Handling Relationship:

 

Michael Edsall

 

38.           The Company’s counsel with respect to matters other than the
proposed loan transaction, if different, is the firm of:

 

Name:

 

Same as above

Address:

 

 

Telephone:

 

 

Facsimile:

 

 

E-Mail:

 

 

Partner Handling Relationship:

 

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

 

Very truly yours,

 

 

 

NEW YORK & COMPANY, INC.

 

 

 

 

 

By:

/s/ Ronald W. Ristau

 

 

Title:  President, Chief Financial Officer and Secretary

 

8

--------------------------------------------------------------------------------

 

INFORMATION CERTIFICATE

 

OF

 

NEVADA RECEIVABLE FACTORING, INC

 

Dated: August 22, 2007

 

Wachovia Bank, National Association, as Agent

1133 Avenue of the Americas

New York, NY 10036

 

In order to assist you in the evaluation of the financing you are considering of
Nevada Receivable Factoring, Inc. (the “Company”), pursuant to the Second
Amended and Restated Loan and Security Agreement, dated of even date herewith,
Wachovia Bank, National Association, as Agent (in such capacity “Agent” or
“you”), for the persons thereto as Lenders (collectively “Lenders” or “you”),
the Company certain affiliates of the Company (as the same now exists or may
hereafter be amended, modified, supplemented, renewed, restated or registered,
the “Loan Agreement”), to expedite the preparation of required documentation,
and to induce you to provide financing to the Company, we represent and warrant
to you and the Lenders the following information about the Company, its
organizational structure and other matters of interest to you:

 

1.             The Company has been formed by filing the following document with
the Secretary of State of Nevada:

 

x         Certificate/Articles of Incorporation

o          Certificate/Articles of Organization

o          Other [specify]

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was August 24, 1993.

 

2.             The Company was not formed by filing a document with any
Secretary of State. The Company is organized as a [specify type of organization,
(e.g., general partnership, sole proprietorship, etc.)]                      .
The Company’s governing document is a [name legal document, if one exists,
(e.g., partnership agreement, etc.) Not applicable

 

3.             The full and exact name of the Company as set forth in the
document specified in Item 1 or 2, or (if no document is specified in Item 1 or
2) the full and exact legal name used in the Company’s business, is:

 

Nevada Receivable Factoring, Inc.

 

4.             The Company uses and owns the following trade name(s) in the
operation of its business (e.g. billing, advertising, etc.; note: do not include
names which are product names only):

 

1

--------------------------------------------------------------------------------


 

None.

 

[Check one of the boxes below.]

 

o            We have attached a blank sample of every invoice that uses a
tradename.

o            We do not use any tradename other than the tradenames listed in
Item 4 on any invoices.

 

5.             The Company maintains offices, leases or owns real estate, has
employees, pays taxes, or otherwise conducts business in the following States
(including the State of its organization):

 

Nevada.

 

6.             The Company has filed the necessary documents with the Secretary
of State to qualify as a foreign corporation in the following States:

 

Nevada.

 

7.             The Company’s authority to do business has been revoked or
suspended, or the Company is otherwise not in good standing in the following
States:

 

None.

 

8.             The Company and its subsidiaries have all licenses and permits
necessary for the operation of the business of the Company, as such business is
being operated as of the date hereof.

 

9.             In conducting its business activities, the Company is subject to
regulation by federal, state or local agencies or authorities (e.g., FDA, EPA,
state or municipal liquor licensing agencies, federal or state carrier
commissions, etc.) as follows:

 

Not applicable

 

10.           The Company has never been involved in a bankruptcy or
reorganization except: [explain]

 

None.

 

11.           Between the date the Company was formed and now, the Company has
used other names as set forth below:

 

Period of Time

 

Prior Name

 

 

 

 

 

From 8/24/93 to 1/18/94

 

Lerner New York Factoring, Inc.

 

From

 

 

 

 

12.           Between the date the Company was formed and now, the Company has
made or entered into mergers or acquisitions with other companies as set forth
below:

 

None.

 

2

--------------------------------------------------------------------------------


 

13.           The chief executive office of the Company is located at the street
address set forth below:

 

3800 Howard Hughes Pkwy, 7th Floor

Las Vegas, Nevada

 

14.           The books and records of the Company pertaining to accounts,
contract rights, inventory, etc. are located at the following street address:

 

3800 Howard Hughes Pkwy, 7th Floor

Las Vegas, Nevada

 

15.           In addition to the chief executive office, the Company has
inventory, equipment or other assets located at the addresses set forth below.
In each case, we have noted whether the location is owned, leased or operated by
third parties and the names and addresses of any mortgagee, lessor or third
party operator:

 

 

 

 

 

Name and Address of Third
Party with Interest in Location

 

 

Company’s Interest

 

(e.g., mortgagee, lessor or

Street Address with County

 

(e.g., owner, lessee or bailee)

 

warehouseman)

 

 

 

 

 

Exhibit E to Loan Agreement.

 

 

 

 

 

16.           In the course of its business, the Company’s inventory and/or
other assets are handled by the following customs brokers and/or freight
forwarders:

 

Name

 

Address

 

Type of Service/Assets Handled

 

 

 

 

 

None.

 

 

 

 

 

17.           The places of business or other locations of any assets used by
the Company during the last four (4) months other than those listed above are as
follows:

 

None.

 

18.           The Company is affiliated with, or has ownership in, the following
entities (including subsidiaries):

 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
Incorporation

 

Ownership
Percentage or
Relationship

New York & Company, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Ultimate Parent / 100%

Lerner New York Holding, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Parent / 100%

Lernco, Inc.

 

1105 North Market Street

 

Delaware

 

Subsidiary of Parent / 100%

 

3

--------------------------------------------------------------------------------


 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
Incorporation

 

Ownership
Percentage or
Relationship

 

 

Wilmington, DE 19899

 

 

 

 

Lerner New York, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Subsidiary of Parent / 100%

Associated Lerner Shops of America

 

450 West 33rd Street
New York, NY 10001

 

New York

 

Subsidiary / 100%

Lerner New York GC, LLC

 

10 West Broad Street,
Suite 2100
Columbus, Ohio 43215

 

Ohio

 

Subsidiary / 100%

Jasmine Company, Inc.

 

450 W. 33rd St. —
5th Floor
New York, NY 10001

 

Massachusetts

 

Subsidiary / 100%

 

19.           The Federal Employer Identification Number of the Company is
88-0306309

 

20.           Under the Company’s charter documents, and under the laws of the
State in which the Company is organized, the shareholders, members or other
equity holders do not have to consent in order for the Company to borrow money,
incur debt or obligations, pledge or mortgage the property of the Company, grant
a security interest in the property of the Company or guaranty the debt of
obligations of another person or entity.

 

x True

 

o Incorrect [explain]:

 

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

21.           The officers of the Company (or people performing similar
functions) and their respective titles are as follows:

 

Title

 

Name

 

 

 

Richard P. Crystal

 

President and CEO

Ronald W. Ristau

 

Secretary

John Brewer

 

Assistant Secretary

Jackie Smith

 

Treasurer

Sheamus Toal

 

Assistant Treasurer

 

The following people will have signatory powers as to all your of transactions
with the Company:

 

The Officers authorized in the Company’s Board of Director resolutions

 

4

--------------------------------------------------------------------------------

 

22.           With respect to the officers noted above, such officers are
affiliated with and hold a 5% or more beneficial ownership in the following
corporations (indicate name and address of affiliated companies, type of
operations, ownership percentage or other relationship):

 

None.

 

23.           The Company is governed by the Board of Directors.  The members of
such governing body of the Company are:

 

Ronald W. Ristau, Philip M. Carpenter III, Chris Consi, John Brewer (resident
member), John Gargano, Jackie Smith, Charles H. Buckingham, Sheamus Toal

 

24.           The name of the stockholders, members, partners or other equity
holders of the Company and their equity holdings are as follows (if equity
interests are widely held indicate only equity owners with 10% or more of the
equity interests):

 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

 

 

 

 

 

 

Lerner New York Holding, Inc.

 

100 Common Shares

 

100

%

 

25.           There are no judgments or litigation pending by or against the
Company, its subsidiaries and/or affiliates or any of its officers/principals,
except as follows:

 

None.

 

26.           At the present time, there are no delinquent taxes due (including,
but not limited to, all payroll taxes, personal property taxes, real estate
taxes or income taxes) except as follows:

 

None.

 

5

--------------------------------------------------------------------------------


 

27.           The Company’s assets are owned and held free and clear of any
security interests, liens or attachments, except as follows:

 

 

 

 

 

Amount of Debt

Lienholder

 

Assets Pledged

 

Secured

 

 

 

 

 

None.

 

 

 

 

 

28.           The Company has not guaranteed and is not otherwise liable for the
obligations of others, except as follows:

 

None.

 

29.           The Company does not own or license any trademarks, patents,
copyrights or other intellectual property, except as follows (indicate type of
intellectual property and whether owned or licensed, registration number, date
of registration, and, if licensed, the name and address of the licensor):

 

 

 

Registration

 

 

 

Name and Address

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

Property

 

Registration

 

Licensed

 

Licensor

None.

 

 

 

 

 

 

 

30.           The Company owns or uses the following materials (e.g., software,
film footage, scripts, etc.) that are subject to registration with the United
States Copyright Office, though at present copyright registrations have not been
filed with respect to such materials:

 

None.

 

31.           The Company does not have any deposit or investment accounts with
any bank, savings and loan or other financial institution, except as follows,
for the purposes and of the types indicated:

 

 

 

Contact Person and

 

 

 

 

Bank Name and Branch Address

 

Phone Number

 

Account No.

 

Purpose/Type

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

32.           The Company has no processing arrangements for credit card
payments or payments made by check (e.g. Telecheck) except as follows:

 

Bank Name and Branch

 

 

 

 

Address

 

Contact Person and Phone Number

 

Account No.

None.

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

33.           The Company owns or has registered to it the following motor
vehicles, the original title certificates for which shall be delivered to Lender
prior to closing: None.

 

34.           With regard to any pension or profit sharing plan:

 

None.

 

35.           The Company’s fiscal year is a 52 or 53 week year that ends on the
Saturday closest to January 31. The results for fiscal year 2006 represents the
fifty-three week period ending February 3, 2007. The results for fiscal years
2005, 2004, 2003 and 2002 represents the fifty-two week period ending
January 28, 2006, January 29, 2005, January 31, 2004 and February 1, 2003,
respectively.

 

36.           Certified Public Accountants for the Company is the firm of:

 

Name:

 

Ernst & Young

Address:

 

5 Times Square

 

 

New York, NY 10036-6530

Telephone:

 

(212) 773-1181

Facsimile:

 

(212) 773-1275

E-Mail:

 

carmine.romano@ey.com

Partner Handling Relationship:

 

Carmine Romano

Were statements uncertified for any fiscal year?

 

Statements for year end 2002 (11/8/02-2/1/03) were certified

 

37.           The Company’s counsel with respect to the proposed loan
transaction is the firm of:

 

Name:

 

Kirkland & Ellis

Address:

 

Citigroup Center

 

 

153 East 53rd Street
New York, NY 10022

Telephone:

 

(212) 446-4800

Facsimile:

 

(212) 446-4900

E-Mail:

 

medsall@kirkland.com

Partner Handling Relationship:

 

Michael Edsall

 

38.           The Company’s counsel with respect to matters other than the
proposed loan transaction, if different, is the firm of:

 

Name:

 

Same as above

Address:

 

 

Telephone:

 

 

Facsimile:

 

 

 

7

--------------------------------------------------------------------------------


 

Name:

 

Same as above

Address:

 

 

Telephone:

 

 

Facsimile:

 

 

E-Mail:

 

 

Partner Handling Relationship:

 

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

 

Very truly yours,

 

 

 

NEVADA RECEIVABLE FACTORING, INC

 

 

 

 

 

By:

/s/ Ronald W. Ristau

 

 

Title: Secretary

 

8

--------------------------------------------------------------------------------

 

INFORMATION CERTIFICATE

 

OF

 

LERNER NEW YORK HOLDING, INC

 

Dated: August 22, 2007

 

Wachovia Bank, National Association, as Agent

1133 Avenue of the Americas

New York, NY 10036

 

In order to assist you in the evaluation of the financing you are considering of
Lerner New York Holding, Inc. (the “Company”), pursuant to the Second Amended
and Restated Loan and Security Agreement, dated of even date herewith, Wachovia
Bank, National Association, as Agent (in such capacity “Agent” or “you”), for
the persons thereto as Lenders (collectively “Lenders” or “you”), the Company
certain affiliates of the Company (as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or registered, the “Loan
Agreement”), to expedite the preparation of required documentation, and to
induce you to provide financing to the Company, we represent and warrant to you
and the Lenders the following information about the Company, its organizational
structure and other matters of interest to you:

 

1.             The Company has been formed by filing the following document with
the Secretary of State of Delaware:

 

x                                  Certificate/Articles of Incorporation

o                                    Certificate/Articles of Organization

o                                    Other [specify]

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was November 4, 1994.

 

2.                                       The Company was not formed by filing a
document with any Secretary of State. The Company is organized as a [specify
type of organization, (e.g., general partnership, sole
proprietorship, etc.)]                . The Company’s governing document is a
[name legal document, if one exists, (e.g., partnership agreement, etc.) Not
applicable

 

3.                                       The full and exact name of the Company
as set forth in the document specified in Item 1 or 2, or (if no document is
specified in Item 1 or 2) the full and exact legal name used in the Company’s
business, is:

 

Lerner New York Holding, Inc.

 

--------------------------------------------------------------------------------


 

4.                                       The Company uses and owns the following
trade name(s) in the operation of its business (e.g. billing, advertising, etc.;
note; do not include names which are product names only):

 

None.

 

[Check one of the boxes below.]

 

o          We have attached a blank sample of every invoice that uses a
tradename.

o          We do not use any tradename other than the tradenames listed in Item
4 on any invoices.

 

5.                                       The Company maintains offices, leases
or owns real estate, has employees, pays taxes, or otherwise conducts business
in the following States (including the State of its organization):

 

Delaware.

 

6.                                       The Company has filed the necessary
documents with the Secretary of State to qualify as a foreign corporation in the
following States:

 

Delaware.

 

7.                                       The Company’s authority to do business
has been revoked or suspended, or the Company is otherwise not in good standing
in the following States:

 

None.

 

8.                                       The Company and its subsidiaries have
all licenses and permits necessary for the operation of the business of the
Company, as such business is being operated as of the date hereof.

 

9.                                       In conducting its business activities,
the Company is subject to regulation by federal, state or local agencies or
authorities (e.g., FDA, EPA, state or municipal liquor licensing agencies,
federal or state carrier commissions, etc.) as follows:

 

Not applicable.

 

10.                                 The Company has never been involved in a
bankruptcy or reorganization except: [explain]

 

None.

 

11.                                 Between the date the Company was formed and
now, the Company has used other names as set forth below:

 

Period of Time

 

Prior Name

 

 

 

From 11/4/1994 to 5/15/2001

 

Fifth Co., Inc.

From

 

 

From               to               

 

 

 

2

--------------------------------------------------------------------------------


 

12.                                 Between the date the Company was formed and
now, the Company has made or entered into mergers or acquisitions with other
companies as set forth below:

 

None other than mergers and reorganizations of internal companies in the
ordinary course of business.

 

13.                                 The chief executive office of the Company is
located at the street address set forth below, which is in New York County, in
the State of New York:

 

450 W. 33rd Street

New York, NY 10001

 

14.                                 The books and records of the Company
pertaining to accounts, contract rights, inventory, etc. are located at the
following street address:

 

450 W. 33rd Street

New York, NY 10001

 

15.                                 In addition to the chief executive office,
the Company has inventory, equipment or other assets located at the addresses
set forth below. In each case, we have noted whether the location is owned,
leased or operated by third parties and the names and addresses of any
mortgagee, lessor or third party operator:

 

 

 

 

 

Name and Address of Third
Party with Interest in Location

 

 

Company’s Interest

 

(e.g., mortgagee, lessor or

Street Address with County

 

(e.g., owner, lessee or bailee)

 

warehouseman)

 

 

 

 

 

Exhibit E to Loan Agreement

 

 

 

 

 

16.                                 In the course of its business, the Company’s
inventory and/or other assets are handled by the following customs brokers
and/or freight forwarders:

 

Name

 

Address

 

Type of Service/Assets Handled

 

 

 

 

 

None.

 

 

 

 

 

17.                                 The places of business or other locations of
any assets used by the Company during the last four (4) months other than those
listed above are as follows:

 

None

 

18.                                 The Company is affiliated with, or has
ownership in, the following entities (including subsidiaries):

 

3

--------------------------------------------------------------------------------


 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
Incorporation

 

Ownership
Percentage or
Relationship

New York & Company, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Ultimate Parent / 100%

Lerner New York, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Subsidiary of Parent / 100%

Lernco, Inc.

 

1105 North Market Street
Wilmington, DE 19899

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Nevada Receivable Factoring, Inc.

 

3800 Howard Hughes
Parkway, 7th Floor
Las Vegas, Nevada

 

Nevada

 

Subsidiary of Parent / 100%

Associated Lerner Shops of America

 

450 West 33rd Street
New York, NY 10001

 

New York

 

Subsidiary / 100%

Lerner New York GC, LLC

 

10 West Broad Street,
Suite 2100
Columbus, Ohio 43215

 

Ohio

 

Subsidiary / 100%

Jasmine Company, Inc.

 

450 W. 33rd St. –
5th Floor
New York, NY 10001

 

Massachusetts

 

Subsidiary / 100%

 

19.                                 The Federal Employer Identification Number
of the Company is 31-1422460

 

20.                                 Under the Company’s charter documents, and
under the laws of the State in which the Company is organized, the shareholders,
members or other equity holders do not have to consent in order for the Company
to borrow money, incur debt or obligations, pledge or mortgage the property of
the Company, grant a security interest in the property of the Company or
guaranty the debt of obligations of another person or entity.

 

x True

 

o Incorrect [explain]:

 

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

21.                                 The officers of the Company (or people
performing similar functions) and their respective titles are as follows:

 

Title

 

Name

 

 

 

Richard P. Crystal

 

Chairman and CEO

Ronald W. Ristau

 

President, CFO and Secretary

Sheamus Toal

 

SVP, Chief Accounting Officer, Treasurer and Assistant Secretary

 

4

--------------------------------------------------------------------------------

 

The following people will have signatory powers as to all your of transactions
with the Company:

 

The Officers authorized in the Company’s Board of Director resolutions

 

22.                                 With respect to the officers noted above,
such officers are affiliated with and hold a 5% or more beneficial ownership in
the following corporations (indicate name and address of affiliated companies,
type of operations, ownership percentage or other relationship):

 

None.

 

23.                                 The Company is governed by the Board of
Directors.  The members of such governing body of the Company are:

 

Richard P. Crystal, Ronald W. Ristau, John D. Howard, Bodil M. Arlander, Philip
M. Carpenter III, David H. Edwab, Louis Lipschitz, Edward W. Moneypenny, Arthur
E. Reiner, Richard L. Perkal, Pamela Grunder Sheiffer

 

24.                                 The name of the stockholders, members,
partners or other equity holders of the Company and their equity holdings are as
follows (if equity interests are widely held indicate only equity owners with
10% or more of the equity interests):

 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

 

 

 

 

 

 

New York & Company, Inc.

 

100 Common Shares

 

100

%

 

25.                                There are no judgments or litigation pending
by or against the Company, its subsidiaries and/or affiliates or any of its
officers/principals, except as follows:

 

None.

 

26.                                 At the present time, there are no delinquent
taxes due (including, but not limited to, all payroll taxes, personal property
taxes, real estate taxes or income taxes) except as follows:

 

5

--------------------------------------------------------------------------------


 

None.

 

27.                                 The Company’s assets are owned and held free
and clear of any security interests, liens or attachments, except as follows:

 

 

 

 

 

Amount of Debt

Lienholder

 

Assets Pledged

 

Secured

 

 

 

 

 

None.

 

 

 

 

 

28.                                 The Company has not guaranteed and is not
otherwise liable for the obligations of others, except as follows:

 

None.

 

29.                                 The Company does not own or license any
trademarks, patents, copyrights or other intellectual property, except as
follows (indicate type of intellectual property and whether owned or licensed,
registration number, date of registration, and, if licensed, the name and
address of the licensor):

 

 

 

Registration

 

 

 

Name and Address

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

Property

 

Registration

 

Licensed

 

Licensor

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

30.                              The Company owns or uses the following
materials (e.g., software, film footage, scripts, etc.) that are subject to
registration with the United States Copyright Office, though at present
copyright registrations have not been filed with respect to such materials:

 

None.

 

31.                               The Company does not have any deposit or
investment accounts with any bank, savings and loan or other financial
institution, except as follows, for the purposes and of the types indicated:

 

 

 

Contact Person and

 

 

 

 

 

Bank Name and Branch Address

 

Phone Number

 

Account No.

 

Purpose/Type

 

 

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

 

32.                             The Company has no processing arrangements for
credit card payments or payments made by check (e.g. Telecheck) except as
follows:

 

Bank Name and Branch

 

 

 

 

 

Address

 

Contact Person and Phone Number

 

Account No.

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

33.                                 The Company owns or has registered to it the
following motor vehicles, the original title certificates for which shall be
delivered to Lender prior to closing: None.

 

34.                                 With regard to any pension or profit sharing
plan:

 

None.

 

35.                                 The Company’s fiscal year is a 52 or 53 week
year that ends on the Saturday closest to January 31. The results for fiscal
year 2006 represents the fifty-three week period ending February 3, 2007. The
results for fiscal years 2005, 2004, 2003 and 2002 represents the fifty-two week
period ending January 28, 2006, January 29, 2005, January 31, 2004 and
February 1, 2003, respectively.

 

36.                                 Certified Public Accountants for the Company
is the firm of:

 

Name:

 

Ernst & Young

Address:

 

5 Times Square

 

 

New York, NY 10036-6530

Telephone:

 

(212) 773-1181

Facsimile:

 

(212) 773-1275

E-Mail:

 

carmine.romano@ey.com

Partner Handling Relationship:

 

Carmine Romano

Were statements uncertified for any fiscal year?

 

Statements for year end 2006 (1/29/06-2/3/07) were certified

 

37.          The Company’s counsel with respect to the proposed loan transaction
is the firm of:

 

Name:

 

Kirkland & Ellis

Address:

 

Citigroup Center

 

 

153 East 53rd Street
New York, NY 10022

Telephone:

 

(212) 446-4800

Facsimile:

 

(212) 446-4900

E-Mail:

 

medsall@kirkland.com

Partner Handling Relationship:

 

Michael Edsall

 

38.          The Company’s counsel with respect to matters other than the
proposed loan transaction, if different, is the firm of:

 

7

--------------------------------------------------------------------------------


 

Partner Handling Relationship:

 

Michael Edsall

 

38.       The Company’s counsel with respect to matters other than the proposed
loan transaction, if different, is the firm of:

 

Name:

 

Same as above

Address:

 

 

Telephone:

 

 

Facsimile:

 

 

E-Mail:

 

 

Partner Handling Relationship:

 

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

 

Very truly yours,

 

 

 

LERNER NEW YORK HOLDINGS, INC

 

 

 

By:

/s/ Ronald W. Ristau

 

 

Title:

 President, Chief Financial Officer and Secretary

 

8

--------------------------------------------------------------------------------

 

INFORMATION CERTIFICATE

 

OF

 

LERNER NEW YORK GC, LLC

 

Dated: August 22, 2007

 

Wachovia Bank, National Association, as Agent

1133 Avenue of the Americas

New York, NY 10036

 

In order to assist you in the evaluation of the financing you are considering of
Lerner New York GC, LLC. (the “Company”), pursuant to the Second Amended and
Restated Loan and Security Agreement, dated of even date herewith, Wachovia
Bank, National Association, as Agent (in such capacity “Agent” or “you”), for
the persons thereto as Lenders (collectively “Lenders” or “you”), the Company
certain affiliates of the Company (as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or registered, the “Loan
Agreement”), to expedite the preparation of required documentation, and to
induce you to provide financing to the Company, we represent and warrant to you
and the Lenders the following information about the Company, its organizational
structure and other matters of interest to you:

 

1.

The Company has been formed by filing the following document with the Secretary
of State of Ohio:

 

 

o        Certificate/Articles of Incorporation

x       Certificate/Articles of Organization

o       Other [specify]

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was November 19, 2001.

 

 

 

2.

The Company was not formed by filing a document with any Secretary of State. The
Company is organized as a [specify type of organization, (e.g., general
partnership, sole proprietorship, etc.)]                    . The Company’s
governing document is a [name legal document, if one exists, (e.g., partnership
agreement, etc.) Not applicable

 

 

 

3.

The full and exact name of the Company as set forth in the document specified in
Item 1 or 2, or (if no document is specified in Item 1 or 2) the full and exact
legal name used in the Company’s business, is:

 

Lerner New York GC, LLC

 

--------------------------------------------------------------------------------


 

4.

The Company uses and owns the following trade name(s) in the operation of its
business (e.g. billing, advertising, etc.; note: do not include names which are
product names only):

 

 

 

None

 

 

 

[Check one of the boxes below.]

 

 

 

o

We have attached a blank sample of every invoice that uses a tradename.

o

We do not use any tradename other than the tradenames listed in Item 4 on any
invoices.

 

5.

The Company maintains offices, leases or owns real estate, has employees, pays
taxes, or otherwise conducts business in the following States (including the
State of its organization):

 

 

 

 

Ohio.

 

 

 

6.

The Company has filed the necessary documents with the Secretary of State to
qualify as a foreign corporation in the following States:

 

 

 

 

Ohio.

 

 

 

7.

The Company’s authority to do business has been revoked or suspended, or the
Company is otherwise not in good standing in the following States:

 

 

 

 

None.

 

 

 

8.

The Company and its subsidiaries have all licenses and permits necessary for the
operation of the business of the Company, as such business is being operated as
of the date hereof.

 

 

 

9.

In conducting its business activities, the Company is subject to regulation by
federal, state or local agencies or authorities (e.g., FDA, EPA, state or
municipal liquor licensing agencies, federal or state carrier commissions, etc.)
as follows:

 

 

 

 

 

Not applicable.

 

 

 

10.

The Company has never been involved in a bankruptcy or reorganization except:
[explain]

 

 

 

 

None

 

 

 

11.

Between the date the Company was formed and now, the Company has used other
names as set forth below:

 

Period of Time

 

Prior Name

None.

 

 

 

2

--------------------------------------------------------------------------------


 

12.

Between the date the Company was formed and now, the Company has made or entered
into mergers or acquisitions with other companies as set forth below:

 

 

 

 

None other than mergers and reorganizations of internal companies in the
ordinary course of business.

 

 

 

13.

The chief executive office of the Company is located at the street address set
forth below, which is in New York County, in the State of New York:

 

 

 

 

 

450 West 33rd Street

 

 

 

 

 

New York, NY 10001

 

 

 

14.

The books and records of the Company pertaining to accounts, contract rights,
inventory, etc. are located at the following street address:

 

 

 

 

 

450 West 33rd Street

 

 

 

 

 

New York, NY 10001

 

 

 

15.

In addition to the chief executive office, the Company has inventory, equipment
or other assets located at the addresses set forth below. In each case, we have
noted whether the location is owned, leased or operated by third parties and the
names and addresses of any mortgagee, lessor or third party operator:

 

 

 

 

 

Name and Address of Third

 

 

 

 

Party with Interest in Location

 

 

Company’s Interest

 

(e.g., mortgagee, lessor or

Street Address with County

 

(e.g., owner, lessee or bailee)

 

warehouseman)

 

 

 

 

 

None

 

 

 

 

 

16.

In the course of its business, the Company’s inventory and/or other assets are
handled by the following customs brokers and/or freight forwarders:

 

Name

 

Address

 

Type of Service/Assets Handled

 

 

 

 

 

None.

 

 

 

 

 

17.

The places of business or other locations of any assets used by the Company
during the last four (4) months other than those listed above are as follows:

 

 

None.

 

3

--------------------------------------------------------------------------------


 

18.

The Company is affiliated with, or has ownership in, the following entities
(including subsidiaries):

 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
Incorporation

 

Ownership
Percentage or
Relationship

New York & Company, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Ultimate Parent / 100%

 

 

 

 

 

 

 

Lerner New York Holding, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Parent / 100%

 

 

 

 

 

 

 

Lernco, Inc.

 

1105 North Market Street
Wilmington, DE 19899

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Nevada Receivable Factoring, Inc.

 

3800 Howard Hughes
Parkway, 7th Floor
Las Vegas, Nevada

 

Nevada

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Associated Lerner Shops of America

 

450 West 33rd Street
New York, NY 10001

 

New York

 

Subsidiary / 100%

 

 

 

 

 

 

 

Lerner New York, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Jasmine Company, Inc.

 

450 W. 33rd St. –
5th Floor
New York, NY 10001

 

Massachusetts

 

Subsidiary / 100%

 

19.

The Federal Employer Identification Number of the Company is 31-1816095

 

 

20.

Under the Company’s charter documents, and under the laws of the State in which
the Company is organized, the shareholders, members or other equity holders do
not have to consent in order for the Company to borrow money, incur debt or
obligations, pledge or mortgage the property of the Company, grant a security
interest in the property of the Company or guaranty the debt of obligations of
another person or entity.

 

 

 

x

   True

o

   Incorrect [explain]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

 

 

 

 

 

 

21.

The officers of the Company (or people performing similar functions) and their
respective titles are as follows:

 

Title

 

Name

Ronald W. Ristau

 

President

Chris Consi

 

Secretary

Kevin Katchmar

 

Vice President

Sheamus Toal

 

Treasurer

 

4

--------------------------------------------------------------------------------

 

The following people will have signatory powers as to all your of transactions
with the Company:

 

The Officers authorized in the Company’s Board of Director resolutions

 

22.           With respect to the officers noted above, such officers are
affiliated with and hold a 5% or more beneficial ownership in the following
corporations (indicate name and address of affiliated companies, type of
operations, ownership percentage or other relationship):

 

None.

 

23.           The Company is governed by the Board of Directors. The members of
such governing body of the Company are:

 

None.

 

24.           The name of the stockholders, members, partners or other equity
holders of the Company and their equity holdings are as follows (if equity
interests are widely held indicate only equity owners with 10% or more of the
equity interests):

 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

 

 

 

 

None.

 

 

 

 

 

25.           There are no judgments or litigation pending by or against the
Company, its subsidiaries and/or affiliates or any of its officers/principals,
except as follows:

 

None.

 

26.           At the present time, there are no delinquent taxes due (including,
but not limited to, all payroll taxes, personal property taxes, real estate
taxes or income taxes) except as follows:

 

5

--------------------------------------------------------------------------------


 

None.

 

27.           The Company’s assets are owned and held free and clear of any
security interests, liens or attachments, except as follows:

 

Lienholder

 

Assets Pledged

 

Amount of Debt
Secured

 

 

 

 

 

None.

 

 

 

 

 

28.           The Company has not guaranteed and is not otherwise liable for the
obligations of others, except as follows:

 

None.

 

29.           The Company does not own or license any trademarks, patents,
copyrights or other intellectual property, except as follows (indicate type of
intellectual property and whether owned or licensed, registration number, date
of registration, and, if licensed, the name and address of the licensor):

 

 

 

Registration

 

 

 

Name and Address

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

Property

 

Registration

 

Licensed

 

Licensor

None.

 

 

 

 

 

 

 

30.           The Company owns or uses the following materials (e.g., software,
film footage, scripts, etc.) that are subject to registration with the United
States Copyright Office, though at present copyright registrations have not been
filed with respect to such materials:

 

None.

 

31.           The Company does not have any deposit or investment accounts with
any bank, savings and loan or other financial institution, except as follows,
for the purposes and of the types indicated:

 

Bank Name and Branch Address

 

Contact Person and
Phone Number

 

Account No.

 

Purpose/Type

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

32.           The Company has no processing arrangements for credit card
payments or payments made by check (e.g. Telecheck) except as follows:

 

Bank Name and Branch
Address

 

Contact Person and Phone Number

 

Account No.

None.

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

33.           The Company owns or has registered to it the following motor
vehicles, the original title certificates for which shall be delivered to Lender
prior to closing: None.

 

34.           With regard to any pension or profit sharing plan:

 

None.

 

35.           The Company’s fiscal year is a 52 or 53 week year that ends on the
Saturday closest to  January 31. The results for fiscal year 2006 represents the
fifty-three week period ending February 3, 2007. The results for fiscal years
2005, 2004, 2003 and 2002 represents the fifty-two week period ending January
28, 2006, January 29, 2005, January 31, 2004 and  February 1, 2003,
respectively.

 

36.           Certified Public Accountants for the Company is the firm of:

 

Name:

Ernst & Young

Address:

5 Times Square

 

New York, NY 10036-6530

Telephone:

(212) 773-1181

Facsimile:

(212) 773-1275

E-Mail:

carmine.romano@ey.com

Partner Handling Relationship:

Carmine Romano

Were statements uncertified for any fiscal year?

Statements for year end 2002 (1/29/02-2/3/03) were certified

 

37.           The Company’s counsel with respect to the proposed loan
transaction is the firm of:

 

Name:

Kirkland & Ellis

Address:

Citigroup Center

 

153 East 53rd Street
New York, NY 10022

Telephone:

(212) 446-4800

Facsimile:

(212) 446-4900

E-Mail:

medsall@kirkland.com

Partner Handling Relationship:

Michael Edsall

 

38.           The Company’s counsel with respect to matters other than the
proposed loan transaction, if different, is the firm of:

 

Name:

Same as above

Address:

 

 

7

--------------------------------------------------------------------------------


 

38.           The Company’s counsel with respect to matters other than the
proposed loan transaction, if different, is the firm of:

 

Name:

Same as above

Address:

 

Telephone:

 

Facsimile:

 

E-Mail:

 

Partner Handling Relationship:

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

 

Very truly yours,

 

 

 

LERNER NEW YORK GC, LLC

 

 

 

 

 

By:

/s/ Ronald W. Ristau

 

 

Title:      President

 

8

--------------------------------------------------------------------------------

 

INFORMATION CERTIFICATE

 

OF

 

ASSOCIATED LERNER SHOPS OF AMERICA, INC.

 

Dated: August 22, 2007

Wachovia Bank, National Association, as Agent

1133 Avenue of the Americas

New York, NY 10036

 

In order to assist you in the evaluation of the financing you are considering of
Associated Lerner Shops of America, Inc. (the “Company”), pursuant to the Second
Amended and Restated Loan and Security Agreement, dated of even date herewith,
Wachovia Bank, National Association, as Agent (in such capacity “Agent” or
“you”), for the persons thereto as Lenders (collectively “Lenders” or “you”),
the Company certain affiliates of the Company (as the same now exists or may
hereafter be amended, modified, supplemented, renewed, restated or registered,
the “Loan Agreement”), to expedite the preparation of required documentation,
and to induce you to provide financing to the Company, we represent and warrant
to you and the Lenders the following information about the Company, its
organizational structure and other matters of interest to you:

 

1.             The Company has been formed by filing the following document with
the Secretary of State of New York:

 

x

 

Certificate/Articles of Incorporation

o

 

Certificate/Articles of Organization

o

 

Other [specify]

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was January 24, 1933.

 

2.             The Company was not formed by filing a document with any
Secretary of State. The Company is organized as a [specify type of organization,
(e.g., general partnership, sole proprietorship, etc.)]         . The Company’s
governing document is a [name legal document, if one exists, (e.g., partnership
agreement, etc.) Not applicable

 

3.             The full and exact name of the Company as set forth in the
document specified in Item 1 or 2, or (if no document is specified in Item 1 or
2) the full and exact legal name used in the Company’s business, is:

 

Associated Lerner Shops of America, Inc.

 

4.             The Company uses and owns the following trade name(s) in the
operation of its business (e.g. billing, advertising, etc.; note: do not include
names which are product names only):

 

--------------------------------------------------------------------------------


 

None

 

[Check one of the boxes below.]

 

o            We have attached a blank sample of every invoice that uses a
tradename.

o            We do not use any tradename other than the tradenames listed in
Item 4 on any invoices.

 

5.             The Company maintains offices, leases or owns real estate, has
employees, pays taxes, or otherwise conducts business in the following States
(including the State of its organization):

 

New York.

 

6.             The Company has filed the necessary documents with the Secretary
of State to qualify as a foreign corporation in the following States:

 

New York.

 

7.             The Company’s authority to do business has been revoked or
suspended, or the Company is otherwise not in good standing in the following
States:

 

None.

 

8.             The Company and its subsidiaries have all licenses and permits
necessary for the operation of the business of the Company, as such business is
being operated as of the date hereof.

 

9.             In conducting its business activities, the Company is subject to
regulation by federal, state or local agencies or authorities (e.g., FDA, EPA,
state or municipal liquor licensing agencies, federal or state carrier
commissions, etc.) as follows:

 

Not applicable.

 

10.           The Company has never been involved in a bankruptcy or
reorganization except: [explain]

 

None.

 

11.           Between the date the Company was formed and now, the Company has
used other names as set forth below:

 

Period of Time

 

Prior Name

 

 

 

From NONE

 

 

From

 

 

From                       to

 

 

 

2

--------------------------------------------------------------------------------


 

12.           Between the date the Company was formed and now, the Company has
made or entered into mergers or acquisitions with other companies as set forth
below:

 

None other than mergers and reorganizations of internal companies in the
ordinary course of business.

 

13.           The chief executive office of the Company is located at the street
address set forth below, which is in New York County, in the State of New York:

 

450 W. 33rd Street

New York, NY 10001

 

14.           The books and records of the Company pertaining to accounts,
contract rights, inventory, etc. are located at the following street address:

 

450 W. 33rd Street

New York, NY 10001

 

15.           In addition to the chief executive office, the Company has
inventory, equipment or other assets located at the addresses set forth below.
In each case, we have noted whether the location is owned, leased or operated by
third parties and the names and addresses of any mortgagee, lessor or third
party operator:

 

Street Address with County

 

Company’s Interest
(e.g., owner, lessee or bailee)

 

Name and Address of Third
Party with Interest in Location
(e.g., mortgagee, lessor or
warehouseman)

 

 

 

 

 

None.

 

 

 

 

 

16.           In the course of its business, the Company’s inventory and/or
other assets are handled by the following customs brokers and/or freight
forwarders:

 

Name

 

Address

 

Type of Service/Assets Handled

 

 

 

 

 

None.

 

 

 

 

 

17.           The places of business or other locations of any assets used by
the Company during the last four (4) months other than those listed above are as
follows:

 

None.

 

18.           The Company is affiliated with, or has ownership in, the following
entities (including subsidiaries):

 

3

--------------------------------------------------------------------------------


 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
Incorporation

 

Ownership
Percentage or
Relationship

New York & Company, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Ultimate Parent / 100%

 

 

 

 

 

 

 

Lerner New York Holding, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Parent / 100%

 

 

 

 

 

 

 

Lernco, Inc.

 

1105 North Market Street
Wilmington, DE 19899

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Nevada Receivable Factoring, Inc.

 

3800 Howard Hughes
Parkway, 7th Floor
Las Vegas, Nevada

 

Nevada

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Lerner New York, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Lerner New York GC, LLC

 

10 West Broad Street,
Suite 2100
Columbus, Ohio 43215

 

Ohio

 

Subsidiary / 100%

 

 

 

 

 

 

 

Jasmine Company, Inc.

 

450 W. 33rd St. —
5th Floor
New York, NY 10001

 

Massachusetts

 

Subsidiary / 100%

 

19.           The Federal Employer Identification Number of the Company is
13-5566483

 

20.           Under the Company’s charter documents, and under the laws of the
State in which the Company is organized, the shareholders, members or other
equity holders do not have to consent in order for the Company to borrow money,
incur debt or obligations, pledge or mortgage the property of the Company, grant
a security interest in the property of the Company or guaranty the debt of
obligations of another person or entity.

 

x    True

o

Incorrect [explain]:

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

21.           The officers of the Company (or people performing similar
functions) and their respective titles are as follows:

 

Title

 

Name

 

 

 

Richard P. Crystal

 

President and CEO

Ronald W. Ristau

 

Secretary

Sheamus Toal

 

Assistant Secretary

 

The following people will have signatory powers as to all your of transactions
with the Company:

 

4

--------------------------------------------------------------------------------

 

The Officers authorized in the Company’s Board of Director resolutions

 

22.           With respect to the officers noted above, such officers are
affiliated with and hold a 5% or more beneficial ownership in the following
corporations (indicate name and address of affiliated companies, type of
operations, ownership percentage or other relationship):

 

None

 

23.           The Company is governed by the Board of Directors. The members of
such governing body of the Company are:

 

Richard P. Crystal, Ronald W. Ristau, John D. Howard, Bodil M. Arlander, Philip
M. Carpenter III, David H. Edwab, Louis Lipschitz, Edward W. Moneypenny, Arthur
E. Reiner, Richard L. Perkal, Pamela Grunder Sheiffer

 

24.           The name of the stockholders, members, partners or other equity
holders of the Company and their equity holdings are as follows (if equity
interests are widely held indicate only equity owners with 10% or more of the
equity interests):

 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

 

 

 

 

 

 

Lerner New York, Inc.

 

250 Common Shares

 

100

%

 

25.           There are no judgments or litigation pending by or against the
Company, its subsidiaries and/or affiliates or any of its officers/principals,
except as follows:

 

None.

 

26.           At the present time, there are no delinquent taxes due (including,
but not limited to, all payroll taxes, personal property taxes, real estate
taxes or income taxes) except as follows:

 

None.

 

5

--------------------------------------------------------------------------------


 

27.           The Company’s assets are owned and held free and clear of any
security interests, liens or attachments, except as follows:

 

Lienholder

 

Assets Pledged

 

Amount of Debt
Secured

 

 

 

 

 

None.

 

 

 

 

 

28.           The Company has not guaranteed and is not otherwise liable for the
obligations of others, except as follows:

 

None.

 

29.           The Company does not own or license any trademarks, patents,
copyrights or other intellectual property, except as follows (indicate type of
intellectual property and whether owned or licensed, registration number, date
of registration, and, if licensed, the name and address of the licensor):

 

 

 

Registration

 

 

 

Name and Address

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

Property

 

Registration

 

Licensed

 

Licensor

None.

 

 

 

 

 

 

 

30.           The Company owns or uses the following materials (e.g., software,
film footage, scripts, etc.) that are subject to registration with the United
States Copyright Office, though at present copyright registrations have not been
filed with respect to such materials:

 

None.

 

31.           The Company does not have any deposit or investment accounts with
any bank, savings and loan or other financial institution, except as follows,
for the purposes and of the types indicated:

 

 

 

Contact Person and

 

 

 

 

Bank Name and Branch Address

 

Phone Number

 

Account No.

 

Purpose/Type

None.

 

 

 

 

 

 

 

32.           The Company has no processing arrangements for credit card
payments or payments made by check (e.g. Telecheck) except as follows: None.

 

Bank Name and Branch
Address

 

Contact Person and Phone Number

 

Account No.

None.

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

33.           The Company owns or has registered to it the following motor
vehicles, the original title certificates for which shall be delivered to Lender
prior to closing: None.

 

34.           With regard to any pension or profit sharing plan:

 

None.

 

35.           The Company’s fiscal year is a 52 or 53 week year that ends on the
Saturday closest to  January 31. The results for fiscal year 2006 represents the
fifty-three week period ending February 3, 2007. The results for fiscal years
2005, 2004, 2003 and 2002 represents the fifty-two week period ending January
28, 2006, January 29, 2005, January 31, 2004 and February 1, 2003, respectively.

 

36.           Certified Public Accountants for the Company is the firm of:

 

Name:

Ernst & Young

Address:

5 Times Square

 

New York, NY 10036-6530

Telephone:

(212) 773-1181

Facsimile:

(212) 773-1275

E-Mail:

carmine.romano@ey.com

Partner Handling Relationship:

Carmine Romano

Were statements uncertified for any fiscal year?

Statements for year end 2006 (1/29/06-2/3/07) were certified

 

37.           The Company’s counsel with respect to the proposed loan
transaction is the firm of:

 

Name:

 

Kirkland & Ellis

Address:

 

Citigroup Center
153 East 53rd Street
New York, NY 10022

Telephone:

 

(212) 446-4800

Facsimile:

 

(212) 446-4900

E-Mail:

 

medsall@kirkland.com

Partner Handling Relationship:

 

Michael Edsall

 

38.           The Company’s counsel with respect to matters other than the
proposed loan transaction, if different, is the firm of:

 

Name:

 

Same as above

Address:

 

 

Telephone:

 

 

Facsimile:

 

 

E-Mail:

 

 

Partner Handling Relationship:

 

 

 

7

--------------------------------------------------------------------------------


 

Telephone:

 

 

Facsimile:

 

 

E-Mail:

 

 

Partner Handling Relationship:

 

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

 

 

Very truly yours,

 

 

 

ASSOCIATED LERNER SHOPS OF AMERICA, INC.

 

 

 

 

 

By:

/s/ Ronald W. Ristau

 

 

Title:         Secretary

 

8

--------------------------------------------------------------------------------

 

EXHIBIT E
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Locations of Inventory

 

1.                                  450 West 33rd Street
New York, NY 10001

 

2.                                  Three Limited Parkway
Columbus, OH 43216

 

3.                                  466-472 53rd Street, Brooklyn, NY (owned
property)

 

4.                                  See attached lease summaries for store
listings (schedule 1.64).

 

5.                                  Sublease Agreement, dated December 1, 2002
between Wilmington Trust Sp Services, Inc. and Lernco, Inc.

 

6.                                  Premises described in First Amendment dated
October 31, 2003 to the Lease Agreement, dated as of January 1, 2003, between
Nevada Receivable Factoring, Inc. and Smith & Francis. (144 sq. ft. - term of 24
months - expires on December 31, 2008)

 

7.                                  Premises described in First Amendment dated
October 31, 2003 to the Lease Agreement, dated January 1, 2003, between Lerner
New York Holding, Inc. and Smith & Francis (144 sq. ft. - term of 24 months -
expires on December 31, 2008).

 

8.                                  Premises described in First Amendment dated
October 31, 2003 to the Lease Agreement, dated May 1, 2001, between Lerner New
York Holding, Inc. and Smith & Francis (192 sq. ft. - term of 30 years - expires
on April 30, 2031).

 

9.                                  Accretive (e-commerce warehouse)
307 Hollie Drive
Martinsville, 24112

 

--------------------------------------------------------------------------------


 

EXHIBIT F
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Fiscal Year-End; First Quarter End: Second Quarter End
Third Quarter End and Fourth Quarter End

 

 

 

2006

 

2007

 

2008

 

2009

 

2010

 

2011

 

2012

Monthly Closing Dates:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

February

 

February 25, 2006

 

March 3, 2007

 

March 1, 2008

 

February 28, 2009

 

February 27, 2010

 

February 26, 2011

 

February 25, 2012

March

 

April 1, 2006

 

April 7, 2007

 

April 5, 2008

 

April 4, 2009

 

April 3, 2010

 

April 2, 2011

 

March 31, 2012

April

 

April 29, 2006

 

May 5, 2007

 

May 3, 2008

 

May 2, 2009

 

May 1, 2010

 

April 30, 2011

 

April 28, 2012

May

 

May 27, 2006

 

June 2, 2007

 

May 31, 2008

 

May 30, 2009

 

May 29, 2010

 

May 28, 2011

 

May 26, 2012

June

 

July 1, 2006

 

July 7, 2007

 

July 5, 2008

 

July 4, 2009

 

July 3, 2010

 

July 2, 2011

 

June 30, 2012

July

 

July 29, 2006

 

August 4, 2007

 

August 2, 2008

 

August 1, 2009

 

July 31, 2010

 

July 30, 2011

 

July 28, 2012

August

 

August 26, 2006

 

September 1, 2007

 

August 30, 2008

 

August 29, 2009

 

August 28, 2010

 

August 27, 2011

 

August 25, 2012

September

 

September 30, 2006

 

October 6, 2007

 

October 4, 2008

 

October 3, 2009

 

October 2, 2010

 

October 1, 2011

 

September 29, 2012

October

 

October 28, 2006

 

November 3, 2007

 

November 1, 2008

 

October 31, 2009

 

October 30, 2010

 

October 29, 2011

 

October 27, 2012

November

 

November 25, 2006

 

December 1, 2007

 

November 29, 2008

 

November 28, 2009

 

November 27, 2010

 

November 26, 2011

 

November 24, 2012

December

 

December 30, 2006

 

January 5, 2008

 

January 3, 2009

 

January 2, 2010

 

January 1, 2011

 

December 31, 2011

 

December 29, 2012

January

 

February 3, 2007

 

February 2, 2008

 

January 31, 2009

 

January 30, 2010

 

January 29, 2011

 

January 28, 2012

 

February 2, 2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quarterly Closing Dates:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q1

 

April 29, 2006

 

May 5, 2007

 

May 3, 2008

 

May 2, 2009

 

May 1, 2010

 

April 30, 2011

 

April 28, 2012

Q2

 

July 29, 2006

 

August 4, 2007

 

August 2, 2008

 

August 1, 2009

 

July 31, 2010

 

July 30, 2011

 

July 28, 2012

Q3

 

October 28, 2006

 

November 3, 2007

 

November 1, 2008

 

October 31, 2009

 

October 30, 2010

 

October 29, 2011

 

October 27, 2012

Q4

 

February 3, 2007

 

February 2, 2008

 

January 31, 2009

 

January 30, 2010

 

January 29, 2011

 

January 28, 2012

 

February 2, 2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual Closing Dates:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fiscal 2006

 

February 3, 2007

 

 

 

 

 

 

 

 

 

 

 

 

Fiscal 2007

 

 

 

February 2, 2008

 

 

 

 

 

 

 

 

 

 

Fiscal 2008

 

 

 

 

 

January 31, 2009

 

 

 

 

 

 

 

 

Fiscal 2009

 

 

 

 

 

 

 

January 30, 2010

 

 

 

 

 

 

Fiscal 2010

 

 

 

 

 

 

 

 

 

January 29, 2011

 

 

 

 

Fiscal 2011

 

 

 

 

 

 

 

 

 

 

 

January 28, 2012

 

 

Fiscal 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

February 2, 2013

 

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE 1.196
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Total Commitments

 

Lender

 

Revolving Loan
Commitment

 

Existing Term Loan
Commitment

 

Lender’s Total
Commitment

 

 

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

$

50,000,000

 

$

28,500,000

 

$

78,500,000

 

 

 

 

 

 

 

 

 

LaSalle Retail Finance, a division of LaSalle Business Credit, LLC, as agent for
LaSalle Bank Midwest, National Association

 

$

40,000,000

 

$

0

 

$

40,000,000

 

 

 

 

 

 

 

 

 

Total Commitments:

 

$

90,000,000

 

$

28,500,000

 

$

118,500,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.49(a)
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

EBITDA Adjustments

 

Adjustments to EBITDA:

 

Plus: One-time expenses incurred in connection with the closing of this
Agreement and the transactions contemplated to occur on the date hereof

 

Plus: Non-cash compensation expenses, including, but not limited to, those
arising from or relating to the issuance of stock, restricted stock, options to
purchase stock, stock appreciation rights (i.e., phantom stock) and deferred
compensation to the officers, employees and directors of the Borrowers and
Obligors

 

Plus: Without duplication, amortization of intangibles

 

Plus: Any other non-cash charges, non-cash expenses (including non-cash straight
line rent), non-cash losses or non-cash restructuring charges of any Borrower or
any of its Subsidiaries for such period

 

Plus: Employee compensation incurred prior to the date hereof in connection with
the transactions contemplated hereby

 

Minus: Amortization of construction or landlord tenant allowances

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.49(b)

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Monthly Consolidated EBITDA

 

July 2006

 

$

 

 

 

 

 

 

August 2006

 

$

 

 

 

 

 

 

September 2006

 

$

 

 

 

 

 

 

October 2006

 

$

 

 

 

 

 

 

November 2006

 

$

 

 

 

 

 

 

December 2006

 

$

 

 

 

 

 

 

January 2007

 

$

 

 

 

 

 

 

February 2007

 

$

 

 

 

 

 

 

March 2007

 

$

 

 

 

 

 

 

April 2007

 

$

 

 

 

 

 

 

May 2007

 

$

 

 

 

 

 

 

June 2007

 

$

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.86
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Freight Forwarders

 

Freight Forwarders - OCEAN CARRIERS

 

a)    Maersk Line

 

Elizabeth Hassert

Strategic Account Manager

Maersk, Inc.

2021 Spring Road Suite 500 Oak Brook, IL 60523-1859

PH: 630-645-3622

FX: 630-645-3667

 

b) Mitsui

 

Stephen J. Schoenhaus

Senior VP

Mitsui OSK Lines (America), Inc.

188 Industrial Drive

Suite 300

Elmhurst, IL 60126

PH: 630-592-7031

FX: 630-592-7402

 

c)    P&O Nedlloyd (acquired by Maersk in 2004)

 

Chris Dombalis

Senior Vice President

Sales and Marketing, North America

P&O Nedlloyd Limited

One Meadowlands Plaza

East Rutherford, NJ 07073

PH: 201-896-6769

FX 201-896-6371

 

d)   APL

 

Ann Hasse

Law Dept

111 Broadway

Oakland, CA 94607

PH: 510-272-7284

FX: 510-272-8932

 

e)    NYK Lines

 

Gary Garback

NYK Line (North America) Inc.

377 East Butterfield Road

Fifth Floor

Lombard, IL 60148

PH: 630-435-7803

FX: 630-435-3100

 

--------------------------------------------------------------------------------


 

f) APL-Logistics (ocean consolidator)

 

Ann Hasse

Law Dept

APL-Logistics

1111 Broadway

Oakland, CA 94607

PH: 510-272-7284

FX: 510-272-8932

 

Freight Forwarders - AIRFREIGHT FORWARDERS

 

a)    Morrison Express

 

Doug Haring

Vice President

USA Sales and marketing

Morrison Express Corp (USA)

2000 Hughes Way

El Segundo, CA 90245

PH: 310-322-8999 ext 230

FX: 310-322-6688

 

b)   BAX Global

 

Brady Borycki

BAX Global

11101 Metro Airport Center Drive Ste. 108

Romulus, MI 48174

PH: 734-229-3349

FX: 734-955-2010

 

c)    STAR Trans International Ltd

 

Anthony Chan

Star Airfreight Co. Ltd

149-35 177th Street

Jamaica, New York 11434

PH: 718-656 5360

FX: 718-656 2597

 

d)   EGL — United States

 

Eagle Global Logistics

Attn: Ron Scott

6700 Port Road

Groveport, Ohio 43125

PH: 614-489-5177

FX: 614-489-5171

 

e)    FedEX Corporation

 

942 South Shady Grove Road

Memphis, TN 38120

PH: 901-369-3600

 

--------------------------------------------------------------------------------


 

f)  Panalpina

 

950 Tower Lane, Suite 1600

Foster City, CA 94404

PH: 650-653-6600

FX: 650-653-6735

Email: info.noram@panalpina.com

 

g) Sovereign

 

4348 Albany Post Road

Hyde Park, NY 12538

PH: 845-229-8808

FX: 845-229-8828

 

h) Expo

 

29, Josier Street, Nungambakkam,

Chennai 600 034

PH: + 91 44 28223458

FX: + 91 44 28223463

Email: cs@expofreight.com

 

i)  Speedmark

 

1525 Adrian Road,

Burlingame, CA 94010

PH: 650-652-0288

FX: 650-652-0290

Email: info.uac@speedmark.com

 

j)  Expeditors

 

1015 Third Avenue, 12th Floor

Seattle, WA 98104

PH: 206-674-3400

 

E-Commerce Warehouse

 

a) Accretive Commerce

 

Keith Bolt

EVP-CFO

13801 W. Rees Blvd

Hunterville, NC 28078

PH: 704-370-5000

FX: 704-370-5050

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.3(f)
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Specified Trademarks



NONE.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2(b)
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Chattel Paper and Instruments



None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2 (e)
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

List of Investment Property

 

1.     Lerner New York, Inc. Citifunds Investment Cash Reserve — Class S (money
market account)

 

2.     Lerner New York, Inc. Federated Tax-Free Obligation — Institutional Fund
(Bear Stearns)

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.2(f)
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Letters of Credit



None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2(g)
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Commercial Tort Claims



None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.13
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Collective Bargaining Agreements

 

1.           Collective Bargaining Agreement between Local 1102, RWDSU, UFCW
AFL-CIO and Lerner Stores, Inc. and New York & Company (New York City
Metropolitan Area, Maryland, Pennsylvania and Upstate New York), dated
September 1, 2002. Agreement is under renegotiation. A signed extension
agreement through October 2007 is currently being negotiated.

 

2.           Collective Bargaining Agreement, dated January 15, 2004, between
Lerner New York, Inc. and International Union, United Automobile, Aerospace and
Agricultural Implement Workers of America, UAW-AFL-CIO, and its Local Union
2179. The Agreement was effective from January 15, 2004 to January 14, 2007. A
new contract was negotiated that is effective from January 15, 2007 through
January 14, 2010.

 

3.           Agreement, dated February 6, 2003, by and between Lerner New
York, Inc. and the New England Joint Board, affiliated with the Retail,
Wholesale and Department Store Union/UFCW, AFL-CIO, CLC. The Agreement was
effective from February 6, 2003 through February 5, 2006. The current agreement
is effective from February 6, 2006 through February 9, 2009.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.14
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Material Contracts

 

1.           Amended and Restated Private Label Credit Card Program Agreement
Between World Financial Network National Bank and New York & Company, Inc. Dated
as of November 1, 2004.

 

2.           Transition Services Agreement, dated as of November 27, 2002, by
and between Lerner New York Holdings, Inc. and Limited Brands, Inc., as amended
on April 12, 2006.

 

3.           Information Technology:

 

a)     Master Services Agreement, dated April 8, 2003 between Infocrossing, Inc.
and NY & Co. Group, Inc.

 

b)    Database Service Agreement, dated September 1, 2003 between ADS Alliance
Data Systems, Inc. and NY & Co. Group, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.16
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Credit Card Agreements

 

1.             Merchant Services Bankcard Agreement, dated September 11, 2002,
between Limited Brands, Inc., Lerner New York, Inc. (as a Customer listed in
Attachment I), JP Morgan Chase Bank and Chase Merchant Services L.L.C.

 

2.             American Express Service Agreement by and among American Express
Travel Related Services, Inc., The Limited, Inc. and its subsidiaries.

 

3.             Merchant Services Agreement, dated June 21, 1991, between Lerner
New York, Inc. and Discover Card Services, Inc.

 

4.             Amended and Restated Private Label Credit Card Program Agreement
Between World Financial Network National Bank and New York & Company, Inc. Dated
as of November 1, 2004.

 

5.             Co-Branded Credit Card Program Agreement Between World Financial
Network National Bank and New York & Company, Inc. Dated as of November 1, 2005.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.8
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Environmental Compliance



None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.9(c)
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

ERISA Affiliates Transactions



None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.9(h)
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Permitted Intercompany Indebtedness

 

1.           Promissory Note in favor of Nevada Receivable Factoring, Inc. in
the principal amount of $163,390,000 (such Note to be cancelled in the event of
consolidation).

 

2.           Promissory Note in favor of Lernco, Inc. in the principal amount of
$47,487,897.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.10
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Permitted Loans

 

Incidental travel and relocation expenses to employees.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.11(f)
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Permitted Uses of Certain Permitted Dividends

 

1.             Professional Audit & Consulting Fees

 

2.             Insurance Consulting

 

3.             Legal Fees and Settlements

 

4.             Real Estate/Construction Consulting

 

5.             Benefits Consulting

 

6.             Public Relations

 

7.             General Insurance, Liability, Auto, Worker’s Compensation

 

8.             Transition Services Agreement - Real Estate

- Tax

- Treasury

 

9.             Head Office Rent

 

10.           Management Bonus and payments

 

11.           Other reasonable ordinary course compensation to officers,
directors and employees

 

12.           Internal Processing Fees

 

--------------------------------------------------------------------------------
